Case 19-11813-CSS   Doc 70   Filed 08/23/19   Page 1 of 203
Case 19-11813-CSS   Doc 70   Filed 08/23/19   Page 2 of 203




                    EXHIBIT 1
                                           Case 19-11813-CSS                   Doc 70 Filed 08/23/19 Page 3 of 203
                                                                              Mishti Holdings LLC, et al.
                                                                                   Electronic Mail
                                                                                    Exhibit Pages
Page # : 1 of 3                                                                                                                                      08/22/2019 11:53:02 AM
000005P001-1424S-003                      000031P001-1424S-003                            000072P001-1424S-003                            000073P001-1424S-003
ALBANESE CONFECTIONERY GROUP              AMERICAN WHOLESALE LIGHTING INC                 BALLARD SPAHR LLP                               BALLARD SPAHR LLP
LAURA KAZDOY                              BRUCE NICHOLAS                                  DUSTIN P BRANCH, ESQ                            LESLIE C HEILMAN, ESQ
PO BOX 71885                              1725 ROTAN DR                                   2029 CENTURY PARK EAST STE 800                  919 N MARKET ST., 11TH FLOOR
CHICAGO IL 60694-1885                     LIVERMORE CA 94551                              LOS ANGELES CA 90067-2909                       WILMINGTON DE 19801-3034
LAURAK@ALBANESECONFECTIONERY.COM          BNICHOLAS@AWLIGHTING.COM                        BRANCHD@BALLARDSPAHR.COM                        HEILMANL@BALLARDSPAHR.COM




000001P001-1424S-003                      000019P001-1424S-003                            000013P001-1424S-003                            000044P001-1424S-003
BROOKFIELD PROPERTY REIT, INC.,AS AGENT   CONNOR GROUP GLOBAL SVC LLC                     DEBBAS GOURMET LLC                              DELAWARE ATTORNEY GENERAL
KRISTEN N PATE                            KAILEY COLE                                     CHANA KHOUT                                     BANKRUPTCY DEPT
SVP & SENIOR ASSOCIATE GENERAL COUNSEL    DEPT 3748                                       2794 N LARKIN AVE                               CARVEL STATE OFFICE BLDG
350 N ORLEANS ST., STE 300                PO BOX 123748                                   FRESNO CA 93727                                 820 N FRENCH ST 6TH FL
CHICAGO IL 60654- 1607                    DALLAS TX 75312-3748                            CHANA@DEBBASGOURMET.COM                         WILMINGTON DE 19801
BK@BROOFFIELDPROPERTIESRETAIL.COM         KAILEY.COLE@CONNORGP.COM                                                                        ATTORNEY.GENERAL@STATE.DE.US


000049P001-1424S-003                      000050P001-1424S-003                            000051P001-1424S-003                            000052P001-1424S-003
DELAWARE DIVISION OF REVENUE              DELAWARE SECRETARY OF STATE                     DELAWARE SECRETARY OF STATE                     DELAWARE STATE TREASURY
ZILLAH A FRAMPTON                         DIV OF CORPORATIONS FRANCHISE TAX               DIVISION OF CORPORATIONS                        BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL          PO BOX 898                                      401 FEDERAL ST STE 4                            820 SILVER LAKE BLVD
820 N FRENCH ST                           DOVER DE 19903                                  DOVER DE 19901                                  STE 100
WILMINGTON DE 19801                       DOSDOC_FTAX@STATE.DE.US                         DOSDOC_FTAX@STATE.DE.US                         DOVER DE 19904
FASNOTIFY@STATE.DE.US                                                                                                                     STATE.TREASURER@STATE.DE.US


000014P001-1424S-003                      000026P001-1424S-003                            000002P001-1424S-003                            000061P001-1424S-003
ECHELON FINE PRINTING                     FINN DANIELS INC                                FIRST REPUBLIC BANK                             FIRST REPUBLIC BANK
DAVID SILK                                SARAH RHEIN                                     MARGARET MAK                                    COMMERCIAL LOAN OPERATIONS
ACCOUNTS RECEIVABLE                       2145 FORD PKWY STE 301                          111 PINE ST                                     111 PINE ST
1885 NORTHWAY DR                          SAINT PAUL MN 55116                             9TH FLOOR                                       9TH FL
NORTH MANKATO MN 56003                    SRHEIN@FINN-DANIELS.COM                         SAN FRANCISCO CA 94111                          SAN FRANCISCO CA 94111
DAVID@TCTAYCAL.COM                                                                        MMAK@FIRSTREPUBLIC.COM                          MMAK@FIRSTREPUBLIC.COM


000004P001-1424S-003                      000008P001-1424S-003                            000028P001-1424S-003                            000011P002-1424S-003
FIRST SOURCE VA                           G AND J HOLDINGS                                GARDEN STATE PLAZA                              HORIZON RETAIL CONSTRUCTION INC
LORETTA MANNING                           MIKE ROGERSON                                   ERICA GONZALES                                  LEGAL DEPT.
3612 LAGRANGE PKWY                        135 LUNDQUIST DR                                PO BOX 56816                                    9999 E EXPLORATION CT
TOANO VA 23168                            BRAINTREE MA 02184                              LOS ANGELES CA 90074-6816                       STURTEVANT WI 53177
LORETTA.MANNING@FIRST-SOURCE.COM          MIKER@CANDY.COM                                 ERICA.GONZALES@URW.COM                          LEGAL@HORIZONRETAIL.COM




000018P001-1424S-003                      000062P001-1424S-003                            000062P001-1424S-003                            000062P001-1424S-003
HOUSE SINCLAIR                            HUGHES HUBBARD AND REED LLP                     HUGHES HUBBARD AND REED LLP                     HUGHES HUBBARD AND REED LLP
LILITH ORTIZ                              KATHRYN A COLEMAN CHRIS GARTMAN JEFF MARGOLIN   KATHRYN A COLEMAN CHRIS GARTMAN JEFF MARGOLIN   KATHRYN A COLEMAN CHRIS GARTMAN JEFF MARGOLIN
2301 EAST 7TH ST STE A344                 ONE BATTERY PK PLZ                              ONE BATTERY PK PLZ                              ONE BATTERY PK PLZ
LOS ANGELES CA 90023                      NEW YORK NY 10004-1482                          NEW YORK NY 10004-1482                          NEW YORK NY 10004-1482
LILITH@HOUSE-SINCLAIR.COM                 KATIE.COLEMAN@HUGHESHUBBARD.COM                 JEFF.MARGOLIN@HUGHESHUBBARD.COM                 CHRIS.GARTMAN@HUGHESHUBBARD.COM
                                               Case 19-11813-CSS                 Doc 70 Filed 08/23/19 Page 4 of 203
                                                                                Mishti Holdings LLC, et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 2 of 3                                                                                                                                   08/22/2019 11:53:02 AM
000025P002-1424S-003                          000003P001-1424S-003                         000063P001-1424S-003                       000063P001-1424S-003
JORDAN CREEK TOWN CENTER                      KATERRA RENOVATIONS LLC                      KELLEY DRYE & WARREN LLP                   KELLEY DRYE & WARREN LLP
JULIE BOWDEN                                  AARON LILES                                  ROBERT L LEHANE, ESQ                       ROBERT L LEHANE, ESQ
SDS-12-2423                                   3200 EARHART DR                              101 PARK AVENUE                            101 PARK AVENUE
PO BOX 86                                     CARROLLTON TX 75006                          NEW YORK NY 10178                          NEW YORK NY 10178
MINNEAPOLIS MN 55486-2423                     AARON.LILES@KATERRA.COM                      KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM     RLEHANE@KELLEYDRYE.COM
JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM


000034P001-1424S-003                          000021P001-1424S-003                         000065P001-1424S-003                       000066P001-1424S-003
LAW OFFICE OF SUSAN E KAUFMAN LLC             LE BELGE CHOCOLATIERS                        LINEBARGER GOGGAN BLAIR & SAMPSON LLP      LINEBARGER GOGGAN BLAIR & SAMPSON LLP
SUSAN E KAUFMAN, ESQ                          ILENE KAUFMAN                                ELIZABETH WELLER                           DON STECKER
919 NORTH MARKET ST., STE 460                 761 SKYWAY CT                                2777 N STEMMONS FREEWAY STE 1000           277 NAVARRO ST., STE 300
WILMINGTON DE 19801                           NAPA CA 94558                                DALLAS TX 75207                            SAN ANTONIO TX 78205
SKAUFMAN@SKAUFMANLAW.COM                      IKAUFMAN@ASTORCHOCOLATE.COM                  DALLAS.BANKRUPTCY@PUBLICANS.COM            SANANTONIO.BANKRUPTCY@PUBLICANS.COM




000023P001-1424S-003                          000056P001-1424S-003                         000064P001-1424S-003                       000064P001-1424S-003
MANAGEMENT RESOURCES SYSTEMS INC              MICHIGAN DEPT OF TREASURY, TAX POL DIV       MONZACK MERSKY MCLAUGHLIN AND BROWDER PA   MONZACK MERSKY MCLAUGHLIN AND BROWDER PA
MICHAEL SWAIM                                 LITIGATION LIAISON                           RACHEL B MERSKY;BRIAN J MCLAUGHLIN         RACHEL B MERSKY;BRIAN J MCLAUGHLIN
1907 BAKER RD                                 430 WEST ALLEGAN ST                          1201 N ORANGE ST STE 400                   1201 N ORANGE ST STE 400
HIGH POINT NC 27263                           2ND FL AUSTIN BLDG                           WILMINGTON DE 19801                        WILMINGTON DE 19801
mswaim@mrs1977.com                            LANSING MI 48922                             RMERSKY@MONLAW.COM                         BMCLAUGHLIN@MONLAW.COM
                                              statetreasurer@michigan.gov


000022P001-1424S-003                          000067P001-1424S-003                         000067P001-1424S-003                       000057P003-1424S-003
NOA BRANDS AMERICA                            NOLD MUCHINSKY PLLC                          NOLD MUCHINSKY PLLC                        OFFICE OF THE US TRUSTEE
MICHELLE ROMERO                               BRIAN MUCHINSKY; THOMAS STONE                BRIAN MUCHINSKY; THOMAS STONE              US DEPARTMENT OF JUSTICE
1460 OVERLOOK DR                              10500 NE 8TH ST STE 930                      10500 NE 8TH ST STE 930                    JANE LEAMY, TRIAL ATTORNEY
LAFAYETTE CO 80026                            BELLEVUE 98004                               BELLEVUE 98004                             844 KING ST
MROMERO@NOABRANDS.COM                         BMUCHINSKY@NOLDMUCHLAW.COM                   TSTONE@NOLDMUCHLAW.COM                     STE 2207
                                                                                                                                      WILMINGTON DE 19801
                                                                                                                                      Jane.M.Leamy@usdoj.gov

000043P001-1424S-003                          000043P001-1424S-003                         000043P001-1424S-003                       000043P001-1424S-003
PAXION CAPITAL LP                             PAXION CAPITAL LP                            PAXION CAPITAL LP                          PAXION CAPITAL LP
2400 SAND HILL RD                             2400 SAND HILL RD                            2400 SAND HILL RD                          2400 SAND HILL RD
STE 100                                       STE 100                                      STE 100                                    STE 100
MENLO PARK CA 94025                           MENLO PARK CA 94025                          MENLO PARK CA 94025                        MENLO PARK CA 94025
JIMMY@PAXION.COM                              BILLY@PAXION.COM                             DAVID@PAXION.COM                           DAVID@PAXION.COM




000016P001-1424S-003                          000017P001-1424S-003                         000007P001-1424S-003                       000009P001-1424S-003
PEARL RESOURCING LLC                          RAVICO USA LLC                               RETAIL CONTRACTING GROUP INC               S WALTER PACKAGING
EMILY ANNE PAGE                               JAMIE FINERAN                                JENNIFER WHELAN                            DONNA STEVENSON
1920 MCKINNEY AVE FLR 7                       PO BOX 19                                    3880 N LAVERNE AVE STE 215                 PO BOX 71225
DALLAS TX 75201                               RIDERWOOD MD 21139                           LAKE ELMO MN 55042                         PHILADELPHIA PA 19176-6225
EMILY@PEARLRESOURCING.NET                     JAMIE.FINERAN@RAVICOUSA.COM                  JWHELAN@RETAILCONTRACTINGGROUP.COM         DSTEVENSON@SWALTER.COM
                                               Case 19-11813-CSS                     Doc 70 Filed 08/23/19 Page 5 of 203
                                                                                    Mishti Holdings LLC, et al.
                                                                                         Electronic Mail
                                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                                                          08/22/2019 11:53:02 AM
000045P001-1424S-003                          000045P001-1424S-003                             000046P001-1424S-003                          000047P001-1424S-003
SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION               SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION
NY REG OFFICE BANKRUPTCY DEPT                 NY REG OFFICE BANKRUPTCY DEPT                    SEC OF THE TREASURY OFFICE OF GEN COUNSEL     PHIL OFC BANKRUPTCY DEPT
BROOKFIELD PL                                 BROOKFIELD PL                                    100 F ST NE                                   ONE PENN CTR
200 VESEY ST STE 400                          200 VESEY ST STE 400                             WASHINGTON DC 20549                           1617 JFK BLVD STE 520
NEW YORK NY 10281-1022                        NEW YORK NY 10281-1022                           SECBANKRUPTCY@SEC.GOV                         PHILADELPHIA PA 19103
BANKRUPTCYNOTICESSCHR@SEC.GOV                 NYROBANKRUPTCY@SEC.GOV                                                                         SECBANKRUPTCY@SEC.GOV


000032P001-1424S-003                          000070P001-1424S-003                             000027P002-1424S-003                          000033P001-1424S-003
SIMON PROPERTY GROUP LP                       TEXAS COMPTROLLER OF PUBLIC ACCOUNTS             THE SHOPS AT LA CANTERA                       THE TAUBMAN COMPANY
RONALD M TUCKER, ESQ                          KIMBERLY A WALSH, ASST ATTORNEY GENERAL          JULIE BOWDEN                                  ANDREW S CONWAY, ESQ
225 WEST WASHINGTON ST                        ATTORNEY GENERAL'S OFFICE                        SDS-12-2532                                   200 EAST LONG LAKE ROAD STE 300
INDIANAPOLIS IN 46204                         BANKRUPTCY & COLLECTION DIVISION                 PO BOX 86                                     BLOOMFIELD HILLS MI 48304
RTUCKER@SIMON.COM                             P O BOX 12548                                    MINNEAPOLIS MN 55486-2532                     ACONWAY@TAUBMAN.COM
                                              AUSTIN TX 78711-2548                             JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM
                                              BK-KWALSH@OAG.TEXAS.GOV

000015P001-1424S-003                          000020P001-1424S-003                             000010P001-1424S-003                          000012P001-1424S-003
TRIANGLE SIGN AND SVC LLC                     TYSON'S CORNER HOLDINGS LLC                      ULTRA-COLOR CORP                              UNLIMITED INNOVATIONS INC
STEPHANIE ILLIANO                             RACHEL DOUGLAS                                   SUE FAZIO                                     TERRY BUCHHOLZ
11 AZAR CT                                    PO BOX 849554                                    658 FEE FEE RD                                PO BOX 26
PO BOX 24186                                  LOS ANGELES CA 90084-9554                        ST LOUIS MO 63043                             PLATTSMOUTH NE 68048
BALITIMORE MD 21227                           RACHEL.DOUGLAS@MACERICH.COM                      SUEF@ULTRACOLOR.COM                           TERRY@UNLIMITEDINNOVATIONSINC.COM
STEPHANIE.ILLIANO@TRIANGLESIGN.COM


000059P001-1424S-003                          000060P001-1424S-003                             000006P001-1424S-003                          000029P001-1424S-003
US ATTORNEY FOR DELAWARE                      US EPA REG 3, OFFICE OF REG COUNSEL              VH CREATIONS INC                              VOSGES HAUT CHOCOLAT LLC
CHARLES OBERLY ELLEN SLIGHTS                  BANKRUPTCY DEPT                                  VIVIAN HAMUI                                  GABRIELA BECERRA
1007 N ORANGE ST                              1650 ARCH ST                                     1753 EAST 5TH ST                              DRAWER # 2373
STE 700                                       PHILADELPHIA PA 19103                            BROOKLYN NY 11223                             PO BOX 5935
WILMINGTON DE 19801                           R3PUBLIC@EPA.GOV                                 VIVIAN@VHCREATIONS.COM                        TROY MI 48007-5935
USADE.ECFBANKRUPTCY@USDOJ.GOV                                                                                                                GBECERRA@VOSGESCHOCOLATE.COM


000024P001-1424S-003                          000069P002-1424S-003                             000069P002-1424S-003                          000068P001-1424S-003
WASHINGTON SQUARE                             WHITEFORD, TAYLOR & PRESTON LLC                  WHITEFORD, TAYLOR & PRESTON LLC               WHITEFORD, TAYLOR & PRESTON, LLP
RACHEL DOUGLAS                                STEPHEN B. GERALD; RICHARD W. RILEY              STEPHEN B. GERALD; RICHARD W. RILEY           KEVIN G. HROBLAK
PPR WASHINGTON SQUARE LLC                     THE RENAISSANCE CENTRE                           THE RENAISSANCE CENTRE                        SEVEN SAINT PAUL ST STE 1500
PO BOX 849471                                 405 NORTH KING ST STE 500                        405 NORTH KING ST STE 500                     BALTIMORE MD 21202
LOS ANGELES CA 90084-9471                     WILMINGTON DE 19801                              WILMINGTON DE 19801                           KHROBLAK@WTPLAW.COM
RACHEL.DOUGLAS@MACERICH.COM                   SGERALD@WTPLAW.COM                               RRILEY@WTPLAW.COM


000030P002-1424S-003                          000042P001-1424S-003
WILLOWBROOK MALL LLC                          YOUNG CONAWAY STARGATT AND TAYLOR
JULIE BOWDEN                                  MICHAEL NESTOR
SDS-12-2767                                   1000 NORTH KING ST
PO BOX 86                                     WILMINGTON DE 19801
MINNEPOLIS MN 55486-2767                      MNESTOR@YCST.COM
JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM




               Records Printed :              70
Case 19-11813-CSS   Doc 70   Filed 08/23/19   Page 6 of 203




                    EXHIBIT 2
                                Case 19-11813-CSS                Doc 70    Filed 08/23/19             Page 7 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 1 of 197                                                                                                                   08/22/2019 11:52:36 AM
005271P001-1424A-003           005177P001-1424A-003                          001157P001-1424A-003                     001158P001-1424A-003
2008 LAILA JOYCE TARRAF        2029 TWO MALL OWNER LLC                       23RD GROUP                               3 FACE CONSULTING
REVOCABLE TRUST UAD 9/22/08    200 EAST LONG LAKE RD                         4944 PARKWAY PLZ BLVD                    608 SOUTH EAST 6TH ST
31 CHANTICLEER ST              STE 300                                       STE 400                                  STE 1
LARKSPUR CA 94939              BLOOMFIELD HILLS MI 48304-2324                CHARLOTTE NC 28217                       FORT LAUDERDALE FL 33301




005178P001-1424A-003           001159P001-1424A-003                          001161P001-1424A-003                     001160P001-1424A-003
49 POWEL STREET PARTNERS LLC   5 STAR BACKFLOW SVC                           A AND A CANDY CO                         A PRIORI SPECIALTY FOOD
570 OAK PK DR                  8512 122ND AVE NE 248                         500 S ATLANTIC AVE                       314 SOUTH 300 WEST
SAN FRANCISCO CA 94131         KIRKLAND WA 98033                             OCEAN CITY MD 21842                      SALT LAKE CITY UT 84101




002037P001-1424A-003           002038P001-1424A-003                          002039P001-1424A-003                     002040P001-1424A-003
ANTHONY D ABABON               ISAIAH JAVIER ABADIA                          CHRISTOPHER ABANTAO                      MYSHELL ABARCA-AGUILAR
4415 SHEPARD RD NE             3362 WOODBURN RD                              14331 HILLARD GREEN LN                   6771 BLONDO ST
ALBUQUERQUE NM 87110           APT 23                                        HOUSTON TX 77047                         OMAHA NE 68104
                               ANNANDALE VA 22003




002041P001-1424A-003           002042P001-1424A-003                          002043P001-1424A-003                     001164P001-1424A-003
MARISETH S ABAT                KATIU E ABBEY-ACHINDIBA                       BENJAMIN G ABBOTT                        ABCO MECHANICAL CONTRACTORS INC
387 DON BASILLO WAY            96 EAST CENTRAL ST                            29 HIGH LEDGE AVE                        475 BARNEVELD AVE
SAN JOSE CA 95123              NATICK MA 01760                               WELLESLEY MA 02482                       SAN FRANCISCO CA 94124




001165P001-1424A-003           002044P001-1424A-003                          002045P001-1424A-003                     002046P001-1424A-003
ABDALLAH CANDIES INC           MOHAMMAD H ABDI                               DAWN ABRAHAMSON                          JAZMINE K ABRAMS
6075 147TH ST WEST             1603 CRESCENT OAK DR                          5711 N 24TH ST                           4119 HUGHES LEA
APPLE VALLEY MN 55124          MISSOURI CITY TX 77459                        OMAHA NE 68110                           TUCKER GA 30084




002047P001-1424A-003           002048P001-1424A-003                          002049P001-1424A-003                     001166P001-1424A-003
FADI M ABU HARDAN              AMRO YOUSEF ABUGHANNAM                        IBRAHIM ABURISH                          ACADEMY FIRE LIFE SAFETY LLC
240 N 8TH ST                   14616 STONE CROSSING CT                       2006 PEACH ORCHARD DR                    42 BROADWAY
PROSPECT PARK NJ 07508         CENTREVILLE VA 20120                          FALLS CHURCH VA 22043                    LYNBROOK NY 11563




000057P001-1424A-003           005157P001-1424A-003                          000126P001-1424A-003                     000121P001-1424A-003
ACCENTURE                      ACCESS BANK                                   ACCOUNTEMPS                              ACCOUNTING PRINCIPALS, INC
ACCENTURE IL - LOCKBOX 29889   LEGAL DEPT                                    PO BOX 743295                            DEPT CH 14031
131 S DEARBORN                 8712 W DODGE RD                               LOS ANGELES CA 90074-3295                PALATINE IL 60055-4031
6TH FL                         OMAHA NE 68114
CHICAGO IL 60603
                          Case 19-11813-CSS               Doc 70    Filed 08/23/19             Page 8 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 2 of 197                                                                                                                   08/22/2019 11:52:36 AM
000084P001-1424A-003     001167P001-1424A-003                         001168P001-1424A-003                            002050P001-1424A-003
ACCURATE TESTING         ACE FIRE EXTINGUISHER SVC INC                ACE GLASS CO                                    YVETTE C ACEVEDO
13609 WALLACE DR         5117 COLLEGE AVE                             381 11TH ST                                     136 S MANHATTAN PL # 5
PLATTSMOUTH NE 68048     COLLEGE PARK MD 20740                        SAN FRANCISCO CA 94103                          LOS ANGELES CA 90004




002051P001-1424A-003     001169P001-1424A-003                         001170P001-1424A-003                            001171P001-1424A-003
ZACKERY L ACEVEDO        ACIES ENGINEERING                            ADA COCACOLA AND DR PEPPER                      ADAM ROE
836 MAIN ST              3371 OLCOTT ST                               PO BOX 1607                                     2002 ANNAPOLIS MALL SPACE 130
NORTHAMPTON PA 18067     SANTA CLARA CA 95054                         ADA OK 74821                                    ANNAPOLIS MD 21401




000134P001-1424A-003     002052P001-1424A-003                         002053P001-1424A-003                            002054P001-1424A-003
ALEXANDREA D ADAMS       AMANDA ADAMS                                 ASHLEY CLAIRE ADAMS                             MASON ADAMS
20843 LANDMARK DR        702 HARRINGTON AVE                           8009 NE 142ND ST                                30929 19TH PL SW
HARRAH OK 73045          BELLEVUE NE 68005                            KIRKLAND WA 98034                               FEDERAL WAY WA 98023




000122P001-1424A-003     002055P001-1424A-003                         002056P001-1424A-003                            002058P001-1424A-003
ADECCO EMPLOYMENT SVC    GRACE ANNE M ADER                            ZOE ADES                                        BABAJIDE O ADESINA
DEPT LA 21403            5895 W KOOTENAI ST                           1300 MIDWOOD PL                                 1101 WEST COLUMBIA AVE
PASADENA CA 91185-1403   BOISE ID 83705                               SILVER SPRING MD 20910                          APT 310
                                                                                                                      CHICAGO IL 60626




002059P001-1424A-003     005119P001-1424A-003                         001172P001-1424A-003                            001177P001-1424A-003
SHANEKA ADKINS           ADMIRAL INSURANCE CO                         ADP LLC                                         ADP SCREENING AND SELECTION SVC
208 MEMPHIS ST           1000 HOWARD BLVD STE 300                     PO BOX 842875                                   PO BOX 645177
UNIT 303                 PO BOX 5430                                  BOSTON MA 02284-2875                            CINCINNATI OH 45264-5177
DURHAM NC 27707          MT LAUREL NJ 08054




000106P001-1424A-003     000135P001-1424A-003                         002057P001-1424A-003                            002060P001-1424A-003
AED GROUP 2              FELICIA Y AEIN                               ARIEL AETONU                                    NADIA AFZAL
4630 E CAMELBACK RD      10126 OWEN BROWN RD                          3240 BRAHMS DR                                  42 COPPERLEAF DR
PHOENIX AZ 85018         COLUMBIA MD 21044                            LAS VEGAS NV 89146                              SPRING TX 77381




002061P001-1424A-003     002062P001-1424A-003                         000988P001-1424A-003                            002063P001-1424A-003
CAMILLE AGERS            CARL D AGERS                                 AGRICULTURAL COMMISSIONER WEIGHTS AND MEASURE   IRVING AGUILAR
1115 CASUAL WAY          1115 CASUAL WAY                              11012 GARFIELD AVE                              33 KNAPP AVE
SAN JOSE CA 95120        SAN JOSE CA 95120                            SOUTH GATE CA 90280                             CLIFTON NJ 07011
                        Case 19-11813-CSS              Doc 70    Filed 08/23/19             Page 9 of 203
                                                      Mishti Holdings LLC, et al.
                                                            Exhibit Pages

Page # : 3 of 197                                                                                                         08/22/2019 11:52:36 AM
002064P001-1424A-003   002065P001-1424A-003                        002066P001-1424A-003                     000136P001-1424A-003
KRISTBELL A AGUILAR    DIAMOND AGUINALDO                           AALIYAH A AGUIRRE                        BIRIDIANA AGUIRRE
7777 S LEWIS AVE       5626 BARTLETT RIDGE CT                      4408 NW 14TH ST                          2612 DOIDGE AVE
TULSA OK 74136         LAS VEGAS NV 89141                          OKLAHOMA CITY OK 73107                   PINOLE CA 94564




002067P001-1424A-003   000137P001-1424A-003                        001173P001-1424A-003                     002068P001-1424A-003
PAULA ANN AHART        AGHILES F AHMIM                             AIDAN                                    REBECCA A AIELLO
5831 REED LN           1820 DALMATION DR                           18805 ASPESI DR                          810 NEW YORK AVE
UNIT 121               MCLEAN VA 22101                             SARATOGA CA 95070                        RARITAN NJ 08869
SALEM OR 97306




002069P001-1424A-003   002070P001-1424A-003                        001174P001-1424A-003                     002071P001-1424A-003
AMBER AINSWORTH        REBECCA AINSWORTH                           AIR AUTHORITY LLC                        CATHERINE J AIREY
158 BARRETT PL         12121 AUDELIA RD APT 1302                   2554 BOARDWALK ST                        808 NOLSTEAD CT
EDMOND OK 73003        DALLAS TX 75243                             SAN ANTONIO TX 78217                     RALEIGH NC 27614




001175P001-1424A-003   000138P001-1424A-003                        001673P001-1424A-003                     000139P001-1424A-003
AIRGAS USA LLC         MOJISOLA O AJANAKU                          MOJISOLO AJANAKU                         SHAYLA AKAMINE
PNC BANK               9640 NORFOLK AVE                            9640 NORFOLK AVE                         1241 121ST AVE NE
PO BOX 676015          LAUREL MD 20723                             LAUREL MD 20723                          APT A208
DALLAS TX 75267-6015                                                                                        BELLEVUE WA 98005




000140P001-1424A-003   002072P001-1424A-003                        001176P001-1424A-003                     002073P001-1424A-003
LARISSA M AKERS        SEDA AKMAN                                  AL NASSMA CHOCOLATE LLC                  EBONY IVANA ALAMILLO
5147 O SULLIVAN DR     167 MERILINE AVE                            PO BOX 117584                            3700 RANDOLPH AVE
LOS ANGELES CA 90032   APT A                                       DUBAI                                    LOS ANGELES CA 90032
                       WOODLAND PARK NJ 07424                      UNITED ARAB EMIRATES




001178P001-1424A-003   000005P001-1424S-003                        001179P001-1424A-003                     001180P001-1424A-003
ALAMO CANDY CO         ALBANESE CONFECTIONERY GROUP                ALBANESE CONFECTIONERY GROUP             ALBERT URESTI MPA PCC
2738 BLANCO RD         LAURA KAZDOY                                PO BOX 71885                             BEXAR COUNTY TAX ASSESSOR COLLECTOR
SAN ANTONIO TX 78212   PO BOX 71885                                CHICAGO IL 60694-1885                    POBOX 2903
                       CHICAGO IL 60694-1885                                                                SAN ANTONIO TX 78299




002074P001-1424A-003   002075P001-1424A-003                        002076P001-1424A-003                     001181P001-1424A-003
HAKEEM M ALBO'JARAB    LIANDA NANCIE ALCINDOR                      ALLYSON G ALDERMAN                       ALDERWOOD MALL LLC
31320 BEECHWOOD AVE    146 MURRY HILL DR                           4410 N AYDELOTTE AVE                     SDS-12-3019
GARDEN CITY MI 48135   LANCASTER PA 17601                          SHAWNEE OK 74804                         PO BOX 86
                                                                                                            MINNEAPOLIS MN 55486-3019
                               Case 19-11813-CSS          Doc 70   Filed 08/23/19            Page 10 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 4 of 197                                                                                                           08/22/2019 11:52:36 AM
002077P001-1424A-003           002078P001-1424A-003                   000141P001-1424A-003                    002079P001-1424A-003
ANDREW ROSS ALEXANDER          HANNAH E ALEXANDER                     MICHELLE ALFARO                         ALEXIS C ALFORD
4448 CHERRY CT                 460 MUNROE FALLS AVE                   9400 COVENTRY SQUARE DR                 210 NW 44TH ST
ZACHARY LA 70791               APT 19                                 #2015                                   APT D
                               CUYAHOGA FALLS OH 44221                HOUSTON TX 77099                        LAWTON OK 73505




002080P001-1424A-003           000142P001-1424A-003                   002081P001-1424A-003                    001183P001-1424A-003
ROHA ALI                       SEZAA A ALI                            ZAKIYAH ALI                             ALIANZANEWPORT INC
9313 SPRINGBROOKE CIR          6303 LOGAN CREEK LN                    9014 BOWEN BRANCH                       #3 BRETAGNE
LOUISVILLE KY 40241            SUGAR LAND TX 77479                    SAN ANTONIO TX 78254                    NEWPORT BEACH CA 92657




001185P001-1424A-003           000143P001-1424A-003                   002082P001-1424A-003                    002083P001-1424A-003
ALL VALLEY REFRIGERATION INC   MAJESTIK J ALLAH                       AYSHA M ALLEN                           CASSIA E ALLEN
21241 VENTURA BLVD STE190      606 MILL AVE S                         102 NORAN CIR                           15651 CHASE HILL BLVD
WOODLAND HILLS CA 91364        APT 13                                 BEDFORD OH 44146                        SAN ANTONIO TX 78256
                               RENTON WA 98057




002084P001-1424A-003           002085P001-1424A-003                   002086P001-1424A-003                    002087P001-1424A-003
ELIZABETH K ALLEN              ESTHER ALLEN                           OLIVIA E ALLEN                          REVA D ALLEN
2444 N DELAWARE AVE D7         10037 FARLEY ST                        203 EASTWOOD DR                         3435 ALGONQUIN PKWY
SPRINGFIELD MO 65803           OVERLAND PARK KS 66212                 NIXA MO 65714                           LOUISVILLE KY 40211




002088P001-1424A-003           002089P001-1424A-003                   002090P001-1424A-003                    002091P001-1424A-003
ROBERT RICHMOND ALLEN          WENDY ALLEN                            ANGEL ALLISON                           WONDA ALLISON
9601 SOUTHSIDE BLVD            3214 N OLEANDER AVE                    1922 SE MARYLAND AVE                    2971 FIELDS DR
NAMPA ID 83686                 CHICAGO IL 60634                       TOPEKA KS 66607                         LITHONIA GA 30038




000144P001-1424A-003           002092P001-1424A-003                   002093P001-1424A-003                    001359P001-1424A-003
LEEN ALMAHDAWI                 KEVIN A ALMEDA                         JAYLYN Y ALMONTE                        DAKOTA ALSPACH
3733 VALLEY OAKS DR            1862 YORKTOWN RD                       255 E 28TH ST                           7221 SLEEPYCREEK DR
FAIRFAX VA 22033               CINCINNATI OH 45237                    PATERSON NJ 07514                       SAN JOSE CA 95120




002094P001-1424A-003           002095P001-1424A-003                   002096P001-1424A-003                    001186P001-1424A-003
JENNIFER N ALSTON              TYREAK LEE ALSTON                      ZACHARY K ALSTON                        ALTERNATIVE AIR LLC
1306 STOCKETT SQUARE           2603 ELLSWORTH ST                      12074 GONZALES DR                       3C MARY WAY
BELCAMP MD 21017               PHILADELPHIA PA 19146                  FRISCO TX 75035                         HAINESPORT NJ 08036
                                Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 11 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 5 of 197                                                                                                               08/22/2019 11:52:37 AM
005179P001-1424A-003            002097P001-1424A-003                    000145P001-1424A-003                      002098P001-1424A-003
ALTERWOOD MALL LLC              JOHNNY METRI ALTWAL                     AMANDA K ALUMBAUGH                        BIANCA D ALVARADO
LAW LEASE ADMINISTRATION DEPT   5055 DENT AVE                           2632 57TH ST                              7729 COLLEGE TOWN DR
110 NORTH WACKER DR             APT 8                                   SACRAMENTO CA 95817                       APT # 26
CHICAGO IL 60606                SAN JOSE CA 95118                                                                 SACRAMENTO CA 95826




002099P001-1424A-003            002100P001-1424A-003                    002101P001-1424A-003                      002102P001-1424A-003
CHRISTINA M ALVARADO            FELIX LUIS ALVARADO                     JASMINE ALEJANDRA ALVARADO                JOHNNY Y ALVARADO
1500 STONY BATTERY RD           1325 BAYOU OAKS VISTA DR                7729 COLLEGE TOWN DR                      10122 PADDLEFISH CREEK
LANCASTER PA 17601              HOUSTON TX 77019                        SACRAMENTO CA 95826                       SAN ANTONIO TX 78245




002103P001-1424A-003            002104P001-1424A-003                    002105P001-1424A-003                      002106P001-1424A-003
CARLA YVETTE ALVAREZ            INGRID C ALVAREZ                        JONATHAN ALVAREZ                          PETER ALVAREZ
4787 TERRA LINDA AVE            18604 129TH PL SE                       6122 LYNGROVE ST                          1835 TOYON WAY
LAS VEGAS NV 89120              RENTON WA 98058                         SAN ANTONIO TX 78249                      VIENNA VA 22182




002107P001-1424A-003            001879P001-1424A-003                    002108P001-1424A-003                      001187P001-1424A-003
CINTHIA G ALVAREZ-TORNERO       STEVEN ALVERADO                         TILINA ALZABEN                            AMAC PLASTICS
8362 WHEATLAND DR               221 SE 18TH AVE                         6275 WOODCREST DR                         PO BOX 750249
SACRAMENTO CA 95828             APT 102                                 ELLICOTT CITY MD 21043                    PETALUMA CA 94975
                                HILLSBORO OR 97123




002109P001-1424A-003            002110P001-1424A-003                    002111P001-1424A-003                      001189P001-1424A-003
PABLO E AMADOR                  NIRVANI C AMARAKOON                     ALEXI ALBERTO AMAYA                       AMAZON.COM
2902 ASPEN HILL RD              1027 E SCOTT ST                         3901 KENNEDY BLVD                         PO BOX 530958
BALTIMORE MD 21234              SPRINGFIELD MO 65802                    UNION CITY NJ 07087                       ATLANTA GA 30353-0958




001190P001-1424A-003            001191P001-1424A-003                    000146P001-1424A-003                      002112P001-1424A-003
AMBER RUZIC                     AMBIUS(28)                              ADRIANNA N AMBROSINO                      BIBI YAYA AMEENA
5173 OXBOW CT                   PO BOX 14086                            165 FRANKLIN ST                           160 SHADOW VIEW DR
SAN JOSE CA 95124               READING PA 19612                        BLOOMFIELD NJ 07003                       BALLWIN MO 63021




001192P001-1424A-003            001196P001-1424A-003                    000050P001-1424A-003                      001193P001-1424A-003
AMELLA                          AMER-TRANS LOGISTICS                    AMEREN MISSOURI                           AMERICA EXPRESS CARD
214 MAIN ST                     ACCOUNTS RECEIVABLE                     PO BOX 88068                              BOX 0001
STE 376                         PO BOX 509                              CHICAGO IL 60680                          LOS ANGELES CA 90096-8000
EL SEGUNDO CA 90245             EVANSVILLE IN 47703
                                  Case 19-11813-CSS                   Doc 70   Filed 08/23/19              Page 12 of 203
                                                                     Mishti Holdings LLC, et al.
                                                                           Exhibit Pages

Page # : 6 of 197                                                                                                                        08/22/2019 11:52:37 AM
005331P001-1424A-003              005331S001-1424A-003                            001194P001-1424A-003                      000031P001-1424S-003
AMERICAN EXPRESS COMPANY          AMERICAN EXPRESS COMPANY                        AMERICAN SECURITY PRODUCTS CO             AMERICAN WHOLESALE LIGHTING INC
LEGAL DEPARTMENT BANKRUPTCY       180 MONTGOMERY STREET                           P O BOX 317001                            BRUCE NICHOLAS
200 VESEY ST                      SUITE 2480                                      FONTANA CA 92331-7001                     1725 ROTAN DR
NEW YORK NY 10285                 SAN FRANCISCO CA 94104                                                                    LIVERMORE CA 94551




001195P001-1424A-003              002113P001-1424A-003                            000147P001-1424A-003                      002114P001-1424A-003
AMERICAN WHOLESALE LIGHTING INC   STEPHANIE AMESQUITA                             EAN J AMMERMAN                            AUDREY AMORT
1725 ROTAN DR                     3950 S 293RD ST                                 540 PENN ST                               1108 BRAZIL AVE
LIVERMORE CA 94551                AUBURN WA 98001                                 CATASAUQUA PA 18032                       SAN FRANCISCO CA 94112




002115P001-1424A-003              001197P001-1424A-003                            001198P001-1424A-003                      002116P001-1424A-003
ANDREA B AMOS                     AMSTAR INC                                      AMUSEMINTS                                GABRIELLA ANCIRA
649 WYNCROFT LN                   13125 MIDDLETOWN INDUSTRIAL BLVD                10500 E 54TH AVE STE J                    3405 N HARDING AVE
APT 7                             LOUISVILLE KY 40223                             DENVER CO 80239                           CHICAGO IL 60618
LANCASTER PA 17603




002119P001-1424A-003              002117P001-1424A-003                            002118P001-1424A-003                      000148P001-1424A-003
ELISABETH ANDERS                  JAMES D ANDERSEN                                ANQUETTE ANDERSON                         BENJAMIN T ANDERSON
144 25TH CT                       4012 E PREAKNESS WAY                            1704 NW 45TH ST                           9516 SEMINOLE ST
WEST DES MOINES IA 50265          NAMPA ID 83686                                  LAWTON OK 73505                           SILVER SPRING MD 20901




002120P001-1424A-003              002121P001-1424A-003                            002122P001-1424A-003                      002123P001-1424A-003
BETHANY K ANDERSON                CONNOR M ANDERSON                               DREDRIA CARLETA ANDERSON                  ELIZABETH ANDERSON
15914 DUNMOOR DR                  9026 E 67TH ST                                  250 HARRISON ST                           1703 N CEDAR ST
HOUSTON TX 77059                  TULSA OK 74133                                  APT 5                                     OWASSO OK 74055
                                                                                  PATERSON NJ 07501




002124P001-1424A-003              002125P001-1424A-003                            002126P001-1424A-003                      001675P001-1424A-003
GWYNETH S ANDERSON                JOSHUA P ANDERSON                               KYLIE E ANDERSON                          MONICA ANDERSON
23592 VÍA ESTELLA                 12831 N STRATFORD DR                            3514 RIVERWALK DR                         1530 E ERIE ST C104
MISSION VIEJO CA 92691            APT #255                                        NORMAN OK 73072                           SPRINGFIELD MO 65804
                                  OKLAHOMA CITY OK 73120




002127P001-1424A-003              002128P001-1424A-003                            002129P001-1424A-003                      000149P001-1424A-003
BUELAH ANDOH                      STEVEN ANDREACOLA                               MATILINE ANDRESEN                         AMANDA KILEY ANDRUS
6917 CROSSFIELD CT                1300 EAGLE RIDGE DR S                           5100 S 2870 E                             3281 FERNBROOK DR
CLARKSVILLE MD 21029              R2126                                           HOLLADAY UT 84117                         TAYLORSVILLE UT 84129
                                  RENTON WA 98055
                                     Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 13 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 7 of 197                                                                                                                  08/22/2019 11:52:37 AM
000150P001-1424A-003                 002130P001-1424A-003                     002131P001-1424A-003                    002132P001-1424A-003
MIKHALI ANDRUS                       ROBERT ANDRUS                            JASMINE ANDUJAR                         ARIANNA ANGELES
349 SPODE WAY                        7938 GARLAND PATH BEND LN                4004 GLENNSTONE DR                      5939 KISSING OAK ST
SAN JOSE CA 95123                    RICHMOND TX 77407                        DURHAM NC 27704                         SAN ANTONIO TX 78247




002133P001-1424A-003                 002134P001-1424A-003                     001206P001-1424A-003                    000989P001-1424A-003
BAILIE M ANKENBRUCK                  AIYA OMAR ANMAR                          ANNAPOLIS MALL LP                       ANNE ARUNDEL COUNTY HEALTH DEPT
2018 CREEKSIDE PK DR                 7100 LONGO DR                            PO BOX 54730                            3 HARRY S TRUMAN PKWY
PEARLAND TX 77089                    THE COLONY TX 75056                      LOS ANGELES CA 90074-4730               ANNAPOLIS MD 21401




000990P001-1424A-003                 001207P001-1424A-003                     002135P001-1424A-003                    002136P001-1424A-003
ANNE ARUNDEL COUNTY MARYLAND         ANNE NEWHOUSE                            DANIELLE ANNEMAN                        MARGARET ANTENE
OFFICE OF FINANCE                    201 HILLMOND ST APT C4                   20276 S HOODVIEW AVE                    3201 ARTHUR AVE
PO BOX 427                           BETHLEHEM PA 18017                       WEST LINN OR 97068                      BROOKFIELD IL 60513
ANNAPOLIS MD 21404




005123P001-1424A-003                 002137P001-1424A-003                     002138P001-1424A-003                    001162P001-1424A-003
ANTHEM BLUE CROSS                    LISA A ANTONIO-KRAUSHAR                  BEATRICE ANTWI                          AO SMITH WATER HEATERS
BILLING ENTITY 280092M001            7508 NORBOURNE AVE                       8786 CLOUDLEAP CT                       12024 COLLECTIONS CTR DR
PO BOX 629                           LOUISVILLE KY 40222                      COLUMBIA MD 21045                       CHICAGO IL 60693
WOODLAND HILLS CA 91365




002139P001-1424A-003                 002140P001-1424A-003                     001211P001-1424A-003                    001212P001-1424A-003
TIFFANY K APGAR                      LORILYNN G APOLONIO                      APPLE INC                               APS FIRECO TULSA LLC
13931 DOONAN CROSSING                451 INDEX PL NE                          PO BOX 846095                           DEPARTMENT #9
FRISCO TX 75035                      RENTON WA 98056                          DALLAS TX 75284-6095                    TULSA OK 74182




001163P001-1424A-003                 000151P001-1424A-003                     000060P001-1424A-003                    002141P001-1424A-003
AR SANCHEZCOREA AND ASSOCIATES INC   WENDY S ARAUJO                           ARC VISION INC                          NIKKI R ARCE
301 JUNIPERO SERRA BLVD STE 270      2807 SE 136TH AVE                        1950 CRAIG RD                           13600 MARK DR
SAN FRANCISCO CA 94127               PORTLAND OR 97236                        STE 300                                 DESERT HOT SPRINGS CA 92240
                                                                              ST. LOUIS MO 63146




000152P001-1424A-003                 001662P001-1424A-003                     002142P001-1424A-003                    002143P001-1424A-003
IVIONNA NANCY ARCENEAUX              MICHAEL NEUMANN ARCH                     JANA D ARCHER                           MICHAEL ARCHIBEQUE
8430 ANTOINE DR                      127 WEST 24TH ST 7TH FL                  9032 NW 147TH TER                       201 PINNACLE DR SOUTHEAST
APT 162                              NEW YORK NY 10011                        YUKON OK 73099                          APT 3313
HOUSTON TX 77088                                                                                                      RIO RANCHO NM 87124
                           Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 14 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 8 of 197                                                                                                        08/22/2019 11:52:37 AM
005180P001-1424A-003       005180S001-1424A-003                     005333P001-1424A-003                    001213P001-1424A-003
ARDEN FAIR ASSOCIATES LP   ARDEN FAIR ASSOCIATES LP                 ARDEN FAIR ASSOCIATES, LP               ARDEN FAIR MALL
1689 ARDEN WAY             MACERICH                                 NOLAND HAMERL Y ETIENNE AND HOSS        MACERICH MGMT AS AGENT ASSOCIATES LP
STE 1167                   LEGAL DEPARTMENT                         NICHOLAS W SMITH                        PO BOX 849473
SACRAMENTO CA 95815        PO BOX 2172                              333 SALINAS ST                          LOS ANGELES CA 94739-0084
                           401 WILSHIRE BLVD STE 700                PO BOX 2510
                           SANTA MONICA CA 90407                    SALINAS CA 93902-2510


002144P001-1424A-003       002145P001-1424A-003                     002146P001-1424A-003                    000048P001-1424S-003
RAUL E AREVALO             DANIELA ARIAS ORDONEZ                    CYNTHIA JO ARIAS                        ARIZONA ATTORNEY GENERAL'S OFFICE
1405 SHADOWDALE DR         2401 HAYWARD RD                          2320 SINGLETREE LN                      PO BOX 6123
#24                        LOUISVILLE KY 40242                      ENID OK 73703                           MD 7611
HOUSTON TX 77043                                                                                            PHOENIX AZ 85005-6123




001215P001-1424A-003       002147P001-1424A-003                     000153P001-1424A-003                    002148P001-1424A-003
ARKO SIGNS                 DANIELLE ARKORFUL                        LUIS R ARMENDARIZ                       JACOB ARMENTROUT
5128 A SAN FERNANDO RD     9534 OAKHURST DR                         7412 GRANADA WILLOWS ST                 1108 SANDSTONE CT
GLENDALE CA 91204          COLUMBIA MD 21046                        LAS VEGAS NV 89139                      MEBANE NC 27302




002149P001-1424A-003       000154P001-1424A-003                     002150P001-1424A-003                    002151P001-1424A-003
CHARLENE J ARMIJO          NATHAN ALLEN ARMS                        ALEXANDRIA ROSE ARMSTRONG               RACHEL A ARMSTRONG
5418 LODGE CREEK DR        1313 ETAWAH AVE                          7001 ZINNIA NW                          2549 SOUTH PARKVIEW DR
HOUSTON TX 77066           LOUISVILLE KY 40222                      ALBUQUERQUE NM 87121                    WEST NORRITON PA 19403




002152P001-1424A-003       000155P001-1424A-003                     002153P001-1424A-003                    002154P001-1424A-003
CASSANDRA K ARNHART        KENSLIE R ARNOLD                         SHUNTERRA RAQUEL ARNOLD                 DANIELA V AROSEMENA
4612 N CLASSEN BLVD        125 SOUTH HILLDALE RD                    2457 CORNER SHOALS DR                   3711 TERRACE DR
OKLAHOMA CITY OK 73118     SALINA KS 67401                          DECATUR GA 30034                        ANNANDALE VA 22003




002155P001-1424A-003       002156P001-1424A-003                     000156P001-1424A-003                    001216P001-1424A-003
JULIANA ARRABITO           TYLOR C ARREY                            ANDREA ARRINGTON                        ARROW FIRE PROTECTION INC
462 TOTOWA RD              16625 58TH PL W                          7747 SCOTLAND DR                        3330 SELDON CT STE1
TOTOWA NJ 07512            LYNNWOOD WA 98037                        POTOMAC MD 20854                        FREMONT CA 94539




002157P001-1424A-003       000157P001-1424A-003                     002158P001-1424A-003                    002159P001-1424A-003
KENDAL ARTICA              TAYLOR A ASANTE                          ANA L ASCENCIO                          KRISTOPHER ASEVEDO
6548 ROSE BRIDGE DR        3119 LUDLOW RD                           PO BOX 5457                             1410 CLOWER
ROSEVILLE CA 95678         SHAKER HEIGHTS OH 44120                  KENT WA 98064                           SAN ANTONIO TX 78201
                             Case 19-11813-CSS                  Doc 70   Filed 08/23/19              Page 15 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 9 of 197                                                                                                                  08/22/2019 11:52:37 AM
002160P001-1424A-003         002161P001-1424A-003                           002162P001-1424A-003                      002163P001-1424A-003
DAKOTA L ASH                 KATELYN M ASH                                  ANDREA J ASHBAUGH                         JOANN ASHBAUGH
12403 INDIAN CREEK BLVD      2321 N THOMPKINS AVE                           2428 W 30TH ST                            3232 S CLIFTON AVE LOT 11
OKLAHOMA CITY OK 73120       APT Q17                                        WICHITA KS 67217                          WICHITA KS 67216
                             BETHANY OK 73008




002164P001-1424A-003         001218P001-1424A-003                           001219P001-1424A-003                      002165P001-1424A-003
ALEXIA K ASHBROOK            ASIAN FOOD GROCER                              ASK CONSULTING                            JASMINE ASKEW
9028 LAKEVIEW DR             DBA ASIAN FOOD GROCER                          AMY KORPUS                                90 PEMBROKE AVE
OMAHA NE 68127               50 W OHIO AVE                                  53 LEONARD ST 4                           PROVIDENCE RI 02908
                             RICHMOND CA 94804                              NEW YORK NY 10013




001220P001-1424A-003         001573P001-1424A-003                           002166P001-1424A-003                      002167P001-1424A-003
ASKINOSIE CHOCOLATE LLC      KENDALL ASMUTH                                 KENDALL ASMUTH                            JARED ALAN ASPEGREN
514 E COMMERCIAL             1345 CLEMENT ST APT 302                        1345 CLEMENT ST                           3300 SW EVENINGSIDE DR
SPRINGFIELD MO 65803         SAN FRANCISCO CA 94118                         APT 304                                   APT 43
                                                                            SAN FRANCISCO CA 94118                    TOPEKA KS 66614




005074P001-1424A-003         005358P001-1424A-003                           001221P001-1424A-003                      002168P001-1424A-003
ASSESSOR OF VENTURA COUNTY   ASSESSORS OFFICE                               ASTOR CHOCOLATE CORP                      MANNING ALLAN ASYRE
DAN GOODWIN                  41 SOUTH CENTRAL AVE                           651 NEW HAMPSHIRE AVE                     566 HIGH MEADOW RD
800 S VICTORIA AVE           ST LOUIS MO 63105-1777                         LAKEWOOD NJ 08701                         ST. LOUIS MO 63131
VENTURA CA 93009




000049P001-1424A-003         000048P001-1424A-003                           002169P001-1424A-003                      001222P001-1424A-003
AT AND T                     AT AND T MOBILITY                              ANASTASIA ATKINSON                        ATOMIC SVC INC
PO BOX 5025                  PO BOX 6463                                    8525 CAMANGO RD                           2517 SOUTH CENTRAL AVE
CAROL STREAM IL 60197-5025   CAROL STREAM IL 60197                          CINCINNATI OH 45243                       OKLAHOMA CITY OK 73129




000158P001-1424A-003         005280P001-1424A-003                           002170P001-1424A-003                      001917P001-1424A-003
EMILY M AUBLEY               AUI, A CAYMAN ISLANDS EXEMPT CO                TAYLOR ELISEE AULT                        TERAH AULTMAN
12145 WEXFORD CLUB DR        MAPLES CORPORATE SVC LIMITED                   8885 SW MAVERICK TER #709                 3622 LAUREL HALLOW DR
ROSWELL GA 30075             PO BOX 309                                     BEAVERTON OR 97008                        SPRING TX 77388
                             UGLAND HOUSE
                             GRAND CAYMAN, KY1-1104
                             CAYMAN ISLANDS


002171P001-1424A-003         001223P001-1424A-003                           001224P001-1424A-003                      001225P001-1424A-003
TERAH R AULTMAN              AUNT SALLYS PRALINE SHOPS INC                  AURORA WORLD INC                          AUSTIN PERMIT SVC INC
3622 LAUREL HOLLOW DR        750 ST CHARLES AVE                             8820 MERCURY LN                           1304 EAST 7TH ST
SPRING TX 77388              NEW ORLEANS LA 70130                           PICO RIVERA CA 90660                      AUSTIN TX 78702
                           Case 19-11813-CSS        Doc 70   Filed 08/23/19               Page 16 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 10 of 197                                                                                                       08/22/2019 11:52:37 AM
001226P001-1424A-003       002172P001-1424A-003                 002173P001-1424A-003                       002174P001-1424A-003
AUSTIN YOUNG HANDY SVC     EMMA LEE AVALOS                      NICHOLAS M AVANZINO                        AMANDINE AVARO
3725 WEST ST               6955 S 90 E                          450 CANYON VISTA DR                        2408 S VOSS RD APT E 103
OAKLAND CA 94608           MIDVALE UT 84047                     LOS ANGELES CA 90065                       HOUSTON TX 77057




002175P001-1424A-003       001803P001-1424A-003                 002176P001-1424A-003                       002177P001-1424A-003
REINA AVENAUT              ROWENA AVESTILLA                     ANGELO LUIS AVILA HERNANDEZ                ELENA AVILA
16 N KENSICO AVE           1352 BALLENA BLVD                    129 E FAIRVIEW AVE                         9633 RIVER ST APT 2
FL 1                       #104                                 #5                                         SCHILLER PARK IL 60176
WHITE PLAINS NY 10603      ALAMEDA CA 94501                     GLENDALE CA 91207




002178P001-1424A-003       001228P001-1424A-003                 002179P001-1424A-003                       001838P001-1424A-003
AMANDA AWABDY              AXIS GLOBAL SYSTEMS                  HEDAIA A AZEM                              SHANNON AZNOE
8912 CASPIAN CT            PO BOX 831                           125 ESSEX ST                               5545 SKY PKWY
ROSEVILLE CA 95747         NORTH BERGEN NJ 07047                HACKENSACK NJ 07601                        NO208
                                                                                                           SACRAMENTO CA 95823




002180P001-1424A-003       000159P001-1424A-003                 000160P001-1424A-003                       001230P001-1424A-003
SHANNON R AZNOE            CARMELITA AZUMAH                     CAM KARNIRI AZZARA                         B AND B ELECTRIC
6107 40TH ST               4409 N 88TH ST                       2550 SOUTHEAST 157TH AVE 46                191 BURNING TREE DR
SACRAMENTO CA 95823        MILWAUKEE WI 53225                   PORTLAND OR 97236                          SAN JOSE CA 95119




001231P001-1424A-003       002181P001-1424A-003                 000161P001-1424A-003                       001232P001-1424A-003
B AND R FIRE AND SAFETY    STELLA Z BABA                        SCARLETT A BABCOCK                         BACCI CHOCOLATE DESIGN
PO BOX 91426               11208 BROAD GREEN DR                 8217 VILLA OAK DR                          17 COLUMBIA ST
LOUISVILLE KY 40291        ROCKVILLE MD 20854                   CITRUS HEIGHTS CA 95610                    SWAMPSCOTT MA 01907




002182P001-1424A-003       000162P001-1424A-003                 002183P001-1424A-003                       002184P001-1424A-003
KIERSTON E BACH            SAMER BADAAN                         BRADLEY A BAILEY                           CHRISTOPHER BAILEY
7716 200TH ST SW           10066 HUTZELL ST                     2301 GOLDSMITH LN                          812 LEXINGTON LN
EDMONDS WA 98026           IJAMSVILLE MD 21754                  LOUISVILLE KY 40218                        PAPILLION NE 68046




002185P001-1424A-003       000163P001-1424A-003                 002186P001-1424A-003                       002187P001-1424A-003
LENKENDRIA BAILEY          REAGAN B BAILEY                      KARAN A BAIRD                              DESTINY BAIZABAL
1173 PRAIRIE VIEW DR       4547 SW G AVE                        1633 S MARKET ST                           8836 W STINGRAY CT
APT 73107                  LAWTON OK 73505                      WICHITA KS 67211                           LAS VEGAS NV 89147
WEST DES MOINES IA 50266
                                 Case 19-11813-CSS               Doc 70   Filed 08/23/19            Page 17 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 11 of 197                                                                                                                 08/22/2019 11:52:37 AM
002188P001-1424A-003             001233P001-1424A-003                        005281P001-1424A-003                    002189P001-1424A-003
LEE BAJET                        BAKEOLOGY                                   BAKER GC, PLLC                          ASHLEY BAKER
1225 VERBENA ST                  20405 A GRAMERCY PL                         THOMAS BAKER                            4570 N 77TH CT
DENVER CO 80220                  TORRANCE CA 90501                           9706 WARRINER CIR                       MILWAUKEE WI 53218
                                                                             OKLAHOMA CITY OK 73162




002190P001-1424A-003             002191P001-1424A-003                        002192P001-1424A-003                    000164P001-1424A-003
DURINA BAKER                     LAWRENCE C BAKER                            REAGAN VICTORIA BAKER                   SAMANTHA K BAKER
2247 S OSAGE ST                  4650 SANDS RD                               16535 SOUTHWEST FWY                     5718 MARIGOLD LN
WICHITA KS 67213                 HARWOOD MD 20776                            SUGAR LAND TX 77479                     WARRENTON VA 20187




002193P001-1424A-003             002194P001-1424A-003                        000165P001-1424A-003                    002195P001-1424A-003
ANTONETTE D BALDWIN              TRISTAN N BALDWIN                           NATALIE BALL                            SAMANTHA M BALL
2706 CROWN PT AVE                332 W ZOO BLVD                              17443 KESWICK ST                        1836 SIDMAN CT
OMAHA NE 68111                   APT 216                                     NORTHRIDGE CA 91325                     UNIT 3
                                 WICHITA KS 67203                                                                    FORT MEADE MD 20755




000072P001-1424S-003             000073P001-1424S-003                        002196P001-1424A-003                    000991P001-1424A-003
BALLARD SPAHR LLP                BALLARD SPAHR LLP                           GRABIEL E BALTAZAR                      BALTIMORE COUNTY MARYLAND
DUSTIN P BRANCH, ESQ             LESLIE C HEILMAN, ESQ                       15905 BANCROFT                          6401 YORK RD 3RD FLOOR
2029 CENTURY PARK EAST STE 800   919 N MARKET ST., 11TH FLOOR                OMAHA NE 68130                          BALTIMORE MD 21212
LOS ANGELES CA 90067-2909        WILMINGTON DE 19801-3034




000081P001-1424A-003             005158P001-1424A-003                        002197P001-1424A-003                    002198P001-1424A-003
BANAS CONSULTING LLC             BANC FIRST                                  JULIANA M BANDURA                       BYRON BANFIELD
1207 STONEGATE RD                LEGAL DEPT                                  10 PLYMWOOD DR                          1314 S BLUFFVIEW DR
HUMMELSTOWN PA 17036             101 NORTH BROADWAY                          PLYMOUTH MEETING PA 19462               WICHITA KS 67208
                                 OKLAHOMA CITY OK 73102




002199P001-1424A-003             005153P001-1424A-003                        005159P001-1424A-003                    005160P001-1424A-003
ZAINUB BANGASH                   BANK OF AMERICA                             BANK OF AMERICA                         BANK VI (BANK SIX)
5909 MT PLEASANT RD              CORPORATE HEADQUATERS                       LEGAL DEPT                              LEGAL DEPT
PROSPECT KY 40059                LEGAL DEPT                                  244 SOUTH MAIN ST                       1900 SOUTH OHIO ST
                                 100 N TRYON ST                              ALPHARETTA GA 30009                     SALINA KS 67401
                                 CHARLOTTE NC 28255



002200P001-1424A-003             002201P001-1424A-003                        000166P001-1424A-003                    002202P001-1424A-003
NATALIA BANKOSKI                 ALEXUS K BANKS                              ISAAC WOLF BANKS                        DANIELLE JEAN BAPTISTE
106 REGENT DR                    50 N UNIVERSITY DR                          403 EAST HEBRON RD                      100 STERLING PL
LOS GATOS CA 95032               EDMOND OK 73034                             TURNER ME 04282                         LANCASTER PA 17603
                                     Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 18 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 12 of 197                                                                                                                  08/22/2019 11:52:37 AM
001235P001-1424A-003                 002203P001-1424A-003                     001510P001-1424A-003                    002204P001-1424A-003
BARABOO CANDY CO                     FRANK BARAJAS                            ISAIAH BARBOSA                          ISAIAH EDWARD BARBOSA
PO BOX 63                            849 N MADISON AVE                        1702 S MARRS ST                         1702 S MARRS ST
BARABOO WI 53913                     PASADENA CA 91104                        AMARILLO TX 79103                       AMARILLO TX 79103




002205P001-1424A-003                 001236P001-1424A-003                     002206P001-1424A-003                    002207P001-1424A-003
SARA U BARBOUR                       BARCODES INC LLC                         SOPHIA BARCUS                           SARAH N BARDER
6601 KEELING PK DR                   PO BOX 0776                              1709 WATERSIDE DR                       24638 PALERMO DR
LOUISVILLE KY 40291                  CHICAGO IL 60690-0776                    MCKINNEY TX 75072                       CALABASAS CA 91302




002208P001-1424A-003                 002209P001-1424A-003                     002210P001-1424A-003                    000167P001-1424A-003
DOMINIK BARELA                       CODY BARKER                              IDA BETH BARKER                         LAUREN BARKLEY
22 SENDA CORVO                       121 S KANSAS ST APT 2                    5495 2ND ST                             8313 MONICA CIR
SANTA FE NM 87507                    WICHITA KS 67211                         WHITEHALL PA 18052                      PLANO TX 75025




002211P001-1424A-003                 002212P001-1424A-003                     000168P001-1424A-003                    002213P001-1424A-003
ALYSSA BARLOW                        CLINTON L BARNES                         KLARQUE ZARIE BARNES                    NYEERI H BARNES
15990 AVENIDA MIROLA                 218 SAYLORS MILL RD APT 4                4422 NORTH 77TH ST                      34 N 61ST ST
DESERT HOT SPRINGS CA 92240          POTTSTOWN PA 19465                       MILWAUKEE WI 53218                      PHILADELPHIA PA 19139




002214P001-1424A-003                 002215P001-1424A-003                     000169P001-1424A-003                    000170P001-1424A-003
HALEY S BARNETT                      RICHARD BARNHART                         OLIVIA BARNI                            ALJANAE A BARNWELL
11144 FUQUA ST                       128 DRIFTWOOD CIR                        30038 VILLAGE PK DR                     2626 KNIGHT AVE
HOUSTON TX 77089                     PRINCETON TX 75407                       CHAPEL HILL NC 27517                    CINCINNATI OH 45212




000100P001-1424A-003                 002216P001-1424A-003                     002217P001-1424A-003                    002218P001-1424A-003
ALAN J BAROCAS                       ALEXANDRA LEIGH BARRETT                  MARJETA G BARRETTE                      MYLIN K BARRETTE
3377 GULF SHORE BLVD NORTH UNIT 3B   4703 WISSAHICAN AVE                      4802 QUEENSGATE DR                      5802 QUEENSGATE DR
NAPLES FL 34103                      ROCKVILLE MD 20853                       HOUSTON TX 77066                        HOUSTON TX 77066




002219P001-1424A-003                 002220P001-1424A-003                     002221P001-1424A-003                    001694P001-1424A-003
HANNAH BARRON                        KASEY E BARRON                           MICHAEL A BARRON                        NATHAN BARRON
1516 LITTLE JOHN CIR                 710 S APACHE DR                          3951 STARHILL DR                        111 ELLIS ST 5TH FL
APT 5                                WICHITA KS 67207                         SAN ANTONIO TX 78218                    SAN FRANCISCO CA 94102
COUNCIL BLUFFS IA 51503
                              Case 19-11813-CSS                Doc 70   Filed 08/23/19              Page 19 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 13 of 197                                                                                                                 08/22/2019 11:52:37 AM
002222P001-1424A-003          002223P001-1424A-003                         000171P001-1424A-003                      000172P001-1424A-003
NATHAN M BARRON               SAMANTHA EMILY CALHOUN BARROW                HAYDEN GRACE BARROWS                      AIDAN COLE BARSHAY
1358 LAS JUNTAS WAY           266 ELIOT ST                                 7245 S ELM CT                             590 RIO GRANDE CIR
APT A                         NATICK MA 01760                              CENTENNIAL CO 80122                       THOUSAND OAKS CA 91360
WALNUT CREEK CA 94597




000173P001-1424A-003          002224P001-1424A-003                         002225P001-1424A-003                      002226P001-1424A-003
MICHELLE L BARTHELME          ZACKERY BARTHOLOMEW                          ANDREW B BARTLETT                         BRENDAN D BARTLETT
204 KNOX WAY                  108 WOODS CROSSING                           13544 SOUTH TRACE DR                      36 WILLIAM ST
HOPATCONG NJ 07843            SAYLORSBURG PA 18353                         WALKER LA 70785                           NORTH ARLINGTON NJ 07031




000174P001-1424A-003          002227P001-1424A-003                         000175P001-1424A-003                      001237P001-1424A-003
ANDREW T BARTON               KELSEY JAYE BARTON                           REED A BARTON                             BASCOM FAMILY FARMS
1040 SOUTH DODGE AVE          1308 NW 102ND ST                             10647 WOODHAVEN LN                        56 SUGARHOUSE RD
WICHITA KS 67213              OKLAHOMA CITY OK 73114                       BELLEVUE WA 98004                         ALSTEAD NH 03602




001238P001-1424A-003          002228P001-1424A-003                         002229P001-1424A-003                      002230P001-1424A-003
BASS FLEXIBLE PACKAGING INC   KAHSAY BATELIHAM                             JAYLA BATISTA                             MEGHAN BATISTE
8371 213TH ST W               13822 RAMPANT LION CT                        46 HOWARD AVE                             951 W DONOVAN ST
LAKEVILLE MN 55044            CENTREVILLE VA 20120                         ROCHELLE PARK NJ 07662                    HOUSTON TX 77091




002231P001-1424A-003          001239P001-1424A-003                         005181P001-1424A-003                      002232P001-1424A-003
ZARIA BATTIESTE               BATTLEFIELD MALL                             BATTLEFIELD MALL, LLC                     SARA A BAUGHMAN
9840 HYACINTH WAY             862502 RELIABLE PKWY                         MS MANAGEMENT ASSOCIATES                  1 LAKEVIEW DR
CONROE TX 77385               CHICAGO IL 60686-0025                        225 WEST WASHINGTON ST                    #1
                                                                           INDIANAPOLIS IN 46204-3438                CINCINNATI OH 45237




000176P001-1424A-003          002233P001-1424A-003                         000177P001-1424A-003                      000047P001-1424A-003
KIERA BAUL                    LEISA BAUMAN                                 MAYRA BAUTISTA GARCIA                     BAY ALARM CO
510 HARBOR LANDING            279 MAINE AVE                                5521 W 25TH ST                            PO BOX 7137
ROSWELL GA 30076              PORTLAND ME 04103                            CICERO IL 60804                           SAN FRANCISCO CA 94120




001240P001-1424A-003          001241P001-1424A-003                         005182P001-1424A-003                      005182S001-1424A-003
BAY AREA PRO CLEANING INC     BAYBROOK MALL LLC                            BAYBROOK MALL LLC                         BAYBROOK MALL LLC
P O BOX 30417                 SDS-12-1851                                  BAYBROOK MALL                             GENERAL MANAGER
WALNUT CREEK CA 94598         PO BOX 86                                    LAW LEASE ADMINISTRATION DEPT             500 BAYBROOK MALL
                              MINNEAPOLIS MN 55486-1851                    110 NORTH WACKER DR                       FRIENDSWOOD TX 77546
                                                                           CHICAGO IL 60606
                                Case 19-11813-CSS          Doc 70   Filed 08/23/19              Page 20 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 14 of 197                                                                                                            08/22/2019 11:52:37 AM
002234P001-1424A-003            002235P001-1424A-003                   002236P001-1424A-003                      001242P001-1424A-003
AUSTIN J BAYER                  TRAVIS BAYLESS                         ALEC N BAYNE                              BAYSIDE PRINTED PRODUCTS
1005 SHEARER ST                 2802 DANZIG PL                         1256 HILLTOP DR                           430 NORTH CANAL ST UNIT 9
ROSEVILLE CA 95678              #302                                   ANNAPOLIS MD 21409                        SOUTH SAN FRANCISCO CA 94080
                                LOUISVILLE KY 40245




002237P001-1424A-003            005161P001-1424A-003                   002238P001-1424A-003                      001243P001-1424A-003
JOEL M BAZZELL                  BBVA COMPASS                           KHADIJRAH BEACH                           BEACHWOOD PLACE MALL LLC
2513 GLENMARY AVE               LEGAL DEPT                             490 PARK AVE                              2701 SOLUTION CTR
APT # 2                         15 SOUTH 20TH ST                       2D                                        CHICAGO IL 60677-2007
LOUISVILLE KY 40204             BIRMINGHAM AL 35233                    PATERSON NJ 07504




005183P001-1424A-003            002239P001-1424A-003                   002240P001-1424A-003                      000178P001-1424A-003
BEACHWOOD PLACE MALL LLC        KENNETH BEALIN                         SOPHIE BEAN                               KENDALL M BEARDEN
LAW LEASE ADMINISTRATION DEPT   2605A NORTH 16TH STREET                27 HIGH ST                                123 CRYSTAL CIR
110 NORTH WACKER DR             MILWAUKEE WI 53206                     NATICK MA 01760                           NORMAN OK 73069
CHICAGO IL 60606




002241P001-1424A-003            002242P001-1424A-003                   002245P001-1424A-003                      001244P001-1424A-003
TERI BEARY                      DAVID A BEAU                           GREG J BEAUMONT                           BEAUTYMEDIA
111 ELLIS ST                    24602 BENJAMIN CIRCL                   7622 IBIZA DR                             3108 OVERRIDGE DR
SAN FRANCISCO CA 94102          DANA POINT CA 92629                    BATON ROUGE LA 70820                      ANN ARBOR MI 48104




002243P001-1424A-003            002244P001-1424A-003                   002246P001-1424A-003                      000179P001-1424A-003
CHARLOTTE BEBOUT                COURTNEY L BECK                        ELIZABETH J BECKER                        RYLEE BECKER
827 W SYMMES ST                 325 NW 62ND ST                         6394 LAGUNA CIR                           32 NORTH SPRING LN
NORMAN OK 73069                 LAWTON OK 73505                        LITTLETON CO 80130                        PHOENIXVILLE PA 19460




002247P001-1424A-003            001214P001-1424A-003                   002248P001-1424A-003                      002249P001-1424A-003
MICHAEL CODY BEDDOES            ARIANNA HUGGINS BEDLEY                 ANDREW A BEDOLLA                          SARAH ELIZABETH BEEBE
817 W YORK AVE                  420 GLENDALE RD                        9236 JILL LN                              2809 MARIETTA AVE
ENID OK 73701                   UPPER DARBY PA 19082                   2E                                        LANCASTER PA 17601
                                                                       SCHILLER PARK IL 60176




002250P001-1424A-003            002251P001-1424A-003                   002252P001-1424A-003                      000180P001-1424A-003
DEAN R BEHRENDT                 JOY BEHRENS                            BREYYA NICOLE BEHRNS                      CHAD M BEISCH
3534 HUGHES RD                  6301 WINDHAVEN PKWY                    1737 N TRACY ST                           600 N PLEASANT HILL BLVD
LOUISVILLE KY 40207             APT 304                                WICHITA KS 67212                          UNIT 105
                                PLANO TX 75093                                                                   PLEASANT HILL IA 50327
                        Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 21 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 15 of 197                                                                                                         08/22/2019 11:52:37 AM
001522P001-1424A-003    002253P001-1424A-003                         001245P001-1424A-003                    002254P001-1424A-003
JASON BELDOCK           JASON M BELDOCK                              BELGIUM'S CHOCOLATE SOURCE              STANISLAV BELIK
708 FALLING LEAVES DR   9339 E PICKWICK CIR                          480 ADAMS ST STE 202                    8008 BLUEBONNET BLVD
ADKINS TX 78101         TAYLOR MI 48180                              MILTON MA 02186                         APT 9-14
                                                                                                             BATON ROUGE LA 70810




002255P001-1424A-003    000181P001-1424A-003                         002256P001-1424A-003                    002257P001-1424A-003
ALLISSA BELL            DANA RUTH BELL                               LUCIA BELL                              NATOSHA BELL
2914 S WALNUT ST        8208 TAIL RACE DR                            8749 STURBRIDGE DR                      4545 SOUTH PANTHER CREEK DR
WICHITA KS 67217        ROSEVILLE CA 95747                           CINCINNATI OH 45236                     # 222
                                                                                                             SPRING TX 77381




002258P001-1424A-003    001246P001-1424A-003                         005184P001-1424A-003                    001815P001-1424A-003
JUDAEA BELLAMY          BELLEVUE SQUARE LLC                          BELLEVUE SQUARE LLC                     SANDY BELLOWS
5160 VAN NUYS BLVD      KEMPER DEVELOPMENT CO                        PO BOX 908                              10228 MOROCCO RD
#609                    575 BELLEVUE SQUARE                          BELLEVUE WA 98009                       HOUSTON TX 77041
SHERMAN OAKS CA 91403   BELLEVUE WA 98004




002259P001-1424A-003    002260P001-1424A-003                         000182P001-1424A-003                    002261P001-1424A-003
SANDY V BELLOWS         CATHERINE B BELMES                           MARK BELMONTE                           DAVIN T BELTRAN
10228 MOROCCO RD        5504 FALLBROOK AVE                           66251 AVE LADERA                        5639 ENCINO PK RD
HOUSTON TX 77041        WOODLAND HILLS CA 91367                      DESERT HOT SPRINGS CA 92240             SAN ANTONIO TX 78240




002262P001-1424A-003    002030P001-1424A-003                         002263P001-1424A-003                    001965P001-1424A-003
JORDI BELTRAN           YOLANDA BELTRAN                              YOLANDA E BELTRAN                       VICTORIA BENAVIDES
8302 W HAUSMAN RD 712   228 W HILLCREST DR SPACE 2019                15048 VARSITY ST                        6707 UTSA BLVD
SAN ANTONIO TX 78249    THOUSAND OAKS CA 91360                       UNIT A                                  #4407
                                                                     MOORPARK CA 93021                       SAN ANTONIO TX 78249




002266P001-1424A-003    002267P001-1424A-003                         002268P001-1424A-003                    000183P001-1424A-003
JAMAINE BENDER          CATHERINE M BENGTSON                         RACHEL ANN BENITEZ                      CAL BENKER
4637 S LYN CIR          10525 40TH AVE N                             6199 SW 130TH AVE                       1212 SEA PINES DR
SOUTH EUCLID OH 44121   PLYMOUTH MN 55441                            BEAVERTON OR 97008                      SAVANNAH TX 76227




000184P001-1424A-003    002269P001-1424A-003                         001205P001-1424A-003                    002270P001-1424A-003
CARRIE BENN             ALYSSA RENEE BENNETT                         ANN HARRIS BENNETT                      INDYA D BENNETT
10495 NE 4TH ST         2428 COBBLESTONE CT                          TAX ASSESSOR COLLECTOR                  39 FRANCE ST
APT 206                 IMPERIAL MO 63052                            PO BOX 4622                             NORWALK CT 06851
BELLEVUE WA 98004                                                    HOUSTON TX 77210-4622
                           Case 19-11813-CSS         Doc 70   Filed 08/23/19             Page 22 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 16 of 197                                                                                                      08/22/2019 11:52:37 AM
002271P001-1424A-003       002272P001-1424A-003                  002273P001-1424A-003                     002274P001-1424A-003
ALEX A BENOIT              MARY J BENOIT                         NERMEEN BENSLAOUIA                       HAYLEY BENSON
4016 NW OZMUN AVE UNIT B   12160 SW PIONEER LN                   1917 KENNEDY DR                          1116 BERNICE DR
LAWTON OK 73505            BEAVERTON OR 97008                    APT 203                                  COPLAY PA 18037
                                                                 MCLEAN VA 22102




002275P001-1424A-003       001247P001-1424A-003                  002276P001-1424A-003                     000185P001-1424A-003
JAMI BENTLEY               BEQUET CONFECTIONS                    SARA MICHELLE BERGERON                   CAROLINE A BERGIN
10 NORTH COTTONWOOD ST     8235 HUFFINE LN UNIT D                5004 BERISFORD PL                        6001 MOSS GLEN CT
APT 210                    BOZEMAN MT 59718                      ANTELOPE CA 95843                        CLIFTON VA 20124
WOODLAND CA 95695




002277P001-1424A-003       001248P001-1424A-003                  000186P001-1424A-003                     002278P001-1424A-003
ESMAE D BERLEW ARRIAGA     BERLIN PACKAGING                      JENNA SHEA BERLINBERG                    HOLLY E BERMAN
2810 WESTERLAND DR         36690 TREASURY CTR                    16281 GREENWOOD LN                       21525 NE 6TH ST
HOUSTON TX 77063           CHICAGO IL 60694-6600                 MONTE SERENO CA 95030                    SAMMAMISH WA 98074




002279P001-1424A-003       002280P001-1424A-003                  002281P001-1424A-003                     002282P001-1424A-003
MICHAEL S BERMUDEZ         VANESSA BERMUDEZ                      ALEJANDRA A BERNAL                       GRISELDA M BERNAL
1153 GREEN ST              1828 S 55TH AVE                       19449 KITTRIDGE ST                       2943 N CROMWELL DR
GLENDALE CA 91205          CICERO IL 60804                       LOS ANGELES CA 91335                     WICHITA KS 67204




001515P001-1424A-003       000187P001-1424A-003                  005075P001-1424A-003                     000188P001-1424A-003
JACOB MATTHEW BERNAL       TERIANNE BERNAL                       BERNALILLO COUNTY ASSESSOR               ROBERT BERNARDINO
3911 KIRBY DR APT 930      13752 SW 49TH ST                      501 TIJERAS AVE NW                       5445 WEST RENO AVE
FORT WORTH TX 76155        MIAMI FL 33175                        ALBUQUERQUE NM 87102                     APT B-906
                                                                                                          LAS VEGAS NV 89118




002283P001-1424A-003       002284P001-1424A-003                  002264P001-1424A-003                     000105P001-1424A-003
ANDERSON R BERNDT          HANNAH BERNLING                       ERIKA E BERRY                            BESPARK
1216 PEREGRINE DR          2262 JEFFERSON AVE                    16713 SILKTREE ST                        44 ROBERT PEEL RD
FRIENDSWOOD TX 77546       CINCINNATI OH 45212                   FOUNTAIN VALLEY CA 92708                 KITCHENER ON N2H0B3
                                                                                                          CANADA




001249P001-1424A-003       002265P001-1424A-003                  005377P001-1424A-003                     000189P001-1424A-003
BESPARK                    MICHAEL C BESS                        BEST WISDOM TECHNOLOGY LLC               LORAYNNE BETANCES-FILPO
44 ROBERT PEEL RD          10550 VALLEY FORGE DR                 MANAGER                                  70 MARION AVE NORTH
KITCHENER ON N2H0B5        HOUSTON TX 77042                      71 POWELL ST                             PROVIDENCE RI 02905
CANADA                                                           2ND FLOOR
                                                                 SAN FRANCISCO CA 94102
                             Case 19-11813-CSS           Doc 70   Filed 08/23/19               Page 23 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 17 of 197                                                                                                            08/22/2019 11:52:37 AM
002285P001-1424A-003         002286P001-1424A-003                    002287P001-1424A-003                       001251P001-1424A-003
ALICIA R BETANCOURT          JESSICA A BEUKELMAN                     MALAYSIA BEVERLY                           BEVERLYN LAW
13688 SE 97TH AVE            626 VERA AVE                            14301 ADDISON ST APT 12                    3604 ALAMEDA DE LAS PULGAS
CLACKAMAS OR 97015           #26                                     SHERMAN OAKS CA 91423                      SAN MATEO CA 94403
                             RIPON CA 95366




005076P001-1424A-003         005077P001-1424A-003                    000046P001-1424A-003                       002288P001-1424A-003
BEXAR APPRAISAL DISTRICT     BEXAR APPRAISAL DISTRICT                BGE                                        MADHU BHANDARI
VISTA VERDE PLAZA BUILDING   411 N FRIO ST                           PO BOX 13070                               70 SARATOGA CT
233 N PECOS LA TRINIDAD      SAN ANTONIO TX 78207                    PHILADELPHIA PA 19101-3070                 SOMERSET NJ 08873
SAN ANTONIO TX 78207-3175




001252P001-1424A-003         001253P001-1424A-003                    002289P001-1424A-003                       001254P001-1424A-003
BIG LITTLE FUDGE             BIG SKY BRANDS INC                      ABIGAIL C BIGGS                            BILLIE ANN PLASTICS
15522 SUMMIT PK DR           3289-A LENWORTH DR                      3555 GREY ABBEY DR                         360 TROUTMAN ST
STE 201                      MISSISSAUGA ON L4X 2H1                  ALPHARETTA GA 30022                        BROOKLYN NY 11237
MONTGOMERY TX 07735          CANADA




002290P001-1424A-003         002291P001-1424A-003                    002292P001-1424A-003                       001255P001-1424A-003
LEAH BILLINGS                NAKITA MARIE BINGLE                     KARAH GALE BINION                          BIRDSTUDIO
480 JON SCOTT DR             1076 S DENVER AVE                       4344 RIDGE PT LN                           124 WEST RITTENHOUSE ST
ALPHARETTA GA 30009          BOISE ID 83706                          PLANO TX 75024                             PHILADELPHIA PA 19144




001256P001-1424A-003         002293P001-1424A-003                    001881P001-1424A-003                       002294P001-1424A-003
BITLY                        ERIKA BIXBY                             STEVEN BLACK                               STEVEN BLACK
139 5TH AVE                  8 NE TANDEM WAY                         100 UNION AVE                              100 UNION AVE
5TH FL                       #122                                    LITTLE FERRY NJ 07463                      LITTLE FERRY NJ 07643
NEW YORK NY 10010            HILLSBORO OR 97124




002295P001-1424A-003         002296P001-1424A-003                    002297P001-1424A-003                       002298P001-1424A-003
GWYLLYM R BLACKSHAW          ARIEL HANNAH BLAIR                      CHRISTINE R BLAIR                          CHRISTINA ANN BLAKE PRUITT
3906 N MELVINA AVE           333 S STRAUGHAN AVE                     3109 AUTUMN LEAF DR                        143 WINTER PK CT
CHICAGO IL 60634             BOISE ID 83712                          FRIENDSWOOD TX 77546                       FENTON MO 63026




002299P001-1424A-003         002300P001-1424A-003                    002301P001-1424A-003                       001600P001-1424A-003
TANNER BLAKELEY              SKYLAR BLAKEMORE                        SAMANTHA D BLANCHARD                       LIDIA BLANCO
3011 ALAMO RD                4355 S NATIONAL AVE                     4510 221ST PL SW                           648 BELSAY CASTLE CT
BOISE ID 83704               SPRINGFIELD MO 65810                    MOUNTLAKE TERRACE WA 98043                 LAS VEGAS NV 89178
                        Case 19-11813-CSS                Doc 70   Filed 08/23/19              Page 24 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 18 of 197                                                                                                           08/22/2019 11:52:37 AM
002302P001-1424A-003    001631P001-1424A-003                         000190P001-1424A-003                      002303P001-1424A-003
LIDIA E BLANCO          MARGO BLAND                                  MARGO CARLETA BLAND                       LISA BLANDO
648 BELSAY CASTLE CT    1303 N MATHEWSON AVE                         1303 N MATHEWSON AVE                      104 OAK GROVE RD
LAS VEGAS NV 89178      WICHITA KS 67214                             WICHITA KS 67214                          FLEMINGTON NJ 08822




002306P001-1424A-003    001257P001-1424A-003                         001258P001-1424A-003                      001208P001-1424A-003
SARAH G BLOYD           BLUE MOOSE SWEET SHOPPE                      BLUE PLANET CHOCOLATE LLC                 ANTHEM BLUECROSS
4002 WOODMONT PK LN     440 W 200 N #1                               5338 MAYFIELD RD                          POBOX 511300
LOUISVILLE KY 40245     BOUNTIFUL UT 84010                           LYNDHURST OH 44124                        LOS ANGELES CA 90051-7855




002307P001-1424A-003    002304P001-1424A-003                         001517P001-1424A-003                      000191P001-1424A-003
RACHEL MARIE BLUGRIND   EMILEE BOATMAN                               JAMES BOBBITT                             JAMES C BOBBITT
18 BEACON PT            4403 N ADAMS ST                              3707 HIGHGATE DR APT D                    3707 HIGHGATE DR
LADERA RANCH CA 92694   BOISE ID 83714                               DURHAM NC 27713                           APT D
                                                                                                               DURHAM NC 27713




002305P001-1424A-003    002308P001-1424A-003                         002309P001-1424A-003                      000112P001-1424A-003
JENNIFER G BOCK         BRANDON P BOEHM                              KATLYN BOGDAN                             KAY BOGEAJIS
6506 SAN PABLO DR       346 JOHN OCHS DR                             907 RATHBONE CIR                          54840 AVENIDA VELASCO
HOUSTON TX 77083        SADDLE BROOK NJ 07663                        FOLSOM CA 95630                           LA QUINTA CA 92253




002310P001-1424A-003    002311P001-1424A-003                         002312P001-1424A-003                      001259P001-1424A-003
MICHAEL J BOGUCKI       BRAXTON BOGUE                                DANIEL B BOHAN                            BOISE MALL LLC DO NOT USE
983 CATASAUQUA RD       17803 THEISSWOOD LN                          3029 TAMALPAIS WAY                        SDS123074
WHITEHALL PA 18052      SPRING TX 77379                              SACRAMENTO CA 95821                       PO BOX 86
                                                                                                               MINNEAPOLIS MN 55486




001260P001-1424A-003    005185P001-1424A-003                         005185S001-1424A-003                      002313P001-1424A-003
BOISE MALL LLC NEW      BOISE TOWNE SQUARE LLC                       BOISE TOWNE SQUARE LLC                    GARNET P BOLEY
SDS123074               BOISE TOWNE SQUARE                           GENERAL MANAGER                           2212 BAY HAVEN WAY
PO BOX 86               LAW LEASE ADMINISTRATION DEPT                350 NORTH MILWAUKEE                       LEAGUE CITY TX 77573
MINNEAPOLIS MN 55486    110 NORTH WACKER DR                          BOISE ID 83704
                        CHICAGO IL 60606



002314P001-1424A-003    002315P001-1424A-003                         002316P001-1424A-003                      002317P001-1424A-003
MICHELLE ANN BOLTON     KELLEY BOND                                  BREANNA BONES                             YOLANDA A BONGAWIL
10329 206TH AVE NE      8244 N 93RD ST                               12160 SW PIONEER LN                       5102 RAVEN FOREST LN
REDMOND WA 98053        MILWAUKEE WI 53224                           APT 239                                   KATY TX 77494
                                                                     BEAVERTON OR 97008
                                            Case 19-11813-CSS          Doc 70   Filed 08/23/19            Page 25 of 203
                                                                      Mishti Holdings LLC, et al.
                                                                            Exhibit Pages

Page # : 19 of 197                                                                                                                       08/22/2019 11:52:37 AM
001837P001-1424A-003                        002318P001-1424A-003                   002319P001-1424A-003                    002320P001-1424A-003
SHANE BONGO                                 CATHERINE R BONHAM                     AMANDA M BONNER                         CASEY BONNER
1530 FULTON AVE #95                         6327 S 300 E                           8009 ROLAND CT                          1602 CORRAL DR
SACRAMENTO CA 95825                         MURRAY UT 84107                        ELKRIDGE MD 21075                       HOUSTON TX 77090




005288P001-1424A-003                        001261P001-1424A-003                   002321P001-1424A-003                    001262P001-1424A-003
DANIEL BONOFF                               BORGO DE MEDICI USA INC                NIKI D BORJIAN                          BOROUGH OF PARAMUS
32 WEST 18TH ST UNIT 4A                     6801 LAKE WORTH RD                     11430 29TH WAY NE                       BOROUGH CLERK'S OFFICE
NEW YORK NY 10011                           STE 337                                KIRKLAND WA 98034                       1 JOCKISH SQUARE
                                            LAKE WORTH FL 33467                                                            PARAMUS NJ 07652




001263P001-1424A-003                        002322P001-1424A-003                   002323P001-1424A-003                    001264P001-1424A-003
BOROUGH OF PARAMUS FIRE PREVENTION BUREAU   ISABELLE MARIE BOS                     TYNEISHA BOSTIC-GAINES                  BOSTON AMERICA
FIRE PREVENTION BUREAU                      1893 ATWELL ST                         2235 S 63RD ST                          55 SIXTH RD
1 JOCKISH SQUARE                            ROSEVILLE CA 95747                     PHILADELPHIA PA 19142                   UNIT #8
PARAMUS NJ 07652                                                                                                           WOBURN MA 01801




001265P001-1424A-003                        002324P001-1424A-003                   002325P001-1424A-003                    002326P001-1424A-003
BOSTON BARRICADE CO                         ASHLEE M BOTEJU                        TIMOTHY M BOTHUM                        HANNAH M BOUDREAUX
1151 19TH ST                                3550 PARADISE RD                       3815 ZANE AVE N                         1719 S 4TH ST
VERO BEACH FL 32960                         UNIT 363                               MINNEAPOLIS MN 55422                    APT 4
                                            LAS VEGAS NV 89169                                                             LOUISVILLE KY 40208




002327P001-1424A-003                        002328P001-1424A-003                   002329P001-1424A-003                    000192P001-1424A-003
SADIE BOUDREAUX                             MARILEY BOURDON                        DEVIN LEE BOWEN                         ASHLEY S BOWENS
19639 SOUTHERN HILLS AVE                    1131 SOUTH HOWARD ST                   4206 N 129TH AVE CIR                    8316 NORTHWEST 109TH ST
BATON ROUGE LA 70809                        ALLENTOWN PA 18103                     OMAHA NE 68164                          OKLAHOMA CITY OK 73162




005283P001-1424A-003                        000193P001-1424A-003                   000194P001-1424A-003                    002330P001-1424A-003
BRUCE BOWER                                 CAROLINE E BOWER                       LAURA ANGELINA BOWER                    JOSEPH M BOWERS
720 HICKORY LOT RD                          40 OKLAHOMA STATE DR                   12860 SW CARR ST                        6509 GREENTREE RD
TOWSON MD 21286                             NEWARK DE 19713                        BEAVERTON OR 97008                      BETHESDA MD 20817




002331P001-1424A-003                        002332P001-1424A-003                   002333P001-1424A-003                    002334P001-1424A-003
BROOKE N BOWMAN                             SYLVIA-ANNE BOWMAN                     TATIANA L BOWMAN                        TRISTON T BOXUM
3729 LITTLE MAC DR                          13217 97TH AVE NE                      1636 PENTWOOD RD                        112 ILLINOIS AVE
LANDISVILLE PA 17538                        SEATTLE WA 98034                       BALTIMORE MD 21239                      LURAY KS 67649
                             Case 19-11813-CSS                   Doc 70   Filed 08/23/19              Page 26 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 20 of 197                                                                                                                   08/22/2019 11:52:37 AM
005282P001-1424A-003         000195P001-1424A-003                            002335P001-1424A-003                      000196P001-1424A-003
BRIAN BOYCAN                 MICHAEL BOYCE                                   JON A BOYER                               JOSEPH BOYER
75 HARRISTOWN RD             41 WATER ST                                     405 EAST ORANGE ST                        3930 IVYHILL AVE
PARADISE PA 17562            NATICK MA 01760                                 LANCASTER PA 17602                        LAS VEGAS NV 89121




002336P001-1424A-003         002337P001-1424A-003                            002338P001-1424A-003                      000197P001-1424A-003
BRIANNA BRACY                CARL N BRACY                                    TAARIQ BRACY-DUDLEY                       ANGELIC BRADEN
2335 W WARREN                4908 N 85TH ST                                  2410 S KIRKWOOD RD                        903 9TH AVE
CHICAGO IL 60612             MILWAUKEE WI 53225                              APT 226                                   #14
                                                                             HOUSTON TX 77077                          SEATTLE WA 98104




002339P001-1424A-003         002340P001-1424A-003                            002341P001-1424A-003                      002342P001-1424A-003
AMANDA BRADLEY               CLINTON DEAN BRADLEY                            QATAVIA T BRADLEY                         FAITH BRAGDON
25750 CHESAPEAKE CT          445 FRESNO                                      24281 KENOSHA ST                          13 DOW ST
FARMINGTON HILLS MI 48335    SAN ANTONIO TX 78212                            OAK PARK MI 48237                         APT 2
                                                                                                                       PORTLAND ME 04102




002343P001-1424A-003         002344P001-1424A-003                            001648P001-1424A-003                      002345P001-1424A-003
MAGGIE L BRAND               FAITH BRANHAM                                   MELINDA BRASIL                            MELINDA C BRASIL
611 WILDER WAY               5403 GERLAND AVE                                111 ELLIS ST 5FL                          1450 MASON ST
BUFFALO MN 55313             BALTIMORE MD 21206                              SAN FRANCISCO CA 94102                    SAN FRANCISCO CA 94133




002346P001-1424A-003         002347P001-1424A-003                            002348P001-1424A-003                      002349P001-1424A-003
CHARLENE V BRASWELL          ELISE BRATTON                                   DESTINY BRAYBOY                           KAJABRIA BRAZIL
1050 WASHINGTON ST APT 202   450 TOWSON WAY                                  5525 CADILLAC AVE                         3000 W DOUGLAS AVE
KANSAS CITY MO 64105         TOWSON MD 21204                                 APT 4                                     APT 421
                                                                             BALTIMORE MD 21207                        WICHITA KS 67203




002350P001-1424A-003         000198P001-1424A-003                            001519P001-1424A-003                      002351P001-1424A-003
COLENZ BREAUX                ADALLIS EL BRECKENRIDGE-BRADFORD                JASMINE BREDING                           HANNAH M BREEDLOVE
1541 MARCIA DR               12902 PEACH MEADOW DR                           6642 SE ARIEL ST                          16 PAJILL DR
BATON ROUGE LA 70819         CYPRESS TX 77429                                HILLSBORO OR 97123                        MARIETTA PA 17547




002352P001-1424A-003         002353P001-1424A-003                            001272P001-1424A-003                      002354P001-1424A-003
ALEEA BREEDY                 AMY L BREEHL                                    BREITLANE                                 IREANIA A BRENT
4034 NW OZMUN AVE            9015 BLUE LICK RD                               150 WASHINGTON AVE 201                    3924 S 1ST ST
APT B                        LOUISVILLE KY 40219                             SANTA FE NM 87501                         LOUISVILLE KY 40214
LAWTON OK 73505
                                   Case 19-11813-CSS                   Doc 70   Filed 08/23/19           Page 27 of 203
                                                                     Mishti Holdings LLC, et al.
                                                                           Exhibit Pages

Page # : 21 of 197                                                                                                                      08/22/2019 11:52:37 AM
002355P001-1424A-003               002356P001-1424A-003                           002357P001-1424A-003                    001274P001-1424A-003
TAMARA K BRENT                     MICHELLE YE BREWER                             ZACHARY C BRICKEN                       BRIDGE BANK CREDIT CARD
202 MONTGOMERY AVE                 5322 NW LIBERTY AVE                            111 E LAKERIDGE DR                      PO BOX 4521
NORRISTOWN PA 19401                LAWTON OK 73505                                THE WOODLANDS TX 77381                  CAROL STREAM CA 60197-4521




000199P001-1424A-003               001276P001-1424A-003                           005186P001-1424A-003                    005186S001-1424A-003
BROOKE RENEE RAMIREZ BRIDGES       BRIDGEWATER COMMONS MALL II LLC                BRIDGEWATER COMMONS MALL II LLC         BRIDGEWATER COMMONS MALL II LLC
8802 CINNAMON CREEK DR             SDS-12-2893                                    BRIDGEWATER COMMONS                     BRIDGEWATER COMMONS
APT #1302                          PO BOX 86                                      LAW LEASE ADMINISTRATION DEPT           GENERAL MANAGER
SAN ANTONIO TX 78240               MINNEAPOLIS MN 55486-2893                      110 NORTH WACKER DR                     400 COMMONS WAY
                                                                                  CHICAGO IL 60606                        STE 100
                                                                                                                          BRIDGEWATER NJ 08807


001277P001-1424A-003               002358P001-1424A-003                           002359P001-1424A-003                    002360P001-1424A-003
BRIDGEWATER TOWNSHIP HEALTH DEPT   HARRIET L BRIETMIER                            VALERIE M BRIGANTI                      SHANTEY N BRIGGS
100 COMMONS WAY                    6921 W GORE BLVD                               67 LONG HILL DR                         6344 N 36TH ST
BRIDGEWATER NJ 08807               APT #306                                       CLIFTON NJ 07013                        OMAHA NE 68111
                                   LAWTON OK 73505




002361P001-1424A-003               002362P001-1424A-003                           001278P001-1424A-003                    002363P001-1424A-003
LATRICE BRISCO                     XOLAN BRISTER                                  BRITISH WHOLESALE IMPORTS INC           DONTRELL BRITTON
925 W NORTH AVE                    2250 NORTH 107TH ST                            5711 CORSA AVE                          600 NOTTINGHAM OAKS TRL
VILLA PARK IL 60181                WAUWATOSA WI 53226                             WESTLAKE VILLAGE CA 91362               HOUSTON TX 77079




002364P001-1424A-003               002365P001-1424A-003                           002366P001-1424A-003                    002033P001-1424A-003
KEIRA BROADIE                      KAITLYN E BROCKBANK                            ELLEN E BRODSKIY                        ZARAH D BRONSTEIN
4224 S FEDERAL WAY                 8379 S 1000 E                                  41 BELLVIEW HEIGHTS                     1849 39TH ST
V108                               SANDY UT 84094                                 ASHLAND MA 01721                        SACRAMENTO CA 95816
BOISE ID 83716




005187P001-1424A-003               000001P001-1424S-003                           002367P001-1424A-003                    002368P001-1424A-003
BROOKFIELD                         BROOKFIELD PROPERTY REIT, INC.,AS AGENT        BLYTHE BROOKS                           MONIQUE M BROOKS
LOLLI AND POPS - BATON ROUGE       KRISTEN N PATE                                 5611 WALES ST                           10216 ETON AVE
LAW LEASE ADMINISTRATION DEPT      SVP & SENIOR ASSOCIATE GENERAL COUNSEL         SAN ANTONIO TX 78223                    CHATSWORTH CA 91311
110 NORTH WACKER DR                350 N ORLEANS ST., STE 300
CHICAGO IL 60606                   CHICAGO IL 60654- 1607



000200P001-1424A-003               000201P001-1424A-003                           002369P001-1424A-003                    002370P001-1424A-003
TAYLOR M BROOKS                    GALIA BROUSSI                                  ASHLEY N BROWN                          BREANNA M BROWN
410 BROOK CIR                      544 EL RETIRO CT                               76 12TH ST NE APT 17                    6508 CALM RIVER WAY
ROSWELL GA 30075                   OAK PARK CA 91377                              ATLANTA GA 30309                        LOUISVILLE KY 40299
                              Case 19-11813-CSS         Doc 70   Filed 08/23/19            Page 28 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 22 of 197                                                                                                         08/22/2019 11:52:37 AM
002371P001-1424A-003          000202P001-1424A-003                  002372P001-1424A-003                      001360P001-1424A-003
CAMILLA MARIE BROWN           CHRISTAL MONAY BROWN                  CHRISTOPHER A BROWN                       DAKOTA BROWN
219 E 5600 S                  9 ACCERA DR                           812 BENNINGHAUS RD                        350 N MILWAUKEE ST STE 1145
MURRAY UT 84107               HILLSIDE IL 60162                     BALTIMORE MD 21212                        BOISE ID 83704




002373P001-1424A-003          002374P001-1424A-003                  000203P001-1424A-003                      002375P001-1424A-003
DAKOTA DAWN BROWN             DILLON A BROWN                        DWAND BROWN                               KAILEY BROWN
426 W THATCHER ST             2121 GLEN ELLYN ST                    4226 N 65TH AVE                           7250 HOSBROOK RD
APT 3                         OKLAHOMA CITY OK 73111                OMAHA NE 68104                            CINCINNATI OH 45243
BOISE ID 83702




002376P001-1424A-003          000204P001-1424A-003                  000205P001-1424A-003                      000206P001-1424A-003
KAYLA J BROWN                 KOBRE BROWN                           KYLEE M BROWN                             MILLS CONNOR BROWN
5330 85TH PL NE               1330 COPPERCREST DR                   8540 SE 66TH AVE                          6714 MILLHOUSE RD
MARYSVILLE WA 98270           SPRING TX 77386                       PORTLAND OR 97206                         CHAPEL HILL NC 27516




001703P001-1424A-003          002377P001-1424A-003                  002378P001-1424A-003                      000207P001-1424A-003
NINA BROWN                    NINA D BROWN                          NOAH RAY BROWN                            SAMANTHA LEA BROWN
3003 TRANSPORT ST SE APT 25   101 NAVAJO DR                         131 EAST CRESTON AVE                      2241 NORTHWEST 52ND ST
ALBUQUERQUE NM 87106          SANTA FE NM 87505                     DES MOINES IA 50315                       OKLAHOMA CITY OK 73112




002379P001-1424A-003          002380P001-1424A-003                  002381P001-1424A-003                      002382P001-1424A-003
SYDNEY M BROWN                TYLER EVAN BROWN                      ZAHYIA BROWN                              ZARIA K BROWN
13116 LOGAN LN                7803 HERMOSA ST                       1006 MANCHESTER WAY                       3416 BATTLEFIELD RD
LENEXA KS 66215               VENTURA CA 93004                      ROSWELL GA 30075                          BELLWOOD IL 60104




002383P001-1424A-003          000208P001-1424A-003                  005284P001-1424A-003                      002384P001-1424A-003
DESTINY BROWNE                COURTNEY BROWNING                     BRUCE LOVETT TRUST DATED APRIL 23, 2014   JOSIAH A BRUDNAK
4756 CALICO CANYON CT         54 WRENS SONG PL                      886 CARROLL ST                            4700 NW 10TH ST
LAS VEGAS NV 89147            SPRING TX 77382                       BROOKLYN NY 11215                         OKLAHOMA CITY OK 73127




002385P001-1424A-003          002386P001-1424A-003                  000209P001-1424A-003                      000210P001-1424A-003
SARA M BRYAN                  JONATHAN BRYEN                        BARBARA BUCHANAN                          BRIANNA G BUCHANAN
2001 RAMROD AVE               3301 NW 64TH ST                       20608 CHARLOTTE BLVD SOUTH                1932 VILLAGE PK DR
#1628                         OKLAHOMA CITY OK 73116                MILLSBORO DE 19966                        MISSOURI CITY TX 77489
HENDERSON NV 89014
                          Case 19-11813-CSS           Doc 70   Filed 08/23/19            Page 29 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 23 of 197                                                                                                     08/22/2019 11:52:37 AM
002389P001-1424A-003      002387P001-1424A-003                    002388P001-1424A-003                    002390P001-1424A-003
DAVID ANDREW BUCKINGHAM   RAVEN A BUDKA                           ANDREA I BUENROSTRO                     JESSICA BUGH
2408 VALLEY BROOK LN      1240 E FAY ST                           5287 ALDAMA ST                          137 MIDWAY RD
GAMBRILLS MD 21054        SHAWNEE OK 74801                        HIGHLAND PARK CA 90042                  PHOENIXVILLE PA 19460




002391P001-1424A-003      002392P001-1424A-003                    002393P001-1424A-003                    002394P001-1424A-003
KELSEY R BUHIDAR          NOOR BUKHARI                            CHRISTINE BULLEN                        DAREN BULLUCK-HOWARD
2634 TURQUOISE WAY        605 JAMIE CIR                           27 GREENLEAF DR                         209114 TIFFANY DR
SAN ANTONIO TX 78251      KING OF PRUSSIA PA 19406                EXETER NH 03833                         SOUTHFIELD MI 48003




000211P001-1424A-003      001839P001-1424A-003                    000212P001-1424A-003                    000213P001-1424A-003
ROBERT J BUNCE            SHARON BUNTAIN                          DE'SHAWN BURCH                          JASMINE BURDEN
26035 MOULTON PKWY H125   1500 HUDSON ST 12N                      10208 N UNIVERSITY AVE                  4880 WHITE ASH COVE
LAGUNA HILLS CA 92653     HOBOKEN NJ 07030                        OKLAHOMA CITY OK 73114                  STONE MOUNTAIN GA 30083




000214P001-1424A-003      001825P001-1424A-003                    002395P001-1424A-003                    002396P001-1424A-003
HANNAH E BURGAN           SCOTT BURGER                            SCOTT D BURGER                          TAYLOR E BURGES
17091 E ABERDEEN DR       2043 OLD VLY RD                         2043 OLD VLY RD                         3481 MILDRED DR
AURORA CO 80016           STEVENSON MD 21153                      STEVENSON MD 21153                      FALLS CHURCH VA 22042




002397P001-1424A-003      001607P001-1424A-003                    000215P001-1424A-003                    001645P001-1424A-003
CHRISTION BURGESS         LISA BURGESS                            LISA A BURGESS                          MEGAN BURGESS
19403 RAYMOND ST          304 JOY DR                              304 JOY DR                              1222 PLANTATION PINE CIR
MAPLE HEIGHTS OH 44137    O'FALLON IL 62269                       O'FALLON IL 62269                       GARNER NC 27529




002398P001-1424A-003      002399P001-1424A-003                    002400P001-1424A-003                    000216P001-1424A-003
THOMAS B BURGETT          ALICE M BURK                            LAURA ANNE BURKARD                      JOHN C BURKE
4732 SYCAMORE TRL         10716 HABANERO WAY SE                   14724 Y CIR                             17603 LASTING ROSE DR
MAPLE PLAIN MN 55359      ALBUQUERQUE NM 87123                    OMAHA NE 68137                          CYPRESS TX 77429




002401P001-1424A-003      000217P001-1424A-003                    000218P001-1424A-003                    002402P001-1424A-003
ERIC LEE BURLESON         ANDRALEECIA T BURNETT                   MARK BURNETT                            ABIGAIL L BURNETTE
1727 SUMMERGATE DR        3559 CHERRY HILL CT                     9565 BLAKE LN                           2821 SW TOWNPARK DR
CONROE TX 77304           BELTSVILLE MD 20705                     APT 102                                 ANKENY IA 50023
                                                                  FAIRFAX VA 22031
                                          Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 30 of 203
                                                                     Mishti Holdings LLC, et al.
                                                                           Exhibit Pages

Page # : 24 of 197                                                                                                                       08/22/2019 11:52:37 AM
002403P001-1424A-003                      000219P001-1424A-003                    001283P001-1424A-003                      002404P001-1424A-003
KEYRHA BURNS                              SYDNEY N BURNS                          BURTON + BURTON                           DAWIT ASFAW BURU
2905 WEST WOODLAWN AVE                    4107 WOODLAKE LN                        325 CLEVELAND RD                          3406 CHELSEA PK LN
BOISE ID 83702                            MISSOURI CITY TX 77459                  BOGART GA 30622                           NORCROSS GA 30092




005285P001-1424A-003                      000220P001-1424A-003                    001403P001-1424A-003                      002405P001-1424A-003
BUSINESS ENTERPRISE HOLDINGS LTD          HANNAH ANTHONY BUSKER                   ERIN BUSTAMANTE                           ERIN K BUSTAMANTE
RESIDENCIAL ACROPOLIS CALLEL JABONCILLO   5 WILBUR ST                             1002 S EDMONDS LN APT136                  1002 S EDMONDS LN
DE APARTAMENTOS TERRANOVA                 BLACKSTONE MA 01504                     LEWISVILLE TX 75067                       APT 136
ATTN JAIME J MONTEALEGRE                                                                                                    LEWISVILLE TX 75067
600 MTS SUR OESTE Y 200 ESTE
ESCAZU
COSTA RICA
000221P001-1424A-003                      002406P001-1424A-003                    002407P001-1424A-003                      002408P001-1424A-003
TEIGHLOR BUSTOS                           HEATHER BUSZEK                          DARIELLE BUTLER                           KEVINA E BUTLER
533 E CHARLESTON BLVD                     1605 E OKLAHOMA AVE                     1022 TRAVIS LN                            31 E ARMAT ST
APT 129                                   ENID OK 73701                           GAITHERSBURG MD 20879                     PHILADELPHIA PA 19144
LAS VEGAS NV 89142




002409P001-1424A-003                      002410P001-1424A-003                    002411P001-1424A-003                      002412P001-1424A-003
MATTHEW R BUTLER                          MISTY D BUTLER                          PARIS C BUTLER                            RAYSHAWN A BUTLER
6574 SW 88TH AVE                          1001 N POTTENGER AVE                    4020 MINNESOTA AVE NE                     11218 CEDAR PK
PORTLAND OR 97223                         SHAWNEE OK 74801                        APT 425                                   SAN ANTONIO TX 78249
                                                                                  WASHINGTON DC 20019




002413P001-1424A-003                      000222P001-1424A-003                    000223P001-1424A-003                      000224P001-1424A-003
MARIA D BUTTINO                           JONATHAN ARTHUR BUTTRICK                VERONICA BYE                              SARAH BYRNE
11 ANN CT                                 685 SOCIAL ST                           12442 14TH AVE S                          755 NORTH KENILWORTH AVE
APT # 106                                 #108                                    SEATTLE WA 98168                          ELMHURST IL 60126
PARAMUS NJ 07652                          WOONSOCKET RI 02895




001284P001-1424A-003                      001285P001-1424A-003                    002414P001-1424A-003                      002415P001-1424A-003
C H ROBINSON WORLDWIDE INC                CA MECHANICAL INC                       ANGELICA CHANG CABILES                    ALEJANDRO G CABRERA
PO BOX 9121                               2227 AMERICAN AVE                       12941 OLIVINE WAY                         214 WAGNER FARM CT
MINNEAPOLIS MN 55480-9121                 HAYWARD CA 94545                        SILVER SPRING MD 20904                    MILLERSVILLE MD 21108




002416P001-1424A-003                      002417P001-1424A-003                    002418P001-1424A-003                      002419P001-1424A-003
RACHEL CABRERA                            REBECA RUBI CABRERA                     SAUL CABRERA                              CAITLIN L CADARD
934 NITTANY CT                            1647 ROMAN PT DR                        4003 RANDOLPH RD                          5965 GOVERNMENT ST
ALLENTOWN PA 18104                        NORCROSS GA 30093                       SILVER SPRING MD 20902                    BATON ROUGE LA 70806
                                          Case 19-11813-CSS                   Doc 70   Filed 08/23/19           Page 31 of 203
                                                                            Mishti Holdings LLC, et al.
                                                                                  Exhibit Pages

Page # : 25 of 197                                                                                                                              08/22/2019 11:52:37 AM
002420P001-1424A-003                      002421P001-1424A-003                           002422P001-1424A-003                      002423P001-1424A-003
CARRIE JUDY CADWELL                       CHEYANNE CAIMANO                               NIKA R CAIN                               PATRICIA CALCANO
105 FORREST AVE                           200 W 15TH ST                                  1715 ROSEWOOD AVE S                       227 N ST GEORGE ST
APT# 3                                    EDMOND OK 73013                                MAPLEWOOD MN 55109                        ALLENTOWN PA 18104
LOS GATOS CA 95032




000225P001-1424A-003                      002424P001-1424A-003                           002425P001-1424A-003                      002426P001-1424A-003
MICHELLE CALCANY BLAIR                    DANIEL CALDEIRA                                ALEXIS E CALDERON                         ELIZABETH CALDERON
6825 BURNSIDE DR                          1605 149TH PL SE                               3058 N MASON AVE                          1504 PATRICIA AVE
SAN JOSE CA 95120                         #1                                             CHICAGO IL 60634                          SIMI VALLEY CA 93065
                                          BELLEVUE WA 98007




002427P001-1424A-003                      001287P001-1424A-003                           004988P001-1424A-003                      005030P001-1424A-003
TEAY A CALDWELL                           CALEB LONG                                     CALIFORNIA AIR RESOURCES BOARD            CALIFORNIA ATTORNEY GENERAL
4 AMSTEL DR                               170 WEST RIVER RD LOT 17                       1001 'I' ST                               XAVIER BECERRA
NEW CASTLE DE 19720                       LEXINGTON NE 68850                             PO BOX 2815                               1300 I ST
                                                                                         SACRAMENTO CA 95814                       STE 1740
                                                                                                                                   SACRAMENTO CA 95814



001288P001-1424A-003                      004989P001-1424A-003                           004990P001-1424A-003                      005044P001-1424A-003
CALIFORNIA COMPOSITE CONTAINER            CALIFORNIA DEPT OF                             CALIFORNIA DEPT OF CONSERVATION           CALIFORNIA DEPT OF CORPORATIONS
22770 PERRY ST                            TOXIC SUBSTANCES CONTROL                       801 K ST                                  JAN LYNN OWEN COMMISSIONER
PERRIS CA 92570                           1001 1 ST                                      MS 24-01                                  1515 K ST STE 200
                                          11TH FLOOR                                     SACRAMENTO CA 95814                       SACRAMENTO CA 95814
                                          SACRAMENTO CA 95814



004867P001-1424A-003                      004868P001-1424A-003                           004869P001-1424A-003                      004870P001-1424A-003
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
BAKERSFIELD                               EL CENTRO                                      FRESNO                                    LONG BEACH
DIRECTOR                                  DIRECTOR                                       DIRECTOR                                  DIRECTOR
7718 MEANY AVE                            1550 W MAIN ST                                 770 E SHAW AVE                            300 OCEANGATE
BAKERSFIELD CA 93308                      EL CENTRO CA 92243                             STE 222                                   STE 302
                                                                                         FRESNO CA 93710                           LONG BEACH CA 90802


004871P001-1424A-003                      004872P001-1424A-003                           004873P001-1424A-003                      004874P001-1424A-003
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
LOS ANGELES                               OAKLAND                                        REDDING                                   SACRAMENTO
DIRECTOR                                  DIRECTOR                                       DIRECTOR                                  DIRECTOR
320 W FOURTH ST                           1515 CLAY ST                                   250 HEMSTEAD DR                           2031 HOWE AVE
LOS ANGELES CA 90013                      ROOM 401                                       2ND FL STE A                              STE 100
                                          OAKLAND CA 94612                               REDDING CA 96002                          SACRAMENTO CA 95825


004875P001-1424A-003                      004876P001-1424A-003                           004877P001-1424A-003                      004878P001-1424A-003
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
SALINAS                                   SAN BERNARDINO                                 SAN DIEGO                                 SAN FRANCISCO
DIRECTOR                                  DIRECTOR                                       DIRECTOR                                  DIRECTOR
1870 N MAIN ST                            464 W FOURTH ST                                7575 METROPOLITAN DR                      455 GOLDEN GATE AVE 10TH FL
STE 150                                   ROOM 348                                       ROOM 210                                  SAN FRANCISCO CA 94102
SALINAS CA 93906                          SAN BERNADINO CA 92401                         SAN DIEGO CA 92108
                                          Case 19-11813-CSS                   Doc 70   Filed 08/23/19            Page 32 of 203
                                                                            Mishti Holdings LLC, et al.
                                                                                  Exhibit Pages

Page # : 26 of 197                                                                                                                                   08/22/2019 11:52:37 AM
004879P001-1424A-003                      004880P001-1424A-003                           004881P001-1424A-003                          004882P001-1424A-003
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF INDUSTRIAL RELATIONS       CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
SAN JOSE                                  SANTA ANA                                      SANTA BARBARA                                 SANTA ROSA
DIRECTOR                                  DIRECTOR                                       DIRECTOR                                      DIRECTOR
100 PARSEO DE SAN ANTONIO                 605 WEST SANTA ANA BLVD BLDG 28                411 E CANON PERDIDO                           50 'D' ST
ROOM 120                                  ROOM 625                                       ROOM 3                                        STE 360
SAN JOSE CA 95113                         SANTA ANA CA 92701                             SANTA BARBARA CA 93101                        SANTA ROSA CA 95404


004883P001-1424A-003                      004886P001-1424A-003                           004991P001-1424A-003                          004992P001-1424A-003
CALIFORNIA DEPT OF INDUSTRIAL RELATIONS   CALIFORNIA DEPT OF INDUSTRIAL RELATIONS        CALIFORNIA DEPT OF WATER RESOURCES            CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY
VAN NUYS                                  STOCKTON                                       PO BOX 942836                                 1001 'I' ST
DIRECTOR                                  DIRECTOR                                       SACRAMENTO CA 94236                           PO BOX 2815
6150 VAN NUYS BLVD                        31 E CHANNEL ST                                                                              SACRAMENTO CA 95812-2815
ROOM 206                                  ROOM 317
VAN NUYS CA 91401                         STOCKTON CA 95202


004904P001-1424A-003                      004993P001-1424A-003                           004905P001-1424A-003                          004965P001-1424A-003
CALIFORNIA FRANCHISE TAX BOARD            CALIFORNIA INTEGRATED WASTE                    CALIFORNIA STATE BOARD OF EQUALIZATION SBOE   CALIFORNIA STATE CONTROLLERS OFFICE
BANKRUPTCY BE MS A345                     MANAGEMENT BOARD                               SPECIAL OPERATIONS BANKRUPTCY TEAM            UNCLAIMED PROPERTY DIVISION
PO BOX 2952                               1001 I ST                                      MIC 74 PO BOX 942879                          10600 WHITE ROCK RD
SACRAMENTO CA 95812-2952                  PO BOX 2815                                    SACRAMENTO CA 94279-0074                      STE 141
                                          SACRAMENTO CA 95812-2815                                                                     RANCHO CORDOVA CA 95670



001289P001-1424A-003                      001290P001-1424A-003                           001310P001-1424A-003                          002428P001-1424A-003
CALIFORNIA TRANSPORT ENTERPRISES INC      CALIPER                                        CHRIS CALLAHAN                                CHRIS LEE CALLAHAN
POBOX 471                                 500 ALEXANDER PK STE 200                       57 WELLFORD ST                                57 WELLFORD ST
SOUTH GATE CA 90280                       PO BOX 2050                                    HOUSTON TX 77022                              HOUSTON TX 77022
                                          PRINCETON NJ 08543-2050




002429P001-1424A-003                      002430P001-1424A-003                           002431P001-1424A-003                          002432P001-1424A-003
SUSAN JOY CALLAHAN                        BETHANY CALLAWAY                               SHAWNA CALLIES                                NARISSA J CALLOWAY
9693 LEV AVE                              1586 E VENTNOR AVE                             11413 W 72ND TER                              909 S BROADMOOR AVE
ARLETA CA 91331                           HOLLADAY UT 84121                              SHAWNEE KS 66203                              WICHITA KS 67207




002433P001-1424A-003                      002434P001-1424A-003                           002435P001-1424A-003                          002436P001-1424A-003
BRANISSY L CALVERT                        ARIANNA LIN CAMACHO                            TARA CAMACHO                                  CHRISTIAN KARL CAMARILLO
18W063 APLEY LANE                         1861 WILDERNESS RD                             1404 SW D AVE                                 9489 FAIRWAY VIEW DR S
VILLA PARK IL 60181                       LANCASTER PA 17603                             LAWTON OK 73501                               SANDY UT 84070




002437P001-1424A-003                      002438P001-1424A-003                           002439P001-1424A-003                          002440P001-1424A-003
LATTA M CAMP                              ALEXIS C CAMPBELL                              CASEY RENEE CAMPBELL                          EMMA CAMPBELL
3000 GRAND AVE                            9770 RAMBLING TRL                              12329 N 70TH E AVE                            154 W 4350 S
APT 911                                   HOUSTON TX 77089                               COLLINSVILLE OK 74021                         #201
DES MOINES IA 50312                                                                                                                    MURRAY UT 84107
                            Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 33 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 27 of 197                                                                                                        08/22/2019 11:52:37 AM
002441P001-1424A-003        000226P001-1424A-003                  002442P001-1424A-003                      000227P001-1424A-003
LYNDSEY J CAMPBELL          TIFANI B CAMPBELL                     TREYTON CAMPBELL                          MIRANDA CAMPELLONE
1517 TORRE CT               706 QUAILS RUN RD                     1626 WISHWOOD CT                          5 VÍA CRESTA
SAN JOSE CA 95120           APT B1                                APT 6                                     RANCHO SANTA MARGARITA CA 92688
                            ST. MATTHEWS KY 40207                 CHESTERFIELD MO 63017




002443P001-1424A-003        002444P001-1424A-003                  002445P001-1424A-003                      000228P001-1424A-003
JOANNA CAMPOPIANO           ANDREA S CAMPOS                       MARTHA E CAMPOS                           MELANIE E CANDELA
223 C PROVIDENCE AVE        12202 SEA SHORE DR                    1410 MARGUERITE LN                        1407 WINGATE WAY
RIVERSIDE RI 02915          HOUSTON TX 77072                      PASADENA TX 77502                         ATLANTA GA 30350




001291P001-1424A-003        001513P001-1424A-003                  000229P001-1424A-003                      000230P001-1424A-003
CANDY PEOPLE LLC            JACKS CANDY                           LUIS G CANEDO                             BENJAMIN CANNATA
660 N CENTRAL EXPWY         777 S CENTRAL AVE                     3003 PECAN RIDGE DR                       1736 BOULDER ST
STE 240                     LOS ANGELES CA 90221                  SUGAR LAND TX 77479                       APT 412
PLANO TX 75074                                                                                              DENVER CO 80211




002446P001-1424A-003        001371P001-1424A-003                  002447P001-1424A-003                      002448P001-1424A-003
EVAN DANIEL CANRIGHT        DEANNA CANTWELL                       DEANNA M CANTWELL                         BREANNA CANTY
8621 BERWICK DR             2417 NW 35TH ST                       3704 SAGUARO CIR                          2508 SW WHITE AVE
PLANO TX 75025              LAWTON OK 73505                       COLORADO SPRINGS CO 80925                 LAWTON OK 73505




002449P001-1424A-003        002450P001-1424A-003                  005162P001-1424A-003                      001292P001-1424A-003
KYLE CANTY                  STEPHANIE H CAO                       CAPITAL ONE BANK                          CAPITAL SAFETY SVC
5806 119TH AVE SE           48 GREENE ST                          LEGAL DEPT                                PO BOX 2191
STE A #264                  QUINCY MA 02170                       1680 CAPITAL ONE DR                       MISSION VIEJO CA 92690
BELLEVUE WA 98006                                                 MCLEAN VA 22102




001293P001-1424A-003        002451P001-1424A-003                  000082P001-1424A-003                      002452P001-1424A-003
CAPITOL ELECTRIC CONST CO   NATALIE A CAPONE                      JIM CARDOSA                               AYANA R CARIASO
480 NINTH ST                900 MICKLEY RD                        1335 16TH AVE #4                          5406 GOLD CREEK CIR
SAN FRANCISCO CA 94103      APT X1-3                              SAN FRANCISCO CA 94122                    DISCOVERY BAY CA 94505
                            FULLERTON PA 18052




002453P001-1424A-003        000093P001-1424A-003                  002454P001-1424A-003                      002455P001-1424A-003
ELIZABETH V CARLIN          KENDRA LYNN CARLSON                   NICKOLAS CLAYTON CARLSON                  COURTNEY CARLTON
380 YORKSHIRE LN            225C FALLON RD APT 359                7645 SOUTHWEST STEWART ST                 2509 W SPRING WATER ST
RIVA MD 21140               STONEHAM MA 02180-2931                PORTLAND OR 97223                         SPRINGFIELD MO 65803
                         Case 19-11813-CSS         Doc 70   Filed 08/23/19             Page 34 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 28 of 197                                                                                                    08/22/2019 11:52:37 AM
002456P001-1424A-003     002457P001-1424A-003                  002458P001-1424A-003                     002459P001-1424A-003
JESSICA A CARMACK        ITZELLE CARMONA                       BRECK CARPENTER                          ANAIS E CARR
4419 SPAULDING ST        78720 AVENUE LA JARITA                1716 SOUTH DELAWARE AVE                  1212 NW 32ND ST
OMAHA NE 68111           LA QUINTA CA 92253                    SPRINGFIELD MO 65804                     OKLAHOMA CITY OK 73118




000231P001-1424A-003     002460P001-1424A-003                  002461P001-1424A-003                     002462P001-1424A-003
MARIO A CARRANCO         LUIS JAVIER CARRANZA                  ARIANA N CARREON                         RUDY DUKE CARRILLO
2230 ORANGE BLOSSOM ST   1814 168TH PL                         7520 SW SCHOLLS FERRY RD                 2497 FITZGERALD RD
SAN ANTONIO TX 78247     MILL CREEK WA 98012                   BEAVERTON OR 97008                       SIMI VALLEY CA 93065




002463P001-1424A-003     002464P001-1424A-003                  002465P001-1424A-003                     002466P001-1424A-003
STEPHANIE CARRILLO       RANDY B CARRON                        EMILY E CARSON                           KRYSTA R CARSTENS
ONE WATERWAY AVENUE      10324 SW TRAPPER TER                  8325 SYRACUSE CIR                        12070 SOUTHWEST FISCHER RD
APT 2337                 BEAVERTON OR 97008                    VIENNA VA 22180                          APT E105
THE WOODLANDS TX 77380                                                                                  PORTLAND OR 97224




002467P001-1424A-003     002468P001-1424A-003                  002473P001-1424A-003                     002469P001-1424A-003
SABRINA A CARTAGENA      ETHAN W CARTER                        JOSHUA CARTER                            KARIS CARTER
2800 MONTEREY RD         20569 SE 159TH ST                     7642 WEST LEON TER                       732 SCARLETT DR
SAN JOSE CA 95111        RENTON WA 98059                       APT B                                    TOWSON MD 21286
                                                               MILWAUKEE WI 53218




002474P001-1424A-003     002475P001-1424A-003                  002470P001-1424A-003                     002476P001-1424A-003
ELIZABETH C CARUSO       JACQUELINE CARUSO                     HOLLY MARIE CARVALHO                     SAVANNAH J CASEY
22 BLACK PT RD           22 BLACK PT RD                        2015 251ST PL SE                         3235 HIGHLAND RD
APT 4D                   APT 4D                                SAMMAMISH WA 98075                       BATON ROUGE LA 70802
SCARBOROUGH ME 04074     SCARBOROUGH ME 04074




001296P001-1424A-003     000232P001-1424A-003                  002477P001-1424A-003                     000233P001-1424A-003
CASH                     ITZEL CASIAN                          JENNIFER A CASIMIRO                      ABBEY T CASPER
111 ELLIS ST 4TH FL      8668 MANALANG RD                      9656 W FULLERTON AVE                     521 E WILFORD AVE
SAN FRANCISCO CA 94102   LAS VEGAS NV 89123                    MELROSE PARK IL 60164                    MURRAY UT 84107




002471P001-1424A-003     002472P001-1424A-003                  002478P001-1424A-003                     002479P001-1424A-003
NICHOLAS M CASSO         DIANELLY CASTANEDA                    ERIC E CASTANEDA                         ESTUARDO CASTANEDA
10102 NEDRA DR           8520 PITNER RD                        3543 MEREDITH AVE                        4638 W DUQUESNE ST
GREAT FALLS VA 22066     HOUSTON TX 77080                      LAS VEGAS NV 89121                       WEST VALLEY CITY UT 84120
                              Case 19-11813-CSS                   Doc 70   Filed 08/23/19           Page 35 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 29 of 197                                                                                                                 08/22/2019 11:52:37 AM
002480P001-1424A-003          001549P001-1424A-003                           002481P001-1424A-003                    002482P001-1424A-003
ERIKA CASTELLANOS             JUAN CASTELLANOS                               JUAN A CASTELLANOS                      DALIA I CASTELLON PATINO
6214 MESOSPHERE CT            38240 SUNSHINE ST                              38240 SUNSHINE ST                       9775 PINE LAKE DR
LAS VEGAS NV 89110            GONZALES LA 70737                              GONZALES LA 70737                       HOUSTON TX 77055




002483P001-1424A-003          002484P001-1424A-003                           000234P001-1424A-003                    002485P001-1424A-003
APRIL A CASTILLO              SHELLY J CASTILLO                              JOHN CASTON                             AUTUMN B CASTRILLO
1718 OAK TREE DR              5111 ROYAL CYPRESS DR                          12996 ROUGK LN                          1135 BUSH ST APT 12
HOUSTON TX 77080              KATY TX 77449                                  WALKER LA 70785                         SAN FRANCISCO CA 94109




001576P001-1424A-003          002486P001-1424A-003                           000235P001-1424A-003                    000236P001-1424A-003
KEVIN CASTRO                  MAYRA R CASTRO                                 JORDYN CAMILLE CATHERALL                ANNE KATRINA B CATIPON
4541 POINT DESIRE AVE         40 WOODMONT ST                                 6569 JOHN DAVID LN                      628 B DESOTA DR
LAS VEGAS NV 89115            PROVIDENCE RI 02907                            MURRAY UT 84107                         BRIDGEWATER NJ 08807




002487P001-1424A-003          000237P001-1424A-003                           002488P001-1424A-003                    000238P001-1424A-003
DARYN CAVAZOS                 TYLER CAVENDER                                 DANIELLA I CAYME                        BRIELLE CAZINHA
7567 CORIAN PK DR             4505 38TH ST                                   11015 MORRISON ST                       20926 126TH AVE SE
SAN ANTONIO TX 78249          DICKINSON TX 77539                             NORTH HOLLYWOOD CA 91601                KENT WA 98031




000097P001-1424A-003          005188P001-1424A-003                           001297P001-1424A-003                    000239P001-1424A-003
CBIZ CMF LLC                  CBL AND ASSOCIATES MANAGEMENT INC              CELEBRITY GOURMET VENTURES INC          ALYSSA CELESTINE
325 CHESTNUT ST STE 410       2030 HAMILTON PL BLVD                          CELEBRITY CAKE STUDIO                   3211 WALHALLA DR
PHILADELPHIA PA 19106         CBL CENTER SUITE 500                           314 E 26TH ST                           HOUSTON TX 77066
                              CHATTANOOGA TN 37421-6000                      TACOMA WA 98421




000052P001-1424A-003          001298P001-1424A-003                           001299P001-1424A-003                    000045P001-1424A-003
CELLO PARTNERS, INC           CENTER STAGE PRODUCTIONS                       CENTRAL KEY AND SAFE CO INC             CENTRAL MAINE POWER
SJ KELLERMAN AND ASSOCIATES   20-10 MAPLE AVE                                305 N MARKET                            PO BOX 847810
PO BOX 1167                   BUILDING 31C                                   WICHITA KS 67202                        BOSTON MA 02284-7810
APTOS CA 95001-1167           FAIR LAWN NJ 07410




001300P001-1424A-003          001301P001-1424A-003                           002489P001-1424A-003                    001302P001-1424A-003
CENTRAL MALL LAWTON           CENTRAL MALL REALTY HOLDING LLC                ASHLEY L CEPHUS                         CERENZIA FOODS INC
MANAGEMENT OFFICE             2259 SOUTH 9TH ST                              635 MARYLAND AVE W                      8585 WHITE OAK AVE
100 CENTRAL MALL              SALINA KS 67401                                APT 313                                 RANCHO CUCAMONGA CA 91730
LAWTON OK 73501                                                              SAINT PAUL MN 55117
                              Case 19-11813-CSS           Doc 70   Filed 08/23/19               Page 36 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 30 of 197                                                                                                             08/22/2019 11:52:37 AM
002490P001-1424A-003          002491P001-1424A-003                    002492P001-1424A-003                       002493P001-1424A-003
WINTER CERNY                  ANDRES S CERVANTES                      ORIANNA CERVANTES                          AZUL S CESTAU HEREDIA
3918 W GARNET ST              10408 GUTHRIE AVE SW                    984 CRESCENT MEADOWS CT                    129 SHAW ST
BOISE ID 83703                ALBUQUERQUE NM 87121                    HENDERSON NV 89052                         1ST FL
                                                                                                                 GARFIELD NJ 07026




000240P001-1424A-003          002494P001-1424A-003                    002495P001-1424A-003                       002496P001-1424A-003
LEILANI M CHACO               BRANDON A CHAIMITI                      CLAIRE CHALSON                             CASEY ANNE CHAMPION
1346 EAST DESERT INN RD       11736 STONEGATE LN                      2549 DELL RD                               4906 S 130TH ST
LAS VEGAS NV 89169            COLUMBIA MD 21044                       LOUISVILLE KY 40205                        OMAHA NE 68137




002497P001-1424A-003          000241P001-1424A-003                    002498P001-1424A-003                       000242P001-1424A-003
DYLAN CHAMPION                MATTHEW CHAMPLAIN                       WINDSOR E CHAMPOUX                         MAEGAN S CHAN
449 BEN HUR RD                7852 REGENCY WOODS WAY                  3990 SO HOWICK ST                          1012 COYOTE RD
BATON ROUGE LA 70820          ANTELOPE CA 95843                       APT A215                                   SAN JOSE CA 95111
                                                                      SALT LAKE CITY UT 84107




000243P001-1424A-003          000244P001-1424A-003                    005273P001-1424A-003                       002499P001-1424A-003
KAMRYN CHANDLER               KEELEY CHANDLER                         ALEX CHANG                                 KINLON CHANG
17826 BLACK ALDER SPRING TX   6542 SW 88TH AVE                        24 CORTE ENCINA                            9600 WOODEDGE DR
SPRING TX 77379               PORTLAND OR 97223                       MORAGA CA 94556                            BURKE VA 22015




001691P001-1424A-003          002500P001-1424A-003                    002501P001-1424A-003                       000065P001-1424A-003
NANCY CHAO                    NANCY MAY CHAO                          BRITTNEY NICOLE CHAPA                      GARY D CHAPMAN
6468 ESTRELLA HILLS AVE       6468 ESTRELLA HILLS AVE                 9661 RODA DR                               2731 SYSTRON DR
LAS VEGAS NV 89118            LAS VEGAS NV 89118                      CONROE TX 77303                            STE 300
                                                                                                                 CONCORD CA 94518-1355




000245P001-1424A-003          002502P001-1424A-003                    001303P001-1424A-003                       002503P001-1424A-003
KATHERINE D CHAPMAN           MADISON CHAPMAN                         CHARLES CHOCOLATES                         KAILEE CHARLES
1498 LEE WAY                  1364 VÍA DEL LOS GRANDE                 535 FLORIDA ST                             303 SOUTH 16TH ST
EDGEWATER MD 21037            SAN JOSE CA 95120                       SAN FRANCISCO CA 94110                     ALLENTOWN PA 18102




005163P001-1424A-003          002504P001-1424A-003                    002505P001-1424A-003                       002506P001-1424A-003
CHASE BANK                    EMMA C CHATTERTON BENTLY                KASSANDRA CHAVARRI                         DULCE MARTINEZ CHAVEZ GARCIA
LEGAL DEPT                    843 S WEAVER AVE                        2665 GENEVA AVE                            463 DRESDEN DR
270 PK AVE                    SPRINGFIELD MO 65806                    DALY CITY CA 94014                         SAN ANTONIO TX 78213
FL 12
NEW YORK NY 10017
                          Case 19-11813-CSS               Doc 70   Filed 08/23/19              Page 37 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 31 of 197                                                                                                            08/22/2019 11:52:37 AM
002507P001-1424A-003      002508P001-1424A-003                        002509P001-1424A-003                      002510P001-1424A-003
AIREANNA J CHAVEZ         ALEXANDER P CHAVEZ                          JANJETT-LYN C CHAVEZ                      SAUL C CHAVEZ
4610 NE BELL AVE          4904 B ST                                   6100 DUNGAN ST NE                         28460 LANDAU BLVD
LAWTON OK 73507           OMAHA NE 68106                              ALBUQUERQUE NM 87109                      UNIT B
                                                                                                                CATHEDRAL CITY CA 92234




000246P001-1424A-003      002511P001-1424A-003                        002512P001-1424A-003                      002513P001-1424A-003
XIOLA CHAVEZ              ZAHAD CHAVEZ                                LORIENNE CHEAZ                            HANNA CS CHEESEMAN-MEYER
6001 TOPKE PL NORTHEAST   29442 EDGEWOOD RD                           10216 ROCKVILLE PIKE                      49 OAK ST
ALBUQUERQUE NM 87109      SAN JUAN CAPISTRANO CA 92675                NORTH BETHESDA MD 20852                   NATICK MA 01760




002514P001-1424A-003      000247P001-1424A-003                        000248P001-1424A-003                      002515P001-1424A-003
HONG YI CHEN              STEPHEN F CHEN                              JEFFERY B CHENEVERT                       SAVANNAH CHENEVERT
350 GOLDEN GATE AVE       4315 ROUNDTREE LN                           12496 WINTER RIDGE DR                     2227 CLOVERDALE AVE
#203                      MISSOURI CITY TX 77459                      WALKER LA 70785                           BATON ROUGE LA 70808
SAN FRANCISCO CA 94102




000249P001-1424A-003      002516P001-1424A-003                        002517P001-1424A-003                      001551P001-1424A-003
VIOLA J CHENEVERT         CONNOR W CHENEY                             JESSICA J CHENG                           JUDY CHENG
18182 OLD TRL DR          6030 BUTLER RD                              1453 26TH AVE                             111 ELLIS ST 4TH FL
PRAIRIEVILLE LA 70769     PENRYN CA 95663                             JUDAH                                     SAN FRANCISCO CA 94102
                                                                      SAN FRANCISCO CA 94122




002518P001-1424A-003      002519P001-1424A-003                        002520P001-1424A-003                      002521P001-1424A-003
JUDY CHENG                TAYLOR C CHERRY                             GINA L CHESNEY                            ANDREW L CHESONIS
613 WATERVIEW ISLE        6332 WESTBROOK DR W                         1752 CLEARVIEW RD                         1715 MILLARD ST
ALAMEDA CA 94501          TAYLORSVILLE UT 84129                       COPLAY PA 18037                           BETHLEHEM PA 18017




002522P001-1424A-003      002523P001-1424A-003                        002524P001-1424A-003                      000250P001-1424A-003
KEVIN Y CHEW              KALYAN CHHIN                                JESSE CHIEF                               ALEXIS CHIERO
21541 STERLING DR         5915 VILLA HILLS DR                         389 E WOODLAKE DR APT 102                 4301 TARA AVE
LAKE FOREST CA 92630      HOUSTON TX 77066                            MILLCHEEK UT 84107                        APT 7
                                                                                                                LAS VEGAS NV 89102




002525P001-1424A-003      002526P001-1424A-003                        002527P001-1424A-003                      000251P001-1424A-003
ROSIE CHILTON             ANTHONY T CHIODO                            MICHAEL CHMIELEWSKI                       JUSTIN M CHOA
PO BOX 8823               1855 43RD AVE                               2706 FORTUNE AVE                          116 KINGSBRIDGE CT
WICHITA KS 67208          SAN FRANCISCO CA 94122                      PARMA OH 44134                            ROSEVILLE CA 95747
                               Case 19-11813-CSS                  Doc 70   Filed 08/23/19           Page 38 of 203
                                                             Mishti Holdings LLC, et al.
                                                                   Exhibit Pages

Page # : 32 of 197                                                                                                                08/22/2019 11:52:37 AM
002528P001-1424A-003           001306P001-1424A-003                          001307P001-1424A-003                    001308P001-1424A-003
CHARLES J CHOATE               CHOCOLATE CHOCOLATE CHOCOLATE CO              CHOCOLATE STARS USA LLC                 CHOCOLATE STORYBOOK
3001 PHEASANT RUN RD APT 119   ACCOUNTS RECEIVABLE                           205 MOONACHIE RD                        1000 GRAND AVE
NORMAN OK 73072                5025 PATTISON AVE                             MOONACHIE NJ 07074                      WEST DES MOINES IA 50265
                               SAINT LOUIS MO 63110




001316P001-1424A-003           001309P001-1424A-003                          000252P001-1424A-003                    002529P001-1424A-003
CHUAO CHOCOLATIER              CHOCOLATL                                     ALEXANDRA CHODOROW                      BETHANY M CHRISTENSEN
2350 CAMINO VIDA ROBLE         PO BOX 502                                    3 SHIMMER POND PL                       3527 BYDE A WYLE ST
CARLSBAD CA 92011              POWAY CA 92064                                CONROE TX 77385                         WEST VALLEY CITY UT 84119




002530P001-1424A-003           001311P001-1424A-003                          005189P001-1424A-003                    005189S001-1424A-003
CLARA CHRISTENSEN              CHRISTIANA MALL LLC                           CHRISTIANA MALL LLC                     CHRISTIANA MALL LLC
6906 N LOOP 1604 PMB 721       SDS-12-3026                                   LAW LEASE ADMINISTRATION DEPT           GENERAL MANAGER
SAN ANTONIO TX 78256           PO BOX 86                                     110 NORTH WACKER DR                     132 CHRISTIANA
                               MINNEAPOLIS MN 55486-3026                     CHICAGO IL 60606                        NEWARK DE 19701




002531P001-1424A-003           001312P001-1424A-003                          001314P001-1424A-003                    002532P001-1424A-003
JOCELYN F CHRISTIE             CHRISTINE TAYLOR COLLECTION                   CHRISTOPHER ELBOW CHOCOLATES LLC        AIYANA CHRISTOPHER
14 SAXONNEY CIR                8338 AUSTIN AVE                               2403 SOUTHWEST BLVD                     4264 SKY SANDS ST
FLEMINGTON NJ 08822            MORTON GROVE IL 60053                         KANSAS CITY MO 64108                    LAS VEGAS NV 89147




002533P001-1424A-003           002534P001-1424A-003                          002535P001-1424A-003                    000253P001-1424A-003
WILLIAM A CHRISTOPHER          CIARA C CHUBB                                 AMARACHUKWU C CHUKWUDINMA               AMBER CHURNICK
12159 SW QUAIL CREEK LN        3 IVYWOOD CT                                  10670 WREN RIDGE RD                     2935 CALDER DR #43
TIGARD OR 97223                LANCASTER PA 17603                            ALPHARETTA GA 30022                     LEAGUE CITY TX 77573




000254P001-1424A-003           000255P001-1424A-003                          002536P001-1424A-003                    002537P001-1424A-003
REBECCA LYN CIAFREI            ALEXANDRIA N CIAMBOR                          BRIANNA M CIELO                         JEFFREY A CIFUENTES
427 SENECA ST                  10332 LOG RAFT                                9 ROLLING VIEWS DR                      13335 BURBANK BLVD
APT 2                          COLUMBIA MD 21044                             WOODLAND PARK NJ 07424                  LOS ANGELES CA 91401
BETHLEHEM PA 18015




001317P001-1424A-003           001318P001-1424A-003                          001319P001-1424A-003                    002538P001-1424A-003
CINTAS CORP                    CINTAS FIRE 636525                            CINTAS MANAGED SOLUTIONS                DANIELLE GWEN CIRIMELE
PO BOX 650838                  PO BOX 636525                                 2929 EXPRESSWAY DR N                    6896 CAMPISI CT
DALLAS TX 75265-0838           CINCINNATI OH 45263-6525                      STE 300B                                SAN JOSE CA 95120
                                                                             ISLANDIA NY 11749
                                          Case 19-11813-CSS                   Doc 70   Filed 08/23/19           Page 39 of 203
                                                                             Mishti Holdings LLC, et al.
                                                                                   Exhibit Pages

Page # : 33 of 197                                                                                                                                   08/22/2019 11:52:37 AM
002539P001-1424A-003                      002540P001-1424A-003                            001320P001-1424A-003                          000994P001-1424A-003
BELEN G CISNEROS                          LAUREN C CISNEROS                               CITIWIDE ENTERPRISES INC                      CITY AND COUNTY OF DENVER
4550 SW MURRAY BLVD                       2710 GOLIAD RD                                  2620 S MARYLAND PKWY 262                      201 W COLFAX AVE DEPT 206
APT 97                                    SAN ANTONIO TX 78223                            LAS VEGAS NV 89109                            DENVER CO 80202
BEAVERTON OR 97005




000992P001-1424A-003                      000993P001-1424A-003                            000995P001-1424A-003                          000996P001-1424A-003
CITY AND COUNTY OF SAN FRANCISCO          CITY AND COUNTY OF SAN FRANCISCO                CITY AND COUNTY OF SAN FRANCISCO              CITY CLERKS OFFICE NORMAN OK
DEPT OF BUILDING INSPECTION               DEPT OF PUBLIC HEALTH                           1660 MISSION ST                               PO BOX 370
1660 MISSION ST                           1390 MARKET ST STE 210                          SAN FRANCISCO CA 94103                        NORMAN OK 73070
SAN FRANCISCO CA 94103                    SAN FRANCISCO CA 94102




001321P001-1424A-003                      000123P001-1424A-003                            000997P001-1424A-003                          000998P001-1424A-003
CITY MECHANICAL INC                       CITY OF ALBUQUERQUE FIRE DEPT                   CITY OF ALBUQUERQUE BUSINESS                  CITY OF ALBUQUERQUE ENVIRONMENTAL HEALTH DEPT
724 ALFRED NOBEL DR                       PO BOX 25625                                    PO BOX 1293                                   ONE CIVIC PLZ
HERCULES CA 94547                         ALBUQUERQUE NM 87125                            ALBUQUERQUE NM 87102                          ROOM 3023
                                                                                                                                        ALBUQUERQUE NM 87102




000999P001-1424A-003                      001000P001-1424A-003                            001107P001-1424A-003                          001108P001-1424A-003
CITY OF ALPHARETTA                        CITY OF BATON ROUGE                             CITY OF BELLEVUE TAX DIVISION                 CITY OF CHICAGO DEPT OF FINANCE
BUSINESS LICENSES AND CODES ENFORCEMENT   FINANCE DEPT REVENUE DIVISION                   PO BOX 90012                                  PO BOX 71429
2 PARK PLZ                                PO BOX 2590                                     BELLEVUE WA 98009                             CHICAGO IL 60694
ALPHARETTA GA 30009                       BATON ROUGE LA 70821




001001P001-1424A-003                      001002P001-1424A-003                            001003P001-1424A-003                          001004P001-1424A-003
CITY OF DES MOINES IOWA                   CITY OF DES PERES                               CITY OF DUNWOODY                              CITY OF DURHAM FIRE DEPT
PO BOX 1633                               12325 MANCHESTER RD                             4800 ASHFORD DUNWOODY RD                      PO BOX 935667
DES MOINES IA 50305-1633                  DES PERES MO 63131                              DUNWOODY GA 30338                             ATLANTA GA 31193-5667




001005P001-1424A-003                      001006P001-1424A-003                            001109P001-1424A-003                          001007P001-1424A-003
CITY OF FRISCO                            CITY OF GLENDALE                                CITY OF LA BUSINESS TAX                       CITY OF LANCASTER
6101 FRISCO SQUARE BLVD                   PO BOX 29099                                    OFFICE OF FINANCE                             120 N DUKE ST
FRISCO TX 75034                           GLENDALE CA 91209-9099                          PO BOX 513996                                 LANCASTER PA 17602
                                                                                          LOS ANGELES CA 90051




001008P001-1424A-003                      001009P001-1424A-003                            001110P001-1424A-003                          001010P001-1424A-003
CITY OF LAWTON                            CITY OF LONE TREE                               CITY OF LOS ANGELES TAX AND PERMIT DIVISION   CITY OF LYNNWOOD
COMMUNITY SVC DEPT                        PO BOX 17987                                    6262 VAN NUYS BLVD #110                       BUSINESS LICENSING
LICENSE AND PERMIT CENTER                 DENVER CO 80217                                 VAN NUYS CA 91401                             PO BOX 5008
2201 NW FORT SILL BLVD                                                                                                                  LYNNWOOD WA 98046
LAWTON OK 73501
                                        Case 19-11813-CSS                    Doc 70   Filed 08/23/19            Page 40 of 203
                                                                           Mishti Holdings LLC, et al.
                                                                                 Exhibit Pages

Page # : 34 of 197                                                                                                                            08/22/2019 11:52:37 AM
001011P001-1424A-003                    005078P001-1424A-003                            001012P001-1424A-003                     001013P001-1424A-003
CITY OF MINNETONKA                      CITY OF NOVI ASSESSORS OFFICE                   CITY OF OKLAHOMA CITY                    CITY OF OVERLAND PARK
COMMUNITY DEVELOPMENT LICENSING         45175 W 10 MILE RD                              DEVELOPMENT SVC LICENSE                  COMMUNITY SVC DIVISION
14600 MINNETONKA BLVD                   NOVI MI 48375                                   420 W MAIN 8TH FL                        8500 ANTIOCH RD
MINNETONKA MN 55345                                                                     OKLAHOMA CITY OK 73102                   OVERLAND PARK KS 66212




001014P001-1424A-003                    001015P001-1424A-003                            000044P001-1424A-003                     001016P001-1424A-003
CITY OF PALM SPRINGS                    CITY OF ROSEVILLE                               CITY OF ROSEVILLE UTILITIES              CITY OF SACRAMENTO
3200 ETAHQUITZ CANYON WAY               8839 N CEDAR AVE #212                           PO BOX 619136                            ROOM 1214 CITY HALL
PALM SPRINGS CA 92262                   FRESNO CA 93720                                 ROSEVILLE CA 95661                       915 I ST
                                                                                                                                 SACRAMENTO CA 95814




001017P001-1424A-003                    001018P001-1424A-003                            001019P001-1424A-003                     001020P001-1424A-003
CITY OF SAN ANTONIO TREASURY DIVISION   CITY OF SAN JOSE                                CITY OF SEATTLE                          CITY OF SOUTH PORTLAND
PO BOX 60                               BUSINESS TAX AND REG PERMIT DEPT #34370         PO BOX 35178                             OFFICE OF THE CITY CLERK
SAN ANTONIO TX 78291-0060               PO BOX 39000                                    SEATTLE WA 98124-5178                    25 COTTAGE RD
                                        SAN FRANCISCO CA 94139                                                                   SOUTH PORTLAND ME 04106




001021P001-1424A-003                    001022P001-1424A-003                            001023P001-1424A-003                     001024P001-1424A-003
CITY OF SPRINGFIELD                     CITY OF SPRINGFIELD HEALTH DEPT                 CITY OF ST MATTHEWS                      CITY OF SUGAR LAND
DEPT OF FINANCE LICENSE DIVISION        SPRINGFIELD GREEN COUNTY                        PO BOX 7097                              PO BOX 5029
840 NORTH BOONSVILLE AVE                BUSINESS OFFICE                                 LOUISVILLE KY 40257-0097                 SUGAR LAND TX 77487
SPRINGFIELD MO 65802                    227 E CHESTNUT EXPY
                                        SPRINGFIELD MO 65802



001025P001-1424A-003                    001111P001-1424A-003                            001026P001-1424A-003                     001027P001-1424A-003
CITY OF TACOMA                          CITY OF TACOMA FINANCE DEPT                     CITY OF THOUSAND OAKS                    CITY OF TIGARD
P O BOX 11010                           TAX AND LICENSE DIVISION                        BUSINESS TAX DEPT                        13125 SW HALL BLVD
TACOMA WA 98411-1010                    PO BOX 11640                                    2100 E THOUSAND OAKS BLVD                TIGARD OR 97223
                                        TACOMA WA 98411                                 THOUSAND OAKS CA 91362




001028P001-1424A-003                    001029P001-1424A-003                            005079P001-1424A-003                     001030P001-1424A-003
CITY OF TUKWILA                         CITY OF TULSA THD                               CITY OF WAUWATOSA                        CITY OF WICHITA
6200 SOUTHCENTER BLVD                   PO BOX 451                                      SHANNON KRAUSE                           CITY LICENSE 1ST FLOOR
TUKWILA WA 98188                        TULSA OK 74101                                  CITY ASSESSOR                            455 N MAIN ST
                                                                                        7725 W NORTH AVE                         WICHITA KS 67202
                                                                                        WAUWATOSA WI 53213



001322P001-1424A-003                    001323P001-1424A-003                            002541P001-1424A-003                     005190P001-1424A-003
CJDE TREATS                             CKITCHENCOM                                     JUSTIN B CLACK                           CLACKAMAS MALL LLC
452 AMSTERDAM AVE                       2237 NEW YORK AVE                               1711 HOLLOWAY ST                         CLACKAMAS TOWN CENTER
NEW YORK NY 10024                       BROOKLYN NY 11234                               DURHAM NC 27703                          LAW LEASE ADMINISTRATION DEPT
                                                                                                                                 110 NORTH WACKER DR
                                                                                                                                 CHICAGO IL 60606
                                Case 19-11813-CSS             Doc 70   Filed 08/23/19              Page 41 of 203
                                                             Mishti Holdings LLC, et al.
                                                                   Exhibit Pages

Page # : 35 of 197                                                                                                                08/22/2019 11:52:37 AM
005190S001-1424A-003            001324P001-1424A-003                      002542P001-1424A-003                      001325P001-1424A-003
CLACKAMAS MALL LLC              CLACKAMAS TOWN CENTER                     NICHOLAS CLAIRE                           CLAIRESQUARES
CLACKAMAS TOWN CENTER           PO BOX 860117                             1114 ALEXANDER HAMILTON DR                364 10TH AVE
GENERAL MANAGER                 MINNEAPOLIS MN 55486-0117                 SAN ANTONIO TX 78228                      SAN FRANCISCO CA 94118
1200 SE 82ND AVE
STE 1093
HAPPY VALLEY OR 97086


001031P001-1424A-003            000256P001-1424A-003                      001201P001-1424A-003                      002543P001-1424A-003
CLARK COUNTY BUSINESS LICENSE   ANDREA CLARK                              ANDREA CLARK                              CONOR CLARK
500 S GRAND CENTRAL PKWY        13145 LARCHDALE RD                        11778 LONE TREE CT                        415 SANDY BLUFF
PO BOX 551810                   APT 7                                     COLUMBIA MD 21044                         HOUSTON TX 77079
LAS VEGAS NV 89155-1810         LAUREL MD 20708




002544P001-1424A-003            002545P001-1424A-003                      000257P001-1424A-003                      002546P001-1424A-003
JAHLESIA CLARK                  LISA CLARK                                REBECCA CLARK                             SHAUNA RENEE CLARK
1029 COUNTY LINE RD             12012 BLUHILL RD                          12012 BLUHILL RD                          13021 EMPORIA ST
BRYN MAWR PA 19010              SILVER SPRING MD 20902                    SILVER SPRING MD 20902                    HOUSTON TX 77015




002547P001-1424A-003            002548P001-1424A-003                      005329P001-1424A-003                      002549P001-1424A-003
TRACEY L CLARK                  TRUMAN S CLARK                            WHITNEY CLARK                             XANATOS M CLARK
650 NEW ST                      3833 MONTGOMERY NE # 532                  470 W 24TH ST APT 6I                      17401 SE 39TH ST
SPRING CITY PA 19475            ALBUQUERQUE NM 87109                      NEW YORK NY 10011                         VANCOUVER WA 98683




002550P001-1424A-003            002551P001-1424A-003                      002552P001-1424A-003                      001112P001-1424A-003
CERA C CLAY                     SHAWNTE G CLAY                            TIERA DOMINIQUE CLAY                      CLEAR CREEK ISD TAX OFFICE
2114 NW BEECH ST                526 S 22ND ST                             1911 CYPRESS WOOD DR                      PO BOX 799
MADRAS OR 97741                 ALLENTOWN PA 18104                        BAKER LA 70714                            LEAGUE CITY TX 77574




001327P001-1424A-003            002553P001-1424A-003                      000258P001-1424A-003                      002555P001-1424A-003
CLEAR IMAGE INC                 KYLE B CLEARY                             EMMA CLEMENT                              YASMEEN CLEMMONS
4949 WINDPLAY DR                1459 PLEASANT LAKE RD                     9031 S CANYON GATE RD                     1557 NORTH 50TH ST
EL DORADO HILLS CA 95762        ANNAPOLIS MD 21401                        SANDY UT 84093                            MILWAUKEE WI 53208




005080P001-1424A-003            001113P001-1424A-003                      000259P001-1424A-003                      001328P001-1424A-003
CLEVELAND COUNTY ASSESSOR       CLEVELAND COUNTY TREASURER                HANNAH N CLEVELAND                        CLINTON HEATING AND AIR CONDITIONING INC
201 S JONES AVE # 120           JIM REYNOLDS                              10951WILD GINGER CIRCLE                   2162 PRUNE AVE
NORMAN OK 73069                 201 SOUTH JONES STE 100                   APT #402                                  FREMONT CA 94539-6799
                                NORMAN OK 73069                           MANASSAS VA 20109
                          Case 19-11813-CSS                    Doc 70   Filed 08/23/19            Page 42 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 36 of 197                                                                                                               08/22/2019 11:52:37 AM
002554P001-1424A-003      000055P001-1424A-003                             001329P001-1424A-003                    001330P001-1424A-003
JENNIFER CLOCK            CLOUD DESTINATIONS LLC                           CLUTCH                                  CMA PLANNERS
569 N BRIDGE ST           BISHOP RANCH 3                                   201 SOUTH MAPLE AVE 250                 8030 FAIRFIELD AVE
BRIDGEWATER NJ 08807      2603 CAMINO RAMON                                AMBLER PA 19002                         LAS VEGAS NV 89123
                          STE 200
                          SAN RAMON CA 94583



001268P001-1424A-003      001331P001-1424A-003                             001332P001-1424A-003                    001333P001-1424A-003
BRANDON COBLEIGH          COCA COLA OF OMAHA                               COCA COLA SOUTHWEST BEVERAGES           COCO TUTTI CHOCOLATES
1307 N ECHO CREEK PL      4700 S LEWIS BLVD                                PO BOX 744010                           140 STANFORD HEIGHTS AVE
EAGLE ID 83616            SIOUX CITY IA 51106-9516                         ATLANTA GA 30384-4010                   SAN FRANCISCO CA 94127




001334P001-1424A-003      002556P001-1424A-003                             000260P001-1424A-003                    001335P001-1424A-003
COCOA PARLOR              LETICIA R CODAY                                  JOAO COELHO                             COFFEE MEETS BAGEL
31161 NIGUEL RD A         3800 S DECATUR BLVD                              31 WILLIS AVE                           391 GROVE ST
LAGUNA NIGUEL CA 92677    SPC #225                                         FRAMINGHAM MA 01702                     SAN FRANCISCO CA 94102
                          LAS VEGAS NV 89103




000261P001-1424A-003      002557P001-1424A-003                             001336P001-1424A-003                    002558P001-1424A-003
BRANDON COFFEE            HALLE S COHEN                                    COLA COLA UNCLAIMED PROPERTY DEPT       IAN W COLANTUONI
45730 LAKEVIEW CT         2431 BYRNES RD                                   605 LAKE KATHY DR                       716 MONDEGO PL
APT 15302                 HOPKINS MN 55305                                 BRANDON FL 33510                        THOUSAND OAKS CA 91360
NOVI MI 48377




002559P001-1424A-003      002560P001-1424A-003                             002561P001-1424A-003                    000262P001-1424A-003
DEONA COLBERT             SABRYN COLBERT                                   JACQUELINE M COLEMAN                    LAUREN COLEMAN
8045 W LYNMAR TER         901 N FARRA DR                                   3522 CHARLES ST                         1548 GUADALAJARA DR
MILWAUKEE WI 53222        OKLAHOMA CITY OK 73107                           OMAHA NE 68131                          SAN JOSE CA 95120




002562P001-1424A-003      002563P001-1424A-003                             001114P001-1424A-003                    002564P001-1424A-003
MARQUELL COLEMAN          JAMES JEFFREY COLES                              COLLECTOR OF REVENUE                    JENNA L COLLEY
2307 EAST SHADYBROOK ST   3240 BEVERLY DR                                  41 S CENTRAL AVE                        7810 LARKSPUR DR
WICHITA KS 67214          HUNTINGTOWN MD 20639                             ST. LOUIS MO 63105                      TEXAS CITY TX 77591




000263P001-1424A-003      005081P001-1424A-003                             002565P001-1424A-003                    002566P001-1424A-003
KYRAH COLLIER             COLLIN CENTRAL APPRAISAL DISTRICT                ANDREA C COLLINS                        BRADEN A COLLINS
1211 CERMAK RD            250 ELDORADO PKWY                                3929 STANDISH AVE                       14730 PERTHSHIRE RD
BROADVIEW IL 60155        MCKINNEY TX 75069                                CINCINNATI OH 45213                     HOUSTON TX 77079
                              Case 19-11813-CSS              Doc 70   Filed 08/23/19          Page 43 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 37 of 197                                                                                                          08/22/2019 11:52:37 AM
002567P001-1424A-003          002568P001-1424A-003                       001032P001-1424A-003                  001115P001-1424A-003
IRENE H COLODNER              JACKSHUA COLON                             COLORADO DEPT OF AGRICULTURE          COLORADO DEPT OF REVENUE
2729 174TH ST SE              13915 ARBOR WALK                           3125 WYANDOT ST                       STATE OF COLORADO
BOTHELL WA 98012              DENHAM SPRINGS LA 70726                    DENVER CO 80211                       DEPARTMENT OF REVENUE
                                                                                                               COLORADO CO 80261




002569P001-1424A-003          001337P001-1424A-003                       000264P001-1424A-003                  005082P001-1424A-003
KILEY COLSTON                 COLTS CHOCOLATES                           ANASTASIA MARIA COLUCCI               COMANCHE COUNTY ASSESSOR
4759 NW MOTIF MANOR BLVD      609 OVERTON ST                             7111 WOODMONT AVE                     315 SW 5TH ST # 301
LAWTON OK 73505               NASHVILLE TN 37203                         APT 410                               LAWTON OK 73501
                                                                         BETHESDA MD 20815




001116P001-1424A-003          002570P001-1424A-003                       001535P001-1424A-003                  000043P001-1424A-003
COMANCHE COUNTY TREASURER     JAMES COMBS                                JIMMY COMBS                           COMED
RHONDA BRANTLEY               499 CALUMET RANCH TRL                      5156 SYDNEY AVE                       PO BOX 6111
315 SW 5TH ST RM 300          ST. PETERS MO 63376                        HIGHLANDS RANCH CO 80130              CAROL STREAM IL 60197-6111
LAWTON OK 73501




001338P001-1424A-003          000265P001-1424A-003                       001033P001-1424A-003                  004910P001-1424A-003
COMFORT HEATING AND AIR LLC   TANNER COMMONS                             COMMONWEALTH OF MASSACHUSETTS         COMMONWEALTH OF MASSACHUSETTS DEPT OF REVENUE
720 N BROADWAY                6966 LAKEVIEW BLVD                         ONE ASHBURTON PL 17TH FL              PO BOX 7010
SALINA KS 67401               APT 21307                                  BOSTON MA 02108                       BOSTON MA 02204
                              WESTLAND MI 48185




001034P001-1424A-003          001339P001-1424A-003                       004911P001-1424A-003                  002571P001-1424A-003
COMMONWEALTH OF PA            COMPLETE FACILITY SOLUTIONS                COMPTROLLER OF MARYLAND REVENUE       KELLEY NICOLE COMSTOCK
2301 N CAMERON ST             2230 N RIDGE RD                            REVENUE ADMINISTRATION CENTER         3638 E GEDDES AVE
HARRISBURG PA 17110           WICHITA KS 67205                           80 CALVERT ST                         CENTENNIAL CO 80122
                                                                         ANNAPOLIS MD 21404




002572P001-1424A-003          002573P001-1424A-003                       001340P001-1424A-003                  001341P001-1424A-003
KATELYNN M CONAWAY            MACKENZIE CONAWAY                          CONCEPT ELECTRICAL SVC LLC            CONCUR DO NOT USE PAID WITH CC
21723 GREENLAWN RD            315 GAWF RD                                2516 PFINSTER SCHOOL RD               62157 COLLECTIONS CTR DR
OMAHA NE 68022                MUSKOGEE OK 74403                          DESOTO MO 63020                       CHICAGO IL 60693




001342P001-1424A-003          002574P001-1424A-003                       001343P001-1424A-003                  000266P001-1424A-003
CONE GUYS LTD                 SYDNEY A CONFER                            CONFISERIE CURTIN ET COMPANION        JONATHAN MCKAY CONGER
925 CANAL ST                  4905 NW SHANIKO CT                         DBA ECLAT CHOCOLATE                   8408 CLARKS BRANCH DR
STE 3210                      PORTLAND OR 97229                          24 SOUTH HIGH ST                      RALEIGH NC 27613
BRISTOL PA 19007                                                         WEST CHESTER PA 19382
                                  Case 19-11813-CSS                  Doc 70   Filed 08/23/19           Page 44 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 38 of 197                                                                                                                    08/22/2019 11:52:37 AM
002575P001-1424A-003              002576P001-1424A-003                          000070P001-1424A-003                    000019P001-1424S-003
DANAE CONIGAN                     SIERRA R CONLEY                               CONNOR GROUP GLOBAL SERVICES, LLC       CONNOR GROUP GLOBAL SVC LLC
2900 FOREST AVE                   1000 E MADISON ST                             DEPT 3748                               KAILEY COLE
DES MOINES IA 50311               APT 306                                       PO BOX 123748                           DEPT 3748
                                  SPRINGFIELD MO 65807                          DALLAS TX 75312-3748                    PO BOX 123748
                                                                                                                        DALLAS TX 75312-3748



000267P001-1424A-003              002577P001-1424A-003                          002578P001-1424A-003                    000042P001-1424A-003
GRACE CONOLLY                     JADE CONRAD                                   KAYLEE-ANN CONRAD                       CONSOLIDATED COMMUNICATIONS
10386 BANEBERRY PL                77 HIGH ST                                    15566 NE 22ND PL                        PO BOX 66523
HIGHLANDS RANCH CO 80129          APT 202                                       BELLEVUE WA 98004                       SAINT LOUIS MO 63166-6523
                                  SACO ME 04072




000041P001-1424A-003              002579P001-1424A-003                          001344P001-1424A-003                    002580P001-1424A-003
CONSOLIDATED EDISON/JAF STATION   MICHAEL D CONSTANTINE                         CONSTRUCTIVE SOLUTIONS INC              KIRSTYN R CONTRERAS
JAF STATION                       7067 S PATSBURG WAY                           8341 N STEVEN RD                        12112 LINN WAY NE
PO BOX 1702                       AURORA CO 80016                               MILWAUKEE WI 53223                      ALBUQUERQUE NM 87123
NEW YORK NY 10116-1702




002581P001-1424A-003              002582P001-1424A-003                          000098P001-1424A-003                    000268P001-1424A-003
ALEXIS C COOK                     CHRISTINA L COOK                              CHRISTOPHER COOK                        KENDRA COOKE
4541 LONGVIEW DR                  736 NW 16TH ST                                3280 SOMERSET PK DR                     906 DEBBIE DR
ROCKLIN CA 95677                  LAWTON OK 73507                               ORLANDO FL 32824                        LANCASTER PA 17601




001345P001-1424A-003              001346P001-1424A-003                          001347P001-1424A-003                    002583P001-1424A-003
COOL IT INC                       COOLEY LLP                                    COOLHAUS                                JADE RILEY COOMES
2407 SW LEE BLVD                  101 CALIFORNIA ST 5TH FL                      8588 WASHINGTON BLVD                    17466 SW CONSTANCE ST
LAWTON OK 73505                   SAN FRANCISCO CA 94111-5800                   CULVER CITY CA 90232                    BEAVERTON OR 97007




002584P001-1424A-003              000269P001-1424A-003                          002585P001-1424A-003                    002586P001-1424A-003
MELISSA C COON                    BRUCE JOSEPH COOPER II                        BRIANA G COOPER                         HALEY COOPER
7320 NE 141ST PL APT F107         1011 NEW HOPE ST                              4939 BEAUREGARD ST                      6009 CRESTON AVE
KIRKLAND WA 98034                 APT 21C                                       LINCOLNIA VA 22312                      BLDG D APT 2
                                  NORRISTOWN PA 19401                                                                   DES MOINES IA 50321




002587P001-1424A-003              000040P001-1424A-003                          001348P001-1424A-003                    000270P001-1424A-003
MARY COOPER-WELLS                 COPLAY WHITEHALL SEWER AUTHORITY              CORACAO CONFECTIONS INC                 ZARIA SHAREE CORBIN
5013 NORTH 54TH ST                3213 MACARTHUR RD                             1175 30TH ST                            14411 TABITHA CT
MILWAUKEE WI 53218                WHITEHALL PA 18052                            OAKLAND CA 94608                        HOUSTON TX 77090
                                      Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 45 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 39 of 197                                                                                                                  08/22/2019 11:52:37 AM
000271P001-1424A-003                  002588P001-1424A-003                     000272P001-1424A-003                    001349P001-1424A-003
STEPHANIE D CORDERO                   NANCY P CORNER                           JUSTIN CORNWELL                         CORONADO CENTER LLC
218 N BREED ST                        321 N MONROE ST                          4052 FORESTWOOD DR                      PO BOX 776723
LOS ANGELES CA 90033                  MEDIA PA 19063                           2631 LOOMIS DR                          CHICAGO IL 60677
                                                                               SAN JOSE CA 95121




001350P001-1424A-003                  000273P001-1424A-003                     001351P001-1424A-003                    002589P001-1424A-003
CORONADO CENTER LLC                   ERIK CORONEL-BELLO                       CORP DIVISION OREGON                    FLORENTINO CORREA
6600 MENUAL NE STE 1                  4430 TILLY MILL RD                       255 CAPITOL ST NE                       10300 KATY FWY # 413
ALBUQUERQUE NM 87110                  #701                                     STE 151                                 HOUSTON TX 77043
                                      DUNWOODY GA 30360                        SALEM OR 97310-1327




002590P001-1424A-003                  001275P001-1424A-003                     002591P001-1424A-003                    000274P001-1424A-003
KYLA R CORTEL                         BRIDGETT LARA CORTES                     BRIDGETT LARA CORTES                    BRYNNLI E CORTES
20023 11TH PL W                       2870 ALMADEN EXPWY APT 3                 2870 ALMADEN EXPY                       10384 LAUNCELOT LN
LYNNWOOD WA 98036                     SAN JOSE, CA 95125                       APT 3                                   COLUMBIA MD 21044
                                                                               SAN JOSE CA 95125




002592P001-1424A-003                  000275P001-1424A-003                     001352P001-1424A-003                    001353P001-1424A-003
ABENI Z COSBY                         LUCA OSBORN COSENTINO                    COSMIK LLC                              COSTCO WHOLESALE ONLINE
7523 KNIGHT LAKE DR                   4766 LARKWOOD AVE                        748 NARROW NOTCH RD                     STORE DEPOSIT SLIP
APT 265                               LOS ANGELES CA 91364                     HOBART NY 13788                         999 LAKE DR
OKLAHOMA CITY OK 73132                                                                                                 ISSAQUAH WA 98027




002593P001-1424A-003                  002594P001-1424A-003                     002595P001-1424A-003                    002596P001-1424A-003
AMANDA E COSTELLO                     DOMINIQUE COSTELLO                       ERIN R COSTILLA                         ZIARA COSTON
575 WARFIELD RD                       575 WARFIELD RD                          11144 FUQUA ST                          14222 KIMBERLEY LN
NORTH PLAINFIELD NJ 07063             NORTH PLAINFIELD NJ 07063                #612                                    APT 451
                                                                               HOUSTON TX 77089                        HOUSTON TX 77079




002597P001-1424A-003                  001035P001-1424A-003                     001117P001-1424A-003                    001118P001-1424A-003
AMANDA M COTTON                       COUNTY CLERK                             COUNTY OF FAIRFAX DEPT OF TAX ADMIN     COUNTY OF FAIRFAX DEPT OF TAX ADMIN
1213 NW 98TH ST                       LYNN MARIE GOYA                          PO BOX 10203                            DEPT OF TAX ADMINISTRATION
OKLAHOMA CITY OK 73114                BOX 551604                               FAIRFAX VA 22035                        PO BOX 10201
                                      LAS VEGAS NV 89155-1604                                                          FAIRFAX VA 22035




005083P001-1424A-003                  005084P001-1424A-003                     005085P001-1424A-003                    005086P001-1424A-003
COUNTY OF LOS ANGELES                 COUNTY OF LOS ANGELES                    COUNTY OF LOS ANGELES                   COUNTY OF LOS ANGELES
KENNETH HAHN HALL OF ADMINISTRATION   OFFICE OF THE ASSESSOR                   OFFICE OF THE ASSESSOR                  OFFICE OF THE ASSESSOR
HEADQUARTERS                          NORTH DISTRICT OFFICE                    EAST DISTRICT OFFICE                    SOUTH DISTRICT OFFICE
500 W TEMPLE ST RM 225                13800 BALBOA BLVD                        1190 DURFEE AVE                         1401 E WILLOW ST
LOS ANGELES CA 90012-2770             SYLMAR CA 91342                          SOUTH EL MONTE CA 91733                 SIGNAL HILL CA 90755
                                     Case 19-11813-CSS                  Doc 70      Filed 08/23/19           Page 46 of 203
                                                                       Mishti Holdings LLC, et al.
                                                                             Exhibit Pages

Page # : 40 of 197                                                                                                                          08/22/2019 11:52:37 AM
005087P001-1424A-003                 005088P001-1424A-003                             005089P001-1424A-003                    001036P001-1424A-003
COUNTY OF LOS ANGELES                COUNTY OF LOS ANGELES                            COUNTY OF LOS ANGELES                   COUNTY OF LOS ANGELES PUBLIC HEALTH
OFFICE OF THE ASSESSOR               OFFICE OF THE ASSESSOR                           OFFICE OF THE ASSESSOR                  DEPT OF PUBLIC HEALTH
WEST DISTRICT OFFICE                 LANCASTER REGIONAL OFFICE                        VAN NUYS                                PO BOX 54978
6120 BRISTOL PKWY                    251 E AVE K6                                     14340 SYLVAN ST                         LOS ANGELES CA 90054
CULVER CITY CA 90230                 LANCASTER CA 93535                               VAN NUYS CA 91401



001037P001-1424A-003                 001038P001-1424A-003                             001039P001-1424A-003                    001119P001-1424A-003
COUNTY OF ORANGE                     COUNTY OF PLACER DEPT OF WEIGHTS AND MEASURE     COUNTY OF RIVERSIDE                     COUNTY OF RIVERSIDE ASSESSOR
PO BOX 4005                          11477 E AVE                                      DEPT OF ENVIRONMENTAL HEALTH            COUNTY CLERK RECORDER
SANTA ANA CA 92702                   AUBURN CA 95603                                  PO BOX 7909                             PO BOX 751
                                                                                      RIVERSIDE CA 92513-7909                 RIVERSIDE CA 92502-0751




001040P001-1424A-003                 001041P001-1424A-003                             001042P001-1424A-003                    005090P001-1424A-003
COUNTY OF SACRAMENTO                 COUNTY OF SACRAMENTO WEIGHTS AND MEASURE         COUNTY OF SANTA CLARA                   COUNTY OF SANTA CLARA OFFICE OF THE ASSESSOR
ENVIRONMENTAL MANAGEMENT DEPT        4137 BRANCH CTR RD                               DEPT ENVIRONMENTAL HEALTH               COUNTY GOVERNMENT CENTER
10590 ARMSTRONG AVE STE#C            SACRAMENTO CA 95827-3823                         1555 BERGER DR STE 300                  70 WEST HEDDING ST
MATHER CA 95655                                                                       SAN JOSE CA 95112                       EAST WING 5TH FL
                                                                                                                              SAN JOSE CA 95110



001120P001-1424A-003                 001121P001-1424A-003                             002598P001-1424A-003                    002599P001-1424A-003
COUNTY OF SANTA CLARA PROPERTY TAX   COUNTY OF VENTURA TAX COLLECTOR                  YAILIN COVARRUBIAS                      BEAU C COWAN
70 WEST HEDDING ST                   PO BOX 845642                                    5530 BRIARWOOD FOREST DR                1118 MCGEE DR
EAST WING 6TH FLOOR                  LOS ANGELES CA 90084-5642                        HOUSTON TX 77088                        APT# B
SAN JOSE CA 95110                                                                                                             NORMAN OK 73069




002600P001-1424A-003                 000276P001-1424A-003                             002601P001-1424A-003                    002602P001-1424A-003
JAMIE M COWARD                       CAMRYN COWDIN                                    ANDREW POLO COWSERT                     ANDREA V COX
11527 CONWAY RD                      6275 COLLEGIATE DR                               40 W INGLEBROOK DR                      309 TANGLEWOOD DR
ST. LOUIS MO 63131                   HIGHLANDS RANCH CO 80130                         APT 702                                 FRIENDSWOOD TX 77546
                                                                                      MIDVALE UT 84107




002603P001-1424A-003                 002604P001-1424A-003                             002605P001-1424A-003                    000091P001-1424A-003
HEATHER L COX                        JUSTIN ANDREW COX                                VICTORIA E COX                          COX, CASTLE AND NICHOLSON LLP
703 W SOUTH ST                       130 MAGELLAN ST                                  909 SUMMIT OAKS DR                      2029 CENTURY PK EAST STE 2100
SALINA KS 67401                      THOUSAND OAKS CA 91360                           EUREKA MO 63025                         LOS ANGELES CA 90067




000039P001-1424A-003                 000277P001-1424A-003                             002606P001-1424A-003                    001354P001-1424A-003
CPS ENERGY                           EMILYN S CRABBE                                  CAITLIN M CRADIC                        CRAFTED CONFECTIONS
PO BOX 2678                          436 JOHANNA PL DR                                3589 GREENFIELD DR                      18450 146TH AVE NE
SAN ANTONIO TX 78289-0001            BALLWIN MO 63021                                 BYRNES MILL MO 63051                    WOODINVILLE WA 98072
                               Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 47 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 41 of 197                                                                                                             08/22/2019 11:52:37 AM
002607P001-1424A-003           002608P001-1424A-003                    002609P001-1424A-003                      002610P001-1424A-003
NATHAN CRAIA                   KAYLIE CRAIG                            NATHANAEL A CRANDALL                      SARAH JOY CRANDALL
6233 LAKE WASHINGTON BLVD SE   8736 S CLOVERDALE RD                    26882 GOYA CIR                            26882 GOYA CIR
BELLEVUE WA 98006              BOISE ID 83709                          MISSION VIEJO CA 92691                    MISSION VIEJO CA 92691




002611P001-1424A-003           002612P001-1424A-003                    002613P001-1424A-003                      000278P001-1424A-003
SARAH C CRANDELL               DEMONTE TAVAREA CRAWFORD                PHILIP C CRAWFORD                         PAMELA AKIRIA CREWS-RUSSELL
1103 PIONEER RD                1120 N HARDING APT # 2                  425 S HUBBARDS LN                         49 CLARK ST
DES MOINES IA 50315            CHICAGO IL 60651                        APT 386                                   #37
                                                                       LOUISVILLE KY 40207                       PATERSON NJ 07505




001355P001-1424A-003           002614P001-1424A-003                    002615P001-1424A-003                      002616P001-1424A-003
CRITEO CORP                    TABBATHA CRITNEY                        SHAWNA R CRONE                            ROBERT L CROSSLEY
387 PARK AVE SOUTH             12816 KING JOHN PL                      1332 SAN MATEO SE APT 17                  2606 17TH AVE
11TH AND 12TH FL               BATON ROUGE LA 70815                    ALBUQUERQUE NM 87108                      SANTA CRUZ CA 95065
NEW YORK NY 10016




002617P001-1424A-003           002618P001-1424A-003                    002619P001-1424A-003                      000279P001-1424A-003
STEPHON L CROWDER              CIERRA A CROWNOVER                      OLIVIA CROY                               STACEY ANN CRUM
1810 BRAGG ST                  318 N MADISON AVE                       4820 SW GREENSBORO WAY                    2816 MAPLEWOOD CT
CHAMBLEE GA 30341              BLANCHARD OK 73010                      APT #51                                   HIGH RIDGE MO 63049
                                                                       BEAVERTON OR 97078




000280P001-1424A-003           002620P001-1424A-003                    000281P001-1424A-003                      002621P001-1424A-003
LINZEE CRUME                   ALYSSA CRUZ                             BENJAMIN CRUZ                             CAITLIN BRIANNA CRUZ
2924 WINTERHAVEN RD            8314 SETTING MOON                       603 WEBB GIN HOUSE RD                     812 GREENLEAF ST
LOUISVILLE KY 40220            SAN ANTONIO TX 78255                    LAWRENCEVILLE GA 30045                    ALLENTOWN PA 18102




001313P001-1424A-003           000282P001-1424A-003                    002622P001-1424A-003                      002623P001-1424A-003
CHRISTOPHER CRUZ               CHRISTOPHER R CRUZ                      ESMERALDA CRUZ                            HASLEY G CRUZ
8319 SAGELINE ST               6903 BORDER BROOK                       4065 PARSON DR                            1511 N HILLSIDE ST
SAN ANTONIO TX 78251           APT 905                                 ATLANTA GA 30341                          WICHITA KS 67214
                               SAN ANTONIO TX 78238




000283P001-1424A-003           000284P001-1424A-003                    002624P001-1424A-003                      002625P001-1424A-003
JONATHON J CRUZ                JOSEPHINE V CRUZ                        LIZBET M CRUZ                             SARAH CRUZ
408 SOUTHWEST 13TH ST          6545 RESEDA BLVD                        50 CHUMASERO DR                           12714 HUNTINGTON FIELD DR
APT A                          UNIT 11                                 SAN FRANCISCO CA 94132                    HOUSTON TX 77099
LAWTON OK 73501                RESEDA CA 91335
                         Case 19-11813-CSS           Doc 70   Filed 08/23/19            Page 48 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 42 of 197                                                                                                    08/22/2019 11:52:37 AM
000285P001-1424A-003     000124P001-1424A-003                    002626P001-1424A-003                    002627P001-1424A-003
VIRGINIA CRUZ            CT LIEN SOLUTIONS                       EVELYN J CUBAS                          CARLOS M CUEVAS LETAYF
5520 NORTH BRUNSON ST    PO BOX 301133                           3686 FOLSOM ST                          518 WILDBERRY CT
OKLAHOMA CITY OK 73112   DALLAS TX 75303                         LOS ANGELES CA 90063                    SAN ANTONIO TX 78258




000286P001-1424A-003     002628P001-1424A-003                    000287P001-1424A-003                    002629P001-1424A-003
CARMEN CUEVAS            JOSE A CUEVAS                           SHERI LYNN CULP                         BRITTEN CUNNINGHAM
1831 BELMONT CIR         9706 BROOKSHIRE ST                      2510 42ND AVE E                         172 W 4250 S
BOISE ID 83706           HOUSTON TX 77041                        #448                                    MILLCREEK UT 84107
                                                                 SEATTLE WA 98112




002630P001-1424A-003     002631P001-1424A-003                    002632P001-1424A-003                    000288P001-1424A-003
ERYN CUNNINGHAM          MOLLY A CUNNINGHAM                      VINCENT L CUNNINGHAM                    DOMINIC A CURCIO
1613 STONEWOOD RD        5403 JON DODSON DR                      2112 S TOPEKA ST                        349 EAST VLY FORGE RD
BALTIMORE MD 21239       AGOURA HILLS CA 91301                   WICHITA KS 67211                        KING OF PRUSSIA PA 19406




005311P001-1424A-003     002633P001-1424A-003                    002634P001-1424A-003                    002635P001-1424A-003
PETER LS CURRIE          HEATHER CURRY                           MORGAN ALEXIS CURRY                     JUANITA L CURTIS
99 UNION ST #1804        39310 NORTHAMPTON ST                    1632 BLUE CANYON ST                     11317 BEL AIR PL
SEATTLE WA 98101         WESTLAND MI 48186                       THOUSAND OAKS CA 91320                  OKLAHOMA CITY OK 73120




001356P001-1424A-003     001357P001-1424A-003                    001358P001-1424A-003                    001043P001-1424A-003
CUSHMAN AND WAKEFIELD    CUSTODIA FREIGHT SVC INC                CUSTOM CHOCOLATE LLC                    CUYAHOGA COUNTY BOARD OF HEALTH
425 MARKET ST STE 2300   PO BOX 41150                            250 W 1ST ST                            5550 VENTURE DR
SAN FRANCISCO CA 94105   PASADENA CA 91114                       WACONIA MN 55387                        PARMA OH 44130




002636P001-1424A-003     002637P001-1424A-003                    000289P001-1424A-003                    002642P001-1424A-003
JENNIFER CYPHERS         ADREANNA NICOLE CYR                     EMILY K CYR                             BRITTNEY C D'AMICO
8800 WESTWOOD DR         12038 AGNEW RIDGE                       96 PRESIDENTIAL WAY                     26 TWILIGHT LN
VIENNA VA 22182          SAN ANTONIO TX 78254                    WESTBROOK ME 04092                      RANCHO SANTA MARGARITA CA 92688




002646P001-1424A-003     002650P001-1424A-003                    000311P001-1424A-003                    002638P001-1424A-003
BELLA D'ANGELO           TONIA M D'ANNOLFO                       ANTHONY D'IMPERIO                       JASMINE DABOLT
7821 149TH PL SE         12 VILLAGE LN                           24 STONEGATE CT                         1690 COCHRAN ST
SNOHOMISH WA 98296       TYNGSBOROUGH MA 01879                   APT A                                   SIMI VALLEY CA 93065
                                                                 FAIRFIELD OH 45014
                                       Case 19-11813-CSS       Doc 70   Filed 08/23/19            Page 49 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 43 of 197                                                                                                               08/22/2019 11:52:37 AM
002639P001-1424A-003                   002640P001-1424A-003                002641P001-1424A-003                    000290P001-1424A-003
KALIE C DACUS                          STEPHANIE DAHL                      AUSTIN DAHLINGER                        AMANDA DAL CIELO
3610 NE 148TH AVE                      2112 E WARREN AVE                   11524 TAHITI PL NE                      16722 MARCHMONT DR
VANCOUVER WA 98682                     OZARK MO 65721                      ALBUQUERQUE NM 87111                    LOS GATOS CA 95032




001361P001-1424A-003                   000291P001-1424A-003                002643P001-1424A-003                    001363P001-1424A-003
DALLMANN CONFECTIONS INC               MICHAEL M DALY                      NICHOLAS A DAMICO                       DANDELION CHOCOLATE
757 N TWIN OAK VLY RD STE 1            3333 GRAND AVE                      21031 PARTHENIA ST                      740 VALENCIA ST
SAN MARCO CA 92069                     #51                                 UNIT 237                                SAN FRANCISCO CA 94110
                                       DES MOINES IA 50312                 CANOGA PARK CA 91304




001364P001-1424A-003                   001365P001-1424A-003                002644P001-1424A-003                    002645P001-1424A-003
DANDREA VISUAL COMMUNICATIONS LA INC   DANDY COTTON CANDY                  CHRISTINA DANG                          QUYNH DANG
6100 GATEWAY DR                        387 MAGNOLIA AVE                    13227 POET CT                           1901 145TH AVE SE
CYPRESS CA 90630                       STE 103-524                         FAIRFAX VA 22033                        BELLEVUE WA 98007
                                       CORONA CA 92879




002647P001-1424A-003                   002648P001-1424A-003                002649P001-1424A-003                    001367P001-1424A-003
CHARLES Z DANIELS                      CRYSTAL H DANIELS                   MEKHI DANIELS                           DAPRANO AND CO
715 CRESTE DR                          1618 WENTWORTH AVE                  2402 NORTH 9TH ST                       PO BOX 49228
DECATUR GA 30035                       PARKVILLE MD 21234                  MILWAUKEE WI 53206                      CHARLOTTE NC 28277




000292P001-1424A-003                   005291P001-1424A-003                002651P001-1424A-003                    000293P001-1424A-003
BRANDON T DARBY                        ERIK RICHARD DARBY                  TERESITA M DASALLA                      SARAH DAUGHERTY
319 W WOOD ST                          3244 BROOKWOOD DR                   300 SNYDER WAY                          500 SOUTH MAIN ST
NORRISTOWN PA 19401                    LAFAYETTE CA 94549                  #98                                     DUPO IL 62239
                                                                           RADCLIFF KY 40160




001368P001-1424A-003                   002652P001-1424A-003                002013P001-1424A-003                    002653P001-1424A-003
DAVE'S SWEET TOOTH                     IMANI L DAVENPORT                   WHITNEY DAVIDSON                        WHITNEY C DAVIDSON
35300 UNION LAKE RD                    9334 CAMAY DR                       3990 SOUTH HOWICK ST UNIT A325          3990 SOUTH HOWICK ST
HARRISON TOWNSHIP MI 48045             HOUSTON TX 77016                    SALT LAKE CITY UT 84107                 UNIT A325
                                                                                                                   SALT LAKE CITY UT 84107




002654P001-1424A-003                   002655P001-1424A-003                000294P001-1424A-003                    002656P001-1424A-003
CHRISTINA DAVILA                       BREYHANNA DAVION                    ALISON E DAVIS                          ANNA-MARIE L DAVIS
854 COTTONWOOD DR                      5851 QUANTRELL AVE                  3600 COLLEGE PK DR                      2381 OAK HARBOUR DR
SEVERNA PARK MD 21146                  APT T7                              APT 9205                                SACRAMENTO CA 95833
                                       ALEXANDRIA VA 22312                 CONROE TX 77384
                          Case 19-11813-CSS          Doc 70   Filed 08/23/19              Page 50 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 44 of 197                                                                                                       08/22/2019 11:52:37 AM
002657P001-1424A-003      002658P001-1424A-003                   002659P001-1424A-003                      002660P001-1424A-003
CRAIG L DAVIS             DEANDRA M DAVIS                        DEREK A DAVIS                             DONNA L DAVIS
234 EAST OAK ST           209 W TALL TREE RD                     100 JOYCE WAY                             4003 BRENTLER RD
NORRISTOWN PA 19401       DERBY KS 67037                         LAS VEGAS NV 89107                        LOUISVILLE KY 40241




002661P001-1424A-003      002662P001-1424A-003                   002663P001-1424A-003                      002664P001-1424A-003
EMMA DAVIS                ERIN DAVIS                             HANNAH DAVIS                              JASMIN P DAVIS
7150 MONTVIEW BLVD        70 KENNEDY RD                          3501 PIN OAK DR                           6401 DEIHL RD
DENVER CO 80220           TEWKSBURY MA 01876                     APT 303                                   HOUSTON TX 77092
                                                                 SAN ANTONIO TX 78229




002665P001-1424A-003      002666P001-1424A-003                   002667P001-1424A-003                      000295P001-1424A-003
JAVIAN DAVIS              KAYLEE E DAVIS                         LASHAWN M DAVIS                           NICHOLE DAVIS
384 E 260TH ST            4700 RIDGE RD                          1746 N CHAUTAUQUA ST                      2510 MAYFIELD AVE
EUCLID OH 44132           #6214                                  WICHITA KS 67214                          LA CRESCENTA-MONTROSE CA 91020
                          MCKINNEY TX 75070




002668P001-1424A-003      000296P001-1424A-003                   000297P001-1424A-003                      002669P001-1424A-003
ONJANAE S DAVIS           SABRINA DAVIS                          SADIE L DAVIS                             SANDI R DAVIS
3537 N 36TH AVE           416 HARRINGTON PL                      3304 WARRIOR CT                           1700 STRATTON CT
OMAHA NE 68111            ST. PETERS MO 63376                    OKLAHOMA CITY OK 73121                    LOUISVILLE KY 40211




002670P001-1424A-003      002671P001-1424A-003                   002672P001-1424A-003                      002673P001-1424A-003
SARAH NICHOLE DAVIS       TARA DAVIS                             TATYANA DAVIS                             ZARIAH DAVIS
406 NW 31ST ST            733 MYNSTER ST                         1022 N PERSHING ST                        3173 JOHN GLENN ST
LAWTON OK 73505           #2                                     WICHITA KS 67208                          HERNDON VA 20171
                          COUNCIL BLUFFS IA 51503




002674P001-1424A-003      002675P001-1424A-003                   002676P001-1424A-003                      002677P001-1424A-003
SHIANNE R DAVIS-CHAIRET   MIRANDA F DAVOULAS                     SIERRA M DAWSON                           KAYLEIGH NICOLE DAY
8640 SE CAUSEY LOOP       3335 SANDALWOOD RD                     1737 SW FAIRLAWN RD                       6314 VALLEY RD
HAPPY VALLEY OR 97086     ROCKLIN CA 95765                       TOPEKA KS 66604                           BETHESDA MD 20817




000061P001-1424A-003      002678P001-1424A-003                   002679P001-1424A-003                      002680P001-1424A-003
DAZ SYSTEMS INC           KARLA M DE JESUS                       ROBERT V DE JESUS                         MADELYNE R DE LA ESPRIELLA
880 APOLLO ST             919 EAGLE DR                           1400 7TH ST                               21031A CHATSWORTH ST
STE 201                   APT 1122                               APT 609                                   CHATSWORTH CA 91311
EL SEGUNDO CA 90245       DENTON TX 76201                        SAN FRANCISCO CA 94107
                                   Case 19-11813-CSS                    Doc 70   Filed 08/23/19            Page 51 of 203
                                                                       Mishti Holdings LLC, et al.
                                                                             Exhibit Pages

Page # : 45 of 197                                                                                                                        08/22/2019 11:52:37 AM
002682P001-1424A-003               000298P001-1424A-003                             002681P001-1424A-003                    002683P001-1424A-003
JAIR DE LA ROSA                    VINCENZA DE SENA                                 CRYSTEN DEAN                            JOSHUA R DEARING
940 WEST ASHBY DR                  2116 PORTSMOUTH AVE                              52795 AVENUE VILLA                      3433 NATION DR
SAN ANTONIO TX 78212               WESTCHESTER IL 60154                             LA QUINTA CA 92253                      FRISCO TX 75034




002684P001-1424A-003               000013P001-1424S-003                             001372P001-1424A-003                    002685P001-1424A-003
PAYTON DEARING                     DEBBAS GOURMET LLC                               DEBBAS GOURMET LLC                      THIAGO DECARVALHO
3415 SASSE WAY                     CHANA KHOUT                                      2794 N LARKIN AVE                       20 WITHERBEE ST
LOUISVILLE KY 40245                2794 N LARKIN AVE                                FRESNO CA 93727                         MARLBOROUGH MA 01752
                                   FRESNO CA 93727




002686P001-1424A-003               000086P001-1424A-003                             002687P001-1424A-003                    002688P001-1424A-003
NICHOLE M DECASTRO                 JAMES K DECKER                                   JESSICA E DEFAYETTE                     KERRI DEFINO
5-16 HOPPER AVE                    1432 CASTLE CREST DR                             4984 EDGAR CT 3                         9 FOX RUN
APT 1                              LAS VEGAS NV 89117                               SAN JOSE CA 95118                       APT 6
FAIR LAWN NJ 07410                                                                                                          MARSHFIELD MA 02050




005315P001-1424A-003               001799P001-1424A-003                             002689P001-1424A-003                    001553P001-1424A-003
ROBERT DEGENNARO                   ROBERTO DEGOLLADO                                ROBERTO D DEGOLLADO                     JULIANA DEIDA
PO BOX 3478                        146 HARWOOD DR                                   219 RIVERDALE DR                        332 MADISON AVE
SUN VALLEY ID 83353                SAN ANTONIO TX 78213                             SAN ANTONIO TX 78228                    CLIFTON NJ 07011




001044P001-1424A-003               005094P001-1424A-003                             002690P001-1424A-003                    002691P001-1424A-003
DEKALB COUNTY                      DEKALB COUNTY TAX ASSESSORS                      VALERIE DEL ANGEL                       DESIREE DELA CRUZ
PO BOX 105942                      1300 COMMERCE DR                                 5407 GATE CANYON CT                     5673 FAIRCLOTH CT
ATLANTA GA 30348-5942              DECATUR GA 30030                                 SPRING TX 77373                         CENTREVILLE VA 20120




002692P001-1424A-003               002693P001-1424A-003                             000044P001-1424S-003                    001045P001-1424A-003
CESAR A DELAO                      CHAD J DELAUNE                                   DELAWARE ATTORNEY GENERAL               DELAWARE DEPT OF LABOR
506 W WASHINGTON ST                1212 S SKY AVE                                   BANKRUPTCY DEPT                         EMPLOYMENT TRAINING FUND TAX
ALLENTOWN PA 18102                 GONZALES LA 70737                                CARVEL STATE OFFICE BLDG                PO BOX 41780
                                                                                    820 N FRENCH ST 6TH FL                  PHILADELPHIA PA 19101
                                                                                    WILMINGTON DE 19801



000049P001-1424S-003               000050P001-1424S-003                             000051P001-1424S-003                    001046P001-1424A-003
DELAWARE DIVISION OF REVENUE       DELAWARE SECRETARY OF STATE                      DELAWARE SECRETARY OF STATE             DELAWARE SECRETARY OF STATE
ZILLAH A FRAMPTON                  DIV OF CORPORATIONS FRANCHISE TAX                DIVISION OF CORPORATIONS                DIVISION OF CORPORATIONS
CARVEL STATE OFFICE BUILD 8TH FL   PO BOX 898                                       401 FEDERAL ST STE 4                    PO BOX 5509
820 N FRENCH ST                    DOVER DE 19903                                   DOVER DE 19901                          BINGHAMTON NY 13902
WILMINGTON DE 19801
                             Case 19-11813-CSS               Doc 70   Filed 08/23/19              Page 52 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 46 of 197                                                                                                              08/22/2019 11:52:37 AM
000052P001-1424S-003         002694P001-1424A-003                        002695P001-1424A-003                      001375P001-1424A-003
DELAWARE STATE TREASURY      ARIANNA M DELEON                            KRISTINA DELEON                           DELETE
BANKRUPTCY DEPT              17206 HALEY FALLS LN                        8006 E CLAY ST                            7 SWITCHBUD PL STE 192
820 SILVER LAKE BLVD         HOUSTON TX 77095                            WICHITA KS 67207                          417 SPRING TX 77380
STE 100
DOVER DE 19904



000299P001-1424A-003         002696P001-1424A-003                        000300P001-1424A-003                      002697P001-1424A-003
MELISSA DELGADO              SAMUEL M DELGADO                            DEBRA DELINE                              BRANDON DELIS
4214 MISTY SPRINGS DR        1416 E 48TH ST                              155 MOUNTAINSIDE DR                       8331 FOYNES WAY
SAN ANTONIO TX 78244         LOS ANGELES CA 90011                        POMPTON LAKES NJ 07442                    SACRAMENTO CA 95828




001376P001-1424A-003         002698P001-1424A-003                        002699P001-1424A-003                      000301P001-1424A-003
DELL BUSINESS CREDIT         ALEXANDRA DELORENZO-CILENTO                 EMMA DEMAYO                               ALISON DEMIRCHYAN
PAYMENT PROCESSING CENTER    701 MAYWOOD AVE                             703 BROKAW CT                             5838 WHITSETT AVE
PO BOX 5275                  MAYWOOD NJ 07607                            BRIDGEWATER NJ 08807                      APARTMENT 106
CAROL STREAM IL 60197-5275                                                                                         SHERMAN OAKS CA 91606




002700P001-1424A-003         002701P001-1424A-003                        002702P001-1424A-003                      001122P001-1424A-003
CAROLINE K DENISON           MAKAYLA DENNARD                             ALISON DENNE                              DENNIS SEMLER
321 CHENOWITH DR             6010 J ST                                   3416 DOWNING AVE                          TULSA COUNTY TREASURER
STEVENSVILLE MD 21666        ROOM 120B                                   GLENDALE CA 91208                         PO BOX 21017
                             SACRAMENTO CA 95819                                                                   TULSA OK 74121




002703P001-1424A-003         002704P001-1424A-003                        002705P001-1424A-003                      002706P001-1424A-003
AALIYAH M DENNIS             DAVID DENNIS                                ELIZABETH M DENNIS                        STEPHANIE DEOCAMPO
602 S 60TH ST                14330 SHENANDOAH ST                         1010 N 9TH ST                             9351 MAPLE SILVER
PHILADELPHIA PA 19143        CALDWELL ID 83607                           SALINA KS 67401                           SAN ANTONIO TX 78254




002707P001-1424A-003         001047P001-1424A-003                        001048P001-1424A-003                      005029P001-1424A-003
MELISSA DEPAOLA              DEPT OF AGRICULTURE                         DEPT OF AGRICULTURE                       DEPT OF AGRICULTURE
2 BROADWAY                   BUREAU OF FOOD SAFETY SVC                   WEIGHTS AND MEASURES                      TRADE AND CONSUMER PROTECTION
APT 2E                       2301 N CAMERON ST                           PO BOX 844477                             2811 AGRICULTURE DR
PATERSON NJ 07505            HARRISBURG PA 17110                         LOS ANGELES CA 90084                      PO BOX 8911
                                                                                                                   MADISON WI 53708-8911



005363P001-1424A-003         001049P001-1424A-003                        001050P001-1424A-003                      001051P001-1424A-003
DEPT OF FINANCE              DEPT OF LABOR AND INDUSTRIES                DEPT OF PUBLIC WORKS                      DEPT OF STATE
DIVISION OF TREASURY         PO BOX 24106                                BUREAU OF STREET USE AND MAPPING          BUSINESS SVC DIVISION
255 ROCKVILLE PIKE L 15      SEATTLE WA 98124                            1155 MARKET ST 3RD FL                     148 W RIVER ST
ROCKVILLE MD 20850                                                       SAN FRANCISCO CA 94103                    PROVIDENCE RI 02904-2615
                               Case 19-11813-CSS            Doc 70   Filed 08/23/19             Page 53 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 47 of 197                                                                                                             08/22/2019 11:52:37 AM
001052P001-1424A-003           002708P001-1424A-003                     002709P001-1424A-003                     002710P001-1424A-003
DEPT OF WEIGHTS AND MEASURES   KALEB EUGENE DERBONNE                    LINDSAY K DERUSHA                        BRITNEY DESANTO
800 S VICTORIA #1750           1817 NW 22ND ST                          4641 CONNER CIR                          47 ELMHURST ST
VENTURA CA 93009               LAWTON OK 73505                          PLANO TX 75083                           ELMWOOD PARK NJ 07407




000302P001-1424A-003           002711P001-1424A-003                     000303P001-1424A-003                     002712P001-1424A-003
SARA DESARZENS                 JULIA DESKINS                            RAVEN DETHROW                            DANIEL P DETIVEAUX
1148 BELLVIEW RD               4614 DUNEDEN AVE                         240 EDGEWOOD AVE N                       28611 WATERBEND CT
MCLEAN VA 22102                CINCINNATI OH 45236                      MINNEAPOLIS MN 55427                     SPRING TX 77386




002713P001-1424A-003           002714P001-1424A-003                     000090P001-1424A-003                     001855P001-1424A-003
SOPHIA DEUEL                   MATTIE A DEVORE                          DEWINTER GROUP, INC                      SIVA DHARMARAJ
7353 E119TH PL S               1627 MAIN ST                             1919 S BASCOM AVE STE 250                111 ELLIS ST 4TH FL
BIXBY OK 74008                 ADEL IA 50003                            CAMPBELL CA 95008                        SAN FRANCISCO CA 94102




000304P001-1424A-003           002715P001-1424A-003                     000305P001-1424A-003                     002716P001-1424A-003
VINAYAGA SIVARAM DHARMARAJ     JASMEEN K DHILLON                        LINDSEY DI CONTI                         SABRINA M DI LEO
3385 DUBLIN BLVD               8368 SAPPHIRE LAKES CT                   11945 BERRYBROOK CT                      145B GRANDVIEW AVENUE
UNIT 410                       GAINESVILLE VA 20155                     MOORPARK CA 93021                        APT 2
DUBLIN CA 94568                                                                                                  EDISON NJ 08837




000306P001-1424A-003           002717P001-1424A-003                     002718P001-1424A-003                     001947P001-1424A-003
BRENDA L DI VITALE             ALONDRA DIAZ                             JOCELYN DIAZ                             TIMOTHY DIAZ
24076 WHITEWATER DR            19602 PLANTATION GROVE TR                9047 CHINON                              328 JUDITH CIR
SANTA CLARITA CA 91354         KATY TX 77449                            SAN ANTONIO TX 78250                     OSWEGO IL 60543




002719P001-1424A-003           000307P001-1424A-003                     001377P001-1424A-003                     002720P001-1424A-003
TIMOTHY J DIAZ                 KEATON A DICAPO                          DICK TAYLOR CRAFT CHOCOLATE              BRIETTA DICKERSON
328 JUDITH CIR                 32556 MADELINE DR                        4 WEST 4TH ST                            9527 SAN RAFAEL AVE
OSWEGO IL 60543                DENHAM SPRINGS LA 70706                  EUREKA CA 95501                          ALBUQUERQUE NM 87109




002721P001-1424A-003           000308P001-1424A-003                     002724P001-1424A-003                     002722P001-1424A-003
KELLY DICKERSON                DEVON DICKSON                            CAROLINE E DIEDERICH                     JULIA C DIEKMEIER
120 W TAMI CIR                 2391 DRAYTON DR                          18633 BLUE VIOLET LN                     240 GREEN RIDGE LOOP
A101                           SACRAMENTO CA 95825                      GAITHERSBURG MD 20879                    MARSHFIELD MO 65706
WESTLAND MI 48186
                                  Case 19-11813-CSS                   Doc 70   Filed 08/23/19             Page 54 of 203
                                                                     Mishti Holdings LLC, et al.
                                                                           Exhibit Pages

Page # : 48 of 197                                                                                                                          08/22/2019 11:52:37 AM
000058P001-1424A-003              000309P001-1424A-003                            001378P001-1424A-003                        002725P001-1424A-003
DIGITAL STUDIO                    DIJENDE MIGUEL DILLARD                          DILLON CANDY CO                             ABIGAIL DILLON
1661 TENNESSEE ST 3RD FL          147 COUNCIL CIR                                 19927 HWY 84 E                              2516 MEDINA CIR
STE I                             NEWARK DE 19702                                 BOSTION GA 31626                            MEDINA WA 98039
SAN FRANCISCO CA 94107




000310P001-1424A-003              001616P001-1424A-003                            005289P001-1424A-003                        002723P001-1424A-003
CATHERINE D DILLON                LUKAS P DIMAYUGA                                DINESH C MEHTA AND RAKSHA D MEHTA, JTWROS   MIKAYLA DINIUS
1265 CUMBERLAND RD NE             4408 W KLING ST                                 119 WAVERLY PL APT 2                        2124 COMO AVE SE
ATLANTA GA 30306                  BURBANK CA 91505                                NEW YORK NY 10011                           MINNEAPOLIS MN 55414




001432P001-1424A-003              001123P001-1424A-003                            002726P001-1424A-003                        000312P001-1424A-003
FRANK DINUNZI                     DIRECTOR OF FINANCE                             CAROLINE S DISHMAN                          AMANDA DISHUEME
9 EWAN TER                        8930 STANFORD BLVD                              13130 READING RD                            6039 BOYMEL DR
VINELAND NJ 08360                 COLUMBIA MD 21045                               GOSHEN KY 40026                             FAIRFIELD OH 45014




002727P001-1424A-003              004994P001-1424A-003                            001379P001-1424A-003                        005026P001-1424A-003
JACOB DISQUE                      DISTRICT DEPT OF THE ENVIRONMENT                DIVINE DELIGHTS                             DIVISION OF CONSUMER PROTECTION
1141 RAMBLEWOOD DR                1200 FIRST ST NE                                1250 HOLM RD                                DEPT OF COMMERCE
ANNAPOLIS MD 21409                WASHINGTON DC 20002                             PETALUMA CA 94954                           160 EAST 300
                                                                                                                              PO BOX 146704
                                                                                                                              SALT LAKE CITY UT 84114-6704



004980P001-1424A-003              004987P001-1424A-003                            002728P001-1424A-003                        002729P001-1424A-003
DIVISION OF OCCUPATIONAL SAFETY   DIVISION OF OCCUPATIONAL SAFETY                 CRYSTAL DIXON                               JHESHANA A DIXON
AND HEALTH DOSH                   AND HEALTH DOSH                                 604 GAY ST                                  325 E 24TH ST
1515 CLAY ST 19TH FL              7273 LINDERSON WAY SW                           APT C2                                      PATERSON NJ 07514
OAKLAND CA 94612                  TUMWATER WA 98501-5414                          PHOENIXVILLE PA 19460




002730P001-1424A-003              000313P001-1424A-003                            000314P001-1424A-003                        002731P001-1424A-003
TEANDRE T DOBBINS                 HUNTER T DOBSON                                 NADIA DOCKENDORFF                           DONA C DODSON
19402 NITRA AVE                   10234 DOTTYS WAY                                3106 SIERRA DR NE                           8122 W FLAMINGO RD
MAPLE HEIGHTS OH 44137            COLUMBIA MD 21044                               ALBUQUERQUE NM 87110                        #57
                                                                                                                              LAS VEGAS NV 89147




002732P001-1424A-003              000315P001-1424A-003                            002733P001-1424A-003                        002734P001-1424A-003
SIMRAN DODWANI                    CODY DOLAK                                      BRITTANY DOLLHOUSE                          PATRICIA DOMINGO
13505 HUNTERS VIEW CT             508 EAST LURAY AVE                              6010 J ST                                   1556 SANDSTONE LOOP
PROSPECT KY 40059                 ALEXANDRIA VA 22301                             DRAPER HALL 217B                            TEMPLE TX 76502
                                                                                  SACRAMENTO CA 95819
                              Case 19-11813-CSS              Doc 70   Filed 08/23/19             Page 55 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 49 of 197                                                                                                             08/22/2019 11:52:37 AM
000316P001-1424A-003          002735P001-1424A-003                       000317P001-1424A-003                     002736P001-1424A-003
LILIANA DULCE DOMINGUEZ       DANNICA F DONAHUE                          QUENTIN W DONEWORTH                      VELEAH DOOLEY
11 SHORT ST                   2755 LARCH LN N                            652 S MISSION                            4725 SW 139TH AVE
CLIFTON NJ 07011              PLYMOUTH MN 55441                          WICHITA KS 67207                         APT 4
                                                                                                                  BEAVERTON OR 97005




002737P001-1424A-003          002738P001-1424A-003                       002739P001-1424A-003                     005359P001-1424A-003
ANAKAREN DORADO               DARRION A DOTSON                           AMBER C DOUGHERTY                        DOUGLAS COUNTY COLORADO
9460 MAPLE DR APT 2A          12601 NORTH PENN AVE # 37                  912 SW MACVICAR AVE                      PO BOX 1208
ROSEMONT IL 60018             OKLAHOMA CITY OK 73120                     TOPEKA KS 66606                          100 THIRD ST STE 120
                                                                                                                  CASTLE ROCK CO 80104




001124P001-1424A-003          001125P001-1424A-003                       002740P001-1424A-003                     002741P001-1424A-003
DOUGLAS COUNTY TREASURER CO   DOUGLAS COUNTY TREASURER NE                LEEZA DOUGLAS                            MARSHALL L DOWDAKIN
PO BOX 1208                   PO BOX 2855                                70 PEARL ST                              3792 DONALDSON DR
CASTLE ROCK CO 80104          OMAHA NE 68103                             FRAMINGHAM MA 01702                      CHAMBLEE GA 30341




005290P001-1424A-003          002742P001-1424A-003                       002743P001-1424A-003                     000318P001-1424A-003
EMILY DOWDS                   NICKI RAE DOWTY                            RACHEL DOYLE                             TYLER Z DRAHEM
3330 PIERCE ST APT 106        8601 PLEASANT GROVE BLVD                   5580 STATELINE RD                        1734 PECAN CROSSING DR
SAN FRANCISCO CA 94123        ELVERTA CA 95626                           WALLS MS 38680                           RICHMOND TX 77406




002744P001-1424A-003          001801P001-1424A-003                       002745P001-1424A-003                     002746P001-1424A-003
HUNTER DRANGSTVEIT            ROSS DREVER                                ROSS B DREVER                            ANTHONY LVEL DREW
7815 SW 88TH AVE              509 AURORA AVE UNIT 504                    509 AURORA AVE UNIT 504                  15949 CHASE HILL BLVD
PORTLAND OR 97223             NAPERVILLE IL 60540                        NAPERVILLE IL 60540                      #2304
                                                                                                                  SAN ANTONIO TX 78256




000322P001-1424A-003          000319P001-1424A-003                       001381P001-1424A-003                     002747P001-1424A-003
MATTHEW MCKENZIE DREW         SYDNEY DRISCOLL                            DROGA CHOCOLATES                         DOUGLAS A DRUMMOND
3900 NORTH 26TH ST            524 OTTO PL                                PO BOX 515381                            14259 PRINCEDALE DR
MILWAUKEE WI 53206            PARAMUS NJ 07652                           NO 53484                                 WOODBRIDGE VA 22193
                                                                         LOS ANGELES CA 90051




005191P001-1424A-003          005191S001-1424A-003                       001382P001-1424A-003                     000320P001-1424A-003
DTPS C-15 LLC                 DTPS C-15 LLC                              DTPS C15LLC                              ELIZABETH M DUCHESNEAU
PROPERTY MANAGEMENT           BLASDE GUINAN LAWYERS                      201 N PALM CANYON DR                     50 N CHURCH ST SW
201 NORTH PALM CANYON DR      DIANE C BLASDEL ESQ                        STE #200                                 EPHRATA PA 17522
PALM SPRINGS CA 92262         120 W ARENAS                               PALM SPRINGS CA 92262
                              SECOND FL
                              PALM SPRINGS CA 92262
                         Case 19-11813-CSS         Doc 70   Filed 08/23/19            Page 56 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 50 of 197                                                                                                   08/22/2019 11:52:37 AM
002748P001-1424A-003     000321P001-1424A-003                  001383P001-1424A-003                    002749P001-1424A-003
SAMANTHA DUCKWORTH       MATTHEW D DUCLOS                      DUERR PACKAGING CO INC                  BREANNA NICOLE DUFFEE
305 N 13TH ST            65 GIBSON PL                          892 STEUBENVILLE PIKE                   5906 UPPER FALLS LN
SALINA KS 67401          GLEN ROCK NJ 07452                    BURGETTSTOWN PA 15021                   SPRING TX 77373




002750P001-1424A-003     000323P001-1424A-003                  000038P001-1424A-003                    000324P001-1424A-003
JADEEVE G DUFOUR         CIARA J DUGGAN                        DUKE ENERGY                             MADISON SYNCLAIR DUKES
2309 WESTPORT LN         434 ROCK RD                           PO BOX 70516                            1305 PERIMETER LOFTS CIR
CROFTON MD 21114         GLEN ROCK NJ 07452                    CHARLOTTE NC 28272-0516                 DUNWOODY GA 30346




001384P001-1424A-003     002751P001-1424A-003                  002752P001-1424A-003                    000325P001-1424A-003
DULCE CARAMEL CO         ASHLEY A DUNCAN                       TALAYNA R DUNHAM                        WARREN DUNKELBERGER
437 THORNDALE CT         5228 NW 111TH TER                     2124 EAST ROOSEVELT AVE                 15191 NEWTONIA ST
BUFFALO GROVE IL 60089   OKLAHOMA CITY OK 73162                SALT LAKE CITY UT 84108                 WINTER GARDEN FL 34787




000326P001-1424A-003     000327P001-1424A-003                  000328P001-1424A-003                    001053P001-1424A-003
CHRISTINA DUNKLE         ANGEL CARMEN DUNLAP                   MARY JO DUNNE                           DUPAGE COUNTY HEALTH DEPT
448 GREENLEAF ST         9400 FREDERICKSBURG RD                3200 NATHAN LN N                        111 NORTH COUNTY FARM RD
BOISE ID 83713           APT 502                               PLYMOUTH MN 55441                       WHEATON IL 60187
                         SAN ANTONIO TX 78240




002753P001-1424A-003     000329P001-1424A-003                  000985P001-1424A-003                    002754P001-1424A-003
EMILY DURAN              TIFFANIE M DURAN                      JACQUELINE DURAN-PENA                   ANDREA L DURDEL
2-36A 14 AVE             4023 WEST MEMORY LN                   3001 S 288TH ST                         10425 SW PK ST
ELMWOOD PARK NJ 07407    #2                                    #126                                    TIGARD OR 97223
                         WICHITA KS 67212                      FEDERAL WAY WA 98003




000330P001-1424A-003     002755P001-1424A-003                  002756P001-1424A-003                    002757P001-1424A-003
CONSUELLA DURDEN         KIANA F DURFEE                        DUQUARIUS R DURHAM                      KAWANNA M DURRETT
620 CARPENTER DR         19719 16TH PL NE                      517 NW 115TH ST                         4624 RUSSWOOD AVE
LAS VEGAS NV 89107       SHORELINE WA 98155                    OKLAHOMA CITY OK 73114                  STONE MOUNTAIN GA 30083




000331P001-1424A-003     002758P001-1424A-003                  002759P001-1424A-003                    001385P001-1424A-003
NICHOLAS DUTTA           JIMMY L EADDY                         BRITTNI A EARLEY                        EARLY BIRD FOOD AND CO
10106 TAMARACK DR        6666 W WASHINGTON AVE                 1525 AVANTI DR                          24 COMMENCE ST
VIENNA VA 22182          APT 645                               ROSEVILLE CA 95661                      BROOKLYN NY 11231
                         LAS VEGAS NV 89107
                                  Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 57 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 51 of 197                                                                                                                   08/22/2019 11:52:37 AM
002760P001-1424A-003              002761P001-1424A-003                        002762P001-1424A-003                     005355P001-1424A-003
JASON R EASLEY                    JAHNELL EASLY                               ZEMERET S EASSOY                         EAST BATON ROUGE PARISH
402 W CENTENNIAL RD               3187 N 16TH ST                              5731 GULFTON ST APT # 2741               ASSESSOR BRIAN WILSON
PAPILLION NE 68046                MILWAUKEE WI 53206                          HOUSTON TX 77081                         222 ST LOUIS ST
                                                                                                                       RM 126
                                                                                                                       BATON ROUGE LA 70802



001386P001-1424A-003              001387P001-1424A-003                        000332P001-1424A-003                     002763P001-1424A-003
EAST BATON ROUGE PARISH SHERIFF   EAT CHIC CHOCOLATES LLC                     CAITLIN H EATON                          CLAUDIA I EAVES
SID J GAUTREAUX III               630 FLUSHING AVE                            605 W DILL ST                            15306 BAYBROOK DR
PO BOX 70                         STE 802 8TH FLOOR                           SHAWNEE OK 74801                         HOUSTON TX 77062
DALLAS TX 708217-539              BROOKLYN NY 11206




002766P001-1424A-003              000014P001-1424S-003                        001388P001-1424A-003                     002767P001-1424A-003
MCKENZIE EBY                      ECHELON FINE PRINTING                       ECHELON FINE PRINTING                    EVELYN ECHEVARRIA
6159 SW VLY AVE                   DAVID SILK                                  ACCOUNTS RECEIVABLE                      951 NORTH LARAMIE AVE
BEAVERTON OR 97008                ACCOUNTS RECEIVABLE                         1885 NORTHWAY DR                         CHICAGO IL 60651
                                  1885 NORTHWAY DR                            NORTH MANKATO MN 56003
                                  NORTH MANKATO MN 56003



000333P001-1424A-003              002768P001-1424A-003                        000334P001-1424A-003                     002764P001-1424A-003
JOHN ECOTT                        LEAH R EDDING                               NALANI DANIELLE ANN EDGAR                TABITHA EDGHILL
7729 BLUEBERRY HILL LN            7789 S GYPSUM VLY RD                        25399 THE OLD RD                         909 ARGONNE DR
COLUMBIA MD 21043                 GYPSUM KS 67448                             APT 12-208                               BALTIMORE MD 21218
                                                                              STEVENSON RANCH CA 91381




002769P001-1424A-003              000335P001-1424A-003                        002765P001-1424A-003                     000336P001-1424A-003
DONALD EDINBOROUGH                KENNEDI D EDMONDSON                         NATALYA G EDSON                          ABBEY JEAN EDWARDS
204 1ST ST                        6700 SIX MILE LN                            10436 SE 19TH ST                         11580 SOUTHWEST HALL BLVD
NEW CAMBRIA KS 67470              LOUISVILLE KY 40218                         BELLEVUE WA 98004                        TIGARD OR 97223




002770P001-1424A-003              002771P001-1424A-003                        002772P001-1424A-003                     000337P001-1424A-003
CONSWELLA Y EDWARDS               EMILY D EDWARDS                             KHAALIYAH J EDWARDS                      MARIA L EDWARDS
13023 LAWSONS CREEK LN            712 E SUNSHINE ST APT B5                    809 GREEN ST                             13185 NEW PROVIDENCE RD
HOUSTON TX 77072                  SPRINGFIELD MO 65807                        NORRISTOWN PA 19401                      MILTON GA 30004




004864P001-1424A-003              004866P001-1424A-003                        004861P001-1424A-003                     004862P001-1424A-003
EEOC ATLANTA DISTRICT OFFICE      EEOC HOUSTON DISTRICT OFFICE                EEOC LOS ANGELES DISTRICT OFFICE         EEOC SAN FRANCISCO DISTRICT OFFICE
DARRELL GRAHAM ACTING DIRECTOR    RAYFORD O IRVIN DIRECTOR                    ROSA VIRAMONTES DIRECTOR                 WILLIAM R TAMAYO DIRECTOR
SAM NUNN ATLANTA FEDERAL CENTER   MICKEY LELAND BUILDING                      ROYBAL FEDERAL BUILDING                  450 GOLDEN GATE AVE
100 ALABAMA ST SW STE 4R30        1919 SMITH ST 6TH FL                        255 EAST TEMPLE ST 4TH FL                5 WEST PO BOX 36025
ATLANTA GA 30303                  HOUSTON TX 77002                            LOS ANGELES CA 90012                     SAN FRANCISCO CA 94102-3661
                                  Case 19-11813-CSS                 Doc 70   Filed 08/23/19             Page 58 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 52 of 197                                                                                                                     08/22/2019 11:52:37 AM
004865P001-1424A-003              001392P001-1424A-003                         001390P001-1424A-003                      001391P001-1424A-003
EEOC ST LOUIS DISTRICT OFFICE     EGT ENTERPRISE INC                           ELDER JONES BUILDING PERMIT SVC INC       ELDORADO FORKLIFT CO
JAMES R NEELY JR DIRECTOR         FACILITY MAINTENANCE AND CONSTRUCTION        1120 EAST 80TH ST STE211                  PO BOX 1163
ROBERT A YOUNG FEDERAL BUILDING   2030 UNION ST #207                           BLOOMINGTON MN 55420                      SAN CARLOS CA 94070
1222 SPRUCE ST RM 8 100           SAN FRANCISCO CA 94123
ST LOUIS MO 63103



002773P001-1424A-003              002774P001-1424A-003                         002775P001-1424A-003                      000338P001-1424A-003
MYRKA FLORES ELIZALDE             TAMI LEE ELKINS                              BRITNEY M ELLIOTT                         SAMUEL ELLIS
3412 ALPHA CT NW                  104 NORTH EAST 9TH ST                        4521 W TACOMA ST                          2729 FIELD CT
ALBUQUERQUE NM 87120              APT 24                                       BROKEN ARROW OK 74012                     ROCKLIN CA 95765
                                  NEWCASTLE OK 73065




002776P001-1424A-003              001270P001-1424A-003                         002777P001-1424A-003                      002778P001-1424A-003
SARAH ELLIS                       BREANNA ELLISON                              JORDAN ELLISON                            KYLAH ELLSWORTH
2729 FIELD CT                     9182 DONGSTON WAY #11                        2087 30TH AVE                             901 WILSON RD
ROCKLIN CA 95765                  SACRAMENTO CA 95826                          SAN FRANCISCO CA 94116                    #817
                                                                                                                         CONROE TX 77301




002779P001-1424A-003              002780P001-1424A-003                         001393P001-1424A-003                      002781P001-1424A-003
SARAH ELTAYEB                     ANDREAH ELVIRA HERNANDEZ                     EMERALD CITY PROMOTIONS LLC               NOLAN EMERSON
12309 QUIET HOLLOW CT             2845 S 148TH ST                              2741 72ND AVE SE                          30 BLACKWOOD
FAIRFAX VA 22033                  SEATAC WA 98168                              MERCER ISLAND WA 98040                    MISSION VIEJO CA 92692




002782P001-1424A-003              001126P001-1424A-003                         000094P001-1424A-003                      000037P001-1424A-003
DESIREE L EMERY                   EMPLOYMENT SECURITY DIVISION                 ENCORE SOFTWARE SERVICES, INC             ENERGYWORKS LANCASTER, LLC
1940 ATLANTA RD SE                500 EAST THIRD ST                            226 AIRPORT PKWY STE 310                  PO BOX 6203
APT L-12                          CARSON CITY NV 89713-0030                    SAN JOSE CA 95110-3700                    HERMITAGE PA 16148-0922
SMYRNA GA 30080




001396P001-1424A-003              000339P001-1424A-003                         001397P001-1424A-003                      001812P001-1424A-003
ENGAGEDLY INC                     ISABEL CYNTHIA ENGELSTAD                     ENGLISH TEA SHOP USA CORP                 SAMANTHA ENGLISH
911 WASHINGTON AVE                4462 THOUSAND OAKS DR                        18311 OAKMONT DR                          7000 SUNNE LN APT 202
STE #660                          SAN JOSE CA 95136                            UNIT 864                                  WALNUT CREEK CA 94597
ST. LOUIS MO 63101                                                             CANYON COUNTRY CA 91387




002786P001-1424A-003              002787P001-1424A-003                         002788P001-1424A-003                      001398P001-1424A-003
SAMANTHA A ENGLISH                RILEY DOUGLAS ENSIGN                         JONATHAN C ENSLEY                         ENSTROM CANDIES
7000 SUNNE LN                     9924 NW 143RD TER                            2000 BAY AREA BLVD APT 807                701 COLORADO AVE
APT #202                          YUKON OK 73099                               HOUSTON TX 77058                          GRAND JUNCTION CO 81501
WALNUT CREEK CA 94597
                                           Case 19-11813-CSS                    Doc 70   Filed 08/23/19             Page 59 of 203
                                                                             Mishti Holdings LLC, et al.
                                                                                   Exhibit Pages

Page # : 53 of 197                                                                                                                                 08/22/2019 11:52:37 AM
000036P001-1424A-003                       001399P001-1424A-003                            000340P001-1424A-003                      001400P001-1424A-003
ENTERGY                                    ENTERPRISE RECOVERY                             CAITLYN ENTRIKEN                          ENVIRONMENTAL HEALTH DIVISION
PO BOX 8104                                RAY STEIN                                       1310 EAST NORTH ST                        800 S VICTORIA AVE
BATON ROUGE LA 70891-8104                  PO BOX 481                                      APT 11                                    VENTURA CA 93009-1730
                                           MALVERN PA 19355                                SALINA KS 67401




005065P001-1424A-003                       005066P001-1424A-003                            005067P001-1424A-003                      005068P001-1424A-003
ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY                 ENVIRONMENTAL PROTECTION AGENCY           ENVIRONMENTAL PROTECTION AGENCY
1650 ARCH ST                               SAM NUNN ATLANTA FEDERAL CTR                    77 WEST JACKSON BLVD                      1201 ELM ST
PHILADELPHIA PA 19103-2029                 61 FORSYTH ST SW                                CHICAGO IL 60604-3507                     STE 500
                                           ATLANTA GA 30303                                                                          DALLAS TX 75270




005069P001-1424A-003                       005070P001-1424A-003                            005071P001-1424A-003                      005072P001-1424A-003
ENVIRONMENTAL PROTECTION AGENCY            ENVIRONMENTAL PROTECTION AGENCY                 ENVIRONMENTAL PROTECTION AGENCY           ENVIRONMENTAL PROTECTION AGENCY
11201 RENNER BLVD                          1595 WYNKOOP ST                                 75 HAWTHORNE ST                           1200 SIXTH AVE
LENEXA KS 66219                            DENVER CO 80202-1129                            SAN FRANCISCO CA 94105                    STE 900
                                                                                                                                     SEATTLE WA 98101




005073P001-1424A-003                       001401P001-1424A-003                            002789P001-1424A-003                      000341P001-1424A-003
ENVIRONMENTAL PROTECTION AGENCY            EPIC CONSTRUCTION SVC                           MARIAH D EPPS                             CARLA ERBY
OFFICE OF GENERAL COUNSEL                  3812 G TARHEEL DR                               6700 S SOUTH SHORE DR APT 22-F            5244 NORTH LOVERS LN RD
ARIEL RIOS BUILDING                        RALEIGH NC 27609                                CHICAGO IL 60649                          MILWAUKEE WI 53225
1200 PENNSYLVANIA AVE NW MAIL CODE 2310A
WASHINGTON DC 20460



002790P001-1424A-003                       005293P001-1424A-003                            000342P001-1424A-003                      002791P001-1424A-003
GREGORY ERICKSON                           ESBROK CONFECTIONARY HOLDINGS, LLC              FRANCISCO ESCALANTE                       DEREK R ESCRIBANO
8779 ROBINWOOD TER                         108 W 13TH ST                                   3300 FALCON LANDING BLVD                  125 RED GATE LAKES DR
MACEDONIA OH 44056                         WILMINGTON DE 19801                             # 9101                                    CANTON GA 30115
                                                                                           KATY TX 77494




000343P001-1424A-003                       002792P001-1424A-003                            000344P001-1424A-003                      002793P001-1424A-003
CARMAINE ESGUERRA                          DAISY ESPAILLAT                                 RAVEN N ESPARZA                           SYBIL R ESPARZA
11710 FAIRFAX WOODS WAY                    2786 EAST TAHQUITZ CANYON WAY                   1900 N TORREY PINES DR                    PO BOX 93122
APT 21007                                  APT 115                                         UNIT 226                                  LOS ANGELES CA 90093
FAIRFAX VA 22030                           PALM SPRINGS CA 92262                           LAS VEGAS NV 89108




000345P001-1424A-003                       002794P001-1424A-003                            002795P001-1424A-003                      001266P001-1424A-003
TIFFANY ESPARZA                            KASSY ESPINOZA                                  NATALIE ESPITIA                           BRAD ESTABROOKS
49 BERLAMO                                 2883 S EISENHOWER DR                            14877 BRANHAM LN                          425 S PIERCE ST
RANCHO SANTA MARGARITA CA 92688            DES PLAINES IL 60018                            SAN JOSE CA 95124                         ENID OK 73703
                                            Case 19-11813-CSS                 Doc 70   Filed 08/23/19              Page 60 of 203
                                                                            Mishti Holdings LLC, et al.
                                                                                  Exhibit Pages

Page # : 54 of 197                                                                                                                                08/22/2019 11:52:37 AM
002796P001-1424A-003                        000346P001-1424A-003                         000347P001-1424A-003                       000348P001-1424A-003
BRADLEY D ESTABROOKS                        NYCOLE T ESTEP                               KIMBERLY JANETH ESTRADA-CASTILLO           STEPHANY L ESTRADA-CASTILLO
425 S PIERCE ST                             1628 SW CLAY ST                              324 NORTH AVE 51                           324 N AVE 51
ENID OK 73703                               TOPEKA KS 66604                              LOS ANGELES CA 90042                       LOS ANGELES CA 90042




002797P001-1424A-003                        002798P001-1424A-003                         002799P001-1424A-003                       002800P001-1424A-003
ARIEL J EUGENE                              ISABEL R EVANGELISTA                         CHLOE EVANS                                REBECCA A EVANS
5 BELLE TER                                 20600 VENTURA BLVD                           10010 S 100TH E PL                         84 BYRNE DR
BELLEVILLE NJ 07109                         UNIT 2238                                    TULSA OK 74133                             PHOENIXVILLE PA 19460
                                            WOODLAND HILLS CA 91364




002801P001-1424A-003                        000035P001-1424A-003                         000083P001-1424A-003                       001404P001-1424A-003
TAYLOR EVANS                                EVERSOURCE                                   EXADEL                                     EXCEL GRAPHICS
3730 LYONS AVE                              PO BOX 660369                                1340 TREAT BLVD STE 375                    ROBERT BAKER
APT 106                                     DALLAS TX 75266-0369                         WALNUT CREEK CA 94597                      1825 CLEMENT AVE
HOUSTON TX 77020                                                                                                                    ALAMEDA CA 94501




001405P001-1424A-003                        005332P001-1424A-003                         001525P001-1424A-003                       002802P001-1424A-003
EXECUTIVE ASSISTANTS ORGANIZATIONS EAO      EXOTIC COLORS                                JEANIE M EYER                              JEANIE M EYER
959 FELSPAR 2G                              EXOTIC COLORS COMMERCIAL INVESTMENTS LLC     4602 OVERLAND ST NE                        6110 ACADEMY RD NE APT G-64
SAN DIEGO CA 92109                          MOHAMED AL MAYSARI, CEO                      ALBUQUERQUE NM 87109                       ALBUQUERQUE NM 87109
                                            PO BOX 7437
                                            ABU DHABI
                                            UNITED ARAB EMIRATES


000349P001-1424A-003                        000350P001-1424A-003                         002803P001-1424A-003                       001407P001-1424A-003
MARK EYSSALLEM                              SUSAN EZZOUR                                 ARTHUR M FABELLA                           FACTIVA INC
26 ORCHARD ST                               50391/2 CAHUENGA BLVD                        2012 CEDARMILL DR                          PO BOX 30994
BLACKSTONE MA 01504                         LOS ANGELES CA 91601                         CHESTERFIELD MO 63017                      NEW YORK NY 10087-0994




002804P001-1424A-003                        005192P001-1424A-003                         000351P001-1424A-003                       001408P001-1424A-003
ADRIANA G FAILLA                            FAIR OAKS CO OF VIRGINIA LLC                 WESLEY D FAIRCLOTH                         FAIRFAX CO OF VIRGINIA LLC
1822 S SIEGER DR                            PO BOX 56501                                 9702 QUAKER CT                             DEPARTMENT 56501
SPRINGFIELD MO 65804                        PO BOX 67000                                 ROSHARON TX 77583                          PO BOX 67000
                                            DETROIT MI 48267-0565                                                                   DETROIT MI 48267-0565




005095P001-1424A-003                        001409P001-1424A-003                         002806P001-1424A-003                       002805P001-1424A-003
FAIRFAX COUNTY DEPT OF TAX ADMINISTRATION   FAIRFIELD ORGANICS                           ALEXIS R FAISON                            ASHLEY ANN FAISON
FAIRFAX COUNTY GOVERNMENT CENTER            106 S GREEN ST                               1020 OLD HOMEPLACE CIR                     532 WESTBROOKHAVEN RD
12000 GOVERNMENT CTR PKWY                   KEOTA IA 52248                               WENDELL NC 27591                           APT G-16
FAIRFAX VA 22035                                                                                                                    BROOKHAVEN PA 19015
                                 Case 19-11813-CSS                 Doc 70   Filed 08/23/19               Page 61 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 55 of 197                                                                                                                      08/22/2019 11:52:37 AM
002783P001-1424A-003             002784P001-1424A-003                          001410P001-1424A-003                       002785P001-1424A-003
DARON FALKNER                    ISABELLE G FALLS                              FAMILY FOODS INTERNATIONAL INC             ALI FARIS
5886 SWEET BIRCH DR              20004 WESTERLY AVE                            6801 DE BLE BLVD                           2270 WHEYSTONE ST
BEDFORD OH 44146                 POOLESVILLE MD 20837                          PARAMOUNT CA 90723                         VIENNA VA 22182




002807P001-1424A-003             000352P001-1424A-003                          002808P001-1424A-003                       002809P001-1424A-003
JODI B FARMER                    JORDAN CHRISTIAN ELLIS FARMER                 KEELYN FARNAM                              LEIJA FARR
8522 N 125TH E AVE #2E           5306 SOUTH BROADWAY CIR                       747 75TH ST SE                             6473 40TH AVE S
OWASSO OK 74055                  UNIT 4-107                                    #D105                                      SEATTLE WA 98118
                                 ENGLEWOOD CO 80113                            EVERETT WA 98296




002810P001-1424A-003             001412P001-1424A-003                          005193P001-1424A-003                       005193S001-1424A-003
RENEE FARRELL                    FASHION OUTLETS OF CHICAGO LLC                FASHION OUTLETS OF CHICAGO LLC             FASHION OUTLETS OF CHICAGO LLC
5409 EMERSON AVE S               PO BOX 848927                                 THE TALISMAN COMPANIES                     AKERMAN SENTERFITT LLP
MINNEAPOLIS MN 55419             LOS ANGLES CA 90084-8927                      JAMES SCHLESINGER PRESIDENT                ROBERT W CLAESON, ESQ
                                                                               355 ALHAMBRA CIR                           335 MADISON AVE
                                                                               STE 1250                                   STE 2600
                                                                               CORAL GABLES FL 33134                      NEW YORK NY 10017


005193S002-1424A-003             001413P001-1424A-003                          005194P001-1424A-003                       005194S001-1424A-003
FASHION OUTLETS OF CHICAGO LLC   FASHION PLACE LLC                             FASHION PLACE LLC                          FASHION PLACE LLC
MACERICH                         SDS-12-2780                                   FASHION PLACE                              GENERAL MANAGER
LEGAL DEPT                       PO BOX 86                                     LAW LEASE ADMINISTRATION DEPT              6191 NORTH STATE ST
401 WILSHIRE BLVD                MINNEAPOLIS MN 55486-2780                     110 NORTH WACKER DR                        MURRAY UT 84107
STE 700                                                                        CHICAGO IL 60606
SANTA MONICA CA 90401


001414P001-1424A-003             005195P001-1424A-003                          005195S001-1424A-003                       001415P001-1424A-003
FASHION SHOW MALL LLC            FASHION SHOW MALL LLC                         FASHION SHOW MALL LLC                      FASHIONCRAFT EXCELLO INC
SDS-12-2773                      FASHION SHOW                                  GENERAL MANAGER                            5050 VETERANS MEMORIAL HWY
PO BOX 86                        LAW LEASE ADMINISTRATION DEPT                 3200 LAS VEGAS BLVD                        HOLBROOK NY 11741
MINNEAPOLIS MN 55486-2773        110 NORTH WACKER DR                           LAS VEGAS NV 89109
                                 CHICAGO IL 60606



002811P001-1424A-003             000034P001-1424A-003                          001416P001-1424A-003                       002812P001-1424A-003
ASHLEY FASLLIA                   FASTMETRICS                                   FATTY SUNDAYS                              ANGELA M FAVELA
90 4TH AVE                       PO BOX 77267                                  630 FLUSHING AVE 5TH FL                    2409 W SAVANNAH ST
PATERSON NJ 07524                SAN FRANCISCO CA 94107                        BROOKLYN NY 11206                          WICHITA KS 67217




000353P001-1424A-003             000354P001-1424A-003                          002813P001-1424A-003                       001417P001-1424A-003
IVAN FAVELA                      ISHA FAYE                                     YASMEEN E FAZAL                            FB WASHBURN CANDY
2637 WHISPER RIDGE ST            1541 PENTRIDGE RD                             104 PINTA CT                               137 PERKINS AVE
LAS VEGAS NV 89156               # 401A                                        LOS GATOS CA 95030                         BROCKTON MA 02302
                                 BALTIMORE MD 21239
                            Case 19-11813-CSS                 Doc 70   Filed 08/23/19            Page 62 of 203
                                                             Mishti Holdings LLC, et al.
                                                                   Exhibit Pages

Page # : 56 of 197                                                                                                              08/22/2019 11:52:37 AM
001418P001-1424A-003        002814P001-1424A-003                          001896P001-1424A-003                    000355P001-1424A-003
FEDEX                       ZOEY FEESER                                   SUSAN FELDMAN                           SUSAN R FELDMAN
PO BOX 7221                 668 BRIDGE VLY RD                             3024 ALDEN CT                           3024 ALDEN CT
PASADENA CA CA 91109-7321   PEQUEA PA 17565                               BENSALEM PA 19020                       BENSALEM PA 19020




002815P001-1424A-003        002816P001-1424A-003                          002817P001-1424A-003                    002818P001-1424A-003
RACHEL N FENNELL            SHARI M FENWICK                               LEO DAMION FERGESON                     ALEXANDER JAY FERGUSON
4515 SW ALEXANDER CT        5985 SW 22ND PK APT #5                        117 S JANEWAY AVE                       103757 S 3414 RD
TOPEKA KS 66610             TOPEKA KS 66614                               MOORE OK 73160                          MEEKER OK 94855




000356P001-1424A-003        002819P001-1424A-003                          002820P001-1424A-003                    002821P001-1424A-003
AMBER L FERGUSON            EMMA E FERGUSON                               HANNAH FERGUSON                         CELEA FERMINA HERRERA
8102 HARRIS AVE             22008 SE 261ST PL                             7506 BRISTOL VLG DR                     24 FERMIN RD
PARKVILLE MD 21234          MAPLE VALLEY WA 98038                         MINNEAPOLIS MN 55438                    ALBUQUERQUE NM 87123




002822P001-1424A-003        005296P001-1424A-003                          002823P001-1424A-003                    002824P001-1424A-003
GELIS CARLOS FERNANDES      GELIS CARLOS FERNANDES                        BRIANNA A FERNANDEZ                     KAYLEE A FERREE
26123 STANWOOD AVE          2237 RUTHERFORD LN                            11660 HUEBNER RD                        2730 STILLMEADOW LN
HAYWARD CA 94544            FREMONT CA 94539                              APT#1506                                YORK PA 17404
                                                                          SAN ANTONIO TX 78230




002825P001-1424A-003        002826P001-1424A-003                          002827P001-1424A-003                    001419P001-1424A-003
FRED JASON FERRERAS         NICOLAS FERRO                                 JORDAN E FESSLER                        FETPAK INC
4 BRADLEY CT                3131 PALSTON BEND LN                          571 QUEEN ST                            70 AUSTIN BLVD
ROCKVILLE MD 20851          HOUSTON TX 77014                              NORTHUMBERLAND PA 17857                 COMMACK NY 11725




002828P001-1424A-003        000119P001-1424A-003                          001514P001-1424A-003                    002829P001-1424A-003
TAYLOR A FETTER             FIAT BUSINESS DEVELOPMENT, LLC                JACOB A FICK                            JOSHUA P FICK
709 VARSI PL                9 EWAN TER                                    141 N DUKE ST                           1055 JASPER DR
SANTA CLARA CA 95050        VINELAND NJ 08360                             LANCASTER PA 17602                      WEST DES MOINES IA 50266




002830P001-1424A-003        002831P001-1424A-003                          002832P001-1424A-003                    002833P001-1424A-003
KRYSTAL FIELDS              CHRISTIAN FIERRO                              NORBERTO FIGUEROA                       KEVIN P FIHERTY
320 EAST ST APT 2           412 CAMPBELL AVE                              1455 GLENGARRY DR                       164 A E CENTRAL ST
BOUND BROOK NJ 08805        SAN FRANCISCO CA 94134                        LOUISVILLE KY 40118                     NATICK MA 01760
                            Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 63 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 57 of 197                                                                                                          08/22/2019 11:52:37 AM
001420P001-1424A-003        000357P001-1424A-003                      000358P001-1424A-003                     002834P001-1424A-003
FIKA ACQUISITIONS LLC       PAIGE FINALDI                             EMILY KATHERINE FINDLAY                  EMELINE FINER
824 10TH AVE                49 FRANCES ST                             350 ARBALLO DR                           1 THORNTON PL
NEW YORK NY 10019           TOTOWA NJ 07512                           APT 8J                                   COTO DE CAZA CA 92679
                                                                      SAN FRANCISCO CA 94132




000026P001-1424S-003        001421P001-1424A-003                      001422P001-1424A-003                     001423P001-1424A-003
FINN DANIELS INC            FINN DANIELS INC                          FIRE KING OF SEATTLE INC                 FIREMASTER
SARAH RHEIN                 2145 FORD PKWY STE 301                    240 SOUTH HOLDEN ST                      DEPT 1019
2145 FORD PKWY STE 301      SAINT PAUL MN 55116                       SEATTLE WA 98108                         POBOX 121019
SAINT PAUL MN 55116                                                                                            DALLAS TX 75312-1019




005164P001-1424A-003        001424P001-1424A-003                      005196P001-1424A-003                     005196S001-1424A-003
FIRST BANK OF KANSAS        FIRST COLONY MALL LLC                     FIRST COLONY MALL LLC                    FIRST COLONY MALL LLC
LEGAL DEPT                  PO BOX 86                                 FIRST COLONY MALL                        GENERAL MANAGER
235 SOUTH SANTA FE AVE      MINNEAPOLIS MN 55486-3112                 LAW LEASE ADMINISTRATION DEPT            16535 SOUTHWEST FREEWAY
SALINA KS 67401                                                       110 NORTH WACKER DR                      SUGAR LAND TX 77479
                                                                      CHICAGO IL 60606



000002P001-1424S-003        000061P001-1424S-003                      005154P001-1424A-003                     001425P001-1424A-003
FIRST REPUBLIC BANK         FIRST REPUBLIC BANK                       FIRST REPUBLIC BANK                      FIRST SOURCE
MARGARET MAK                COMMERCIAL LOAN OPERATIONS                CORPORATE HEADQUARTERS                   8825 MERCURY LN
111 PINE ST                 111 PINE ST                               LEGAL DEPT                               PICO RIVERA CA 90660
9TH FLOOR                   9TH FL                                    111 PINE ST
SAN FRANCISCO CA 94111      SAN FRANCISCO CA 94111                    SAN FRANCISCO CA 94111



000004P001-1424S-003        001426P001-1424A-003                      005165P001-1424A-003                     005166P001-1424A-003
FIRST SOURCE VA             FIRST SOURCE VA                           FIRST UNITED BANK                        FIRST WESTROADS BANK
LORETTA MANNING             3612 LAGRANGE PKWY                        LEGAL DEPT                               LEGAL DEPT
3612 LAGRANGE PKWY          TOANO VA 23168                            PO BOX 130                               15750 W DODGE RD
TOANO VA 23168                                                        DURANT OK 74702-0130                     OMAHA NE 68118




001427P001-1424A-003        001428P001-1424A-003                      001429P001-1424A-003                     002835P001-1424A-003
FIRSTLEASE                  FISH WINDOW CLEANING                      FISHBOWL INC                             SARAH M FITCH
1 WALNUT GROVE DR STE 300   PO BOX 2577                               PO BOX 740513                            10911 ROCK COAST RD
HORSHAM PA 19044            CYPRESS TX 77410                          ATLANTA GA 30374-0513                    COLUMBIA MD 21044




002836P001-1424A-003        002837P001-1424A-003                      000359P001-1424A-003                     000360P001-1424A-003
ALEXA K FITZPATRICK         ASHLY FLEMING                             TYLER FLETCHER                           ANTONIO R FLOERSCH
5449 WICKERDALE LN          1704 CLOUD CIR                            150 S 4TH ST                             3351 LIBRARY LN
LITTLETON CO 80130          SALINA KS 67401                           COLUMBIA PA 17512                        MINNEAPOLIS MN 55426
                         Case 19-11813-CSS                   Doc 70   Filed 08/23/19              Page 64 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 58 of 197                                                                                                              08/22/2019 11:52:37 AM
002838P001-1424A-003     000361P001-1424A-003                            002839P001-1424A-003                      002840P001-1424A-003
AMAIRANI FLORES          AMY FLORES                                      ARTURO FLORES                             CHRISTY TM FLORES
14704 54TH PL W          4339 GALBRATH DR                                29111 HOLLYOAK                            3601 E WYOMING AVE
EDMONDS WA 98026         #447                                            APT F                                     #284
                         SACRAMENTO CA 95842                             ALISO VIEJO CA 92656                      LAS VEGAS NV 89104




002841P001-1424A-003     002842P001-1424A-003                            002843P001-1424A-003                      002844P001-1424A-003
CLAIRE O FLORES          GRACIELA FLORES                                 JADA FLORES                               JORGE FLORES
12815 DOVE PT LN         271 SUMMER ST                                   1231 S 15TH ST                            624 AVENIDA DEL PLATINO
HOUSTON TX 77041         PATERSON NJ 07501                               OMAHA NE 68108                            NEWBURY PARK CA 91320




000362P001-1424A-003     000363P001-1424A-003                            002845P001-1424A-003                      002848P001-1424A-003
JUANITA M FLORES         MONIQUE FLORES                                  ROSE MARY FLOSSER                         SUNTEA'OHNA FLOYD
13008 CHICO RD NE        2690 THORPE AVE                                 437 S PRINCE ST                           1604 SOUTHWEST CLAY ST
ALBUQUERQUE NM 87123     LOS ANGELES CA 90065                            LANCASTER PA 17603                        APT 410
                                                                                                                   PORTLAND OR 97201




002846P001-1424A-003     000364P001-1424A-003                            000365P001-1424A-003                      000984P001-1424A-003
ETHAN FOGEL              DYLAN J FOLEY                                   BETTY FONG                                ERIC FONG
4288 DEERWOOD LN N       900 CHATHAM AVE                                 1138 COLE ST                              MANHATTAN RETAIL GROUP INC
PLYMOUTH MN 55441        ELMHURST IL 60126                               SAN FRANCISCO CA 94117                    713 29TH ST
                                                                                                                   MANHATTAN BEACH CA 90266




002847P001-1424A-003     001430P001-1424A-003                            000366P001-1424A-003                      002849P001-1424A-003
MARK A FONTANA           FORKTROTTER LLC DBA MESKA SWEETS                RICHARD FORNEY                            TORI N FORNEY
5005 OLD HARRISBURG RD   42 MERCER ST STE 4B                             1316 SOUTH ASPEN CT                       1316 S ASPEN CT
GETTYSBURG PA 17325      JERSEY CITY NJ 07302                            BROKEN ARROW OK 74012                     BROKEN ARROW OK 74012




002850P001-1424A-003     005091P001-1424A-003                            001431P001-1424A-003                      005330P001-1424A-003
MIKAL F FORREST          FORT BEND COUNTY TAX ASSESSOR COLLECTOR         FORTUNE COOKIE FACTORY                    FORUSALL
1535 MAUX DR             1317 EUGENE HEIMANN CIR                         261 12TH ST                               350 TOWNSEND ST
HOUSTON TX 77043         RICHMOND TX 77469                               OAKLAND CA 94607                          STE 422A
                                                                                                                   SAN FRANCISCO CA 94107




000367P001-1424A-003     002851P001-1424A-003                            000368P001-1424A-003                      002852P001-1424A-003
MALIK FOSTER             TYRONE F FOSTER                                 TIMOTHY A FOURNIER                        GERRI BETH FOWLER
5734 MONTGOMERY RD       523 WILLIAMS RD                                 266 WEST WENDY WAY                        8620 HILLRIDGE DR
CINCINNATI OH 45212      APT C-5                                         APT 314                                   OKLAHOMA CITY OK 73141
                         KING OF PRUSSIA PA 19406                        KING OF PRUSSIA PA 19406
                              Case 19-11813-CSS             Doc 70   Filed 08/23/19            Page 65 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 59 of 197                                                                                                           08/22/2019 11:52:37 AM
002853P001-1424A-003          002854P001-1424A-003                      000369P001-1424A-003                    001906P001-1424A-003
HANNAH FOWLER                 JAMES FOWLER                              SAMUEL D FOWLER                         SYDNEY FOWLER
2185 COUNTRY RIDGE RD         167 DEERFIELD CT                          11020 SE KENT-KANGLEY RD                5825 W ROCHELLE AVE
ALPHARETTA GA 30004           SHEPHERDSVILLE KY 40165                   KENT WA 98030                           LAS VEGAS, NV 89103




000370P001-1424A-003          002855P001-1424A-003                      002856P001-1424A-003                    002857P001-1424A-003
ASHTON B FOX                  ANISSA FRAIJO                             MARIA DEL CARMEN FRAIRE                 ALEXIS R FRAME
5236 CHERRYWOOD DR            1031 LOCKHAVEN DR                         4216 ATHENS AVE                         684 GLENBURRY WAY
BATON ROUGE LA 70809          BREA CA 92821                             APT 18B                                 SAN JOSE CA 95123
                                                                        OKLAHOMA CITY OK 73107




001434P001-1424A-003          000053P001-1424S-003                      001127P001-1424A-003                    002858P001-1424A-003
FRAN'S CHOCOLATES             FRANCHISE TAX BOARD                       FRANCHISE TAX BOARD                     TAYA FRANCIS
5900 AIRPORT WAY S            BANKRUPTCY SECTION MSA340                 PO BOX 942857                           3849 SALT RIVER WAY
SEATTLE WA 98108              PO BOX 2952                               SACRAMENTO CA 94257                     SOUTH SALT LAKE UT 84119
                              SACRAMENTO CA 95812-2952




002859P001-1424A-003          002860P001-1424A-003                      000101P001-1424A-003                    002861P001-1424A-003
CYNTHIA FRANCISCO             LOUIE FRANCO                              FRANK ROCCHETTI                         ANGIE J FRANK
757 SUTTER ST                 2051 NORTH TORREY PINES DR                346 BEACONSFIELD BLVD                   3405 WOODLAND AVE
#104                          APT 2068                                  BEACONSFIELD QC H9W 4A9                 CONDO 60-C
SAN FRANCISCO CA 94109        LAS VEGAS NV 89108                        CANADA                                  WEST DES MOINES IA 50266




000371P001-1424A-003          002862P001-1424A-003                      000108P001-1424A-003                    000372P001-1424A-003
BAILEY FRANK                  JODI FRANK                                FRANKFURT KURNIT KLEIN AND SELZ         MAURTZ FRANKLIN JR
8823 SOUTH 99TH ST            119 GOOD RD                               488 MADISON AVE                         6617 NORTH 52ND ST
LA VISTA NE 68128             NEW PROVIDENCE PA 17560                   NEW YORK NY 10022                       MILWAUKEE WI 53223




002863P001-1424A-003          000373P001-1424A-003                      002864P001-1424A-003                    000374P001-1424A-003
LIZA A FRANKLIN               TREVOR R FRASER                           KAITLYN FRAZIER                         WILL N FREDERICKS
12900 MIRACLE HILL RD         6437 SOUTH PINE VALLY LN                  1502 W BROADMOOR ST                     2395 VALLEJO ST
B                             WEST VALLEY CITY UT 84118                 SPRINGFIELD MO 65807                    SAN FRANCISCO CA 94123
DESERT HOT SPRINGS CA 92240




002865P001-1424A-003          002866P001-1424A-003                      002867P001-1424A-003                    002868P001-1424A-003
REECE FREDERIKSEN             TAMMY JEAN FREED                          BRANDON FREEL                           JAHNALA FREELAND
05 SMITH LOOP                 30 MADGE DR                               6931 ROSWELL RD                         3385 115TH AVE NE
LOS LUNAS NM 87031            LANCASTER PA 17603                        APT B                                   APT 311
                                                                        ATLANTA GA 30328                        BELLEVUE WA 98004
                          Case 19-11813-CSS        Doc 70   Filed 08/23/19              Page 66 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 60 of 197                                                                                                     08/22/2019 11:52:37 AM
002869P001-1424A-003      002870P001-1424A-003                 000375P001-1424A-003                      001436P001-1424A-003
ALEXANDER ORION FREEMAN   NATHAN R FREESTONE                   CALEB S FREIHAUT                          FRENCH MARKET OF CHICAGO LLC
3544 LOCH HAVEN DR        10991 W SUSAN ST                     4692 SPRUCE CT                            131 N CLINTON UNIT 1
EDGEWATER MD 21037        BOISE ID 83713                       HIGH RIDGE MO 63049                       CHICAGO IL 60661




002871P001-1424A-003      002872P001-1424A-003                 000376P001-1424A-003                      000377P001-1424A-003
MEGAN MARIE FRENSKO       RAFAEL FRENSLEY                      DOTTIE L FREY                             FAITH C FREY
3525 ZEALAND AVE N        449 E ARENAS RD                      41 STONY RUN VLG                          5711 SANDSTONE CT
MINNEAPOLIS MN 55427      APT 604                              DENVER PA 17517                           ROCKLIN CA 95677
                          PALM SPRINGS CA 92262




002873P001-1424A-003      002874P001-1424A-003                 001369P001-1424A-003                      002875P001-1424A-003
IAN I FRIAS               KIMBERLY FRIDYE                      DAVID FRIEDMAN                            DAVID AARON FRIEDMAN
1620 N WALES RD           2524 IVY STONE LN                    111 ELLIS ST FL4TH                        74 NEW MONTGOMERY ST
BLUE BELL PA 19422        FRIENDSWOOD TX 77546                 SAN FRANCISCO CA 94102                    UNIT 701
                                                                                                         SAN FRANCISCO CA 94105




002876P001-1424A-003      002877P001-1424A-003                 002878P001-1424A-003                      000033P001-1424A-003
BRITTANY FRIEND           ALEXANDRA M FRISBIE                  KEANNA FRODENTE                           FRONTIER COMMUNICATIONS
2072 E BENNETT ST         1007 JULIUS PL                       11521 HARVEST RAIN AVE                    PO BOX 740407
APT D8                    BELLEVUE NE 68005                    SOUTH JORDAN UT 84095                     CINCINNATI OH 45274-0407
SPRINGFIELD MO 65804




001437P001-1424A-003      002879P001-1424A-003                 002880P001-1424A-003                      002881P001-1424A-003
FROZEN FOOD EXPRESS       LAUREN E FRUMKIN                     RACHEL LIANE FRUMKIN                      AMIRAH FRYER
PO BOX 847576             10019 ARNON CHAPEL RD                4946 VARNA AVE                            20054 E CASPIAN CIR
DALLAS TX 75284-7576      GREAT FALLS VA 22066                 SHERMAN OAKS CA 91423                     AURORA CO 80013




002882P001-1424A-003      001366P001-1424A-003                 002883P001-1424A-003                      002884P001-1424A-003
ABBEY FUCHS               DANIEL F FUENTES                     LUIS FUENTES                              MIGUEL A FUENTES
16315 NEW BULL PEN RD     626 EAST VERDUGO AVE                 14423 MANASSAS GAP CT                     1226 PINE ST
ALPHARETTA GA 30004       APT H                                CENTREVILLE VA 20120                      NORRISTOWN PA 19401
                          BURBANK CA 91501




002885P001-1424A-003      002886P001-1424A-003                 002887P001-1424A-003                      000008P001-1424S-003
SAMANTHA FUGATE           TAYLOR FUHRMAN                       CHELSEA MAE A FULLMER                     G AND J HOLDINGS
1420 RICHMOND DR          251 SPRINGS EDGE DR                  302 SE 68TH AVE                           MIKE ROGERSON
FORT GIBSON OK 74434      MONTGOMERY TX 77356                  HILLSBORO OR 97123                        135 LUNDQUIST DR
                                                                                                         BRAINTREE MA 02184
                                  Case 19-11813-CSS              Doc 70   Filed 08/23/19              Page 67 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 61 of 197                                                                                                                   08/22/2019 11:52:37 AM
001438P001-1424A-003              001439P001-1424A-003                       001442P001-1424A-003                      000378P001-1424A-003
G AND J HOLDINGS                  G AND K SVC INC ALBUQ                      GAETANI REAL ESTATE                       ALEXANDRA GAFFNEY
135 LUNDQUIST DR                  PO BOX 842385                              PO BOX 591480                             5099 JOSEPH LN
BRAINTREE MA 02184                BOSTON MA 02284-2385                       SAN FRANCISCO CA 94159-1480               SAN JOSE CA 95118




002888P001-1424A-003              002889P001-1424A-003                       002890P001-1424A-003                      000379P001-1424A-003
VICTORIA R GAGLIONE               OLIVIA GAILEY                              MATTHEW R GAINEY                          VICTORIA N GALAN
1026 CLINTON AVE                  12903 TUNDRA CT                            1947 LONGMONT DR                          622 MOTT ST
SOUTH PLAINFIELD NJ 07080         ST. LOUIS MO 63131                         LAWRENCEVILLE GA 30044                    SAN FERNANDO CA 91340




000380P001-1424A-003              002891P001-1424A-003                       000381P001-1424A-003                      002892P001-1424A-003
MELISSA L GALDO                   MIKAELA A GALDO                            MADELYNNE E GALINDO                       NICHOLAS C GALINDO
18463 BLUEBERRY LN APT U-304      18463 BLUEBERRY LN APT#R102                8827 VERANDA CT                           8827 VERANDA CT
MONROE WA 98272                   MONROE WA 98272                            SAN ANTONIO TX 78250                      SAN ANTONIO TX 78250




000066P001-1424A-003              002893P001-1424A-003                       002894P001-1424A-003                      000382P001-1424A-003
GALLAGHER BENEFIT SERVICES, INC   NICHOLAS JAMES GALLAGHER                   ZACHARY THOMAS GALLAGHER                  ANDREA GALLEGOS
LOCKBOX                           7106 ALLMAN AVE SE                         7106 ALLMAN AVE                           3838 NW 32ND ST
PO BOX 71696                      SNOQUALMIE WA 98065                        SNOQUALMIE WA 98065                       OKLAHOMA CITY OK 73112
CHICAGO IL 60694-1696




002895P001-1424A-003              001562P001-1424A-003                       002896P001-1424A-003                      002897P001-1424A-003
KIRSTEN E GALLI                   KARLA GALO                                 KARLA G GALO                              CATHERINE A GALVAN
5770 WINFIELD BLVD                93 PARK ST APT 1                           93 PARK ST                                6354 STABLE FARM
APT 60                            SAN FRANCISCO, CA 94110                    APT # 1                                   SAN ANTONIO TX 78249
SAN JOSE CA 95123                                                            SAN FRANCISCO CA 94110




002898P001-1424A-003              002899P001-1424A-003                       000383P001-1424A-003                      000384P001-1424A-003
PAMELA GAMBLIN                    BETSY A GAMERDINGER                        LUIS E GANDY                              KATHERINE GANNAN
1734 BENNETT DR                   2615 50TH ST                               330 N ALESSANDRO ST                       11616 W 60TH PL
#1305                             DES MOINES IA 50310                        BANNING CA 92220                          SHAWNEE KS 66203
WEST DES MOINES IA 50265




002900P001-1424A-003              002901P001-1424A-003                       002902P001-1424A-003                      002903P001-1424A-003
MAYA C GARCIA PACK                ISAIAH S GARCIA PRUDENCIO                  ADRIAN GARCIA                             BRANDON GARCIA
10204 MATTHEW AVE NE              411 MARBLE AVE NE                          17058 HARPER'S WAY                        846 ELPYCO ST
ALBUQUERQUE NM 87112              ALBUQUERQUE NM 87102                       CONROE TX 77385                           WICHITA KS 67218
                            Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 68 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 62 of 197                                                                                                       08/22/2019 11:52:37 AM
002904P001-1424A-003        000385P001-1424A-003                     000386P001-1424A-003                    002905P001-1424A-003
CAITLIN GARCIA              CRISTIAN GARCIA                          DIANA GARCIA                            ERICK J GARCIA
406 STROUD PL               12022 SOUTH FAIRHOLLOW LN                274 SAN FERNANDO WAY                    5512 MICHAUX ST APT D
SAN JOSE CA 95111           HOUSTON TX 77043                         DALY CITY CA 94015                      HOUSTON TX 77009




002906P001-1424A-003        000387P001-1424A-003                     002907P001-1424A-003                    000388P001-1424A-003
GENORA GARCIA               HANNAH ELYSE GARCIA                      IRMA GARCIA                             JACKSON JOHN GARCIA
7053 W BECKETT              24706 CLOUDY CREEK                       4733 CARMEN ST                          8327 WEST TIDWELL RD
MILWAUKEE WI 53216          SAN ANTONIO TX 78255                     HOUSTON TX 77033                        APT 1307
                                                                                                             HOUSTON TX 77040




002908P001-1424A-003        002909P001-1424A-003                     000389P001-1424A-003                    002910P001-1424A-003
JESSE GARCIA                LUCERO L GARCIA                          MELAINA REESE GARCIA                    NOE GARCIA
8812 KEYSTONE DR            13527 LAZURD ST                          9802 EINBECK LN                         8910 N LOOP 1604 W
OMAHA NE 68134              SYLMAR CA 91342                          HELOTES TX 78023                        SAN ANTONIO TX 78249




002911P001-1424A-003        002912P001-1424A-003                     002913P001-1424A-003                    001443P001-1424A-003
VICTORIA E GARCIA           YESSICA GARCIA                           KEVIN J GARCIA-CANALES                  GARDA WORLD
8520 RESERVOIR RD           10465 CHANDRA AVE                        1612 W 2ND ST                           GARDA CL WEST INC LOCKBOX233209
FULTON MD 20759             LAS VEGAS NV 89129                       PERRY IA 50220                          3209 MOMENTUM PL
                                                                                                             CHICAGO IL 60689-0001




000028P001-1424S-003        001444P001-1424A-003                     000390P001-1424A-003                    000391P001-1424A-003
GARDEN STATE PLAZA          GARDEN STATE PLAZA                       CHANCE GARDINER                         DAKOTA WILLIAM GARDINER
ERICA GONZALES              PO BOX 56816                             916 APPALACHIAN LN                      916 APPALACHIAN LN
PO BOX 56816                LOS ANGELES CA 90074-6816                SAVANNAH TX 76227                       AUBREY TX 76227
LOS ANGELES CA 90074-6816




000392P001-1424A-003        002914P001-1424A-003                     002915P001-1424A-003                    002916P001-1424A-003
JANIE GARDINIER             MARLEEN GARDNER                          SABIAN JOSHWA GARDNER                   SYDNEY GARDNER
10363 COLLEGE SQUARE        15494 FORRER ST                          8430 ABINGDON LN                        7304 S PIPPIN DR
COLUMBIA MD 21044           DETROIT MI 48227                         DULUTH GA 30097                         COTTONWOOD HEIGHTS UT 84121




005092P001-1424A-003        001128P001-1424A-003                     002917P001-1424A-003                    000393P001-1424A-003
GARFIELD COUNTY ASSESSOR    GARFIELD COUNTY TREASURER                ASHLEY A GARIBAY MONJE                  GRETA GARMAN
114 W BROADWAY AVE # 106    PO BOX 489                               2402 MEADOWVALE AVE                     110 DEVONSHIRE CT
ENID OK 73701               ENID OK 73702                            LOS ANGELES CA 90031                    MOUNT WOLF PA 17347
                                 Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 69 of 203
                                                             Mishti Holdings LLC, et al.
                                                                   Exhibit Pages

Page # : 63 of 197                                                                                                             08/22/2019 11:52:37 AM
000080P001-1424A-003             002918P001-1424A-003                     002919P001-1424A-003                    005197P001-1424A-003
JASON GARRETT                    JORDAN R GARRETT                         KIERAN G GARRETT-SINGH                  GARRISON SALINA OWNER LLC
1118 HAMPSHIRE ST                8585 SW CANYON RD                        106 CEDAR CREST LN                      GARRISON INVESTMENT GROUP LP
SAN FRANCISCO CA 94110           APT # 35                                 BELLEVUE WA 98004                       1290 AVE OF THE AMERICAS
                                 PORTLAND OR 97225                                                                STE 914
                                                                                                                  NEW YORK NY 10104



005366P001-1424A-003             002920P001-1424A-003                     000394P001-1424A-003                    002921P001-1424A-003
GARRISON SALINA OWNER LLC        SUSAN C GARRISON                         ZACHARY GARRISON                        AMANDA GARTHRIGHT
2259 SOUTH 9TH ST 58             12628 AIRLINE AVE                        843 SOUTH LINK AVE                      1361 CO RD 39
SALINA KS 67401-7313             URBANDALE IA 50323                       SPRINGFIELD MO 65802                    OMAHA NE 68142




001445P001-1424A-003             002922P001-1424A-003                     002923P001-1424A-003                    002924P001-1424A-003
GARY POPPINS LLC                 ALEXIS LENO GARZA                        AVA R GARZA                             CAMERON ARIES GARZA
10929 FRANKLIN AVE STE M         2653 VILLA CORTONA WAY                   316 WELDON                              6551 SPRING TIME ST
FRANKLIN PARK IL 60131           SAN JOSE CA 95125                        SOUTH HOUSTON TX 77587                  SAN ANTONIO TX 78249




002925P001-1424A-003             002926P001-1424A-003                     002927P001-1424A-003                    002928P001-1424A-003
ITSEL S GARZA                    LEAH G GARZA                             MICAYLA A GARZA                         HEIDI N GASTELUM
6920 ASHBROOK                    13818 FAIRWAY PEAK                       5 BAJA CT                               1318 YOSEMITE DR
SAN ANTONIO TX 78239             SAN ANTONIO TX 78217                     SACRAMENTO CA 95833                     LOS ANGELES CA 90041




002929P001-1424A-003             000395P001-1424A-003                     002930P001-1424A-003                    005294P001-1424A-003
GABRIELLE GATEWOOD               MIKAEL GATT                              JESSICA GAY                             GCM-LOL LLC
4020 CHIPTEY CT                  17 MEADOWBROOK RD                        4303 LYNNANN                            GREENOAKS CAPITAL PARTNERS LLC
ROSWELL GA 30075                 SHERBORN MA 01770                        #16                                     NEIL MEHTA
                                                                          LAS VEGAS NV 89110                      58 GREENOAKS DR
                                                                                                                  ATHERTON CA 94027



005295P001-1424A-003             001446P001-1424A-003                     001447P001-1424A-003                    001448P001-1424A-003
GCM-LOL LLC (A/K/A CGM)          GEARHARTS FINE CHOCOLATES                GENERAL FIRE AND SAFETY                 GENESIS MAINTENANCE CORP
GREENOAKS CAPITAL PARTNERS LLC   245B RIDGE-MCINTIRE RD                   5641 SOUTH 85TH CIR                     299 MARKET ST STE 230
NEIL MEHTA                       CHARLOTTESVILLE VA 22902                 OMAHA NE 68127                          SADDLE BROOK NJ 07663
100 SPEAR ST STE 1630
SAN FRANCISCO CA 94105



000396P001-1424A-003             002931P001-1424A-003                     000397P001-1424A-003                    002932P001-1424A-003
TYLER W GENTRY                   CARISSA GEORGE                           ISABEL GEORGE                           NANCY A GEORGE
208 CHALMETTE DR #4              57168 WALKER RD                          5348 POOKS HILL RD                      201 HILLMOND ST
NORMAN OK 73071                  SCAPPOOSE OR 97056                       BETHESDA MD 20814                       BETHLEHEM PA 18017
                                    Case 19-11813-CSS               Doc 70   Filed 08/23/19            Page 70 of 203
                                                                   Mishti Holdings LLC, et al.
                                                                         Exhibit Pages

Page # : 64 of 197                                                                                                                     08/22/2019 11:52:37 AM
005031P001-1424A-003                001054P001-1424A-003                        004884P001-1424A-003                     004995P001-1424A-003
GEORGIA ATTORNEY GENERAL            GEORGIA DEPT OF AGRICULTURE                 GEORGIA DEPT OF LABOR                    GEORGIA DEPT OF NATURAL RESOURSES
CHRIS CARR                          19 MARTIN LUTHER KING JR DR                 COMMISSIONER                             ENVIRONMENTAL PROTECTION DIVISION
40 CAPITAL SQUARE SW                SW RM 604                                   SUSSEX PLACE ROOM 600                    2 MARTIN LUTHER KING JR DR SE
ATLANTA GA 30334-1300               ATLANTA GA 30334                            148 ANDREW YOUNG INTERNATIONAL BLVD NE   STE 1152 EAST TOWER
                                                                                ATLANTA GA 30303                         ATLANTA GA 30334



004996P001-1424A-003                004967P001-1424A-003                        004908P001-1424A-003                     005045P001-1424A-003
GEORGIA DEPT OF NATURAL RESOURSES   GEORGIA DEPT OF REVENUE                     GEORGIA DEPT OF REVENUE NE               GEORGIA OFFICE OF THE SECRETARY OF STATE
COMMISIONERS OFFICE                 UNCLAIMED PROPERTY PROGRAM                  1800 CENTURY CENTER BLVD                 CORPORATIONS DIVISION
2 MARTIN LUTHER KING JR DR SE       4245 INTERNATIONAL PK                       ATLANTA GA 30345                         2 MLK JR DR
STE 1252 EAST TOWER                 STE A                                                                                STE 313 FLOYD WEST TOWER
ATLANTA GA 30334                    HAPEVILLE GA 30354                                                                   ATLANTA GA 30334-1530



000032P001-1424A-003                002933P001-1424A-003                        002934P001-1424A-003                     002935P001-1424A-003
GEORGIA POWER                       EDWARD GERARDINO                            JUDITH A GERHART                         KRASTAL GERLEMAN
96 ANNEX                            432 21ST AVE                                958 MAIN ST                              115 W ELLSWORTH AVE
ATLANTA GA 30396                    PATERSON NJ 07513                           APT#1                                    SALINA KS 67401
                                                                                NORTHAMPTON PA 18067




001449P001-1424A-003                002936P001-1424A-003                        002937P001-1424A-003                     001451P001-1424A-003
GERRIT J VERBURG CO                 ALYSSA GERSTENBERG                          MEGAN GERZEN                             GGP MAINE MALL LLC
12238 GERMANY RD                    1708 NORTHAMPTON AVE                        5704 S PINEHURST AVE                     7846 SOLUTION CTR
FENTON MI 48430                     NORTHAMPTON PA 18067                        SPRINGFIELD MO 65810                     CHICAGO IL 60677-7008




005198P001-1424A-003                005198S001-1424A-003                        005199P001-1424A-003                     005199S001-1424A-003
GGP MAINE MALL LLC                  GGP MAINE MALL LLC                          GGP NORTHRIDGE FASHION CENTER LLC        GGP NORTHRIDGE FASHION CENTER LLC
THE MAINE MALL                      THE MAINE MALL                              NORTHRIDGE FASHION CENTER                NORTHRIDGE FASHION CENTER
LAW LEASE ADMINISTRATION DEPT       GENERAL MANAGER                             LAW LEASE ADMINISTRATION DEPT            GENERAL MANAGER
110 NORTH WACKER DR                 364 MAINE MALL RD                           110 NORTH WACKER DR                      9301 TAMPA AVE
CHICAGO IL 60606                    SOUTH PORTLAND ME 04106                     CHICAGO IL 60606                         NORTHRIDGE CA 91324



005200P001-1424A-003                005200S001-1424A-003                        001450P001-1424A-003                     001452P001-1424A-003
GGP PROVIDENCE PLACE LLC            GGP PROVIDENCE PLACE LLC                    GGPLP REIT SVC LLC                       GGPPROVIDENCE PLACE LLC
PROVIDENCE PLACE                    PROVIDENCE PLACE                            SDS-12-1495                              SDS-12-3060
LAW LEASE ADMINISTRATION DEPT       GENERAL MANAGER                             PO BOX 86                                PO BOX 86
110 NORTH WACKER DR                 ONE PROVIDENCE PL                           MINNEAPOLIS MN 55486-1495                MINNEAPOLIS MN 55486-3060
CHICAGO IL 60606                    PROVIDENCE RI 02903



001991P001-1424A-003                001453P001-1424A-003                        001772P001-1424A-003                     002938P001-1424A-003
VINCENT GIAFFOGLIONE                GIAMBRI'S QUALITY SWEETS INC                RACHEL GIANNELLA                         RACHEL GIANNELLA
1069 AYHENS ST                      26 BRAND AVE                                24 BIRCHWOOD LN                          24 BIRCHWOOD LN
SIMI VALLEY CA 93065                CLEMENTON NJ 08021                          NORTH HALEDON NJ 07508                   HALEDON NJ 07508
                                   Case 19-11813-CSS               Doc 70   Filed 08/23/19            Page 71 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 65 of 197                                                                                                                   08/22/2019 11:52:37 AM
001454P001-1424A-003               002939P001-1424A-003                        002940P001-1424A-003                    002941P001-1424A-003
GIANT GUMMY BEARS OF RALEIGH LLC   AMANDA L GIAQUINTO                          PENELOPE RAIN GIBBS                     AMJAAD T GIBRIEL
PO BOX 99369                       436 MIDLAND AVE                             64 W LODGES LN                          3701 S GEORGE MASON DR
RALEIGH NC 27624                   APT 2                                       BALA CYNWYD PA 19004                    FALLS CHURCH VA 22041
                                   POMPTON LAKES NJ 07442




002942P001-1424A-003               002943P001-1424A-003                        002944P001-1424A-003                    002945P001-1424A-003
COURTNEY J GIBSON                  KRYSTIN A GIBSON                            SANDRA GIBSON                           KALAN SHAMMARR GILES
8107 NW POTOMAC AVE                342 HILLTOP DR                              195 HAWKCREST CIR                       5110 OLD CHAPEL HILL RD
WEATHERBY LAKE MO 64152            APT C                                       SACRAMENTO CA 95835                     APT 231
                                   KING OF PRUSSIA PA 19406                                                            DURHAM NC 27707




002946P001-1424A-003               002947P001-1424A-003                        002948P001-1424A-003                    002949P001-1424A-003
SHEILA M GILES                     ELIZABETH GILL                              JAQUELYN GILL                           JAZMINE M GILL
1433 SW LINCOLN ST APT 26          11875 FM3083                                1221 CEDAR POST LN                      2918 SOUTHWORTH LN
TOPEKA KS 66604                    CONROE TX 77301                             HOUSTON TX 77055                        MANVEL TX 77578




002950P001-1424A-003               002951P001-1424A-003                        002952P001-1424A-003                    002953P001-1424A-003
CAMILLE N GILMORE                  ELIZABETH A GILMORE                         CHEYENNE GIMBEL                         ASHLEY LYNN GIORDANO
24230 21ST DR SE                   69 S SPRING LN                              10102 SHUMAN ST                         110 MADISON AVE
BOTHELL WA 98021                   PHOENIXVILLE PA 19460                       PORTAGE MI 49024                        ROCHELLE PARK NJ 07662




000398P001-1424A-003               000399P001-1424A-003                        000067P001-1424A-003                    001457P001-1424A-003
JATANA GIST                        ALICIA E GLASS                              GLASSDOOR, INC                          GLENDALE MALL ASSOCIATES LLC
3931 9TH ST                        1056 KENYON AVE                             DEPARTMENT 3436                         PO BOX 860116
DES MOINES IA 50313                PLAINFIELD NJ 07060                         PO BOX 123436                           MINNEAPOLIS MN 55486
                                                                               DALLAS TX 75312-3436




005201P001-1424A-003               005201S001-1424A-003                        002954P001-1424A-003                    002955P001-1424A-003
GLENDALE MALL ASSOCIATES LLC       GLENDALE MALL ASSOCIATES LLC                KORAL KORI GLENN                        OLIVIA GLOE
GLENDALE GALLERIA                  GLENDALE GALLERIA                           5029 TAMARA LN                          110 AIDAN ST
LAW LEASE ADMINISTRATION DEPT      GENERAL MANAGER                             WEST DES MOINES IA 50265                WAUKEE IA 50263
110 NORTH WACKER DR                100 WEST BROADWAY
CHICAGO IL 60606                   GLENDALE CA 91210



001458P001-1424A-003               002956P001-1424A-003                        001459P001-1424A-003                    002957P001-1424A-003
GLORYBEE NATURAL SWEETENERS INC    JASMINE GLOVER                              GMV CHOCOLATIER                         BOUNAMA GNING
PO BOX 35142 #1015                 4028 CORBY ST                               6665 COTE DE LIESSE                     2000 MCMAHON RD
SEATTLEEUGENE WA 98124-5142        OMAHA NE 68111                              ST-LAURENT                              SILVER SPRING MD 20902
                                                                               MONTREAL QC H4T 1Z5
                                                                               CANADA
                          Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 72 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 66 of 197                                                                                                        08/22/2019 11:52:37 AM
002958P001-1424A-003      000400P001-1424A-003                    000401P001-1424A-003                      001702P001-1424A-003
MADISON GODDARD           ZARABETH R GODDARD                      ALYSSA JADE GODINEZ                       NIKKI GODINEZ
9525 LORENE LN            1309 SEABRIGHT DR                       68135 PELADORA RD                         2395 CLOVERTON DR
#178                      ANNAPOLIS MD 21409                      CATHEDRAL CITY CA 92234                   COLUMBIA PA 17512
SAN ANTONIO TX 78216




002959P001-1424A-003      002960P001-1424A-003                    002961P001-1424A-003                      000402P001-1424A-003
EBONI GODWIN              KACEY GODWIN                            MEGAN GODWIN                              ANGELA GOFF
632 MAYFAIR ST            329 QUEBEE ST #4                        722 E JOHNSON ST                          3742 ROUGE WAY
PHILADELPHIA PA 19120     DENVER CO 80220                         NORMAN OK 73071                           LOUISVILLE KY 40218




001460P001-1424A-003      002962P001-1424A-003                    001210P001-1424A-003                      000403P001-1424A-003
GOLDEN GATE DRYWALL       KALEB E GOLDEN                          ANYA ZELDA GOLDMAN                        HEATH AUSTIN GOLEMON
399 BEACH RD              4346 SPRING OAK DR                      3822 BROWN LN                             9771 JEFFERSON HWY APT 35
BURLINGAME CA 94010       SAN ANTONIO TX 78219                    MINNETONKA MN 55345                       BATON ROUGE LA 70809




002963P001-1424A-003      002964P001-1424A-003                    002965P001-1424A-003                      002966P001-1424A-003
CHRISTIAN GOLLOP          NICOLAS M GOMEZ DE SOUZA                ALEJANDRO GOMEZ                           ANGEL R GOMEZ
101 NORTH 92ND ST         226 EDELEN AVE                          10202 CLUB CREEK DR                       10157 WESTVIEW DR
MILWAUKEE WI 53226        #36                                     HOUSTON TX 77036                          APT 101
                          LOS GATOS CA 95030                                                                HOUSTON TX 77043




000404P001-1424A-003      000405P001-1424A-003                    000406P001-1424A-003                      000407P001-1424A-003
DANIEL GOMEZ              GEORGE GOMEZ                            JORDAN C GOMEZ                            SEBASTIEN I GOMEZ
7173 FAUNA ST             16338 ROCKCREEK LN                      2845 COMPTON RD                           801 KENTUCKY ST SE
HOUSTON TX 77061          HOUSTON TX 77049                        AURORA IL 60504                           ALBUQUERQUE NM 87108




002967P001-1424A-003      002968P001-1424A-003                    000408P001-1424A-003                      002969P001-1424A-003
OSCAR S GOMEZ-DIAZ        TAYA MARIA GOMEZ-HARVILL                ZHENGWEN GONG                             JOSE R GONZALES
4742-4748 SW VERMONT ST   1340 S 75TH ST                          150 LEDYARD ST                            6707 UTSA BLVD
PORTLAND OR 97219         OMAHA NE 68124                          SAN FRANCISCO CA 94124                    APT 3312
                                                                                                            SAN ANTONIO TX 78249




002970P001-1424A-003      002971P001-1424A-003                    000409P001-1424A-003                      000410P001-1424A-003
AARIYAN M GONZALEZ        ALEXIS L GONZALEZ                       AMBER I GONZALEZ                          ELISA CORAL GONZALEZ
4490 BRAINARD RD          1047 W HAMILTON ST                      2086 ROUNDTOP CT                          755 ANDERSON AVE
CHAGRIN FALLS OH 44022    SPRINGFIELD MO 65802                    NORTH LAS VEGAS NV 89081                  APRIL 4I
                                                                                                            CLIFFSIDE PARK NJ 07010
                          Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 73 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 67 of 197                                                                                                      08/22/2019 11:52:37 AM
002973P001-1424A-003      002972P001-1424A-003                  000411P001-1424A-003                      002974P001-1424A-003
FABIOLA GONZALEZ          GEOVANNI J GONZALEZ                   KIMBERLY GONZALEZ                         MICHEL E GONZALEZ
3021 NW 30TH ST           13827 COHASSET ST                     7939 CADENZA LN                           8351 GLENLOCH DR
OKLAHOMA CITY OK 73112    VAN NUYS CA 91405                     LAS VEGAS NV 89123                        HOUSTON TX 77061




002975P001-1424A-003      002976P001-1424A-003                  002977P001-1424A-003                      000412P001-1424A-003
PETER GONZALEZ            ROSIE GONZALEZ                        TANIA GONZALEZ                            VIVIAN GONZALEZ
2421 SW CANDLETREE DR     1421 MURRAY BAY ST                    2735 N NORDICA                            8 8TH ST
TOPEKA KS 66614           HOUSTON TX 77080                      CHICAGO IL 60707                          APT 2
                                                                                                          RIDGEFIELD PARK NJ 07660




000413P001-1424A-003      002978P001-1424A-003                  001461P001-1424A-003                      002979P001-1424A-003
XITLALLI I GONZALEZ       YOLIBETH I GONZALEZ                   GOOD EGGS INC                             MICHAEL C GOOD
3020 GUSTAV ST            40 LEDGEWOOD RD                       LEGAL                                     7451 CAYTON ST
FRANKLIN PARK IL 60131    FRAMINGHAM MA 01701                   901 RANKIN ST                             HOUSTON TX 77061
                                                                SAN FRANCISCO CA 94124




002980P001-1424A-003      000414P001-1424A-003                  001462P001-1424A-003                      002981P001-1424A-003
PATRICIA R GOODEN         JACOB GOODING                         GOODIO INC                                GREGORY GOODMAN
1312 DARTMOUTH AVE        5439 HAVENHURST CIRC                  470 RAMONA ST                             3236 NORTH 60TH ST
PARKVILLE MD 21234        ROCKLIN CA 95677                      PALO ALTO CA 94301                        MILWAUKEE WI 53216




001843P001-1424A-003      002982P001-1424A-003                  002983P001-1424A-003                      000415P001-1424A-003
SHERI GOODMAN             VICTORIA M GOODMAN                    OLIVIA GOODRICH                           JARYN GOODWIN
2510 42ND AVE E APT 448   4211 WILLOWISP DR                     73 MURDOCK RD                             860 VASSAR DR
SEATTLE WA 98112          NORMAN OK 73072                       BALTIMORE MD 21212                        SALINA KS 67401




002984P001-1424A-003      002985P001-1424A-003                  002986P001-1424A-003                      002987P001-1424A-003
KAILA GOOW                FLASH GORDON                          JESSICA C GORDON                          KEARA GORDON
34 RUTHERFORD CT          111 ELLIS ST FL 4                     4916 SW 56TH AVE                          121 OAK ST SOUTHWEST
TOTOWA NJ 07512           SAN FRANCISCO CA 94102                APT 201                                   VIENNA VA 22180
                                                                PORTLAND OR 97221




002988P001-1424A-003      002989P001-1424A-003                  002990P001-1424A-003                      000416P001-1424A-003
TAMIA V GORDON            NICOLE N GOREE                        FOREST R GORHAM                           SAMANTHA R GOSSETT
3207 CHERRY CREEK DR      7065 MODESTO AVE                      1735 S ASH PK LN                          2340 CHADWICK DR
MISSOURI CITY TX 77459    BATON ROUGE LA 70811                  BOISE ID 83709                            NORMAN OK 73071
                             Case 19-11813-CSS                  Doc 70   Filed 08/23/19           Page 74 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 68 of 197                                                                                                                08/22/2019 11:52:37 AM
002991P001-1424A-003         001463P001-1424A-003                          001464P001-1424A-003                     000417P001-1424A-003
TANNER GOSSETT               GOURMET EXPRESS                               GOURMET INTERNATIONAL                    JARIQUE GRADY
8304 LOCH RAVEN BLVD         360 HARBOR WAY                                5253 PATTERSON AVE SE                    123 ROSSITER AVE
TOWSON MD 21286              SOUTH SAN FRANCISCO CA 94081                  GRAND RAPIDS MI 49512                    2ND FLOOR
                                                                                                                    PATERSON NJ 07502




002992P001-1424A-003         001465P001-1424A-003                          000418P001-1424A-003                     002993P001-1424A-003
CELICA GRAHAM                GRAINGER                                      SARAH JOANNA GRAINGER                    MARCO B GRAMKEE
2472 NW 42ND ST              DEPT 886012518                                413 HIGHWOOD DR                          7801 HONEYBEE CT
OKLAHOMA CITY OK 73112       PALATINE IL 60038-0001                        LOUISVILLE KY 40206                      BETHESDA MD 20817




002994P001-1424A-003         005202P001-1424A-003                          005202S001-1424A-003                     005334P001-1424A-003
MATTHEW A GRAMKEE            GRAND CANAL SHOPS II LLC                      GRAND CANAL SHOPS II LLC                 GRAND CANAL SHOPS II LLC
8421 BRADLEY BLVD            THE GRAND CANAL SHOPS AT THE VENETIAN         THE GRAND CANAL SHOPPES AT THE VENETIA   BROOKFIELD PPYS RETAIL
POTOMAC MD 20854             LAW LEASE ADMINISTRATION DEPT                 GENERAL MANAGER                          PO BOX 3487
                             110 NORTH WACKER DR                           3377 LAS VEGAS                           CHICAGO IL 60654
                             CHICAGO IL 60606                              STE 2600
                                                                           LAS VEGAS NV 89109


005334S001-1424A-003         000031P001-1424A-003                          002995P001-1424A-003                     002996P001-1424A-003
GRAND CANAL SHOPS II LLC     GRANITE TELECOMMUNICATIONS                    HANNAH B GRANOFF                         JAROD LOGAN GRANT
MEAD LAW GROUP               CLIENT ID# 311                                15 WOODWARD RD                           3106 KATNER LN
LEON F MEAD II, ESQ          PO BOX 983119                                 FRAMINGHAM MA 01701                      SPRING TX 77386
10161 PARK RUN DR            BOSTON MA 02298-3119
STE 150
LAS VEGAS NV 89145


002997P001-1424A-003         002998P001-1424A-003                          002999P001-1424A-003                     003000P001-1424A-003
MIKAELA REESE GRANT          FELICIA M GRAY                                HARMONEE GRAY                            TIFFANY AMBER GRAY
5 CONCORD PL                 12705 E 24TH ST                               6038 PINE GLEN TRL                       216 W MURDOCK ST
NATICK MA 01760              TULSA OK 74129                                DURHAM NC 27713                          WICHITA KS 67203




003001P001-1424A-003         003002P001-1424A-003                          001466P001-1424A-003                     001467P001-1424A-003
ZANE GRAY                    KAYLA M GRBAC                                 GREAT LAKES INTL TRADING INC             GREAT PLAINS COCA-COLA
2175 CABRILLO AVE            1002 LA JOLLA CT                              858 BUSINESS PK DR                       POBOX 960150
SANTA CLARA CA 95050         ROSEVILLE CA 95661                            TRAVERSE CITY MI 49686                   OKLAHOMA CITY OK 73196




001468P001-1424A-003         005167P001-1424A-003                          003003P001-1424A-003                     001469P001-1424A-003
GREAT SCOT INTERNATIONAL     GREAT SOUTHERN BANK                           ISABELLA K GREATHURST                    GREEK GOURMET
8041 ARROWRIDGE BLVD STE 1   LEGAL DEPT                                    317 BAYLISS DR                           65 MATHEWSON DR
CHARLOTTE NC 28273           14309 STATE HIGHWAY 13                        SAN JOSE CA 95139                        WEYMOUTH MA 02189
                             REEDS SPRING MO 65737
                           Case 19-11813-CSS               Doc 70   Filed 08/23/19              Page 75 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 69 of 197                                                                                                             08/22/2019 11:52:37 AM
001470P001-1424A-003       001471P001-1424A-003                        000419P001-1424A-003                      003004P001-1424A-003
GREEN HILLS MALL TRG LLC   GREEN'S LOCK SHOP                           ANTONIO J GREEN                           EMMA M GREEN
PO BOX 674523              18117 KUYKENDAHL                            2152 S BUTTERFLY AVE                      9320 BLUFFWIND CHASE
DETROIT MI 48267           SPRING TX 77379                             SPRINGFIELD MO 65807                      ROSWELL GA 30076




003005P001-1424A-003       003006P001-1424A-003                        003007P001-1424A-003                      003008P001-1424A-003
FANTAZIER GREEN            HEIDI GREEN                                 JADE GREEN                                KAHDAYZIA T GREEN
1707 S 5TH AVE             812 MONARCH LN                              10815 OVERLEA DR                          27 ANGELA PL
MAYWOOD IL 60153           CELINA TX 75009                             HOUSTON TX 77089                          PATERSON NJ 07502




000420P001-1424A-003       005354P001-1424A-003                        003009P001-1424A-003                      003010P001-1424A-003
KARA GREEN                 GREENBERG GRANT AND RICHARDS                AMELIA GREENBERG                          RONIKA L GREENE
4437 99TH ST               5858 WESTHEIMER                             9304 NE 135TH LN                          6301 GREENTREE RD
URBANDALE IA 50322         STE 500                                     KIRKLAND WA 98034                         BETHESDA MD 20817
                           HOUSTON TX 77057




000421P001-1424A-003       003011P001-1424A-003                        003016P001-1424A-003                      003012P001-1424A-003
JONATHAN S GREENFIELD      JENAYE A GREENLEE                           SAVION GREFFENREID                        DESEREE M GRIFFEY
9998 CYRANDALL DR          417 RIDGE BROOK TRL                         4884 NORTH 56TH ST                        323 GROVE AVE
OAKTON VA 22124            DULUTH GA 30096                             MILWAUKEE WI 53218                        CINCINNATI OH 45215




003013P001-1424A-003       003014P001-1424A-003                        001669P001-1424A-003                      003015P001-1424A-003
AUDREY GRIFFITH            MATTHEW GRIFFITH                            MITTIE GRIGSBY                            MITTIE S GRIGSBY
10890 DEERFIELD RD         5611 STONYBROOK DR                          111 ELLIS ST 4TH FL                       8050 HANSOM DR
MONTGOMERY OH 45242        SAN ANTONIO TX 78242                        SAN FRANCISCO CA 94102                    OAKLAND CA 94605




000129P001-1424A-003       003017P001-1424A-003                        003018P001-1424A-003                      003019P001-1424A-003
RICHARD A GRIMM            MAEGAN N GRISSOM                            NOAH GRONNING                             ASHLEY GROSS
PO BOX 1866                2112 NW 47TH ST                             6423 182ND PL SW                          269 CONCORD ST
CARMEL CA 93921-1866       OKLAHOMA CITY OK 73112                      LYNNWOOD WA 98037                         #1
                                                                                                                 FRAMINGHAM MA 01702




000422P001-1424A-003       005327P001-1424A-003                        001472P001-1424A-003                      005203P001-1424A-003
DEVEN GROSS                VIRGINIA S GRZENIA                          GS PORTFOLIO HOLDINGS LLC                 GS PORTFOLIO HOLDINGS LLC
4896 TRENT DR              255 KING ST                                 PO BOX 860447                             CORONADA CENTER MALL
SAN JOSE CA 95124          SAN FRANCISCO CA 94107                      MINNEAPOLIS MN 55486-0447                 LAW LEASE ADMINISTRATION DEPT
                                                                                                                 110 NORTH WACKER DR
                                                                                                                 CHICAGO IL 60606
                             Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 76 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 70 of 197                                                                                                           08/22/2019 11:52:37 AM
005203S001-1424A-003         001473P001-1424A-003                    003020P001-1424A-003                      003021P001-1424A-003
GS PORTFOLIO HOLDINGS LLC    GS1 US INC                              DENISE GUADARRAMA-HERNANDEZ               ARIONNE GUERIN
CORONADO CENTER MALL         DEPT 781271                             5009 119TH AVE SE                         1680 O'NEAL LN
GENERAL MANAGER              PO BOX 78000                            BELLEVUE WA 98006                         APT #436
6600 MENAUL NE               DETROIT MI 48278-1271                                                             BATON ROUGE LA 70816
STE 1
ALBUQUERQUE NM 87110


003022P001-1424A-003         003023P001-1424A-003                    003024P001-1424A-003                      003025P001-1424A-003
ASHLEY MARIE GUERRA          LORENA M GUERRA                         DENICE GUERRERO                           JORGE A GUERVARA
1200 N DAIRY ASHFORD RD      2401 REPSDORPH RD                       434 W HARVARD ST                          12214 PLUMBROOK DR
HOUSTON TX 77079             SEABROOK TX 77586                       GLENDALE CA 91204                         HOUSTON TX 77099




003026P001-1424A-003         003027P001-1424A-003                    003028P001-1424A-003                      003029P001-1424A-003
BRAINER L GUEVARA GONZALEZ   JOHNNY ALEXANDER GUEVARA                OLIVIA GUEVARA                            AMANDA KAY GUHL
135 38TH ST                  1139 S SERRANO AVE APT E                19500 US HWY 281 N                        20 LEVINGSTON CIR
APT 407                      LOS ANGELES CA 90006                    APT 922                                   LANCASTER PA 17601
UNION CITY NJ 07087                                                  SAN ANTONIO TX 78258




000423P001-1424A-003         003030P001-1424A-003                    000424P001-1424A-003                      003031P001-1424A-003
FAITH GUIFFRE                AKILAH A GUINN                          SHIRLEY A GULDBECH                        MIRANDA L GUNN
7558 SPRING LAKE DR          14955 SATICOY ST                        1736 SWEETWOOD DR                         718 E 18TH ST
BETHESDA MD 20817            VAN NUYS CA 91405                       DALY CITY CA 94015                        APT 6-A
                                                                                                               NORTHAMPTON PA 18067




003032P001-1424A-003         005277P001-1424A-003                    005299P001-1424A-003                      001738P001-1424A-003
ZOIE M GUNTER                ANIL GUPTA                              KAMLESH GUPTA                             PALLAVI GUPTA
4326 WILLOWVIEW BLVD         2529 CHARNWOOD DR                       1045 HIAWATHA CT                          111 ELLIS ST
LOUISVILLE KY 40299          TROY MI 48098                           FREMONT CA 94539                          4TH FL
                                                                                                               SAN FRANCISCO CA 94102




003033P001-1424A-003         005173P001-1424A-003                    000986P001-1424A-003                      005319P001-1424A-003
PALLAVI GUPTA                PALLAVI GUPTA                           RAJESH GUPTA                              SATISH K GUPTA
355 BERRY ST                 355 BERRY ST                            1817 SPUMANTE PL                          44864 VISTA DEL SOL
#456                         APT 456                                 PLEASANTON CA 94566                       FREMONT CA 94539
SAN FRANCISCO CA 94158       SAN FRANCISCO CA 94156




001848P001-1424A-003         003034P001-1424A-003                    005174P001-1424A-003                      001679P001-1424A-003
SID GUPTA                    SIDDHARTHA GUPTA                        SIDDHARTHA GUPTA                          MORGAN GURULE
111 ELLIS ST 5FL             960 JOSHUA PL                           260 KING ST                               6401 MENDIUS AVE NE
SAN FRANCISCO CA 94102       FREMONT CA 94539-7012                   APT 1605                                  ALBUQUERQUE NM 87109
                                                                     SAN FRANCISCO CA 94107
                          Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 77 of 203
                                                      Mishti Holdings LLC, et al.
                                                            Exhibit Pages

Page # : 71 of 197                                                                                                      08/22/2019 11:52:37 AM
000425P001-1424A-003      001474P001-1424A-003                     003035P001-1424A-003                    003036P001-1424A-003
MORGAN L GURULE           GUS HEQUET                               TERRI L GUSA                            MADISON N GUTEKUNST
6401 MENDIUS AVE NE       22254 TWIN POND CIR                      203 5TH ST                              5892 SUNNYBROOK LN
ALBUQUERQUE NM 87109      FARMINGTON MN 55024                      KREMLIN OK 73753                        MOUND MN 55364




003037P001-1424A-003      003038P001-1424A-003                     003039P001-1424A-003                    003040P001-1424A-003
BELKYS GUTIERRET          ANA L GUTIERREZ                          BRIANNA R GUTIERREZ                     JENNIFER M GUTIERREZ
7203 PARADISE PK BEND     10600 SIX PINES DR # 1632                120 W COMANCHE ST                       7134 SHADY ELMS
RICHMOND TX 77407         THE WOODLANDS TX 77380                   PURCELL OK 73080                        SAN ANTONIO TX 78240




003041P001-1424A-003      003042P001-1424A-003                     000428P001-1424A-003                    000426P001-1424A-003
JORDAN N GUTIERREZ        LORENA GUTIERREZ                         MARIAH GUTIERREZ                        NERIZA S GUTIERREZ
7906 MISSOURI HH          2618 S XANADU WAY                        21535 ROSCOE BLVD                       5663 N BALSAM ST
CATAWISSA MO 63015        AURORA CO 80014                          APT 322                                 LAS VEGAS NV 89130
                                                                   CANOGA PARK CA 91304




003043P001-1424A-003      000427P001-1424A-003                     001475P001-1424A-003                    000429P001-1424A-003
ROXANA GUTIERREZ          VANESSA GUTIERREZ                        GUYLIAN US                              GABRIELLE C GUYSE
13424 SW BONNIE BARE ST   7335 ALABAMA AVE                         560 SYLVAN AVE STE 2105                 1606 NW 45TH ST
BEAVERTON OR 97005        CANOGA PARK CA 91303                     ENGLEWOOD CLIFFS NJ 07632               OKLAHOMA CITY OK 73118




003044P001-1424A-003      001380P001-1424A-003                     003045P001-1424A-003                    000430P001-1424A-003
APRIL A GUZMAN            DOMINICK GUZMAN                          SABRINA M GUZMAN                        CAROLYN W GWALTNEY
7603 DE SOTO AVE          11875 FM3083                             10039 ALGIERS RD                        8 KELLOM CT
LOS ANGELES CA 91304      CONROE TX 77301                          HOUSTON TX 77041                        DURHAM NC 27713




000431P001-1424A-003      003046P001-1424A-003                     000104P001-1424A-003                    001286P001-1424A-003
GIFTI GWERN               ANN ELIZABETH HAAKONSON                  GREGORY A HADDOCK                       CAELA HAGER
6215 SOUTHEAST 5TH ST     3739 FARMINGTON RD                       44 LOCUST AVE                           8803 CARTER ST APT 102
APT 69                    MINNETONKA MN 55305                      LARKSPUR CA 94939                       OVERLAND PARK KS 66212
DES MOINES IA 50315




003047P001-1424A-003      003048P001-1424A-003                     003049P001-1424A-003                    003050P001-1424A-003
CAELA E HAGER             INAYA J HAIG-ANDREWS                     MACKENZIE HAIL                          CHRISTOPHER M HAILEY
8803 CARTER ST            1185 NARRAGANSETT BLVD                   14910 BUDDY AVE                         538 GREEN CEDAR DR
APT 102                   CRANSTON RI 02905                        INOLA OK 74036                          LEAGUE CITY TX 77573
OVERLAND PARK KS 66212
                           Case 19-11813-CSS                    Doc 70   Filed 08/23/19            Page 78 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 72 of 197                                                                                                                08/22/2019 11:52:37 AM
003051P001-1424A-003       003052P001-1424A-003                             003053P001-1424A-003                    001820P001-1424A-003
MAILONI HAINES             KRISTEN HAIRSTON                                 REEM HAJ-ASSAAD                         SAVANNAH HALAY
3737 MILTON WAY            4264 JEFFERSON OAKS CIR                          7706 SURACI CT                          31 MILES AVE UNIT A130
NORTH HIGHLANDS CA 95660   APT D                                            APT 101                                 LOS GATOS CA 95030
                           FAIRFAX VA 22033                                 ANNANDALE VA 22003




003057P001-1424A-003       000432P001-1424A-003                             003054P001-1424A-003                    003055P001-1424A-003
SAVANNAH REY HALAY         CAROL A HALBIRT                                  ANDREW DILLER HALE                      JAZMINE D HALEY
546 PRISON CAMP RD         91 DOUVAINE CT                                   1420 NORWICH AVE                        539 W EDGEWOOD ST
CAMPOBELLO SC 29322        THE WOODLANDS TX 77382                           THOUSAND OAKS CA 91360                  SPRINGFIELD MO 65807




003056P001-1424A-003       003058P001-1424A-003                             003059P001-1424A-003                    003060P001-1424A-003
EDWARD J HALL JR           HANNA L HALL                                     KALI S HALL                             LOREN RAY HALL
100 BOGLE AVE              375 LARCOM ST                                    4407 VANETO DR                          1107 W LOMBARD ST
NORTH ARLINGTON NJ 07031   THOUSAND OAKS CA 91360                           LOUISVILLE KY 40216                     SPRINGFIELD MO 65806




003061P001-1424A-003       003062P001-1424A-003                             000433P001-1424A-003                    003063P001-1424A-003
SUWASIRI HALL              WESTLEY J HALL                                   ZENE' MICHELLE HALL                     MEGHAN HALLIGAN
3040 REDICK AVE            3614 BRIDGEHAMPTON WAY                           25727 179TH PL SE                       2210 E ROSE AVE
OMAHA NE 68112             CAMARILLO CA 93012                               COVINGTON WA 98042                      DES MOINES IA 50320




001476P001-1424A-003       001055P001-1424A-003                             003064P001-1424A-003                    003065P001-1424A-003
HALLMARK CARDS             HAMILTON COUNTY PUBLIC HEALTH                    AMANDA A HAMILTON                       KIAH HAMLETT
PO BOX 419535              250 WILLIAM HOWARD TAFT RD 2ND FL                295 SNOW CAP CT                         33849 JAMES CT
KANSAS CITY MO 64141       CINCINNATI OH 45219                              APT C                                   FARMINGTON MI 48335
                                                                            GLEN BURNIE MD 21061




003066P001-1424A-003       001477P001-1424A-003                             003067P001-1424A-003                    003068P001-1424A-003
CATHERINE E HAMLIN         HAMMEL SCALE CO INC                              JAMAL HAMMOND                           MACKENZIE HAMMOND
4271 E SERENADE ST         1530 N MOSLEY                                    16103 PHILMONT LN                       8718 WILLOWBROOK PLZ
SPRINGFIELD MO 65809       WICHITA KS 67214-1342                            BOWIE MD 20716                          LA VISTA NE 68128




003069P001-1424A-003       001478P001-1424A-003                             001479P001-1424A-003                    001480P001-1424A-003
MARVIN L HAMMOND           HAMMONDS CANDIES                                 HAMPTON POPCORN CO                      HAMZA AKHTAR
3527 SE HUMBOLDT ST        5735 N WASHINGTON ST                             999 SOUTH OYSTER BAY RD                 445 LOS GATOS BLVD
TOPEKA KS 66605            DENVER CO 80216                                  BETHPAGE NY 11714                       LOS GATOS CA 95032
                           Case 19-11813-CSS            Doc 70   Filed 08/23/19            Page 79 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 73 of 197                                                                                                        08/22/2019 11:52:37 AM
003070P001-1424A-003       000434P001-1424A-003                     003071P001-1424A-003                    003072P001-1424A-003
RILEY M HANCE              HALEY BRIGHTON HANDY                     ANDREW HANEY                            TAVIN HANEY
8431 N PARKLAND DR         3271 MEADOWBROOK DR                      428 HAWTHORNE ST                        12010 DEER OAK DR
BATON ROUGE LA 70806       WEST VALLEY CITY UT 84119                GLENDALE CA 91204                       HOUSTON TX 77038




003073P001-1424A-003       003074P001-1424A-003                     003075P001-1424A-003                    000435P001-1424A-003
CYNTHIA R HANLEY           HEIDI M HANSEL                           AMY M HANSEN                            JACK HANSEN
67745 OVANTE RD            222 DIANNA DR                            1804 WREN DR                            2211 KERRWOOD RD
CATHEDRAL CITY CA 92234    LONE TREE CO 80124                       LEAGUE CITY TX 77573                    CLEVELAND HEIGHTS OH 44118




003076P001-1424A-003       003079P001-1424A-003                     003080P001-1424A-003                    003081P001-1424A-003
TERRENCE C HANSERD         TANA R HANSHEW                           RAINER ROSE HANSON                      ALYSSA HANZEL
618 SERPENTINE CT          1838 GARLAND AVE                         107 VALENCIA AVE                        24051 JUANENO DR
MORGAN HILL CA 95037       WICHITA AR 94611                         ROSEVILLE CA 95678                      MISSION VIEJO CA 92691




000092P001-1424A-003       003082P001-1424A-003                     003083P001-1424A-003                    003084P001-1424A-003
HAPPY WISH CO              KIMBERLY T HAPPY                         HANIYA HAQUE                            MARIAM Z HAQUE
2189 JACKSON AVE           131 SW 68TH                              7372 WOLFSPRING TRCE                    7372 WOLFSPRING TRCE
ESCALON-001 CA 95320       LAWTON OK 73505                          LOUISVILLE KY 40241                     LOUISVILLE KY 40241




003085P001-1424A-003       000436P001-1424A-003                     000437P001-1424A-003                    003086P001-1424A-003
AMANDA K HARDISON          ZACHARY HARDWICK                         SEAN HARDY                              HALLE M HARLAN
3811 14TH AVE W            34 MADISON CT                            1481 EXPOSITION BLVD                    1522 S BUCKLEY WAY
APT D414                   ROSEVILLE CA 95678                       APT 142                                 AURORA CO 80017
SEATTLE WA 98119                                                    SACRAMENTO CA 95815




003087P001-1424A-003       003088P001-1424A-003                     000438P001-1424A-003                    003089P001-1424A-003
HAYLEY M HARLOW            ISABELLA HARMON                          STEPHANIE E HARNESS                     BAILEY RYAN HARNISH
9601 SOUTHERN BREEZE LN    220 PAYNE RD                             13632 BUCKLEY AVE                       1681 STEVENS ST
LOUISVILLE KY 40299        SCARBOROUGH ME 04074                     BATON ROUGE LA 70816                    EAST PETERSBURG PA 17520




000439P001-1424A-003       003090P001-1424A-003                     005093P001-1424A-003                    005096P001-1424A-003
ALEJANDRA HARO ALFEREZ     CARSON A HARRAWOOD                       HARRIS COUNTY APPRAISAL DISTRICT        HARRIS COUNTY APPRAISAL DISTRICT
3317 E DILLON AVE          5429 S DUNBARTON DR                      13013 NORTHWEST FWY                     1001 PRESTON ST
NORTH LAS VEGAS NV 89030   MURRAY UT 84117                          HOUSTON TX 77040                        HOUSTON TX 77002
                                   Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 80 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 74 of 197                                                                                                               08/22/2019 11:52:37 AM
005357P001-1424A-003               003091P001-1424A-003                  003092P001-1424A-003                      003093P001-1424A-003
HARRIS COUNTY APPRAISAL DISTRICT   BRYAN S HARRIS                        CHATEAU HARRIS                            DEVIN T HARRIS
PO BOX 922004                      4501 W HARRISON ST                    1823 SPENCER ST                           22192 WINDY PINE CT
HOUSTON TX 77292                   APT # 2E                              OMAHA NE 68110                            BROADLANDS VI 20148
                                   CHICAGO IL 60624




000440P001-1424A-003               003094P001-1424A-003                  003095P001-1424A-003                      003096P001-1424A-003
EDWARD W HARRIS                    KARA N HARRIS                         KAYLA M HARRIS                            MARIAH HARRIS
8703 SNOW GOOSE                    266 STONEY MOUNTAIN RD                2314 FAIROYAL DR                          4519 NW SIOUX LN
SAN ANTONIO TX 78245               ROUGEMONT NC 27572                    DES PERES MO 63131                        TOPEKA KS 66618




003097P001-1424A-003               003098P001-1424A-003                  001739P001-1424A-003                      003099P001-1424A-003
MATTHEW HARRIS                     NATALIE HARRIS                        PAMELA HARRIS                             SHANITA D HARRIS
6805 E 81ST PL                     13309 122ND PL NE                     PERRMIT CONSULTANT                        9903 NORTH BLVD
TULSA OK 74133                     KIRKLAND WA 98034                     268 BUSH ST #4010                         CLEVELAND OH 44108
                                                                         SAN FRANCISCO CA 94104




003100P001-1424A-003               000441P001-1424A-003                  000442P001-1424A-003                      003077P001-1424A-003
SHARIFA A HARRIS                   TERA EMMANUELLE HARRIS                NINA C HARRIS-ALABANZA                    CARLY D HARRISON
3070 S NELLIS BLVD                 3607 INDOCIN CT                       1056 HURON AVE                            820 SE 71ST ST
APT 3113                           LOUISVILLE KY 40220                   SAN FRANCISCO CA 94112                    OKLAHOMA CITY OK 73149
LAS VEGAS NV 89121




003078P001-1424A-003               003101P001-1424A-003                  003102P001-1424A-003                      001326P001-1424A-003
JAMIA S HARRISON                   NICO ALAN HARRISON                    SHANIIYA HARROLD                          CLAUDIA HART
1100 BOLTON ST                     23910 SAWMILL PASS                    10831 W HAMPTON AVE                       343 GATEWATER CT APT202
APT 420                            SPRING TX 77373                       MILWAUKEE WI 53225                        GLEN BURNIE MD 21060
BALTIMORE MD 21201




000443P001-1424A-003               003103P001-1424A-003                  003104P001-1424A-003                      000444P001-1424A-003
CLAUDIA GENE HART                  TAYLOR T HART                         VINTRELLE HART                            RHAYA N HARTING
343 GATEWATER CT                   3400 ERDMAN AVE                       1418 VALBROOK CT N                        1132 ADELINE DR
#202                               BALTIMORE MD 21213                    BEL AIR MD 21015                          SHAWNEE OK 74804
GLEN BURNIE MD 21060




003105P001-1424A-003               003106P001-1424A-003                  000445P001-1424A-003                      003107P001-1424A-003
JORDAN A HARTMAN                   OLIVIA HARTMANN                       KYRA M HARTNETT                           HANNAH D HARVEY
8000 W BADURA AVE                  28259 DAYSTROM LN                     315 LINDEN ST                             1536 SW 123RD ST
UNIT 1116                          KATY TX 77494                         APT 414                                   OKLAHOMA CITY OK 73170
LAS VEGAS NV 89113                                                       ALLENTOWN PA 18101
                           Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 81 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 75 of 197                                                                                                           08/22/2019 11:52:37 AM
000446P001-1424A-003       003108P001-1424A-003                        003109P001-1424A-003                     003110P001-1424A-003
TONNIE HARVEY              MARY HARZMAN                                MYAH A HASAN                             RAWAND HASAN
4714 CACHE PEAK DR         8863 N CONGRESS AVE                         1225 WHISPER COVE DR                     662 COLBY ST
ANTIOCH CA 94531           KANSAS CITY MO 64153                        BUFORD GA 30518                          SAN FRANCISCO CA 94134




003111P001-1424A-003       001280P001-1424A-003                        003112P001-1424A-003                     000447P001-1424A-003
SYED NAFS E HASSAN JAFRI   BRITTAIN HASTINGS                           MICHAEL H BRITTAIN HASTINGS              CHARLIE HATTABAUGH
1901 REDDENSON CT          1600 TRAILSIDE CIR                          1600 TRAILSIDE CIR                       12 WITS END
CARROLLTON TX 75010        CONCORD CA 94518                            CONCORD CA 94518                         WESTON MA 02493




000448P001-1424A-003       003113P001-1424A-003                        003114P001-1424A-003                     000449P001-1424A-003
ARGENI Y HAU-TZUC          JOHN A HAVELES                              KEITH HAVEN                              CASEY R HAVILAND
850 S BIRCH ST             2206 N SUNSHINE CIR                         1404 BOURET DR                           507 S PRINCETON AVE
DENVER CO 80246            PALM SPRINGS CA 92264                       SAN JOSE CA 95118                        VILLA PARK IL 60181




000450P001-1424A-003       003115P001-1424A-003                        003116P001-1424A-003                     003117P001-1424A-003
CHAWNEE HAWKINS            CREE HAWKINS                                KYLA Z HAWKINS                           PAUL DAVID HAWKINS
4722 WEST LLOYD ST         4722 WEST LLOYD ST                          2490 THORNECREEK DR                      35 BOULDER BROOK RD
MILWAUKEE WI 53208         MILWAUKEE WI 53208                          DOUGLASVILLE GA 30135                    WELLESLEY MA 02481




000451P001-1424A-003       000452P001-1424A-003                        003118P001-1424A-003                     003119P001-1424A-003
AUTUMN M HAYES             CRYSTAL L HAYES                             ISAIAH M HAYES                           LEE SCOTT HAYES
21 E SUMMIT ST             200 EWING DR                                30104 SAWGRASS RD                        8748 CATHEDRAL PINES
SOMERVILLE NJ 08876        FAIRFIELD OH 45014                          CATHEDRAL CITY CA 92234                  LAS VEGAS NV 89149




000453P001-1424A-003       001481P001-1424A-003                        003120P001-1424A-003                     000454P001-1424A-003
TRINITY G HAYES            HEARTLAND COCACOLA BOTTLING CO LLC          AMY HECHTER                              SAPHIRE HECK
295 BRADDOCK AVE           PO BOX74008600                              4725 MINNETONKA BLVD                     130 CHANEL TERRANCE #203
LANSDOWNE PA 19050         CHICAGO IL 60674                            SAINT LOUIS PARK MN 55416                FALLS CHURCH VA 22046




000455P001-1424A-003       000456P001-1424A-003                        001482P001-1424A-003                     005122P001-1424A-003
MICHAEL J HECKER           ROCHELLY MAXIE HEDGEPETH                    HEFFERNAN INSURANCE BROKERS              HEFFERNAN INSURANCE BROKERS
6730 S GLENCOE ST          1231 RAMBLEWOOD RD                          P O BOX 4006                             1350 CARLBACK AVE
CENTENNIAL CO 80122        BALTIMORE MD 21239                          WALNUT CREEK CA 94596                    WALNUT CREEK CA 94596
                            Case 19-11813-CSS        Doc 70   Filed 08/23/19              Page 82 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 76 of 197                                                                                                       08/22/2019 11:52:37 AM
003121P001-1424A-003        003122P001-1424A-003                 001483P001-1424A-003                      003123P001-1424A-003
CHELSEA HEIFET              BIANCA HEINTZ                        HELIX NUTRITION LLC                       DANIELLE E HELM
107 FORREST ST              52 W BOULDER CREEK RD                8902 E VIA LINDA STE110199                3058 S 17TH ST
CONSHOHOCKEN PA 19428       SIMI VALLEY CA 93065                 SCOTTDALE AZ 85258                        OMAHA NE 68108




000457P001-1424A-003        003124P001-1424A-003                 003125P001-1424A-003                      003126P001-1424A-003
MARY D HELMES               ELEXXIS HELSEL                       JORDAN HELSEL-MILES                       HANNAH HELTON
2601 FIRTREE CT             1839 HASKETT AVE                     15 N PINE APT 2                           2708 GLEN OAKS DR
CINCINNATI OH 45223         SALINA KS 67401                      LANCASTER PA 17603                        NORMAN OK 73071




003127P001-1424A-003        003128P001-1424A-003                 003129P001-1424A-003                      003130P001-1424A-003
MYA HENDERSON               TASC'YON HENDERSON                   LINDSAY MARIE HENDRICKSON                 ZACHARY HENDRIKS
6404 WEST LAKEFIELD DR      909 N RIDGEWOOD DR                   4914 ESTHER CIR E                         10 HIGH ST
MILWAUKEE WI 53219          WICHITA KS 67208                     SALT LAKE CITY UT 84117                   WHITINSVILLE MA 01588




001484P001-1424A-003        003131P001-1424A-003                 003132P001-1424A-003                      000458P001-1424A-003
HENKE FOODS                 HAKIMAH HENRY                        NATHANIEL H HENRY                         REBECCA M HENRY
3590 CENTURY AVE            5648 WALTON AVE                      1 GEM AVE                                 149 BATHRICK
MAHTOMEDI MN 55115          PHILADELPHIA PA 19143                LOS GATOS CA 95030                        WESTMINSTER MA 01473




003133P001-1424A-003        000459P001-1424A-003                 003134P001-1424A-003                      001485P001-1424A-003
MATTHEW VANN HENSLEY        JENNIFER K HENSON                    AUGUSTE HEQUET                            HERA EXPORT AND IMPORT CORP
128 W 5TH ST                1416 E 48TH ST                       22254 TWIN POND CIR                       553 BERGEN BLVD 2F
APT B                       LOS ANGELES CA 90011                 FARMINGTON MN 55024                       RIDGEFIELD NJ 07657
ADA OK 74820




003135P001-1424A-003        003136P001-1424A-003                 001486P001-1424A-003                      003137P001-1424A-003
DEBRA L HERBERT             MADISAN ANN HERGERT                  HERITAGE FIRE SECURITY                    KIRAH M HERMAN
7220 SW MONTARA PKWY        5248 SKY RANCH RD                    105 MAIN ST                               4162 SW 6TH AVE
TOPEKA KS 66619             NAMPA ID 83687                       STE 3                                     APT 125
                                                                 HACKENSACK NJ 07601                       TOPEKA KS 66606




003138P001-1424A-003        003139P001-1424A-003                 003140P001-1424A-003                      000460P001-1424A-003
RICHARD HERNANDEZ REGULES   AALIYAH R HERNANDEZ                  ALYSSA HERNANDEZ                          DANIELLE HERNANDEZ
157 MICHELLE AVE            324 E 40TH ST                        3900 DALECREST DR                         9237 MILLIKAN AVE
CHASKA MN 55318             SHAWNEE OK 74804                     LAS VEGAS NV 89129                        LAS VEGAS NV 89148
                                  Case 19-11813-CSS              Doc 70   Filed 08/23/19            Page 83 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 77 of 197                                                                                                                08/22/2019 11:52:37 AM
003141P001-1424A-003              003142P001-1424A-003                       003143P001-1424A-003                    003144P001-1424A-003
ELIAS HERNANDEZ                   GABRIELA HERNANDEZ                         GABRIELA A HERNANDEZ                    HECTOR A HERNANDEZ
2526 CONNIE DR                    8719 ROSWELL RIDGE                         615 S BELKNAP ST                        4734 TEAS CT
APT 3                             SAN ANTONIO TX 78203                       SUGAR LAND TX 77478                     CONROE TX 77304
ARDEN CA 95815




003145P001-1424A-003              003146P001-1424A-003                       003147P001-1424A-003                    000461P001-1424A-003
JOANA HERNANDEZ                   JORDAN D HERNANDEZ                         KIABET HERNANDEZ                        MAYA C HERNANDEZ
9403 CHESTNUT APT 24              125 KIPP AVE                               14814 PERTHSHIRE RD                     6543 RANCHITO AVE
FRANKLIN PARK IL 60131            LODI NJ 07644                              APT 283                                 VAN NUYS CA 91401
                                                                             HOUSTON TX 77079




003148P001-1424A-003              003149P001-1424A-003                       003150P001-1424A-003                    003151P001-1424A-003
MISHONA F HERNANDEZ               RACHEL N HERNANDEZ                         SABRINA ELIZABETH HERNANDEZ             SONIA A HERNANDEZ
1107 NW MAPLE AVE                 7307 CARRIAGE RUN                          913 EASTHAM CT                          11911 PARK CREEK DR
LAWTON OK 73507                   SAN ANTONIO TX 78249                       APT 23                                  HOUSTON TX 77070
                                                                             CROFTON MD 21114




000462P001-1424A-003              003152P001-1424A-003                       003153P001-1424A-003                    003154P001-1424A-003
STEPHANIE HERNANDEZ               NAOMY HERNANDEZ-MERAZ                      AILEEN HERRADOR                         ISAIAH A HERRERA
1874 HUBBARD ST                   13727 43RD PL S                            9425 RIVERSIDE DR                       30409 STERLING RD
SIMI VALLEY CA 93065              TUKWILA WA 98168                           APT 38                                  CATHEDRAL CITY CA 92234
                                                                             SANDY UT 84070




001948P001-1424A-003              000079P001-1424A-003                       000117P001-1424A-003                    001487P001-1424A-003
TIMOTHY HERRON                    RYAN HERTEL                                RYAN RONALD HERTEL                      HESBY OAKS LEADERSHIP CHARTER SCHOOL
1352 CARRIE LEE WAY               INACTIVE                                   7844 SW SKYHAR DR                       15530 HESBY ST
SAN JOSE CA 95118                 111 ELLIS ST 5TH FL                        PORTLAND OR 97223                       ENCINO CA 91436
                                  SAN FRANCISCO CA 94102-2109




003155P001-1424A-003              003156P001-1424A-003                       003157P001-1424A-003                    003158P001-1424A-003
KIMBERLY M HESS                   MADELINE HESTER                            SHAE MCKENNA HESTER                     AMARI HICKS
13 VÍA SOLANO                     7957 LARGE AVE NE                          2818 42ND ST                            2125N41ST
RANCHO SANTA MARGARITA CA 92688   OTSEGO MN 55301                            SACRAMENTO CA 95817                     MILWAUKEE WI 53208




003159P001-1424A-003              000463P001-1424A-003                       000464P001-1424A-003                    003160P001-1424A-003
MARGARET A HICKS                  ELISE CIERA LEE HIDDLESON                  CALEY HIGDON                            CHRISTIAN T HIGMAN
6464 ANDERSON AVE                 103 SOUTH 1ST ST                           5317 SOUTHBRIDGE PL                     26600 OSO PKWY
HANOVER MD 21076                  DAWSON IA 50066                            SAN JOSE CA 95118                       APT# 215
                                                                                                                     MISSION VIEJO CA 92691
                               Case 19-11813-CSS                Doc 70   Filed 08/23/19              Page 84 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 78 of 197                                                                                                                  08/22/2019 11:52:37 AM
003161P001-1424A-003           003163P001-1424A-003                         003162P001-1424A-003                      000465P001-1424A-003
CONNOR C HILL                  DALAINA M HILL                               JAMAAL HILL                               MICHELLE W HILL
28002 PASEO REPOSO             1907 OAKHURST CIR                            1625 S DIXON CIR                          3178 EMPIRE BLVD
SAN JUAN CAPISTRANO CA 92675   NORMAN OK 73071                              CINCINNATI OH 45224                       ATLANTA GA 30354




000466P001-1424A-003           003164P001-1424A-003                         003165P001-1424A-003                      003166P001-1424A-003
TEAGANN BLYTHE HILL            BRYANNA HILLER                               CHASE M HILLER                            VICTOR HILLS
11505 SW TERRA LINDA ST        170 MEDITERRANEAN DR                         1415 BABCOCK RD                           117 SWANHILL CT
BEAVERTON OR 97005             WEYMOUTH MA 02188                            APT 708                                   PIKESVILLE MD 21208
                                                                            SAN ANTONIO TX 78201




003167P001-1424A-003           003168P001-1424A-003                         003169P001-1424A-003                      003170P001-1424A-003
TREQUAN HILTON                 HAELEIGH HILYARD                             BENNETT HIMMEL                            DANIEL HINOJOSA
6350 ST TIMOTHYS LN            3915 S SENECA ST                             230 WINDSOR RD                            800 W 41ST ST S
CENTREVILLE VA 20121           WICHITA KS 67217                             WABAN MA 02468                            WICHITA KS 67217




003171P001-1424A-003           003172P001-1424A-003                         001623P001-1424A-003                      002035P001-1424A-003
ZOE NICOLE HIPOLITO            DANIEL JAMES HISEL                           MAHA HISHMEH                              MAHA N HISHMEH
20726 BRADFORD FOREST DR       PO BOX 6716                                  1311 NINA CT                              OMAR HAMAD
CYPRESS TX 77433               MALIBU CA 90264                              MCLEAN VA 22101                           1311 NINA CT
                                                                                                                      MCLEAN VA 22101




003173P001-1424A-003           000075P001-1424A-003                         003174P001-1424A-003                      003175P001-1424A-003
DAVID HIXSON                   HM COLLINS PHOTOGRAPHY                       FION H HO                                 KATIE HO
2601 NW 32ND ST                10 AMBERWOOD DR                              630 34TH AVE                              12166 SE 70TH ST
OKLAHOMA CITY OK 73112         EXETER NH 03833                              SAN FRANCISCO CA 94121                    NEWCASTLE WA 98056




000095P001-1424A-003           005204P001-1424A-003                         005204S001-1424A-003                      003176P001-1424A-003
LAURYN HOCK                    HOCKER OXMOOR LLC                            HOCKER OXMOOR LLC                         AUDRA L HOCKETT
279 E 2ND AVE #4               OXMOOR CENTER                                OXMOOR CENTER                             6270 GOEBLE ST
SALT LAKE CITY UT 84103        LAW LEASE ADMINISTRATION DEPT                GENERAL MANAGER                           STILWELL KS 66085
                               110 NORTH WACKER DR                          7900 SHELVYVILLE DR
                               CHICAGO IL 60606                             LOUISVILLE KY 40222



003177P001-1424A-003           003178P001-1424A-003                         000467P001-1424A-003                      000468P001-1424A-003
KRISTA MAIRE HOEGEN            ALEXA K HOEPER                               BRIANNA H HOERST                          PATRICIA HOFFMANN
16 WILLIAMS ST                 9023 139TH AVE SE                            3740 BELFAST AVE                          1485 BETA DR
DUDLEY MA 01571                NEWCASTLE WA 98059                           CINCINNATI OH 45236                       FLORISSANT MO 63031
                             Case 19-11813-CSS             Doc 70   Filed 08/23/19              Page 85 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 79 of 197                                                                                                             08/22/2019 11:52:37 AM
000469P001-1424A-003         003179P001-1424A-003                      000470P001-1424A-003                      003180P001-1424A-003
CLAIRE M HOHL                BRENDA HOLCOMB                            NICHOLE HOLCOMB                           BENTON A HOLDEN
375 AMBERIDGE TRL            650 COG CT                                15517 40TH AVE W                          11809 WINTERLONG WAY
ATLANTA GA 30328             MILLERSVILLE MD 21108                     E102                                      COLUMBIA MD 21044
                                                                       LYNNWOOD WA 98087




000471P001-1424A-003         000472P001-1424A-003                      001489P001-1424A-003                      003181P001-1424A-003
MACEY V HOLDEN               IRENE HOLDER                              HOLLAND AMERICAN FOOD                     ERIC O HOLLAND
3112 SOUTH GARDENIA CT       9171 EVES CIR                             2755 28TH ST SW                           820 SE 71ST ST
BROKEN ARROW OK 74012        ROSWELL GA 30076                          GRAND RAPIDS MI 49519                     OKLAHOMA CITY OK 73149




003182P001-1424A-003         003185P001-1424A-003                      001490P001-1424A-003                      000473P001-1424A-003
MARILYN J HOLLIS             RACHEL ZIPPORAH HOLLOWAY                  HOLLWEG ASSESSMENT PARTNERS LLC           ANASTASIA HOLM
3 NORTH CROWN                2317 BRIARCLIFF RD                        1341 W MOCKINGBIRD LN                     8624 36 1/2 CIR N
COLLINSVILLE IL 62234        ATLANTA GA 30329                          STE 700W                                  NEW HOPE MN 55427
                                                                       DALLAS TX 75247




000474P001-1424A-003         003186P001-1424A-003                      003187P001-1424A-003                      001814P001-1424A-003
DELORES M HOLMES             NICHOLAS HOLMQUIST                        CRISTIAN A HOLZER                         SANDRA HOLZGEN
109 ACADEMY AVE              20020 OXNARD ST                           11516 WAESCHE DR                          117 PEWTER CT
PROVIDENCE RI 02908          LOS ANGELES CA 91367                      MITCHELLVILLE MD 20721                    LOVELAND OH 45140




003188P001-1424A-003         005279P001-1424A-003                      002004P001-1424A-003                      003189P001-1424A-003
ALYSSA M HOLZSCHUH           AUGUSTIN HONG                             WENDY HONG                                WENDY HONG
27817 LARKMAIN DR            RIVERWOOD CAPITAL PARTNERS                111 ELLIS ST FL5TH                        765 ELLIS ST
SANTA CLARITA CA 91350       70 WILLOW RD STE 100                      SAN FRANCISCO CA 94102                    #12
                             MENLO PARK CA 94025                                                                 SAN FRANCISCO CA 94109




000475P001-1424A-003         000476P001-1424A-003                      003190P001-1424A-003                      003191P001-1424A-003
KALEY M HOOD                 JADA HOOKER                               GENEVIEVE G HOOVER                        HANNAH HOOVER
203 N EASTERN AVE            9550 LONG PT RD                           26671 CADENAS                             1006 HOMELAND DR
SHAWNEE OK 74801             APT# 124                                  MISSION VIEJO CA 92691                    LANCASTER PA 17601
                             HOUSTON TX 77055




003192P001-1424A-003         000477P001-1424A-003                      000011P002-1424S-003                      001492P001-1424A-003
ADRIANNA HOPKINS             CLAIRE HOPKINS                            HORIZON RETAIL CONSTRUCTION INC           HORIZON RETAIL CONSTRUCTION INC
1170 SOUTH MAPLE GROVE AVE   4055 25TH ST                              LEGAL DEPT.                               9999 E EXPLORATION CT
SPRINGFIELD MO 65804         SAN FRANCISCO CA 94114                    9999 E EXPLORATION CT                     STURTEVANT WI 53177
                                                                       STURTEVANT WI 53177
                                                Case 19-11813-CSS                 Doc 70   Filed 08/23/19            Page 86 of 203
                                                                                Mishti Holdings LLC, et al.
                                                                                      Exhibit Pages

Page # : 80 of 197                                                                                                                                 08/22/2019 11:52:37 AM
000478P001-1424A-003                            001493P001-1424A-003                         001494P001-1424A-003                     000018P001-1424S-003
CHRISTINA MARIE HORTON                          HOSODA BROS INC                              HOUSE OF DORCHESTER                      HOUSE SINCLAIR
16306 WEST LADY FERN LN                         1444 TENNESSEE ST                            1714 WILMINGTON AVE                      LILITH ORTIZ
HOUSTON TX 77073                                SAN FRANCISCO CA 94107                       RICHMOND VA 23227                        2301 EAST 7TH ST STE A344
                                                                                                                                      LOS ANGELES CA 90023




001495P001-1424A-003                            001056P001-1424A-003                         001057P001-1424A-003                     003193P001-1424A-003
HOUSE SINCLAIR                                  HOUSTON DEPT OF HEALTH AND HUMAN SVC         HOWARD COUNTY HEALTH DEPT                AUDREY HOWARD
2301 EAST 7TH ST STE A344                       PO BOX 300008                                DIRECTOR OF FINANCE                      3819 WOODFORD RD
LOS ANGELES CA 90023                            HOUSTON TX 77230-0008                        8930 STANFORD BLVD                       CINCINNATI OH 45213
                                                                                             COLUMBIA MD 21045




003194P001-1424A-003                            003195P001-1424A-003                         003196P001-1424A-003                     003197P001-1424A-003
BRENDEN HOWARD                                  SHARICE HOWARD                               BRADLEY C HOWE                           JUSTIN T HOWELL-GRANT
10316 MO-96                                     4819 1/2 SOUTH 24TH ST                       1550 N READING RD                        14039 CHAPEL RD
MILLER MO 65707                                 OMAHA NE 68107                               STEVENS PA 17578                         MINCO OK 73059




003198P001-1424A-003                            001496P001-1424A-003                         000479P001-1424A-003                     003199P001-1424A-003
OLIVIA HOYLAND                                  HU PRODUCTS LLC                              GRACE C HUDDLESTON                       ELIZABETH HUDNALL
60 N MAIN ST                                    78 5TH AVE GROUND FL                         3901 W NASHVILLE ST                      3425 DECATUR ST
# 307                                           NEW YORK NY 10011                            BROKEN ARROW OK 74012                    OMAHA NE 68111
NATICK MA 01760




003200P001-1424A-003                            003201P001-1424A-003                         003202P001-1424A-003                     003203P001-1424A-003
MAXWELL EDWARD HUDSON                           NATALEE HUDSON                               KASHIONA HUDSON-HOWARD                   JULIAN D HUERTA
9237 W PREECE ST                                6000 NORTHLAND AVE NE                        16 N YEWDALL ST                          4557 EAGLE ROCK BLVD
BOISE ID 83704                                  ALBUQUERQUE NM 87109                         1ST FL                                   APT 1
                                                                                             PHILADELPHIA PA 19139                    LOS ANGELES CA 90041




003204P001-1424A-003                            003207P001-1424A-003                         003205P001-1424A-003                     003208P001-1424A-003
ANTONIO HUFFMAN                                 ERIKA J HUFFMAN                              JAMES HUFFMAN                            ARIANNA M HUGGINS-BEDLEY
9908 W 58TH ST                                  15805 35TH AVE NE                            729 E HUGHBERT ST                        420 GLENDALE RD
B1                                              LAKE FOREST PARK WA 98155                    NORMAN OK 73071                          UPPER DARBY PA 19082
COUNTRYSIDE IL 60525




000062P001-1424S-003                            000480P001-1424A-003                         000481P001-1424A-003                     000482P001-1424A-003
HUGHES HUBBARD AND REED LLP                     BURK HUGHES                                  CAROLINE L HUGHES                        DMYANA J HUGHES-THOMAS
KATHRYN A COLEMAN CHRIS GARTMAN JEFF MARGOLIN   509 WILDERNESS RD                            3416 TILTON VLY DR                       5700 E MAINSGATE RD
ONE BATTERY PK PLZ                              LOUISVILLE KY 40214                          FAIRFAX VA 22033                         APT 2405
NEW YORK NY 10004-1482                                                                                                                WICHITA KS 67220
                             Case 19-11813-CSS            Doc 70   Filed 08/23/19               Page 87 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 81 of 197                                                                                                             08/22/2019 11:52:37 AM
003206P001-1424A-003         000483P001-1424A-003                     001497P001-1424A-003                       003209P001-1424A-003
SYDNEY HUMFELD               RYEIN ELIZA HUMPHERYS                    HUNT ELECTRIC INC                          MADISON MY SHALE HUNT
2401 W OMAHA ST              274 EAST 6790 SOUTH                      1863 W ALEXANDER ST                        1276 WINDMILL LN
APT 516                      MIDVALE UT 84047                         SALT LAKE CITY UT 84119                    SILVER SPRING MD 20905
BROKEN ARROW OK 74012




000484P001-1424A-003         000485P001-1424A-003                     003183P001-1424A-003                       000486P001-1424A-003
JASMINE M HUNTER             NATHAN I HUNTER                          AMYA ELIZABETH HURLEY                      KATY HURST
1728 CRYSTAL ANN AVE         5501 COMANCHE WAY                        7511 HAINES CT                             1145 NW 42 ST
LAS VEGAS NV 89106           MADISON WI 53704                         LAUREL MD 20707                            OKC OK 73118




003184P001-1424A-003         003210P001-1424A-003                     000487P001-1424A-003                       003211P001-1424A-003
JESSICA L HUSTUS             EMILY ANN HUTCHISON                      DEBRA S HUTSON                             DONNA HUYNH
316 W 6TH ST                 8850 SW BLAKE ST                         15161 AUKLET ST                            10110 REEDWOOD LN
GYPSUM KS 67448              TUALATIN OR 97062                        PARKER CO 80134                            HOUSTON TX 77036




000488P001-1424A-003         003212P001-1424A-003                     000489P001-1424A-003                       000490P001-1424A-003
LISA HUYNH                   DAVID K HWAN YI                          CAITLIN HWANG                              RENEE HWANG
11116 KAIBAB RD SE           10309 PRESTON VINEYARD DR                10219 ASPEN WILLOW DR                      5238 116TH PL SE
ALBUQUERQUE NM 87123         FRISCO TX 75035                          FAIRFAX VA 22032                           BELLEVUE WA 98006




000063P001-1424A-003         003213P001-1424A-003                     003214P001-1424A-003                       001058P001-1424A-003
HYMAN, PHELPS AND MCNAMARA   ZAYNAB M IBRAHIM                         STERLING ICKES                             IDAHO STATE DEPT OF AGRICULTURE
700 THIRTEENTH ST NW         11481 SW GREENBURG RD                    324 HENDERSON DR                           BUREAU OF WEIGHTS AND MEASURES
STE 1200                     TIGARD OR 97223                          SAN JOSE CA 95123                          PO BOX 7249
WASHINGTON DC 20005                                                                                              BOISE ID 83707




000491P001-1424A-003         001499P001-1424A-003                     003215P001-1424A-003                       001059P001-1424A-003
ROLEVER M IGLESIAS           IKES INC                                 LAURA JEAN ILG                             ILLINOIS DEPT OF AGRICULTURE
344 CASTLE ST                12 FORD ST                               7078 S LAFAYETTE WAY                       801 E SANGAMON ABE
DALY CITY CA 94014           SAN FRANCISCO CA 94114                   CENTENNIAL CO 80122                        PO BOX 19281
                                                                                                                 SPRINGFIELD IL 62702




001129P001-1424A-003         000492P001-1424A-003                     001500P001-1424A-003                       000030P001-1424A-003
ILLINOIS DEPT OF REVENUE     EVELYNN S IMHOFF                         IMPERIAL                                   INCORP SVC INC
501 S SECOND ST              4806 MOONLIGHT DR                        PO BOX 775338                              PO BOX 94438
RM 351                       WILLIS TX 77318                          CHICAGO IL 60677-5338                      LAS VEGAS NV 89193
SPRINGFIELD IL 62756
                                       Case 19-11813-CSS                      Doc 70   Filed 08/23/19               Page 88 of 203
                                                                         Mishti Holdings LLC, et al.
                                                                               Exhibit Pages

Page # : 82 of 197                                                                                                                                   08/22/2019 11:52:37 AM
000029P001-1424A-003                   003216P001-1424A-003                              000028P001-1424A-003                          000493P001-1424A-003
INDUSTRY RETAIL GROUP                  NICOLAS ALVARO INFANTE                            INFORUS, INC                                  KIMBERLY INGA
VECTOR INTELLIGENT SOLUTIONS LLC       14855 MEMORIAL DR                                 PO BOX 847798                                 4080 DUBLIN CIR
PO BOX 645096                          #703                                              LOS ANGELES CA 90084-7798                     WEST VALLEY CITY UT 84119
PITTSBURGH PA 15264-5096               HOUSTON TX 77079




000494P001-1424A-003                   003217P001-1424A-003                              000495P001-1424A-003                          003218P001-1424A-003
ALAYSHA INGRAM                         ANTHONY INGRAM                                    AVERY T INGRAM                                BRITTANY C INMAN
4081 NORTHRIDGE WAY                    29801 MONTMORENCY ST                              4081 NORTHRIDGE WAY                           3434 OAKDALE ST
NORCROSS GA 30093                      NOVI MI 48377                                     APT 6                                         APT 212
                                                                                         NORCROSS GA 30093                             SAN ANTONIO TX 78229




001501P001-1424A-003                   005168P001-1424A-003                              001502P001-1424A-003                          000054P001-1424S-003
INNOVATIVE TECHNOLOGIES                INTER BANK-CLOSED                                 INTERMARKET GOURMET                           INTERNAL REVENUE SVC
PO BOX 6080                            LEGAL DEPT                                        25008 VIKING ST                               CENTRALIZED INSOLVENCY OPERATION
ALBANY CA 94706                        4921 NORTH MAY AVE                                HAYWARD CA 94545                              PO BOX 7346
                                       OKLAHOMA CITY OK 73112                                                                          PHILADELPHIA PA 19101-7346




000055P001-1424S-003                   004906P001-1424A-003                              005169P001-1424A-003                          001503P001-1424A-003
INTERNAL REVENUE SVC                   INTERNAL REVENUE SVC                              INTERNATIONAL BANK OF COMMERCE                INTERNATIONAL ENVIRONMENTAL MANAGEMENT
CENTRALIZED INSOLVENCY OPERATION       1111 CONSTITUTION AVE NW                          LEGAL DEPT                                    P O BOX 4648
2970 MARKET ST                         WASHINGTON DC 20224                               7723 NW 23RD ST                               CAROL STREAM IL 60197-4648
MAIL STOP 5 Q30 133                                                                      BETHANY OK 73008
PHILADELPHIA PA 19104-5016



001504P001-1424A-003                   001505P001-1424A-003                              004909P001-1424A-003                          001506P001-1424A-003
INTERNATIONAL SYSTEMS OF AMERICA LLC   IOWA DEPT OF INSPECTIONS AND APPEALS              IOWA DEPT OF REVENUE                          IPASS INC
P O BOX 99529                          321 E 12TH ST FL3                                 PO BOX 10471                                  PO BOX 200152
LOUISVILLE KY 40269                    DES MOINES IA 50319                               DES MOINES IA 50306-3457                      PITTSBURGH PA 15251-0152




005367P001-1424A-003                   005205P001-1424A-003                              005297P001-1424A-003                          003219P001-1424A-003
IQ9 - 200 SW C AVE LLC                 IQ9- 200 SW C AVE LLC                             IRA RESOURCES INC FBO SEAN D MCARTHUR 21474   KIRSTEN L IRELAND
51 CENTRAL MALL                        C III ASSET MANAGEMENT                            RIVERWOOD CAPITAL PARTNERS                    1538 N NICHOLAS RD
LAWTON OK 73501-4601                   5221 N O'CONNOR BLVD                              70 WILLOW RD STE 100                          NIXA MO 65714
                                       STE 600                                           MENLO PARK CA 94025
                                       IRVING TX 75039



001590P001-1424A-003                   003220P001-1424A-003                              001507P001-1424A-003                          004907P001-1424A-003
LAURA IRESON                           LAURA ELIZABETH IRESON                            IRINA AGIY                                    IRS INTERNAL REVENUE SVC
4400 ASHFORD DUNWOODY RD               778 MAYNARD TER SE                                4001 HEATHER HILL WAY                         10TH ST AND PENNSYLVANIA AVE NW
SPACE# 1355                            ATLANTA GA 30316                                  NORTH HIGHLANDS CA 95660                      WASHINGTON DC 20530
ATLANTA GA 30346
                                Case 19-11813-CSS              Doc 70   Filed 08/23/19             Page 89 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 83 of 197                                                                                                                08/22/2019 11:52:37 AM
001508P001-1424A-003            000496P001-1424A-003                       005298P001-1424A-003                     003221P001-1424A-003
ISA FIREAND SECURITY            AUSTIN M ISAACS                            ISIDORE CAPITAL LLC                      JOHANNA ISOM-SMART
PO BOX 99529                    7500 ELBROOK AVE                           ATTN:THOMAS BAKER                        4623 E 104TH ST
LOUISVILLE KY 40269             CINCINNATI OH 45237                        9706 WARRINER CIR                        GARFIELD HEIGHTS OH 44125
                                                                           OKLAHOMAM OK 73162




003222P001-1424A-003            000497P001-1424A-003                       000062P001-1424A-003                     001394P001-1424A-003
NASHLY ISRAEL                   BRAYDAN ISSERMOYER                         ITALENT CORP                             EMMA IVANCICH
41 HARTE PL                     4324 SPRUCE ST                             27 DEVINE ST                             111 ELLIS ST FL4TH
PISCATAWAY TOWNSHIP NJ 08854    WHITEHALL PA 18052                         STE 20                                   SAN FRANCISCO CA 94102
                                                                           SAN JOSE CA 95110




000498P001-1424A-003            001511P001-1424A-003                       001512P001-1424A-003                     003223P001-1424A-003
EMMA POPE IVANCICH              J AND J HEATING AND COOLING                J MARK HELDENBRAND PC                    AJANAI L JACKSON
1135 87TH ST                    136 KELLER AVE                             2222 S DOBSON RD STE 402                 827 HIGH ST
DALY CITY CA 94015              LANCASTER PA 17604                         MESA AZ 85202-6491                       LANCASTER PA 17603




003224P001-1424A-003            003225P001-1424A-003                       003226P001-1424A-003                     003227P001-1424A-003
ALEXIS RACHEL JACKSON           ANTONAE JACKSON                            AYJAEE E JACKSON                         KAMARIA JACKSON
812 VISTA ARRIAGO               13349 CEDAR RD                             5540 W HARMON AVE                        1000 MONTAGE WAY
CAMARILLO CA 93012              CLEVELAND HEIGHTS OH 44118                 APT 2041                                 #1313
                                                                           LAS VEGAS NV 89103                       ATLANTA GA 30341




003228P001-1424A-003            001775P001-1424A-003                       003229P001-1424A-003                     000499P001-1424A-003
LERON JACKSON                   RAFFERTY JACKSON                           RANDY L JACKSON                          RAYVONNE MIA JACKSON
4748 COUNTRY LN                 1626 MONTANA ST STE 123                    4139 HIGH PK TER                         1010 KENWYN ST
APT 521                         SANTA MONICA CA 90402                      EAST POINT GA 30344                      PHILADELPHIA PA 19124
WARRENSVILLE HEIGHTS OH 44128




003230P001-1424A-003            000500P001-1424A-003                       000501P001-1424A-003                     001516P001-1424A-003
RYAN JACKSON                    SARAH A JACOB                              KIA JIE JACOBS                           JACOBSEN SALT CO
4247 TALMADGE CIR               520 HEMBREE HOLLOW                         789 HAMMOND DR APT 905                   602 SE SALMON ST
CAMP SPRINGS MD 20746           ROSWELL GA 30076                           SANDY SPINGS GA 30328                    PORTLAND OR 97214




003231P001-1424A-003            003232P001-1424A-003                       003233P001-1424A-003                     003234P001-1424A-003
GINA JACOBSON                   SAFANAH A JALAL                            ALESSIA MARIA JAMES                      STEVEN P JAMES
375 CONESTOGA WAY               18 TERI CIR                                17504 CURRY BRANCH RD                    5907 TATTERSALL DR
#1524                           #181                                       LOUISVILLE KY 40245                      APT 18
HENDERSON NV 89002              WESTBROOK ME 04092                                                                  DURHAM NC 27713
                          Case 19-11813-CSS        Doc 70   Filed 08/23/19              Page 90 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 84 of 197                                                                                                     08/22/2019 11:52:37 AM
003235P001-1424A-003      003236P001-1424A-003                 003237P001-1424A-003                      000502P001-1424A-003
ASHLEE F JAQUETTE         KENDRA A JARRETT                     CHRISTIAN S JASMIN                        RILEY C JASPERSON
6705 RIVERTON AVE         5965 W MIDWAY PK                     2548 DANIELLE CT                          11 SPINNING ROD CT
APT 8                     CHICAGO IL 60644                     MARIETTA GA 30062                         SACRAMENTO CA 95833
LOS ANGELES CA 91606




001524P001-1424A-003      000503P001-1424A-003                 003238P001-1424A-003                      003239P001-1424A-003
JDL INC                   MAXO JEAN PIERRE                     SYDNEY JEANMARIE                          BRECKEL JEFFERSON
3060 E POST RD STE140     152 LAKESHORE DR                     6870 SW PRINCESS AVE                      1728 NORTH 16TH ST
LAS VEGAS NV 89120        DAVENPORT FL 33837                   BEAVERTON OR 97008                        APT B
                                                                                                         PHILADELPHIA PA 19121




000504P001-1424A-003      001526P001-1424A-003                 003240P001-1424A-003                      001527P001-1424A-003
ABIGAIL JELLISON          JELLY BELLY CANDY CO                 AUNT JEMIMA                               JENI'S SPLENDID ICE CREAMS
89 ELDERBERRY DR          PO BOX 742799                        111 ELLIS ST                              1145 CHESAPEAKE AVE STE L
SOUTH PORTLAND ME 04106   LOS ANGELES CA 90074                 SAN FRANCISCO CA 94102                    COLUMBUS OH 43212




003241P001-1424A-003      003242P001-1424A-003                 003243P001-1424A-003                      003244P001-1424A-003
AIJIAN M JENKINS          MAYA G JENKINS                       TIARA S JENKINS                           ALEXANDRA P JENNINGS
1722 N 84TH TER           5334 KERRY DR                        6337 MORTON ST                            8550 WREN AVE
OMAHA NE 68114            BATON ROUGE LA 70814                 PHILADELPHIA PA 19144                     APT 5B
                                                                                                         GILROY CA 95020




003245P001-1424A-003      003246P001-1424A-003                 000505P001-1424A-003                      000506P001-1424A-003
ALEXIS JENNINGS           BENJAMIN E JENNINGS                  HANNAH JENNINGS                           CHRISTINE E JENSEN
6771 BENDBROOK DR         5 OVERHILL RD                        307 GRAY RD                               16 MACKAY LN
FRISCO TX 75035           NATICK MA 01760                      NORTH YARMOUTH ME 04097                   NEWARK DE 19713




000507P001-1424A-003      003247P001-1424A-003                 000508P001-1424A-003                      003248P001-1424A-003
KATELYN JENSEN            RACHAEL D JENSEN                     GARRETT JERNIGAN                          COLTON JESSOP
601 SCOTT DR              200 PRESTWICK LN                     2339 W GRAND TETON DR                     560 WEST PERKINS
EDMOND OK 73013           NEW CASTLE DE 19720                  MERIDIAN ID 83646                         OVERTON NV 89040




001798P001-1424A-003      001534P001-1424A-003                 000509P001-1424A-003                      003249P001-1424A-003
ROBERT DE JESUS           JFC INTERNATIONAL INC                LORI C JIANG                              AVERY JILES
111 ELLIS ST FL4TH        48490 MILMONT DR                     2191 42ND AVE                             5016 KENNINGTON LN
SAN FRANCISCO CA 94102    FREMONT CA 94538                     SAN FRANCISCO CA 94116                    OKLAHOMA CITY OK 73150
                           Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 91 of 203
                                                      Mishti Holdings LLC, et al.
                                                            Exhibit Pages

Page # : 85 of 197                                                                                                        08/22/2019 11:52:37 AM
000510P001-1424A-003       003250P001-1424A-003                    003251P001-1424A-003                     001536P001-1424A-003
FABIOLA E JIMENEZ SOLIS    JAMIE CHRISTINE JIMENEZ                 JASON JIMENEZ                            JJS SWEETS INC
19104 SATICOY ST           22507 FRASSATI WAY DR                   200 E LOMITA AVE                         PO BOX 3312
RESEDA CA 91335            SPRING TX 77389                         GLENDALE CA 91205                        BOULDER CO 80307




000109P001-1424A-003       001713P001-1424A-003                    003252P001-1424A-003                     001538P001-1424A-003
JLMENNELLA LLC             NURSHAZLEENA JOHARI                     THOMAS JOHENGEN                          JOHN AND KIRA'S CHOCOLATES
5 STAGS VIEW LN            78 BENTLEY AVE                          69 INDEPENDENCE DR                       163 WEST WYOMING AVE
YOUNTVILLE CA 94599        APT 7                                   WESTBROOK ME 04092                       PHILADELPHIA PA 19140
                           LOS GATOS CA 95030




001539P001-1424A-003       003253P001-1424A-003                    001540P001-1424A-003                     000027P001-1424A-003
JOHN KELLY FOODS INC       ERIC T JOHNS                            JOHNSON CONTROLS SECURITY SOLUTIONS      JOHNSON COUNTY WASTEWATER
JOHN KELLY CHOCOLATE       18 EAST LAFAYETTE AVE                   POBOX 371967                             PO BOX 219948
1506 N SIERRA BONITA       BALTIMORE MD 21202                      PITTSBURGH PA 15250-7967                 KANSAS CITY MO 64121-9948
LOS ANGELES CA 90046




000511P001-1424A-003       003254P001-1424A-003                    003255P001-1424A-003                     003256P001-1424A-003
ANABELLE DOROTHY JOHNSON   ANNE JOHNSON                            ANYAH D JOHNSON                          CHE OBANIAN JOHNSON
189 EAST 6740 SOUTH        3150 AVENUE OF THE STARS                19726 MANSFIELD ST                       3558 DALEFORD RD
MIDVALE UT 84047           FRISCO TX 75034                         DETROIT MI 48235                         SHAKER HEIGHTS OH 44120




003257P001-1424A-003       000512P001-1424A-003                    003258P001-1424A-003                     003259P001-1424A-003
CHRISTIAN O JOHNSON        CLAYTON A JOHNSON                       DETERRIUS L JOHNSON                      JOSEPH T JOHNSON
15923 BANCROFT CT # 727    10515 WOODINVILLE DR                    2400 14TH AVE                            148 S PENN ST
OMAHA NE 68130             SLOT 82                                 BROADVIEW IL 60155                       ALLENTOWN PA 18102
                           BOTHELL WA 98011




003260P001-1424A-003       003261P001-1424A-003                    003262P001-1424A-003                     003263P001-1424A-003
JULIANA JOHNSON            KHALY F JOHNSON                         MACEY L JOHNSON                          MADISON M JOHNSON
1845 S SIEGER DR           1791 WRENFORD RD                        716 2ND AVE                              404 AUDUBON DR
SPRINGFIELD MO 65804       SOUTH EUCLID OH 44121                   EXCELSIOR MN 55331                       MCKINNEY TX 75070




003264P001-1424A-003       003268P001-1424A-003                    003265P001-1424A-003                     003266P001-1424A-003
MAHALIA M JOHNSON          MARIAH JOHNSON                          MERCEDES JOHNSON                         MITCHELL JOHNSON
18 GREGORY RD              14970 POTOMAC HEIGHTS PL                1415 CHURCH ST                           723 SW TYLER ST
FRAMINGHAM MA 01701        WOODBRIDGE VA 22191                     PHILADELPHIA PA 19124                    #4B
                                                                                                            TOPEKA KS 66603
                            Case 19-11813-CSS         Doc 70   Filed 08/23/19            Page 92 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 86 of 197                                                                                                     08/22/2019 11:52:37 AM
003267P001-1424A-003        003269P001-1424A-003                  000513P001-1424A-003                    000514P001-1424A-003
MONET JOHNSON               PATRICIA L JOHNSON                    ROBERT J JOHNSON                        ROUA J JOHNSON
4857 ST BARNABAS RD         2326 NW DENVER AVE                    5042 N 56TH ST                          16417 HAUSS AVE
APT 6                       LAWTON OK 73505                       MILWAUKEE WI 53218                      EASTPOINTE MI 48021
MARLOW HEIGHTS MD 20748




003270P001-1424A-003        003271P001-1424A-003                  003272P001-1424A-003                    003273P001-1424A-003
SAMANTHA JOHNSON            TACARRA JOHNSON                       TATYANA L JOHNSON                       TONI L JOHNSON
21W770 GLEN PARK RD         5110 N 68TH ST                        3587 NEW HAMPSHIRE AVE                  9115 N HUDSON AVE
GLEN ELLYN IL 60137         MILWAUKEE WI 53218                    EASTON PA 18045                         OKLAHOMA CITY OK 73114




003274P001-1424A-003        003275P001-1424A-003                  003276P001-1424A-003                    003277P001-1424A-003
TROY DANIEL JOHNSON         TYRA C JOHNSON                        VIRGINIA JOHNSON                        WARREN JOHNSON
18 GREGORY RD               2413 ADDISON LN                       8912 MEDICINE WHEEL AVE                 203 REMINGTON HARBOR CT
FRAMINGHAM MA 01701         JOHNS CREEK GA 30005                  LAS VEGAS NV 89143                      APT 203
                                                                                                          HOUSTON TX 77073




003278P001-1424A-003        003279P001-1424A-003                  001568P001-1424A-003                    003280P001-1424A-003
WILLIE JOHNSON              XENIA C JOHNSON                       KATHRYN JOHNSTON                        KATHRYN JOHNSTON
597 RIDGE RD                1707 S 2ND AVE                        68 MACKENZIE LN                         68 MACKENZIE LN N
SPRING CITY PA 19475        MAYWOOD IL 60153                      NORTH DENVILLE NJ 07834                 DENVILLE NJ 07834




003281P001-1424A-003        003282P001-1424A-003                  001541P001-1424A-003                    001542P001-1424A-003
THOMAS PATRICK JOHNSTONE    ALYSSA D JOLLEY                       JONBOY CARAMELS LLC                     JONES CONTRACTING ENTERPRISES INC
13 PROMONTORY               807 N FARMER AVE                      4900 9TH AVE NW                         8128 PULASKI HWY
CLOVE CANYON CA 92679       SPRINGFIELD MO 65802                  STE 100                                 BALTIMORE MD 21237
                                                                  SEATTLE WA 98107




000515P001-1424A-003        003283P001-1424A-003                  000516P001-1424A-003                    000517P001-1424A-003
ABBY DUGGAN JONES           ANNA JONES                            BRITTANY JONES                          CARSON JONES
304 WESTHILL DR             111 ELLIS ST                          5743 COLLEGE AVE                        2524 IVY STONE LN
LOS GATOS CA 95032          SAN FRANCISCO CA 92012                KANSAS CITY MO 64130                    FRIENDSWOOD TX 77546




000518P001-1424A-003        003284P001-1424A-003                  003285P001-1424A-003                    003290P001-1424A-003
CHRISTOPHER MICHAEL JONES   CIARA JONES                           CLAIRE I JONES                          CONNOR SCHROEDER JONES
2615 180TH ST SE            3450 JONES MILL RD                    7419 ELDERBERRY ST                      3294 S WOODSTOCK AVE
BOTHELL WA 98012            NORCROSS GA 30092                     SAN ANTONIO TX 78240                    SPRINGFIELD MO 65809
                                Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 93 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 87 of 197                                                                                                                 08/22/2019 11:52:37 AM
003291P001-1424A-003            003292P001-1424A-003                        003293P001-1424A-003                     003294P001-1424A-003
DALTON B JONES                  DYLAN JONES                                 JADE L JONES                             JAZMYN CATHLENE JONES
1725 BRIARCREEK                 1722 E CHERRY ST                            208 W 9TH ST                             1367 SE 71ST CT
NORMAN OK 73071                 SPRINGFIELD MO 65802                        NEWBERG OR 97132                         HILLSBORO OR 97123




003295P001-1424A-003            003296P001-1424A-003                        003297P001-1424A-003                     000519P001-1424A-003
JSHAUN M JONES                  LARISSA JONES                               MEGAN M JONES                            NYASIA JONES
4921 MANDERSON ST               741 HILL CHURCH RD                          14716 SW 80TH AVE                        501 1/2 BELL AVE
OMAHA NE 68104                  BOYERTOWN PA 19512                          TIGARD OR 97224                          LAWTON OK 73507




003298P001-1424A-003            003299P001-1424A-003                        003300P001-1424A-003                     000520P001-1424A-003
OLYVIA K JONES                  RAENA JONES                                 TIARAH JONES                             WILLIAM A JONES
4744 HADEN CT                   301 W 10TH ST                               2606 N CORLIES ST                        415 SEVERNSIDE DR
KANSAS CITY MO 64136            APT D                                       PHILADELPHIA PA 19132                    SEVERNA PARK MD 21146
                                SHAWNEE OK 74802




000521P001-1424A-003            003301P001-1424A-003                        000025P002-1424S-003                     001543P001-1424A-003
ZOE JONES                       KETTRYN R JONES-CLARK                       JORDAN CREEK TOWN CENTER                 JORDAN CREEK TOWN CENTER
2416 MADRE DR NORTHEAST         4744 HADEN CT                               JULIE BOWDEN                             SDS-12-2423
ALBUQUERQUE NM 87112            KANSAS CITY MO 64136                        SDS-12-2423                              PO BOX 86
                                                                            PO BOX 86                                MINNEAPOLIS MN 55486-2423
                                                                            MINNEAPOLIS MN 55486-2423



005206P001-1424A-003            005206S001-1424A-003                        003302P001-1424A-003                     001209P001-1424A-003
JORDAN CREEK TOWN CENTER LLC    JORDAN CREEK TOWN CENTER LLC                ANIA J JORDAN                            ANTOINETTE JORDAN
JORDAN CENTER TOWN CENTER       GENERAL MANAGER                             7260 EDEN BROOK DR APT E                 322 ANN ST
LAW LEASE ADMINISTRATION DEPT   1001 JORDAN CREEK PKWY                      COLUMBIA MD 21046                        PHOENIXVILLE PA 19460
110 NORTH WACKER DR             WEST DES MOINES IA 50266
CHICAGO IL 60606



003303P001-1424A-003            003304P001-1424A-003                        003305P001-1424A-003                     003306P001-1424A-003
DEVANAIR S JORDAN               MACKENZIE JORDAN                            SHAQUANE K JORDAN                        STEPHEN JORDAN
167 IVEYDALE RD SE              2109 TOWNHILL RD                            3400 RICHMOND PKWY APT 3722              415 BEAR BLVD
MABLETON GA 30126               APT B                                       RICHMOND CA 94806                        APT 13202
                                BALTIMORE MD 21234                                                                   SPRINGFIELD MO 65806




003307P001-1424A-003            003308P001-1424A-003                        001548P001-1424A-003                     000982P001-1424A-003
DOLLY I JOSHI                   MAYA C JOSHI                                JSI IMPORTERS AND DISTRIBUTORS           BENITO JUAREZ
1119 E ELK AVE                  3612 WYNBROOKE CIR                          169 CAMINO DORADO                        ACCOUNTING PRINCIPALS INC
APT 6                           LOUISVILLE KY 40241                         NAPA CA 94558                            44 MONTGOMERY ST #1950
GLENDALE CA 91205                                                                                                    SAN FRANCISCO CA 94104
                                           Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 94 of 203
                                                                      Mishti Holdings LLC, et al.
                                                                            Exhibit Pages

Page # : 88 of 197                                                                                                                        08/22/2019 11:52:37 AM
003309P001-1424A-003                       001529P001-1424A-003                    003310P001-1424A-003                     003286P001-1424A-003
SAJEL C JUAREZ                             JENNIFER JUDKINS                        JENNIFER ANNE JUDKINS                    GABRIEL L JULIAO
4934 W 24TH PL                             6255 RAVENDALE LN                       6255 RAVENDALE LN                        1914 PROUT PL
CICERO IL 60804                            DALLAS, TX 75214                        DALLAS TX 75214                          FALLS CHURCH VA 22043




001060P001-1424A-003                       003287P001-1424A-003                    003311P001-1424A-003                     000522P001-1424A-003
JULIE L ENSOR CLERK OF THE CIRCUIT COURT   MEGAN JULIEN                            MARC JUNCHAYA                            ALEXA MONIQUE JUNCOS
PO BOX 6754                                5142 HOMECOMING LN                      101 MOUNTAIN VIEW DR                     13515 WEST AVE
TOWNSON MD 21285                           COLUMBIA MD 21044                       CLIFTON NJ 07013                         APT 732
                                                                                                                            SAN ANTONIO TX 78216




003312P001-1424A-003                       003313P001-1424A-003                    003314P001-1424A-003                     003315P001-1424A-003
HANNAH JUNG                                LEATH JAMES JURCA                       NICOLE MARIE JUSTICE                     MARWA KADHEM
9627 BELMONT BAY AVE                       6301 CHANNING DR                        5725 HATHAWAY PKWY                       6102 STONEPATH CIR
LAS VEGAS NV 89178                         NORTH HIGHLANDS CA 95610                #9518                                    CENTREVILLE VA 20120
                                                                                   PLANO TX 75024




001555P001-1424A-003                       003316P001-1424A-003                    003317P001-1424A-003                     003318P001-1424A-003
KAEGI USA INC                              HAILEE E KAESTNER                       JORDANA KAGAN                            SAMANTHA KAIDEN
3251 COMMERCE PKWY                         424 WEST MOUNT VERNON ST                9 SPRING LN                              4654 RIVERSTONE DR APT 203
MIRAMAR FL 33025                           SPRINGFIELD MO 65806                    FRAMINGHAM MA 01701                      OWINGS MILLS MD 21117




000523P001-1424A-003                       001556P001-1424A-003                    003319P001-1424A-003                     003320P001-1424A-003
LAVINIA P KAIHEA                           KALEY HOOD                              CIARA L KAMA                             SHAE L KAMERER
7285 CROMWELL WAY                          203 N EASTERN AVE                       5629 N 116TH AVE CIR                     4328 SOUTHEAST 46TH ST
SACRAMENTO CA 95822                        SHAWNEE OK 74801                        OMAHA NE 68164                           APT 145
                                                                                                                            OKLAHOMA CITY OK 73135




001834P001-1424A-003                       001557P001-1424A-003                    001061P001-1424A-003                     001558P001-1424A-003
SEYOUNG KANG                               KANSAS CANDY AND TOBACCO                KANSAS DEPT OF AGRICULTURE               KANSAS FIRE AND SAFETY EQUIPMENT
19655 15TH AVE NE                          4430 W 29TH CIR SOUTH                   RECORDS CENTER FOOD SAFETY               PO BOX 8004
SHORELINE WA 98155                         WICHITA KS 67215                        109 SW 9TH ST 3RD FLOOR                  TOPEKA KS 66608
                                                                                   TOPEKA KS 66612




001559P001-1424A-003                       003321P001-1424A-003                    001560P001-1424A-003                     001561P001-1424A-003
KANSAS FIRE EQUIPMENT CO INC               SYRA KANTE                              KAPAUN AND BROWN INC                     KARA CHOCOLATES
123 S OSAGE                                6655 COLLINSDALE RD                     PO BOX 399                               418 S 1325 W ST
WICHITA KS 67213                           APT D                                   MARSHALLTOWN IA 50158                    OREM UT 84058
                                           PARKVILLE MD 21234
                           Case 19-11813-CSS             Doc 70   Filed 08/23/19               Page 95 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 89 of 197                                                                                                            08/22/2019 11:52:37 AM
001563P001-1424A-003       003322P001-1424A-003                      000071P001-1424A-003                       000003P001-1424S-003
KARNDEAN DESIGN FLOORING   NICOLETTE A KARP                          KATE ROSE PUBLIC RELATIONS LLC             KATERRA RENOVATIONS LLC
1100 PONTIAC CT            2374 33RD AVE                             264 5TH ST                                 AARON LILES
EXPORT PA 15632            SAN FRANCISCO CA 94116                    APT 2E                                     3200 EARHART DR
                                                                     HOBOKEN NJ 07030                           CARROLLTON TX 75006




001565P001-1424A-003       001566P001-1424A-003                      003323P001-1424A-003                       003324P001-1424A-003
KATERRA RENOVATIONS LLC    KATHERINE ANNE CONFECTIONS                KATHY L KAUFFMAN                           DONALD KAUFMAN
3200 EARHART DR            KATHERINE DUNCAN                          2610 WALTHAM DR                            20628 BLACK RD
CARROLLTON TX 75006        3822 W ALTGELD APT 1                      ST. LOUIS MO 63125                         LOS GATOS CA 95033
                           CHICAGO IL 60647




003325P001-1424A-003       003326P001-1424A-003                      003327P001-1424A-003                       003328P001-1424A-003
KAYLA S KAUL               HARPREET KAUR                             RASHMEIR K KAUR                            SARAH A KAUTZKY
1051 N CHRISTINE           3800 BEAUFORT LN                          7456 CITRUS AVE                            6728 E HERITAGE PL N
WICHITA KS 67208           APT A                                     SACRAMENTO CA 95823                        CENTENNIAL CO 80111
                           SAINT MATTHEWS KY 40207




000524P001-1424A-003       003331P001-1424A-003                      003329P001-1424A-003                       003330P001-1424A-003
SOPHIA KAVCIOGLU           MOJDEH KAZEMIHA                           BROOKLYN M KEEGAN                          DANIEL B KEELER
10223 CLEMATIS CT          1800 EVANS LN                             2903 TWIN CITY DR                          385 CURETON PL
LOS ANGELES CA 90077       APT 2215                                  COUNCIL BLUFFS IA 51501                    SAN JOSE CA 95127
                           SAN JOSE CA 95125




003288P001-1424A-003       003289P001-1424A-003                      000525P001-1424A-003                       003332P001-1424A-003
ANGELIQ N KEEN             MICHAEL KEENE                             GRACIE KEITER                              JONATHAN E KELLEHER
8083 GOLD ST               20913 HILLGROVE AVE                       140 WILLIAM ST                             723 CONCORD AVE
OMAHA NE 68124             MAPLE HEIGHTS OH 44137                    PORTLAND ME 04103                          UPPER DARBY PA 19026




003333P001-1424A-003       000063P001-1424S-003                      000526P001-1424A-003                       000527P001-1424A-003
CASSANDRA R KELLER         KELLEY DRYE & WARREN LLP                  EMILY C KELLY                              JADE A KELLY
721 SOMERSET LANDING LN    ROBERT L LEHANE, ESQ                      18123 ALDERWOOD MALL PKWY                  9711 SPAULDING ST
LEAGUE CITY TX 77573       101 PARK AVENUE                           #622                                       OMAHA NE 68134
                           NEW YORK NY 10178                         LYNNWOOD WA 98037




003334P001-1424A-003       003335P001-1424A-003                      003336P001-1424A-003                       003337P001-1424A-003
JOSEPH KELLY               RICHARD J KELLY                           CAMBER M KELSAY                            CARLY KEMP
888 WINDING RIVER LN       7427 MONTGOMERY RD                        1620 NE 4TH ST                             4801 62ND ST
PHOENIXVILLE PA 19460      #22                                       MOORE OK 73160                             SACRAMENTO CA 95820
                           SILVERTON OH 45236
                            Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 96 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 90 of 197                                                                                                            08/22/2019 11:52:37 AM
001572P001-1424A-003        003338P001-1424A-003                         003339P001-1424A-003                    001130P001-1424A-003
KENCRAFT CONFECTIONS        JAMES KENNEDY                                DANIELLE KENT                           KENTUCKY STATE TREASURER
708 S UTAH VLY DR STE B     1535 MAUX DR                                 2209 WALSHIRE AVE                       OFFICE OF THE SECRETARY OF STATE
AMERICAN FORK UT 84003      HOUSTON TX 77043                             BALTIMORE MD 21214                      PO BOX 718
                                                                                                                 FRANKFORT KY 40602-0718




001575P001-1424A-003        005207P001-1424A-003                         005207S001-1424A-003                    000528P001-1424A-003
KENWOOD MALL LLC            KENWOOD TOWN CENTRE LLC                      KENWOOD TOWN CENTRE LLC                 WILLIAM P KEPICH
SDS-12-3080                 KENWOOD TOWN CENTRE                          GENERAL MANAGER                         4032 WOODLAND AVE
PO BOX 86                   LAW LEASE ADMINISTRATION DEPT                7875 MONTGOMERY RD                      WESTERN SPRINGS IL 60558
MINNEAPOLIS MN 55486-3080   110 NORTH WACKER DR                          CINCINNATI OH 45236
                            CHICAGO IL 60606



003340P001-1424A-003        003341P001-1424A-003                         003342P001-1424A-003                    000529P001-1424A-003
TEENA N KERBER              DANIELLE N KERBS                             KAITLYN N KERSTETTER                    ELLA KESSLER
1111 JUNIPER PL             734 BLUFF ST                                 219 W 33RD ST                           7554 CHERRY GLEN AVE
BANNING CA 92220            CAROL STREAM IL 60188                        SHAWNEE OK 74804                        CITRUS HEIGHTS CA 95610




000530P001-1424A-003        003343P001-1424A-003                         000026P002-1424A-003                    003344P001-1424A-003
MAYA KETCHERSIDE            ELISABETH KETCHUM                            KETER ENVIRONMENTAL SVCS INC            JANINE V KHALIL
4341 SE 13TH ST             1024 HUNT CLUB LN                            PO BOX 417468                           4711 LJ PKWY
DEL CITY OK 73115           LANCASTER PA 17601                           BOSTON MA 02241-7468                    APT #15108
                                                                                                                 SUGAR LAND TX 77479




003345P001-1424A-003        003346P001-1424A-003                         003347P001-1424A-003                    003348P001-1424A-003
SARAH S KHAN                SIMRAN V KHIANI                              RASHA KHODEIR                           ADAM-ALEEM KHORASI
2323 TEGEA LN               10513 DRY CREEK WAY                          15222 CHESTNUT RIDGE CIR                2005 KETCH CT
LODI CA 95240               LOUISVILLE KY 40299                          LOUISVILLE KY 40245                     SEABROOK TX 77586




003349P001-1424A-003        003350P001-1424A-003                         000531P001-1424A-003                    003351P001-1424A-003
ANN THY KHUONG              IMAAN KIBRIA                                 HELEN M KIDDER                          AUDREY ROSE KIELY
5364 CARRYBACK AVE          9420 ROCKVILLE PIKE                          125 KELLS AVE                           1187 STONEHEATH MEWS
SAN JOSE CA 95111           BETHESDA MD 20814                            NEWARK DE 19711                         MARIETTA GA 30068




003352P001-1424A-003        003353P001-1424A-003                         005208P001-1424A-003                    000116P001-1424A-003
OSCAR KIELY                 DEIDRA L KILGORE                             KILKENNY PROPERTIES                     KIM VAN LIEFFERINGE
185 SNOW CREST RD           6 TECHNOLOGY DR                              PO BOX 631                              780 20TH ST
LOS GATOS CA 95033          UNIT 217                                     LOS GATOS CA 95031                      OAKLAND CA 94612
                            NORTH CHELMSFORD MA 01863
                                Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 97 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 91 of 197                                                                                                              08/22/2019 11:52:37 AM
003354P001-1424A-003            003355P001-1424A-003                    003356P001-1424A-003                      003357P001-1424A-003
ALLEN KIM                       ALVIN KIM                               BRITTANY KIM                              JIN S KIM
345 S NEW HAMPSHIRE AVE # 318   11421 MABRYPARK PL                      13510 MILITARY RD S                       13421 SE EVENING STAR DR
LOS ANGELES CA 90020            JOHNS CREEK GA 30022                    TUKWILA WA 98168                          HAPPY VALLEY OR 97086




003358P001-1424A-003            001790P001-1424A-003                    003359P001-1424A-003                      003360P001-1424A-003
LAUREN KIM                      RICHARD KIM                             RICHARD KIM                               KELSEY D KIMBLE
1770 92ND ST                    2770 19TH AVE 31                        2770 19TH AVE                             6995 W ROSECROFT CT
UNIT 5302                       SAN FRANCISCO CA 94132                  APT 31                                    BOISE ID 83704
WEST DES MOINES IA 50266                                                SAN FRANCISCO CA 94132




003361P001-1424A-003            003362P001-1424A-003                    001131P001-1424A-003                      001577P001-1424A-003
ARIEL A KINCAID                 SHEKINAH S KINCHEN                      KING COUNTY TREASURY                      KING OF PRUSSIA ASSOCIATES
17766 BARRET LN                 15500 CUTTEN RD                         500 4TH AVE RM600                         P O BOX 829412
BATON ROUGE LA 70817            #2601                                   SEATTLE WA 98104                          PHILADELPHIA PA 19182-9412
                                HOUSTON TX 77070




005209P001-1424A-003            003363P001-1424A-003                    000532P001-1424A-003                      003364P001-1424A-003
KING OF PRUSSIA ASSOCIATES      CHARLOTTE KING                          CHEYENNE KING                             JULISSA M KING
KRAVCO SIMON CO                 13103 FISHMARKET RD                     3534 S KNOXVILLE AVE                      1006 SHASTA ST
225 WEST WASHINGTON ST          MCLOUD OK 74851                         TULSA OK 74135                            ROSEVILLE CA 95678
INDIANAPOLIS IN 46204-3438




003365P001-1424A-003            000533P001-1424A-003                    003366P001-1424A-003                      003367P001-1424A-003
KATIE M KING                    KRISTOFER KING                          MADISON KING                              MAKAYLA J KING
4661 S FRASER CIR               839 SOUTH BROADVIEW DR                  239 ACKERMAN AVE                          9745 W BLUE MEADOWS ST
UNIT E                          SPRINGFIELD MO 65809                    F1                                        BOISE ID 83709
AURORA CO 80015                                                         CLIFTON NJ 07011




003368P001-1424A-003            003369P001-1424A-003                    003370P001-1424A-003                      003371P001-1424A-003
JUSTIN T KINGSTON               SHELBIE A KINNAIRD                      CAMEO KINNEY                              EMILY KIRBY
417 RED BIRCH RD                1603 SW I AVE                           15238 SW TEAL BLVD                        8201 S WACO
MILLERSVILLE MD 21108           LAWTON OK 73501                         UNIT D                                    HAYSVILLE KS 67060
                                                                        BEAVERTON OR 97007




003372P001-1424A-003            000534P001-1424A-003                    001578P001-1424A-003                      003373P001-1424A-003
CHARLES E KIRCHNER              ANNIE KIRISHYAN                         KIRK PALMER ASSOCIATES                    MATTHEW KIRKWOOD
5608 DEODAR DR                  6422 WHITSETT AVE                       500 FIFTH AVE                             411 HIGHLAND CROSS DR
LAS VEGAS NV 89108              NORTH HOLLYWOOD CA 91606                53RD FL                                   HOUSTON TX 77073
                                                                        NEW YORK NY 10110
                                   Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 98 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 92 of 197                                                                                                               08/22/2019 11:52:37 AM
003374P001-1424A-003               003375P001-1424A-003                  003376P001-1424A-003                      000535P001-1424A-003
ALICIA P KISER                     BENJAMIN KITTLER                      AUSTIN JOSEPH KITTRIDGE                   JASMINE LEE KIWAN
34 JUSTICE ST                      1129 COMMONS CT                       24410 GLEN LOCH DR                        3516 N 112TH PLZ
NORTH PROVIDENCE RI 02911          JONESBORO GA 30238                    SPRING TX 77380                           OMAHA NE 68164




000536P001-1424A-003               003377P001-1424A-003                  003378P001-1424A-003                      005352P001-1424A-003
DANNY L KLEMM                      VICTORIA K KLINGER                    SARALYNN JUNGSUN KLOETZLI                 KMK
711 MELROSE ST                     1401 E LEE ST                         14150 SOUTHWEST 140TH CT                  BOWDITCH AND DEWEY
ANNAPOLIS MD 21401                 OZARK MO 65721                        BEAVERTON OR 97008                        DAVID TRAVERS
                                                                                                                   ONE INTERNATIONAL PL
                                                                                                                   STE4410
                                                                                                                   BOSTON MA 02110


003379P001-1424A-003               003380P001-1424A-003                  003381P001-1424A-003                      001949P001-1424A-003
BRANDON M KNERR                    LUKE KNIE                             KLARRISSA-SOANNE B KNIGHT                 TIMOTHY KNIGHT
16245 DEER FLAT RD                 343 BURTON CT                         34 N 61ST                                 3022 CLOVER DR
CALDWELL ID 83607                  THOUSAND OAKS CA 91360                PHILADELPHIA PA 19139                     GRAND FORKS ND 58201




003382P001-1424A-003               000537P001-1424A-003                  003383P001-1424A-003                      003384P001-1424A-003
TIMOTHY KNIGHT                     ZOE JEAN KNIGHT                       BRIANNA KNIGHTON                          KATRINA M KNIGHTON
3151 CHOWEN AVE S                  1754 WEST WOODBINE AVE                5865 S ACHERON AVE                        1005 E OLYMPUS RIDGE COVE
#342E                              KIRKWOOD MO 63122                     BOISE ID 83709                            # C202
MINNEAPOLIS MN 55416                                                                                               MILLCREEK UT 84117




001579P001-1424A-003               003385P001-1424A-003                  003386P001-1424A-003                      003387P001-1424A-003
KNOTT FAMILY LIMITED PARTNERSHIP   KELSEA E KNOWLTON                     ALYSSA R KNOX                             KAELENE KNOX
17150 SCOTT DR                     1930 N MARKET AVE                     1919 MALLARD DR                           53 BROOKSIDE PL
MONTE SERENO CA 95030              SHAWNEE OK 74804                      HOUSTON TX 77043                          NEWBURY PARK CA 91320




003388P001-1424A-003               000538P001-1424A-003                  003389P001-1424A-003                      003390P001-1424A-003
TIMOTHY G KNOX                     TOMMY KO                              KESLEY A KOBIELUSZ                        CHRIS J KOCIAN
7125 SW VERMONT CT                 1002 OCEAN VIEW AVE                   11837 HOLLYCREST CT                       2106 FAWN RIDGE TRL
PORTLAND OR 97223                  DALY CITY CA 94014                    MARYLAND HEIGHTS MO 63043                 CARROLLTOR TX 75010




003391P001-1424A-003               003392P001-1424A-003                  000539P001-1424A-003                      003393P001-1424A-003
ANTHONY L KOCOTOS                  KEIA M KODAMA                         MICHAEL KOENIG                            UNGGI A KOH
101 DONATO DR                      2216 O ST                             780 SOUTH STIBNITE AVE                    656 VERDEMONT CIR
LITTLE FALLS NJ 07424              #1                                    KUNA ID 83634                             SIMI VALLEY CA 93065
                                   SACRAMENTO CA 95816
                           Case 19-11813-CSS                  Doc 70   Filed 08/23/19            Page 99 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 93 of 197                                                                                                             08/22/2019 11:52:37 AM
003394P001-1424A-003       000540P001-1424A-003                          003395P001-1424A-003                     000541P001-1424A-003
BRIGHID R KOHL             RYAN M KOHLER                                 JORDAN KOLOSKI                           JUSTIN KONG
4951 CHERRY AVE            6830 LEMON RD                                 27 ELMHURST ST                           1736 BURROWS ST
APT 191                    MCLEAN VA 22101                               ELMWOOD PARK NJ 07407                    SAN FRANCISCO CA 94134
SAN JOSE CA 95118




003396P001-1424A-003       001580P001-1424A-003                          003397P001-1424A-003                     003398P001-1424A-003
MICHELLE R KOO             KOPPERS CHOCOLATE LLC                         TRISTAN KORENKE                          DEVIN M KORNEGAY
13437 CHRISTIE DR          10 EXCHANGE PL                                745 FINE DR                              2203 MORGAN DR
SARATOGA CA 95070          STE 2800                                      F107                                     NORMAN OK 73069
                           JERSEY CITY NJ 07302                          SOUTH SALT LAKE UT 84119




003399P001-1424A-003       001581P001-1424A-003                          003400P001-1424A-003                     000542P001-1424A-003
JULITA KOZIOL              KPE ENGINEERS-ARCHITECTS FORENSIC EXPERTS     JESSALYN CLARA KRANZ                     LISA M KRESKE
3337 N PAGE AVE            1501 JF KENNEDY DR                            4007 N WHITEHEAD ST                      19 LEA RD
CHICAGO IL 60634           BELLEVUE NE 68005                             BOISE ID 83703                           NEW CASTLE DE 19720




000543P001-1424A-003       003401P001-1424A-003                          001203P001-1424A-003                     003402P001-1424A-003
SARAH J KRESKI             ZACHARY T KRETSCHMER                          ANGELA VAN KREVELEN                      LAUREN N KROSMICO
8814 S MINERS DR           1262 CLUB POND RD                             4071 DOUGLAS DR N                        522 MISTY DR
HIGHLANDS RANCH CO 80126   HENDERSON NC 27537                            CRYSTAL MN 55422                         #6
                                                                                                                  LANCASTER PA 17603




003403P001-1424A-003       000544P001-1424A-003                          003404P001-1424A-003                     003405P001-1424A-003
DEBORAH LYNN KRYKA         KRISTEN D KUBA                                SUMMER B KUBBA                           SARAH J KUBIK
4218 MOCCASIN TRL          5517 KING ARTHUR CT #5                        5 SERNA                                  2901 S SEPULVEDA BLVD
WOODSTOCK GA 30189         WESTMONT IL 60559                             RANCHO SANTA MARGARITA CA 92688          APT 117
                                                                                                                  LOS ANGELES CA 90064




000545P001-1424A-003       003406P001-1424A-003                          003407P001-1424A-003                     001583P001-1424A-003
VENESSA KUNKEL             DORTHY D KUNZIE                               DANEY CF KURESA                          KURR WINDOW CLEANING
2599 W 141ST ST            961 ALLSPICE AVE                              3812 DAISY ST                            PO BOX 983
SCRANTON KS 66537          FENTON MO 63026                               #7                                       BROKEN ARROW OK 74013
                                                                         LAS VEGAS NV 89119




000546P001-1424A-003       000096P001-1424A-003                          005210P001-1424A-003                     005210S001-1424A-003
KATHERINE KUTZER           KW ENGINEERING, INC                           LA CANTERA RETAIL LIMITED PARTNERSHIP    LA CANTERA RETAIL LIMITED PARTNERSHIP
2 CRAIG DR                 287 17TH ST STE 300                           THE SHOP AT LA CANTERA                   THE SHOP AT LA CANTERA
GORHAM ME 04038            OAKLAND CA 94612                              LAW LEASE ADMINISTRATION DEPT            GENERAL MANAGER
                                                                         110 NORTH WACKER DR                      15900 LA CANTERA PKWY
                                                                         CHICAGO IL 60606                         STE 6698
                                                                                                                  SAN ANTONIO TX 78256
                             Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 100 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 94 of 197                                                                                                            08/22/2019 11:52:37 AM
001584P001-1424A-003         003408P001-1424A-003                     003409P001-1424A-003                      001585P001-1424A-003
LA MUSE LLC                  DEIDREANNA LABAN                         ALTA A LABARE                             LABELTEX
TICKLE WATER                 22432 42ND AVE S                         28550 SW ASHLAND DR                       DONTE J LEWIS
1501 BROADWAY STE 1616       KENT WA 98032                            APT 62                                    1700 BROADWAY 19TH FL
NEW YORK NY 10036                                                     WILSONVILLE OR 97070                      NEW YORK NY 10019




001586P001-1424A-003         003410P001-1424A-003                     003411P001-1424A-003                      003412P001-1424A-003
LABOR LAW CENTER             TARYN LABORDE                            CARMELA G LACAP                           ETHAN LACKO
3501 W GARRY AVE             25425 168TH PL SE                        98 LAUSANNE AVE                           884 ALBERT AVE
SANTA ANA CA 92704           COVINGTON WA 98042                       DALY CITY CA 94014                        ST. LOUIS MO 63122




000547P001-1424A-003         000025P001-1424A-003                     000548P001-1424A-003                      003415P001-1424A-003
DESEANNA LACY                LADWP                                    ANDREW LAFONT                             MATTHEW H LAHTINEN
9305 SE HAROLD ST            PO BOX 30808                             2942 BRATTLEBORO AVE                      2450 ISLAND DR
APT #2                       LOS ANGELES CA 90030-0808                DES MOINES IA 50311                       APT 221
PORTLAND OR 97266                                                                                               SPRING PARK MN 55384




003413P001-1424A-003         001587P001-1424A-003                     001759P001-1424A-003                      000549P001-1424A-003
LAUREN KERI LAIRD            LAKE ERIE PLASTICS INC                   PRIYANKA LAKSHMAN                         LINDA LAM
5689 MIRROR LAKE DR          19940 INGERSOLL DR                       4386 FITZWILLIAM ST                       3823 S WILLOW ST #411
WEST JORDAN UT 84081         ROCKY RIVER OH 44116                     DUBLIN CA 94568                           SEATTLE WA 98118




003414P001-1424A-003         000550P001-1424A-003                     000551P001-1424A-003                      003416P001-1424A-003
STEPHANIE T LAM              LAYNE LAMBERT                            TIFFANY M LAMMERS                         JACOB L LAMONTE
567A 21ST AVENUE             13142 WILLIAMS RANCH RD                  9009 SE CAUSEY AVE                        3901 N LEO ST
SAN FRANCISCO CA 94121       MOORPARK CA 93021                        APT H17                                   SHAWNEE OK 74804
                                                                      HAPPY VALLEY OR 97086




003417P001-1424A-003         003418P001-1424A-003                     001588P001-1424A-003                      003419P001-1424A-003
GABRIELLA J LAMPHIER-MEJIA   MAHMOUD N LAMPTEY                        LAMPTON WELDING SUPPLY CO INC             KYLE I LANCASTER
5006 S CUSTER CIR            2256 BRIGHTSEAT RD                       PO BOX 765                                1802 BEVERLY HILLS ST
WICHITA KS 67217             LANDOVER MD 20785                        WICHITA KS 67201                          NORMAN OK 73072




003420P001-1424A-003         000552P001-1424A-003                     000553P001-1424A-003                      001589P001-1424A-003
NICHOLAS P LANCIOTTI         ALICIA LANDEROS                          JESSICA ANN LANDIN                        LANDMARK RETAIL CORP
1147 VILLA DR                2120 SW 23RD ST                          7508 159TH PL NE                          24 NEWARK POMPTON TPKE BLDG B
#4                           OKLAHOMA CITY OK 73108                   APT 233                                   LITTLE FALL NJ 07424
ATLANTA GA 30306                                                      REDMOND WA 98052
                             Case 19-11813-CSS                  Doc 70   Filed 08/23/19             Page 101 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 95 of 197                                                                                                                  08/22/2019 11:52:37 AM
000554P001-1424A-003         003421P001-1424A-003                            003422P001-1424A-003                     003423P001-1424A-003
CLARA R LANGAN               NICHOLAS PD LANGKAU                             REBECCA ELLEN LANHAM                     CARLOS LANIER
31 DUNVEGAN RD               321 WESTVIEW CT NE                              3456 S HIRAM ST                          1534 S MYRTLEWOOD ST
BALTIMORE MD 21228           VIENNA VA 22180                                 WICHITA KS 67217                         PHILADELPHIA PA 19146




003424P001-1424A-003         003425P001-1424A-003                            003426P001-1424A-003                     003427P001-1424A-003
TAMARA M LANIER              CAITLIN LANINGHAM                               MEHER J LANKA                            JEFFREY M LANOUE
1401 NORTH HAIRSTON RD       24810 SPRING CREEK DR                           6025 STURBRIDGE LN                       9011 BURT ST
APT 23H                      SPRING TX 77380                                 CUMMING GA 30040                         OMAHA NE 68114
STONE MOUNTAIN GA 30083




003428P001-1424A-003         003429P001-1424A-003                            003430P001-1424A-003                     003431P001-1424A-003
RACHEL L LARSON              CHARLOTTE S LASATER                             SARAH LEE LASSER                         KAITLYN LASSUS
4633 LONGVIEW DR             1127 42ND LN                                    1406 SILVERLEAF DR                       81765 SOUTH MONROE ST
ROCKLIN CA 95677             PUEBLO CO 81006                                 FRIENDSWOOD TX 77546                     MIDVALE UT 84047




003432P001-1424A-003         000557P001-1424A-003                            000034P001-1424S-003                     005335P001-1424A-003
DALIA J LAU ARGUETA          KAITLYN BRIANNE NANIMAULO LAURIE                LAW OFFICE OF SUSAN E KAUFMAN LLC        LAW OFFICES OF ROSEMARY TRAINI LLC
433 BELLEVUE WAY SE          9864 SOUTHWEST DAVIES RD                        SUSAN E KAUFMAN, ESQ                     404 SOUTH HUNTINGTON AVE
APT# 402                     BEAVERTON OR 97008                              919 NORTH MARKET ST., STE 460            BOSTON MA 02130
BELLEVUE WA 98004                                                            WILMINGTON DE 19801




003433P001-1424A-003         003434P001-1424A-003                            003435P001-1424A-003                     002032P001-1424A-003
ASHLEY R LAW                 DAYSHAWNA LAWRENCE                              JAKAYLA B LAWRENCE                       YVONNE LAWRENCE
952 CAMBRIDGE RD             121 FULTON PL                                   1899 KNOWLES ST                          4153 ERNESTINE WAY
CLEVELAND HEIGHTS OH 44121   PATERSON NJ 07501                               EAST CLEVELAND OH 44112                  NORTH HIGHLANDS CA 95660




003436P001-1424A-003         003437P001-1424A-003                            000555P001-1424A-003                     003438P001-1424A-003
YVONNE D LAWRENCE            NAJAE LAWRENCE-PETTAWAY                         DEIDRE LAWSON                            KAYLEE LAWSON
4153 ERNESTINE WAY           1718 N 62ND ST                                  2228 ALICE AVE                           102 W HICKORY LN
NORTH HIGHLANDS CA 95660     PHILADELPHIA PA 19151                           APT 3                                    SHAWNEE OK 74804
                                                                             OXON HILL MD 20745




003439P001-1424A-003         001591P001-1424A-003                            000021P001-1424S-003                     001592P001-1424A-003
VIVIAN LAZARIAN              LBB IMPORTS LLC                                 LE BELGE CHOCOLATIERS                    LE BELGE CHOCOLATIERS
990 ALMADEN LAKE DR          PO BOX 41047                                    ILENE KAUFMAN                            761 SKYWAY CT
#204                         BATON ROUGE LA 70835                            761 SKYWAY CT                            NAPA CA 94558
SAN JOSE CA 95123                                                            NAPA CA 94558
                           Case 19-11813-CSS       Doc 70   Filed 08/23/19             Page 102 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 96 of 197                                                                                                     08/22/2019 11:52:37 AM
003440P001-1424A-003       001520P001-1424A-003                 003441P001-1424A-003                     003442P001-1424A-003
DALENA LE                  JASMINE V LE                         JASON LEACH                              BEATRIZ A LEAL
1629 S 4TH ST              709 CREEKFIELD DR                    58 STONE SPRINGS CIR                     9738 COUNTRY SHADOW
LOUISVILLE KY 40208        SAN JOSE CA 95136                    SPRING TX 77381                          SAN ANTONIO TX 78254




003443P001-1424A-003       003444P001-1424A-003                 003445P001-1424A-003                     000556P001-1424A-003
NADEZHDA MA LEBBIE         CEORA M LECLAIRE                     DEAN M LECLAIRE                          PHILLIP D LECLERC
14211 PEAR TREE LN         3012 E TITUS AVE                     3012 E TITUS AVE                         14 W OAKWOOD AVE
#23                        DES MOINES IA 50320                  DES MOINES IA 50320                      MANCHESTER NH 03103
ASPEN HILL MD 20906




000558P001-1424A-003       003446P001-1424A-003                 000559P001-1424A-003                     005286P001-1424A-003
SARAH C LEDOUX             ANGIE LEE                            AUBRI LOVELL LEE                         CESAR LEE
11850 WENTLING AVE         220 WELFORD TRACE                    7532 CHARLIE ST                          1125 PK PL APT 426
APT K-12                   ALPHARETTA GA 30004                  HOUSTON TX 77088                         SAN MATEO CA 94403
BATON ROUGE LA 70816




003447P001-1424A-003       003448P001-1424A-003                 000981P001-1424A-003                     003449P001-1424A-003
DASHAE S LEE               DIANE LEE                            ESTELLA LEE                              GARRETT D LEE
1800 GRAND AVE APT 383     13713 ASTILBE CT                     FREELANCE                                5639 SARATOGA CIR
WEST DES MOINES IA 50265   CENTREVILLE VA 20120                 252 SAN FERNANDO WAY                     ROCKLIN CA 95765
                                                                DALY CITY CA 94015




000560P001-1424A-003       001661P001-1424A-003                 000561P001-1424A-003                     003450P001-1424A-003
HALLE C LEE                MICHAEL LEE                          MICHAEL E LEE                            SARA M LEE
700 E ST LOUIS ST          620 ADMIRAL DR APT325                620 ADMIRAL DR                           3708 NW 26TH ST
KENTWOOD RM 602            ANNAPOLIS MD 21401                   APT 325                                  OKLAHOMA CITY OK 73107
SPRINGFIELD MO 65806                                            ANNAPOLIS MD 21401




003451P001-1424A-003       003452P001-1424A-003                 001614P001-1424A-003                     000562P001-1424A-003
SHARDAE S LEE              TANJANIQUE LEE                       LORENA LEEPER                            JADEN E LEFFLER
20527 SYCAMORE CREST LN    4703 N 69TH ST                       223 W DRYDEN ST                          509 E 550TH RD
KATY TX 77449              MILWAUKEE WI 53218                   APT C                                    OVERBROOK KS 66524
                                                                GLENDALE CA 91202




001942P001-1424A-003       000563P001-1424A-003                 000564P001-1424A-003                     003453P001-1424A-003
THERESA LEFLORE            THERESA D LEFLORE                    EBONI A LEFTWICH                         SIENNA E LEFTWICH
707 W 119TH ST S           707 W 119TH ST S                     3277 VALLEY BROOK PL                     21036 SE 129TH ST
JENKS OK 74037             JENKS OK 74037                       DECATUR GA 30033                         MCLOUD OK 74851
                                 Case 19-11813-CSS                Doc 70   Filed 08/23/19             Page 103 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 97 of 197                                                                                                                   08/22/2019 11:52:37 AM
001593P001-1424A-003             001594P001-1424A-003                          001791P001-1424A-003                     003454P001-1424A-003
LEGACY AIR HVAC LLC              LEGALLY ADDICTIVE FOODS LLC                   RICKY LEGER                              RICKY LEGER
3529 EAST WOOD ST                630 FLUSHING AVE 8TH FL                       7891 18TH ST                             26921 LA ALAMEDA
PHOENIX AZ 85040                 BROOKLYN NY 11206                             WESTMINSTER CA 92683                     #3218
                                                                                                                        MISSION VIEJO CA 92691




001595P001-1424A-003             001596P001-1424A-003                          001597P001-1424A-003                     003455P001-1424A-003
LEGION TECHNOLOGIES              LEHIGH VALLEY ASSOCIATE                       LEHIGH VALLEY MALL LLC                   TANIA V LEIVA
101 JEFFERSON DR                 MALL AT LEHIGH VALLEY ELECTRIC                PO BOX 829446                            5421 VANTAGE AVE
MENLO PARK CA 94025              PO BOX 829428                                 PHILADELPHIA PA 19182-9446               LOS ANGELES CA 91607
                                 PHILADELPHIA PA 19182-9428




003456P001-1424A-003             003457P001-1424A-003                          001598P001-1424A-003                     003458P001-1424A-003
AMANDA L LEMONCELLI              KELTON LEMONS                                 LENNOX NATIONAL ACCOUNT SVC              KIMBERLY G LENNOX
231 S 43RD ST                    335 SW QUINTON AVE                            PO BOX 731627                            4004 GARDINER PT DR
TACOMA WA 98418                  TOPEKA KS 66606                               DALLAS TX 75373                          APT # 315
                                                                                                                        LOUISVILLE KY 40213




001599P001-1424A-003             001809P001-1424A-003                          003459P001-1424A-003                     003460P001-1424A-003
LEO LEO GELATO                   SABRINA M DI LEO                              ISAIAH C LEON                            SOLIMAR LEON
911 21ST ST                      716 PELTON AVE                                347 RIFLE CAMP RD                        2500 ASHMORE CIR
PASO ROBLES CA 93446             STATEN ISLAND NY 10310                        WOODLAND PARK NJ 07424                   APT #11
                                                                                                                        THOUSAND OAKS CA 91362




000565P001-1424A-003             003461P001-1424A-003                          003462P001-1424A-003                     005300P001-1424A-003
TRAVIS LEONARD                   JAMISON CRUZ LERMA                            AMANDA L LEROUX                          LESLIE ENTERPRISES LP
52 DIAMOND HILL RD               1237 CRUZERO ST                               3508 ALEX DR                             MARK LESLIE
CHEPACHET RI 02814               OJAI CA 93023                                 HILLSBOROUGH NC 27278                    770 WESTRIDGE DR
                                                                                                                        PORTOLA VALLEY CA 94028




005301P001-1424A-003             003463P001-1424A-003                          003464P001-1424A-003                     003465P001-1424A-003
LESLIE FAMILY TRUST U/A 2/7/96   MEGAN LESMERISES                              MEGAN LETOS                              JOHN A LEUTHOLD
MARK LESLIE                      376 LEBANON RD                                8852 WHITCHURCH CT                       3673 S NARCISSUS WAY
770 WESTRIDGE DR                 NORTH BERWICK ME 03906                        BRISTOW VA 20136                         DENVER CO 80237
PORTOLA VALLEY CA 94028




000566P001-1424A-003             003466P001-1424A-003                          003467P001-1424A-003                     001362P001-1424A-003
JUSTIN LEVEQUE                   KATHERINE E LEVESCY                           SARAH S LEVINSON                         DAMON LEVY
1345 SOUTH IVY ST                2505 NW 42ND ST                               4305 236TH ST SW                         111 ELLIS ST FL4TH
APT A                            OKLAHOMA CITY OK 73112                        C301                                     SAN FRANCISCO CA 94102
CORNELIUS OR 97113                                                             MOUNTLAKE TERRACE WA 98043
                           Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 104 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 98 of 197                                                                                                             08/22/2019 11:52:37 AM
003468P001-1424A-003       003469P001-1424A-003                         003470P001-1424A-003                     003471P001-1424A-003
DAMON B LEVY               GWYNETH LEVY                                 BRITTANY NICOLE LEWIS                    ELIJAH LEWIS
1505 POSEN AVE             2230 RANCHVIEW LN N                          2611 ZEPHYR COVE                         5472 NORTH HOPKINS ST
ALBANY CA 94706            #89                                          ROCKLIN CA 95677                         MILWAUKEE WI 53209
                           PLYMOUTH MN 55447




000567P001-1424A-003       003472P001-1424A-003                         003473P001-1424A-003                     003474P001-1424A-003
JONATHAN JAY LEWIS         KENDRAY LEWIS                                MADISON LEWIS                            NOAH H LEWIS
2914 WILCOX ST             4302 NORTH 91ST ST                           21156 EAST GLEN HAVEN CIR                920 KING JAMES LANDING RD
BELLWOOD IL 60104          MILWAUKEE WI 53222                           NORTHVILLE MI 48167                      ANNAPOLIS MD 21403




003475P001-1424A-003       003476P001-1424A-003                         000024P001-1424A-003                     000568P001-1424A-003
ROZILYN LEWIS              TAYLOR C LEWIS                               LG AND E A PPL CO                        KACIE LI
9518 MIDER DR              27776 BERWICK                                PO BOX 9001960                           460 OLD CONNECTICUT PATH
SAN ANTONIO TX 78216       MISSION VIEJO CA 92691                       LOUISVILLE KY 40290-1960                 WAYLAND MA 01778




000569P001-1424A-003       003477P001-1424A-003                         003478P001-1424A-003                     003479P001-1424A-003
KEEFER LI                  SHELLEY Y LIAO                               WILLIAM LIBERMAN                         HANA LIGHT
460 OLD CONNECTICUT PATH   4612 141ST CT SE                             5445 FENWOOD AVE                         14 HALLSDALE CT
WAYLAND MA 01778           BELLEVUE WA 98006                            LOS ANGELES CA 91367                     ROSEDALE MD 21237




003480P001-1424A-003       001601P001-1424A-003                         000570P001-1424A-003                     001603P001-1424A-003
HUNTER W LIGHTFOOT         LIGHTHOUSE SVC INC                           FREDERICH LIGHTNER                       LILLIES Q SAUCES AND RUBS LLC
8609 PINNACLE DR           1710 WALTON RD STE 204                       102 MACARTHUR AVE NE                     1856 WEST NORTH AVE
FRISCO TX 75033            BLUE BELL PA 19422                           VIENNA VA 22180                          CHICAGO IL 60611




000571P001-1424A-003       003481P001-1424A-003                         000120P001-1424A-003                     003482P001-1424A-003
AMY LIN                    ELIZABETH D LINDAHL                          KIMBERLY LINDBERG                        SAWYER LINDEMANN
4817 S FLETCHER ST         9616 NW 12TH PL                              98 MACE RD                               777 TEXANA DR
SEATTLE WA 98118           OKLAHOMA CITY OK 73217                       HAMPTON NH 03842                         PROSPER TX 75078




000572P001-1424A-003       000065P001-1424S-003                         000066P001-1424S-003                     000573P001-1424A-003
CRYSTAL LINDY              LINEBARGER GOGGAN BLAIR & SAMPSON LLP        LINEBARGER GOGGAN BLAIR & SAMPSON LLP    JULIANNE LINGAO
900 EAST MCMILLAN ST       ELIZABETH WELLER                             DON STECKER                              5407 NORTH LINDER AVE
APT 208                    2777 N STEMMONS FREEWAY STE 1000             277 NAVARRO ST., STE 300                 CHICAGO IL 60630
CINCINNATI OH 45206        DALLAS TX 75207                              SAN ANTONIO TX 78205
                          Case 19-11813-CSS          Doc 70   Filed 08/23/19              Page 105 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 99 of 197                                                                                                        08/22/2019 11:52:38 AM
003483P001-1424A-003      001605P001-1424A-003                    000574P001-1424A-003                      003484P001-1424A-003
DESTINY LINGER            LINKEDIN CORP                           AMARA R LINNEBACH                         DERRICK J LIPKE
2300 W 1ST                62228 COLLECTIONS CTR DR                9778 S STONE CLIFF DR                     30829 BEECHWOOD ST
TOPEKA KS 66606           CHICAGO IL 60693-0622                   SANDY UT 84092                            APT 33312
                                                                                                            WIXOM MI 48393




003485P001-1424A-003      001606P001-1424A-003                    003486P001-1424A-003                      000575P001-1424A-003
JOSHUA LIPSCOMB           LIQUID OTC LLC                          JOSE J LIRA                               MATTHEW W LISCHER
8411 N SERVITE DR         3190 MARTIN DR                          5732 S SHARTEL AVE                        22501 CHASE
UNIT 202                  COMMERCE TWP MI 48390                   OKLAHOMA CITY OK 73109                    APT 12117
MILWAUKEE WI 53223                                                                                          ALISO VIEJO CA 92656




003487P001-1424A-003      001609P001-1424A-003                    001610P001-1424A-003                      001611P001-1424A-003
AARON J LITCHFIELD        LITTLE FLOWER CANDY CO                  LITTLE STINKER LLC                        LITTLE WAISTED LLC DBA BAKERY BLING
11820 SE 240TH PL         1424 W COLORADO BLVD                    4031 FM 1463 RD STE40209                  1160 CALLE CORDILLERA
KENT WA 98030             PASADENA CA 91105                       KATY TX 77494                             SAN CLEMENTE CA 92673




003488P001-1424A-003      003489P001-1424A-003                    003490P001-1424A-003                      001664P001-1424A-003
JOSHUA M LITTLE           SARA LITTLE                             LESLIE ANN LITTRELL                       MICHELLE LIU
14604 BRIARLEY PL         4631 SW MASTERS LOOP                    10500 FOXBORO DR                          26672 VIA DELA SOL
UPPER MARLBORO MD 20774   APT #344                                LOUISVILLE KY 40223                       MISSION VIEJO CA 92691
                          ALOHA OR 97007




003491P001-1424A-003      003492P001-1424A-003                    000576P001-1424A-003                      001612P001-1424A-003
MICHELLE LIU              WEIBIN LIU                              ERICA L LIVELY                            LIVING RAW
26672 VIA DEL SOL         45900 OCOTILLO DR                       900 SE BOUNDARY AVE                       PO BOX 881
MISSION VIEJO CA 92691    APT#3                                   TEMPLE OK 73568                           CYPRESS TX 77410
                          PALM DESERT CA 92260




003493P001-1424A-003      003494P001-1424A-003                    003495P001-1424A-003                      001613P001-1424A-003
ARIANA G LIVINGSTON       JOSHUA LLAMAS                           LEWIS P LLOYD                             LOBCOM INC
3005 WEYMOUTH WAY         6887 DOUBLE VISTA WAY                   2810 ALLYSON LN                           185 BERRY ST STE 6100
NORMAN OK 73071           LAS VEGAS NV 89142                      SPRING TX 77373                           SAN FRANCISCO CA 94107




001680P001-1424A-003      005365P001-1424A-003                    003496P001-1424A-003                      000577P001-1424A-003
MORGAN LOBOTZKE           LOCATEAI INC                            EBONY LOCKETT                             WILLIAM C LOCKWOOD JR
1303 ANTRIM DR            FOUR EMBARCADERO                        3710 W 80TH ST                            880 VICTOR AVE # 7
ROSEVILLE, CA 95747       STE 780                                 CHICAGO IL 60652                          INGLEWOOD CA 90302
                          SAN FRANCISCO CA 94111
                       Case 19-11813-CSS      Doc 70   Filed 08/23/19               Page 106 of 203
                                              Mishti Holdings LLC, et al.
                                                    Exhibit Pages

Page # : 100 of 197                                                                                                 08/22/2019 11:52:38 AM
003497P001-1424A-003   001552P001-1424A-003                003498P001-1424A-003                       003499P001-1424A-003
JASMINE T LOERA        JULIA LOHMAN                        JULIA SACHI LOHMAN                         JADA A LOMAX
6057 SPRINGVALE DR     1114 VIRGIL PL                      1114 VIRGIL PL                             1801 FAYETTEVILLE ST
LOS ANGELES CA 90042   SAN JOSE CA 95120                   SAN JOSE CA 95120                          DURHAM NC 27707




003500P001-1424A-003   003501P001-1424A-003                003502P001-1424A-003                       003503P001-1424A-003
ENRIQUE A LOMELI       JENNIFER P LONCON                   HAILEY LONG                                JADE K LONG
301 CONVERSE CTR ST    11200 S PINE ST                     825 WEST AUSTIN ST                         101135 HILLHAVEN AVE
APT 6211               GUTHRIE OK 73044                    BROKEN ARROW OK 74011                      LOS ANGELES CA 91042
CONVERSE TX 78109




003504P001-1424A-003   003505P001-1424A-003                001701P001-1424A-003                       003506P001-1424A-003
BRIDGETTE LONGEST      JAX D LONGORIA                      NICHOLAS LONGORIA                          NICHOLAS JOSEPH LONGORIA
1215 E 10TH            10755 JUNIPER PASS                  6726 AMBUSH DR                             6726 AMBUSH DR
SHAWNEE OK 74801       SAN ANTONIO TX 78254                SAN ANTONIO TX 78240                       SAN ANTONIO TX 78240




003507P001-1424A-003   003508P001-1424A-003                003509P001-1424A-003                       000578P001-1424A-003
AILINA BIANCA LOPEZ    AMANDA C LOPEZ                      ARIANA LEE LOPEZ                           DORIS LOPEZ
4787 TERRA LINDA AVE   705 COLONIAL AVE                    2416 NANTUCKET DR                          30 ELLIOT ST
LAS VEGAS NV 89120     UNION NJ 07083                      COTTONWOOD HEIGHTS UT 84121                APT 2
                                                                                                      PASSAIC NJ 07055




003510P001-1424A-003   000579P001-1424A-003                000580P001-1424A-003                       000581P001-1424A-003
ELIZABETH LOPEZ        JEANETTE LOPEZ                      MIA M LOPEZ                                NIXIA LOPEZ
9507 RAPID RIVER LN    8000 OAKDELL WAY                    16326 CLAY PIGEON CT                       7524 HASKELL AVE
HOUSTON TX 77086       APT 4061                            MISSOURI CITY TX 77489                     APT 3
                       SAN ANTONIO TX 78240                                                           LOS ANGELES CA 91406




003511P001-1424A-003   000582P001-1424A-003                001813P001-1424A-003                       003512P001-1424A-003
RUDY P LOPEZ           RYAN LOPEZ                          SAMANTHA LOPEZ                             SAMANTHA S LOPEZ
6523 LOST PINES BEND   16515 BALLINGER ST                  1006 NORTHPINE DR                          1006 NORTHPINE DR
HOUSTON TX 77049       NORTH HILLS CA 91343                CONROE TX 77301                            CONROE TX 77301




003513P001-1424A-003   003514P001-1424A-003                003515P001-1424A-003                       003516P001-1424A-003
TERESA G LOPEZ         YURIKO LOPEZ                        BRAYAN J LOPEZ-CORTES                      MELISSA LOPEZ-GUEVARA
7683 COUNTY RD 669B    3200 BLUEBIRD ST                    410 CHARIDGES DR                           5420 MICHELLEANNE RD
ALVIN TX 77511         LAS VEGAS NV 89121                  HOUSTON TX 77034                           LAS VEGAS NV 89107
                            Case 19-11813-CSS                Doc 70        Filed 08/23/19            Page 107 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 101 of 197                                                                                                                 08/22/2019 11:52:38 AM
000583P001-1424A-003        003517P001-1424A-003                              003518P001-1424A-003                     003519P001-1424A-003
CLAIRE RACHELLE LOPP        AMANDA P LORCH                                    KAITLYN N LORENZ                         JESMER J LORENZO
25017 SOQUEL SAN JOSE RD    2119 HOBSON RD                                    12441 GREEN RIDGE DR                     1160 VIEWPOINTE BLVD
LOS GATOS CA 95033          LANCASTER PA 17602                                WILLIS TX 77318                          RODEO CA 94572




003520P001-1424A-003        003521P001-1424A-003                              001132P001-1424A-003                     001133P001-1424A-003
ALEXA C LORETIC             ADRIANNA LORMAND                                  LOS ANGELES COUNTY TAX COLLECTOR         LOS ANGELES COUNTY TREASURER
3923 COLDWATER CANYON AVE   6124 NW 54TH ST                                   PO BOX 54027                             PO BOX 512399
STUDIO CITY CA 91604        WARR ACRES OK 73122                               LOS ANGELES CA 90054                     LOS ANGELES CA 90051




000584P001-1424A-003        001229P001-1424A-003                              003522P001-1424A-003                     003523P001-1424A-003
AYLANG LOU                  AYLANG LOU                                        BADR LOUHI                               JAROD A LOUIE
38 STEUBEN BAY              111 ELLIS ST FL4TH                                8294 REISER LN                           7767 LA RIVIERA DR APT 67
ALAMEDA CA 94502            SAN FRANCISCO CA 94102                            LORTON VA 22079                          SACRAMENTO CA 95826




003524P001-1424A-003        001062P001-1424A-003                              001063P001-1424A-003                     001134P001-1424A-003
KATELYN LOUIS               LOUISIANA DEPART OF AGRICULTURE AND FORESTRY      LOUISIANA DEPT OF HEALTH                 LOUISIANA DEPT OF REVENUE
1603 A SW NEW YORK AVE      5825 FLORIDA BLVD STE1003                         PO BOX 4489                              PO BOX 4969
LAWTON OK 73305             BATON ROUGE LA 70806                              BATON ROUGE LA 70821-4489                BATON ROUGE LA 70821-4969




001064P001-1424A-003        003525P001-1424A-003                              001615P001-1424A-003                     000585P001-1424A-003
LOUISVILLE METRO OMB        JOSEPH M LOVATO                                   LOVE COCOA LTD                           JOSIAH JAMES LOVE
PO BOX 34277                2301 GRIFFIN RD SW                                6 - 16 ARBUTUS ST                        1362 EAST MCDANIEL ST
LOUISVILLE KY 40232-4277    ALBUQUERQUE NM 87105                              LONDON E8 4DT                            SPRINGFIELD MO 65802
                                                                              UNITED KINGDOM




003526P001-1424A-003        003527P001-1424A-003                              003528P001-1424A-003                     005317P001-1424A-003
DOLLIE L LOVELY-SALLEE      MATTHEW J LOVEN                                   JESSICA LOVENBERG                        SAMUEL EARL LOVETT
4593 SUMMERSIDE RD APT 40   4850 3RD ST                                       305 SW EDGEWAY DR                        19 GRENNWAY TER
CINCINNATI OH 45244         ROCKLIN CA 95677                                  APT 415                                  FOREST HILLS NY 11375
                                                                              BEAVERTON OR 97006




003529P001-1424A-003        003530P001-1424A-003                              003531P001-1424A-003                     003532P001-1424A-003
LORENE E LOWE               SARA LOZANO                                       IVETH N LUEVANO                          GERARDO LUGO
13600 N BLACKWELDER AVE     1137 WILCOX PL                                    2942 NW 18TH ST                          2410 E 3RD ST
OKLAHOMA CITY OK 73120      APT 4                                             OKLAHOMA CITY OK 73107                   LOS ANGELES CA 90033
                            LOS ANGELES CA 90038
                        Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 108 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 102 of 197                                                                                                      08/22/2019 11:52:38 AM
003533P001-1424A-003    000089P001-1424A-003                     000586P001-1424A-003                      000587P001-1424A-003
KEIONNA K LUJAN         LUKE ATWOOD ABIOL                        JASMINE R LUKE                            NAOMI LUKEHART
390 TRIBAL RD 63 SW     182 NEY ST                               6316 TRAILHEAD RD                         985 NORTH SHADOW RIDGE
ALBUQUERQUE NM 87105    SAN FRANCISCO CA 94110                   LITTLETON CO 80130                        EAGLE ID 83616




003534P001-1424A-003    003535P001-1424A-003                     003536P001-1424A-003                      003537P001-1424A-003
JONAH B LUKIN           ANDREA LUNA                              JORDAN LUNA                               SYDNEY ELISE LUNA
8709 YARMOUTH CT        902 CARMEL PL                            17009 NE 31ST WAY                         12610 CANOE RD
ROCKVILLE MD 20854      SAN ANTONIO TX 78201                     VANCOUVER WA 98682                        FRISCO TX 75035




002036P001-1424A-003    003542P001-1424A-003                     003538P001-1424A-003                      003539P001-1424A-003
JAMES C LUNDY           KEANNA M LUNDY                           ZACHARY LUNDY                             KAYLEE LUNN
825 LILAC DR            2222 S HIGH ST RM 202                    1415 W OKLAHOMA AVE                       234 BRACKETT ST
ENID OK 73701           DENVER CO 80210                          ENID OK 73703                             PORTLAND ME 04101




003540P001-1424A-003    003541P001-1424A-003                     001617P001-1424A-003                      000588P001-1424A-003
JULIANA LUPO            VICTORIA LUPTON                          LUSH FOODS LLC                            ALEXA LUSHETSKY
8723 W WESTBROOK DR     2641 42ND AVE SW                         1817 POLK ST                              2200 NORTH WESTMORELAND ST
BOISE ID 83704          #218                                     SAN FRANCISCO CA 94109                    APT 325
                        SEATTLE WA 98116                                                                   ARLINGTON VA 22213




003543P001-1424A-003    003544P001-1424A-003                     001554P001-1424A-003                      003545P001-1424A-003
DANIEL J LUSK           MATTHEW LUTWIN                           JULIE LUTZ                                JULIE ANN LUTZ
1657 LUIKA PL           30845 CREST FOREST                       111 ELLIS ST FL4TH                        141 VIA COPLA
CAMPBELL CA 95008       FARMINGTON HILLS MI 48331                SAN FRANCISCO CA 94102                    ALAMO CA 94507




003546P001-1424A-003    000589P001-1424A-003                     001618P001-1424A-003                      003547P001-1424A-003
JASMINE E LUU           CARLI LUVIANO                            LYDON GROUP INC                           KYRSTON E LYERY
1234 VALLEY QUAIL CIR   16510 PARK DOUGLAS DR                    PO BOX 20419                              2202 SW B AVE
SAN JOSE CA 95120       HOUSTON TX 77084                         OAKLAND CA 94620-0419                     #211
                                                                                                           LAWTON OK 73501




003548P001-1424A-003    003549P001-1424A-003                     001636P001-1424A-003                      003550P001-1424A-003
DELISE DANIELLE LYNCH   KYLIE N LYNCH                            MARY ELIZABETH LYNCH                      MEGAN LYNCH
1600 NORTH CHESTER ST   12505 EAGLE ROCK AVE NE                  1673 ALGODON                              46572 GREENRIDGE DR
APT 210                 ALBUQUERQUE NM 87122                     PLUMAS LAKE, CA 95961                     NORTHVILLE MI 48167
BALTIMORE MD 21213
                                Case 19-11813-CSS        Doc 70   Filed 08/23/19                Page 109 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 103 of 197                                                                                                             08/22/2019 11:52:38 AM
000590P001-1424A-003            003551P001-1424A-003                  003552P001-1424A-003                        003553P001-1424A-003
RYAN C LYNCH                    CAITLIN LYNN                          TINA LYON                                   BAILEY JEFFERSON LYONS
38 BALIZA RD                    135 W 5TH ST                          1640 SW 32ND ST                             1021 LINDEMANN RD
RANCHO MISSION VIEJO CA 92694   KEMAH TX 77565                        MOORE OK 73160                              ST. LOUIS MO 63131




001619P001-1424A-003            001624P001-1424A-003                  001620P001-1424A-003                        003554P001-1424A-003
LYTLE ELECTRIC INC              MA-KA-ROHN LLC                        MACAROOZ                                    MELIZA CLAIRE MACAVINTA
601 EAST NORTH ST               4322 SW 73RD AVE                      18701 CLAY RD STE 800                       1570 RESPONSE RD
SALINA KS 67401                 MIAMI FL 33155                        HOUSTON TX 77084                            APT 1072
                                                                                                                  SACRAMENTO CA 95815




005211P001-1424A-003            005211S001-1424A-003                  003555P001-1424A-003                        000591P001-1424A-003
MACERICH OAKS LP                MACERICH OAKS LP                      ALEXANDER MACHUCA                           GABRIELA MACIAS
CENTER MANAGER                  MACERICH                              6014 REGENTS PK RD                          222 S AVE 63
350 WEST HILLCREST DR           LEGAL DEPT                            CENTREVILLE VA 20120                        APT 3C
THOUSAND OAKS CA 91360-4216     401 WILSHIRE BLVD                                                                 LOS ANGELES CA 90042
                                STE 700
                                SANTA MONICA CA 90407


003556P001-1424A-003            003557P001-1424A-003                  001622P001-1424A-003                        003558P001-1424A-003
ABIGAIL A MACKENTHUN            LISABETH MAE MADDEN                   MADISON PARK GREETINGS                      SHANNON MAEDER
505 GREENBRIAR LN               502 BROOKHAVEN WAY NE                 800 SOUTH MICHIGAN ST                       6802 SABINE PASS
BUFFALO MN 55313                ATLANTA GA 30319                      STE B                                       SAN ANTONIO TX 78242
                                                                      SEATTLE WA 98108




003559P001-1424A-003            003560P001-1424A-003                  000592P001-1424A-003                        003561P001-1424A-003
LIYANDA NATASHA MAFILIKA        ANGEL R MAGDALANI                     REED H MAGEE                                ROBERT Z MAGEE
12205 W ST                      5435 BELLINGHAM AVE                   15300 ELM PK                                18224 MARTHA DR
OMAHA NE 68137                  LOS ANGELES CA 91607                  MONTE SERENO CA 95030                       ZACHARY LA 70791




003562P001-1424A-003            003563P001-1424A-003                  003564P001-1424A-003                        003565P001-1424A-003
SARAH MAGEN                     KEVIN MAGNUS                          AMBER M MAGRUDER                            DARBY ANN MAGWIRE
471 YERBA BUENA AVE             1726 H ST APT #3                      3611 W 13TH ST N APT C5                     1230 HARRISON ST
SAN FRANCISCO CA 94127          SACRAMENTO CA 95811                   WICHITA KS 67203                            AUBURN KS 66402




003566P001-1424A-003            000593P001-1424A-003                  003567P001-1424A-003                        000594P001-1424A-003
MEGHAN MAHER                    ROBERT MAHER                          HEATHER M MAHONY                            NABIL M MAI
1140 CONROY LN                  9730 NIEMAN PL                        714 SHADOW BROOK DR                         11714 GREENLANE DR
APT F                           OVERLAND PARK KS 66214                SPRING TX 77380                             ROCKVILLE MD 20854
ROSEVILLE CA 95661
                         Case 19-11813-CSS        Doc 70   Filed 08/23/19             Page 110 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 104 of 197                                                                                                   08/22/2019 11:52:38 AM
001455P001-1424A-003     003568P001-1424A-003                  003569P001-1424A-003                     003570P001-1424A-003
GIOVANNI MAIDA           GIOVANNI KUN-WOO MAIDA                JAYLA MAILEY                             NYDIRA N MAJETTE
2731 SYSTRON DR STE300   300 VERNON ST #32                     17136 BIRCHCREST DR                      5646 RODMAN ST
CONCORD CA 94518         OAKLAND CA 94610                      DETROIT MI 48221                         PHILADELPHIA PA 19143




003571P001-1424A-003     000595P001-1424A-003                  000107P001-1424A-003                     000596P001-1424A-003
JEFFREY A MAJEWSKI       JENNY M MAK                           MAKER CREATIVE INC                       DASHA MAKHORTOVA
3329 NW 43RD ST          11000 NE 10TH ST                      470 W 24TH ST APT 6I                     3940 MACK RD APT 6
OKLAHOMA CITY OK 73112   APT 452                               NEW YORK NY 10011                        FAIRFIELD OH 45014
                         BELLEVUE WA 98004




001704P001-1424A-003     003572P001-1424A-003                  000597P001-1424A-003                     003573P001-1424A-003
NITISHA MALACHERUVU      FAITH MALAVE                          ZOE C MALAVOLTI                          THOMAS MALCA
2307 SWEET MEADOW RD     241 HOFFMAN BLVD                      8226 S 100TH E PL                        84A MIDDLESEX VILLAGE
BALTIMORE MD 21209       EAST ORANGE NJ 07017                  TULSA OK 74133                           MIDDLESEX NJ 08846




003574P001-1424A-003     003575P001-1424A-003                  005306P001-1424A-003                     003576P001-1424A-003
BENJAMIN C MALCOLM       ENRIQUE J MALDONADO                   MOSTAFA MALEKI                           MARCUS MALETTA
6235 TYNING CIR          2909 LAS NUBES DR                     METRO CENTRAL APARTMENTS UNIT 1010       14930 OKA RD
FRISCO TX 75035          WESLACO TX 78599                      BARSHA HEIGHTS                           APT 76
                                                               DUBAI                                    LOS GATOS CA 95032
                                                               UNITED ARAB EMIRATES



003577P001-1424A-003     003578P001-1424A-003                  005212P001-1424A-003                     001625P001-1424A-003
SUNIT MALHATRA           TALIA MALKA                           MALL AT LEIGH VALLEY LP                  MALL OF LOUISIANA LLC
4161 BROOKGREEN DR       2013 UTAH AVE S                       KRAVCO SIMON CO                          SDS-12-2440
FAIRFAX VA 22033         MINNEAPOLIS MN 55426                  225 WEST WASHINGTON ST                   PO BOX 86
                                                               INDIANAPOLIS IN 46204-3438               MINNEAPOLIS MN 24405-5486




005213P001-1424A-003     005213S001-1424A-003                  005336P001-1424A-003                     001626P001-1424A-003
MALL OF LOUISIANA LLC    MALL OF LOUISIANA LLC                 MALL OF LOUISIANA, LLC                   MALL ST MATTHEWS
MALL OF LOUISIANA        GENERAL MANAGER                       JONES WALKER                             SDS-12-2771
LAW LEASE DEPT           6401 BLUEBONNET BLVD                  DAVID M KERTH                            PO BOX 86
110 NORTH WACKER DR      STE 5050                              8555 UNITED PLZ BLVD                     MINNEAPOLIS MN 55486-2771
CHICAGO IL 60606         BATON ROUGE LA 51503                  BATON ROUGE LA 70809



003579P001-1424A-003     000598P001-1424A-003                  003580P001-1424A-003                     000599P001-1424A-003
MONIQUE MALLARI          LOGAN S MALLEY                        ANTHONY J MALLIK                         VAUGHN L MALMQUIST
2814 NE 89TH AVE         804 SILVER CLOUD ST                   4104 MORGAN PL CT NE                     836 E HILLCREST DR
PORTLAND OR 97220        THOUSAND OAKS CA 91360                APT 4104                                 THOUSAND OAKS CA 91360
                                                               ATLANTA GA 30324
                                   Case 19-11813-CSS        Doc 70   Filed 08/23/19             Page 111 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 105 of 197                                                                                                             08/22/2019 11:52:38 AM
003583P001-1424A-003               003581P001-1424A-003                  003582P001-1424A-003                     003584P001-1424A-003
AALIYAH MARIE MALONE               TAYLOR MALONE                         COLIN MALOTT                             TESS MALVERN
14305 HARTLAND AVE                 1606 MAYFAIR DR                       5524 ARNSBY PL                           14544 ROGUE RIVER DR
LOUISVILLE KY 40299                OMAHA NE 68144                        CINCINNATI OH 45227                      CHESTERFIELD MO 63017




001627P001-1424A-003               003585P001-1424A-003                  000023P001-1424S-003                     001628P001-1424A-003
MALVI MARSHMALLOW CONFECTIONS      MARTEM KEVIN Q MAMON                  MANAGEMENT RESOURCES SYSTEMS INC         MANAGEMENT RESOURCES SYSTEMS INC
3040 KEITH BRIDGE RD               1729 N EDISON ST                      MICHAEL SWAIM                            1907 BAKER RD
UNIT A5                            ARLINGTON VA 22207                    1907 BAKER RD                            HIGH POINT NC 27263
CUMMING GA 30041                                                         HIGH POINT NC 27263




005337P001-1424A-003               003586P001-1424A-003                  003587P001-1424A-003                     000600P001-1424A-003
MANAGEMENT RESOURCES SYSTEMS INC   AARON J MANEVAL                       SOPHIA MANGIARACINA                      DAREN M MANGUNE
NEXSEN PRUET PLLC                  599 E BENSON ST                       20800 WOODLAND GLEN DR                   20213 11TH AVE W
JEFFREY M REICHARD                 CINCINNATI OH 45215                   NORTHVILLE MI 48167                      LYNNWOOD WA 98036
PO BOX 3463
GREENSBORO NC 27402



003588P001-1424A-003               003589P001-1424A-003                  000131P001-1424A-003                     001629P001-1424A-003
ASHLEY N MANN                      SAMANTHA MANN                         VINCENT MANN                             MANNING LAW APC
113 ORCHARD HILLS DR               9565 SW HIALEAH DR                    PO BOX 6568                              20062 SW BIRCH ST STE 200
APT # 282                          BEAVERTON OR 97008                    COLORADO SPRINGS CO 80934-6568           NEWPORT BEACH CA 92660
JEFFERSONVILLE IN 47130




003590P001-1424A-003               003591P001-1424A-003                  003592P001-1424A-003                     000115P001-1424A-003
MAE LEE MANNING                    FRANCESCA MANNINO                     NINA K MANOS                             MANPOWER
1635 E GRAND ST                    4553 PAULHAN AVE                      6 S MONTEREY AVE APT A                   70 CTR ST
SPRINGFIELD MO 65804               LOS ANGELES CA 90041                  VILLA PARK IL 60181                      PORTLAND ME 04101




001630P001-1424A-003               003593P001-1424A-003                  003594P001-1424A-003                     003595P001-1424A-003
MANPOWER                           IAN R MANSELL                         RYAN A MANSFIELD                         ANIKA MARIE MANUEL
70 CENTER ST                       46 MAGELLAN ST                        4425 LIONS PAW ST                        326 VISTA ROMA WAY
PORTLAND ME 04101                  THOUSAND OAKS CA 91360                CASTLE ROCK CO 80104                     SAN JOSE CA 95136




003596P001-1424A-003               003597P001-1424A-003                  003598P001-1424A-003                     001632P001-1424A-003
DARYA MANZHOS                      STEPHANIE LYNN MARCH                  TERRIN D MARCHANT                        MARIGOLD INC
254 VIA FELICIA                    2048 S FLORENCE AVE                   1913 TERRACE AVE                         28928 NETWORK PL
THOUSAND OAKS CA 91320             APT #303                              SNOHOMISH WA 98290                       CHICAGO IL 60673
                                   SPRINGFIELD MO 65807
                            Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 112 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 106 of 197                                                                                                           08/22/2019 11:52:38 AM
003599P001-1424A-003        003600P001-1424A-003                       005303P001-1424A-003                     003601P001-1424A-003
JENNIFER A MARINARI         BRANDON MARINO                             MARK MIZICKO AND WENDY MIZICKO           MICHELLE MARKO
101 WELLINGTON RD           1908 SOUTH 27TH ST                         3265 PRIMROSE LN                         376 SURBER DR
#10                         OMAHA NE 68105                             YORBA LINDA CA 92886                     SAN JOSE CA 95123
LANCASTER PA 17603




005276P001-1424A-003        003604P001-1424A-003                       003605P001-1424A-003                     003606P001-1424A-003
AMY MARKS                   SADAIRIA MARKS                             FAITH M MARROQUIN                        KAREN MARROQUIN
6300 ACACIA AVE             2134 WEST HILL ST                          5713 TIMBER STAR                         934 N MADISON AVE
OAKLAND CA 94618            LOUISVILLE KY 40210                        SAN ANTONIO TX 78250                     LOS ANGELES CA 90029




003607P001-1424A-003        003608P001-1424A-003                       003609P001-1424A-003                     003610P001-1424A-003
KRYSTAL A MARSENGILL        HANNAH ELIZABETH MARSHALL                  JOANNA M MARSHALL                        KATHERINE F MARSHALL
110 ASHLEY FOREST DR        22502 58TH AVE W                           4357 BARTLOW DR                          112 NORTH AVE
ALPHARETTA GA 30022         MOUNTLAKE TERRACE WA 98043                 WICHITA KS 67217                         NATICK MA 01760




000601P001-1424A-003        001634P001-1424A-003                       000602P001-1424A-003                     001635P001-1424A-003
MA'KAYLA MARSHALL           MARSHMALLOW FUN CO                         NICHOLAS MARTELLO                        MARTIN SIGN CO INC
2255 GENERAL CLEBURNE AVE   2544 ELM ST STE200                         344 JEFFERSON AVE                        1455 YOSEMITE AVE
BATON ROUGE LA 70810        DALLAS TX 75226                            WILMINGTON MANOR DE 19720                SAN FRANCISCO CA 94124




003611P001-1424A-003        001395P001-1424A-003                       003612P001-1424A-003                     003613P001-1424A-003
CARISSA C MARTIN            EMORIE MARTIN                              GHIAN-AJO T MARTIN                       JILLIAN N MARTIN
924 NW 6TH ST               326 RYEGATE CT                             754 BATESWOOD DR                         1100 SILVER SPRINGS ST
MOORE OK 73160              SAN JOSE CA 95133                          APT 23                                   MIDDLETON ID 83644
                                                                       HOUSTON TX 77079




003614P001-1424A-003        003615P001-1424A-003                       003616P001-1424A-003                     000603P001-1424A-003
JOHNNA K MARTIN             KAYLA MARTIN                               KAYLEE N MARTIN                          KIERA M MARTIN
1921 N 25ST                 11811 BEACON AVE                           528 NW 172ND ST                          1469 GENESEE RD
PHILADELPHIA PA 19121       KANSAS CITY MO 64134                       EDMOND OK 73012                          SOUTH EUCLID OH 44121




003617P001-1424A-003        003618P001-1424A-003                       003619P001-1424A-003                     000604P001-1424A-003
SARAH MARTIN                TIFFANY J MARTIN                           JOSE ALEX MARTINEZ HORNEDO               ALEJANDRA MARCELA MARTINEZ
28102 PALMETTO CT           4530 SW MUELLER DR APT J102                4491 W 3500 S                            121 S AVE 52 APT I
LAGUNA NIGUEL CA 92677      BEAVERTON OR 97007                         WEST VALLEY CITY UT 84120                LOS ANGELES CA 90042
                                   Case 19-11813-CSS              Doc 70   Filed 08/23/19               Page 113 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 107 of 197                                                                                                                     08/22/2019 11:52:38 AM
000605P001-1424A-003               003620P001-1424A-003                        000606P001-1424A-003                       003621P001-1424A-003
ALEXANDRA D MARTINEZ               ARISSA LALEINEA T MARTINEZ                  BRENNA MARTINEZ                            CARLOS MARTINEZ
7341 GARDEN GROVE AVE              1207 RIVERSIDE DR                           24841 VIA SANTA CRUZ                       69619 CIMARRON WAY
LOS ANGELES CA 91335               LAS VEGAS NV 89106                          MISSION VIEJO CA 92692                     CATHEDRAL CITY CA 92234




003622P001-1424A-003               001509P001-1424A-003                        000607P001-1424A-003                       003623P001-1424A-003
ELLA L MARTINEZ                    ISABEL MARTINEZ                             JOSE ANDRES MARTINEZ                       JUSTIN E MARTINEZ
9 ELM ST                           2497 FITZGERALD RD                          7611 MULESHOE LN                           3776 GESSNER RD
NATICK MA 01760                    SIMI VALLEY CA 93065                        SAN ANTONIO TX 78227                       HOUSTON TX 77063




000608P001-1424A-003               003624P001-1424A-003                        003602P001-1424A-003                       003603P001-1424A-003
LINDA C MARTINEZ                   LUIS E MARTINEZ                             MADISON G MARTINEZ                         MARLEN MARTINEZ
1801 YARBROUGH PL                  1020 BLUFF AVE E                            1227 YOSEMITE DR                           804 CORY DR
ALBUQUERQUE NM 87120               APT 302                                     LOS ANGELES CA 90041                       APT 2
                                   SHAKOPEE MN 55379                                                                      INGLEWOOD CA 90302




000609P001-1424A-003               003625P001-1424A-003                        000610P001-1424A-003                       003626P001-1424A-003
MATTHEW R MARTINEZ                 NATHANIEL L MARTINEZ                        SARAH A MARTINEZ                           SONIA L MARTINEZ
5336 LOS COYOTES DR                2218 N LA CROSSE AVE                        12995 SW ALLEN BLVD                        1230 SHADOWDALE DR
PALM SPRINGS CA 92264              CHICAGO IL 60639                            APT 18                                     HOUSTON TX 77043
                                                                               BEAVERTON OR 97005




003627P001-1424A-003               003628P001-1424A-003                        003629P001-1424A-003                       005304P001-1424A-003
STACEY K MARTINEZ                  VALERIE MARTINEZ                            NIKITA K MARTINSON                         MARY K FOUST FAMILY TRUST
13536 MONTAGUE ST                  2260 S HYDRAULIC                            1815 MEDINA RD                             111 CENTRAL AVE
LOS ANGELES CA 91331               WICHITA KS 67211                            LONG LAKE MN 55356                         SAUSALITO CA 94965




005032P001-1424A-003               001065P001-1424A-003                        004887P001-1424A-003                       004997P001-1424A-003
MARYLAND ATTORNEY GENERAL          MARYLAND DEPT OF AGRICULTURE                MARYLAND DEPT OF LABOR                     MARYLAND DEPT OF NATURAL RESOURCES
BRIAN FROSH                        PO BOX 17304                                LICENSING AND REGULATION                   580 TAYLOR AVE
200 ST PAUL PL                     BALTIMORE MD 21297                          SECRETARY                                  TAWES STATE OFFICE BUILDING
BALTIMORE MD 21202-2022                                                        500 N CALVERT ST STE 401                   ANNAPOLIS MD 21401
                                                                               BALTIMORE MD 21202



004998P001-1424A-003               004981P001-1424A-003                        005046P001-1424A-003                       004968P001-1424A-003
MARYLAND DEPT OF THE ENVIRONMENT   MARYLAND OCCUPATIONAL SAFETY                MARYLAND OFFICE OF THE ATTORNEY GENERAL    MARYLAND TREASUERES OFFICE
1800 WASHINTON BLVD                AND HEALTH MOSH                             DIVISION OF SECURITIES                     UNCLAIMED PROPERTY DIVISION
BALTIMORE MD 21230                 10946 GOLDEN WEST DR STE 160                200 SAINT PAUL PL                          GOLDSTEIN TREASURY BUILDING
                                   HUNT VALLEY MD 21031                        BALTIMORE MD 21202-2020                    80 CALVERT ST
                                                                                                                          ANNAPOLIS MD 21401
                                       Case 19-11813-CSS                Doc 70    Filed 08/23/19            Page 114 of 203
                                                                        Mishti Holdings LLC, et al.
                                                                              Exhibit Pages

Page # : 108 of 197                                                                                                                        08/22/2019 11:52:38 AM
001066P001-1424A-003                   003630P001-1424A-003                          003631P001-1424A-003                     000611P001-1424A-003
MARYLAND UNEMPLOYMENT INSURANCE FUND   DANIELLE MASHBURN                             JUSTIN S MASMELA                         ALAYNA MASON
DIVISION OF UNEMPLOYMENT INSURANCE     10230 GILLETTE ST                             16125 HART ST                            21 WESTCHESTER CT
PO 1683                                LENEXA KS 66215                               APT 215                                  COTO DE CAZA CA 92679
BALTIMORE MD 21203-1683                                                              LOS ANGELES CA 91406




003632P001-1424A-003                   005018P001-1424A-003                          005033P001-1424A-003                     004999P001-1424A-003
SHAMEKA MASON                          MASSACHUSETTS ATTORNEY GENERAL                MASSACHUSETTS ATTORNEY GENERAL           MASSACHUSETTS DEPT OF ENVIRONMENT PROTECTION
4818 E NEW JERSEY DR                   CONSUMER PROTECTION DIVISION                  MAURA HEALY                              ONE WINTER ST
WICHITA KS 67210                       MCCORMACK BUILDING                            ONE ASHBURTON PL                         BOSTON MA 02108
                                       ONE ASHBURTON PL                              BOSTON MA 02108-1698
                                       BOSTON MA 02108



004885P001-1424A-003                   005047P001-1424A-003                          004969P001-1424A-003                     000612P001-1424A-003
MASSACHUSETTS DEPT OF LABOR AND        MASSACHUSETTS SECURITIES DIVISION             MASSACHUSETTS STATE TREASURER            RACHEL V MASSINGALE
WORK FORCE DEVELOPMENT                 SECRERTARY OF COMMONWEALTH MASSACHUSETTS      UNCLAIMED PROPERTY DIVISION              11513 W VIOLET CT
DIRECTOR                               SECURITIES DIVISION                           ONE ASHBURTON PL                         BOISE ID 83713
1 ASHBURTON PL RM 2112                 MCCORMACK BUILDING                            12TH FL
BOSTON MA 02108                        ONE ASHBURTON PLACE ROOM 1701                 BOSTON MA 02108-1608
                                       BOSTON MA 02108


003633P001-1424A-003                   001637P001-1424A-003                          003634P001-1424A-003                     000613P001-1424A-003
SARAH ELIZABETH MASSINGALE             MAST BROTHERS INC                             VICTORIA IVY MASTANDO                    LAYLAH A MASTERS
11513 W VIOLET CT                      111 A NORTH 3RD ST                            139 LYONS DEN DR                         2101 WEST MACARTHUR RD
BOISE ID 83713                         BROOKLYN NY 11249                             LOTHIAN MD 20711                         LOT 528
                                                                                                                              WICHITA KS 67217




000614P001-1424A-003                   003635P001-1424A-003                          003636P001-1424A-003                     001638P001-1424A-003
CASSIDY MASTERSON                      NADIA M MATA                                  PAULINE A MATAMOROS                      MATHESON TRI-GAS INC
3914 OLD BROWNSBORO HILLS RD           4302 WINNERS CIR                              2106 BASKET ST                           DEPT 3028 PO BOX 123028
LOUISVILLE KY 40241                    FRIENDSWOOD TX 77546                          PASADENA TX 77502                        PO BOX 123028
                                                                                                                              DALLAS TX 75312




001199P001-1424A-003                   000615P001-1424A-003                          000056P001-1424A-003                     003637P001-1424A-003
AMY MATHESON                           AMY L MATHESON                                KIDDER MATHEWS                           RIANNE MATHEWS
2116 SANTA CLARA AVE APT N             2116 SANTA CLARA AVE                          MARIO PREVITALI                          20667 ELLACOTT PKWY
ALAMEDA, CA 94501                      APT N                                         101 MISSION ST                           APT 632
                                       ALAMEDA CA 94501                              STE 2100                                 WARRENSVILLE HEIGHTS OH 44128
                                                                                     SAN FRANCISCO CA 94105



003638P001-1424A-003                   000616P001-1424A-003                          003639P001-1424A-003                     003640P001-1424A-003
NATALIE M MATTERA                      ABIGAIL M MATTHEWS                            CYNTRICE MATTHEWS                        LOGAN E MATTHEWS
3339 RADCLIFFE RD                      7734 BLES AVE                                 9098 N 75TH ST                           100 E CLAFLIN AVE
THOUSAND OAKS CA 91360                 BATON ROUGE LA 70810                          APT 2A                                   APT 277
                                                                                     MILWAUKEE WI 53223                       SALINA KS 67401
                                       Case 19-11813-CSS       Doc 70   Filed 08/23/19              Page 115 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 109 of 197                                                                                                                 08/22/2019 11:52:38 AM
001574P001-1424A-003                   003641P001-1424A-003                 003645P001-1424A-003                      003646P001-1424A-003
KENNETH L MAUN                         ESTEBAN MAURIZZIO                    TORY MAXWELL                              JAIME A MAYER
TAX ASSESSOR COLLECTOR COLLIN COUNTY   6461 STICKLES CT NE                  1801 EAST REMINGTON ST                    22525 SE 267TH ST
1434 N CENTRAL EXPY STE 116            KEIZER OR 97303                      APT K5                                    MAPLE VALLEY WA 98038
MCKINNEY TX 75070                                                           SHAWNEE OK 74801




001518P001-1424A-003                   003647P001-1424A-003                 001639P001-1424A-003                      005214P001-1424A-003
JAMIE MAYER                            HANAH GRACE MAYES                    MAYFAIR MALL LLC                          MAYFAIR MALL LLC
22525 SE 267TH ST                      25395 NORTH 2985 RD                  PO BOX 772816                             MAYFIAR
MAPLE VALLEY WA 98038                  CASHION OK 73016                     CHICAGO IL 60677-2816                     LAW LEASE ADMINISTRATION DEPT
                                                                                                                      110 NORTH WACKER DR
                                                                                                                      CHICAGO IL 60606



005214S001-1424A-003                   003648P001-1424A-003                 000617P001-1424A-003                      003649P001-1424A-003
MAYFAIR MALL LLC                       EMMA N MAYFIELD                      ROBERT MAYHEW                             KEYLA R MAYORGA
GENERAL MANAGER                        17397 SW 133RD TER                   800 GARNET RD                             12 LAKE ST
2500 NORTH MAYFAIR RD                  KING CITY OR 97224                   WILMINGTON DE 19804                       PATERSON NJ 07501
WAUWATOSA WI 53226




005262P001-1424A-003                   003650P001-1424A-003                 000618P001-1424A-003                      003651P001-1424A-003
MAZZEO SONG PC                         KERRI L MAZZOLI                      BRIANNA MAZZONI                           KRISTEN MCAFEE
444 MADISON AVE                        302 N LOUISE ST                      13 WEST RICHARDS LN                       2137 PARDOROYAL DR
NEW YORK NY 10022                      APT 14                               NEWARK DE 19711                           DES PERES MO 63131
                                       GLENDALE CA 91206




003652P001-1424A-003                   003653P001-1424A-003                 000619P001-1424A-003                      005321P001-1424A-003
HAVEN MCALEXANDER                      BAILEY A MCARTHUR                    SADIE B MCARTHUR                          SEAN MCARTHUR
326 ROSEVILLE ST                       2441 MARY BRIGGS CT                  204 NORTHWEST 200TH ST                    RIVERWOOD CAPITAL PARTNERS
ROSEVILLE CA 95678                     ATLANTA GA 30360                     SHORELINE WA 98177                        70 WILLOW RD STE 100
                                                                                                                      MENLO PARK CA 94025




003654P001-1424A-003                   003655P001-1424A-003                 003656P001-1424A-003                      003657P001-1424A-003
KAYLA M MCAULIFFE                      DAYANNA A MCBRIDE                    SHAUGHNESSY MCCALEB                       KATIE MCCARTER
1815 GARDINER LN                       2548 OAKFORD ST                      21717 INVERNESS FOREST BLVD               1770 ORINDA CT
APT B24                                PHILADELPHIA PA 19146                HOUSTON TX 77073                          THOUSAND OAKS CA 91362
LOUISVILLE KY 40205




000620P001-1424A-003                   003658P001-1424A-003                 003659P001-1424A-003                      000621P001-1424A-003
GRACE MCCARTHY                         SHIQUITA MCCASKELL                   AMANDA RACHEL MCCAUSLAND                  JARED MCCLEERY
11853 BRIGHT PASSAGE                   9534 BRAILE ST                       11230 NE 36TH PL                          457 YALE DR
COLUMBIA MD 21044                      DETROIT MI 48228                     BELLEVUE WA 98004                         ROSVILLE CA 95678
                                Case 19-11813-CSS          Doc 70   Filed 08/23/19             Page 116 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 110 of 197                                                                                                            08/22/2019 11:52:38 AM
003660P001-1424A-003            003661P001-1424A-003                    003662P001-1424A-003                     003663P001-1424A-003
JEFFREY W MCCLEERY              AMANDA MCCLOSKEY                        HALEY H MCCOLLOUGH                       LILY MCCOLLOUGH
457 YALE DR                     728 MIRA GRANDE                         1145 E 137TH ST                          40 OSWEGO SUMMIT
ROSEVILLE CA 95678              PALM SPRINGS CA 92262                   GLENPOOL OK 74033                        LAKE OSWEGO OR 97035




000622P001-1424A-003            003664P001-1424A-003                    000623P001-1424A-003                     000624P001-1424A-003
MADISON L MCCONNELL             EDEN L MCCORMICK                        MADELINE MCCOY                           REBECCA MCCOY
24103 24TH AVE SOUTH            14514 ORIOLE LN                         10 S YORK GATE CT                        8007 WILLIAMSGATE CIR
DES MOINES WA 98198             CONROE TX 77306                         SPRING TX 77382                          CRESTWOOD KY 40014




003665P001-1424A-003            003642P001-1424A-003                    003643P001-1424A-003                     003644P001-1424A-003
SHONTAVIA MCCOY                 REBEKAH N MCCRIGHT                      KATHRYN MCCURDY                          EIJON C MCDANIEL
3161 S GEORGE WASHINGTON BLVD   1909 N DIVIS AVE                        1815 G ST                                1556 BLUE SAIL AVE
APT 701                         BETHANY OK 73008                        RIO LINDA CA 95673                       GRAYSON GA 30017
WICHITA KS 67210




000625P001-1424A-003            003666P001-1424A-003                    001281P001-1424A-003                     003667P001-1424A-003
SHELLY DENICE MCDANIEL          TAYLOR MCDANIEL                         BRITTANY MCDONALD                        KELLI L MCELROY
7801 120TH AVE NE               3925 ELKHORN BLVD                       8333 S MARYLAND AVE                      5767 PEDEN RD
NORMAN OK 73026                 NORTH HIGHLANDS CA 95660                CHICAGO IL 60619                         APT B
                                                                                                                 FORT SILL OK 73503




001640P001-1424A-003            003668P001-1424A-003                    001641P001-1424A-003                     000626P001-1424A-003
MCELROYS INC                    RAVEN A MCENEANEY                       MCFADDEN'S FABULOUS FUDGE                JORDAN A MCFALL
PO BOX 5188                     6068 ASHBURTON DR                       PO BOX 300                               2830 SE EVERGREEN AVE
TOPEKA KS 66605                 SAN JOSE CA 95123                       130 NORTH HWY 101                        MILWAUKIE OR 97222
                                                                        ROCKAWAY BEACH OR 97136




001642P001-1424A-003            003669P001-1424A-003                    003670P001-1424A-003                     003671P001-1424A-003
MCG ARCHITECTURE                JEREMY MCGHEE                           SKYLAR E MCGINNIS                        ICIANNA M MCGLOTHIN
MERCY BALICUDIONG               101 LUNA WAY                            3214 CANAVERAL DR                        4800 COUNTRY LN
250 SUTTER ST STE 500           #223                                    SAN ANTONIO TX 78217                     APT 106
SAN FRANCISCO CA 94108          LAS VEGAS NV 89145                                                               WARRENSVILLE HEIGHTS OH 44128




003672P001-1424A-003            003673P001-1424A-003                    000627P001-1424A-003                     003674P001-1424A-003
KIMBERLY MARTIN MCGREGOR        SABRINA MCGREW                          TIANNA MCGREW                            ARIN MCGUIRE
111 WYLIE RD                    25634 MONROE ST                         2024 31ST AVE S                          9410 E 65TH ST
NORMAN OK 73069                 NOVI MI 48375                           SEATTLE WA 98144                         APT 1804
                                                                                                                 TULSA OK 74133
                         Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 117 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 111 of 197                                                                                                        08/22/2019 11:52:38 AM
003675P001-1424A-003     003676P001-1424A-003                       003677P001-1424A-003                     003678P001-1424A-003
JACOB MCGUIRE            JESSICA L MCGUIRE                          LINA B MCHONE                            KYLE MCINERNEY
6 TREADWELL CT           16402 CHASE OAK                            1641 SNUG HARBOR RD                      159 VOORHIS AVE
THE WOODLANDS TX 77381   SAN ANTONIO TX 78232                       SHADY SIDE MD 20764                      RIVER EDGE NJ 07661




003679P001-1424A-003     003680P001-1424A-003                       003681P001-1424A-003                     001488P001-1424A-003
WILLIAM MCKEAN           DARREN P MCKEE                             ZOEE MCKEE                               HILLARY MCKERCHER
10393 TEXAS 78           108-B PARK RD                              1901 W MACARTHUR APT 705                 714 WAGON TRIAL WAY
BLUE RIDGE TX 75424      CHAPEL HILL NC 27516                       SHAWNEE OK 74804                         ROCKLIN CA 57659




003682P001-1424A-003     003683P001-1424A-003                       000628P001-1424A-003                     003684P001-1424A-003
HILLARY L MCKERCHER      CASEY L MCKINNEY                           NICOLETTE A MCLAIN                       PAIGE MCLEAN
714 WAGON TRL WAY        1200 FALLS TRCE                            16 MACKAY LN                             8312 SW SUNSTONE LOOP
ROCKLIN CA 95765         LOUISVILLE KY 40223                        NEWARK DE 19713                          BEAVERTON OR 97007




003685P001-1424A-003     003686P001-1424A-003                       000629P001-1424A-003                     000630P001-1424A-003
MEGHAN MCLEOD            JULIA R MCLOUGHLIN                         HAYLEY MCLUCAS                           VICTORIA LEIGH MCMANUS
264 HOLMES RD            1402 KINGS RIDGE DR NW                     4702 34TH AVE NE                         5120 SE 53RD ST
SCARBOROUGH ME 04074     NORCROSS GA 30093                          SEATTLE WA 98105                         BERRYTON KS 66409




003687P001-1424A-003     000631P001-1424A-003                       000632P001-1424A-003                     003688P001-1424A-003
TANNER C MCMURROUGH      HADLEY A MCMURTREY                         KAYLA G MCNAMARA                         AMBER L MCNAMEE
3425 YOSEMITE DR NE      604 BON AIR AVE                            5556 NEW TERRITORY BLVD                  1393 KESWICK LN
ALBUQUERQUE NM 87111     DURHAM NC 27704                            APT 10101                                LINCOLN CA 95648
                                                                    SUGAR LAND TX 77479




003689P001-1424A-003     003690P001-1424A-003                       003691P001-1424A-003                     001295P001-1424A-003
OLIVIA G MCNEAIL         JEREMIAH MCNEAL                            LACEY ANNMARIE MCPHAIL                   CARLY MCPHERSON
15402 SUSSEX DR          62592 N STARCROSS DR                       3110 LEAWOOD DR                          505 CABRILLO ST
MINNETONKA MN 55345      DESERT HOT SPRINGS CA 92240                BELLEVUE NE 68123                        SAN FRANCISCO CA 94118




003692P001-1424A-003     003693P001-1424A-003                       003694P001-1424A-003                     001644P001-1424A-003
CARLY NICOLE MCPHERSON   JACE MCPHERSON                             CLAUDIA MCROBERTS                        MCSTEVENS INC
505 CABRILLO ST          12218 SW WESTBURY TER                      5469 GIUFFRIDA CT                        5600 NE 88TH ST
SAN FRANCISCO CA 94118   TIGARD OR 97223                            SAN JOSE CA 95123                        VANCOUVER WA 98665
                         Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 118 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 112 of 197                                                                                                      08/22/2019 11:52:38 AM
003695P001-1424A-003     003696P001-1424A-003                     003697P001-1424A-003                     003698P001-1424A-003
PAMELA A MEADE           NOAH D MEAUX                             IAN MECH                                 RACHANA R MEDA
8974 W SHELLIE LN        920 MARINE DR                            5049 BRIDGE CREEK DR                     126 ST FRANCIS CIR
#103                     ANNAPOLIS MD 21409                       PLANO TX 75093                           OAK BROOK IL 60523
BOISE ID 83704




003699P001-1424A-003     003700P001-1424A-003                     003701P001-1424A-003                     003702P001-1424A-003
ASHLEY MEDINA            BIANCA XOCHITL MEDINA                    MARYLOU M MEDINA                         MICHAEL MEDRANO
24218 BALCONES DR        3284 KIMBER CT                           13600 MARK DR                            2020 E BENNETT ST
AUSTIN TX 78731          #30                                      DESERT HOT SPRINGS CA 92240              SPRINGFIELD MO 65804
                         SAN JOSE CA 95124




000633P001-1424A-003     003703P001-1424A-003                     000634P001-1424A-003                     000635P001-1424A-003
KARI L MEEKINS           ISABEL M MEJIA                           SHELBY ANN MELL                          CLAIRECE M MELOY
1639 CANANARO DR         6010 SOFTWOOD TRL                        24263 E MINERAL DR                       1904 CULVERHILL WAY
ANNAPOLIS MD 21409       MCLEAN VA 22101                          AURORA CO 80016                          ROSEVILLE CA 95747




003704P001-1424A-003     001649P001-1424A-003                     003705P001-1424A-003                     001650P001-1424A-003
JACOB S MELTON           MELVILLE CANDY CO                        AMBER M MELVILLE                         MEMORIAL CITY MALL LP
912 E MORNINGSIDE ST     28 YORK AVE                              137 S CHARLOTTE ST                       PO BOX 840289
SPRINGFIELD MO 65807     RANDOLPH MA 02368-1828                   POTTSTOWN PA 19464                       DALLAS TX 75284-0289




005215P001-1424A-003     005216P001-1424A-003                     005216S001-1424A-003                     005216S002-1424A-003
MEMORIAL CITY MALL LP    MEMORIAL CITY MALL, LP                   MEMORIAL CITY MALL, LP                   MEMORIAL CITY MALL, LP
303 MEMORIAL CITY        METRO NATIONAL CORP                      MALL MANAGER                             METRO NATIONAL CORP
HOUSTON TX 77024         LEGAL DEPT                               303 MEMORIAL CITY                        LEGAL DEPT
                         PO BOX 19509                             HOUSTON TX 77024                         945 BUNKER HILL
                         HOUSTON TX 77224-9509                                                             STE 400
                                                                                                           HOUSTON TX 77024


000636P001-1424A-003     003708P001-1424A-003                     003706P001-1424A-003                     003707P001-1424A-003
ZABRIANNA MENACHIO       MARIA JOSE MENDEZ SYMONDS                GABRIELLE MENDEZ                         JACQUELYN MENDEZ
5660 S 88TH E AVE        114 DARDANELLI LN                        210 SADDLEBROOK DR                       3890 STREAMSIDE DR
TULSA OK 74145           APT 30                                   #290                                     MARIETTA GA 30067
                         LOS GATOS CA 95032                       SAN JOSE CA 95136




003709P001-1424A-003     003710P001-1424A-003                     003711P001-1424A-003                     003712P001-1424A-003
ARIELE M MENDOZA GROSS   MARIO MENDOZA                            SHELBY MENDOZA                           MATTHEW MENDOZA-GRIGSBY
4896 TRENT DR            8054 S 76TH AVE W                        11391 CANDLE PK                          2907 S 45TH ST
SAN JOSE CA 95124        PRAIRIE CITY IA 50228                    SAN ANTONIO TX 78249                     APT C
                                                                                                           TACOMA WA 98409
                                 Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 119 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 113 of 197                                                                                                                08/22/2019 11:52:38 AM
003713P001-1424A-003             003714P001-1424A-003                         001651P001-1424A-003                     003715P001-1424A-003
JESSICA L MENNELLA               ABIGAIL M MENTZEL                            MERB LLC                                 ISABELLA A MERCALDO
5 STAGS VIEW LN                  527 MANNINGTON                               140 CAROLYN BLVD                         5748 W BATTLEMENT CT
YOUNTVILLE CA 94599              LEAGUE CITY TX 77573                         FARMINGDALE NY 11735                     BOISE ID 83703




005263P001-1424A-003             003716P001-1424A-003                         001654P001-1424A-003                     001545P001-1424A-003
MERCEDES BENZ OF FT LAUDERDALE   DAVID MERGENTHALER                           MERI MERI                                JOSEPHINA MERIDA
2411 SOUTH FEDERAL HWY           5839 PINE ST                                 111 ANZA BLVD                            17305 MONTEREY RD #206
FT LAUDERDALE FL 33316           EAST PETERSBURG PA 17520                     STE 100                                  MORGAN HILL CA 95037
                                                                              BURLINGAME CA 94010




001546P001-1424A-003             003717P001-1424A-003                         000637P001-1424A-003                     003718P001-1424A-003
JOSIE MERIDA                     GRACE MERSMANN                               IAN CHARLES MESSENLEHNER                 GENEVIEVE L MESSNER
17305 MONTEREY RD #206           2107 BRIARGATE LN                            3315 S 5TH AVE                           5913 WALTON RD
MORGAN HILL CA 95037             KIRKWOOD MO 63122                            APT 72                                   BETHESDA MD 20817
                                                                              WHITEHALL PA 18052




001655P001-1424A-003             001656P001-1424A-003                         001657P001-1424A-003                     001658P001-1424A-003
METALMARK PARTNERS               METRO DOOR INC                               METRO SVC SOLUTIONS                      METROFAX
300 PARK AVE                     2929 EXPRESSWAY DR N STE 300B                2929 EXPRESSWAY DR NORTH                 6922 HOLLYWOOD BLVD
12TH FL                          ISLANDIA NY 11749                            STE 300 B                                STE 500
NEW YORK NY 10022                                                             ISLANDIA NY 11749                        LOS ANGELES CA 90028




003719P001-1424A-003             001659P001-1424A-003                         001660P001-1424A-003                     003720P001-1424A-003
TAMIYA METZLER                   MEXIBRANDS                                   MEXICAN CHOCOLATE CO                     SARA M MEYERS
850 WASHBURN AVE #81             7 SWITCHBUD PL STE 192                       135 OCEAN PKWY 11K                       8409 W 108TH ST
LOUISVILLE KY 40222              417 SPRING TX 77380                          BROOKLYN NY 11218                        APT C
                                                                                                                       OVERLAND PARK KS 66211




005338P001-1424A-003             003721P001-1424A-003                         003722P001-1424A-003                     003723P001-1424A-003
MGT RESOURCE SYSTEMS INC         PATRICK LEE MICHAEL                          LAURA MICHELLE                           CHARLETTE MICHELSEN
NEXSEN PRUET PLLC LAKE           3287 BORDEROLANE                             12-14 ELLIS AVE                          6920 ARLINGTON BLVD
PO BOX 3463                      THOUSAND OAKS CA 91362                       FAIR LAWN NJ 07410                       FALLS CHURCH VA 22042
GREENSBORO CO 27402




005034P001-1424A-003             005048P001-1424A-003                         001067P001-1424A-003                     004888P001-1424A-003
MICHIGAN ATTORNEY GENERAL        MICHIGAN CONDUCT REVIEW                      MICHIGAN DEPT OF AGRICULTURE AND         MICHIGAN DEPT OF ENERGY LABOR AND
DANA NESSEL                      AND SECURITIES DIVISION                      RURAL DEVELOPMENT                        ECONOMIC GROWTH DIRECTOR
PO BOX 30212                     SECURITIES AND AUDIT DIVISION                POBOX 30776                              OTTAWA BUILDING
525 W OTTAWA ST                  PO BOX 30018                                 LANSING MI 48909                         611 WEST OTTAWA
LANSING MI 48909-0212            LANSING MI 48909                                                                      PO BOX 30004
                                                                                                                       LANSING MI 48909
                                         Case 19-11813-CSS                  Doc 70   Filed 08/23/19             Page 120 of 203
                                                                          Mishti Holdings LLC, et al.
                                                                                Exhibit Pages

Page # : 114 of 197                                                                                                                             08/22/2019 11:52:38 AM
005000P001-1424A-003                     001068P001-1424A-003                           004912P001-1424A-003                      004970P001-1424A-003
MICHIGAN DEPT OF ENVIRONMENTAL QUALITY   MICHIGAN DEPT OF LICENSING AND                 MICHIGAN DEPT OF TREASURY                 MICHIGAN DEPT OF TREASURY
525 WEST ALLEGAN ST                      REGULATORY AFFAIRS                             TREASURY BUILDING                         UNCLAIMED PROPERTY DIVISION
PO BOX 30473                             PO BOX 30054                                   LANSING MI 48922                          PO BOX 30756
LANSING MI 48909-7973                    LANSING MI 48909                                                                         LANSING MI 48909




000056P001-1424S-003                     004982P001-1424A-003                           003724P001-1424A-003                      000638P001-1424A-003
MICHIGAN DEPT OF TREASURY, TAX POL DIV   MICHIGAN OCCUPATIONAL SAFETY AND               MARTA M MICKELSEN                         CONNOR MIDDLETON
LITIGATION LIAISON                       HEALTH ADMINISTRATION MIOSHA                   5026 GABLE RIDGE DR                       14110 NORTH WIND CAVE CT
430 WEST ALLEGAN ST                      530 W ALLEGAN ST                               DURHAM NC 27713                           CONROE TX 77384
2ND FL AUSTIN BLDG                       PO BOX 30643
LANSING MI 48922                         LANSING MI 48909-8143



003725P001-1424A-003                     003726P001-1424A-003                           003727P001-1424A-003                      003728P001-1424A-003
KRISTINA MIDDLETON                       MATTHEW MIDDLETON                              MORGAN MIDDLETON                          TRACEY D MIDDLETON
220 NORTH CEDAR                          13145 LARCHDALE RD                             12917 SE 156TH AVE                        14201 TRANSPORTATION PKWY
HOPE KS 67451                            LAUREL MD 20708                                HAPPY VALLEY OR 97086                     SHAWNEE OK 74804




003729P001-1424A-003                     003730P001-1424A-003                           003731P001-1424A-003                      003732P001-1424A-003
SUSAN M MIER                             SHELBY NICOLE MIGUEZ                           ANDREW S MIHALIK                          ROSS MIJARES
31105 BEACHWALK DR                       9440 STRATTON DR                               126 7TH ST                                790 HAWTHORNE DR
APT 2505                                 FRISCO TX 75035                                WOODRIDGE NJ 07075                        RODEO CA 94572
NOVI MI 48377




001666P001-1424A-003                     003733P001-1424A-003                           000639P001-1424A-003                      003734P001-1424A-003
MIKE'S HOT HONEY                         TARA MILBRANDT                                 JORDAN E MILES                            OLIVIA MILES
67 WEST ST STE 202                       3703 U ST                                      8327 KINGS RIDGE CT                       15416 MILANESE AVE
BROOKLYN NY 11222                        OMAHA NE 68107                                 SPRINGFIELD VA 22153                      EDMOND OK 73013




003735P001-1424A-003                     003736P001-1424A-003                           003737P001-1424A-003                      003738P001-1424A-003
MATTEA J MILLBURN                        BRONWYN MILLDYKE GIFFORD                       AUSTIN REED MILLER                        BRADEN Q MILLER
3839 SW 32ND ST                          8927 ALDEN ST                                  260 LEIGH FARM RD                         6809 NW FERRIS PL
DES MOINES IA 50321                      LENEXA KS 66215                                DURHAM NC 27707                           LAWTON OK 73505




000640P001-1424A-003                     001279P001-1424A-003                           003739P001-1424A-003                      003740P001-1424A-003
BRIANNE MILLER                           BRITNEY ANN MILLER                             DAMEAN MILLER                             DUNCAN A MILLER
3428 MORGAN TRL                          8104 OTERO AVE NE                              2872 N 55TH ST                            3814 MAYRIDGE LN
JEFFERSONVILLE IN 47130                  ALBUQUERQUE NM 87109                           MILWAUKEE WI 53210                        SUGARLAND TX 77479
                       Case 19-11813-CSS          Doc 70   Filed 08/23/19             Page 121 of 203
                                                  Mishti Holdings LLC, et al.
                                                        Exhibit Pages

Page # : 115 of 197                                                                                                   08/22/2019 11:52:38 AM
003741P001-1424A-003   003742P001-1424A-003                    003743P001-1424A-003                     003744P001-1424A-003
JENNIFER M MILLER      KYLIE P MILLER                          LATOSHA T MILLER                         NATHANIEL MILLER
1678 YORKTOWN CT       1895 NW 87TH PL                         9462 CARMALEE ST                         7332 SW KINGS FOREST RD
CROFTON MD 21114       CLIVE IA 50325                          HOUSTON TX 77075                         TOPEKA KS 66610




003745P001-1424A-003   000641P001-1424A-003                    003746P001-1424A-003                     003747P001-1424A-003
RACHEL ERIN MILLER     STEVEN C MILLER                         TRISTAN MILLER                           ZOE MILLER
5933 ROSSMORE DR       P O BOX 1552                            15614 WHITE FAWN DR                      727 SALBERG AVE
BETHESDA MD 20814      DIAMOND SPRINGS CA 95619                SAN ANTONIO TX 78255                     SANTA CLARA CA 95051




003748P001-1424A-003   003749P001-1424A-003                    003750P001-1424A-003                     003751P001-1424A-003
CHERYL MILLER-DORSEY   VIVIAN E MILLIKIN                       SABRINA MILLIRON                         ROSILIE MILLS
422 MAHOGANY LN        407 E WALKER ST                         9323 PARK AVE                            5529 S DODGE AVE
LANCASTER PA 17602     ASH GROVE MO 65604                      AURORA MO 65605                          WICHITA KS 67217




003752P001-1424A-003   000642P001-1424A-003                    003753P001-1424A-003                     000643P001-1424A-003
MELISSA MILONE-CLAPP   AARYKAH M MILTON-PACE                   TASHA M MILUM                            MARVIN MIMS
38 SAM BONNELL DR      1260 PLAINFIELD RD                      2623 S TOPEKA ST                         4528 COLBATH AVE
CLINTON NJ 08809       SOUTH EUCLID OH 44121                   APT 204                                  LOS ANGELES CA 91423
                                                               WICHITA KS 67216




003754P001-1424A-003   002014P001-1424A-003                    000983P001-1424A-003                     003755P001-1424A-003
CHRISTIAN MINER        WILLIAM MINKS                           WILLIAM G MINKS                          WILLIAM G MINKS
6808 DEAN DR           342 CHATEAU LA SALLE                    FREELANCE                                342 CHATEAU LA SALLE DR
MCLEAN VA 22101-5162   SAN JOSE CA 95111                       342 CHATEAU LA SALLE DR                  SAN JOSE CA 95111
                                                               SAN JOSE CA 95111




000644P001-1424A-003   003756P001-1424A-003                    003757P001-1424A-003                     003758P001-1424A-003
CRAIG MINOR            LAUREN E MINOR                          ELIZA M MIRANDA                          AQSA MIRZA
1306 RAMBLEWOOD RD     1092 CEDAR RIDGE CT                     155 BEAVER ST                            1548 HANNA RD
BALTIMORE MD 21239     ANNAPOLIS MD 21403                      FRAMINGHAM MA 01702                      VALLEY PARK MO 63088




003759P001-1424A-003   003760P001-1424A-003                    005035P001-1424A-003                     005021P001-1424A-003
SOGEND MISAGHIAN       BAILEY R MISHLER                        MISSOURI ATTORNEY GENERAL                MISSOURI ATTORNEY GENERAL'S OFFICE
29 ROSEWOOD DR         12124 NW 133RD TER                      ERIC SCHMITT                             CONSUMER PROTECTION DIVISION
WESTBROOK ME 04092     YUKON OK 73099                          SUPREME COURT BLDG                       OLD POST OFFICE BUILDING
                                                               207 W HIGH ST                            815 OLIVE ST STE 200
                                                               JEFFERSON CITY MO 65101                  ST LOUIS MO 63101
                                            Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 122 of 203
                                                                            Mishti Holdings LLC, et al.
                                                                                  Exhibit Pages

Page # : 116 of 197                                                                                                                             08/22/2019 11:52:38 AM
001069P001-1424A-003                        005001P001-1424A-003                         005002P001-1424A-003                     001135P001-1424A-003
MISSOURI DEPT OF AGRICULTURE                MISSOURI DEPT OF CONSERVATION                MISSOURI DEPT OF NATURAL RESOURCES       MISSOURI DEPT OF REVENUE
DIVISION OF WEIGHTS MEASURES AND CONSUMER   2901 W TRUMAN BLVD                           PO BOX 176                               PO BOX 3390
PO BOX 630                                  JEFFERSON CITY MO 65109                      1101 RIVERSIDE DR                        JEFFERSON CITY MO 65105-3390
JEFFERSON CITY MO 65102                                                                  JEFFERSON CITY MO 65102




004913P001-1424A-003                        004889P001-1424A-003                         004971P001-1424A-003                     000645P001-1424A-003
MISSOURI DEPT OF REVENUE                    MISSOURI LABOR AND INDUSTRIAL                MISSOURI STATE TREASURER                 DENVER MITCHELL
HARRY S TRUMAN STATE OFFICE BUILDING        RELATIONS COMMISSION                         UNCLAIMED PROPERTY DIVISION              3478 PARADISE RD
301 WEST HIGH ST                            DIRECTOR                                     PO BOX 1004                              #106
JEFFERSON CITY MO 65101                     3315 WEST TRUMAN BLVD RM 214                 JEFFERSON CITY MO 65102                  LAS VEGAS NV 89169
                                            PO BOX 504
                                            JEFFERSON CITY MO 65102-0599


001456S001-1424A-003                        003761P001-1424A-003                         003762P001-1424A-003                     003763P001-1424A-003
GLADYNE K MITCHELL                          JACQUELINE T MITCHELL                        JADE AUTUMN MITCHELL                     JAIDA N MITCHELL
HANSON BRIDGETT LLP                         21507 E BRIARWOOD DR                         743 5TH ST                               511 CHURCH ST
DEREK A RIDGWAY, ESQ                        AURORA CO 80016                              WHITEHALL PA 18052                       APT 1
1676 NO. CALIFORNIA BLVD                                                                                                          CINCINNATI OH 45217
STE 620
WALNUT CREEK CA 94596


003764P001-1424A-003                        003765P001-1424A-003                         005318P001-1424A-003                     003766P001-1424A-003
ZOE MITCHELL                                MEGHAN E MITRIONE                            SANJAY MITTAL                            ARIEL B MIZRACHI
4532 MURIETTA AVE                           12301 CLIFFE PL                              2237 RUTHERFORD LN                       9960 OWENS MOUTH AVE 8
#309                                        BOWIE MD 20715                               FREMONT CA 94539                         CHATSWORTH CA 91311
LOS ANGELES CA 91423




001670P001-1424A-003                        001671P001-1424A-003                         003767P001-1424A-003                     000646P001-1424A-003
MJC CONFECTIONS DBA HAMPTON POPCORN         MO MANAGEMENT LLC                            ERIN L MOATS                             ETHAN MOCK
225 WEST 35TH ST                            8 CONCORD DR                                 10203 E IOWA AVE                         4803 CAMBRIDGE ST
10TH FL                                     MAHOPAC NY 10541                             #933                                     SUGAR LAND TX 77479
NEW YORK NY 10001                                                                        DENVER CO 80247




001672P001-1424A-003                        003768P001-1424A-003                         003769P001-1424A-003                     003770P001-1424A-003
MODERN CONSTRUCTION INC SAN FRANCISCO       KYLE M MODLIN                                JOSHUA MOELLER                           KALANI MOEPON
22 BATTERY ST STE 313                       8006 HAMMERLY BLVD                           7008 E 86 ST                             915 DARLING WAY
SAN FRANCISCO CA 94111                      HOUSTON TX 77055                             KANSAS CITY MO 64138                     ROSEVILLE CA 95678




003771P001-1424A-003                        000647P001-1424A-003                         003772P001-1424A-003                     003773P001-1424A-003
MAGGIE G MOFFETT                            HANNA MOFIELD                                NINA MOGHADDAM                           JOHN CALEB MOHR
812 BROOKHILL RD                            3680 JEFFREY CT                              6815 REMMET AVE                          8714 S 69TH E AVE
LOUISVILLE KY 40223                         CINCINNATI OH 45236                          #203                                     TULSA OK 74133
                                                                                         LOS ANGELES CA 91303
                                        Case 19-11813-CSS               Doc 70    Filed 08/23/19             Page 123 of 203
                                                                       Mishti Holdings LLC, et al.
                                                                             Exhibit Pages

Page # : 117 of 197                                                                                                                           08/22/2019 11:52:38 AM
001674P001-1424A-003                    003774P001-1424A-003                         001305P001-1424A-003                       003775P001-1424A-003
MOJO CONSTRUCTION                       KELLY P MOLASENG                             CHLOE MOLINA                               ELIOTT MOLINA
2993 JOHN GRAY RD                       12600 57TH AVE S                             5219 CITRUS BLVD #127                      9229 WEST SHERIDAN AVE
CINCINNATI OH 45251                     #F105                                        ELMWOOD LA 70123                           MILWAUKEE WI 53225
                                        SEATTLE WA 98178




000648P001-1424A-003                    003776P001-1424A-003                         003777P001-1424A-003                       003778P001-1424A-003
JORDAN MOLINA                           MAYRA A MOLINA                               MICHELLE LEE MOLLOY                        AMANDA L MONACHELLI
6418 ECKHERT RD                         2248 WHITE CORNUS LN                         2901 SW TWILIGHT DR                        114 CARRIE LN
APT 7101                                RESTON VA 20191                              TOPEKA KS 66614                            PHOENIXVILLE PA 19460
SAN ANTONIO TX 78240




003779P001-1424A-003                    003780P001-1424A-003                         003781P001-1424A-003                       001945P001-1424A-003
OLIVIA MONARCH                          AMANDA L MONG                                CATHERINE MONOLO                           TIFFANY MONROE
2124 CAMORILLA DR                       715 N 9TH ST                                 12 HARDING RD                              61 MUNDY RD
LOS ANGELES CA 90065                    APT 323                                      NATICK MA 01760                            TWISP WA 98856
                                        SALINA KS 67401




000649P001-1424A-003                    003782P001-1424A-003                         003783P001-1424A-003                       001676P001-1424A-003
JULIA R MONTANI                         LEYANA RENE MONTANO                          VANESSA MONTANO                            MONTECARLO BAKING INC
1100 IROQUOIS AVE                       11159 MCVINE AVE                             21450 CHASE ST                             112 N ROWAN AVE
MAYFIELD HEIGHTS OH 44124               SUNLAND CA 91040                             APT 239                                    LOS ANGELES CA 90063
                                                                                     CANOGA PARK CA 91303




005097P001-1424A-003                    005098P001-1424A-003                         001070P001-1424A-003                       001071P001-1424A-003
MONTGOMERY CENTRAL APPRAISAL DISTRICT   MONTGOMERY COUNTY                            MONTGOMERY COUNTY HEALTH DEPT              MONTGOMERY COUNTY MARYLAND
109 GLADSTELL ST                        MONTGOMERY COUNTY EXECUTIVE MARC ELRICH      501 N THOMPSON STE 100                     255 ROCKVILLE PIKE 1ST FLOOR
CONROE TX 77301                         EXECUTIVE OFFICE BUILDING                    CONROE TX 77301                            STE 100
                                        101 MONROE ST 2ND FL                                                                    ROCKVILLE MD 20850
                                        ROCKVILLE MD 20850



001677P001-1424A-003                    005217P001-1424A-003                         005217S001-1424A-003                       003784P001-1424A-003
MONTGOMERY MALL OWNER LLC               MONTGOMERY MALL OWNER LLC                    MONTGOMERY MALL OWNER LLC                  JUSTYCE MYZIAH MONTGOMERY
PO BOX 54738                            2049 CENTURY PK EAST                         WESTFIELD MONTGOMERY                       603 S PERSHING ST
LOS ANGELES CA 90074-4738               41ST FL                                      GENERAL MANAGER                            WICHITA KS 67218
                                        LOS ANGELES CA 90049                         7101 DEMOCRACY BLVD
                                                                                     BETHESDA MD 21807



003785P001-1424A-003                    000650P001-1424A-003                         000064P001-1424S-003                       003786P001-1424A-003
DEVON MONTOYA                           ALEXANDRIA MONUS                             MONZACK MERSKY MCLAUGHLIN AND BROWDER PA   FRANCHESCA K MOODY
10909 TANZANITE DR NW                   115 S 5TH AVE                                RACHEL B MERSKY;BRIAN J MCLAUGHLIN         2719 PARKWOOD AVE
ALBUQUERQUE NM 87114                    HIGHLAND PARK NJ 08904                       1201 N ORANGE ST STE 400                   BALTIMORE MD 21217
                                                                                     WILMINGTON DE 19801
                              Case 19-11813-CSS            Doc 70   Filed 08/23/19             Page 124 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 118 of 197                                                                                                            08/22/2019 11:52:38 AM
003787P001-1424A-003          000651P001-1424A-003                      000652P001-1424A-003                     003788P001-1424A-003
LEAH C MOODY                  OWEN M MOODY                              BEN ERIK M MOOERS                        SAILOR MOON
2127 STILLWATER BAY CT        5338 NW BURR OAK DR                       297 DORIS AVE                            111 ELLIS ST
LEAGUE CITY TX 77573          JOHNSTON IA 50131                         SAN JOSE CA 95127                        SAN FRANCISCO OH 94102




003789P001-1424A-003          003793P001-1424A-003                      001678P001-1424A-003                     003790P001-1424A-003
ASHLEY JEANE MOONEY           TINA MOONEY                               MOONSTRUCK CHOCOLATE CO                  AMANDA MOORE
5312 S LEWISTON CT            21660 PURDUE AVE                          UMPQUA BANK                              7516 218TH ST SW
CENTENNIAL CO 80015           FARMINGTON HILLS MI 48336                 PO BOX 35142 #1008                       EDMONDS WA 98026
                                                                        SEATTLE WA 98124-5142




003791P001-1424A-003          003792P001-1424A-003                      000653P001-1424A-003                     000654P001-1424A-003
BROOK D MOORE                 PAMELA A MOORE                            RACHEL MOORE                             RHIANNON MARIE MOORE
4618 CALIBRE CREEK PKWY       612 NW 21ST ST                            253 AUTUMN CHASE                         4606 BLACK RIVER CT
ROSWELL GA 30076              MOORE OK 73160                            PITTSBORO NC 27312                       SAN JOSE CA 95136




003794P001-1424A-003          003795P001-1424A-003                      003796P001-1424A-003                     000655P001-1424A-003
GALILEA MORA MARTINEZ         RAQUELIN MORA                             ELIMAR MORALES                           JAMIE G MORALES
6850 GLENSTEIN DR             6850 GLENSTEIN DR                         8102 W HAUSMAN RD                        405 WALNUT ST
HOUSTON TX 77084              HOUSTON TX 77084                          #2211                                    CATASOQUA PA 18032
                                                                        SAN ANTONIO TX 78249




000656P001-1424A-003          003797P001-1424A-003                      003798P001-1424A-003                     003799P001-1424A-003
JOANNA PRISCILLA MORALES      LILIAN MORALES                            LESLIE G MORALES-ORTIZ                   MONICA SAMALYS MORALES-PENA
9250 SEPULVEDA BLVD APT 121   3746 MILLWOOD AVE                         1025 N KENMORE AVE                       9 DRAPER RD
NORTH HILLS CA 91343          LAS VEGAS NV 89121                        LOS ANGELES CA 90029                     FRAMINGHAM MA 01702




003800P001-1424A-003          000657P001-1424A-003                      000658P001-1424A-003                     000053P001-1424A-003
EMILY MORAN                   LAUREN MORELAND                           RAUL MORFIN                              MORGAN SAMUELS COMPANY, LLC
2623 NW POLLARD AVE           10216 FLINT ST                            225 FLUOR DANIEL DR                      LBMC W SQUARED
LAWTON OK 73505               OVERLAND PARK KS 66214                    # 17101                                  PO BOX 5168
                                                                        SUGAR LAND TX 77479                      BRENTWOOD TN 37024




003801P001-1424A-003          003802P001-1424A-003                      001681P001-1424A-003                     000659P001-1424A-003
SIERRA MORGAN                 LYNDA MORGAN-IRON MOCCASIN                MORKES CHOCOLATES                        ALEXIS MARIE MORKISZ
4740 TOPANGA CANYON BLVD      1227 COACH LN                             1890 N RAND RD                           640 E SPRING VLY CIR
WOODLANDS HILLS CA 91364      LAS VEGAS NV 89101                        PALATINE IL 60074                        UNIT 4
                                                                                                                 NIXA MO 65714
                         Case 19-11813-CSS         Doc 70   Filed 08/23/19               Page 125 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 119 of 197                                                                                                      08/22/2019 11:52:38 AM
003803P001-1424A-003     003804P001-1424A-003                   001682P001-1424A-003                       000660P001-1424A-003
ALEXIS C MORRILL         MELINDA A MORRILL                      MORRIS NATIONAL INC                        KERI MORRIS
12 ORIENT PL             3810 E TIFFIN AVE                      760 N MECKEEVER AVE                        444 ELM ST
MELROSE MA 02176         DES MOINES IA 50317                    AZUSA CA 91702                             DENVER CO 80220




005175P001-1424A-003     003805P001-1424A-003                   003806P001-1424A-003                       003807P001-1424A-003
KERI MORRIS              REBECCA L MORRIS                       RYAN N MORRIS                              SHARINA B MORRIS
111 ELLIS ST             45 E TURNBULL AVE                      1821 HOLLING DR                            7401 RAINIER AVE S
4TH FL                   HAVERTOWN PA 19083                     OMAHA NE 68144                             APT 216
SAN FRANCISCO CA 94102                                                                                     SEATTLE WA 98118




000661P001-1424A-003     003808P001-1424A-003                   003809P001-1424A-003                       003810P001-1424A-003
SPENCER MORRISON         STEVEN G MORROW                        DOUGLAS G MORTON                           CIDNEY MOSBY
53 SHIRE CT              1553 TALMADGE ST                       3062 N GREG CIR                            917 EAGLE CLIFF DR
ROSEVILLE CA 95678       LOS ANGELES CA 90027                   PALM SPRINGS CA 92262                      NORMAN OK 73072




003811P001-1424A-003     003814P001-1424A-003                   003815P001-1424A-003                       000128P001-1424A-003
ALON MOSKOVICH           JORDAN MOSLEY                          VICTOR M MOSQUEDA                          MOSS ADAMS LLP
18570 BRASILIA DR        3176 WOODS CIR DR                      1800 W HILLCREST DR APT 266                PO BOX 101822
LOS ANGELES CA 91326     DETROIT MI 48207                       NEWBURY PARK CA 91320                      PASADENA CA 91189-1822




003816P001-1424A-003     000662P001-1424A-003                   000663P001-1424A-003                       003817P001-1424A-003
DEVREAUNTAYA B MOSS      SHAYNE L MOSS                          TONY K MOTAKEF                             NIKKI ANN MOTICHKA
4905 S 146TH CIR         721 WOODCHUCK PL                       5 CHESTERFIELD                             154 NICOLE WAY
OMAHA NE 68137           BEAR DE 19701                          MISSION VIEJO CA 92692                     SINKING SPRING PA 19608




000664P001-1424A-003     000665P001-1424A-003                   000666P001-1424A-003                       001683P001-1424A-003
TREYVOR MOTTON           LAURA A MOUSER                         SHELBY MOUSER                              MOUTH PARTY LLC
8746 PASCAGOULA DR       2510 ARTHUR ST                         1427 S 6TH ST                              1946 GREENSPRING DR STE J
BATON ROUGE LA 70810     LOS ANGELES CA 90065                   APT 1                                      TIMONIUM MD 21093
                                                                LOUISVILLE KY 40208




003818P001-1424A-003     000073P001-1424A-003                   003819P001-1424A-003                       005219P001-1424A-003
EDWARD TOMAS MOYA        MOYE WHITE LLP                         DONTRAIA MOYE                              MSM PROPERTY LLC
10415 BARWOOD DR         16 MARKET SQUARE 6TH FL                5205 NORTH 84TH ST                         MALL ST MATTHEWS
HOUSTON TX 77043         1400 16TH ST                           MILWAUKEE WI 53225                         LAW LEASE ADMINISTRATION DEPT
                         DENVER CO 80202-1486                                                              110 NORTH WACKER DR
                                                                                                           CHICAGO IL 60606
                        Case 19-11813-CSS             Doc 70   Filed 08/23/19               Page 126 of 203
                                                      Mishti Holdings LLC, et al.
                                                            Exhibit Pages

Page # : 120 of 197                                                                                                         08/22/2019 11:52:38 AM
005219S001-1424A-003    001684P001-1424A-003                       001267P001-1424A-003                       003820P001-1424A-003
MSM PROPERTY LLC        MTC PHOTOGRAPHY LLC                        BRAEDAN MUDD                               BRAEDAN MUDD
MALL ST MATTHEWS        216 WASHINGTON AVE                         4800 UNIVERSTIY DR 16G                     8730 LARCH TRL
5000 SHELBYVILLE RD     MATAWAN NJ 07747                           DURHAM NC 27707                            PARKER CO 80134
LOUISVILLE KY 40207




003821P001-1424A-003    000667P001-1424A-003                       003822P001-1424A-003                       000668P001-1424A-003
BRANDON E MULKEY        BENJAMIN MULLEN                            SAMANTHA MULLINGS                          JOSHUA MULLIS
3426 NORTHMOOR ST       1044 RAY AVE                               4910 76TH ST                               3538 DAWNWOOD DR
SAN ANTONIO TX 78230    LOS ALTOS CA 94022                         SACRAMENTO CA 95820                        SPRING TX 77380




001685P001-1424A-003    003823P001-1424A-003                       003824P001-1424A-003                       001686P001-1424A-003
MULTI-COLOR CORP        CIARA MUNA                                 MATIAS MUNIZ                               MUNN SUPPLY
PO BOX 642495           4530 SOUTHCENTER BLVD                      2503 JACKSON KELLER RD APT 220             PO BOX 1145
PITTSBURGH PA 15264     APT H-111                                  SAN ANTONIO TX 78230                       ENID OK 73701
                        TUKWILA WA 98188




000669P001-1424A-003    003825P001-1424A-003                       003826P001-1424A-003                       003827P001-1424A-003
EMANUEL LAUDY MUNOZ     JORDAN R MUNOZ                             JOSHUA A MUNOZ                             KEVYN MUNOZ
2747 IRIS VLY WAY       2424 SOUTHWEST HILLCREST RD                2020 SW RANDOLPH AVE                       1510 BIG BEND DR
HOUSTON TX 77038        TOPEKA KS 66614                            TOPEKA KS 66604                            APT# 50
                                                                                                              HOUSTON TX 77055




000670P001-1424A-003    003828P001-1424A-003                       001687P001-1424A-003                       001688P001-1424A-003
MARITHZA HUESCA MUNOZ   ABBI L MUNSON                              MURNANE PACKAGING CORP                     MURNANE SPECIALTIES INC
9452 SW IVANA CT        14917 MADDER DR                            PO BOX 7740                                PO BOX 7741
PORTLAND OR 97223       EDMOND OK 73013                            CAROL STREAM IL 07740                      CAROL STREAM IL 60197




003829P001-1424A-003    000671P001-1424A-003                       003830P001-1424A-003                       003831P001-1424A-003
BRIANA RAQUEL MURO      DEIRDRE A MURPHY                           HANNAH J MURPHY                            MAKENA I MURPHY
1 VISA CIR              3000 DONNEGAL BAY DR                       2232 S RALEIGH ST                          5125 JURUPA CT
SAN ANTONIO TX 78249    LAS VEGAS NV 89117                         DENVER CO 80219                            NORTH LAS VEGAS NV 89031




003832P001-1424A-003    003833P001-1424A-003                       001689P001-1424A-003                       000672P001-1424A-003
RYAN JOSEPH MURPHY      CLARISSA E MURRAY CAMARA                   MURRAY CITY CORP                           AMELIA MURRAY
904 SE SULLIVAN DR      10500 ROCKVILLE PIKE                       4646 SOUTH 500 WEST                        5708 LORELLA WAY
LAWTON OK 73501         ROCKVILLE MD 20852                         MURRAY UT 84123                            SACRAMENTO CA 95842
                                        Case 19-11813-CSS                 Doc 70   Filed 08/23/19              Page 127 of 203
                                                                          Mishti Holdings LLC, et al.
                                                                                Exhibit Pages

Page # : 121 of 197                                                                                                                            08/22/2019 11:52:38 AM
003834P001-1424A-003                    003812P001-1424A-003                           003813P001-1424A-003                      003835P001-1424A-003
DONNA R MURRAY                          JAFFAR MURRILL                                 YASMINE MUSTAFA                           GENEVA SL MUWAKKIL
1317 W PK AVE                           3169 FLOWERS RD S                              446 HASSINGER RD                          1315 LOTUS CT
ENID OK 73701                           APT K                                          SAN JOSE CA 95111                         WILLINGBORO NJ 08046
                                        ATLANTA GA 30341




003836P001-1424A-003                    000673P001-1424A-003                           003837P001-1424A-003                      003838P001-1424A-003
CHARLES C MYER                          KATHERINE S MYER                               AMANDA L MYERS                            AMY MYRICK
355 88TH ST                             355 88TH ST                                    61 N FORGE MANOR DR                       2020 E CAULDER AVE
#4207                                   #4207                                          PHOENIXVILLE PA 19460                     DES MOINES IA 50320
WEST DES MOINES IA 50266                WEST DES MOINES IA 50266




003839P001-1424A-003                    000674P001-1424A-003                           003840P001-1424A-003                      000675P001-1424A-003
VALENTINA TONEVA NACHEVA                MEGHAN NADORFF                                 OLIVIA NAGEL                              MANOJ NANDURI
1543 N WINSLOWE DR                      3525 N COLE RD                                 1418 SE 8TH AVE                           2563 SUTTERS MILL DR
PALATINE IL 60074                       APARTMENT 303                                  CANBY OR 97013                            HERNDON VA 20171
                                        BOISE ID 83704




001234P001-1424A-003                    003841P001-1424A-003                           000676P001-1424A-003                      001757P001-1424A-003
BALEIGH NAPIER                          MAKAYLA N NAPIER                               ALLYIAH M NARANJO                         PRASHEELA NARAYAN
5477 E 71ST ST                          3780 OLD NORCROSS RD                           378 POTOMAC WAY                           4215 QUEEN ANNE DR
APT 168                                 STE 103-204                                    APT D204                                  UNION CITY CA 94587
TULSA OK 74136                          DULUTH GA 30096                                AURORA CO 80011




003842P001-1424A-003                    001692P001-1424A-003                           001693P001-1424A-003                      003843P001-1424A-003
BYRON E NARD                            NASHVILLE WRAPS                                NASSAU CANDY                              SHADI A NASSER
3128 SE FREMONT ST                      242 MOLLY WALTON DR                            258 LITTLEFIELD AVE                       1559 ONYX DR
TOPEKA KS 66605                         HENDERSONVILLE TN 37075                        SOUTH SAN FRANCISCO CA 94080              UNIT 203
                                                                                                                                 MCLEAN VA 22102




005099P001-1424A-003                    001695P001-1424A-003                           005220P001-1424A-003                      005220S001-1424A-003
NATICK BOARD OF ASSESSORS               NATICK MALL LLC                                NATICK MALL LLC                           NATICK MALL LLC
NATICK TOWN OFFICES                     SDS-12-3111                                    NATICK MALL                               GENERAL MANAGER
13 E CENTRAL ST                         PO BOX 86                                      LAW LEASE ADMINISTRATION DEPT             1245 WORCESTER ST
NATICK MA 01760                         MINNEAPOLIS MN 55486-3111                      110 NORTH WACKER DR                       STE 1218
                                                                                       CHICAGO IL 60606                          NATICK MA 01716



005339P001-1424A-003                    001696P001-1424A-003                           000023P001-1424A-003                      000022P001-1424A-003
NATICK MALL, LLC                        NATIONAL FIRE SYSTEMS INC                      NATIONWIDE SECURITY SVC INC               NAVIA BENEFITS SOLUTIONS
ECKERT SEAMANS CHERIN AND MELLOTT LLC   SACRAMENTO FIRE EXTINGUISHER CO                208 BROADWAY                              PO BOX 53250
ANTHONY M MOCCIA                        8521 MORRISON CREEK DR                         MALDEN MA 02148                           BELLEVUE WA 98015
TWO INTERNATIONAL PL                    SACRAMENTO CA 95828
16TH FL
BOSTON MA 02110
                                            Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 128 of 203
                                                                          Mishti Holdings LLC, et al.
                                                                                Exhibit Pages

Page # : 122 of 197                                                                                                                          08/22/2019 11:52:38 AM
003844P001-1424A-003                        003845P001-1424A-003                       001698P001-1424A-003                     001072P001-1424A-003
ASHLEY NAVIDAD                              KELLY A NAYLOR                             NCR SPECIALTY RETA                       NEBRASKA DEPT OF AGRICULTURE
749 TARAVAL ST                              5699 BENTWOOD DR                           ACCOUNTS RECEIVABLE                      301 CENTENNIAL MALL SOUTH
APT #201                                    MASON OH 45040                             6100 TENNYSON PKWY STE 150               PO BOX 94668
SAN FRANCISCO CA 94116                                                                 PLANO TX 75024                           LINCOLN NE 68509




000677P001-1424A-003                        000678P001-1424A-003                       000679P001-1424A-003                     003846P001-1424A-003
LENA NEECE                                  COURTNEY NEELEY                            REBEKKAH A NEFF                          GIOVANNI NEGRETE
7997 WADE BLVD                              3036 S WILLOW ST                           9844 CYPRESSWOOD DR 1106                 4169 WILLIMET AVE
#1512                                       SEATTLE WA 98108                           HOUSTON TX 77070                         LOS ANGELES CA 90039
FRISCO TX 75034




003847P001-1424A-003                        000680P001-1424A-003                       000681P001-1424A-003                     003848P001-1424A-003
WENDY NEGRETE                               MADELINE NEILL                             SAHAR NEISI                              MICHAEL J NEITA
15523 RAYEN ST APT 22                       6010 M ST                                  3238 SYDENHAM ST                         5890 STEVENS FOREST RD
NORTH HILLS CA 91343                        SACRAMENTO CA 95819                        FAIRFAX VA 22031                         APT 6
                                                                                                                                COLUMBIA MD 21045




001697P001-1424A-003                        000125P001-1424A-003                       000682P001-1424A-003                     003849P001-1424A-003
NELMAR SECURITY PACKAGING SYSTEMS INC       NELSON                                     DAWN RENEE NELSON                        DELAINA NELSON
3100 DES BATISSEURS ST                      PO BOX 49195                               3719 SOUTH 125TH EAST AVE                3 GROVESIDE DR
TERREBONNE QC J6Y 0A2                       SAN JOSE CA 95161-9195                     TULSA OK 74146                           ALISO VIEJO CA 92656
CANADA




000683P001-1424A-003                        003850P001-1424A-003                       005307P001-1424A-003                     005308P001-1424A-003
MONICA RENEE NELSON                         RYAN NELSON                                NEUFITO AND SHEILA FERNANDES             NEUFITO AND SHEILA FERNANDES FAMILY TRUST
8602 CINNAMON CREEK DR                      11203 NEWBERRY DR                          FAMILY TRUST UTD                         UTD UNDER DECLARATION OF TRUST
APT 704                                     FRISCO TX 75035                            7506 SHADOWHILL LN                       22101 ROLLING HILLS RD
SAN ANTONIO TX 78240                                                                   CUPERTINO CA 95014                       SARATOGA CA 85070




001699P001-1424A-003                        003854P001-1424A-003                       001136P001-1424A-003                     003851P001-1424A-003
NEUHAUS INC                                 BETHANY MAXINE NEUVIRTH                    NEVADA DEPT OF TAXATION                  JENNIFER NEVARES-DIAZ
120 FAIRCHILD AVE                           2908 LA ROSA RD                            PO BOX 7165                              1600 LAFAYETTE DR NE
PLAINVIEW NY 11803                          SACRAMENTO CA 95815                        SAN FRANCISCO CA 94120                   ALBUQUERQUE NM 87106




001073P001-1424A-003                        005036P001-1424A-003                       004890P001-1424A-003                     004972P001-1424A-003
NEW JERSEY OFFICE OF THE ATTORNEY GENERAL   NEW MEXICO ATTORNEY GENERAL                NEW MEXICO DEPT OF LABOR                 NEW MEXICO DEPT OF REVENUE
PO BOX 490                                  HECTOR BALDERAS                            SECRETARY                                UNCLAIMED PROPERTY DIVISION
AVENEL NJ 07001                             408 GLISTEO ST                             401 BROADWAY NE                          PO BOX 8485
                                            VILLAGRA BUILDING                          PO BOX 1928                              ALBUQUERQUE NM 87198-8485
                                            SANTA FE NM 87501                          ALBUQUERQUE NM 87102
                                  Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 129 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 123 of 197                                                                                                                     08/22/2019 11:52:38 AM
005003P001-1424A-003              004983P001-1424A-003                         005050P001-1424A-003                       001074P001-1424A-003
NEW MEXICO ENVIRONMENT DEPT       NEW MEXICO OCCUPATIONAL HEALTH AND           NEW MEXICO REGULATION AND LICENSING DEPT   NEW MEXICO SECRETARY OF STATE
1190 ST FRANCIS DR STE N4050      SAFETY BUREAU OHSB                           SECURITIES DIVISION                        325 DON GASPAR
PO BOX 5469                       525 CAMINO DE LOS MARQUEZ STE 3              2550 CERRILLOS RD                          STE 300
SANTA FE NM 87505                 SANTA FE NM 87502                            3RD FL                                     SANTA FE NM 87501
                                                                               SANTA FE NM 87505



004914P001-1424A-003              001137P001-1424A-003                         001700P001-1424A-003                       000684P001-1424A-003
NEW MEXICO TAX AND REVENUE DEPT   NEW MEXICO TAXATION AND REVENUE DEPT         NEW ZEALAND NATURAL GOODS                  SARAH NEWBY
LEGAL SVC BUREAU                  PO BOX 25128                                 1601 N SEPULVEDA BLVD #768                 18824 RESTO LN
1100 SOUTH ST FRANCIS DR          SANTA FE NM 87504                            MANHATTAN BEACH CA 90266                   EDMOND OK 73012
SANTA FE NM 87504-0630




001842P001-1424A-003              003855P001-1424A-003                         003856P001-1424A-003                       000685P001-1424A-003
SHELBY NEWELL                     SHELBY ANN NEWELL                            JOSIE NEWHALL                              CAROL ANNE NEWHOUSE
111 ELLIS ST FL4TH                531 FILBERT ST                               2510 WELLINGTON CIR                        201 HILLMOND ST
SAN FRANCISCO CA 94102            SAN FRANCISCO CA 94133                       WAYZATA MN 55391                           APT C4
                                                                                                                          BETHLEHEM PA 18017




003852P001-1424A-003              003853P001-1424A-003                         000686P001-1424A-003                       000687P001-1424A-003
NICHOLE NEWMAN                    SAMANTHA LEE NEWTON                          JACKY NGHIEM-DO                            ANNIE T NGO
2916 S RICHMOND CT                2987 DURANT AVE                              341 PRINCETON DR                           5730 SE 83RD AVE
APT 4                             SAN JOSE CA 95111                            MIDVALE UT 84047                           PORTLAND OR 97266
WICHITA KS 67217




003857P001-1424A-003              003858P001-1424A-003                         001491P001-1424A-003                       000688P001-1424A-003
CHRISTINE NGUYEN                  HANNAH NGUYEN                                HOLLY T NGUYEN                             JESSICA T NGUYEN
8311 LEGHORN ST                   264 PALM VLY BLVD                            1220 KIRBY ST NE                           3580 S KINGDOM CT
HOUSTON TX 77040                  #207                                         ALBUQUERQUE NM 87112                       WEST VALLEY UT 84117
                                  SAN JOSE CA 95123




000689P001-1424A-003              000690P001-1424A-003                         003859P001-1424A-003                       000691P001-1424A-003
KATHY T NGUYEN                    LESLIE NGUYEN                                MARYANN NGUYEN                             NAOMI NGUYEN
2214 SE 89TH AVE                  165 NOYO DR                                  3132 YAKIMA CIR                            44 PURITAN DR
PORTLAND OR 97216                 SAN JOSE CA 95123                            SAN JOSE CA 95121                          WESTBROOK ME 04092




000692P001-1424A-003              003860P001-1424A-003                         000693P001-1424A-003                       003861P001-1424A-003
PETER M NGUYEN                    TRAM NGUYEN                                  YEN NGUYEN                                 ELISABETH NICCOLI
12500 SE SPRING MOUNTAIN DR       3243 ESSIE RD                                5550 S AVON ST                             9408 W 81ST TER
HAPPY VALLEY OR 97086             HOUSTON TX 77086                             SEATTLE WA 98178                           OVERLAND PARK KS 66204
                            Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 130 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 124 of 197                                                                                                            08/22/2019 11:52:38 AM
003862P001-1424A-003        003863P001-1424A-003                         000694P001-1424A-003                     000695P001-1424A-003
SEAN P NICHOLAS             TESSA N NICHOLS                              LAUREN OLIVIA NICHOLSON                  ANDREA D NICOLL GUTIERREZ
1150 GALAPAGO ST            3042 WEIDASVILLE RD                          7624 CODDLE HARBOR LN                    7631 QUINCEWOOD CT
DENVER CO 80204             OREFIELD PA 18069                            POTOMAC MD 20854                         ROCKVILLE MD 20855




003864P001-1424A-003        001523P001-1424A-003                         003865P001-1424A-003                     003866P001-1424A-003
JEREMY D NICOLLS            JASON NIELSEN                                JASON LAMAR NIELSEN                      SUEHAYDEE NIEVES
604 S 22ND ST               134 EMILIA RD                                134 EMILIA RD                            162 LAFAYETTE AVE
#310                        LOS LUNAS NM 87031                           LOS LUNAS NM 87031                       HAWTHORNE NJ 07506
OMAHA NE 68102




003867P001-1424A-003        001705P001-1424A-003                         000022P001-1424S-003                     001706P001-1424A-003
TANYA E NITEO               NO MORE DIRT INC                             NOA BRANDS AMERICA                       NOA BRANDS AMERICA
3401 OCEE ST                1699 VALENCIA ST                             MICHELLE ROMERO                          1460 OVERLOOK DR
HOUSTON TX 77063            SAN FRANCISCO CA 94110                       1460 OVERLOOK DR                         LAFAYETTE CO 80026
                                                                         LAFAYETTE CO 80026




003868P001-1424A-003        001707P001-1424A-003                         003869P001-1424A-003                     000067P001-1424S-003
KRISTEN N NOBREGA           NOHMAD SNACK CO LLC                          JOSE R NOLASCO                           NOLD MUCHINSKY PLLC
24 APOLLO ST                3138 W 182 ST                                4964 S 41ST ST                           BRIAN MUCHINSKY; THOMAS STONE
WARWICK RI 02888            TORRANCE CA 90504                            OMAHA NE 68107                           10500 NE 8TH ST STE 930
                                                                                                                  BELLEVUE 98004




003870P001-1424A-003        003871P001-1424A-003                         003872P001-1424A-003                     003873P001-1424A-003
REBECCA NOMELAND            AMINA ZAHRA NOORA MENDELSOHN                 ARIANNA N NORCROSS                       TYONDA M NORRIS
73490 ALGONQUIN PL          2268 CARTBRIDGE RD                           1948 E CAMBRIDGE ST                      1525 N EDEN ST
THOUSAND PALMS CA 92276     FALLS CHURCH VA 22043                        SPRINGFIELD MO 65804                     BALTIMORE MD 21213




001708P001-1424A-003        005221P001-1424A-003                         005221S001-1424A-003                     005340P003-1424A-003
NORTH POINT MALL LLC        NORTH POINT MALL LLC                         NORTH POINT MALL LLC                     NORTH POINT MALL LLC
SDS-12-3051                 NORTH POINT MALL                             GENERAL MANAGER                          BROOKFIELD PROPERTIES
PO BOX 86                   LAW LEASE ADMINISTRATION DEPT                100 NORTH POINT CIRCLE                   JULIE BOWDEN
MINNEAPOLIS MN 30515-5486   110 NORTH WACKER DR                          ALPHARETTA GA 30022                      110 NORTH WACKER DR
                            CHICAGO IL 60606                                                                      CHICAGO IL 60606



001709P001-1424A-003        005222P001-1424A-003                         005222S001-1424A-003                     001710P001-1424A-003
NORTH STAR MALL LLC         NORTH STAR MALL LLC                          NORTH STAR MALL LLC                      NORTHRIDGE FASHION CENTER
SDS-12-2770                 NORTH STAR MALL                              GENERAL MANAGER                          SDS-12-1664
PO BOX 86                   LAW LEASE ADMINISTRATION DEPT                7400 SAN PEDRO                           PO BOX 86
MINNEAPOLIS MN 55486-2770   110 NORTH WACKER DR                          STE 224                                  MINNEAPOLIS MN 55486-1664
                            CHICAGO IL 60606                             SAN ANTONIO TX 78216
                               Case 19-11813-CSS               Doc 70   Filed 08/23/19                Page 131 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 125 of 197                                                                                                                   08/22/2019 11:52:38 AM
000068P001-1424A-003           003874P001-1424A-003                         001711P001-1424A-003                        003875P001-1424A-003
NORTON ROSE FULBRIGHT US LLP   ALEXIS D NORTON                              NOSHI LLC TOMASION LETHBRIDGE               MARIA P NOVALES
DEPT 2613                      706 WILLIS AVE                               57 W 10TH ST PH                             14667 PLUMMER ST
PO BOX 122613                  SALINA KS 67401                              NEW YORK NY 10011                           PANORAMA CA 91402
DALLAS TX 75312-2613




003876P001-1424A-003           000696P001-1424A-003                         001712P001-1424A-003                        000130P001-1424A-003
KATHERINE NOWICKI              ANGEL LEEANN NOYES                           NPW-USA                                     NRAI, INC
4625 WATERFORD CT              2806 W BRIDLEWOOD TRL                        1101 ST GREGORY ST                          PO BOX 4349
DUNWOODY GA 30338              OZARK MO 65721                               STE 200                                     CAROL STREAM IL 60197-4349
                                                                            CINCINNATI OH 45202




003877P001-1424A-003           003878P001-1424A-003                         003879P001-1424A-003                        001714P001-1424A-003
ORN K NUETZEL                  AMY NUNAG                                    PHINEAS R NUTTING                           NUUBIA INC
1127 S WOODLAWN BLVD           510 HYACINTH CT UNIT A                       76 BURNHAM RD                               5673 W LAS POSITAS BLVD STE 220
WICHITA KS 67218               ROSEVILLE CA 95678                           SCARBOROUGH ME 04074                        PLEASANTON CA 94588




000021P001-1424A-003           005264P001-1424A-003                         003880P001-1424A-003                        003882P001-1424A-003
NV ENERGY                      NW BRIXHAM GREEN THREE LP                    HANNAH GRACE NYLANDER                       KAYLEN V O'BRYAN
PO BOX 30150                   13925 BALLANTYNE CORPORATE PL                10581 CHERRYBROOK CIR                       2921 W CANAL ST
RENO NV 89520-3150             CHARLOTTE NC 28277                           HIGHLANDS RANCH CO 80126                    BOISE ID 83705




003886P001-1424A-003           003893P001-1424A-003                         001570P001-1424A-003                        003894P001-1424A-003
KAILEE O'CONNOR                CHRISTIAN O'LEARY                            KELLY O'LEARY                               KELLY A O'LEARY
537 S MARYMOUNT RD             27238 PYEATT LN                              1010 RALEIGH ST APT 213                     1010 RALEIGH ST
SALINA KS 67401                CONROE TX 77385                              GLENDALE CA 91205                           APT 213
                                                                                                                        GLENDALE CA 91205




001715P001-1424A-003           001716P001-1424A-003                         001717P001-1424A-003                        005218P001-1424A-003
OAK ALARM CO                   OAK PARK MALL LLC                            OAK VIEW MALL LLC                           OAK VIEW MALL LLC
PO BOX 1213                    PO BOX 531791                                SDS-12-1840                                 MOOLCHAND VENTURES
LOS GATOS CA 95031-1213        ATLANTA GA 30353-1791                        PO BOX 86                                   LAW LEASE ADMINISTRATION DEPT
                                                                            MINNEAPOLIS MN 55486-1840                   110 NORTH WACKER DR
                                                                                                                        CHICAGO IL 60606



005368P001-1424A-003           001718P001-1424A-003                         005223P001-1424A-003                        005223S001-1424A-003
OAK VIEW MALL LLC              OAKBROOK SHOPPING CENTER LLC                 OAKBROOK SHOPPING CENTER LLC                OAKBROOK SHOPPING CENTER LLC
3001 S 144TH ST B11            SDS-12-2892                                  OAKBROOK CENTER                             OAKBROOK CENTER
OMAHA NE 68144                 PO BOX 86                                    LAW LEASE ADMINISTRATION DEPT               GENERAL MANAGER
                               MINNEAPOLIS MN 55486-2892                    110 NORTH WACKER DR                         100 OAKBROOK CENTER
                                                                            CHICAGO IL 60606                            OAK BROOK IL 60523
                                                Case 19-11813-CSS                  Doc 70       Filed 08/23/19            Page 132 of 203
                                                                                  Mishti Holdings LLC, et al.
                                                                                        Exhibit Pages

Page # : 126 of 197                                                                                                                                              08/22/2019 11:52:38 AM
001719P001-1424A-003                            001720P001-1424A-003                               003881P001-1424A-003                            000697P001-1424A-003
OAKLAND COUNTY REGISTER OF DEEDS                OAKRIDGE MALL LLC                                  RAYLEE J OBENOUR                                AFAMEFUNA K OBIOHA
1200 N TELEGRAPH DEPT 480                       PO BOX 55714                                       3017 SE 22ND CIR                                10721 ARDNAVE PL
PONTIAC MI 48341                                LOS ANGELES CA 90074-5714                          DEL CITY OK 73115                               POTOMAC MD 20854




003883P001-1424A-003                            000698P001-1424A-003                               001721P001-1424A-003                            005111P001-1424A-003
HECTOR OCAMPO                                   LEVI OCAMPO                                        OCCUPATIONAL HEALTH CENTERS OF GEORGIA PC       OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
8793 W IRVING LN                                7046 5TH AVE                                       PO BOX 82730                                    JFK FEDERAL BUILDING
BOISE ID 83704                                  RIO LINDA CA 95673                                 HAPEVILLE GA 30354-0730                         25 NEW SUDBURY ST ROOM E340
                                                                                                                                                   BOSTON MA 02203




005112P001-1424A-003                            005113P001-1424A-003                               005114P001-1424A-003                            005115P001-1424A-003
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION   OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION      OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION   OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
THE CURTIS CENTER STE 740 WEST                  SAM NUNN ATLANTA FEDERAL CENTER                    JOHN C KLUCZYNSKI FEDERAL BUILDING              A MACEO SMITH FEDERAL BUILDING
170 S INDEPENDENCE MALL WEST                    61 FORSYTH ST SW ROOM 6T50                         230 SOUTH DEARBORN ST ROOM 3244                 525 GRIFFIN ST STE 602
PHILADELPHIA PA 19106-3309                      ATLANTA GA 30303                                   CHICAGO IL 60604                                DALLAS TX 75202




005116P001-1424A-003                            005117P001-1424A-003                               003884P001-1424A-003                            003885P001-1424A-003
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION   OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION      KOBE G OCHOA                                    LEONA OCONNER
SAN FRANCISCO FEDERAL BUILDING                  FIFTH AND YESLER TOWER                             2800 RIVERSIDE DR                               3005 SE 10TH ST
90 7TH ST STE 2650                              300 FIFTH AVE STE 1280                             APT 416                                         APT 3005
SAN FRANCISCO CA 94103                          SEATTLE WA 98104                                   LOS ANGELES CA 90039                            TOPEKA KS 66607




003887P001-1424A-003                            003888P001-1424A-003                               005016P001-1424A-003                            005019P001-1424A-003
NATHAN B OCONNOR                                JERIMYAH NJ ODUM                                   OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF THE ATTORNEY GENERAL
211 SE 7TH                                      5621 CATHARINE ST                                  CALIFORNIA DEPT OF JUSTICE                      CONSUMER PROTECTION DIVISION
LAWTON OK 73501                                 PHILADELPHIA PA 19143                              PUBLIC INQUIRY UNIT                             200 SAINT PAUL PL
                                                                                                   PO BOX 944255                                   16TH FL
                                                                                                   SACRAMENTO CA 94244-2550                        BALTIMORE MD 21202-2021



004966P001-1424A-003                            005049P001-1424A-003                               000057P003-1424S-003                            001722P001-1424A-003
OFFICE OF THE CHIEF FINANCIAL OFFICER           OFFICE OF THE MISSOURI SECRETARY OF STATE          OFFICE OF THE US TRUSTEE                        OFFICE OF WEIGHTS AND MEASURES
UNCLAIMED PROPERTY OFFICE                       SECURITIES DIVISION                                US DEPARTMENT OF JUSTICE                        PO BOX 490
1350 PENNSYLVANIA AVE NW                        600 WEST MAIN ST                                   JANE LEAMY, TRIAL ATTORNEY                      AVENEL NJ 07001
STE 203                                         JEFFERSON CITY MO 65101                            844 KING ST
WASHINGTON DC 20004                                                                                STE 2207
                                                                                                   WILMINGTON DE 19801


003889P001-1424A-003                            000020P001-1424A-003                               003890P001-1424A-003                            003891P001-1424A-003
MAHALEEA M OFWONO                               OG AND E                                           LEAH R OGDEN                                    SHARON E OGDEN
896 TIMBER RIDGE DR                             PO BOX 24990                                       2703 SABRA CT                                   14301 S AIR DEPOT BLVD
HANOVER MD 21076                                OKLAHOMA CITY OK 73124-0990                        CROFTON MD 21114                                EDMOND OK 73034
                                          Case 19-11813-CSS                 Doc 70     Filed 08/23/19            Page 133 of 203
                                                                           Mishti Holdings LLC, et al.
                                                                                 Exhibit Pages

Page # : 127 of 197                                                                                                                            08/22/2019 11:52:38 AM
001723P001-1424A-003                      000133P001-1424A-003                            003892P001-1424A-003                     001724P001-1424A-003
OGLETREE DEAKINS NASH SMOAK AND STEWART   OGLETREE, DEAKINS, NASH, SMOAK AND STEWART      KATHRYN J OHARE                          OHIO BUREAU OF WORKERS' COMPENSATION
POST OFFICE BOX 89                        PO BOX 89                                       8 GLENSHANNON CT                         PO BOX 89492
COLUMBIA SC 29202                         COLUMBIA SC 29202                               APT G                                    CLEVELAND OH 44101-6492
                                                                                          ESSEX MD 21221




000699P001-1424A-003                      001725P001-1424A-003                            005023P001-1424A-003                     005037P001-1424A-003
OSCAR DAVID OJEDA                         OK KOSHER CERTIFICATION                         OKLAHOMA ATTORNEY GENERAL                OKLAHOMA ATTORNEY GENERAL
3010 CRESCENT WAY                         391 TROY AVE                                    CONSUMER PROTECTION UNIT                 MIKE HUNTER
THOUSAND OAKS CA 91362                    BROOKLYN NY 11213                               313 NE 21ST ST                           313 NE 21ST ST
                                                                                          OKLAHOMA CITY OK 73105                   OKLAHOMA CITY OK 73105




001075P001-1424A-003                      005004P001-1424A-003                            005100P001-1424A-003                     001138P001-1424A-003
OKLAHOMA CITY LICENSE                     OKLAHOMA CONSERVATION COMMISSION                OKLAHOMA COUNTY ASSESSOR                 OKLAHOMA COUNTY TREASURER
420 W MAIN 8TH FL                         2800 N LINCOLN BLVD                             320 ROBERT S KERR AVE #315               PO BOX 268875
OKLAHOMA CITY OK 73102                    STE 160                                         OKLAHOMA CITY OK 73102                   OKLAHOMA CITY OK 73126
                                          OKLAHOMA CITY OK 73105




005005P001-1424A-003                      004891P001-1424A-003                            005051P001-1424A-003                     001076P001-1424A-003
OKLAHOMA DEPT OF ENVIRONMENTAL QUALITY    OKLAHOMA DEPT OF LABOR                          OKLAHOMA DEPT OF SECURITIES              OKLAHOMA SEC OF STATE BUSINESS FILING
707 N ROBINSON                            COMMISSIONER                                    SECURITIES COMMISSION                    2300 N LINCOLN BLVD
PO BOX 1677                               3017 N STILES                                   204 NORTH ROBINSON AVE                   ROOM 101
OKLAHOMA CITY OK 73101-1677               STE 100                                         STE 400                                  OKLAHOMA CITY OK 73105-4897
                                          OKLAHOMA CITY OK 73105                          OKLAHOMA CITY OK 73102-7001



001077P001-1424A-003                      001078P001-1424A-003                            004973P001-1424A-003                     001139P001-1424A-003
OKLAHOMA SECRETARY OF STATE               OKLAHOMA STATE DEPT OF HEALTH                   OKLAHOMA STATE TREASURER                 OKLAHOMA TAX COMMISSION
421 NW 13TH                               PO BOX 268815                                   UNCLAIMED PROPERTY DIVISION              PO BOX 26930
STE 210                                   OKLAHOMA CITY OK 73126                          2401 NW 23RD ST                          OKLAHOMA CITY OK 73126
OKLAHOMA CITY OK 73103                                                                    STE 42
                                                                                          OKLAHOMA CITY OK 73107



004915P001-1424A-003                      004944P001-1424A-003                            003895P001-1424A-003                     003896P001-1424A-003
OKLAHOMA TAX COMMISSION                   OKLAHOMA TAX COMMISSION                         NICCO D OLIVEIRA                         CLAIRE E OLIVER
2501 LINCOLN BLVD                         PO BOX 26860                                    4108 SUMMIT PL                           244 FORESIDE RD
OKLAHOMA CITY OK 73194                    OKLAHOMA CITY OK 73126-0860                     ALEXANDRIA VA 22312                      CUMBERLAND ME 04110




003897P001-1424A-003                      003898P001-1424A-003                            003899P001-1424A-003                     003900P001-1424A-003
ELLIS K OLIVER                            ALICE M OLIVERA                                 CELESTIA ROSE OLSEN                      KRISTEROFFER O OLSEN
10240 DONNA AVE                           519 WAR ADMIRAL AVE                             581 TIFFANY TOWN DR                      105 E LAKERIDGE DR
NORTHRIDGE CA 91324                       SAN JOSE CA 95111                               MIDVALE UT 84047                         SPRING TX 77381
                                   Case 19-11813-CSS                  Doc 70   Filed 08/23/19            Page 134 of 203
                                                                   Mishti Holdings LLC, et al.
                                                                         Exhibit Pages

Page # : 128 of 197                                                                                                                       08/22/2019 11:52:38 AM
003901P001-1424A-003               005265P001-1424A-003                           000076P001-1424A-003                       003902P001-1424A-003
SOFIA M OLSEN                      OMG REAL ESTATE LLC                            OMM IT SOLUTIONS                           JADON ONEY
2629 208TH AVE SE                  782 SPIRIT 40 PK DR                            10320 LITTLE PATUXENT PKWY STE 200         7814 SYCAMORE ST
SAMMAMISH WA 98075                 CHESTERFIELD MO 63005                          COLUMBIA MD 21044                          MAINEVILLE OH 45039




001726P001-1424A-003               001727P001-1424A-003                           005101P001-1424A-003                       005052P001-1424A-003
ORACLE AMERICA INC                 ORANGE COUNTY HEALTH CARE AGENCY               ORANGE COUNTY TREASURER TAX COLLECTOR      OREGAON DEPT OF CONSUMER AND BUSINESS SVC
PO BOX 44471                       ENVIRONMENTAL HEALTH                           11 W CIVIC CTR DR                          DIV OF FINANCE AND CORP SECURITIES
SAN FRANCISCO CA 94144             1241 EAST DYER RD STE 120                      SANTA ANA CA 92701                         350 WINTER ST NE RM 410
                                   SANTA ANA CA 92705                                                                        PO BOX 14480
                                                                                                                             SALEM OR 97301-3881



005038P001-1424A-003               004892P001-1424A-003                           001079P001-1424A-003                       005006P001-1424A-003
OREGON ATTORNEY GENERAL            OREGON BUREAU OF LABOR AND INDUSTRIES          OREGON DEPT OF AGRICULTURE                 OREGON DEPT OF ENVIRONMENTAL QUALITY
ELLEN F ROSENBLUM                  COMMISSIONER                                   635 CAPITOL ST NE                          811 SW 6TH AVE
OREGON DEPT OF JUSTICE             800 NE OREGON ST                               SALEM OR 97301                             PORTLAND OR 97204-1390
1162 COURT ST NE                   STE 1045
SALEM OR 97301-4096                PORTLAND, OR 97232



005007P001-1424A-003               005024P001-1424A-003                           004916P001-1424A-003                       004974P001-1424A-003
OREGON DEPT OF FISH AND WILDLIFE   OREGON DEPT OF JUSTICE                         OREGON DEPT OF REVENUE                     OREGON DEPT OF STATE LANDS
4034 FAIRVIEW INDUSTRIAL DR SE     CONSUMER PROTECTION                            955 CENTER ST NE                           UNCLAIMED PROPERTY SECTION
SALEM OR 97302                     1162 COURT ST NE                               SALEM OR 97310                             775 SUNNER ST NE
                                   SALEM OR 97301-4096                                                                       STE 100
                                                                                                                             SALEM OR 97301-1279



001140P001-1424A-003               001080P001-1424A-003                           001081P001-1424A-003                       004984P001-1424A-003
OREGON DEPT REVENUE TRIMET         OREGON LIQUOR CONTROL COMMISSION               OREGON LIQUOR CONTROL COMMISSION LICENSE   OREGON OCCUPATIONAL SAFETY AND
PO BOX 14730                       9079 SE MCLOUGHLIN BLVD                        PO BOX 22297                               HEALTH DIVISION OREGON OSHA
SALEM OR 97309-0464                PORTLAND OR 97222                              MILWAUKIE OR 97269                         SALEM CENTRAL OFFICE
                                                                                                                             PO BOX 14480
                                                                                                                             350 WINTER ST NE 3RD FL
                                                                                                                             SALEM OR 97309-0405


001728P001-1424A-003               001729P001-1424A-003                           001730P001-1424A-003                       003903P001-1424A-003
ORGANIC CANDY FACTORY              ORIGINAL GOURMET                               ORKIN EXTERMINATING CO INC                 SHELBY D ORMS
15332 ANTIOCH ST                   52 STILES RD STE 201                           PO BOX 1504                                2703 SPRING POND CT
PACIFIC PALISADES CA 90272         SALEM NH 03079                                 ATLANTA GA 30301-1504                      LA GRANGE KY 40031




003904P001-1424A-003               000700P001-1424A-003                           003905P001-1424A-003                       003906P001-1424A-003
MONIQUE OROZCO                     ELIZABETH ORR                                  ANGELINA ORTEGA                            MIRABELLA FAITH ORTEGA
1908 ROSHARON RD                   4612 LEXINGTON CROSSING LN                     18701 STRATFORD RD                         918 SERENADE DR
ALVIN TX 77511                     APT 310                                        #108                                       SAN ANTONIO TX 78213
                                   SACRAMENTO CA 95842                            MINNETONKA MN 55345
                          Case 19-11813-CSS             Doc 70   Filed 08/23/19              Page 135 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 129 of 197                                                                                                         08/22/2019 11:52:38 AM
003907P001-1424A-003      003908P001-1424A-003                       001530P001-1424A-003                      003909P001-1424A-003
MARINA ORTH               JACOB ORTIZ                                JENNIFER ORTIZ                            JENNIFER ORTIZ
19140 PEMBERTON PL        15949 CHASE HILL BLVD                      7934 WOODMAN AVE 45                       7934 WOODMAN AVE
RIVERSIDE CA 92508        SAN ANTONIO TX 78256                       PANORAMA CA 91402                         #45
                                                                                                               LOS ANGELES CA 91402




003910P001-1424A-003      003911P001-1424A-003                       003912P001-1424A-003                      003913P001-1424A-003
KIARA J ORTIZ             PHILLIP ORTIZ                              VICTORIA ORTIZ                            JASLEEN E ORTIZ-YEE
27 CONCORD BLVD           6600 BLUEWATER RD NORTHWEST                219 MALTESE AVE                           10617 WYNSPIRE WAY
SHAWNEE OK 74804          APT F157                                   ELMWOOD PARK NJ 07407                     LITTLETON CO 80130
                          ALBUQUERQUE NM 97121




000701P001-1424A-003      003914P001-1424A-003                       003915P001-1424A-003                      001731P001-1424A-003
SHANE ORUM                MANRIQUE OSBALDE                           CHRISTY S OSBORNE                         OSCARTEK
22137 VICTORY RD          11103 CREEK EAGLE                          2124 MELVIN ST                            361-367 BEACH RD
WOODLAND HILLS CA 91303   SAN ANTONIO TX 78245                       PHILADELPHIA PA 19131                     BURLINGAME CA 94010




001547P001-1424A-003      000702P001-1424A-003                       003916P001-1424A-003                      003920P001-1424A-003
JOY OSEMWONTA             REEM OSMAN                                 TARA L OSTBO                              CONSTANZA OSUNA
8553 BLUE MAIDEN WAY      10626 SHELDON ST                           1019 110TH AVE SE                         20726 MEANDERING CIR
ELK GROVE CA 95624        OAKLAND CA 94605                           BELLEVUE WA 98004                         SAN ANTONIO TX 78258




001732P001-1424A-003      003917P001-1424A-003                       003918P001-1424A-003                      003919P001-1424A-003
OTIS MCALLISTER INC       MATHEW EVAN OTTO                           SONNY B OU                                NOUR E OUBENALI
PO BOX 8255               449 E ARENAS RD                            31435 SE ISSAQUAH-FALL CITY RD            10500 ROCKVILLE PIKE
PASADENA CA 91109-8255    APT 501                                    FALL CITY WA 98024                        UNIT 801
                          PALM SPRINGS CA 92262                                                                ROCKVILLE MD 20852




001733P001-1424A-003      003921P001-1424A-003                       003922P001-1424A-003                      003923P001-1424A-003
OUI OUI MACARON LLC       SHELBE B OVERBY                            JESSICKA A OVIEDO                         FAHEMA OWEIS
CANDYBAR CATERING         9402 CIVIC WAY                             12-60 6TH ST                              9500 OSUNA RD NE
2200 JERROLD AVE STE C    #305                                       FAIR LAWN NJ 07410                        #414
SAN FRANCISCO CA 94124    PROSPECT KY 40059                                                                    ALBUQUERQUE NM 87111




000703P001-1424A-003      003924P001-1424A-003                       001652P001-1424A-003                      001734P001-1424A-003
TANAYA L OWENS            HELEN JOAN OWSIK                           MERCY O OWUSU                             OXMOOR CENTER
431 SOUTHWEST TYLER ST    719 MERION AVE                             4403 SOUTH GDN DR                         SDS-12-3059
TOPEKA KS 66603           HAVERTOWN PA 19083                         SALT LAKE UT 84124                        PO BOX 86
                                                                                                               MINNEAPOLIS MN 55486-3059
                              Case 19-11813-CSS                 Doc 70   Filed 08/23/19               Page 136 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 130 of 197                                                                                                                   08/22/2019 11:52:38 AM
001735P001-1424A-003          003925P001-1424A-003                           003926P001-1424A-003                       003927P001-1424A-003
PACKAGING CONSULTANTS INC     JAMIE SUZANNE PADDEN                           AMANDA A PADILLA                           ESMERALDA V PADILLA
9 WELBY RD                    5225 BOULDER DR                                3363 JEFFRIES AVE                          12831 STRATFORD DR
NEW BEDFORD MA 02745          UNIT A                                         LOS ANGELES CA 90065                       OKLAHOMA CITY OK 73120
                              WEST DES MOINES IA 50265




003928P001-1424A-003          001736P001-1424A-003                           001737P001-1424A-003                       003929P001-1424A-003
NAOMI A PADILLA               PAJAMA SWEETS                                  PAK 2000 INC                               ISABELLA M PALACIOS
1123 MAKIAN PL NW             5242 MILLER AVE                                100 S ANAHEIM BLVD 250                     10622 LARCH GROVE CT
ALBUQUERQUE NM 87120          DALLAS TX 75206                                ANAHEIM CA 92805                           HELOTES TX 78023




005309P001-1424A-003          003930P001-1424A-003                           003931P001-1424A-003                       001567P001-1424A-003
PALLAVI GUPTA 2015 TRUST      BROOKE PALMER                                  JOSEPH PALMER                              KATHERINE PALMER
1817 SPUMANTE PL              118 WOODGREEN RD                               4326 PATRICK AVE                           61 MARK DR
PLEASANTON CA 94566           CLAYMONT DE 19703                              OMAHA NE 68111                             ALBUQUERQUE NM 87123




003932P001-1424A-003          003933P001-1424A-003                           003934P001-1424A-003                       003935P001-1424A-003
KATHERINE PALMER              KRISTINA T PALOMA                              MATTHEW PAMAS                              MARIA E PAMMER
617 MARK DR                   397 IMPERIAL WAY                               2644 WEST ST                               3444 PORTLAND DR
ALBUQUERQUE NM 87123          DALY CITY CA 94015                             FALLS CHURCH VA 22046                      STILES PA 18052




003936P001-1424A-003          001740P001-1424A-003                           005224P001-1424A-003                       005224S001-1424A-003
CRYSTAL M PAREDES-RODRIGUEZ   PARK CITY CENTER BUSINESS TRUST                PARK CITY CENTER BUSINESS TRUST            PARK CITY CENTER BUSINESS TRUST
2066N SWARR RUN ROAD          SDS-12-1641                                    PARK CITY CENTER                           PARK CITY CENTER
LANCASTER PA 17601            PO BOX 86                                      LAW LEASE ADMINISTRATION DEPT              GENERAL MANAGER
                              MINNEAPOLIS MN 55486-1641                      110 NORTH WACKER DR                        142 PARK CITY CENTER
                                                                             CHICAGO IL 60606                           LANCASTER PA 17601



001741P001-1424A-003          005225P001-1424A-003                           005225S001-1424A-003                       001742P001-1424A-003
PARK MEADOWS MALL LLC         PARK MEADOWS MALL LLC                          PARK MEADOWS MALL LLC                      PARK MECHANICAL INC
SDS-12-3096                   PARK MEADWOS                                   PARK MEADOWS LLC                           8320 LUZON AVE
PO BOX 86                     LAW LEASE ADMINISTRATION DEPT                  GENERAL MANAGER                            SACRAMENTO CA 95828
MINNEAPOLIS MN 55486-3096     110 NORTH WACKER DR                            8401 PARK MEADOWS DR
                              CHICAGO IL 60606                               LONE TREE CO 80124



003937P001-1424A-003          003940P001-1424A-003                           000704P001-1424A-003                       003941P001-1424A-003
HANNAH R PARK                 JUYEONG PARK                                   RACHEL J PARK                              JOSHUA O PARKER
1083 CLOVERBROOK DR           4400 COLLEGE PK                                1017 101ST AVE NE                          12609 EXCHANGE CT NORTH
SAN JOSE CA 95120             APT 381                                        #411                                       POTOMAC MD 20854
                              THE WOODLANDS TX 77384                         BELLEVUE WA 98004
                             Case 19-11813-CSS       Doc 70   Filed 08/23/19              Page 137 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 131 of 197                                                                                                       08/22/2019 11:52:38 AM
003942P001-1424A-003         003943P001-1424A-003                 000705P001-1424A-003                      000706P001-1424A-003
LAKISHA D PARKER             OLIVIA S PARKER                      TERA C PARKER                             JASMINE ZHANE PARKS
4412 GRAPE VINE WAY          3813 BROWN ST                        7611 DICKENS AVE                          1120 ASHLEY FOREST DR
BALTIMORE MD 21213           PHILADELPHIA PA 19104                PHILADELPHIA PA 19153                     ALPHARETTA GA 30022




003944P001-1424A-003         003945P001-1424A-003                 003946P001-1424A-003                      003947P001-1424A-003
HANNAH MARIE PARNELL         JULIANNA N PARRISH                   KYLE PARRISH                              ALLIE N PARSONS
4045 OLD SENTRY RD           13814 E LEHIGH AVE                   2503 WOODSBORO DR                         5400 SE 84TH ST
ALLENTOWN PA 18104           AURORA CO 80014                      SPRING TX 77388                           OKLAHOMA CITY OK 73135




003948P001-1424A-003         001743P001-1424A-003                 001744P001-1424A-003                      003949P001-1424A-003
REBECCA A PARTIN             PARWAY LOGISTICS INC                 PASCHA CHOCOLATE                          RIMA R PATEL
5711 224TH ST SW             PO BOX 11628                         120 EGLINTON AVE EAST STE 600C            62 REINHART WAY
MOUNTLAKE TERRACE WA 98043   CARSON CA 90746                      TORONTO ON M4P 1E2                        BRIDGEWATER NJ 08807
                                                                  CANADA




003950P001-1424A-003         003951P001-1424A-003                 000711P001-1424A-003                      000712P001-1424A-003
SUPHANY PATHAMMANING         PASHMIN PATIL                        ALEXANDRA PATRICIA PATINO                 NEHA PATTANAIK
12065 SW TURNSTONE AVE       6803 TAGLIO CT                       23752 BAYSIDE LN                          5562 VILLAGE CTR DR
BEAVERTON OR 97007           SAN JOSE CA 95120                    LAGUNA NIGUEL CA 92677                    CENTREVILLE VA 20120




001745P001-1424A-003         003952P001-1424A-003                 003953P001-1424A-003                      003954P001-1424A-003
PATTI POUNDSTONE             KAYLA L PATTON                       ASHLEY N PAUL                             ANYA O PAULZ
10845 LINBROOK DR            105 S WHIPPS MILL RD                 9560 BRANDY SPRING LN                     23092 LA VACA ST
STE 200                      LOUISVILLE KY 40222                  APT 104                                   LAKE FOREST CA 92630
LOS ANGELES CA 90024                                              SANDY UT 84070




003955P001-1424A-003         000707P001-1424A-003                 000043P001-1424S-003                      005310P001-1424A-003
LEXIE K PAVAO                CEDAR S PAVITT                       PAXION CAPITAL LP                         PAXION CAPITAL, LP
3090 COMMONWEALTH WAY        11047 SE 187TH CT                    2400 SAND HILL RD                         DUNCAN ROBERTSON CFO
ALPHARETTA GA 30004          RENTON WA 98055                      STE 100                                   2494 SAND HILL RD STE 100
                                                                  MENLO PARK CA 94025                       MENLO PARK CA 94025




001746P001-1424A-003         003956P001-1424A-003                 003957P001-1424A-003                      000708P001-1424A-003
PAXS DISTRIBUTORS            ASHLEY M PAZ                         VICTORIA M PEABODY                        GABRIELLA PEARCE
1525 WEST WARDLOW RD         9313 S 17TH ST                       2421 W LOTUS ST                           19844 83RD PL NE
LONG BEACH CA 90810          LAS VEGAS NV 89104                   WICHITA KS 67213                          KENMORE WA 98028
                          Case 19-11813-CSS         Doc 70   Filed 08/23/19             Page 138 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 132 of 197                                                                                                    08/22/2019 11:52:38 AM
000016P001-1424S-003      001747P001-1424A-003                   003958P001-1424A-003                     003959P001-1424A-003
PEARL RESOURCING LLC      PEARL RESOURCING LLC                   ALICIA PEARSON                           ETHAN W PEARSON
EMILY ANNE PAGE           1920 MCKINNEY AVE FLR 7                4703 LINCOLN AVE                         548 LINNEA ST
1920 MCKINNEY AVE FLR 7   DALLAS TX 75201                        BELTSVILLE MD 20705                      FAIR GROVE MO 65648
DALLAS TX 75201




003960P001-1424A-003      003938P001-1424A-003                   003939P001-1424A-003                     003961P001-1424A-003
LAUREN PEARSON            NICOLE PEARSON                         JILLIAN S PEASE                          AKARIA J PEEPLES-BABBS
1906 SOUTH 7TH AVE        36 PINEWOOD DR                         3 DIMSDALE LN                            4332 W KAMERLING AVE
MAYWOOD IL 60153          FRAMINGHAM MA 01701                    ALPHARETTA GA 30004                      APT B
                                                                                                          CHICAGO IL 60651




003962P001-1424A-003      003963P001-1424A-003                   001749P001-1424A-003                     000709P001-1424A-003
SAMANTHA LYNN PEISLEY     EMMANUEL A PELAEZ                      PELICAN BAY LTD                          AIDEN M PELLEGRINO
2480 COMPASS CT           6701 NW MAPLE DR                       150 DOUGLAS AVE                          6341 BEECHWOOD DR
TAYLORSVILLE UT 84129     LAWTON OK 73505                        DUNEDIN FL 34698                         COLUMBIA MD 21046




000710P001-1424A-003      003964P001-1424A-003                   003965P001-1424A-003                     003966P001-1424A-003
ELIANA PELLEGRINO         SOPHIA PELZER                          GLENARA PEMBERTON                        KAITLYN I PENA MEDINA
6341 BEECHWOOD DR         4628 95TH AVE NE                       235 HIGHCREEK DR                         718 E ACACIA AVE
COLUMBIA MD 21046         YARROW POINT WA 98004                  ROSWELL GA 30076                         GLENDALE CA 91205




003967P001-1424A-003      003968P001-1424A-003                   000713P001-1424A-003                     003969P001-1424A-003
ADRIAN J PENA             IAN A PENA                             JAVIER PENA                              JAVIER PENA
10800 CLAY RD             2617 NW 121ST ST                       10026 ROLAN MEADOWS DR                   6908 NORTH LOOP 1604 W
APT 1108                  OKLAHOMA CITY OK 73120                 VAN BUREN                                SAN ANTONIO TX 78256
HOUSTON TX 77041                                                 CHARTER TOWNSHIP MI 48111




003970P001-1424A-003      003971P001-1424A-003                   003972P001-1424A-003                     000714P001-1424A-003
SAMANTHA PENA             WILBERT PENA                           EDUARDO PENAFLOR                         HANA SHAE PENDERGRAST
1633 RAMPART PL           6418 JACKSON SPRING RD                 4303 LYNNANN                             4405 SE 17TH CT
EL PASO TX 79902          LAS VEGAS NV 89118                     LAS VEGAS NV 89110                       DES MOINES IA 50320




001750P001-1424A-003      003973P001-1424A-003                   003974P001-1424A-003                     003975P001-1424A-003
PENN SQUARE MALL          IRENE LOUISE PENN                      ELIZABETH A PENNEY                       LUKE M PENNINGTON
32122 COLLECTION CTR DR   10530 WILSEY AVE                       3610 NE 148TH AVE                        1107 JUNIPER SPRINGS DR
CHICAGO IL 60693          TUJUNGA CA 91042                       VANCOUVER WA 98682                       LOUISVILLE KY 40242
                            Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 139 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 133 of 197                                                                                                          08/22/2019 11:52:38 AM
003976P001-1424A-003        003977P001-1424A-003                     000019P001-1424A-003                      001751P001-1424A-003
MOUNEESHA PENUBOTHU         MONIQUE A PEOPLES                        PEPCO                                     PEPPER CREEK FARMS LLC
11092 SOUTH ROCHESTER AVE   1542 BEAVERTON AVE                       PO BOX 13608                              1002 SW ARD ST
SOUTH JORDAN UT 84095       CINCINNATI OH 45237                      PHILADELPHIA PA 19101                     LAWTON OK 73505




003978P001-1424A-003        003979P001-1424A-003                     003980P001-1424A-003                      003981P001-1424A-003
NICHOLAS PEPPER             NICOLLE JANET PERALTA                    JESSICA M PEREIRA                         ANISA L PEREZ
20707 LOCUST WAY            37 6TH AVE                               17 RUTHELLEN RD                           4716 SW TWILIGHT DR
LYNNWOOD WA 98036           CLIFTON NJ 07011                         HUDSON MA 01749                           TOPEKA KS 66614




000715P001-1424A-003        000716P001-1424A-003                     001550P001-1424A-003                      003983P001-1424A-003
ANJELICA DENISE PEREZ       BLAKE A PEREZ                            JUAN PEREZ                                MATHEW A PEREZ
8470 HORSEPEN BEND DR       4488 FAIRLANE RD                         44 OCEAN AVE                              166 BIRCHWOOD DR
CONROE TX 77385             LENEXA KS 66215                          SAN FRANCISCO CA 94112                    SAN ANTONIO TX 78213




003982P001-1424A-003        001752P001-1424A-003                     005226P001-1424A-003                      005226S001-1424A-003
BRIANNA PERIERA             PERIMETER MALL LLC                       PERIMETER MALL LLC                        PERIMETER MALL LLC
5612 HILLSDALE BLVD         PO BOX 860381                            PERIMETER MALL                            GENERAL MANAGER
#C                          MINNEAPOLIS MN 55486-0381                LAW LEASE ADMINISTRATION DEPT             4400 ASHFORD DUNWOODY RD
SACRAMENTO CA 95842                                                  110 NORTH WACKER DR                       ATLANTA GA 30346
                                                                     CHICAGO IL 60606



005341P002-1424A-003        000717P001-1424A-003                     003984P001-1424A-003                      003985P001-1424A-003
PERIMETER MALL LLC          DANA PERKINS                             MELODY A PERLIK                           RACHEL K PERLMUTTER
BROOKFIELD PROPERTIES       5356 VILLE MARIA LN                      735 YELLOWSTONE DR                        6230 RED CANYON DR
JULIE BOWDEN                HAZELWOOD MO 63042                       ALLEN TX 75002                            HIGHLANDS RANCH CO 80130
110 NORTH WACKER DR
CHICAGO IL 60606



001753P001-1424A-003        000718P001-1424A-003                     003986P001-1424A-003                      003987P001-1424A-003
PERMIT RESOURCES INC        SCOTT PERRY                              TAVIANA D PERSAVA                         AIDAN PESTA
PO BOX 3749                 24805 STRATTON LN                        141 TRAILS END                            18805 ASPESI DR
MISSION VIEJO CA 92690      LAGUNA NIGUEL CA 92677                   NEW CITY NY 10956                         SARATOGA CA 95070




003988P001-1424A-003        000719P001-1424A-003                     003989P001-1424A-003                      001913P001-1424A-003
SARAH A PETERS-LOGUE        ALANA PETERSON                           TYLER DANIEL PETERSON                     TAWNY PETREE
4807 ADOLPHUS DR            6507 MARSOL RD                           5208 MONROVIA HEIGHTS ST                  24723 MAPLE CREST
FRISCO TX 75035             APT 604                                  N LAS VEGAS NV 84081                      SAN ANTONIO TX 78261
                            MAYFIELD HEIGHTS OH 44124
                           Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 140 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 134 of 197                                                                                                        08/22/2019 11:52:38 AM
003990P001-1424A-003       003991P001-1424A-003                     003992P001-1424A-003                     003993P001-1424A-003
TAWNY R PETREE             SEAN PETROKAS                            DARVIN D PETTIES                         SHARON PETTIS
24723 MAPLE CREST          3505 BEAR CANYON RD                      224 NW 87TH ST                           4220 WENDY LN
SAN ANTONIO TX 78261       LOS GATOS CA 95033                       OKLAHOMA CITY OK 73114                   LAS VEGAS NV 89115




003994P001-1424A-003       001754P001-1424A-003                     000720P001-1424A-003                     003995P001-1424A-003
ANDRU MAURICE PETTIT       PEZ CANDY INC                            KATIE M PFEIFLE                          ISABEL PFLIEGER
858 SOUTH GREEN RD APT 8   GENERAL POST OFFICE                      2712 ABERDEEN AVE NE                     9928 CARMELITA DR
SOUTH EUCLID OH 44121      PO BOX 30087                             RENTON WA 98056                          POTOMAC MD 20854
                           NEW YORK NY 10087-0087




000018P001-1424A-003       000721P001-1424A-003                     000722P001-1424A-003                     003996P001-1424A-003
PG AND E                   ALEXANDER PHAM                           CELENA PHAM                              ISABELLA PHAM
BOX 997300                 4610 GINGERWOOD CREST CT                 15339 SE HENDERSON WAY                   7422 S CLERMONT DR
SACRAMENTO CA 95899-7300   SUGAR LAND TX 77479                      PORTLAND OR 97236                        CENTENNIAL CO 80122




003997P001-1424A-003       003998P001-1424A-003                     005353P001-1424A-003                     005353S001-1424A-003
MICHAEL PHAM               KAYLA M PHAN                             PHASE II MALL SUBSIDIARY LLC             PHASE II MALL SUBSIDIARY LLC
12600 KINGSGATE DR         30 FRANCISCO AVE                         BROOKFILED PPTYS RETAIL                  MEAD LAW GROUP
OKLAHOMA CITY OK 73170     LITTLE FALLS NJ 07424                    PO BOX 3487                              LEON F MEAD II, ESQ
                                                                    CHICAGO IL 60654                         10161 PARK RUN DR
                                                                                                             STE 150
                                                                                                             LAS VEGAS NV 89145


000723P001-1424A-003       003999P001-1424A-003                     004000P001-1424A-003                     004001P001-1424A-003
ALANNA PHILLIPS            CHRISTOPHER SEAN PHILLIPS                HEATHER A PHILLIPS                       KAILAN C PHILLIPS
505 SE 7TH ST              2514 BRIDGESTONE PK LN                   21410 EVERGREEN RD                       69 VALLEY RD
LEXINGTON OK 73051         SPRING TX 77386                          SOUTHFIELD MI 48075                      MONTCLAIR NJ 07042




004004P001-1424A-003       004005P001-1424A-003                     004006P001-1424A-003                     004007P001-1424A-003
KRYSTAL HEATHER PHILLIPS   KURLEISHA PHILLIPS                       SARAH T PHILLIPS                         AUSTIN J PHILPOTT
1029 CHERYL ANN CIR        1032 WASHINGTON BLVD                     4510 16TH CT NW                          10340 SWIFT STREAM PL APT 404
#68                        OAK PARK IL 60302                        ALBUQUERQUE NM 87107                     COLUMBIA MD 21044
HAYWARD CA 94544




004008P001-1424A-003       004009P001-1424A-003                     004010P001-1424A-003                     001271P001-1424A-003
ASHTON PHINNEY             AARON T PHIPPS                           LARISSA A PICAZO                         BREANNA PICAZO-SOTO
9950 SHOSHONE WAY          915 NE 18TH ST                           11123 BUCKSKIN BND                       1975 NW EVERETT ST
RANDALLSTOWN MD 21133      OKLAHOMA CITY OK 73105                   SAN ANTONIO TX 78254                     NO 102
                                                                                                             PORTLAND OR 97209
                             Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 141 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 135 of 197                                                                                                            08/22/2019 11:52:38 AM
004011P001-1424A-003         004012P001-1424A-003                       004013P001-1424A-003                     000724P001-1424A-003
BREANNA R PICAZO-SOTO        JENNIFER M PICKERILL                       NATHANIEL PIEFER                         JESSIE PIEL
1975 NW EVERETT ST           4814 VALLEY STATION RD                     9446 W MITCHELL ST                       2743 JAVA CT
#102                         LOUISVILLE KY 40272                        WEST ALLIS WI 53214                      DENVER CO 80211
PORTLAND OR 97209




000725P001-1424A-003         000726P001-1424A-003                       004014P001-1424A-003                     004015P001-1424A-003
CYNTHIA K PIERCE             KIPP PIERCE                                HEATHER PIERRE                           DARINA PIERRE-LOUIS
9704 GRAND AVE               36 ORCHARD RD                              421 COUNTRY CLUB RD                      7563 RAIN FLOWER WAY
OMAHA NE 68134               CUMBERLAND ME 04021                        BRIDGEWATER NJ 08807                     COLUMBIA MD 21046




001943P001-1424A-003         000727P001-1424A-003                       000728P001-1424A-003                     004016P001-1424A-003
THERESA PIERSEE              THERESA J PIERSEE                          MICAELA PIETRYGA                         CAITLIN PILATAXI
7834 SANDUSKY AVE            7834 SANDUSKY AVE                          8315 MAYWOOD ST                          30190 S STOCKTON DR
KANSAS CITY KS 66112         KANSAS CITY KS 66112                       RALSTON NE 68127                         FARMINGTON HILLS MI 48336




000729P001-1424A-003         004017P001-1424A-003                       004018P001-1424A-003                     004019P001-1424A-003
PRISCILLA H PILLO            INFANIA E PIMENTEL                         ELIZABETH J PINKERTON                    MATTHEW BRIAN PINKNEY
3045 24TH AVE                PO BOX 27113                               1710 BERKELEY WAY                        3820 QUINLAN LN
SAN FRANCISCO CA 94132       ALBUQUERQUE NM 87107                       BERKELEY CA 94703                        SAN JOSE CA 95118




004020P001-1424A-003         004021P001-1424A-003                       004022P001-1424A-003                     000730P001-1424A-003
ISAAC PINKUS                 MACKENZIE PINN                             LYLE M PIPESTEM                          LUCAS PISCIOTTA
6651 MARLIN DR               15906 CUVILLY WAY                          611 S PONCA AVE                          20050 139TH WAY SOUTHEAST
PLANO TX 75023               SARATOGA CA 95070                          NORMAN OK 73072                          KENT WA 98042




004023P001-1424A-003         004024P001-1424A-003                       001582P001-1424A-003                     001082P001-1424A-003
DARLENE C PITTMAN            SKYLAR PITTMAN                             KRISTEN A PIZZO                          PLACER COUNTY ENVIRONMENTAL HEALTH
1076 FAIRBURN RD NW          1914 NW ARLINGTON AVE                      293 JAGGERS DR                           3091 COUNTY CTR DR
ATLANTA GA 30331             LAWTON OK 73507                            SAN JOSE CA 95119                        STE 180
                                                                                                                 AUBURN CA 95603




005102P001-1424A-003         001141P001-1424A-003                       000731P001-1424A-003                     004025P001-1424A-003
PLACER COUNTY PROPERTY TAX   PLACER COUNTY TAX COLLECTOR                MYLES R PLANCHARD                        HELEN J PLANCHET
2976 RICHARDSON DR           2976 RICHARDSON DR                         37941 LA HWY 16                          3410 W 5TH ST APT # 116
AUBURN CA 95603              AUBURN CA 95603                            DENHAM SPRINGS LA 70706                  LOS ANGELES CA 90020
                          Case 19-11813-CSS         Doc 70   Filed 08/23/19             Page 142 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 136 of 197                                                                                                     08/22/2019 11:52:38 AM
000732P001-1424A-003      000733P001-1424A-003                   004026P001-1424A-003                     005266P001-1424A-003
CHASE PLATT               JEFFERY PLEGER                         AARON PLENTIE                            PLYMOUTH TFC GENERAL PARTNERSHIP
972 BREAKWATER DR         114 FAWN MEADOW CT                     14970 POTOMAC HEIGHTS PL                 555 E. LANCASTER AVE
ANNAPOLIS MD 21403        LANCASTER PA 17603                     WOODBRIDGE VA 22191                      STE 100
                                                                                                          RADNOR PA 19087




000734P001-1424A-003      004027P001-1424A-003                   004028P001-1424A-003                     004029P001-1424A-003
BENJAMIN POAGE            JESSICA J PODSKOCH                     MALIK POE                                DESIREE J POHAHAU
9425 REEDER ST            1 NORMAL AVE                           823 S 18TH AVE                           15117 YVONNE CT
OVERLAND PARK KS 66214    MONTCLAIR NJ 07043                     MAYWOOD IL 60153                         SAN JOSE CA 95124




004030P001-1424A-003      001877P001-1424A-003                   004031P001-1424A-003                     004032P001-1424A-003
KATARINA POKORNY          STEPHEN POLICANO                       DAVID POLITOWSKI                         ALLISON M POLLMAN
194 SAND BLOSSOM ST       24 SALEM RD                            547 NORWYCK DR                           1212 W BROOKS ST
SAN JOSE CA 95123         WESTON CT 06883                        KING OF PRUSSIA PA 19406                 NORMAN OK 73069




001755P001-1424A-003      000735P001-1424A-003                   004033P001-1424A-003                     001204P001-1424A-003
POLYFAB                   VALERIE PONCE-CRUZ                     CHARLES PONDS                            ANJANA PONTON
14892 PERSISTENCE DR      95 GETTY AVE                           7133 S SANTA FE AVE                      227 LAS MIRADAS DR
WOODBRIDGE VA 22191       CLIFTON NJ 07011                       APT E                                    LOS GATOS CA 95032
                                                                 OKLAHOMA CITY OK 73139




004034P001-1424A-003      004035P001-1424A-003                   000987P001-1424A-003                     004036P001-1424A-003
BROOKLYN A PONTONI        JADA M POOLE                           BETTY JO PORTER                          CIERRA D PORTER
8012 PEPPERTREE WAY       8904 MAINE AVE                         6440 DENTON WAY                          2121 ALGONQUIN PKWY
CITRUS HEIGHTS CA 95621   SILVER SPRING MD 20910                 CITRUS HEIGHTS CA 95610                  LOUISVILLE KY 40210




000736P001-1424A-003      004037P001-1424A-003                   004038P001-1424A-003                     004039P001-1424A-003
LUKAS E PORTER            DANIELLE C PORTERFIELD                 BRITTNEY PORTES                          VANESSA RAE PORTILLO
8585 SW CANYON LN # 69    789 HAMMOND DR NE                      113 WESTVIEW AVE                         13179 C PLZ
PORTLAND OR 97225         APT 1003                               PARAMUS NJ 07652                         OMAHA NE 68144
                          ATLANTA GA 30328




005278P001-1424A-003      000737P001-1424A-003                   005103P001-1424A-003                     000738P001-1424A-003
ARNAU PORTO               ROSS E POST                            POTTAWATOMIE COUNTY ASSESSOR             EVANGELENE N POULIOT
215 WEST 10TH ST APT 3D   3805 164TH ST SOUTHWEST                325 N BROADWAY AVE 204                   732 S DOUGLAS AVE
NEW YORK NY 10014         APT G-202                              SHAWNEE OK 74801                         SPRINGFIELD MO 65806
                          LYNNWOOD WA 98087
                        Case 19-11813-CSS              Doc 70   Filed 08/23/19             Page 143 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 137 of 197                                                                                                        08/22/2019 11:52:38 AM
004040P001-1424A-003    000739P001-1424A-003                        001663P001-1424A-003                     004041P001-1424A-003
ERAGENA B POWELL        HANNAH QUINN POWELL                         MICHAEL POWELL                           CHELSIE POWERS
4033 NW OZMUN AVE       212 AMBLESIDE DR                            PO BOX 1079                              2759 N CHARLES AVE
APT B                   SEVERNA PARK MD 21146                       WINDSOR CA 95492                         WICHITA KS 67204
LAWTON OK 73505




004042P001-1424A-003    005227P001-1424A-003                        005227S001-1424A-003                     001756P001-1424A-003
SAMANTHA M POZO         PPR WASHINGTON SQUARE LLC                   PPR WASHINGTON SQUARE LLC                PRAIM GROUP
38 HILLMAN DR           CENTER MANAGER                              MACERICH                                 92 JACKSON ST
ELMWOOD PARK NJ 07407   9585 SW WASHINGTON SQUARE RD                LEGAL DEPT                               SALEM MA 01970
                        TIGARD OH 97223-4450                        401 WILSHIRE BLVD, STE 700
                                                                    PO BOX 2172
                                                                    SANTA MONICA CA 90407


004043P001-1424A-003    004044P001-1424A-003                        004045P001-1424A-003                     000740P001-1424A-003
AMELIA M PRANGER        RACHEL PRATT                                BRIANA PRESCOTT                          ALEXIS B PRESTIDGE
8585 SW CANYON LN       8025 WOOD CREEK CT                          9429 WEST CAPITOL DR                     1613 GATEWAY DR
APT 69                  LOUISVILLE KY 40222                         MILWAUKEE WI 53222                       WILLS POINT TX 75169
PORTLAND OR 97225




004046P001-1424A-003    004047P001-1424A-003                        001282P001-1424A-003                     000741P001-1424A-003
VIRGINIA L PREVITE      ANAIS PREYER                                BRYAN PRICE                              BRYAN A PRICE
11 BRAY CT              9206 DEER VLG                               2855 PINECREEK DR APT C109               2855 PINECREEK DR #C-109
SOMERSET NJ 08873       SAN ANTONIO TX 78250                        COSTA MESA CA 92626                      COSTA MESA CA 92626




004048P001-1424A-003    004049P001-1424A-003                        004050P001-1424A-003                     000742P001-1424A-003
CALEB PRICE             HAVEN K PRICE                               JAMES W PRICE                            KAITLYNN PRICE
4473 OAKVILLE DR        3 TAWANA DR                                 4639 RIVERMONT TRL                       1150 NARRAGANSETT BLVD
CINCINNATI OH 45211     SHAWNEE OK 74804                            HOUSE SPRINGS MO 63051                   CRANSTON RI 02905




004051P001-1424A-003    004052P001-1424A-003                        000743P001-1424A-003                     004053P001-1424A-003
AJAH A PRIDE            GEONNA S PRIDE                              NANCY PRIETO-PINA                        MARVELLE PRIMER
323 N WOLF RD           5403 BRADSHAW QUARRY RD                     15858 CORDOVA RD                         2942 NORTH NAGLE AVE
HILLSIDE IL 60162       EFLAND NC 27243                             VICTORVILLE CA 92394                     CHICAGO IL 60634




004054P001-1424A-003    004055P001-1424A-003                        004056P001-1424A-003                     001758P001-1424A-003
DEVONTAE S PRINCE       LINDSAY PRINCE                              MICHELLE C PRINCE                        PRINCETONONE
1600 23RD AVE           1038 E SNIDER ST                            2928 SW 323RD ST                         23 ORCHARD RD
MELROSE PARK IL 60160   SPRINGFIELD MO 65803                        FEDERAL WAY WA 98023                     STE 203
                                                                                                             SKILLMAN NJ 08558
                                       Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 144 of 203
                                                                     Mishti Holdings LLC, et al.
                                                                           Exhibit Pages

Page # : 138 of 197                                                                                                                      08/22/2019 11:52:38 AM
001250P001-1424A-003                   004057P001-1424A-003                       004058P001-1424A-003                     001760P001-1424A-003
BETH PRITCHARD                         KAMIRAH D PRITCHARD                        JELLA LITHE PRITCHETT                    PRO ACOUSTICS LLC
3 BOTTOMLEY CRESCENT                   6254 CHARLES ST                            8083 STONEBROOK PKWY                     PO BOX 1185
NEW ALBANY OH 43054                    PHILADELPHIA PA 19135                      #501                                     SALADO TX 76571
                                                                                  FRISCO TX 75034




001765P001-1424A-003                   001761P001-1424A-003                       001762P001-1424A-003                     001763P001-1424A-003
PRO TECH MECHANICAL CONSTRUCTION LLC   PROCESSING CENTER                          PROCLIP USA INC                          PROFESSIONAL IMAGE INC
PO BOX 100                             PO BOX 34966                               4915 VOGES RD                            12437 E 60TH ST
BENSON MD 21018                        SEATTLE WA 98124-1966                      MADISON WI 53718                         TULSA OK 74146




001764P001-1424A-003                   004059P001-1424A-003                       005267P001-1424A-003                     004060P001-1424A-003
PROFESSIONAL RETAIL SVC                KOSTYANTYN PROSKURYAKOV                    PRUDENTIAL INSURANCE CO OF AMERICA       JEAN PRUSZKOWSKI
3249 ROUTE 112 BLDG 4 STE 2            11501 HEARTHSTONE CT                       213 WASHINGTON ST                        100 EL CASTILLO CT
MEDFORD NY 11763                       RESTON VA 20191                            NEWARK NJ 07102                          HENDERSON NV 89074




004061P001-1424A-003                   000017P001-1424A-003                       000016P001-1424A-003                     001766P001-1424A-003
JORDAN S PRYOR                         PSE AND G CO                               PSEG LONG ISLAND                         PUCKER POWDER
231 W RIDGE RD                         PO BOX 14444                               PO BOX 888                               1500 GEORGIA RD BLDG A
NORMAN OK 73069                        NEW BRUNSWICK NJ 08906-4444                HICKSVILLE NY 11802                      IRONDALE AL 35210




000744P001-1424A-003                   004062P001-1424A-003                       000015P001-1424A-003                     004063P001-1424A-003
ACACIA M PUCKETT                       EMILY C PUDAS                              PUGET SOUND ENERGY                       ABIGAIL JOY PURCELL
5294 SCOFIELD RD                       1260 E GUINEVERE CT                        PO BOX 91269                             28 CEDARHURST AVE
COLLEGE PARK GA 30349                  APT# 116                                   BELLEVUE WA 98009-9269                   WOODLAND PARK NJ 07424
                                       SPRINGFIELD MO 65804




001767P001-1424A-003                   004064P001-1424A-003                       004065P001-1424A-003                     004002P001-1424A-003
PURE SUGAR LLC                         NINA S PURNELL                             BREHANA MICHELLE PUTNAM                  ASHLEIGH BROOKE PYNN
89 CROSS ST                            417 ST HARRISON ST                         2229 NW 32ND ST                          3644 ALLPOINT DR
HOLLISTON MA 01746                     WILMINGTON DE 19805                        OKLAHOMA CITY OK 73112                   MARIETTA GA 30062




004003P001-1424A-003                   001768P001-1424A-003                       001769P001-1424A-003                     005228P001-1424A-003
AMAAN SYED QAZI                        QUAIL CREEK SELF STORAGE                   QUAIL SPRINGS MALL LLC                   QUAIL SPRINGS MALL LLC
171 BELLE MAISON CT                    3030 W MEMORIAL RD                         PO BOX 775773                            LAW LEASE ADMINISTRATION DEPT
CREVE COEUR MO 63141                   OKLAHOMA CITY OK 73120                     CHICAGO IL 60677-5773                    110 NORTH WACKER DR
                                                                                                                           CHICAGO IL 60606
                                  Case 19-11813-CSS       Doc 70   Filed 08/23/19             Page 145 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 139 of 197                                                                                                          08/22/2019 11:52:38 AM
005369P001-1424A-003              001770P001-1424A-003                 001771P001-1424A-003                     001773P001-1424A-003
QUAIL SPRINGS MALL LLC            QUALITY BAGS                         QUALITY BAGS INC DO NOT USE              RAMIRO R QUEVEDOMARTINEZ
2501 WEST MEMORIAL RD             575 S VISTA AVE                      575 S VISTA AVE                          2697 HAVENSCOURT BLVD APT9
255 OKLAHOMA CITY OK 73134-8039   ADDISON IL 60101                     ADDISON IL 60101                         OAKLAND CA 94605




004066P001-1424A-003              004067P001-1424A-003                 004068P001-1424A-003                     001621P001-1424A-003
CAROLINA J QUIGUANGO              SASHA QUINCY                         EMILY N QUINN                            MACKENZIE QUINN
801 N WAKEFIELD ST                728 MIRA GRANDE                      2431 CYPRESS CREEK PKWY                  27485 VELADOR
APT 404                           PALM SPRINGS CA 92262                APT 1618                                 MISSION VIEJO CA 92691
ARLINGTON VA 22203                                                     HOUSTON TX 77014




004069P001-1424A-003              004070P001-1424A-003                 000745P001-1424A-003                     004071P001-1424A-003
MACKENZIE A QUINN                 KARINA I QUINONES                    MARIO ALFREDO QUINONES                   ROCIO QUINTANILLA
27485 VELADOR                     72 ROOSEVELT BLVD                    5717 SNELL WAY                           68 CRAIGIE ST
MISSION VIEJO CA 92691            LANCASTER PA 17601                   SAN JOSE CA 95123                        PORTLAND ME 04102




000746P001-1424A-003              000747P001-1424A-003                 000748P001-1424A-003                     001774P001-1424A-003
XOCHITL ELYSSA QUINTERO           MADELYN R QUINTEROS                  JESSICA ANN QUOYESER                     R AND R REFRIGERATION AND AIR CONDITIONING
1436 REDING DR                    561 SPRING RD APT 44                 48 YEWLEAF RD                            1775 MONTEREY RD 66A
OKLAHOMA CITY OK 73119            MOORPARK CA 93021                    THE WOODLANDS TX 77381                   SAN JOSE CA 95112




004072P001-1424A-003              000750P001-1424A-003                 004073P001-1424A-003                     000749P001-1424A-003
DEBORAH RACINE                    ALYONA RADCHENKO                     BRIETAN R RADER                          BRENT M RADFORD
413 DAVENPORT LN                  7414 STEEPLECREST CIR                5310 E KENSINGTON                        11422 SAGEGROVE LN
LAS VEGAS NV 89107                APT# 205                             WICHITA KS 67208                         HOUSTON TX 77089
                                  LOUISVILLE KY 40222




005274P001-1424A-003              004074P001-1424A-003                 004075P001-1424A-003                     004076P001-1424A-003
ALEX RAFAL                        JOSEPH L RAFFAELE                    GEORGE W RAGIN                           TAYLOR RAHKE
100 MORTON ST APT 12DE            7544 VALLEY AVE                      15021 CARDIN PL                          70 WIND WHISPER CT
NEW YORK NY 10014                 PHILADELPHIA PA 19128                WOODBRIDGE VA 22193                      SPRING TX 77380




004077P001-1424A-003              004078P001-1424A-003                 000751P001-1424A-003                     005312P001-1424A-003
ALYSSA RAHMAN                     APRIL L RAHMAN                       TEONA RAINEY                             RAJESH GUPTA AND RAJNI GUPTA, JTWROS
38-01 VAN DUREN AVE               8052 S LULU AVE                      5042 NORTH 56TH ST                       960 JOSHUA PL
FAIR LAWN NJ 07410                WICHITA KS 67060                     MILWAUKEE WI 53218                       FREMONT CA 94539
                        Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 146 of 203
                                                      Mishti Holdings LLC, et al.
                                                            Exhibit Pages

Page # : 140 of 197                                                                                                       08/22/2019 11:52:38 AM
001816P001-1424A-003    004079P001-1424A-003                       004080P001-1424A-003                     004081P001-1424A-003
SANGEETHA RAMANI        SANGEETHA S RAMANI                         MIA RAMDAYAL                             ANALICIA MICHELLE RAMIREZ
650 WHITNEY RANCH DR    650 WHITNEY RANCH DR # 2721                646 PROSPECT ST                          6767 W WINDMILL LN
NO2721                  HENDERSON NV 89014                         GLEN ROCK NJ 07452                       APT 2103
HENDERSON NV 89014                                                                                          LAS VEGAS NV 89139




004082P001-1424A-003    000752P001-1424A-003                       004083P001-1424A-003                     004084P001-1424A-003
ANALIESE RAMIREZ        ASHLEY S RAMIREZ                           ASHLEY T RAMIREZ                         BIANCA RAMIREZ
580 SUNFLOWER DR        3235 DIVISION ST                           2241 DERMOND AVE                         319 MADISON AVE
COMFORT TX 78013        LOS ANGELES CA 90065                       UPPER DARBY PA 19082                     1ST DOOR
                                                                                                            PATERSON NJ 07524




004085P001-1424A-003    000753P001-1424A-003                       004086P001-1424A-003                     000754P001-1424A-003
BRIANNA T RAMIREZ       JENNIFER R RAMIREZ                         MARITZA RAMIREZ                          NATALIE G RAMIREZ
45 PONCETTA DR          314 EL DORADO DR                           3532 MEEKER AVE APT 15                   112 SAN ANITA ST
APT # 225               DALY CITY CA 94015                         EL MONTE CA 91731                        SAN ANTONIO TX 78207
DALY CITY CA 94015




004087P001-1424A-003    000755P001-1424A-003                       004088P001-1424A-003                     004089P001-1424A-003
OMAR RAMIREZ            SERGIO D RAMIREZ-ALVARADO                  BRIANA RAMOS                             ELIENISHKA M RAMOS
3700 S HERMITAGE AVE    2395 ROCK SLIDE CIR                        42 GILBERT ST                            266 BEAVER ST
CHICAGO IL 60609        LAS VEGAS NV 89115                         FRAMINGHAM MA 01702                      FRAMINGHAM MA 01702




000756P001-1424A-003    004090P001-1424A-003                       004091P001-1424A-003                     004092P001-1424A-003
ELIZABETH RAMOS         GABRIEL RAMOS                              JAZMINE RAMOS                            JESSICA RAMOS
2515 NORTH 75TH CT      718 HIGH ST                                512 CANTRELL                             12074 S WEST TAYLOR CT
UNIT 1                  LANCASTER PA 17603                         SAN ANTONIO TX 78221                     PORTLAND OR 97225
ELMWOOD PARK IL 60707




004093P001-1424A-003    000757P001-1424A-003                       004094P001-1424A-003                     000758P001-1424A-003
JESSICA Y RAMOS         REYNALDO RAMOS-PINEDA                      ANABEL RANCOUR                           ANAHI RANGEL-VARGAS
6717 JACKSON JCT ST     87 ARTHUR ST                               9500 ZELZAH AVE APT D248                 4809 S FONTANELLE ST
LAS VEGAS NV 89149      FRAMINGHAM MA 01702                        NORTHRIDGE CA 91325                      SEATTLE WA 98118




004095P001-1424A-003    005320P001-1424A-003                       004096P001-1424A-003                     001776P001-1424A-003
TYLISSA V RANGOLAN      SCOTT RANSENBERG                           SARAH E RAPAI                            RAPID POS
1118 46TH ST NE         RIVERWOOD CAPITAL PARTNERS                 11569 MEADOWS CIR                        8555 AERO DR STE 310
WASHINGTON DC 20019     70 WILLOW RD STE 100                       BELLEVILLE MI 48111                      SAN DIEGO CA 92123
                        MENLO PARK CA 94025
                                Case 19-11813-CSS         Doc 70   Filed 08/23/19               Page 147 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 141 of 197                                                                                                             08/22/2019 11:52:38 AM
004097P001-1424A-003            004098P001-1424A-003                   004099P001-1424A-003                       004100P001-1424A-003
EMILY RAPP                      NIKITA B RAPP                          ANTHONY P RAPPAPORT                        JUSTIN CODY RASHALL
906 BURGUNDY LN                 118 JEFFERSON LN                       7016 DARBY TOWNE CT                        16605 6TH AVE W
BALLWIN MO 63011                COATESVILLE PA 19320                   ALEXANDRIA VA 22315                        APT 308F
                                                                                                                  LYNNWOOD WA 98037




004101P001-1424A-003            000759P001-1424A-003                   000017P001-1424S-003                       001777P001-1424A-003
NEILA S RASMUSON                TAMMY RAUDA                            RAVICO USA LLC                             RAVICO USA LLC
5330 W COLORADO AVE             20658 HART ST                          JAMIE FINERAN                              PO BOX 19
LAKEWOOD CO 80232               WINNETKA CA 91306                      PO BOX 19                                  RIDERWOOD MD 21139
                                                                       RIDERWOOD MD 21139




004102P001-1424A-003            004103P001-1424A-003                   000760P001-1424A-003                       004108P001-1424A-003
SAVANAH RAWLINGS                SARAI G RAY                            SINCLAIR E RAY                             RACHEL RAYBURN
24553 EL SORRENTO               3510 MEADOWGLENN VLG LN                4 MONICA CT                                269 EAST BROOKBURN RD
LAGUNA NIGUEL CA 92677          APT E                                  BRANCHBURG NJ 08876                        SALT LAKE CITY UT 84109
                                DORAVILLE GA 30340




000761P001-1424A-003            004104P001-1424A-003                   001778P001-1424A-003                       001779P001-1424A-003
KAILEE K RAYMOND                PAULINA RAZZO                          RCC                                        REAL GOOD BRAND INC
2115 NORWOOD DR                 507 HILLTOP RD                         7373 KIRKWOOD CT                           7002 FORT HILL CT
NORWALK IA 50211                PAOLI PA 19301                         STE 200                                    AUSTIN TX 78757
                                                                       MAPLE GROVE MN 55369




001780P001-1424A-003            004105P001-1424A-003                   000111P001-1424A-003                       000762P001-1424A-003
REAL SODA IN REAL BOTTLES LTD   ALIYA REAMES                           REBECCA JANE CALL                          KEVIN C REBMANN
PO BOX 3731                     6018 W WINSTEAD PL                     547 STUDLEY ST APT 18                      8115 ROCKLEDGE TRL
PALOS VERDES CA 90274           BOISE ID 83704                         SONOMA CA 95476                            APT C
                                                                                                                  ST. LOUIS MO 63123




004106P001-1424A-003            000014P001-1424A-003                   000132P001-1424A-003                       001781P001-1424A-003
BAILEY ANN RECKARD              RECOLOGY GOLDEN GATE                   RECRUITLOOP                                REDSTONE FOODS INC
2304 CLIFFORD ST                PO BOX 60846                           PO BOX 7775 #59155                         1434 PATTON PL STE 106
ALVIN TX 77511                  LOS ANGELES CA 90060                   SAN FRANCISCO CA 94120-7775                CARROLLTON TX 75007




000069P001-1424A-003            004109P001-1424A-003                   004107P001-1424A-003                       004110P001-1424A-003
REED SMITH LLP                  ETHAN XAVIER REED WOODS                APRIL JOY B REED                           AUSTIN REED
DEPARTMENT 33489                14012 CALVERT ST                       18512 MAYALL ST UNIT F                     14018 PANTHER VLY
PO BOX 39000                    VAN NUYS CA 91401                      NORTHRIDGE CA 91324                        HELOTES TX 78023
SAN FRANCISCO CA 94139
                             Case 19-11813-CSS                Doc 70   Filed 08/23/19             Page 148 of 203
                                                              Mishti Holdings LLC, et al.
                                                                    Exhibit Pages

Page # : 142 of 197                                                                                                               08/22/2019 11:52:38 AM
004111P001-1424A-003         004112P001-1424A-003                          000763P001-1424A-003                     004113P001-1424A-003
ELIZABETH REED               HAYLEY REED                                   LELA M REED                              MAKAELA A REED
120 HARDY DR                 506 S AUSTIN ST                               56 E SERENE AVE                          11603 GRAYWOOD CT
SPEARFISH SD 57783           #21                                           #401                                     HOUSTON TX 77089
                             WEBSTER TX 77598                              LAS VEGAS NV 89123




000764P001-1424A-003         001184P001-1424A-003                          004114P001-1424A-003                     000765P001-1424A-003
YVETTE L REED                ALICIA REEDY                                  ALICIA NICOLE REEDY                      LATRICE S REESE
310 E 32ND ST                2045 ASTILBE WAY                              2045 ASTILBE WAY                         350 NORTH MARKET ST
PATERSON NJ 07504            ODENTON MD 21113                              ODENTON MD 21113                         WICHITA KS 67202




004115P001-1424A-003         000766P001-1424A-003                          005269P001-1424A-003                     005270P001-1424A-003
MATTHEW CHRISTOPHER REESON   ANGELA M REEVES                               REGUS                                    REGUS
454 LAKE WORTH DR            2013 GOVERNOR THOMAS BLADEN WA                6565 AMERICAS PKWY NE                    HORIZON RIDGE PKWY
BATON ROUGE LA 70810         APT 303                                       STE 200                                  2850 W HORIZON RIDGE PKWY STE 200
                             ANNAPOLIS MD 21401                            ALBUQUERQUE NM 87110                     HENDERSON NV 89052




004116P001-1424A-003         004117P001-1424A-003                          000767P001-1424A-003                     004118P001-1424A-003
CLAUDIA REHARD               JACK N REHRIG                                 KEVIN REICHNER                           TORAE REID
7029 ANTIOCH RD              402 6TH ST                                    285 ECHOLS LN                            909 PEARL ST
OVERLAND PARK KS 66204       NEW CASTLE DE 19720                           # 413                                    #407
                                                                           WHITEWRIGHT TX 75491                     DENVER CO 80203




004119P001-1424A-003         004120P001-1424A-003                          001782P001-1424A-003                     004121P001-1424A-003
GILLIAN REILLY               CASSANDRA A REINA                             REJA WALKER                              JOHNATHON J REJDA
11427 HADLEY ST              135 LINDEN ST                                 2323 N WOODLAWN ST                       5 FLORES BONITAS AVE
OVERLAND PARK KS 66210       BRIDGEWATER NJ 08807                          WICHITA KS 67220                         LOS LUNAS NM 87031




001783P001-1424A-003         004122P001-1424A-003                          000013P001-1424A-003                     000768P001-1424A-003
RELEX SOLUTIONS INC          DARIUS A RELF                                 RELIANT ENERGY                           SARAI RENDEROS
BGBC PARTNERS LLP            3915 W 32ND ST S                              PO BOX 650475                            6015 PEBBLE LN
300 N MERIDIAN ST STE 1100   WICHITA KS 67217                              DALLAS TX 75265-0475                     HOUSTON TX 77087
INDIANAPOLIS IN 46204




004123P001-1424A-003         004124P001-1424A-003                          000007P001-1424S-003                     001784P001-1424A-003
CLAUDIA RENTERIA             LIZZIE NICOLE RESPRESS                        RETAIL CONTRACTING GROUP INC             RETAIL CONTRACTING GROUP INC
8305 MONTEREY RD             4460 GRANADA DR                               JENNIFER WHELAN                          33671 820TH AVE
#16                          ATLANTA GA 30349                              3880 N LAVERNE AVE STE 215               ELLENDALE MN 56026
GILROY CA 95020                                                            LAKE ELMO MN 55042
                                Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 149 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 143 of 197                                                                                                             08/22/2019 11:52:38 AM
005342P001-1424A-003            001785P001-1424A-003                     001786P001-1424A-003                     001787P001-1424A-003
RETAIL CONTRACTING GROUP, INC   RETAIL CONTROL SYSTEMS                   RETAIL MECHANICAL SVC INC                RETAIL NEXT
3880 LAVERNE AVE N              86 CHOSEN VALE LN STE 206                3249 ROUTE 112 BLDG 4 STE 2              60 S MARKET ST 10TH FL
STE 215                         ENFIELD NH 03748                         MEDFORD NY 11763                         SAN JOSE CA 95113
LAKE ELMO MN 55042




001788P001-1424A-003            000769P001-1424A-003                     004125P001-1424A-003                     004126P001-1424A-003
RETAIL RADIO SPECTRIO           ALEXIS MARIE RETANA                      FRANCESCA REUTZEL                        AYANNA S REYES
4033 TAMPA RD STE 103           12727 WELBY WAY                          197 NE CORNELIUS PASS RD                 10905 SPRING LAKE RD
OLDSMAR FL 34677                LOS ANGELES CA 91606                     APT 77                                   FRISCO TX 75035
                                                                         HILLSBORO OR 97124




001389P001-1424A-003            004127P001-1424A-003                     004128P001-1424A-003                     004129P001-1424A-003
EDUARDO REYES                   GISSELLE REYES                           ISABELLA M REYES                         LUIS B REYES
5330 MONTEREY HWY               38 ATLANTIC ST                           805 ST LAWRENCE DR                       831 DEKALB ST # 1
#D4                             GARFIELD NJ 07026                        PACIFICA CA 94044                        NORRISTOWN PA 19401
SAN JOSE CA 95111




000770P001-1424A-003            004130P001-1424A-003                     004131P001-1424A-003                     000771P001-1424A-003
TATIANA A REYES                 ALEXIS REYNOLDS                          CORY L REYNOLDS                          LEIGH REYNOLDS
9404 HASKELL AVE                45 TRAILS END RD                         8019 HESPERIA AVE                        327 LIVINGSTON AVE
NORTH HILLS CA 91343            WINDHAM ME 04062                         RESEDA CA 91335                          LYNDHURST NJ 07071




004132P001-1424A-003            001789P001-1424A-003                     001142P001-1424A-003                     004133P001-1424A-003
NATHAN LEE REYNOLDS             RGIS                                     RHODE ISLAND DEPT OF STATE               HALEY RHODES
1431 POWELL ST                  PO BOX 77631                             148 W RIVER ST                           12141 W 76TH ST
NORRISTOWN PA 19401             DETROIT MI 48277                         PROVIDENCE RI 02904-2615                 APT 305
                                                                                                                  LENEXA KS 66216




004134P001-1424A-003            000772P001-1424A-003                     004135P001-1424A-003                     000773P001-1424A-003
KAREN M RHORER                  ARIA N RIAS                              FAYTH RICE                               TIMOTHY MICHAEL RICHARD
306 CHERRY CT                   2218 TYSON DR                            850 QUARTERHORSE TRL                     12712 ADMIRALTY WAY
LA PORTE TX 77571               BROADVIEW IL 60155                       CASTLE ROCK CO 80104                     APT D301
                                                                                                                  EVERETT WA 98704




000774P001-1424A-003            004136P001-1424A-003                     004137P001-1424A-003                     000775P001-1424A-003
COLIN THOMAS RICHARDSON         EMILY N RICHARDSON                       JESSICA M RICHARDSON                     ABBEY E RICHERSON
7010 QUAIL CLIFF WAY            918 JULIET LN                            5801 W LAKE MEAD BLVD                    622 WALNUT ST
SAN JOSE CA 95120               ARNOLD MD 21012                          #2001                                    CATASAUQUA PA 18032
                                                                         LAS VEGAS NV 89108
                       Case 19-11813-CSS                 Doc 70   Filed 08/23/19             Page 150 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 144 of 197                                                                                                          08/22/2019 11:52:38 AM
004138P001-1424A-003   004139P001-1424A-003                           000776P001-1424A-003                     004140P001-1424A-003
ANNA MARIE RICHMOND    ASHLEY RICHMOND                                AUGUST C RICHTER                         MARIA G RICKS
12013 IVY POST         3977 CALLE DEL SOL                             488 SUNDANCE ST                          631 W VLY FORGE RD
SCHERTZ TX 78154       THOUSAND OAKS CA 91360                         THOUSAND OAKS CA 91360                   KING OF PRUSSIA PA 19406




001794P001-1424A-003   005229P001-1424A-003                           005229S001-1424A-003                     004141P001-1424A-003
RIDGEDALE CENTER       RIDGEDALE CENTER LLC                           RIDGEDALE CENTER LLC                     CYANNE E RIDLEY
1200 ENERGY PK DR      RIDGEDALE CENTER                               GENERAL MANAGER                          15016 21ST AVE W
LOCKBOX SDS-12-2774    LAW LEASE ADMINISTRATION DEPT                  12401 WAYZATA BLVD                       LYNNWOOD WA 98087
ST PAUL MN 55108       110 NORTH WACKER DR                            MINNETONKA MN 55305
                       CHICAGO IL 60606



004142P001-1424A-003   004143P001-1424A-003                           001826P001-1424A-003                     004144P001-1424A-003
LINDSEY J RIDLEY       ASHLEY RIGGIE                                  SCOTT RIGGS                              MORGAN H RIKHOFF
2918 W 65TH ST         7301 SW LEE BLVD                               11918 SUPREMO ST                         6401 S BOSTON ST
APT 1                  APT 524                                        RICHMOND TX 77406                        S101
CHICAGO IL 60629       LAWTON OK 73505                                                                         GREENWOOD VILLAGE CO 80111




004145P001-1424A-003   004146P001-1424A-003                           000777P001-1424A-003                     004147P001-1424A-003
JARED JOHN RILEY       NICHOLE RILEY                                  HOPE E RINER                             OLIVIA RING
914 PAULETTE DR        3703 HIGHGATE DR                               1101 NORTH MAGNUM ST                     21 ROCKAWAY RD
DEER PARK TX 77536     DURHAM NC 27713                                DURHAM NC 27701                          FALMOUTH ME 04105




001795P001-1424A-003   004148P001-1424A-003                           004149P001-1424A-003                     005305P001-1424A-003
RIOS AND IMLAY INC     ADRIAN THOMAS RIOS                             PATRICIA RIOS                            MARY RISLEY
2130 FARGO ST          3020 CEDAR ST                                  26631 WEST DAVISON                       1501 OSBORNE ST
LOS ANGELES CA 90039   PASADENA TX 77503                              REDFORD CHARTER TOWNSHIP MI 48239        SALINA KS 67401




000778P001-1424A-003   004150P001-1424A-003                           001796P001-1424A-003                     004151P001-1424A-003
MARY CANDICE RISLEY    MELISSA N RISSETTO                             RITCHIE ASSET MANAGEMENT CO              RICHANA K RITTHAWORN
1501 OSBORNE ST        2009 E GLEN AVE                                34 W SANTA CLARA ST                      2979 CARIBBEAN CT
SALINA KS 67401        TOWNSHIP OF WASHINGTON NJ 07676                SAN JOSE CA 95113-1806                   FAIRFAX VA 22031




004152P001-1424A-003   004153P001-1424A-003                           001406P001-1424A-003                     004154P001-1424A-003
CAMILA RIVERA          EUNIQUE RIVERA                                 EZEQUIEL RIVERA                          EZEQUIEL E RIVERA
18508 MAYALL ST        295 EDMUND AVE                                 130 COLUMBIA AVE                         130 COLLEGE AVE
UNIT B                 PATERSON NJ 07502                              LANCASTER PA 17603                       FLOOR 2
NORTHRIDGE CA 91324                                                                                            LANCASTER PA 17603
                                     Case 19-11813-CSS              Doc 70   Filed 08/23/19              Page 151 of 203
                                                                    Mishti Holdings LLC, et al.
                                                                          Exhibit Pages

Page # : 145 of 197                                                                                                                      08/22/2019 11:52:38 AM
004155P001-1424A-003                 004156P001-1424A-003                        004157P001-1424A-003                      004158P001-1424A-003
REECE A RIVERA                       SYLVIA NICOLE RIVERA                        TATYANA RIVERA                            BRIANNA RIVERS
8526 SHOUP AVE                       2619 S 28TH ST                              33 BRANDON RD                             3421 MERLE HAY RD
WEST HILLS CA 91304                  KANSAS CITY KS 66106                        CRANSTON RI 02910                         DES MOINES IA 50310




005314P001-1424A-003                 004159P001-1424A-003                        001797P001-1424A-003                      004160P001-1424A-003
RIVERWOOD CAPITAL VENTURES, LP       KATHERINE RIXEY                             RMB DEVELOPMENT CONSULTANTS INC           LA'RAYA D ROACH
MICHAEL E MARKS                      3510 MOHARCH DR                             308 EAST MEADOW AVE                       4828 E GILBERT ST
70 WILLOW RD STE 100                 EDGEWATER MD 21037                          EAST MEADOW NY 11554                      WICHITA KS 67218
MENLO PARK CA 94025




000127P001-1424A-003                 004161P001-1424A-003                        004162P001-1424A-003                      004163P001-1424A-003
ROBERT HALF FINANCE AND ACCOUNTING   DARREN-XAVIER S ROBERTS                     GRACE N ROBERTS                           SHANQUISHA ROBERTS
PO BOX 743295                        1305 EDMONTON AVE                           1461 GLENLEA DR                           1286 OAKLAND DR
LOS ANGELES CA 90074-3295            APT 1                                       MARYLAND HEIGHTS MO 63043                 ATLANTA GA 30310
                                     ROSEVILLE CA 95661




000779P001-1424A-003                 004164P001-1424A-003                        004165P001-1424A-003                      000780P001-1424A-003
WILLIAM ROBERTS                      TRINITY ROBERTSON                           DERRICK ROBINSON                          ELIZABETH P ROBINSON
5630 FLAGLER DR                      1301 MALLARD DR                             1207 WOODCLIFF DR                         16571 OLD FRIENDSHIP WAY
CENTREVILLE VA 20120                 DEL CITY OK 73115                           ATLANTA GA 30350                          CALDWELL ID 83607




000781P001-1424A-003                 004166P001-1424A-003                        004167P001-1424A-003                      000782P001-1424A-003
JAYLAH ROBINSON                      MYA D ROBINSON                              SHAKWAN ROBINSON                          SUMMER ROBINSON
1947 LARKSPUR DR                     55 SEFTON CIR                               151 OAK ST                                4600 ROSWELL RD
APT 603                              PISCATAWAY TOWNSHIP NJ 08854                APT #5                                    BUILDING I
SAN ANTONIO TX 78213                                                             ROSWELL GA 30075                          ATLANTA GA 30342




000783P001-1424A-003                 001433P001-1424A-003                        004168P001-1424A-003                      000784P001-1424A-003
MICHELLE ROBLES                      FRANK ROCCHETTI                             KERMIRA S ROCKETT                         MARIANA RODELA
4516 RIVER RD                        346 BEACONSFIELD                            2810 RIVER RD                             11700 E WATERMAN ST
APT 1E                               BEACONSFIELD QC H9W 4A9                     RIVER GROVE IL 60171                      LOT 272
SCHILLER PARK IL 60176               CANADA                                                                                WICHITA KS 67207




004171P001-1424A-003                 000785P001-1424A-003                        004169P001-1424A-003                      004172P001-1424A-003
ALANIE S RODRIGUEZ                   ANDREA J RODRIGUEZ                          ANGEL RODRIGUEZ                           ARIANA KRISTINA RODRIGUEZ
4371 OLD WINTERS CHAPEL RD           323 MAYNARD ST                              1412 N MARSHALL ST                        3967 NW 122ND ST
APT # 2315                           SAN FRANCISCO CA 94112                      PHILADELPHIA PA 19122                     APT C
ATLANTA GA 30360                                                                                                           OKLAHOMA CITY OK 73120
                            Case 19-11813-CSS       Doc 70   Filed 08/23/19                Page 152 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 146 of 197                                                                                                        08/22/2019 11:52:38 AM
004170P001-1424A-003        004173P001-1424A-003                 004174P001-1424A-003                        000786P001-1424A-003
DANIEL J RODRIGUEZ          DIANA RODRIGUEZ                      JEFFREY RODRIGUEZ                           JENNY RODRIGUEZ
12080 MENAUL BLVD NE        28 PORTLAND AVE                      725 E 23RD ST                               148 EAST 9TH ST
APT C                       CLIFTON NJ 07011                     PATERSON NJ 07504                           CLIFTON NJ 07011
ALBUQUERQUE NM 87112




004175P001-1424A-003        000787P001-1424A-003                 004176P001-1424A-003                        000788P001-1424A-003
KARELY RODRIGUEZ            MADELINE RODRIGUEZ                   NICK RODRIGUEZ                              OLIVIA RODRIGUEZ
6016 J ST                   7514 BATTLEPINE CT                   505 S RICHEY ST APT 101                     4305 RIDDLE CT
RIVERVIEW HALL              HOUSTON TX 77040                     PASADENA TX 77506                           BRIDGEWATER TOWNSHIP NJ 08807
SACRAMENTO CA 95819




000789P001-1424A-003        004177P001-1424A-003                 004178P001-1424A-003                        004179P001-1424A-003
STEFANIE RODRIGUEZ          TANYA RODRIGUEZ                      MARTHA E RODRIGUEZ-HERNANDEZ                LUIS RODRIGUEZ-OLMEDO
9746 SOUTHPORT DR           2411 SE CEDARWOOD DR                 155 ROSWELL FARMS DR                        530 EAST MAIN ST
HOUSTON TX 77089            TOPEKA KS 66605                      ROSWELL GA 30075                            NORRISTOWN PA 19401




000790P001-1424A-003        004180P001-1424A-003                 004181P001-1424A-003                        001646P001-1424A-003
ADAM M ROE                  KENYA ROGERS                         KIYAH ROGERS                                MEGAN ROGERS
3912 MOUNTAIN RD            5503 AXTON CT                        7426 FORREST AVE                            1101 S MAIN
PASADENA MD 21122           LANHAM MD 20706                      PARKVILLE MD 21234                          SPRINGFIELD MO 65807




000791P001-1424A-003        004182P001-1424A-003                 004183P001-1424A-003                        004184P001-1424A-003
MEGAN LYNN ROGERS           BRIGIT L ROHRBAUGH                   ETHAN S ROJAS                               JOSE ALBERTO ROJAS
1101 S MAIN                 417 E FREDERICK ST                   9910 CACTUS VLY                             3916 LITTLE ROCK DR
SPRINGFIELD MO 65807        APT 30                               SAN ANTONIO TX 78254                        ANTELOPE CA 95843
                            LANCASTER PA 17602




004185P001-1424A-003        004186P001-1424A-003                 004187P001-1424A-003                        001875P001-1424A-003
KAITLYNN MARIE ROJAS        SHUNQUITA R ROLLINS                  DIEGO L ROMAN                               STEPHANI ROMAN
2837 766TH PL SE            2109 TREELODGE PKWY                  5448 N NAGLE AVE                            3120 ELDER LN
BOTHELL WA 98072            ATLANTA GA 30350                     CHICAGO IL 60630                            FRANKLIN PARK IL 60131




000794P001-1424A-003        004188P001-1424A-003                 004191P001-1424A-003                        004192P001-1424A-003
EDIN ALBERT ROMERO          GIARDO R ROMERO                      MADISON ROMERO                              OLGA ROMERO
929 SOUTH MARIPOSA AVE #5   1748 N 19TH AVE                      12150 OXNARD ST APT 1                       2320 EMERSON ST
LOS ANGELES CA 90006        MELROSE PARK IL 60160                NORTH HOLLYWOOD CA 91606                    MELROSE PARK IL 60164
                              Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 153 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 147 of 197                                                                                                              08/22/2019 11:52:38 AM
000792P001-1424A-003          000793P001-1424A-003                     001440P001-1424A-003                        004193P001-1424A-003
CORMAC M ROMINE               BRITTANY MICHAELA ROMMEL                 GABE ROMO                                   GABE ROMAN ROMO
3249 WEST CREST FIELD DR      807 CONCORD COVE                         28 ZORBA CT                                 28 ZORBA CT
TAYLORSVILLE UT 84119         HOFFMAN ESTATES IL 60192                 SACRAMENTO CA 05030                         SACRAMENTO CA 95820




004194P001-1424A-003          004195P001-1424A-003                     005316P001-1424A-003                        000795P001-1424A-003
NATASHA ROMONAV               NICHELIA ROPER                           ROSALEE LOVETT TRUST DATED APRIL 23, 2014   VANESSA L ROSALES
111 ELLIS ST                  PO BOX 13466                             886 CARROLL ST                              16755 PARTHENIA ST
FL 4                          OKLAHOMA CITY OK 73113                   BROOKLYN NY 11215                           LOS ANGELES CA 91343
SAN FRANCISCO CA 94102




004196P001-1424A-003          004197P001-1424A-003                     004198P001-1424A-003                        000796P001-1424A-003
DANIEL MARCELINO ROSARIO      TIFANY T ROSARIO                         VANESSA ROSAS-NASARIO                       SHELBY ROSE
3058 N MASON AVE              1919 NORIEGA ST                          12110 SW 92ND AVE                           1917 FRANKLIN AVE
CHICAGO IL 60634              SAN FRANCISCO CA 94122                   TIGARD OR 97223                             MCLEAN VA 22101




000072P001-1424A-003          000797P001-1424A-003                     001800P001-1424A-003                        005230P001-1424A-003
WENDEL ROSEN                  MAGGIE L ROSENBERGER                     ROSEVILLE SHOPPINGTOWN LLC                  ROSEVILLE SHOPPINGTOWN LLC
1111 BROADWAY                 5246 S NETHERLAND WAY                    PO BOX 743659                               LEGAL DEPT
24TH FL                       CENTENNIAL CO 80015                      LOS ANGELES CA 90074-3659                   2049 CENTURY PK EAST
OAKLAND CA 94607                                                                                                   41ST FL
                                                                                                                   LOS ANGELES CA 90067



004199P001-1424A-003          000798P001-1424A-003                     004200P001-1424A-003                        001802P001-1424A-003
MEGANLYNN ROSKOW              MICHAEL D ROSS                           IAN C ROSSIN                                ROTH
3 CANDLE LN                   6526 MYSTERY MOUNTAIN WAY                5565 GROVE PT RD                            SODEXO INC AND AFFILIATES
EAST EARL PA 17519            ROCKLIN CA 95765                         ALPHARETTA GA 30022                         PO BOX 360170
                                                                                                                   PITTSBURGH PA 15251-6170




004201P001-1424A-003          004202P001-1424A-003                     004203P001-1424A-003                        004204P001-1424A-003
CHRISTA M ROTH                LAURA ROTHSTEIN                          EDEN ROTONDA                                TASHMEEN S ROUF
1472 RANCHO RIDGE DR          3510 BROADWAY ST                         5420 SYLMAR AVE                             258 WESTMINSTER PL APT 1
HENDERSON NV 89012            PEARLAND TX 77581                        SHERMAN OAKS CA 91401                       LODI NJ 07644




004205P001-1424A-003          004206P001-1424A-003                     000799P001-1424A-003                        004207P001-1424A-003
CHERI ROULEAU                 SKYLAR MARIE ROWE                        FELIPE ROWLAND                              BRITTANY ROY
28115 HAPPY VLY DR            619 BAY ST                               2788 DEFOORS FERRY RD NORTHW                222 S STRICKER ST
DESERT HOT SPRINGS CA 92241   LANCASTER PA 17603                       ATLANTA GA 30318                            BALTIMORE MD 21223
                          Case 19-11813-CSS         Doc 70   Filed 08/23/19             Page 154 of 203
                                                    Mishti Holdings LLC, et al.
                                                          Exhibit Pages

Page # : 148 of 197                                                                                                     08/22/2019 11:52:38 AM
001804P001-1424A-003      004208P001-1424A-003                   004209P001-1424A-003                     004210P001-1424A-003
RSM MAINTENANCE           BOWIE T RUBENSTEIN                     TREY S RUBINO                            ELISE RENEE RUBIO
461 FROM RD STE 255       22124 YBARRA RD                        325 S HOKENDAUQUA DR                     4439 RESTHAVEN CIR
PARAMUS NJ 07652          WOODLAND HILLS CA 91364                NORTHAMPTON PA 18067                     NORTH LAS VEGAS NV 89032




000800P001-1424A-003      004189P001-1424A-003                   004190P001-1424A-003                     000801P001-1424A-003
DEBORAH RUBY              MAXWELL RUETHER                        DANIELA L RUIZ                           ELIZABETH RUIZ
24 BRIGGS CT              1001 E MADISON ST                      63 ROCKLAND ST                           8749 W SUMMERDALE AVE
BERGENFIELD NJ 07621      SPRINGFIELD MO 65807                   PATERSON NJ 07501                        CHICAGO IL 60656




000802P001-1424A-003      004211P001-1424A-003                   001647P001-1424A-003                     000803P001-1424A-003
JASMINE J RUIZ            JESSICA RUNDQUIST                      MEGAN RUNGE                              MEGAN RENEE RUNGE
30 BOWER LN               3 RELDAS CT                            3695 STEVENSON BLVD SPACE 209            1108 TERRA NOVA BLVD
MISSION VIEJO CA 92694    APT F                                  FREMONT CA 94538                         PACIFICA CA 94044
                          COCKEYSVILLE MD 21030




000804P001-1424A-003      004212P001-1424A-003                   001805P001-1424A-003                     004213P001-1424A-003
AMANDA RAYE RUNYAN        CHRISTOPHER M RUNYAN                   RUSSELL REYNOLDS ASSOCIATES INC          CHARLA L RUSSELL
8901 JONES RD             36407 CHRISTINE ST                     CHURCH STREET STATION                    4404 CHAPEL WAY
APT 610                   NEWARK CA 94560                        POST OFFICE BOX 6427                     SACRAMENTO CA 95842
HOUSTON TX 77065                                                 NEW YORK NY 10249




000805P001-1424A-003      004214P001-1424A-003                   004215P001-1424A-003                     001806P001-1424A-003
JENA RUSSELL              RILEY A RUSSELL                        TAYLOR S RUSSELL                         RUSSIAN TABLE
412 MCCLELLAND AVE        6205 LOUISVILLE DR                     425 FURNACE ST                           60-20TH STREET
CINCINNATI OH 45217       FRISCO TX 75035                        LAKE OSWEGO OR 97034                     SUNSET INDUSTRIAL PARK
                                                                                                          BROOKLYN NY 11232




004216P001-1424A-003      004217P001-1424A-003                   004218P001-1424A-003                     001315P001-1424A-003
GWYNNETH QUADOW RUSSLER   GRAYSON RUSSO                          JILLIAN RUTHERFORD                       CHRISTOPHER RUZIC
7840 CONTEE RD            6008 HACKERS LN                        4421 W ELGIN ST                          3540 EMMA CT
#447                      AGOURA HILLS CA 91301                  BROKEN ARROW OK 74012                    YUBA CITY CA 95993
LAUREL MD 20707




001807P001-1424A-003      004219P001-1424A-003                   001528P001-1424A-003                     004220P001-1424A-003
RYAN HERTEL PETTYCASH     COLLEEN S RYAN                         JENNIFER ANN RYAN                        RACHAEL K RYAN
111 ELLIS ST 4TH FL       530 VALLEY RD UNIT 5-P                 8711 GLEN OAKS WAY                       908 8TH ST SW
SAN FRANCISCO CA 94102    MONTCLAIR NJ 07043                     SANTEE CA 92071                          UNIT 20
                                                                                                          ALTOONA IA 50009
                                               Case 19-11813-CSS               Doc 70   Filed 08/23/19               Page 155 of 203
                                                                               Mishti Holdings LLC, et al.
                                                                                     Exhibit Pages

Page # : 149 of 197                                                                                                                                  08/22/2019 11:52:38 AM
000009P001-1424S-003                           001808P001-1424A-003                         004221P001-1424A-003                       004222P001-1424A-003
S WALTER PACKAGING                             S WALTER PACKAGING                           JAKE B SA                                  BLAKE A SAAM
DONNA STEVENSON                                PO BOX 71225                                 3172 SAN CLEMENTE AVE                      3703 GLENMEADE DR
PO BOX 71225                                   PHILADELPHIA PA 19176-6225                   SAN JOSE CA 95118                          HOUSTON TX 77059
PHILADELPHIA PA 19176-6225




004223P001-1424A-003                           001143P001-1424A-003                         004224P001-1424A-003                       004225P001-1424A-003
FEDERICO F SAAVEDRA                            SACRAMENTO COUNTY UNSECURED TAX UNIT         ASHLEE SADEGHY                             AARON SAENZ
9632 NORFOLK ST                                PO BOX 508                                   3605 CROSS CREEK RD                        404 E HARVARD ST APT 15
MANASSAS VA 20109                              SACRAMENTO CA 95812-0508                     EDMOND OK 73003                            GLENDALE CA 91205




004226P001-1424A-003                           001810P001-1424A-003                         004227P001-1424A-003                       000064P001-1424A-003
LARISSA R SAENZ                                SAFE FIRE INSPECTIONS                        SOMER A SAFFORD                            SAGE LAW GROUP
232 LUCCHESE ST                                1840 W WHITTIER BLVD 81                      5646 STEVENS FOREST RD                     3100 ARAPAHOE AVE
SAN ANTONIO TX 78253                           LA HABRA CA 90631                            #204                                       STE120
                                                                                            COLUMBIA MD 21045                          BOULDER CO 80303




004228P001-1424A-003                           004229P001-1424A-003                         004230P001-1424A-003                       001083P001-1424A-003
JONATHAN O SAGE                                ELLEN DIANE SAILER                           NATHAN R SAINDON                           SAINT LOUIS COUNTY DEPT OF HEALTH
6811 S 28TH ST                                 2729 NW 26TH ST                              1845 S BASCOM AVE A-04                     6121 N HANLEY RD
OMAHA NE 68107                                 OKLAHOMA CITY OK 73107                       CAMPBELL CA 95008                          BERKELEY MO 63134




005104P001-1424A-003                           005231P001-1424A-003                         005231S001-1424A-003                       004232P001-1424A-003
SAINT LOUIS COUNTY MISSOURI ASSESSORS OFFICE   SAINT LOUIS GALLERIA LLC                     SAINT LOUIS GALLERIA LLC                   VERONICA MICHELE SAITTA
CLARKSON WILSON CENTER                         ST LOUIS GALLERIA                            GENERAL MANAGER                            1622 BEARDEN DR
CHESTERFIELD MO 63017                          LAW LEASE ADMINISTRATION DEPT                1155 SAINT LOUIS GALLERIA                  LOS GATOS CA 95032
                                               110 NORTH WACKER DR                          ST LOUIS MO 63117
                                               CHICAGO IL 60606



000806P001-1424A-003                           004231P001-1424A-003                         004233P001-1424A-003                       004234P001-1424A-003
KIYOSHI SAKAUYE                                GEORGE SALAZAR                               KATHERINE SALAZAR                          BRITTANY V SALDANA
PO BOX 55462 SEATTLE                           719 MATHEWS AVE                              195 SAND BLOSSOM ST                        5023 CHARWON ST
19523 FIRLANDS AVE N UNIT #A5                  SAN ANTONIO TX 78203                         SAN JOSE CA 95123                          HOUSTON TX 77093
SHORELINE WA 98133




004235P001-1424A-003                           004236P001-1424A-003                         001144P001-1424A-003                       005105P001-1424A-003
ROGELIO A SALDANA                              DEEMA I SALEH                                SALT LAKE COUNTY ASSESSOR                  SALT LAKE COUNTY ASSESSOR
8319 SAGELINE ST                               4736 N LONG AVE                              2001 SOUTH SSTATE ST #N2-600               2001 SOUTH STATE ST N2-600
SAN ANTONIO TX 78251                           CHICAGO IL 60630                             PO BOX 147421                              SALT LAKE CITY UT 84114
                                                                                            SALT LAKE CITY UT 84114
                              Case 19-11813-CSS                 Doc 70        Filed 08/23/19            Page 156 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 150 of 197                                                                                                                            08/22/2019 11:52:38 AM
001811P001-1424A-003          001217P001-1424A-003                               004237P001-1424A-003                            001643P001-1424A-003
SALTY ROAD                    ASHLEY SALVADOR                                    ANGELA SALVAGGIO                                MCNAMARA SALVIA
80 58TH ST 303                10332 PHLUMM RD APT 1121                           50 BROOKSIDE DR N3                              101 FEDERAL ST
BROOKLYN NY 11220             LENEXA KS 66215                                    EXETER NH 03833                                 BOSTON MA 02110




004238P001-1424A-003          004239P001-1424A-003                               004240P001-1424A-003                            004241P001-1424A-003
SEIGFRED JOSE SAMALA          JUSTIN A SAMFORD                                   TANNER G SAMMONS                                JENNA SAMUEL
3535 S BRUNSWICK AVE          5138 DEVON PK CT                                   6714 SOUTHWEST EMBASSY CIR                      1308 PRIMROSE ST
SPRINGFIELD MO 65809          SAN JOSE CA 95136                                  LAWTON OK 73505                                 CONROE TX 77395




000807P001-1424A-003          004242P001-1424A-003                               000012P001-1424A-003                            001084P001-1424A-003
JOY E SAMUELS                 WHITNEY S SAMUELS                                  SAN DIEGO GAS AND ELECTRIC                      SAN FRANCISCO DEPT OF PUBLIC HEALTH
1184 E 9TH ST                 3710 MONTCLAIR AVE                                 PO BOX 25111                                    1390 MARKET ST
EDDYSTONE PA 19022            LOUISVILLE KY 40218                                SANTA ANA CA 92799-5111                         STE 210
                                                                                                                                 SAN FRANCISCO CA 94102




001792P001-1424A-003          005106P001-1424A-003                               005107P001-1424A-003                            001085P001-1424A-003
SAN FRANCISCO ELEVATOR SVC    SAN FRANCISCO OFFICE OF THE ASSESSOR RECORDER      SAN FRANCISCO OFFICE OF THE ASSESSOR RECORDER   SAN FRANCISCO PUBLIC WORKS
6517 SIERRA LN                1 DR CARLTON B GOODLETT PL                         1155 MARKET ST                                  1155 MARKET ST 3RD FLOOR
DUBLIN CA 94568               CITY HALL ROOM 190                                 SAN FRANCISCO CA 94103                          SAN FRANCISCO CA 94103
                              SAN FRANCISCO CA 94102-4698




001145P001-1424A-003          004243P001-1424A-003                               004244P001-1424A-003                            004245P001-1424A-003
SAN FRANCISCO TAX COLLECTOR   ALBERT N SANCHEZ                                   ALEXANDER R SANCHEZ                             BRIDGET B SANCHEZ
PO BOX 7427                   3330 SW BEAVERTON HILLSDALE HW                     40 LAFAYETTE CIR                                2200 ALDRICH AVE N
SAN FRANCISCO CA 94120        #14                                                TOTOWA NJ 07512                                 MINNEAPOLIS MN 55411
                              PORTLAND OR 97239




004246P001-1424A-003          000808P001-1424A-003                               004247P001-1424A-003                            000809P001-1424A-003
CASSANDRA D SANCHEZ           ELIANA SANCHEZ                                     FERNANDA SANCHEZ                                HAYLEY SANCHEZ
10764 GREEN MOUNTAIN CIR      11019 NE 141ST ST                                  114 WEST CHICAGO AVE                            5401 SEPULVEDA BLVD
COLUMBIA MD 21044             KIRKLAND WA 98034                                  UNIT #2                                         APT #5
                                                                                 LAS VEGAS NV 89102                              SHERMAN OAKS CA 91411




004248P001-1424A-003          004249P001-1424A-003                               004250P001-1424A-003                            004251P001-1424A-003
JULIO D SANCHEZ               KYANA RACHEL SANCHEZ                               MAGDALENA SANCHEZ                               MIKEYLA T SANCHEZ
40 LAFAYETTE CIR              68 MCGINNIS RD                                     9511 JUMILLA AVE                                12909 MARVA PL SE
TOTOWA NJ 07512               TIJERAS NM 87059                                   CHATSWORTH CA 91311                             ALBUQUERQUE NM 87123
                          Case 19-11813-CSS        Doc 70   Filed 08/23/19             Page 157 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 151 of 197                                                                                                    08/22/2019 11:52:38 AM
004252P001-1424A-003      004253P001-1424A-003                  004254P001-1424A-003                     004255P001-1424A-003
MONIQUE SANCHEZ           OSCAR ALFONZO SANCHEZ                 ROCIO SANCHEZ                            STARR J SANCHEZ
2917 OAKSHIRE CT          1327 MISSION GRANDE                   1750 N WALNUT RD APT 26                  5641 COLUMBIA RD
HIGHLAND RANCH CO 80126   APT 824                               LAS VEGAS NV 89115                       COLUMBIA MD 21044
                          SAN ANTONIO TX 78221




004256P001-1424A-003      004257P001-1424A-003                  004258P001-1424A-003                     004259P001-1424A-003
TANIA M SANCHEZ           LOGAN MICHAEL SANDEL                  AMY SANDERS                              BELLA R SANDERS
2618 LINCOLN AVE          414 PLACID LAKE LN                    3118 BRECKENRIDGE LN                     3114 SW 39TH ST
ALAMEDA CA 94501          MAGNOLIA TX 77354                     APT 9                                    DES MOINES IA 50321
                                                                LOUISVILLE KY 40220




004260P001-1424A-003      004261P001-1424A-003                  004262P001-1424A-003                     001793P001-1424A-003
MARK E SANDERS            NAIA SANDERS                          SYLVIE LARA SANDERS                      SANDIA HIGH SCHOOL
920 EAST SPRING ST        7201 NW 122ND ST                      2862 ROYSTON PL                          7801 CANDELARIA RD NE
NEW ALBANY IN 47150       APT 1301                              BEVERLY HILLS CA 90210                   ALBUQUERQUE NM 87110
                          OKLAHOMA CITY OK 73142




004263P001-1424A-003      004264P001-1424A-003                  004265P001-1424A-003                     004266P001-1424A-003
CAMERON SANDIMANIE        GAGE SANDMAN                          ALEJANDRA P SANDOVAL                     CHELSEA E SANDOVAL
5350 OLDE ST              227 ALEXANDER AVE                     23271 VIA LINDA                          5001 TEJON ST
STONE MOUNTAIN GA 30088   LOS GATOS CA 95030                    UNIT D                                   DENVER CO 80211
                                                                MISSION VIEJO CA 92691




004267P001-1424A-003      000810P001-1424A-003                  004268P001-1424A-003                     004269P001-1424A-003
JAVIER A SANDOVAL         SAPPHIRE SANDOVAL                     BRANDON SANDS                            BELLA M SANGSTON
10919 WINECUP FIELD       20919 PARTHENIA ST                    88 CHAUCER DR                            1612 109TH AVE SE
HELOTES TX 78023          APT# 25                               NEWARK DE 19713                          BELLEVUE WA 98004
                          CANOGA PARK CA 91304




001411P001-1424A-003      004270P001-1424A-003                  000811P001-1424A-003                     004273P001-1424A-003
FARRAH SANI               FARRAH NADIA SANI                     DORIS M SANO DE LOS SANTOS               ABIMAEL J SANON
3450 MARKET #302          3450 MARKET ST                        61 DEWEY ST                              22155 WILDWOOD PK RD
SAN FRANCISCO CA 94114    #302                                  PROVIDENCE RI 02909                      APT 1027
                          SAN FRANCISCO CA 94114                                                         RICHMOND TX 77469




004271P001-1424A-003      004272P001-1424A-003                  004274P001-1424A-003                     000812P001-1424A-003
SOPHIA I SANTARINI        STEVEN SANTIAGO                       EDWARD DELOS SANTOS                      MICHAL VIDA D SANTOS
2121 ROSSWOOD DR          2358 ASHGLEN WAY                      51 MIRAMONTE DR                          8748 DEMPSEY AVE
SAN JOSE CA 95124         SAN JOSE CA 95133                     MORAGA CA 94556                          NORTH HILLS CA 91343
                           Case 19-11813-CSS             Doc 70   Filed 08/23/19               Page 158 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 152 of 197                                                                                                            08/22/2019 11:52:38 AM
004275P001-1424A-003       004276P001-1424A-003                       000813P001-1424A-003                       004277P001-1424A-003
MYRICKAL A SAO             CHEN SAPIRSTEIN                            TRINITY SARDEN                             OLIVIA MARIETTE SATTELY
6062 W BRITTON RD APT DB   360 GRAND AVE                              192 PRESIDENT ST APT 2                     2248 DEWEY AVE
OKLAHOMA CITY OK 73132     #229                                       PASSAIC NJ 07055                           NORTHAMPTON PA 18067
                           OAKLAND CA 94610




000814P001-1424A-003       004278P001-1424A-003                       004279P001-1424A-003                       004280P001-1424A-003
BETH SATTERLY              FERNANDO SAUCEDA                           LEEN SAUD                                  ABBEY SAUNDERS
4801 S ELM PL              1831 FALLING TREE AVE                      3229 APEX CIR                              14029 SE 42ND ST
APT# 331                   NORTH LAS VEGAS NV 89031                   FALLS CHURCH VA 22044                      BELLEVUE WA 98006
BROKEN ARROW OK 74011




005313P001-1424A-003       001690P001-1424A-003                       004281P001-1424A-003                       001819P001-1424A-003
RICHARD R SAUNDERS, JR     NADIA SAVAGE                               NADIA M SAVAGE                             SAVANNAH BEE CO
598 EAST FAIRWAY DR        8987 FOOTED RIDGE                          8987 FOOTED RIDGE                          211 JOHNNY MERCER BLVD
KILMARNOCK VA 22482        COLUMBIA MD 21045                          COLUMBIA MD 21045                          SAVANNAH GA 31410




001821P001-1424A-003       001822P001-1424A-003                       004282P001-1424A-003                       004283P001-1424A-003
SAXON CHOCOLATES           SB RETAIL GROUP CARLBAD LLC                ZACHARY E SCABORA                          AMANDA NICOLE SCACCO
21 COLVILLE RD             TODD ROUTH WELLS FARGO BANK                16803 BOUGAINVILLA LN                      186 CAMBRIDGE AVE
TORONTO ON M6M 2Y2         PO BOX 260173                              FRIENDSWOOD TX 77546                       SADDLE BROOK NJ 07663
CANADA                     DALLAS TX 75326-0173




001823P001-1424A-003       004284P001-1424A-003                       004285P001-1424A-003                       000815P001-1424A-003
SCALE WAREHOUSE AND MORE   JEREMY SCALES                              JAMIE LEIGH SCARBROUGH                     DOMINIQUE SCERBAK
2980 LINDEN ST STE D-1     21535 ERWIN ST 126                         41157 CLEARWATER AVE                       36 HILLSIDE AVE
BETHLEHEM PA 18017         WOODLAND HILLS CA 91367                    GONZALES LA 70737                          RIVERDALE NJ 07457




004286P001-1424A-003       000816P001-1424A-003                       000817P001-1424A-003                       000818P001-1424A-003
CHANCE SCHANBUCHER         NAOMI SCHARF                               CARRIE I SCHENKER                          STEPHEN SCHENOSKY
1710 WEST 34TH ST N        398 SAN LEANDRO WAY                        995 HILLENDALE DR                          67 PLAYER OAKS PL
WICHITA KS 67204           SAN FRANCISCO CA 94127                     ANNAPOLIS MD 21409                         SPRING TX 77382




004287P001-1424A-003       004288P001-1424A-003                       000819P001-1424A-003                       004289P001-1424A-003
EMILI H SCHERRER           ALEXIS A SCHIAVONE                         HANNAH L SCHLACHTER                        ALICE A SCHLEICHER
600 240TH WAY SE           880 COUNTRY CLUB RD                        4285 MORRISON AVE                          627 5TH AVE
SAMMAMISH WA 98074         BRIDGEWATER NJ 08807                       SALINA KS 67401                            BETHLEHEM PA 18018
                           Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 159 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 153 of 197                                                                                                       08/22/2019 11:52:38 AM
004290P001-1424A-003       004291P001-1424A-003                   004292P001-1424A-003                      004293P001-1424A-003
AMANDA SCHLOSSER           NICOLE A SCHMELTZER                    ALEXANDER SCHMID                          ARIANA SCHMIDT
1151 SW MACVICAR AVE       4304 MANAYUNK AVE                      1812 BOLMER FARM RD                       2016 S ELIZABETH
TOPEKA KS 66604            PHILADELPHIA PA 19128                  MARTINSVIILE NJ 08836                     APT # 902
                                                                                                            WICHITA KS 67213




004294P001-1424A-003       004295P001-1424A-003                   004296P001-1424A-003                      004297P001-1424A-003
ARIEL XENIA SCHMIDT        KACIE L SCHMIDT                        ROBERT L SCHMIDT                          ANYA SCHMIEDER
1607 N ROCKY MOUNTAIN DR   2225 LONG ACRE DR                      355 E FITZSIMMONS RD                      3200 CARAVAN DR
EFFORT PA 18330            EFFORT PA 18330                        OAK CREEK WI 53154                        PLANO TX 75025




001824P001-1424A-003       004298P001-1424A-003                   004299P001-1424A-003                      000820P001-1424A-003
SCHNEIDER NATIONAL INC     AMANDA E SCHNEIDER                     JACOB SCHNEIDER                           SANDRA F SCHNEIDER
2567 PAYSPHERE CIR         5373 W CRAWFORD ST                     1607 S 29TH ST                            8007 VIRGINIA CIR N
CHICAGO IL 60674           SALINA KS 67401                        KANSAS CITY KS 66106                      ST. LOUIS PARK MN 55426




004300P001-1424A-003       004301P001-1424A-003                   004302P001-1424A-003                      004303P001-1424A-003
SAMANTHA J SCHOOK          MADISON SCHRENK                        DESTINEE JULIET SCHULZ                    LISA SCHUMAN
4409 RIVANNA DR            5415 BRADLEY BLVD                      5640 CHENANGO DR                          4200 PARK AVE
JEFFERSONTOWN KY 40299     BETHESDA MD 20814                      BETHLEHEM PA 18017                        B1-A15
                                                                                                            DES MOINES IA 50321




004304P001-1424A-003       000821P001-1424A-003                   004305P001-1424A-003                      004306P001-1424A-003
CHRISTOPHER SCHUTZ         DEANNA E SCHWARTZ                      MARISSA P SCHWARTZ                        RUSSELL W SCHWARTZ
9088 N 75TH ST             8262 ELKO DR                           13-38 SUNNYSIDE DR                        8262 ELKO DR
APT 2A                     ELLICOTT CITY MD 21043                 FAIR LAWN NJ 07410                        ELLICOTT CITY MD 21043
MILWAUKEE WI 53223




005302P001-1424A-003       001200P001-1424A-003                   004307P001-1424A-003                      004308P001-1424A-003
MARC SCHWARZBART           ANASTASIA SCHWEIKERT                   ANASTASIA SCHWEIKERT                      ZACHARY SCIAMANNA
27 AQUINAS DR              1750 E LEAGUE CITY PKWY                1751 W WALKER ST                          400 SPRINGHOUSE RD
SAN RAFAEL CA 94901        UNIT 325                               UNIT 8103                                 KING OF PRUSSIA PA 19406
                           LEAGUE CITY TX 77573                   LEAGUE CITY TX 77573




004309P001-1424A-003       004310P001-1424A-003                   004311P001-1424A-003                      004312P001-1424A-003
RICHARD S SCOTT II         AMANDA M SCOTT                         ASHLEY M SCOTT                            ASHLEY N SCOTT
705 AUDREY LN              6947 CORBITT AVE                       1350 OSAGE ST                             4009 RAYNOR PKWY
APT 102                    ST. LOUIS MO 63130                     DENVER CO 80204                           APT 2117
OXON HILL MD 20745                                                                                          BELLEVUE NE 68123
                                      Case 19-11813-CSS                Doc 70   Filed 08/23/19            Page 160 of 203
                                                                      Mishti Holdings LLC, et al.
                                                                            Exhibit Pages

Page # : 154 of 197                                                                                                                         08/22/2019 11:52:38 AM
004313P001-1424A-003                  004314P001-1424A-003                         000822P001-1424A-003                        000823P001-1424A-003
DYLAN P SCOTT                         GABRIELLE SCOTT                              JORDAN A SCOTT                              LOUISE LISELOTTE SCOTT
8856 GLENRIDGE CT                     11845 WEST AVE                               8086 CREEK WOODS PL                         103 EDELEN AVE
VIENNA VA 22182                       APT 1801                                     MAINEVILLE OH 45039                         LOS GATOS CA 95030
                                      SAN ANTONIO TX 78216




005121P001-1424A-003                  005121S001-1424A-003                         004315P001-1424A-003                        000824P001-1424A-003
SCOTTSDALE INSURANCE CO               SCOTTSDALE INSURANCE CO                      ABE SCRUGGS IV                              JASMINE SEA
ONE NATIONWIDE PLZ                    E RISK SVC LLC                               211 NORTH 36TH ST                           4614 BATTENBURG LN
COLUMBUS OH 43215                     227 ROUTE 206                                MILWAUKEE WI 53208                          FAIRFAX VA 22030
                                      FLANDERS NJ 07836




000825P001-1424A-003                  001827P001-1424A-003                         001828P001-1424A-003                        000826P001-1424A-003
CHASE SEABREEZE                       SEAMLESS WRAPS                               SEAN MCLOUGHLIN                             QUINTON C SEARLE
4212 AMBLER DR                        175 WEST MAIN ST                             111 ELLIS ST FL 5                           5809 BENNION DR
KENSINGTON MD 20895                   MILLBURY MA 01527                            SAN FRANCISCO CA 94102                      WEST JORDAN UT 84029




001829P001-1424A-003                  001830P001-1424A-003                         004316P001-1424A-003                        001086P001-1424A-003
SEATTLE CHOCOLATES                    SEATTLE GOURMET FOODS                        IAN M SEBASTIAN                             SECRETARY OF STATE CALIFORNIA
1180 ANDOVER PK WEST                  19016 72ND AVE S                             180 COLUMBIA AVE                            STATEMENT OF INFORMATION UNIT
SEATTLE WA 98188                      KENT WA 98032                                ELMHURST IL 60126                           PO BOX 944230
                                                                                                                               SACRAMENTO CA 94244




001087P001-1424A-003                  000045P001-1424S-003                         000046P001-1424S-003                        000047P001-1424S-003
SECRETARY OF STATE IOWA               SECURITIES AND EXCHANGE COMMISSION           SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION
321 E 12TH ST                         NY REG OFFICE BANKRUPTCY DEPT                SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT
DES MOINES IA 50319                   BROOKFIELD PL                                100 F ST NE                                 ONE PENN CTR
                                      200 VESEY ST STE 400                         WASHINGTON DC 20549                         1617 JFK BLVD STE 520
                                      NEW YORK NY 10281-1022                                                                   PHILADELPHIA PA 19103



005053P001-1424A-003                  005054P001-1424A-003                         005055P001-1424A-003                        005056P001-1424A-003
SECURITIES AND EXCHANGE COMMMISSION   SECURITIES AND EXCHANGE COMMMISSION          SECURITIES AND EXCHANGE COMMMISSION         SECURITIES AND EXCHANGE COMMMISSION
HEADQUARTERS                          BOSTON REGIONAL OFFICE                       ATLANTA REGIONAL OFFICE                     FORT WORTH REGIONAL OFFICE
100 F ST NE                           PAUL LEVENSON REGIONAL DIRECTOR              RICHARD BEST REGIONAL DIRECTOR              REGIONAL DIRECTOR
WASHINGTON DC 20549                   33 ARCH ST 24TH FL                           950 EAST PACES FERRY RD NE                  801 CHERRY ST
                                      BOSTON MA 02110-1424                         STE 900                                     STE 1900 UNIT 18
                                                                                   ATLANTA GA 30326-1382                       FORT WORTH TX 76102


005057P001-1424A-003                  005058P001-1424A-003                         005059P001-1424A-003                        001831P001-1424A-003
SECURITIES AND EXCHANGE COMMMISSION   SECURITIES AND EXCHANGE COMMMISSION          SECURITIES AND EXCHANGE COMMMISSION         SECURITY RESOURCES INC
SALT LAKE REGIONAL OFFICE             LOS ANGELES REGIONAL OFFICE                  SAN FRANCISCO REGIONAL OFFICE               1155 MARLKRESS RD
DANIEL J WADLEY REGIONAL DIRECTOR     MICHELE WEIN LAYNE REGIONAL DIRECTOR         REGIONAL DIRECTOR                           CHERRY HILL NJ 08003
351 S WEST TEMPLE ST STE 6100         444SOUTH FLOWER ST STE 900                   44 MONTGOMERY ST STE 2800
SALT LAKE CITY UT 84101               LOS ANGELES CA 90071                         SAN FRANCISCO CA 94104
                              Case 19-11813-CSS      Doc 70   Filed 08/23/19             Page 161 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 155 of 197                                                                                                      08/22/2019 11:52:38 AM
004317P001-1424A-003          000827P001-1424A-003                004318P001-1424A-003                     004319P001-1424A-003
AMANDA L SEGAL                JAY E SEGER                         JAY SEHMBEY                              ALEXIS M SEIJAS
481 S 9TH ST APT K-103        6026 SE 74TH AVE                    16448 LUCKY RD                           1445 RANDALL ST
QUAKERTOWN PA 18951           PORTLAND OR 97206                   LOS GATOS CA 95030                       APT 1
                                                                                                           GLENDALE CA 91201




004320P001-1424A-003          000828P001-1424A-003                001373P001-1424A-003                     004321P001-1424A-003
ADAM SELIGMAN                 KATHRYN SELINSKI                    DEBRA SELIO                              DEBRA A SELIO
84 S MADRID AVE               6034 RICHMOND HWY                   15630 CLARKS FORT CT                     15630 CLARKS FORK CT
NEWBURY PARK CA 91320         APT 616                             HOUSTON TX 77086                         HOUSTON TX 77086
                              ALEXANDRIA VA 22303




000829P001-1424A-003          004322P001-1424A-003                004323P001-1424A-003                     004324P001-1424A-003
VINAAYAK SELVAMUTHU           ARSENIY SEMENOV                     IRRISSA D SEMLER                         ERICA S SEMMIONS
11058 NORTHEAST 33RD PL       5307 ROLLING ROCK CT                1644 KILMER AVE                          7716 LYREWOOD LN
BELLEVUE WA 98004             APT # 104                           MINNEAPOLIS MN 55426                     APT 294
                              LOUISVILLE KY 40241                                                          OKLAHOMA CITY OK 73132




000830P001-1424A-003          004325P001-1424A-003                004326P001-1424A-003                     001833P001-1424A-003
NEIL E SERNA                  MICHAEL SERRANO                     DENNIS J SERVELLON                       SERVICECHANNELCOM INC
12228 GUN OAK PL              4713 FELDMAN DR                     8633 WEEMS RD                            PO BOX 392642
SPRING TX 77380               CARROLLTON TX 75010                 MANASSAS VA 20110                        PITTSBURGH PA 15251-9642




000831P001-1424A-003          004327P001-1424A-003                001653P001-1424A-003                     004328P001-1424A-003
ZADA T SESSION                ARIANNA N SESSIONS                  MEREDITH SESTITO                         MEKIYAH S SEVIER
8600 SPRINGS LN               1042 WATERFIELD DR                  1230 NORFOLK WAY                         12200 N MACARTHUR BLVD
NORCROSS GA 30092             ELK GROVE CA 95757                  SACRAMENTO CA 95831                      OKLAHOMA CITY OK 73162




000011P001-1424A-003          004329P001-1424A-003                004330P001-1424A-003                     000832P001-1424A-003
SF - WATER                    MARY J SHACKELFORD                  DYLAN J SHAFFER                          WENDI SHAFFER
PO BOX 7369                   209 N 35TH ST                       65 SUMMERLYN DR                          65 SUMMERLYN DR
SAN FRANCISCO CA 94120-7369   LOUISVILLE KY 40212                 EPHRATA PA 17522                         EPHRATA PA 17522




005275P001-1424A-003          004331P001-1424A-003                004332P001-1424A-003                     004333P001-1424A-003
AMIT SHAH                     HARRIS SHAH                         JASMINE SHAH                             PUJA SHAH
4205 W 23RD AVE               1555 SUNSTONE DR                    596 CASCADE DR                           335 ASCENTE COMMONS
DENVER CO 80212               MCLEAN VA 22102                     ROSEVILLE CA 95678                       SAN JOSE CA 95125
                           Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 162 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 156 of 197                                                                                                        08/22/2019 11:52:38 AM
001835P001-1424A-003       001836P001-1424A-003                     000833P001-1424A-003                     000834P001-1424A-003
SHAKED LAW GROUP PC        SHAMROCK FOODS CO                        BRANDON A SHANK                          COURTNEY A SHANNON
63 CARTHAGE RD             PO BOX 843539                            9457 BIRCH DR                            1108 35TH AVE
SCARSDALE NY 10583         LOS ANGELES CA 90084                     LOVELAND OH 45140                        SACRAMENTO CA 95822




004334P001-1424A-003       004335P001-1424A-003                     004336P001-1424A-003                     004337P001-1424A-003
SARAH J SHANNON            EMILY R SHAPIRO                          IONELA SHAPIRO                           ISABELLA LALE SHAQUER
14248 DICKENS ST           9955 OLD DOGWOOD RD                      25 CHESTNUT ST                           14660 SOBEY RD
LOS ANGELES CA 91423       ROSWELL GA 30076                         OLD ORCHARD BEACH ME 04064               SARATOGA CA 95070




000835P001-1424A-003       004338P001-1424A-003                     004339P001-1424A-003                     004340P001-1424A-003
RAMI N SHARAAN             LINDSAY A SHARGO                         ALLISON SHARP                            CATHERINE SHATTUCK
9599 MAPLE DR              13689 PINEFIELD CT                       8558 HIRIDGE ST                          56 HAWTHORNE PL
APT # 25                   MOORPARK CA 93021                        HOUSTON TX 77055                         MONTCLAIR NJ 07042
ROSEMONT IL 60018




004341P001-1424A-003       004342P001-1424A-003                     001841P001-1424A-003                     005232P001-1424A-003
CAYLIN SHAW                JENNIA SHAW                              SHAWNEE MALL OWNER LLC                   SHAWNEE MALL OWNER LLC
554 C ST                   157 SUMTER ST                            PO BOX 83305                             SHAWNEE MALL MANAGEMENT OFFICE
LINCOLN CA 95648           PROVIDENCE RI 02907                      CHICAGO IL 60691-3305                    4901 NORTH KICKAPOO ST
                                                                                                             STE 5000
                                                                                                             SHAWNEE OK 74804



005232S001-1424A-003       005232S002-1424A-003                     005232S003-1424A-003                     005370P001-1424A-003
SHAWNEE MALL OWNER LLC     SHAWNEE MALL OWNER LLC                   SHAWNEE MALL OWNER LLC                   SHAWNEE MALL OWNER LLC
LOREN R STONE PC           STREETMAC, LLC                           TIMM AND GARFINKEL                       4901 NORTH KICKAPOO AVE
3201 OLD GLENVIEW RD       3100 DUNDEE RD                           GLENN T GARFINKEL                        1494 SHAWNEE OK 74804-1307
STE 300                    STE 208                                  770 LAKE COOK RD
WILMETTE IL 60091          NORTHBROOK IL 60062                      STE 150
                                                                    DEERFIELD IL 60015


000110P001-1424A-003       004343P001-1424A-003                     000836P001-1424A-003                     004344P001-1424A-003
SHEA LABAGH DOBBERSTEIN    EMILY K SHEAFFER                         MICHAEL L SHEARER                        AALIYAH SHEARS
505 MONTGOMERY ST 5TH FL   1805 LINCOLN HIGHWAY EAST                16 TOLL GATE STATION                     979 HOWELL PL SW
SAN FRANCISCO CA 94111     LANCASTER PA 17602                       LANCASTER PA 17601                       ATLANTA GA 30310




004345P001-1424A-003       000837P001-1424A-003                     004346P001-1424A-003                     000838P001-1424A-003
HANNAH SHELTON             JING-JING SHEN                           RIA SHEN                                 SYDNEY SHERBURNE
111 MARTIN LN              24661 TUNBRIDGE LN                       1065 156TH AVE NE                        116 ELDERBERRY DR
ALEXANDRIA VA 22304        BEACHWOOD OH 44122                       BELLEVUE WA 98007                        SOUTH PORTLAND ME 04106
                                     Case 19-11813-CSS            Doc 70   Filed 08/23/19             Page 163 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 157 of 197                                                                                                                   08/22/2019 11:52:38 AM
004347P001-1424A-003                 004348P001-1424A-003                      005233P001-1424A-003                     005233S001-1424A-003
MCKENNA P SHERIDAN                   SYDNEY SHERK                              SHERMAN OAKS FASHION ASSOCIATES LLC      SHERMAN OAKS FASHION ASSOCIATES LLC
1000 SWEET PEA PL                    562 OAKBOROUGH AVE                        LEGAL DEPT                               WESTFIELD FASHION SQUARE
ROSEVILLE CA 95747                   ROSEVILLE CA 95747                        2049 CENTURY PK EAST                     GENERAL MANAGER
                                                                               41ST FL                                  14006 RIVERSIDE DR
                                                                               LOS ANGELES CA 90067                     STE 17
                                                                                                                        SHERMAN OAKS CA 91423


001844P001-1424A-003                 004349P001-1424A-003                      004350P001-1424A-003                     001845P001-1424A-003
SHERMAN OAKS FASHION ASSOCIATES LP   JAVEN SHERROD                             RORY SHIELDS                             SHILLINGTON BOX CO LLC
PO BOX 56991                         6646 CURTIS AVE                           1320 9TH ST                              62633 COLLECTIONS CTR DR
LOS ANGELES CA 90074-6991            OMAHA NE 68104                            ALAMEDA CA 94501                         CHICAGO IL 60693




004351P001-1424A-003                 004352P001-1424A-003                      000839P001-1424A-003                     004353P001-1424A-003
RACHEL SHIN                          ROBIN C SHIPMAN                           MADISON J SHIVER                         STEVIE SHIVER
591 SOUTH ST                         59957 GRAND BANKS RD                      19729 RIVER RD                           217 OLD MAGOTHY BRIDGE RD
APT# 9                               COLUMBIA MD 21044                         APT 6                                    PASADENA MD 21122
GLENDALE CA 91202                                                              GLADSTONE OR 97027




004354P001-1424A-003                 001846P001-1424A-003                      005234P001-1424A-003                     000840P001-1424A-003
AMANDA L SHOLARS                     SHOPS AT MISSION VIEJO LLC                SHOPS AT MISSION VIEJO, LLC              EMILY ANN SHORT
17434 TUFFY RD                       7415 SOLUTION CTR                         MS MANAGEMENT ASSOCIATES INC             301 SHELARD PKWY
CONROE TX 77302                      CHICAGO IL 60677-7004                     225 WEST WASHINGTON ST                   APT 362
                                                                               INDIANAPOLIS IN 46204-3438               ST. LOUIS PARK MN 55426




001847P001-1424A-003                 000841P001-1424A-003                      004355P001-1424A-003                     004357P001-1424A-003
SHRED WORKS INC                      RACHEL A SHUTTLE                          BREANNA SIBLEY                           PORTER O SICKELS
DEPT 34654                           5492 TYHURST WALKWAY #3                   2153 S OLD MANOR RD                      326 AUBURN ST
PO BOX 39000                         SAN JOSE CA 95123                         WICHITA KS 67218                         PORTLAND ME 04103
SAN FRANCISCO CA 94139




004356P001-1424A-003                 004358P001-1424A-003                      004359P001-1424A-003                     004360P001-1424A-003
MINNIE SICKLER                       MARGARET R SIDEBOTTOM                     JACOB SIDES                              YUVAL SHUSHANA SIDO
2112 NW 47TH ST                      7901 NEW LA GRANGE RD                     1415 N MAIN AVE                          679 MAPLE AVE
OKLAHOMA CITY OK 73112               LOUISVILLE KY 40222                       SAN ANTONIO TX 78212                     TEANECK NJ 07666




004361P001-1424A-003                 000051P001-1424A-003                      001849P001-1424A-003                     000842P001-1424A-003
TYLER R SIEDNER                      SIEGFRIED                                 SIEGFRIED                                SARAH LYNNE SIEGRIST
2964 W VLG DR                        CORPORATE HEADQUARTERS                    CORPORATE HEADQUARTERS                   2050 SOUTH CAMINO REAL
SPRINGFIELD MO 65807                 1201 N MARKET ST STE 700                  1201 N MARKET ST STE 700                 PALM SPRINGS CA 92264
                                     STE 700                                   WILMINGTON DE 19801
                                     WILMINGTON DE 19801
                                       Case 19-11813-CSS            Doc 70   Filed 08/23/19             Page 164 of 203
                                                                    Mishti Holdings LLC, et al.
                                                                          Exhibit Pages

Page # : 158 of 197                                                                                                                     08/22/2019 11:52:38 AM
004362P001-1424A-003                   004363P001-1424A-003                      005292P001-1424A-003                     001850P001-1424A-003
ALURA H SIERRA                         CASSANDRA M SIKES                         ERIK SILBER                              SILLYCOW FARMS LLC
ACP 08012 PO BOX 2995                  207 WALNUT HILL RD APT B10                500 RACE ST 3020                         1538 INDUSTRIAL PK RD
ANNAPOLIS MD 21404                     WEST CHESTER PA 19382                     SAN JOSE CA 95126                        WELLS RIVER VT 05081




004364P001-1424A-003                   004365P001-1424A-003                      000843P001-1424A-003                     004366P001-1424A-003
GONZALO SILVA                          MYA E SILVA                               NICOLE A SILVA                           PARIS R SILVA
2700 CAROL ST NE                       11610 PINYON PL                           235 BLACKPOINT RD                        1723 AVE LOS GRIEGOS NW
ALBUQUERQUE NM 87112                   SPRING TX 77380                           SCARBOROUGH ME 04074                     ALBUQUERQUE NM 87107




000844P001-1424A-003                   004367P001-1424A-003                      004368P001-1424A-003                     000845P001-1424A-003
THEANA LOU PADAOAN SILVA               DANIELLE R SIMMONS                        DARIUS SIMMONS                           STACEY ANN SIMMONS
633 LONDON ST                          2955 CAMINO CALANDRIA                     1808 NORTH 14TH ST                       8545 DURLAND WAY
SAN FRANCISCO CA 94112                 THOUSAND OAKS CA 91360                    MILWAUKEE WI 53205                       OKLAHOMA CITY OK 73114




005235P001-1424A-003                   005236P001-1424A-003                      000032P001-1424S-003                     001852P001-1424A-003
SIMON PROPERTIES                       SIMON PROPERTIES                          SIMON PROPERTY GROUP LP                  SIMON PROPERTY GROUP LP
PENN SQUARE MALL LIMITED PARTNERSHIP   CANDYOPOLIS - WICHITA EAST                RONALD M TUCKER, ESQ                     867800 RELIABLE PKWY
225 WEST WASHINGTON ST                 (TOWNE EAST SQUARE MALL)                  225 WEST WASHINGTON ST                   CHICAGO IL 60686-0078
INDIANAPOLIS IN 46204-3438             225 WEST WASHINGTON ST                    INDIANAPOLIS IN 46204
                                       INDIANAPOLIS IN 46204-3438



005371P001-1424A-003                   004369P001-1424A-003                      000846P001-1424A-003                     004370P001-1424A-003
SIMON PROPERTY GROUP LP                CARMEN SIMON                              MAYA ESTHER SIMON                        ALTAIRE R SIMONSON
7700 EAST KELLOGG DR                   171 IVYWOOD LN                            11104 HURDLE HILL DR                     3726 SW SENA DR
WICHITA KS 67207-1772                  ROSWELL GA 30076                          POTOMAC MD 20854                         TOPEKA KS 66604




004371P001-1424A-003                   001853P001-1424A-003                      004372P001-1424A-003                     004373P001-1424A-003
KELSEY N SIMPKINS                      SIMPLY GUM                                BLAKELEE SIMPSON                         CARLITA L SIMPSON
224 TIMOTHY DR                         79 MADISON AVE                            5310 PLANK DR #204                       400 W CENTRAL AVE
NICHOLASVILLE KY 40356                 FLOOR 8                                   LOUISVILLE KY 40219                      WICHITA KS 67204
                                       NEW YORK NY 10016




004378P001-1424A-003                   001374P001-1424A-003                      004379P001-1424A-003                     000847P001-1424A-003
HALEY ANN MARIE SIMPSON                DEE'NASHIA SIMS                           DEE'NASHIA R SIMS                        SENECA J SIMS
8184 SW 174TH TER                      5410 E ARLENE ST                          5410 E ARLENE ST                         11215 W 99TH PL
BEAVERTON OR 97007                     WICHITA KS 67220                          WICHITA KS 67220                         OVERLAND PARK KS 66214
                          Case 19-11813-CSS        Doc 70   Filed 08/23/19             Page 165 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 159 of 197                                                                                                      08/22/2019 11:52:38 AM
004380P001-1424A-003      004381P001-1424A-003                  000848P001-1424A-003                       004382P001-1424A-003
DARLENE SINGH             NITIKA C SINGH                        DANIEL SINGLETON                           DIVYNE SINGLETON
1026 FOXCHASE DR          183 AVALON DR                         2004 PEGGY STEWART WAY                     6550 HILLCRFOT ST APT 125
UNIT 125                  DALY CITY CA 94015                    APT 206                                    HOUSTON TX 77081
SAN JOSE CA 95123                                               ANNAPOLIS MD 21401




004383P001-1424A-003      001854P001-1424A-003                  004384P001-1424A-003                       004385P001-1424A-003
DANDI D SIPES             SIREN SNACKS INC                      SARAH A SITON                              ERIC SJOTHUN
601 NE FLOWER MOUND RD    4020 24TH ST 2                        19345 RUNNYMEDE ST                         2907 W MT VERNON
LOT 50                    SAN FRANCISCO CA 94114                RESEDA CA 91335                            SPRINGFIELD MO 65802
LAWTON OK 73507




001571P001-1424A-003      004386P001-1424A-003                  001088P001-1424A-003                       000849P001-1424A-003
KELSIE SKAGERBERG         KELSIE SKAGERBERG                     SKCDPH PUBLIC HEALTH SEATTLE KING COUNTY   KARIE SKELTON
4701 W 11000 N            4200 N SEASONS VIEW DR                PUBLIC HEALTH SEATTLE KING COUNTY          1008 IDYLWILD DR
HIGHLAND UT 84003         LEHI UT 84043                         401 FIFTH AVE STE 1100                     RICHMOND KY 40475
                                                                SEATTLE WA 98104




001402P001-1424A-003      004387P001-1424A-003                  004388P001-1424A-003                       004389P001-1424A-003
ERIC SKLAR                ERIC SKLAR                            WILLOH C SLADE                             ETHAN DAVID SLEDGE
111 ELLIS ST FL4TH        1109 ELM ST                           3711 STRATHAVON RD                         5812 LAKE SHADOW DR
SAN FRANCISCO CA 94102    #3                                    SHAKER HEIGHTS OH 44120                    BATON ROUGE LA 70817
                          SF CA 94115




004390P001-1424A-003      004391P001-1424A-003                  004392P001-1424A-003                       004393P001-1424A-003
CARLEY SLEETH             AMANDA F SLIEFERT                     KAITLYN SLIPS                              CHRISTIAN C SLOAN
2870 GREENTREE RD         7019 N 90TH ST                        7341 SW BINGHAM RD                         7814 SYCAMORE ST
LEBANON OH 45036          OMAHA NE 68122                        TOPEKA KS 66614                            MAINEVILLE OH 45039




000850P001-1424A-003      004394P001-1424A-003                  000103P001-1424A-003                       004395P001-1424A-003
BRIAN J SLOCUM            SARAH D SLOVSKY                       SLP CONSULTING, LLC                        CEARA RENEE SMALL
94 S STAR RIDGE CIR       1720 E 30TH ST                        4224 249TH CT SE                           922 STONEBRIDGE DR
THE WOODLANDS TX 77382    BALTIMORE MD 21218                    ISSAQUAH WA 98029                          LANCASTER PA 17601




004396P001-1424A-003      001856P001-1424A-003                  001544P001-1424A-003                       004397P001-1424A-003
STEPHIE C SMALL           SMASHMALLOW LLC                       JOSEPH C SMELTZER                          ALESIA D SMILEY
8101 RESEARCH FOREST DR   153 W NAPA ST                         5569 VIA MIRA FLORES                       14556 N PENN APT 211
APT 2105                  SONOMA CA 95476                       THOUSAND OAKS CA 91320                     OKLAHOMA CITY OK 73134
SPRING TX 77382
                       Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 166 of 203
                                                   Mishti Holdings LLC, et al.
                                                         Exhibit Pages

Page # : 160 of 197                                                                                                    08/22/2019 11:52:38 AM
000851P001-1424A-003   004398P001-1424A-003                     004374P001-1424A-003                     000852P001-1424A-003
MAKYA SMILEY           ANNETTE L SMITH                          ATHENA G SMITH                           BRANDON J SMITH
1028 BELLWOOD AVE      113 SUGAR HILL DR                        408 GROVER ST                            180 2ND ST
APT A                  ELIZABETHTOWN KY 42701                   OMAHA NE 68108                           B118
BELLWOOD IL 60104                                                                                        OAKLAND CA 94607




004375P001-1424A-003   004376P001-1424A-003                     004377P001-1424A-003                     004399P001-1424A-003
BREAUNA SMITH          BRENDEN KL SMITH                         CHRISTOPHER SMITH                        CLARICE M SMITH
445 NE OHIO AVE        2895 E CHARLESTON BLVD                   8081 ROBINSON                            4530 STONEY WAY
TOPEKA KS 66616        APT 1037                                 OVERLAND PARK KS 66204                   CARMICHAEL CA 95608
                       LAS VEGAS NV 89104




004400P001-1424A-003   004401P001-1424A-003                     004402P001-1424A-003                     004403P001-1424A-003
DARRELL SMITH          DEJA R SMITH                             DERICA DARLENE SMITH                     JACOB C SMITH
1201 NW ANDREWS AVE    2123 CHATTAHOOCHEE CIR                   814 E MIDLAND                            834 EAST NEAL AVE
LAWTON OK 73507        ROSWELL GA 30075                         SHAWNEE OK 74804                         SALINA KS 67401




004404P001-1424A-003   000853P001-1424A-003                     004405P001-1424A-003                     004406P001-1424A-003
JOHN E SMITH           JORDAN ANDRIA SMITH                      KENDRA M SMITH                           KENDRA N SMITH
3205 COLUMBIA ST       5821 S 152ND PL                          10316 MO-96                              725 W LOCUST ST
DES MOINES IA 50313    APT 2                                    MILLER MO 65707                          TECUMSEH OK 74873
                       TUKWILA WA 98188




004407P001-1424A-003   004408P001-1424A-003                     004409P001-1424A-003                     004410P001-1424A-003
KENNIA T SMITH         LAKESHA A SMITH                          MADISON SMITH                            MIKAELA SMITH
4350 N 94TH            13 RIDGE RUN SOUTHEAST                   7116 NE 167TH ST                         6530 ANNIE OAKLEY DR
APT 105                APT L                                    KENMORE WA 98028                         #1623
WAUWATOSA WI 53222     MARIETTA GA 30067                                                                 HENDERSON NV 89014




000854P001-1424A-003   000855P001-1424A-003                     004411P001-1424A-003                     004412P001-1424A-003
REBECCA SMITH          SIMONE Z SMITH                           SKYE A SMITH                             SOPHIA N SMITH
5608 LACY RD           90 DAY ST APT G1                         31080 WESTGATE BLVD APT 95               8607 TEBBS LN
DURHAM NC 27713        CLIFTON NJ 07011                         NOVI MI 48377                            MCLEAN VA 22102




004413P001-1424A-003   004414P001-1424A-003                     004415P001-1424A-003                     004416P001-1424A-003
VANESSA A SMITH        ALEYNA E SMITH-ADAMS                     SERENA K SMITH-HARPER                    TAMARA C SMITH-MOORE
1801 FAYETTEVILLE ST   6507 MARSOL RD                           107 JEFFERSON ST                         258 W BAYBERRY LN
DURHAM NC 27707        APT 441                                  PO BOX 157                               APT B
                       MAYFIELD HEIGHTS OH 44124                COVINGTON OK 73730                       UPPER DARBY PA 19082
                          Case 19-11813-CSS                    Doc 70   Filed 08/23/19             Page 167 of 203
                                                               Mishti Holdings LLC, et al.
                                                                     Exhibit Pages

Page # : 161 of 197                                                                                                                08/22/2019 11:52:38 AM
000010P001-1424A-003      004417P001-1424A-003                              004420P001-1424A-003                     004418P001-1424A-003
SMUD                      TIERRA A SMYTHE                                   ZAKARY SNELGROOES                        TARA SNELL
PO BOX 15555              2404 PICKERING DR                                 7919 ANNOLA LN                           5129 EVERGREEN WAY
SACRAMENTO CA 95852       APT I                                             SPRING TX 77379                          #126
                          BALTIMORE MD 21234                                                                         EVERETT WA 98203




005108P001-1424A-003      001857P001-1424A-003                              001146P001-1424A-003                     001089P001-1424A-003
SNOHOMISH COUNTY          SNOHOMISH COUNTY PUD                              SNOHOMISH COUNTY TREASURER               SNOHOMISH HEALTH DISTRICT
3000 ROCKEFELLER AVE      PO BOX 110                                        PO BOX 34171                             3020 RUCKER AVE
EVERETT WA 98201          EVERETT WA 98206-1100                             SEATTLE WA 98124                         STE 104
                                                                                                                     EVERET WA 98201-3900




004419P001-1424A-003      000856P001-1424A-003                              000857P001-1424A-003                     004421P001-1424A-003
MAKENZIE L SNOW           NICOLE SNOW                                       SHAWDAE I SNOWDEN                        HANNA SOBOTA
11040 243RD AVE NE        4156 E 484 RD                                     603 BYWATER RD                           1744 JENKINS RD
REDMOND WA 98053          OWASSO OK 74055                                   ANNAPOLIS MD 21401                       APT 1303
                                                                                                                     PASADENA TX 77506




004422P001-1424A-003      000058P001-1424S-003                              000858P001-1424A-003                     001858P001-1424A-003
TAHIRAH O SOBRATTI        SOCIAL SECURITY ADMINISTRATION                    ILENE SOFFERMAN                          SOFTCHOICE CORP
15603 GULF FWY            OFFICE OF THE GEN COUNSEL REGION 3                3970 S HOWICK ST                         16609 COLLECTIONS CTR DR
WEBSTER TX 77598          300 SPRING GDN ST                                 #B123                                    CHICAGO IL 60693
                          PHILADELPHIA PA 19123                             SALT LAKE CITY UT 84107




004423P001-1424A-003      004424P001-1424A-003                              004425P001-1424A-003                     004426P001-1424A-003
HANNAH SOGER              SETH DANIEL SOILEAU                               NITA R SOLTAU                            CHRISTIN A SOMERVILLE
110 BRIDLE PASS WAY       24610 DURHAM TRACE DR                             6022 ANNMILLIE AVE                       7439 CRESTBERRY LN
MONROE OH 45050           SPRING TX 77373                                   LAS VEGAS NV 89122                       BETHESDA MD 20817




001859P001-1424A-003      000859P001-1424A-003                              000860P001-1424A-003                     004427P001-1424A-003
SOMETHING SOUTH AFRICAN   MATTHEW SOMMA                                     JADE KJ SONNTAG                          ADRIANNE L SOOKLAL
3020 WEST GARFIELD ST     205 SARABANDE DR                                  4700 W TECUMSEH RD                       44 SHEILA DR
SEATTLE WA 98199          CARY NC 27513                                     #2305                                    BELLINGHAM MA 02019
                                                                            NORMAN OK 73072




001860P001-1424A-003      005237P001-1424A-003                              005372P001-1424A-003                     004428P001-1424A-003
SOONER FASHION MALL LLC   SOONER FASHION MALL LLC                           SOONER FASHION MALL LLC                  ASHLEY SORENSEN
PO BOX 772803             LAW LEASE ADMINISTRATION DEPT                     3301 W MAIN ST 325                       1209 W STATE ST
CHICAGO IL 60677-2803     110 NORTH WACKER DR                               NORMAN OK 73072-4809                     SPRINGFIELD MO 65806
                          CHICAGO IL 60606
                                               Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 168 of 203
                                                                           Mishti Holdings LLC, et al.
                                                                                 Exhibit Pages

Page # : 162 of 197                                                                                                                            08/22/2019 11:52:38 AM
004429P001-1424A-003                           004951P001-1424A-003                     004952P001-1424A-003                      004953P001-1424A-003
BRENDA SOROKATY                                SOS OF CALIFORNIA                        SOS OF GEORGIA                            SOS OF MARYLAND
5354 S LINDELL RD                              ALEX PADILLA                             BRAD RAFFENSPERGER                        JOHN C WOBENSMITH
#1009                                          1500 11TH ST                             214 STATE CAPITOL                         FRED L WINELAND BUILDING
LAS VEGAS NV 89118                             SACRAMENTO CA 95814                      ATLANTA GA 30334                          16 FRANCIS ST
                                                                                                                                  ANNAPOLIS MD 21401



004954P001-1424A-003                           004955P001-1424A-003                     004956P001-1424A-003                      004957P001-1424A-003
SOS OF MASSACHUSETTS                           SOS OF MICHIGAN                          SOS OF MISSOURI                           SOS OF NEW MEXICO
WILLIAM FRANCIS GALVIN                         JOCELYN BENSON                           JOHN R ASHCROFT                           MAGGIE TOULOUSE OLIVER
ONE ASHBURTON PL                               MICHIGAN DEPT OF STATE                   600 WEST MAIN ST                          NEW MEXICO STATE CAPITOL ANNEX NORTH
ROOM 1611                                      LANSING MI 48919                         JEFFERSON CITY MO 65101                   325 DON GASPAR STE 300
BOSTON MA 02108-1512                                                                                                              SANTA FE NM 87501



004958P001-1424A-003                           004959P001-1424A-003                     004960P001-1424A-003                      004961P001-1424A-003
SOS OF OKLAHOMA                                SOS OF OREGON                            SOS OF TEXAS                              SOS OF UTAH
MICHAEL ROGERS                                 BEV CLARNO                               DAVID WHITLEY                             160 E 300 S
2300 N LINCOLN BLVD                            900 COURT ST NE                          JAMES E RUDDER BUUILDING                  2ND FL
STE 101                                        CAPTIAL RM 136                           1019 BRAZOS                               SALT LAKE CITY UT 84111
OKLAHOMA CITY OK 73105-4897                    SALEM OR 97310-0722                      AUSTIN TX 78701



004962P001-1424A-003                           004963P001-1424A-003                     004964P001-1424A-003                      004430P001-1424A-003
SOS OF VIRGINIA                                SOS OF WASHINGTON                        SOS OF WISCONSIN                          JAMIE EMA SOSA
KELLY THOMASSON                                KIM WYMAN                                DOUG LAFOLLETTE                           5750 KATHERINE AVE
PO BOX 1475                                    LEGISLATEIVE BUILDING                    PO BOX 7848                               VAN NUYS CA 91401
RICHMOND VA 23218                              PO BOX 40220                             MADISON WI 53707-7848
                                               OLYMPIA WA 98504-0220



001861P001-1424A-003                           004431P001-1424A-003                     001862P001-1424A-003                      000009P001-1424A-003
SOTF LLC                                       ZORAIDA SOTO                             SOURCING NETWORK INTERNATIONAL            SOUTHERN CALIFORNIA EDISON
222 CHASTAIN MEADOWS CT                        137 LINVILLE DR                          2525 STATE RD                             P OBOX 600
STE 200                                        MOUNTVILLE PA 17554                      BENSALEM PA 19020                         ROSEMEAD CA 91771-0001
KENNESAW GA 30144




001863P001-1424A-003                           001864P001-1424A-003                     005238P001-1424A-003                      005238S001-1424A-003
SOUTHERN NEVADA HEALTH DISTRICT                SOUTHPOINT MALL LLC                      SOUTHPOINT MALL LLC                       SOUTHPOINT MALL LLC
PO BOX 845688                                  SDS-12-2886                              THE STREETS AT SOUTHPOINT                 THE STREETS AT SOUTHPOINT
LOS ANGELES CA 90084-5688                      PO BOX 86                                LAW LEASE ADMINISTRATION DEPT             GENERAL MANAGER
                                               MINNEAPOLIS MN 55486-2886                110 NORTH WACKER DR                       6910 FAYETEEVILLE RD
                                                                                        CHICAGO IL 60606                          DURHAM NC 27713



005343P001-1424A-003                           004432P001-1424A-003                     000861P001-1424A-003                      004433P001-1424A-003
SOUTHPOINT MALL, LLC                           LAZEKE SOUTHWARD                         ANUSHA SOWDA                              ANSHUL SOWLE
HEDRICK MURRAY BRYSON KENNETT AND MAUCH PLLC   139 6TH ST                               1062 HEDGECROFT PL                        2701 WATERMARK BLVD
3100 TOWER BLVD STE 925                        WEST DES MOINES IA 50266                 SAN JOSE CA 95120                         OKLAHOMA CITY OK 73134
PO BOX 52394
DURHAM NC 27717
                          Case 19-11813-CSS                    Doc 70   Filed 08/23/19            Page 169 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 163 of 197                                                                                                              08/22/2019 11:52:38 AM
001865P001-1424A-003      001866P001-1424A-003                             001602P001-1424A-003                     004434P001-1424A-003
SP ENTERPRISES INC        SPARKLING CLEAR WINDOW CLEANING                  LILIAN SPEAKMAN                          LILLIAN C SPEAKMAN
1889 E MAULE AVE          11127 BAILARD PEAK                               6300 PAINTER RD                          6300 PAINTER RD
STE E                     SAN ANTONIO TX 78254                             MINNETRISTA MN 55364                     MINNETRISTA MN 55364
LAS VEGAS NV 89119




004435P001-1424A-003      004436P001-1424A-003                             000862P001-1424A-003                     004437P001-1424A-003
BAYLEE SPEARS             ERNEST SPEARS                                    TONYA SPEARS                             WADE S SPEARS
800 HOBBS REESOR RD       3774 MERRYMOUND RD                               2135 GODBY RD APT48-600                  1200 LOUISIANA BLVD # 46
VINE GROVE KY 40175       SOUTH EUCLID OH 44121                            COLLEGE PARK GA 30349                    ALBUQUERQUE NM 87110




001867P001-1424A-003      001868P001-1424A-003                             004438P001-1424A-003                     004439P001-1424A-003
SPECIALTY BOTTLE SUPPLY   SPECIALTY BOX AND PACKAGING CO INC               ANNTORIA SPELLMAN                        ALEKA T SPENCE
3434 4TH AVE SOUTH        1040 BROADWAY                                    10751 MEADOWGLEN LN                      1313 N GRANT AVE
SEATTLE WA 98134          ALBANY NY 12204                                  APT 133                                  SPRINGFIELD MO 65802
                                                                           HOUSTON TX 77042




004440P001-1424A-003      001533P001-1424A-003                             000863P001-1424A-003                     004441P001-1424A-003
DANIEL IAN SPENCER        JEREMY SPENCER                                   JEREMY C SPENCER                         REBEKAH R SPENCER
3611 UNIVERSITY DR        10407 W 77TH ST APT 204                          516 N WALKER LN                          136 N LORRAINE
APT 21 H                  SHAWNEE KS 66214                                 OLATHE KS 66061                          WICHITA KS 67214
DURHAM NC 27707




004442P001-1424A-003      004443P001-1424A-003                             004444P001-1424A-003                     000118P001-1424A-003
KYRA R SPERRY             CHARLES J SPIERS                                 CORRIE V SPOHN                           KAREN J SPRADLIN
301 PRUITT RD             8620 FOX RUN                                     482 FAIROAK DR                           860 S SWALLOW WAY
SPRING TX 77380           POTOMAC MD 20854                                 SEVERNA PARK MD 21146                    ANAHEIM HILLS CA 92807




004445P001-1424A-003      000864P001-1424A-003                             004446P001-1424A-003                     001869P001-1424A-003
KAREN J SPRADLIN          ANNA SPRAU                                       HANNAH M SPRENGER                        SPS COMMERCE INC
860 S SWALLOW WAY         614 GATEHOUSE LN                                 5201 SUN GEM CT                          PO BOX 205782
ANAHEIM CA 92807          LOUISVILLE KY 40243                              LAS VEGAS NV 89130                       DALLAS TX 75320-5782




004447P001-1424A-003      001870P001-1424A-003                             004448P001-1424A-003                     004449P001-1424A-003
RENEE ASHLEY SPURLOCK     SQUIRE BOONE VILLAGE INC                         JAIEN A ST JULES                         CHELYSA K STACEY
14809 MOON DAISY DR       PO BOX 711                                       4015 WOOD SWALLOW CT                     1410 BURLINGTON TER
EDMOND OK 73013           NEW ALBANY IN 47151                              BURTONSVILLE MD 20866                    DES MOINES IA 50314
                                      Case 19-11813-CSS                     Doc 70   Filed 08/23/19             Page 170 of 203
                                                                         Mishti Holdings LLC, et al.
                                                                               Exhibit Pages

Page # : 164 of 197                                                                                                                               08/22/2019 11:52:38 AM
001294P001-1424A-003                  000865P001-1424A-003                              004450P001-1424A-003                        004451P001-1424A-003
CARLA STACHO                          CARLA P STACHO                                    DEREK STACKE                                MICKEL STAFFORD
111 ELLIS ST FL5TH                    338 MAIN ST                                       144 POTOMAC DR                              5016 PAGE BLVD
SAN FRANCISCO CA 94102                #4C                                               LOS GATOS CA 95032                          ST. LOUIS MO 63113
                                      SF CA 94105




000866P001-1424A-003                  004452P001-1424A-003                              004453P001-1424A-003                        000867P001-1424A-003
CAELAN STAKELUM                       CARMEN S STALKER BORES                            EVERETT STAMPER                             EMMA STAMPS
7213 DOE CREST CT                     405 W LOGAN ST                                    192 SPRING PK                               2501 EAST MEMORIAL RD
STAKELUM                              APT 1                                             WALLED LAKE MI 48390                        EDMOND OK 73013
PROSPECT KY 40059                     NORRISTOWN PA 19401




004454P001-1424A-003                  004455P001-1424A-003                              001871P001-1424A-003                        001872P001-1424A-003
KELCEY STAMPS                         MICHAELA K STANLEY                                STANPAC INC                                 STAR-K
5802 MILLER VLY DR                    9924 SOLITARY PL                                  2790 THOMPSON RD                            122 SLADE AVE STE300
HOUSTON TX 77066                      BRISTOW VA 20136                                  SMITHVILLE ON L0R 2A0                       BALTIMORE MD 21208
                                                                                        CANADA




004456P001-1424A-003                  004457P001-1424A-003                              001873P001-1424A-003                        001090P001-1424A-003
BERNADETTE STARK                      MADISON STARKWEATHER                              STARR WHITE                                 STATE CORP COMMISSION
7110 SW LOLA LN                       711 NORTH BUTTERNUT CT                            8967 RIO LINDA BLVD                         PO BOX 1197
TIGARD OR 97223                       BROKEN ARROW OK 74012                             ELVERTA CA 95626                            RICHMOND VA 23218




004922P001-1424A-003                  004936P001-1424A-003                              001148P001-1424A-003                        001091P001-1424A-003
STATE OF CALIFORNIA                   STATE OF CALIFORNIA                               STATE OF CALIFORNIA BOARD OF EQUALIZATION   STATE OF DELAWARE
DEPT OF INDUSTRIAL RELATIONS          EMPLOYMENT DEVELOPMENT DEPT                       SPECIAL TAXES AND FEES                      DIVISION OF CORPORATIONS
DIVISION OF WORKERS COMPENSATION      TAXPAYER ASSISTANCE CENTER                        PO BOX 942879                               P O BOX 5509
455 GOLDEN GATE AVE 2ND FL            PO BOX 826880                                     SACRAMENTO CA 94279                         BINGHAMTON NY 13902
SAN FRANCISCO CA 94102-7014           SACRAMENTO CA 94280-0001



004923P001-1424A-003                  004938P001-1424A-003                              004937P001-1424A-003                        005017P001-1424A-003
STATE OF GEORGIA                      STATE OF GEORGIA                                  STATE OF GEORGIA DEPT OF REVENUE            STATE OF GEORGIA GOVERNOR'S OFFICE
STATE BOARD OF WORKERS COMPENSATION   GEORGIA DEPT OF LABOR                             GEORGIA TAX CENTER                          CONSUMER PROTECTION DIVISION
270 PEACHTREE ST NW                   148 ANDREW YOUNG INTER BLVD STE 800               PO BOX 105499                               2 MARTIN LUTHER KING DR
ATLANTA GA 30303-1299                 ATLANTA GA 30303-1732                             ATLANTA GA 30359                            STE 356
                                                                                                                                    ATLANTA GA 30334-9077



004924P001-1424A-003                  004940P001-1424A-003                              004925P001-1424A-003                        004939P001-1424A-003
STATE OF MARYLAND                     STATE OF MARYLAND                                 STATE OF MASSACHUSETTS                      STATE OF MASSACHUSETTS
WORKERS COMPENSATION COMMISSION       MARYLAND DEPT OF LABOR LICENSING                  EXECUTIVE OFFICE OF LABOR AND               MASSACHUSETTS DIV OF EMPLOYMENT AND TRAINING
10 EAST BALTIMORE ST 4TH FL           AND REGULATION                                    WORKFORCE DEVELOPMENT                       19 STANIFORD ST
BALTIMORE MD 21202                    1100 NORTH EUTAW ST                               DEPT OF INDUSTRIAL ACCIDENTS                BOSTON MA 02114-2589
                                      ROOM 414                                          1 CONGRESS ST STE 100
                                      BALTIMORE MD 21201-2201                           BOSTON MA 02114-2017
                                           Case 19-11813-CSS                  Doc 70    Filed 08/23/19            Page 171 of 203
                                                                             Mishti Holdings LLC, et al.
                                                                                   Exhibit Pages

Page # : 165 of 197                                                                                                                               08/22/2019 11:52:38 AM
004926P001-1424A-003                       004941P001-1424A-003                            005020P001-1424A-003                       004927P001-1424A-003
STATE OF MICHIGAN                          STATE OF MICHIGAN                               STATE OF MICHIGAN ATTORNEY GENERAL         STATE OF MISSOURI
DEPT OF LICENSING AND REGULATORY AFFAIRS   MICHIGAN DEPT OF LICENSING AND                  CONSUMER PROTECTION DIVISION               DEPT OF LABOR
WORKERS COMPENSATION AGENCY                REGULATORY AFFAIRS                              PO BOX 30213                               DIVISION OF WORKERS COMPENSATION
2501 WOODLAKE CIR                          3024 W GRAND BLVD                               LANSING MI 48909-7713                      PO BOX 58
OKEMOS MI 48864                            DETROIT MI 48202-6024                                                                      JEFFERSON CITY MO 65102-0058



004942P001-1424A-003                       001092P001-1424A-003                            001093P001-1424A-003                       004928P001-1424A-003
STATE OF MISSOURI                          STATE OF NEW JERSEY                             STATE OF NEW JERSEY LITTER CONTROL FEE     STATE OF NEW MEXICO
DIVISION OF EMPLOYMENT SECURITY            PO BOX 059                                      DIVISION OF TAXATION REVENUE PROCESS CTR   WORKERS COMPENSATION ADMINISTRATION
PO BOX 59                                  TRENTON NJ 08646-6400                           PO BOX 274                                 2410 CENTRE AVE SE
JEFFERSON CITY MO 65104-0059                                                               TRENTON NJ 08764                           PO BOX 27198
                                                                                                                                      ALBUQUERQUE NM 87125-7198



004943P001-1424A-003                       005022P001-1424A-003                            004929P001-1424A-003                       004930P001-1424A-003
STATE OF NEW MEXICO                        STATE OF NEW MEXICO                             STATE OF OKLAHOMA                          STATE OF OREGON
NEW MEXICO DEPT OF WORKFORCE SOLUTIONS     CONSUMER PROTECTION DIVISION                    WORKERS COMPENSATION COMMISSION            WORKERS COMPENSATION DIVISION
PO BOX 2281                                PO BOX 1508                                     1915 NORTH STILES AVE                      350 WINTER ST NE
ALBUQUERQUE NM 87103-2281                  407 GALISTEO                                    OKLAHOMA CITY OK 73105                     PO BOX 14480
                                           SANTA FE NM 87504-1508                                                                     SALEM OR 97309-0405



004945P001-1424A-003                       001149P001-1424A-003                            004931P001-1424A-003                       004932P001-1424A-003
STATE OF OREGON                            STATE OF RHODE ISLAND DIVISION OF TAXATION      STATE OF TEXAS                             STATE OF UTAH
OREGON EMPLOYMENT DEPT                     ONE CAPTIOL HILL STE 36                         DEPT OF INSURANCE                          LABOR COMMISSION
875 UNION ST NE                            PROVIDENCE RI 02908-5829                        WORKERS COMPENSATION                       DIVISION OF INDUSTRIAL ACCIDENTS
ROOM 107                                                                                   7551 METRO CTR DR STE 100                  160 EAST 300 SOUTH 3RD FL
SALEM OR 97311-0030                                                                        AUSTIN TX 78744-1609                       PO BOX 146610
                                                                                                                                      SALT LAKE CITY UT 84114-6610


004947P001-1424A-003                       004933P001-1424A-003                            004948P001-1424A-003                       004934P001-1424A-003
STATE OF UTAH                              STATE OF VIRGINIA                               STATE OF VIRGINIA                          STATE OF WASHINGTON
UTAH DEPT OF WORKFORCE SVC                 WORKERS COMPENSATION COMMISSION                 VIRGINIA EMPLOYMENT COMMISSION             DEPT OF LABOR AND INDUSTRIES
PO BOX 45288                               333 E FRANKLIN ST                               PO BOX 1358                                INSURANCE SVC DIVISION
SALT LAKE CITY UT 84145-0288               RICHMOND VA 23219                               RICHMOND VA 23218-1358                     7273 LINDERSON WAY SW
                                                                                                                                      TUMWATER WA 98501-5414



004949P001-1424A-003                       001150P001-1424A-003                            004935P001-1424A-003                       001874P001-1424A-003
STATE OF WASHINGTON                        STATE OF WISCONSIN                              STATE OF WISCONSIN                         STATE WATER HEATERS
WASHINGTON EMPLOYMENT SECURITY DEPT        DEPT OF FINANCIAL INSTITUTIONS                  DEPT OF WORKFORCE DEVELOPMET               500 TENNESSEE WALTZ PKWY
PO BOX 9046                                PO BOX 7847                                     PO BOX 7901                                ASHLAND CITY TN 37015-1299
OLYMPIA WA 98507-9046                      MADISON WI 53707-7847                           MADISON WI 53707-7901




004458P001-1424A-003                       000868P001-1424A-003                            004459P001-1424A-003                       004463P001-1424A-003
TIMARA L STEADMAN                          BENJAMIN STEELE                                 KRISTINA STEELE                            VENECIA SYMONE STEELE
10415 W VILLARD AVE                        14303 SE MIA GDN DR                             2130 SW FILLMORE ST                        519 W GAINSBOROUGH RD
MILWAUKEE WI 53225                         HAPPY VALLEY OR 97086                           APT 37                                     APT 203
                                                                                           TOPEKA KS 66611                            THOUSAND OAKS CA 91360
                                  Case 19-11813-CSS                Doc 70   Filed 08/23/19             Page 172 of 203
                                                                   Mishti Holdings LLC, et al.
                                                                         Exhibit Pages

Page # : 166 of 197                                                                                                                           08/22/2019 11:52:38 AM
000869P001-1424A-003              004460P001-1424A-003                          004461P001-1424A-003                            004462P001-1424A-003
ERIKA R STEFANCIC                 JESSICA ANN STEFFEE                           CALEB C STEIN                                   LILY A STEINSCHNEIDER
10255 SHERMAN RD                  9830 LARSEN                                   21 LANARK RD                                    11170 CEDARWOOD DR
CHARDON OH 44024                  OVERLAND PARK KS 66214                        CHAPEL HILL NC 27517                            ROCKVILLE MD 20852




000870P001-1424A-003              001876P001-1424A-003                          005322P001-1424A-003                            005323P001-1424A-003
NATALIE A STEPANIAN               STEPHEN GOULD CORP                            STEPHEN J HARRICK AND JENNIFER U MIN            STEPHEN VRANES AND REBECCA VRANES
2730 39TH AVE                     35 SOUTH JEFFERSON RD                         TRUSTEES OF THE 2005 HARRICK MIN FAMILY TRUST   267 SOUTH ROOSEVELT AVE
SAN FRANCISCO CA 94116            WHIPPANY NJ 07981                             UDT NOVEMBER 30 2005                            PASADENA CA 91107
                                                                                390 COTTON ST
                                                                                MENLO PARK CA 94025



000871P001-1424A-003              000872P001-1424A-003                          001818P001-1424A-003                            004464P001-1424A-003
KIMBERLY ANN STEPHEN              ARIELLE STEPHENS                              SARAH STEPHENS                                  TORI D STER
5013 S YUKON AVE                  37332 SOUTHWOOD VLG AVE                       8454 SILVER ROCK CT                             21 HAGEMAN RD
TULSA OK 74107                    PRAIRIEVILLE LA 70769                         CITRUS HEIGHTS CA 95610                         SOMSERSET NJ 08873




001878P001-1424A-003              004465P001-1424A-003                          004466P001-1424A-003                            001880P001-1424A-003
STERLING TALENT SOLUTIONS         AMY R STERN                                   DONALD STERNS                                   STEVEN AND REACOLA
PO BOX 35626                      23718 STONEY PATH DR                          5117 N HAMMOND                                  1300 EAGLE RIDGE DR S APT R2126
NEWARK NJ 07193-5626              SUN LAKES AZ 85248                            #E                                              RENTON WA 98055
                                                                                OKLAHOMA CITY OK 73122




000099P001-1424A-003              001882P001-1424A-003                          000873P001-1424A-003                            004467P001-1424A-003
STEVEN J BERMAN ATTORNEY AT LAW   STEVEN NOBLE ILLUSTRATIONS INC                JAMEEL M STEVENS                                JOANN STEVENS
3350 WOODLEY AVE                  501 SELMART LN                                726 GLASGOW ST                                  3230 S GESSNER RD
THOUSAND OAKS CA 91362            PETALUMA CA 94954                             POTTSTOWN PA 19464                              APT 803
                                                                                                                                HOUSTON TX 77063




004468P001-1424A-003              004469P001-1424A-003                          001883P001-1424A-003                            004470P001-1424A-003
LINDSEY B STEVENS                 GWYNNE M STEVENSON                            STEWART'S A/C AND HEATING                       ALICIA R STEWART
10813 FALLSINGTON CT              3868 SUNSET KNOLLS DR                         49394 LEWIS RD                                  12027 SW STEAMBOAT DR
CINCINNATI OH 45242               THOUSAND OAKS CA 91362                        INDIO CA 92201                                  BEAVERTON OR 97008




004471P001-1424A-003              000874P001-1424A-003                          004472P001-1424A-003                            004473P001-1424A-003
LAUREN C STEWART                  MARK STEWART                                  NIESJE STEWART                                  RALONDA STEWART
3615 64TH ST                      31364 LOUISE DR                               6753 OXFORD LN                                  6266 WEST PRT AVE
URBANDALE IA 50322                WARREN MI 48088                               MARYVILLE IL 62062                              MILWAUKEE WI 53223
                                 Case 19-11813-CSS                Doc 70   Filed 08/23/19             Page 173 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 167 of 197                                                                                                                   08/22/2019 11:52:38 AM
004474P001-1424A-003             004475P001-1424A-003                          001884P001-1424A-003                     001147P001-1424A-003
HEATHER STILES                   RACHEL DRUE STILLIONS                         STIVII CORP                              STLOUIS COUNTY ASSESSORS
7333 CHESTNUT AVE                748 LYNNMERE DR                               290 EAST VERDUGO AVE STE 203             JAKE ZIMMERMAN ASSESSOR
ELKINS PARK PA 19027             THOUSAND OAKS CA 91360                        BURBANK CA 91502                         41 S CENTRAL AVE 2FL
                                                                                                                        SAINT LOUIS MO 63105




004476P001-1424A-003             004477P001-1424A-003                          004478P001-1424A-003                     004479P001-1424A-003
APRIL DIANNA STOCKDALE           REAGAN B STOKELY                              HAILLEY STOLARZ                          JARED P STOLZENBURG
300 CYBERONICS BLVD              2250 W 1ST ST                                 12214 PRAIRIE DR                         415 OTTO AVE
HOUSTON TX 77058                 GRIMES IA 50111                               URBANDALE IA 50323                       SALINA KS 67401




000875P001-1424A-003             001885P001-1424A-003                          005239P001-1424A-003                     005239S001-1424A-003
REBEKAH STONE                    STONEBRIAR MALL LLC                           STONEBRIAR MALL LLC                      STONEBRIAR MALL LLC
1864 POLLY PEAK DR               PO BOX 6374                                   STONEBRIAR CENTRE                        STONEBRIAR CENTER
BANDERA TX 78003                 CAROL STREAM IL 60197-6374                    LAW LEASE ADMINISTRATION DEPT            GENERAL MANAGER
                                                                               110 NORTH WACKER DR                      2601 PRESTON RD
                                                                               CHICAGO IL 60606                         FRISCO TX 75034



005240P001-1424A-003             005240S001-1424A-003                          001886P001-1424A-003                     000088P001-1424A-003
STONESTOWN SHOPPING CENTER LLP   STONESTOWN SHOPPING CENTER LLP                STONESTOWN SHOPPING CENTER LP            NATALIE A STOPKA
STONESTOWN SHOPPING CENTER       STONESTOWN GALLERIA                           SDS-12-2465                              160 SHONNARD TER
LAW LEASE ADMINISTRATION DEPT    GENERAL MANAGER                               PO BOX 86                                YONKERS NY 10701
110 NORTH WACKER DR              3251 TWENTIETH AVE                            MINNEAPOLIS, MN 55486-2465
CHICAGO IL 60606                 STE 300
                                 SAN FRANCISCO CA 94132


001887P001-1424A-003             004480P001-1424A-003                          000876P001-1424A-003                     001537P001-1424A-003
STORE FLOORS                     LORD D STORM WALKER                           SARA JOAN STOTT                          JOANNA STOUT
PO BOX 76093                     318 W INDEPENDENCE ST                         7112 AMETHYST LN                         1134 JACKSON ST
ATLANTA GA 30328                 SHAWNEE OK 74804                              PLANO TX 75025                           #2
                                                                                                                        SAN FRANCISCO CA 94133




004481P001-1424A-003             004482P001-1424A-003                          004483P001-1424A-003                     004484P001-1424A-003
TREVOR STOUT                     BRANDON STRACHAN-BEACHAM                      KRISTEN STRAHLER                         CALEB STREADWICK
237 DINGLEY SPRING RD            3280 S GRAPE ST                               2325 WINDMILL PKWY                       1 GOOSEFARE DR
GORHAM ME 04038                  DENVER CO 80222                               #321                                     OLD ORCHARD BEACH ME 04064
                                                                               HENDERSON NV 89074




000877P001-1424A-003             001888P001-1424A-003                          004485P001-1424A-003                     004486P001-1424A-003
PRESTON THOMAS STREVER           STRIBBONS INC                                 KYMBERLI R STRICKLAND                    DALLAS STRONG
1940 SOUTH MOLINE WAY            2921 W CYPRESS CREEK RD STE101                811 MCCABE RD                            502 SW UNIVERSITY DR
AURORA CO 80014                  FT LAUDERDALE FL 33309                        LA PORTE TX 77571                        LAWTON OK 73505
                              Case 19-11813-CSS             Doc 70   Filed 08/23/19              Page 174 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 168 of 197                                                                                                               08/22/2019 11:52:38 AM
004487P001-1424A-003          004488P001-1424A-003                       000085P001-1424A-003                       001889P001-1424A-003
LYRA STUBBS                   LYDIA K STUDIE-TARZIA                      STUDIO 141 PHOTOGRAPHY AND CREATIVE, LLC   STUDIO ONE MANNETRON
5039 DEFFORD PL               223 LEONIA AVE                             141 CANAL ST MILL 4                        74 LEONARD WOOD DR
APT B                         LEONIA NJ 07605                            NASHUA NH 03064                            BATTLE CREEK MI 49037
EAGLEVILLE PA 19403




001890P001-1424A-003          004489P001-1424A-003                       004490P001-1424A-003                       000878P001-1424A-003
STURDY BUILT INC              THEO I STURM                               JESSICA A SUAREZ                           KASSANDRA SUAREZ
668 FLINN AVE #25             21828 RODAX ST                             1220 B BOB PENNELL                         2906 PEARL ST
MOORPARK CA 93021             CANOGA PARK CA 91304                       FORT SILL OK 73503                         FRANKLIN PARK IL 60131




001891P001-1424A-003          001892P001-1424A-003                       001893P001-1424A-003                       001894P001-1424A-003
SUBARU MOTORS FINANCE CHASE   SUCRE                                      SUGAR AND SPUN                             SUGAROX CANDY STUDIO LLC
POBOX 78101                   3930 EUPHROSINE ST                         6748 MISSION ST                            203 S SAINT MARYS ST STE 160
PHOENIX AZ 85062-8101         NEW ORLEANS LA 70125                       DALY CITY CA 94014                         SAN ANTONIO TX 78205




004491P001-1424A-003          000879P001-1424A-003                       000880P001-1424A-003                       000881P001-1424A-003
NORA AIKO LIEN A SULIMAN      SAFIYA H SULIMAN                           AVA M SULLIVAN                             CONNOR SULLIVAN
11809 ROSALINDA DR            11809 ROSALINDA DR                         1249 28TH AVE                              10817 E 114TH PL
POTOMAC MD 20854              POTOMAC MD 20854                           SAN FRANCISCO CA 94122                     BIXBY OK 74008




004492P001-1424A-003          001895P001-1424A-003                       001633P001-1424A-003                       004493P001-1424A-003
VIVIAN CLAIRE SUMMERS         SUN AND SWELL FOODS                        MARRY SUSANTIN                             MARRY SUSANTIN
4237 SW BERTHA AVE            40 OCEANO AVE 17                           111 ELLIS ST FL4TH                         482 ANDOVER DR
PORTLAND OR 97239             SANTA BARBARA CA 93109                     SAN FRANCISCO CA 94102                     PACIFICA CA 94044




004494P001-1424A-003          001897P001-1424A-003                       000882P001-1424A-003                       004495P001-1424A-003
ALEXIA M SUSAVILLA            SUSTAINABLE SOLUTIONS GROUP                ROCCO P SUTTERLIN                          PARKER W SUTTON
3000 KOZY KREEK DR            DEPT 40299                                 161 2ND AVE                                2506 KENWOOD PK LN
LOUISVILLE KY 40220           PO BOX 740209                              LITTLE FALLS NJ 07424                      SPRING TX 77386
                              ATLANTA GA 30374-0209




004496P001-1424A-003          004497P001-1424A-003                       000087P001-1424A-003                       001832P001-1424A-003
SHYANNE SUTTON                JOSHUA SUUBI                               SV EMPLOYMENT LAW FIRM                     SVC EXPERTS
124 W MONTICELLO AVE          561 WORCESTER RD                           160 BOVET RD STE 401                       12354 S SUNNYLANE RD
RIO LINDA CA 95673            FRAMINGHAM MA 01702                        SAN MATEO CA 94402                         OKLAHOMA CITY OK 73160
                          Case 19-11813-CSS             Doc 70   Filed 08/23/19                Page 175 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 169 of 197                                                                                                            08/22/2019 11:52:38 AM
000883P001-1424A-003      001898P001-1424A-003                       001899P001-1424A-003                        001900P001-1424A-003
CAITLYN TOMOKO SWANBUM    SWEDISH CANDY FACTORY LLC                  SWEET JULES GIFTS                           SWEET PIECES CHOCOLATES
6435 NORTH GLEN DR        485 ALISAL RD STE 125                      31323 115TH AVE                             59 HIDDEN PHEASANT PATH
CUMMING GA 30028          SOLVANG CA 93463                           SAINT JOSEPH MN 56374                       WADING RIVER NY 11792




001901P001-1424A-003      001902P001-1424A-003                       001903P001-1424A-003                        001904P001-1424A-003
SWEET SHOP USA            SWEET TOOTH ENTERPRISES LLC                SWEETS INDEED                               SWEETSMITH CANDY CO
1316 INDUSTRIAL RD        135 DALE ST                                1032 E EDNA PL                              PO BOX 2123
MOUNT PLEASANT TX 75455   WEST BABYLON NY 11704                      COVINA CA 91724                             STRATHMORE AB T1P 1K1
                                                                                                                 CANADA




000884P001-1424A-003      004498P001-1424A-003                       000885P001-1424A-003                        004499P001-1424A-003
CHARLOTTE SWENSON         WILLAM J SWIACKI                           JUSTIN SWINDLER                             KAITLYN ROSE SWISHER
401 SOUTH HIGH ST         644 RIVER BEND RD                          5170 4TH ST                                 2844 LYON ST #104
DENVER CO 80209           GREAT FALLS VA 22066                       ROCKLIN CA 95677                            SAN FRANCISCO CA 94123




001564P001-1424A-003      001905P001-1424A-003                       004500P001-1424A-003                        001907P001-1424A-003
KATE SWISHER              SWISSIMPORTS LLC                           DONSHA SYKES                                SYNCB AMAZON
2844 LYON ST              187 BILLERICA RD                           6470 N 66TH ST                              POBOX 530958
SAN FRANCISCO CA 94123    UNIT 8                                     MILWAUKEE WI 53223                          ATLANTA GA 30353-0958
                          CHELMSFORD MA 01824




004501P001-1424A-003      001908P001-1424A-003                       001951P001-1424A-003                        000886P001-1424A-003
ANGELINA R SYROP          SYSTRON BUSINESS CENTER LLC                T MOBILE FLOATER                            MICAH TABENKIN
11875 SW 11TH ST          47 KEARNY ST 3RD FL                        PO BOX 790047                               3 HILLSIDE RD
BEAVERTON OR 97005        SAN FRANCISCO CA 94108                     ST. LOUIS MO 63179-0047                     NATICK MA 01760




001817P001-1424A-003      004502P001-1424A-003                       001435P001-1424A-003                        004503P001-1424A-003
SAPIR TABIBI              SIERRA TAGUE                               FREDDIE TALAI                               FREDDIE FOAAD TALAI
4946 ENFIELD AVE          813 S LORRAINE ST                          10517 BLYTHE AVE                            10517 BLYTHE AVE
ENCINO, CA 91316          WICHITA KS 67211                           LOS ANGELES CA 90064                        LOS ANGELES CA 90064




004504P001-1424A-003      001909P001-1424A-003                       001269P001-1424A-003                        001910P001-1424A-003
DELORES N TALAMASEY       TALENT RECONNECT                           BREANA TALLEY                               TAMMY J MCRAE TAX ASSESSOR
2328 SW 30TH ST           872 MARTINGALE LN                          11725 ADDISON ST                            400 N SAN JACINTO ST
OKLAHOMA CITY OK 73119    PARK CITY UT 84098                         VALLEY VILLAGE CA 91607                     CONROE TX 77301
                                           Case 19-11813-CSS                Doc 70    Filed 08/23/19            Page 176 of 203
                                                                           Mishti Holdings LLC, et al.
                                                                                 Exhibit Pages

Page # : 170 of 197                                                                                                                             08/22/2019 11:52:38 AM
004505P001-1424A-003                       000887P001-1424A-003                          004506P001-1424A-003                     004507P001-1424A-003
VICTORIA RAEVAN TANAKA                     ALEXIS TANDY                                  KATHERINE D TANEDO                       WENDY TANG
4345 NE 58TH ST                            1445 CROSSLAND ST                             20 IVANHOE AVE                           6627 ADARE LN
SEATTLE WA 98105                           OZARK MO 65721                                SOMERVILLE NJ 08876                      DUBLIN CA 94568




004508P001-1424A-003                       000888P001-1424A-003                          004509P001-1424A-003                     004510P001-1424A-003
MAIA TANGEN                                MARCO R TANNENBAUM                            ALYSSA LYNN TANNER                       ASHLEY M TANSECO
3 FARWELL DR                               5255 MEMPHIS ST UNIT 807                      9700 DUCKWEED ST                         4002 HOFFMAN CT
RAYMOND ME 04071                           DENVER CO 80239                               ROSEVILLE CA 95747                       COLLEGEVILLE PA 19426




004511P001-1424A-003                       001911P001-1424A-003                          004512P001-1424A-003                     000889P001-1424A-003
TERRA N TANUIS                             TAP PACKAGING SOLUTIONS                       IRANIA T TAPIA                           MELODY TAPKIDA
249 NORTH FRONT ST                         2160 SUPERIOR AVE                             18401 MALDEN ST                          11235 OAK LEAF DR
SALINA KS 67401                            CLEVELAND OH 44114                            #22                                      APT 1805
                                                                                         LOS ANGELES CA 91325                     SILVER SPRING MD 20901




004513P001-1424A-003                       004514P001-1424A-003                          004515P001-1424A-003                     004516P001-1424A-003
HOPE ROSE TAPLIN                           MEREDITH TARDY                                ISABELLA TARONI                          DERRICK TAT
3073 COUNTY RD 144                         4600 BURBANK DR                               226 EDELEN AVE                           3928 ALEMANY BLVD
ALVIN TX 77511                             BATON ROUGE LA 70820                          APT 17                                   SAN FRANCISCO CA 94132
                                                                                         LOS GATOS CA 95030




001912P001-1424A-003                       005241P001-1424A-003                          000890P001-1424A-003                     004517P001-1424A-003
TAUBMAN CHERRY CREEK SHOPPING CENTER LLC   TAUBMAN CHERRY CREEK SHOPPING CENTER LLC      DELILAH TAYLOR                           EMILY MADISON TAYLOR
DEPARTMENT 89801                           200 EAST LONG LAKE RD                         10052 MENAUL BLVD NE                     150 PATRICK ST SE
PO BOX 67000                               STE 300                                       APT C22                                  #188
DETROIT MI 48267-0898                      BLOOMFIELD HILLS MI 48304-2324                ALBUQUERQUE NM 87112                     VIENNA VA 22180




004518P001-1424A-003                       004519P001-1424A-003                          001608P001-1424A-003                     004520P001-1424A-003
GIANNE TAYLOR                              KHRISTOPER B TAYLOR                           LISA TAYLOR                              LISA M TAYLOR
4937 SE RAILROAD AVE                       24231 BASHIAN DR                              111 ELLIS ST FL4TH                       5176 BUCKBOARD WAY
MILWAUKIE OR 97222                         NOVI MI 48375                                 SAN FRANCISCO CA 94102                   EL SOBRANTE CA 94803




004521P001-1424A-003                       004522P001-1424A-003                          000891P001-1424A-003                     000892P001-1424A-003
NA'KAZIYA TAYLOR                           NICOLE R TAYLOR                               OSIRIS TAYLOR                            TERRELL A TAYLOR
2711 BOONE ST                              3131 1/2 N MAY AVE APT 4                      1533 NORTH 51ST ST                       1155 BELLARMINE LN
BALTIMORE MD 21218                         OKLAHOMA CITY OK 73112                        MILWAUKEE WI 53208                       FLORISSANT MO 63031
                                       Case 19-11813-CSS                Doc 70     Filed 08/23/19             Page 177 of 203
                                                                       Mishti Holdings LLC, et al.
                                                                             Exhibit Pages

Page # : 171 of 197                                                                                                                           08/22/2019 11:52:38 AM
005155P001-1424A-003                   005170P001-1424A-003                           001914P001-1424A-003                      001915P001-1424A-003
TD BANK                                TD BANK                                        TEAM CONSTRUCTION MANAGEMENT INC          TECH 24 COMMERCIAL FOODSERVICE REPAIR
CORPORATE HEADQUARTERS                 LEGAL DEPT                                     4875 W NEVSO DR                           410 E WASHINGTON ST
LEGAL DEPT                             275 FOREST AVE                                 LAS VEGAS NV 89103                        GREENVILLE SC 29601
1701 RTE 70 E                          PARAMUS NJ 07652
CHERRY HILL NJ 08003



004523P001-1424A-003                   001227P001-1424A-003                           004524P001-1424A-003                      000893P001-1424A-003
VIVIAN TEE TONEMAH                     AXEL TEGROEN                                   MAXWELL C TEIXEIRA                        ABIGHAIL TEKESTE
610 SW 26TH ST                         259 GREEN HEATH PL                             10625 DEMOCRACY LN                        1316 26TH ST
LAWTON OK 73505                        THOUSAND OAKS CA 91361                         ROCKVILLE MD 20854                        DENVER CO 80205




001916P001-1424A-003                   004525P001-1424A-003                           004526P001-1424A-003                      004527P001-1424A-003
TELEPAK INC                            LAUREN F TENENBAUM                             SARAH LILA TENENBAUM                      PELAGIA TERRASA
PO BOX 430                             810 S ROANOKE AVE                              6214 S KENTON WAY                         7472 WEATHER WORN WAY
MONSEY NY 10952-0430                   APT# 408                                       ENGLEWOOD CO 80111                        COLUMBIA MD 21046
                                       SPRINGFIELD MO 65806




001918P001-1424A-003                   005344P001-1424A-003                           004528P001-1424A-003                      004529P001-1424A-003
TERRY ADAMS INC                        TERRY ADAMS, INC                               FAITH E TERRY                             JAKE TERRY
111S MULBERRY                          DANIEL B BLUM                                  2378 WHEELER ST APT 2                     776 TURNSTONE DR
STE 101                                1942 BROADWAY                                  CINCINNATI OH 45219                       SACRAMENTO CA 95834
ELIZABETHTOWN KY 42401                 STE 314
                                       BOULDER CO 80302



002015P001-1424A-003                   004530P001-1424A-003                           004531P001-1424A-003                      005025P001-1424A-003
WILLIAM TESLIK                         LAURA J TESSMER                                HENRY TEST                                TEXAS ATTORNEY GENERAL
73 BROOKWOOD RD                        2888 JOPPA AVE S                               111 ELLIS ST                              CONSUMER PROTECTION
APT 33                                 SAINT LOUIS PARK MN 55416                      SAN FRANCISCO CA 94102                    300 W 15TH ST
ORINDA CA 94563                                                                                                                 9TH FL
                                                                                                                                AUSTIN TX 78711-2548



005039P001-1424A-003                   005008P001-1424A-003                           005171P001-1424A-003                      000070P001-1424S-003
TEXAS ATTORNEY GENERAL                 TEXAS COMMISSION OF ENVIRONMENTAL QUALITY      TEXAS COMMUNITY BANK                      TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
KEN PAXTON                             PO BOX 13087                                   LEGAL DEPT                                KIMBERLY A WALSH, ASST ATTORNEY GENERAL
300 W 15TH ST                          MAIL CODE TCEQ                                 6721 MCPHERSON RD                         ATTORNEY GENERAL'S OFFICE
AUSTIN TX 78701                        AUSTIN TX 78711-3087                           LAREDO TX 78041                           BANKRUPTCY & COLLECTION DIVISION
                                                                                                                                P O BOX 12548
                                                                                                                                AUSTIN TX 78711-2548


001151P001-1424A-003                   004917P001-1424A-003                           004975P001-1424A-003                      001106P001-1424A-003
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   TEXAS COMPTROLLER OF PUBLIC ACCOUNTS           TEXAS COMPTROLLER OF PUBLIC ACCOUNTS      TEXAS DEPT OF AGRICULTURE
PO BOX 149348                          PO BOX 13528 CAPITOL STATION                   UNCLAIMED PROPERTY CLAIMS SECTION         PO BOX 12077
AUSTIN TX 78714-9348                   AUSTIN TX 78711-3528                           PO BOX 12046                              AUSTIN TX 78711-2077
                                                                                      AUSTIN TX 78711-2046
                                       Case 19-11813-CSS                 Doc 70   Filed 08/23/19          Page 178 of 203
                                                                        Mishti Holdings LLC, et al.
                                                                              Exhibit Pages

Page # : 172 of 197                                                                                                                          08/22/2019 11:52:38 AM
005060P001-1424A-003                   004893P001-1424A-003                          004946P001-1424A-003                      001919P001-1424A-003
TEXAS STATE SECURITIES BOARD           TEXAS WORKFORCE COMMISSION                    TEXAS WORKFORCE COMMISSION                TGA OAK VIEW MALL LLC
THOMAS JEFFERSON RUSK STATE BUILDING   EXECUTIVE DIRECTOR                            PO BOX 149037                             PO BOX 74007332
208 EAST 10TH ST 5TH FL                101 EAST 15TH ST                              AUSTIN TX 78714-9037                      CHICAGO IL 60674-7332
AUSTIN TX 78701                        ROOM 651
                                       AUSTIN TX 78778-0001



000894P001-1424A-003                   005261P001-1424A-003                          001920P001-1424A-003                      001921P001-1424A-003
THAO THACH                             THE CHARTWELL LAW OFFICES PLLC                THE CRISPERY OF VA LLC                    THE FRENCH FARM
1219 WEST SEMINOLE ST                  ONE BATTERY PARK PL                           2728 STERLING PT DR                       916B WEST 23RD ST
SPRINGFIELD MO 65807                   35TH FL                                       PORTSMOUTH VA 23703                       HOUSTON TX 77008
                                       NEW YORK NY 10004




001922P001-1424A-003                   001456P001-1424A-003                          005345P001-1424A-003                      005373P001-1424A-003
THE FROSTED BAKER                      THE GLADYNE K MITCHELL FAMILY TRUST           THE GLADYNE K MITCHELL FAMILY TRUST       THE GLADYNE K MITCHELL FAMILY TRUST
3790 HAWTHORNE CT                      2000 WASHINGTON ST                            HANSONBRIDGETT                            111 ELLIS ST 4TH FL
WAUKEGAN IL 60087                      SAN FRANCISCO CA 94109-2844                   DEREK A RIDGWAY                           SAN FRANCISCO CA 94102
                                                                                     1676 NORTH CALIFORNIA BLVD
                                                                                     STE 620
                                                                                     WALNUT CREEK CA 94596


001923P001-1424A-003                   001924P001-1424A-003                          001925P001-1424A-003                      001926P001-1424A-003
THE GOOD CHOCOLATE LLC                 THE GOURMET CANDY CO LTD                      THE GRAND CANAL SHOPPES AT THE VENETIAN   THE GREAT SPIRITS BAKING CO
25 LELAND AVE                          THE STUDIO 2A COURHOPE RD                     SDS-12-2451                               1034 S BRENTWOOD BLVD
SAN FRANCISCO CA 94134                 LONDON NW3 2LB                                PO BOX 86                                 #1490
                                       UNITED KINGDOM                                MINNEAPOLIS MN 55486-2451                 ST. LOUIS MO 63117




001927P001-1424A-003                   000008P001-1424A-003                          001928P001-1424A-003                      001929P001-1424A-003
THE ICEE CO                            THE ILLUMINATING CO                           THE LINCOLN NATIONAL LIFE INSURANCE CO    THE LOVELY CANDY CO LLC
PO BOX 515723                          PO BOX 3687                                   PO BOX 7247-0477                          2654 CORPORATE PKWY
LOS ANGELES CA 90051-5203              AKRON OH 44309-3687                           PHILADELPHIA PA 19170-0477                ALGONQUIN IL 60102




005346P001-1424A-003                   001930P001-1424A-003                          005242P001-1424A-003                      005242S001-1424A-003
THE MALL AT COLUMBIA                   THE MALL IN COLUMBIA BUSINESS TRUST           THE MALL IN COLUMBIA BUSINESS TRUST       THE MALL IN COLUMBIA BUSINESS TRUST
BONNER KIERNAN                         SDS-12-2738                                   THE MALL IN COLUMBIA                      THE MALL IN COLUMBIA
ONE PK PL                              PO BOX 86                                     LAW LEASE ADMINISTRATION DEPT             GENERAL MANAGER
STE 425                                MINNEAPOLIS MN 55486-2738                     110 NORTH WACKER DR                       10300 LITTLE PATUXENT PKWY
ANNAPOLIS MD 21401                                                                   CHICAGO IL 60606                          COLUMBIA MD 21044



005364P001-1424A-003                   001931P001-1424A-003                          005324P001-1424A-003                      000074P001-1424A-003
THE OAKS                               THE OAKS MALL                                 THE PARKS TRUST                           THE POINT GROUP NETWORK LLC
MACERICH                               MACERICH OAKS LP                              RIVERWOOD CAPITAL PARTNERS                1 NIPOWIN LN MEAD PT
ATTN: LEGAL DEPARTMENT                 PO BOX 849428                                 70 WILLOW RD STE 100                      GREENWICH CT 06830
401 WILSHIRE BLVD                      LOS ANGELES CA 90084-9428                     MENLO PARK CA 94025
SANTA MONICA CA 90407
                                    Case 19-11813-CSS                   Doc 70   Filed 08/23/19             Page 179 of 203
                                                                      Mishti Holdings LLC, et al.
                                                                            Exhibit Pages

Page # : 173 of 197                                                                                                                         08/22/2019 11:52:38 AM
001932P001-1424A-003                001933P001-1424A-003                            001934P001-1424A-003                      000027P002-1424S-003
THE REVERE GROUP                    THE RUN A TON GROUP                             THE SHOPPES AT THE PALAZZO LLC            THE SHOPS AT LA CANTERA
PO BOX 80157                        401 ROUTE 24                                    SDS-12-2781                               JULIE BOWDEN
SEATTLE WA 98108                    CHESTER NJ 07930                                PO BOX 86                                 SDS-12-2532
                                                                                    MINNEAPOLIS MN 55486-2781                 PO BOX 86
                                                                                                                              MINNEAPOLIS MN 55486-2532



001935P001-1424A-003                005243P001-1424A-003                            005243S001-1424A-003                      001940P001-1424A-003
THE SHOPS AT LA CANTERA             THE SHOPS AT THE PALAZZO LLC                    THE SHOPS AT THE PALAZZO LLC              THE SOUTH BEND CHOCOLATE CO
SDS-12-2532                         THE SHOPPES AT THE PALAZZO                      GENERAL MANAGER                           3300 W SAMPLE ST
PO BOX 86                           LAW LEASE ADMINISTRATION DEPT                   3377 LAS VEGAS                            SOUTH BEND IN 46634
MINNEAPOLIS MN 55486-2532           110 NORTH WACKER DR                             STE 2600
                                    CHICAGO IL 60606                                LAS VEGAS NV 89109



001936P001-1424A-003                000033P001-1424S-003                            005325P001-1424A-003                      001937P001-1424A-003
THE SWEET LOBBY LLC                 THE TAUBMAN COMPANY                             THE THOMAS J AND LINDA M SMACH            THE WOODLANDS MALL ASSOCIATES LLC
404 8TH ST SE                       ANDREW S CONWAY, ESQ                            2009 IRREVOCABLE TRUST                    SDS-12-3053
WASHINGTON DC 20003                 200 EAST LONG LAKE ROAD STE 300                 4504 SPRUCE RIDGE DR                      PO BOX 86
                                    BLOOMFIELD HILLS MI 48304                       MANLINUS NY 13104                         MINNEAPOLIS MN 55486-3053




005244P001-1424A-003                005244S001-1424A-003                            001938P001-1424A-003                      001939P001-1424A-003
THE WOODLANDS MALL ASSOCIATES LLC   THE WOODLANDS MALL ASSOCIATES LLC               THE XOCOLATE BAR                          THEO CHOCOLATE INC
THE WOODLANDS MALL                  THE WOODLANDS MALL                              1635 BUTTE ST                             3400 PHINNEY AVE NORTH
LAW LEASE ADMINISTRATION DEPT       GENERAL MANAGER                                 RICHMOND CA 94804                         SEATTLE WA 98103
110 NORTH WACKER DR                 1201 LAKE WOODLANDS DR
CHICAGO IL 90067                    STE 700
                                    THE WOODLANDS TX 77380


001941P001-1424A-003                004532P001-1424A-003                            000895P001-1424A-003                      000113P001-1424A-003
THEODORA ORINGHER PC - IOLTA        CHASE THESING                                   MERCEDES DESIREE THIEM                    THOMAS GRACE CONSTRUCTION
1840 CENTURY PK EAST STE 500        1087 SYRACUSE DR                                11506 CAPITAL PEAK                        5605 MEMORIAL AVE NORTH
LOS ANGELES CA 90067-2120           SUNNYVALE CA 94087                              HELOTES TX 78023                          STILLWATER MN 55082




000896P001-1424A-003                000897P001-1424A-003                            000898P001-1424A-003                      000899P001-1424A-003
ALEKSANDRINA A THOMAS               ANISJE R THOMAS                                 ERIC W THOMAS                             ISABEL THOMAS
965 N HUMBOLDT ST                   617 ROSE ST                                     19532 REDFERN ST                          144 MARBURTH AVE
APT 306                             ROCKY MOUNT NC 27801                            DETROIT MI 48219                          TOWSON MD 21286
DENVER CO 80218




000900P001-1424A-003                004533P001-1424A-003                            004534P001-1424A-003                      000901P001-1424A-003
LURA CHRISTINE THOMAS               TESS THOMAS                                     ZACHARY R THOMAS                          MELVIN THOMAS-HORNE
9427 CROOKEDWOOD ST                 31 TARTAN RD                                    75 PARKWAY                                25 SNOW DOME AVE
HOUSTON TX 77086                    MAHWAH NJ 07430                                 LITTLE FALLS NJ 07424                     NORTH LAS VEGAS NV 89031
                         Case 19-11813-CSS                 Doc 70   Filed 08/23/19            Page 180 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 174 of 197                                                                                                          08/22/2019 11:52:38 AM
004535P001-1424A-003     004536P001-1424A-003                          004537P001-1424A-003                     004538P001-1424A-003
BRICE S THOMAS-ROHDE     JOY THOME                                     JESSIE F THOMPKINS                       ZACHARY D THOMPSOM
1744 JENKINS RD          202 NOB HILL LN                               3138 W WALTON ST                         1001 E MADISON ST
APT 1303                 APT 6                                         CHICAGO IL 60622                         SPRINGFIELD MO 65807
PASADENA TX 77506        LOUISVILLE KY 40206




004539P001-1424A-003     001441P001-1424A-003                          004540P001-1424A-003                     004541P001-1424A-003
BRIELLE E THOMPSON       GABRIELLE THOMPSON                            GABRIELLE KNAR THOMPSON                  MADELYN THOMPSON
261 W URNER ST           231 DRAKES BAY AVE                            231 DRAKES BAY AVE                       9402 DE SAPIN
POTTSTOWN PA 19465       LOS GATOS, CA 95032                           LOS GATOS CA 95032                       SAN ANTONIO TX 78254




004542P001-1424A-003     004546P001-1424A-003                          004543P001-1424A-003                     004547P001-1424A-003
MAKAYLA THOMPSON         NICOLAS FERNANDO RAMOS THOMPSON               TANYA THOMPSON                           VICTORIA NICOLE THOMPSON
4415 SUGAR BARS DR       501 S SWEETGUM AVE                            7432 S QUAIL CIR                         900 N BENTON AVE
FRIENDSWOOD TX 77546     BROKEN ARROW OK 74012                         #1828                                    SMITH HALL 125
                                                                       LITTLETON CO 80127                       SPRINGFIELD MO 65802




004544P001-1424A-003     000902P001-1424A-003                          000903P001-1424A-003                     004545P001-1424A-003
ALLISON JOANN THOMSON    ANJOLINE S THONGDY                            JAYSON CYNTRELL THORNE                   KAYLA S THURMAN
6624 S 109TH ST          14113 50TH AVE SE                             30 SMITH RD                              10709 SPARROW CIR # 101
OMAHA NE 68137           EVERETT WA 98208                              NANUET NY 10954                          LOUISVILLE KY 40118




004548P001-1424A-003     004549P001-1424A-003                          004550P001-1424A-003                     005268P001-1424A-003
ROSHAY THURMOND          SHARON A TIBAN                                COURTNEY M TIBBS                         TIC INVESTMENT CO JAMBOREE CENTER L AND 2 LLC
926 N HAMLIN             300 W 7TH ST                                  414 E 13TH AVE                           100 VIRTUOSO
CHICAGO IL 60651         APT 2                                         STILLWATER OK 74074                      IRVINE CA 92620
                         PLAINFIELD NJ 07060




004551P001-1424A-003     001944P001-1424A-003                          000904P001-1424A-003                     000905P001-1424A-003
PHOBEE V TICE            TICKET CHOCOLATE                              MEGHAN TIGGARD                           MYA NICOLE TIGGS
3392 ROSE RIDGE          3302 SWETZER RD                               9769 GERALD DR                           2221 DOWNING AVE
ATLANTA GA 30340         LOOMIS CA 95650                               ST. LOUIS MO 63128                       WESTCHESTER IL 60154




004552P001-1424A-003     005326P001-1424A-003                          004553P001-1424A-003                     001950P001-1424A-003
TYRIA K TILLERY          TIM MOTT TRUST U/A DTD 3/05/04                REID TIMS                                TINWERKS PACKAGING CO
135 SUMMER DR APT 135    111 CENTRAL AVE                               24 DEERING AVE                           1237 W CAPITOL DR
SANDY SPRINGS GA 30328   SAUSALITO CA 94965                            PORTLAND ME 04101                        ADDISON IL 60101
                            Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 181 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 175 of 197                                                                                                         08/22/2019 11:52:38 AM
001182P001-1424A-003        000906P001-1424A-003                     000907P001-1424A-003                     000908P001-1424A-003
ALEXANDRIA R TIPPS          RILEY TISHMA                             KATASIA TITHERINGTON                     ERIC M TOALSON
209 W 6TH ST                9868 LINDHALL LN                         56 TYLER ST                              3411 OAKLAND DR
SHADY SHORES, TX 76208      SAINT LOUIS MO 63123                     PORTLAND ME 04103                        SUGAR LAND TX 77479




004554P001-1424A-003        000909P001-1424A-003                     004555P001-1424A-003                     000910P001-1424A-003
ABIGAIL L TOBIN             CASSANDRA M TOBIN                        ALYSON TOCHTERMAN-MILLER                 STEFANIE TODARO
7725 WISTFUL VISTA DR       1920 E GREENWOOD ST                      5844 WESTWOOD AVE                        1921 NORTH 75TH CT
WEST DES MOINES IA 50266    SPRINGFIELD MO 65804                     BALTIMORE MD 21206                       ELMWOOD PARK IL 60707




004556P001-1424A-003        004557P001-1424A-003                     004558P001-1424A-003                     004559P001-1424A-003
HARPER LAINE TODD           DURICE TERRELL TODD-SMITH                ACACIA M TOHM                            STEVEN TOL
8714 S 65TH E PL            2026 REBECCA LN                          515 N ROOSEVELT AVE                      181 N LIBERTY ST
TULSA OK 74133              DECATUR GA 30032                         SHAWNEE OK 74801                         BOISE ID 83704




004560P001-1424A-003        004561P001-1424A-003                     004562P001-1424A-003                     000911P001-1424A-003
CHARLES TOLIVER             KIMBERLY A TOLLETT                       EVELINDA LOPEZ TOMAS                     ANABELLE K TOMBO
800 SOUTHERN AVE SE         258 RIVERDALE RD                         317 DOUGLAS ST                           1700 TEAL CT
WASHINGTON DC 20032         SEVERNA PARK MD 21146                    LOS ANGELES CA 90026                     ROCKLIN CA 95765




004563P001-1424A-003        004564P001-1424A-003                     001952P001-1424A-003                     004565P001-1424A-003
LESLIE TOMES                CHRISTOPER TOMKO                         TOMMY KO                                 JORDAN T TOMPKINS
3501 LOUISIANA AVE N        225 N PLYMOUTH AVE                       111 ELLIS ST FL4TH                       602 OAKBOROUGH AVE
APT 324                     NEW PLYMOUTH ID 83655                    SAN FRANCISCO CA 94102                   ROSEVILLE CA 95747
CRYSTAL MN 55427




001953P001-1424A-003        001851P001-1424A-003                     004566P001-1424A-003                     000912P001-1424A-003
TOMRIC SYSTEMS              SILVIA TONAPETIAN                        JASMINE RAINE TONEY                      ROSEANNA TONEY
85 RIVER ROCK DR 202        505 S VERDUGO RD                         7303 MONTGOMERY BLVD NE                  965 MALLARD CREEK RD
BUFFALO NY 14207            APT 3                                    ALBUQUERQUE NM 87109                     SAINT MATTHEWS KY 40207
                            GLENDALE CA 91205




001954P001-1424A-003        004567P001-1424A-003                     001955P001-1424A-003                     001956P001-1424A-003
TONY'S CHOCOLONELY          SAGE TOOMEY                              TOPS MALIBU                              TOPVALUE SUPPLIES CO
1355 NW EVERETT ST STE100   5250 WEDGEWOOD LOOP                      PO BOX 2673                              UNIT C 29 FLOOR
PORTLAND OR 97209           NEWBERG OR 97132                         EUGENE OR 97402                          18 FARM RD TOKWAWAN
                                                                                                              KOWLOON
                                                                                                              HONG KONG
                               Case 19-11813-CSS                  Doc 70   Filed 08/23/19             Page 182 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 176 of 197                                                                                                                   08/22/2019 11:52:38 AM
001957P001-1424A-003           000913P001-1424A-003                            000914P001-1424A-003                     004568P001-1424A-003
TORIE AND HOWARD LLC           SANTIAGO TORRES MONTERO                         ALEK A TORRES                            JARITZA YVETTE TORRES
143 WEST ST STE 121C           4701 E MISSISSIPPI AVE                          14006 SHAMROCK PK LN                     535 POPLAR ST
NEW MILFORD CT 06776           APT 115                                         SUGAR LAND TX 77498                      LANCASTER PA 17603
                               DENVER CO 80246




001665P001-1424A-003           004569P001-1424A-003                            004570P001-1424A-003                     004571P001-1424A-003
MICHELLE TORRES                SHY-ANN A TORRES                                KAREN M TORRICO                          EDGAR J TORRUELLAS-MALAVE
960 COLLEGE DR                 631 WEST TILGHMAN ST                            5809 5TH RD S                            STONE HILL RD
SAN JOSE CA 95128              ALLENTOWN PA 18102                              ARLINGTON VA 22204                       APT B31
                                                                                                                        LANCASTER PA 17603




001958P001-1424A-003           001959P001-1424A-003                            001152P001-1424A-003                     001094P001-1424A-003
TOTAL ACCESS URGENT CARE       TOTAL COMFORT GROUP                             TOWN OF LOS GATOS                        TOWN OF NATICK
13861 MANCHESTER RD            246 INDUSTRIAL WAY WEST                         FINANCE DEPT                             13 EAST CENTRAL ST
TOWN AND COUNTRY MO 63011      STE Q                                           BUSINESS LICENCE TAX DIVISION            NATICK MA 01760
                               EATONTOWN NJ 07724                              110 EAST MAIN ST
                                                                               LOS GATOS CA 95031



005361P001-1424A-003           001095P001-1424A-003                            001960P001-1424A-003                     005245P001-1424A-003
TOWN OF NATICK                 TOWN OF NATICK WEIGHTS AND MEASURE              TOWNE WEST MALL REALTY HOLDINGS LLC      TOWNE WEST SQUARE LLC
OFFICE OF COLLECTOR OF TAXES   13 EAST CENTRAL ST                              1010 NORTHERN BLVD SUITES #212           MS MANAGEMENT ASSOCIATES INC
13 EAST CENTRAL ST             NATICK MA 01760                                 GREAT NECK NY 11021                      225 WEST WASHINGTON ST
NATICK MA 01760                                                                                                         INDIANAPOLIS IN 46204




005245S001-1424A-003           001961P001-1424A-003                            005374P001-1424A-003                     004572P001-1424A-003
TOWNE WEST SQUARE LLC          TOWNE WEST SQUARE LLC DO NOT USE                TOWNE WEST SQUARE, LLC                   CORINNE E TOWNE
SIMON PROPERTY GROUP           WP GLIMCHER INC                                 4600 WEST KELLOGG DR                     210 S PRINCE ST
MS MANAGEMENT ASSOCIATES INC   180 EAST BROAD ST                               WICHITA KS 67209                         LANCASTER PA 17603
225 WEST WASHINGTON ST         COLUMBUS OH 43215
INDIANAPOLIS IN 46204



000915P001-1424A-003           001096P001-1424A-003                            001097P001-1424A-003                     005246P001-1424A-003
ZACHARY TOWNSEND               TOWNSHIP OF WAYNE HEALTH DEPT                   TOWNSHIP OF WHITEHALL                    TOWSON TC LLC
16030 KUBE CT                  475 VALLEY RD                                   BUSINESS LICENSE DEPT                    TOWSON TOWN CENTER
JERSEY VILLAGE TX 77040        WAYNE NJ 07470                                  3221 MACARTHUR RD                        LAW LEASE ADMINISTRATION DEPT
                                                                               WHITEHALL PA 18052                       110 NORTH WACKER DR
                                                                                                                        CHICAGO IL 60606



005246S001-1424A-003           001962P001-1424A-003                            004573P001-1424A-003                     004574P001-1424A-003
TOWSON TC LLC                  TOWSON TOWN CENTER                              ELIZABETH TRABEAUX                       KYLIE R TRAIL
TOWSON TOWN CENTER             SDS-12-2891                                     18327 RIVER RD                           2024 GRAHAM AVE
GENERAL MANAGER                PO BOX 86                                       BUECHE LA 70729                          OKLAHOMA CITY OK 73127
825 DULANY VALLEY RD           MINNEAPOLIS MN 55486-2891
TOWSON MD 21204
                            Case 19-11813-CSS           Doc 70   Filed 08/23/19             Page 183 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 177 of 197                                                                                                         08/22/2019 11:52:38 AM
004575P001-1424A-003        004576P001-1424A-003                     000916P001-1424A-003                     004577P001-1424A-003
KEVIN HUNG TRAN             KEVIN N TRAN                             MAI HOANG TRAN                           MINH TRAN
11118 157TH AVE NE          1576 ALDRICH WAY                         12622 JASMINE FIELD                      9334 BEACON AVE S
REDMOND WA 98052            SAN JOSE CA 95121                        HOUSTON TX 77066                         SEATTLE WA 98118




004578P001-1424A-003        004579P001-1424A-003                     001963P001-1424A-003                     005120P001-1424A-003
CHRISTEN TRANATE            AMINATA TRAORE                           TRAVELER'S INSURANCE                     TRAVELERS
1500 KAREN AVE              1909 S FALLSMEAD WAY                     PO BOX 660317                            ONE TOWN SQUARE
#359                        ROCKVILLE MD 20854                       DALLAS TX 75266-0317                     HARTFORD CT 01683
LAS VEGAS NV 89169




000917P001-1424A-003        001964P001-1424A-003                     001153P001-1424A-003                     001154P001-1424A-003
BRITTANY NICOLE TRAVIS      TREASURE COVE CANDY                      TREASURER OF MONTGOMERY COUNTY           TREASURER OF VIRGINIA VA DEPT OF AGRICULTURE
12117 SPRINGMEADOW LN       3334 E COAST HWY155                      PO BOX 311                               PO BOX 430
GOSHEN KY 40026             CORONA DEL MAR CA 92625                  NORRISTOWN PA 19404-0311                 RICHMOND VA 23218-0430




000918P001-1424A-003        000919P001-1424A-003                     004580P001-1424A-003                     001098P001-1424A-003
REYNALDO TREJO              DAVID TREJO-ORTIZ                        JULIAN MICHAEL TREVINO                   TRI COUNTY HEALTH DEPT
3080 34TH AVE               1540 N GESSNER RD                        10221 CENTRE PK DR                       ENVIRONMENTAL HEALTH
SACRAMENTO CA 95824         HOUSTON TX 77064                         HOUSTON TX 77043                         4201 E 72ND AVE STE D
                                                                                                              COMMERCE CITY CO 80022




000015P001-1424S-003        001966P001-1424A-003                     005347P001-1424A-003                     005348P001-1424A-003
TRIANGLE SIGN AND SVC LLC   TRIANGLE SIGN AND SVC LLC                TRIANGLE SIGN AND SVC LLC                TRIANGLE SIGN AND SVC LLC
STEPHANIE ILLIANO           11 AZAR CT                               MAIL CENTER                              MAIL CENTER
11 AZAR CT                  PO BOX 24186                             REFERENCE ID: 2292211                    REFERENCE ID: 2291861
PO BOX 24186                BALITIMORE MD 21227                      9450 SW GEMINI DR #7790                  9450 SW GEMINI DR #7790
BALITIMORE MD 21227                                                  BEAVERTON OR 97008-7105                  BEAVERTON OR 97008-7105



004581P001-1424A-003        000920P001-1424A-003                     004582P001-1424A-003                     004583P001-1424A-003
AMBER TROCANO               ACADIA TROIANO                           HALEY O TROIANO                          AMY MARIE TROSTLE
17599 WHITNEY RD            15 POWSLAND ST                           15 POWSLAND ST                           510 E NINTH ST
4-123                       PORTLAND ME 04102                        APT 3                                    MINNEAPOLIS KS 67467
STRONGSVILLE OH 44136                                                PORTLAND ME 04102




001967P001-1424A-003        004584P001-1424A-003                     001968P001-1424A-003                     000921P001-1424A-003
TRU FRU LLC                 CYNTHIA M TRUBE                          TRUE COMMERCE INC                        HELEN TRUENORTH
1546 S 4650 W               1316 W CASTLEWOOD AVE                    NW 6199                                  1108 POPLAR LEVEL PLZ
STE 200                     FRIENDSWOOD TX 77546                     PO BOX 1450                              LOUISVILLE KY 40217
SALT LAKE CITY UT 84104                                              MINNEAPOLIS MN 55485-6199
                                    Case 19-11813-CSS             Doc 70   Filed 08/23/19              Page 184 of 203
                                                                  Mishti Holdings LLC, et al.
                                                                        Exhibit Pages

Page # : 178 of 197                                                                                                                   08/22/2019 11:52:38 AM
001969P001-1424A-003                000922P001-1424A-003                       004585P001-1424A-003                      001188P001-1424A-003
TRUESOURCE LLC                      HALEY TRUITT                               DOMINIC TRUJILLO                          AMANDA TRULLINGER
2929 EXPRESSWAY DR NORTH STE 300B   2252 GLENCOE ST                            3312 SE EMERSON ST                        2614 S TAGISH WAY
ISLANDIA NY 11749                   DENVER CO 80207                            TOPEKA KS 66605                           MERIDIAN ID 83642




004587P001-1424A-003                000923P001-1424A-003                       004586P001-1424A-003                      000924P001-1424A-003
AMANDA TRULLINGER                   THAO TRUONG                                MATTHEW TULEY                             DONTREZ TULLOCH
1158 SILVER SPRINGS ST              662 PRICE ST                               1428 NW 27TH ST                           4409 NORTH 88TH ST
MIDDLETON ID 83644                  DALY CITY CA 94014                         OKLAHOMA CITY OK 73106                    MILWAUKEE WI 53225




004588P001-1424A-003                005109P001-1424A-003                       004589P001-1424A-003                      004590P001-1424A-003
RAYNEJAKELL TULLOCH                 TULSA COUNTY ASSESSOR                      MAKAELA JORDAN TUNELL                     LINDSEY TURI
4409 NORTH 88TH ST                  500 SOUTH DENVER AVE W #215                7016 AVENIDA LA COSTA NE                  31821 VIA FAISAN
APT #2                              TULSA OK 74103                             ALBUQUERQUE NM 87109                      TRABUCO CANYON CA 92679
MILWAUKEE WI 53225




004591P001-1424A-003                004592P001-1424A-003                       004593P001-1424A-003                      004594P001-1424A-003
ADRIENNE C TURNAGE                  DANIEL TURNER                              KAMERON TURNER                            LAURA TURNER
3708 IONA AVE                       3430 N 48TH ST                             5504 KEITH DR                             425 S HUBBARDS LN
CINCINNATI OH 45213                 MILWAUKEE WI 53216                         OKLAHOMA CITY OK 73135                    APT 210
                                                                                                                         LOUISVILLE KY 40207




001970P001-1424A-003                004595P001-1424A-003                       001971P001-1424A-003                      001972P001-1424A-003
TVO MALL OWNER LLC                  ARTHUR TWISS                               TY INC                                    TYCO INTEGRATED SECURITY LLC
DEPARTMENT 52701                    11391 CANDLE PK                            ACCOUNTS RECEIVABLE                       PO BOX 371967
PO BOX 67000                        SAN ANTONIO TX 78249                       PO BOX 5934                               PITTSBURGH PA 15250-7967
DETROIT MI 48267-0527                                                          CHICAGO IL 60680




004596P001-1424A-003                000020P001-1424S-003                       001973P001-1424A-003                      005349P001-1424A-003
LAILY TYLER                         TYSON'S CORNER HOLDINGS LLC                TYSON'S CORNER HOLDINGS LLC               TYSONS CORNER HOLDINGS LLC
4740 DOMINICK DR                    RACHEL DOUGLAS                             PO BOX 849554                             BREGMAN HERBERT SCHWARTZ AND GILDAY LLC
MINNETONKA MN 55343                 PO BOX 849554                              LOS ANGELES CA 90084-9554                 CHRISTOPHER B BOWMAN
                                    LOS ANGELES CA 90084-9554                                                            7315 WISCONSIN AVE
                                                                                                                         STE 800 WEST
                                                                                                                         BETHESDA MD 20814


005247P001-1424A-003                005247S001-1424A-003                       001974P001-1424A-003                      001975P001-1424A-003
TYSONS CORNERS HOLDINGS LLC         TYSONS CORNERS HOLDINGS LLC                ULINE                                     ULTIMATE CONFETTI ILLUMINATION FIREWORKS
CENTER MANAGER                      MACERICH                                   ACCOUNTS RECEIVABLE                       1605 CRESCENT CIR STE200
1961 CHAIN BRIDGE RD                401 WILSHIRE BLVD, STE 700                 PO BOX 88741                              CARROLLTON TX 75006
STE 105                             PO BOX 2172                                CHICAGO IL 60680-1741
MCLEAN VA 22102-4501                SANTA MONICA CA 90407
                                 Case 19-11813-CSS                 Doc 70   Filed 08/23/19            Page 185 of 203
                                                                 Mishti Holdings LLC, et al.
                                                                       Exhibit Pages

Page # : 179 of 197                                                                                                                   08/22/2019 11:52:38 AM
000010P001-1424S-003             000114P001-1424A-003                          004597P001-1424A-003                      001976P001-1424A-003
ULTRA-COLOR CORP                 ULTRA-COLOR CORP                              SHAKUR UNDERWOOD                          UNIVERSAL SITE SVC
SUE FAZIO                        658 FEE FEE RD                                5550 W MONROE ST                          760 E CAPITOL AVE
658 FEE FEE RD                   ST. LOUIS MO 63043                            CHICAGO IL 60644                          MILPITAS CA 95035
ST LOUIS MO 63043




000012P001-1424S-003             001977P001-1424A-003                          004598P001-1424A-003                      000007P001-1424A-003
UNLIMITED INNOVATIONS INC        UNLIMITED INNOVATIONS INC                     ANYA UPPAL                                UPPER MERION TOWNSHIP
TERRY BUCHHOLZ                   PO BOX 26                                     309 ASHLEY CT                             BUSINESS TAX OFFICE
PO BOX 26                        PLATTSMOUTH NE 68048                          OAK BROOK IL 60523                        175 W VLY FORGE RD
PLATTSMOUTH NE 68048                                                                                                     KING OF PRUSSIA PA 19406




001978P001-1424A-003             001370P001-1424A-003                          004599P001-1424A-003                      004600P001-1424A-003
UPS                              DAVID UPSHAW                                  DAVID G UPSHAW                            CASSANDRA N UPTON
PO BOX 650690                    532 CHERRY ST APT 2                           532 CHERRY ST APT 2                       521 FINCH ST
DALLAS TX 75265-0690             NORRISTOWN PA 19401                           NORRISTOWN PA 19401                       NORMAN OK 73071




004601P001-1424A-003             004602P001-1424A-003                          000925P001-1424A-003                      004603P001-1424A-003
MARK A URBAN                     JILLIAN MAKENNA URBANE                        VERONICA URENO                            KATHERINE URIBE
10370 WEST PLUM TREE CIR         3401 HARWOOD CT NE                            5106 LINCOLN AVE                          16100 VÍA EL RANCHO
APT 201                          ALBUQUERQUE NM 87110                          LOS ANGELES CA 90042                      DESERT HOT SPRINGS CA 92240
HALES CORNERS WI 53130




004604P001-1424A-003             000926P001-1424A-003                          004608P001-1424A-003                      004609P001-1424A-003
KAELLA J URIOSTE                 TYLER P URQUHART                              JASON URQUILLA                            HANNAH URSO
8501 HILTON AVE NE               3817 SEWARD ST                                14848 LEMAY ST                            1 LA SARA CT
ALBUQUERQUE NM 87111             OMAHA NE 68111                                VAN NUYS CA 91405                         SACRAMENTO CA 95833




004610P001-1424A-003             004611P001-1424A-003                          000059P001-1424S-003                      005124P001-1424A-003
ALYSSA LOURAE URTEAGA            RACHEL URYNIAK                                US ATTORNEY FOR DELAWARE                  US ATTORNEYS OFFICE
5192 HAWKSTONE WAY               1100 WEST CHESTER PIKE                        CHARLES OBERLY ELLEN SLIGHTS              CENTRAL DISTRICT OF CALIFORNIA
SAN JOSE CA 95138                APT F17                                       1007 N ORANGE ST                          NICOLA T HANNA
                                 WEST CHESTER PA 19382                         STE 700                                   312 NORTH SPRING ST
                                                                               WILMINGTON DE 19801                       STE 1200
                                                                                                                         LOS ANGELES CA 90012


005125P001-1424A-003             005125S001-1424A-003                          005125S002-1424A-003                      005126P001-1424A-003
US ATTORNEYS OFFICE              US ATTORNEYS OFFICE                           US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE
EASTERN DISTRICT OF CALIFORNIA   EASTERN DISTRICT OF CALIFORNIA                EASTERN DISTRICT OF CALIFORNIA            NORTHERN DISTRICT OF CALIFORNIA
MCGREGOR W SCOTT                 ROBERT T MATSUI UNITED STATES COURTHOUSE      ROBERT E COYLE UNITED STATES COURTHOUSE   DAVID L ANDERSON
4550 CALIFORNIA AVE              501 I ST STE 10-100                           2500 TULARE ST STE 4401                   450 GOLDEN GATE AVE
STE 640                          SACRAMENTO CA 95814                           FRESNO CA 93721                           11TH FL
BAKERSFIELD CA 93309                                                                                                     SAN FRANCISCO CA 94102
                                          Case 19-11813-CSS                 Doc 70   Filed 08/23/19             Page 186 of 203
                                                                            Mishti Holdings LLC, et al.
                                                                                  Exhibit Pages

Page # : 180 of 197                                                                                                                            08/22/2019 11:52:38 AM
005126S001-1424A-003                      005126S002-1424A-003                           005127P001-1424A-003                     005128P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
NORTHERN DISTRICT OF CALIFORNIA           NORTHERN DISTRICT OF CALIFORNIA                SOUTHERN DISTRICT OF CALIFORNIA          MIDDLE DISTRICT OF GEORGIA
ALEX G TSE                                ALEX G TSE                                     ROBERS S BREWER JR                       CHARLES E PEELER
FEDERAL COURTHOUSE                        HERITAGE BANK BUILDING                         880 FRONT ST                             CB KING UNITED STATES COURTHOUSE
1301 CLAY ST                              150 ALMADEN BLVD STE 900                       ROOM 6293                                201 W BROAD AVE 2ND FL
OAKLAND CA 94612                          SAN JOSE CA 95113                              SAN DIEGO CA 92101-8893                  ALBANY GA 31902-2568


005129P001-1424A-003                      005130P001-1424A-003                           005130S001-1424A-003                     005131P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
NORTHERN DISTRICT OF GEORGIA              SOUTHERN DISTRICT OF GEORGIA                   SOUTHERN DISTRICT OF GEORGIA             DISTRICT OF MARYLAND
BYUNG J PAK                               BOBBY L CHRISTINE                              BOBBY L CHRISTINE                        ROBERT K HUR
RICHARD B RUSSELL FEDERAL BUILDING        22 BARNARD ST                                  600 JAMES BROWN BLVD                     36 S. CHARLES ST 4TH FL
75 TED TURNER DR SW STE 600               STE 300                                        STE 200                                  BALTIMORE MD 21201
ATLANTA GA 30303-3309                     SAVANNAH GA 31401                              AUGUSTA GA 30901


005132P001-1424A-003                      005133P001-1424A-003                           005133S001-1424A-003                     005134P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
DISTRICT OF MASSACHUSETTS                 EASTERN DISTRICT OF MICHIGAN                   EASTERN DISTRICT OF MICHIGAN             WESTERN DISTRICT OF MICHIGAN
ANDREW E LELLING JOHN JOSEPH MOAKLEY      MATTHEW SCHNEIDER                              MATTHEW SCHNEIDER                        ANDREW B BIRGE
UNITED STATES FEDERAL COURTHOUSE          211 W FORT ST                                  210 FEDERAL BUILDING                     315 W ALLEGAN
1 COURTHOUSE WAY STE 9200                 STE 2001                                       600 CHURCH ST                            ROOM 209
BOSTON MA 02210                           DETROIT MI 48226                               FLINT MI 48502                           LANSING MI 48933


005135P001-1424A-003                      005136P001-1424A-003                           005137P001-1424A-003                     005138P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
EASTERN DISTRICT OF MISSOURI              WESTERN DISTRICT OF MISSOURI                   DISTRICT OF NEW MEXICO                   EASTERN DISTRICT OF OKLAHOMA
JEFFREY B JENSEN                          TIMOTHY A GARRISON                             JOHN C ANDERSON                          BRIAN J KUESTER
THOMAS EAGLETON US COURTHOUSE             CHARLES EVANS WHITTAKER COURTHOUSE             200 N CHURCH ST                          520 DENISON AVE
111 S 10TH ST 20TH FL                     400 EAST 9TH ST ROOM 5510                      STE 300                                  MUSKOGEE OK 74401
ST LOUIS MO 63102                         KANSAS CITY MO 64106                           LAS CRUCES NM 88001-3512


005139P001-1424A-003                      005140P001-1424A-003                           005141P001-1424A-003                     005142P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
NORTHERN DISTRICT OF OKLAHOMA             WESTERN DISTRICT OF OKLAHOMA                   DISTRICT OF OREGON                       EASTERN DISTRICT OF TEXAS
R TRENT SHORES                            ROBERT J TROESTER                              BILLY J WILLIAMS                         JOSEPH D BROWN
110 W 7TH ST                              210 WEST PK AVE                                1000 SW THIRD AVE                        350 MAGNOLIA AVE
STE 300                                   STE 400                                        STE 600                                  STE 1500
TULSA OK 74119                            OKLAHOMA CITY OK 73102                         PORTLAND OR 97204                        BEAUMONT TX 77701


005143P001-1424A-003                      005144P001-1424A-003                           005145P001-1424A-003                     005146P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
NORTHERN DISTRICT OF TEXAS                SOUTHERN DISTRICT OF TEXAS                     WESTERN DISTRICT OF TEXAS                DISTRICT OF UTAH
ERIN A NEALY COX                          RYAN K PATRICK                                 JOHN F BASH                              JOHN W HUBER
1100 COMMERCE ST                          1000 LOUISIANA                                 2500 N HWY 118                           111 SOUTH MAIN ST
THIRD FL                                  STE 2300                                       STE 200                                  STE 1800
DALLAS TX 35242-1699                      HOUSTON TX 77002                               ALPINE TX 79830                          SALT LAKE CITY UT 84111-2176


005147P001-1424A-003                      005148P001-1424A-003                           005149P001-1424A-003                     005150P001-1424A-003
US ATTORNEYS OFFICE                       US ATTORNEYS OFFICE                            US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE
EASTERN DISTRICT OF VIRGINIA              WESTERN DISTRICT OF VIRGINIA                   EASTERN DISTRICT OF WASHINGTON           WESTERN DISTRICT OF WASHINGTON
G ZACHARY TERWILLIGER JUSTIN W WILLIAMS   THOMAS T CULLEN                                JOSEPH H HARRINGTON                      BRIAN T MORAN
UNITED STATES ATTORNEYS BUILDING          310 1ST ST SW                                  920 W RIVERSIDE AVE                      700 STEWART ST
2100 JAMIESON AVE                         ROOM 906                                       STE 340                                  STE 5200
ALEXANDRIA VA 22314                       ROANOKE VA 24011                               SPOKANE WA 99201                         SEATTLE WA 98101-1271
                                    Case 19-11813-CSS                     Doc 70   Filed 08/23/19               Page 187 of 203
                                                                          Mishti Holdings LLC, et al.
                                                                                Exhibit Pages

Page # : 181 of 197                                                                                                                               08/22/2019 11:52:38 AM
005151P001-1424A-003                005152P001-1424A-003                               004894P001-1424A-003                           005118P001-1424A-003
US ATTORNEYS OFFICE                 US ATTORNEYS OFFICE                                US DEPT OF LABOR                               US DEPT OF LABOR OCCUPATIONAL SAFETY
EASTERN DISTRICT OF WISCONSIN       WESTERN DISTRICT OF WISCONSIN                      200 CONSTITUTION AVE NW                        AND HEALTH ADMIN OSHA
MATTHEW D KRUEGER                   SCOTT C BLADER                                     WASHINGTON DC 20210                            OFFICE OF CHIEF COUNSEL
517 E WISCONSIN AVE                 222 WEST WASHINGTON AVE                                                                           200 CONSTITUTION AVE NW
STE 530                             STE 700                                                                                           WASHINGTON DC 20210
MILWAUKEE WI 53202                  MADISON WI 53703


004895P001-1424A-003                004896P001-1424A-003                               004897P001-1424A-003                           004898P001-1424A-003
US DEPT OF LABOR OSHA               US DEPT OF LABOR OSHA                              US DEPT OF LABOR OSHA                          US DEPT OF LABOR OSHA
OSHA REGION 1                       OSHA REGION 4                                      OSHA REGION 6                                  OSHA REGION 7
JFK FEDERAL BUILDING                61 FORSYTH ST SW                                   525 GRIFFIN ST STE 602                         TWO PERSHING SQUARE BUILDING
25 NEW SUDBURY ST RM E340           RM 6T50                                            DALLAS TX 75202                                2300 MAIN ST STE 1010
BOSTON MA 02203                     ATLANTA GA 30303                                                                                  KANSAS CITY MO 64108



004899P001-1424A-003                000060P001-1424S-003                               004863P001-1424A-003                           001979P001-1424A-003
US DEPT OF LABOR OSHA               US EPA REG 3, OFFICE OF REG COUNSEL                US EQUAL EMPLOYMENT OPPORTUNITY COMMISSION     US INFOCOMM
OSHA REGION 9                       BANKRUPTCY DEPT                                    OFFICE OF CHIEF COUNSEL                        800 SOUTH MILITARY TRL
SAN FRANCISCO FEDERAL BUILDING      1650 ARCH ST                                       131 M ST NE                                    DEERFIELD BEACH FL 33442
90 7TH ST STE 18100                 PHILADELPHIA PA 19103                              WASHINGTON DC 20507
SAN FRANCISCO CA 94103



001980P001-1424A-003                004612P001-1424A-003                               001981P001-1424A-003                           005040P001-1424A-003
USA SCALES INC                      VERONICA USECHE                                    USPS                                           UTAH ATTORNEY GENERAL
DBA QUALITY SCALES UNLIMITED        209 LANZA AVE APT 1                                170 OFARRELL ST                                SEAN D REYES
5401 BYRON HOT SPRINGS RD           GARFIELD NJ 07026                                  SAN FRANCISCO CA 94102-9993                    UTAH STATE CAPITOL COMPLEX
BYRON CA 94514-1611                                                                                                                   350 NORTH STATE ST STE 230
                                                                                                                                      SALT LAKE CITY UT 84114-2320



001099P001-1424A-003                001100P001-1424A-003                               005061P001-1424A-003                           005009P001-1424A-003
UTAH DEPT OF AGRICULTURE AND FOOD   UTAH DEPT OF COMMERCE                              UTAH DEPT OF COMMERCE DIVISION OF SECURITIES   UTAH DEPT OF ENVIRONMENTAL QUALITY
350 N REDWOOD RD                    160 E 300 S 2ND FL                                 DIVISION OF SECURITIES                         PO BOX 144810
PO BOX 146500                       SALT LAKE UT 84111                                 160 EAST 300 SOUTH 2ND FL                      SALT LAKE CITY UT 84114-4810
SALT LAKE CITY UT 84114                                                                PO BOX 146760
                                                                                       SALT LAKE CITY UT 84111



004900P001-1424A-003                004985P001-1424A-003                               004918P001-1424A-003                           004976P001-1424A-003
UTAH LABOR COMMISSION               UTAH OCCUPATIONAL SAFETY AND                       UTAH STATE TAX COMMISSION                      UTAH TREASURERS OFFICE
COMMISSIONER                        HEALTH ADMINISTRATION UTAH OSHA                    210 NORTH 1950 WEST                            UNCLAIMED PROPERTY DIVISION
160 E 300 S                         PO BOX 146600                                      SALT LAKE CITY UT 84134                        168 N 1950 W
STE 300                             160 EAST 300 SOUTH                                                                                STE 102
SALT LAKE CITY UT 84114             SALT LAKE CITY UT 84114-6650                                                                      SALT LAKE CITY UT 84116



004613P001-1424A-003                000927P001-1424A-003                               004614P001-1424A-003                           004615P001-1424A-003
SHANAURA M VAILLANCOURT             ISAIAH VALDEZ                                      JASON D VALENCIA                               CINTHIA VALENZUELA
1150 NW 79TH ST                     801 KENTUCKY ST SE                                 24682 NYMPHA DR                                11 BROOKSIDE AVE
OKLAHOMA CITY OK 73114              ALBUQUERQUE NM 87108                               MISSION VIEJO CA 92691                         APT 1A
                                                                                                                                      SOMERVILLE NJ 08876
                            Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 188 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 182 of 197                                                                                                         08/22/2019 11:52:38 AM
004616P001-1424A-003        004617P001-1424A-003                     000928P001-1424A-003                      004618P001-1424A-003
NATHANIEL L VALERO          ISAAC M VALLECILLO MATUTE                EMILY G VAN AKEN                          ANGELA VAN KREVELEN
8306 ADAMS RUN RD           5445 LATIGO ST                           1425 ROLLING LINKS DR                     4071 DOUGLAS DR N
LOUISVILLE KY 40228         LAS VEGAS NV 89119                       ALPHARETTA GA 30004                       MINNEAPOLIS MN 55422




004619P001-1424A-003        004620P001-1424A-003                     004621P001-1424A-003                      004622P001-1424A-003
TORREY E VAN NOSTRAND       ABIGAIL R VAN ROY                        JESSIE UMU VANDER                         CLAIRE MARIE VANDESTOUWE
21406 COLWELL ST            963 RETTEW MILL RD                       311 MAIN ST                               1603 BROOKSIDE DR
FARMINGTON HILLS MI 48336   APT #31                                  APT 3                                     HIGHLANDS RANCH CO 80126
                            EPHRATA PA 17522                         BIDDEFORD ME 04005




001982P001-1424A-003        004623P001-1424A-003                     004624P001-1424A-003                      005287P001-1424A-003
VANDOR LLC                  CASSANDRA F VANDUSER                     XIA VANG                                  CHRISTOPHER VARELAS
25888 NETWORK PL            905 LOTUS AVE                            5601 SMETANA RD                           RIVERWOOD CAPITAL PARTNERS
CHICAGO IL 60673            MIDWEST CITY OK 73130                    MINNETONKA MN 55343                       70 WILLOW RD STE 100
                                                                                                               MENLO PARK CA 94025




004625P001-1424A-003        004626P001-1424A-003                     001569P001-1424A-003                      004629P001-1424A-003
BRIAN VARGAS                MATTHEW VASILIEV                         KATHY VASQUEZ                             MARIA T VASQUEZ
7118 LOG VIEW DR            958 111TH AVE NE                         6134 LEAN AVE                             1017 GREEN VLY ST
HOUSTON TX 77040            APT 703                                  SAN JOSE CA 95123                         BENSENVILLE IL 60106
                            BELLEVUE WA 98004




001748P001-1424A-003        000929P001-1424A-003                     004630P001-1424A-003                      004627P001-1424A-003
PEDRO VASQUEZ               VIVIAN EVE VASQUEZ                       MOLLY KITTIWAT VATHANAVARIN               NICOLE M VAUGHAN
1551 OAKDALE AVE            6215 VIA LA CANTERA                      9915 S CLYDE CIR                          300 EAST ST
SAN FRANCISCO CA 94124      APT 469                                  HIGHLANDS RANCH CO 80129                  BOUND BROOK NJ 08805
                            SAN ANTONIO TX 78256




004628P001-1424A-003        004605P001-1424A-003                     004606P001-1424A-003                      004607P001-1424A-003
GWENDOLYN VAUGHN            TANGIE VAUGHN                            SYDNIE A VAUT                             BRENDA M VAZQUEZ
9586 FAIRMONT DR            4558 HARRISON AVE                        1716 INA MAE AVE                          21200 KITTRIDGE ST
FRISCO TX 75035             CINCINNATI OH 45236                      DEL CITY OK 73115                         LOS ANGELES CA 91303




001983P001-1424A-003        000930P001-1424A-003                     004631P001-1424A-003                      004632P001-1424A-003
VECTOR SECURITY             JESSICA VEGA SANCHEZ                     JESSICA G VEGA                            JOSE A VEGA
PO BOX 89462                1821 EAST WILLARD ST                     518 E CHESTNUT AVE                        1415 N MAIN AVE
CLEVELAND OH 44101-6462     PHILADELPHIA PA 19134                    ENID OK 73701                             SAN ANTONIO TX 78212
                             Case 19-11813-CSS               Doc 70    Filed 08/23/19            Page 189 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 183 of 197                                                                                                              08/22/2019 11:52:38 AM
004633P001-1424A-003         004634P001-1424A-003                         004635P001-1424A-003                     004636P001-1424A-003
ALEXIS VELAQUEZ-VEGA         AYANA R VELASQUEZ                            DAVID S VELAZQUEZ                        COURTNEY E VELEK
235 NATHAN LN N              1075 MUNICH ST                               827 GEORGE ST                            27912 MARIPOSA ST
PLYMOUTH MN 55441            SAN FRANCISCO CA 94112                       NORRISTOWN PA 19401                      SANTA CLARITA CA 91355




004637P001-1424A-003         001498P001-1424A-003                         004638P001-1424A-003                     001984P001-1424A-003
STARR VELEZ                  IEVGEN VELYCHKO                              JACKSON WALTER VENABLE                   VENCHI
5715 WEST WINDSOR AVE        90 VALLEY ST                                 9619 LAMAR AVE                           VIA VENCHI 1
CHICAGO IL 60630             DALY CITY CA 94014                           OVERLAND PARK KS 66207                   12040 CASTELLETTO STURA CUNEO
                                                                                                                   PIEMONTE
                                                                                                                   ITALY



001985P001-1424A-003         001986P001-1424A-003                         005360P001-1424A-003                     004639P001-1424A-003
VEND LEASE CO INC            VENTURA COUNTY ENVIRONMENTAL HEALTH DIV      VENTURA COUNTY TAX ASSESSOR              LAURIE Q VERARDO
8100 SANDPIPER CIR STE 300   800 S VICTORIA AVE                           800 SOUTH VICTORIA AVE                   32 SEAVIEW AVE
BALTIMORE MD 21236           VENTURA CA 93009                             VENTURA CA 93009-1270                    OLD ORCHARD BEACH ME 04064




004640P001-1424A-003         004641P001-1424A-003                         004642P001-1424A-003                     004643P001-1424A-003
JYOTI VERMA                  OLYVIA VERNE                                 EMERSON VERVAIR                          OLIVIA K VESEY
5837 ALBIN TER               4662 S FRASER CIR                            3890 IDAHO CIR NORTH                     2393 132ND CT
BERKELEY IL 60163            AURORA CO 80015                              CRYSTAL MN 55427                         VAN METER IA 50261




001987P001-1424A-003         000006P001-1424S-003                         001988P001-1424A-003                     001989P001-1424A-003
VFP FIRE SYSTEMS             VH CREATIONS INC                             VH CREATIONS INC                         VIBES MEDIA LLC
PO BOX 74008409              VIVIAN HAMUI                                 1753 EAST 5TH ST                         ACCOUNTS PAYABLE
CHICAGO IL 60674-8409        1753 EAST 5TH ST                             BROOKLYN NY 11223                        300 W ADAMS ST 7TH FL
                             BROOKLYN NY 11223                                                                     CHICAGO IL 60606




004644P001-1424A-003         004645P001-1424A-003                         004646P001-1424A-003                     004647P001-1424A-003
KIMBERLY VICE                ANDREA T VICTOR                              CAPRICE VIEHOUSER                        DESIREE J VIGILANTE
5523 OAK GLEN RD             3312 ARCHGATE CT                             2121 E ARROWHEAD DR                      37 OAKRIDGE AVE
EDINA MN 55439               MILTON GA 30004                              OLATHE KS 66062                          NUTLEY NJ 07110




004648P001-1424A-003         001990P001-1424A-003                         004649P001-1424A-003                     004650P001-1424A-003
BRYAN VILLA                  VILLAGE OF ROSEMONT                          DEMI VILLAREAL                           ANGELICA VILLARREAL
225 W WEDDELL DR             HEALTH AND LICENSE DEPT                      8425 AHERN DR                            320 WEST MAPLE ST #4
SUNNYVALE CA 94089           9501 DEVON AVE 2ND FL                        APT 101                                  GLENDALE CA 91204
                             ROSEMONT IL 60018                            SAN ANTONIO TX 78216
                                                Case 19-11813-CSS                 Doc 70   Filed 08/23/19            Page 190 of 203
                                                                                 Mishti Holdings LLC, et al.
                                                                                       Exhibit Pages

Page # : 184 of 197                                                                                                                                        08/22/2019 11:52:38 AM
000931P001-1424A-003                            000932P001-1424A-003                          000933P001-1424A-003                           001992P001-1424A-003
HAILEY SAVANNAH VILLEGAS                        EMILY ANNE VILLESCAS                          JACOB MICHAEL VILNIT                           VINTAGE FOOD CORP
2827 N VAN BUREN ST                             3233 RUNNING DEER CIR                         1604 SECRETARIAT DR                            849 NEWARK TPKE
ARLINGTON VA 22213                              LOUISVILLE KY 40241                           ANNAPOLIS MD 21409                             KEARNY NJ 07032




000934P001-1424A-003                            004651P001-1424A-003                          005041P001-1424A-003                           005027P001-1424A-003
KATELYN VIRAY                                   VIRGINIA G VIRGEN                             VIRGINIA ATTORNEY GENERAL                      VIRGINIA DEPT OF AGRICULTURE
7058 16TH AVE SW                                66030 6TH ST                                  MARK R HERRING                                 AND CONSUMER SVC
SEATTLE WA 98106                                DESERT HOT SPRINGS CA 92240                   202 NORTH NINTH ST                             DIVISION OF CONSUMER PROTECTION
                                                                                              RICHMOND VA 23219                              102 GOVERNOR ST
                                                                                                                                             RICHMOND VA 23219



001101P001-1424A-003                            005010P001-1424A-003                          004901P001-1424A-003                           004919P001-1424A-003
VIRGINIA DEPT OF AGRICULTURE AND CONSUMER SVC   VIRGINIA DEPT OF ENVIRONMENTAL QUALITY        VIRGINIA DEPT OF LABOR AND INDUSTRY            VIRGINIA DEPT OF TAXATION
PO BOX 430                                      629 EAST MAIN ST                              COMMISSIONER                                   OFFICE OF CUSTOMER SVC
RICHMOND VA 23218-0430                          PO BOX 1105                                   13 SOUTH THIRTEENTH ST                         PO BOX 1115
                                                RICHMOND VA 23218                             RICHMOND VA 23219                              RICHMOND VA 23218-1115




004977P001-1424A-003                            001155P001-1424A-003                          004986P001-1424A-003                           005062P001-1424A-003
VIRGINIA DEPT OF TREASURY                       VIRGINIA EMPLOYMENT COMMISSION                VIRGINIA OCCUPATIONAL SAFETY AND HEALTH VOSH   VIRGINIA STATE CORP COMMISSION
UNCLAIMED PROPERTY DIVISION                     PO BOX 27592                                  HEADQUARTERS MAIN STREET CENTRE                DIVISION OF SECURITIES AND RETAIL FRANCHISING
101 NORTH 14TH ST                               RICHMOND VA 23261-7592                        600 EAST MAIN ST STE 207                       ADMINISTRATION
RICHMOND VA 23219                                                                             RICHMOND VA 23219                              PO BOX 1197
                                                                                                                                             RICHMOND VA 23218



004652P001-1424A-003                            001273P001-1424A-003                          004653P001-1424A-003                           001994P001-1424A-003
ERIC PM VISALLI                                 BRENDA DI VITALE                              GUNNAR NEIL VITTRUP                            VIVI'S LIFE LLC DBA PARTAKE FOODS
1725 NW 175TH ST                                24335 JENNIFER PL                             3415 CATALINA RD                               PO BOX 1108
EDMOND OK 73012                                 NEWHALL CA 91321                              BOISE ID 83705                                 HOBOKEN NJ 07030




001993P001-1424A-003                            000935P001-1424A-003                          000939P001-1424A-003                           000936P001-1424A-003
VIVIO TECHNOLOGIES                              ANTHONY VIVIO                                 NICOLE ANN VLADIMIROV                          MAKENZIE S VLIEK
PO BOX 345                                      4455 COLBATH AVE                              60 ARROWHEAD CIR                               502 GETTYSBURG PL
WALLA WALLA WA 99362                            APARTMENT #106                                ASHLAND MA 01721                               ATLANTA GA 30350
                                                SHERMAN OAKS CA 91423




004654P001-1424A-003                            004655P001-1424A-003                          004656P001-1424A-003                           004657P001-1424A-003
JULIE H VO                                      KORI VOCKE                                    MATTHEW J VOLTZ                                GARRY VONGKOTH
402 OLDE COLONY COVE                            115 SOCIETY ST                                21720 REDWOOD CANYON PL                        3909 S 6325 W
LOUISVILLE KY 40214                             ALPHARETTA GA 30022                           SANGUS CA 91390                                WEST VALLEY CITY UT 84128
                             Case 19-11813-CSS          Doc 70   Filed 08/23/19             Page 191 of 203
                                                        Mishti Holdings LLC, et al.
                                                              Exhibit Pages

Page # : 185 of 197                                                                                                         08/22/2019 11:52:38 AM
000029P001-1424S-003         001995P001-1424A-003                    004658P001-1424A-003                     001996P001-1424A-003
VOSGES HAUT CHOCOLAT LLC     VOSGES HAUT CHOCOLAT LLC                ISABELLA M VOTOLATO                      VOYAGEMARCHE INC
GABRIELA BECERRA             DRAWER # 2373                           705 CASPERS ST                           200 CRANDON BLVD STE 206
DRAWER # 2373                PO BOX 5935                             EDMONDS WA 98020                         KEY BISCAYNE FL 33149
PO BOX 5935                  TROY MI 48007-5935
TROY MI 48007-5935



005328P001-1424A-003         001997P001-1424A-003                    004659P001-1424A-003                     001998P001-1424A-003
VTEN INVESTMENTS, LLC        W SVC GROUP LLC                         CIAREN E WADE                            WAFFLESHOT LLC
PO BOX 42333                 500 WHEELER RD                          2343 STRATFORD CT                        752 N LAUREL AVE
RICHMOND VA 23242-2333       HAUPPAUGE NY 11788                      LITTLETON CO 80126                       LOS ANGELES CA 90046




004660P001-1424A-003         004661P001-1424A-003                    000937P001-1424A-003                     004662P001-1424A-003
BRITTANY M WAGER             ELIZABETH WAGNON                        CARTER D WAGSTAFF                        RYUN D WAHLGREN
1182 CLAIRE RD               300 PERKINS DR                          1701 SPRING LN                           15715 FOXGATE CT
CROWNSVILLE MD 21032         ARGYLE TX 76226                         HOLLADAY UT 84117                        HOUSTON TX 77079




004663P001-1424A-003         000938P001-1424A-003                    004664P001-1424A-003                     004665P001-1424A-003
JAHMEAR WAKEEL               KATRINA L WAKEFIELD                     ANNA G WAKEN                             JACK R WALDMAN
1189 YELLOWSTONE RD          4513 UPLAND CIR DR                      11904 GWENDOLYN LN                       260 GREEN HEATH PL
CLEVELAND HEIGHTS OH 44121   CONROE TX 77303                         OKLAHOMA CITY OK 73131                   THOUSAND OAKS CA 91361




004666P001-1424A-003         004667P001-1424A-003                    004668P001-1424A-003                     004669P001-1424A-003
KATHLEEN WALIGORE            CARI A WALKER                           CATHERINE T WALKER                       GINA E WALKER
819 PESCADERO DR             414 KENBURY RD                          26762 W 100TH PL                         10318 SAGEGREEN DR
SAN JOSE CA 95123            BRANCHBURG NJ 08876                     OLATHE KS 66061                          HOUSTON TX 77089




004670P001-1424A-003         004671P001-1424A-003                    004672P001-1424A-003                     004673P001-1424A-003
KENNET WALKER                MICKEY WALKER                           REJA T WALKER                            ROCKWELL AARON WALKER
8017 W HAMPTON AVE           7026 JAY ST                             2323 N WOODLAWN ST                       906 WINSTEAD ST
APT 1                        ARVADA CO 80003                         WICHITA KS 67220                         GREAT FALLS VA 22066
MILWAUKEE WI 53218




004674P001-1424A-003         000940P001-1424A-003                    000941P001-1424A-003                     000942P001-1424A-003
RODERICK L WALKER            VIVIAN WALKER                           HAYDEN D WALKER-ANDREWS                  KRISTIN A WALL
6435 E 32ND CT N             68220 PERLITA RD                        3811 NE 7TH AVE                          11970 MIRROR LAKE LN
WICHITA KS 67211             CATHEDRAL CITY CA 92234                 PORTLAND OR 97212                        BRISTOW VA 20136
                           Case 19-11813-CSS             Doc 70   Filed 08/23/19             Page 192 of 203
                                                         Mishti Holdings LLC, et al.
                                                               Exhibit Pages

Page # : 186 of 197                                                                                                         08/22/2019 11:52:38 AM
004675P001-1424A-003       004676P001-1424A-003                       004677P001-1424A-003                     001840P001-1424A-003
DANIELLE N WALLACE         KIA N WALLACE                              KYLE WALLACE                             SHAWN WALLACH
8603 SAPIENZA DR           415 140TH AVE SE                           15855 GILCHRIST ST                       10834 W ANNAFAYE ST
FORT WASHINGTON MD 20744   BELLEVUE WA 98005                          DETROIT MI 48227                         STAR ID 83669




004678P001-1424A-003       004679P001-1424A-003                       000943P001-1424A-003                     004680P001-1424A-003
SHAWN H WALLACH            CHRISTOPHER WALSBURGER                     LEE WALSH                                SUZANNA D WALTER
10834 W ANNAFAYE ST        45 PHILLIP BATES DR                        846 CHOPMIST HILL RD                     889 MOWRY AVE
STAR ID 83669              EKRON KY 40117                             SCITUATE RI 02857                        APT # 176
                                                                                                               FREMONT CA 94536




004681P001-1424A-003       000944P001-1424A-003                       000945P001-1424A-003                     004682P001-1424A-003
BRIANA M WALTERS           BRIANA WALTON                              MERCEDES D WALTON                        MADISON WAMBSGANSS
664 IRVINGTON AVE APT 8    4450 RIVANNA RIVER WAY                     9790 LOBLOLLY LN                         2800 SW VILLA W DR
MAPLEWOOD NJ 07040         PMB #4580                                  ROSWELL GA 30075                         APT # 15
                           FAIRFAX VA 22030                                                                    TOPEKA KS 66614




001668P001-1424A-003       004683P001-1424A-003                       004684P001-1424A-003                     000946P001-1424A-003
MITCHELL WANDER            MITCHELL V WANDER                          NATHALIE A WANE                          ALENA A WANG
16310 ROBIE LN             16310 ROBIE LN                             5266 POOKS HILL RD                       15 SHANEWOOD CT
LOS GATOS CA 95032         LOS GATOS CA 95032                         BETHESDA MD 20814                        THE WOODLANDS TX 77382




004685P001-1424A-003       004686P001-1424A-003                       004687P001-1424A-003                     005272P001-1424A-003
JOHNNY MIN WANG            YAFEI WANG                                 EMILY J WANKE                            ADAM CHRISTIAN WARD
1051 MEADOW GROVE DR       255 BROADWAY                               1209 W HEFNER RD # 456                   1545 E MENDOCINO ST
HOUSE SPRINGS MO 63051     #101                                       OKLAHOMA CITY OK 73114                   ALTADENA CA 91001
                           SAN FRANCISCO CA 94111




000947P001-1424A-003       004688P001-1424A-003                       000948P001-1424A-003                     004689P001-1424A-003
GARRETT N WARD             GIGI C WARD                                MELANIE A WARF                           SUSAN K WARNES
626 WEST SOUTH ST          292 LONGRIDGE RD                           3200 BENTLEY DR                          478 HILL RD
SALINA KS 67401            LOS GATOS CA 95032                         RESCUE CA 95672                          HONEY BROOK PA 19344




004690P001-1424A-003       005042P001-1424A-003                       005362P001-1424A-003                     005110P001-1424A-003
NICOLE E WARREN            WASHINGTON ATTORNEY GENERAL                WASHINGTON COUNTY                        WASHINGTON COUNTY A AND T
208 FRETZ AVE              BOB FERGUSON                               A AND T PERSONAL PROPERTY SECTION        PERSONAL PROPERTY SECTION
EDMOND OK 73003            1125 WASHINGTON ST SE                      155 NORTH FIRST AVE                      14949 62ND ST N
                           PO BOX 40100                               STE 230 MS8A                             STILLWATER MN 55082
                           OLYMPIA WA 98504-0100                      HILLSBORO OR 97124
                                             Case 19-11813-CSS                  Doc 70   Filed 08/23/19             Page 193 of 203
                                                                                Mishti Holdings LLC, et al.
                                                                                      Exhibit Pages

Page # : 187 of 197                                                                                                                                 08/22/2019 11:52:38 AM
005063P001-1424A-003                         004902P001-1424A-003                            004978P001-1424A-003                      005172P001-1424A-003
WASHINGTON DEPT OF FINANCIAL INSTITUTIONS    WASHINGTON DEPT OF LABOR AND INDUSTRIES         WASHINGTON DEPT OF REVENUE                WASHINGTON FEDERAL
SECURITIES DIVISION                          DIRECTOR                                        UNCLAIMED PROPERTY SECTION                LEGAL DEPT
PO BOX 41200                                 PO BOX 44000                                    PO BOX 34053                              425 PIKE ST
OLYMPIA WA 98504-1200                        OLYMPIA WA 98504-4000                           SEATTLE WA 98124-1053                     SEATTLE WA 98101




000024P001-1424S-003                         001999P001-1424A-003                            005028P001-1424A-003                      005011P001-1424A-003
WASHINGTON SQUARE                            WASHINGTON SQUARE                               WASHINGTON STATE ATTORNEY GENERAL         WASHINGTON STATE DEPT OF ECOLOGY
RACHEL DOUGLAS                               PPR WASHINGTON SQUARE LLC                       CONSUMER PROTECTION DIVISION              PO BOX 47600
PPR WASHINGTON SQUARE LLC                    PO BOX 849471                                   1125 WASHINGTON ST SE                     OLYMPIA WA 98504-7600
PO BOX 849471                                LOS ANGELES CA 90084-9471                       OLYMPIA WA 98501-0100
LOS ANGELES CA 90084-9471



005012P001-1424A-003                         004920P001-1424A-003                            005013P001-1424A-003                      000949P001-1424A-003
WASHINGTON STATE DEPT OF NATURAL RESOURCES   WASHINGTON STATE DEPT OF REVENUE                WASHINGTON STATE DEPT OF TRANSPORTATION   JORDAN BRENA WASHINGTON
PO BOX 47000                                 PO BOX 47464                                    TRANSPORTATION BUILDING                   3502 MAYFIELD OAKS LN
1111 WASHINGTON ST SE                        OLYMPIA WA 98504-7476                           310 MAPLE PK AVE SE                       HOUSTON TX 77088
OLYMPIA WA 98504-7000                                                                        PO BOX 47300
                                                                                             OLYMPIA WA 98504-7300



004691P001-1424A-003                         004692P001-1424A-003                            000006P002-1424A-003                      000005P001-1424A-003
LEONESHA WASHINGTON                          VICTORIA WASIK                                  WASTE MANAGEMENT OF TEXAS INC             WATER ONE
2222 VICKERS DR                              228 ALCALDE MORENO ST                           HOUSTON METRO                             WATER DISTRICT NO 1 OF JOHNSON COUNTY
BATON ROUGE LA 70815                         SAN ANTONIO TX 78232                            PO BOX 660345                             PO BOX 808007
                                                                                             DALLAS TX 75266-0345                      KANSAS CITY MO 64180-8007




002000P001-1424A-003                         004693P001-1424A-003                            004694P001-1424A-003                      000950P001-1424A-003
WATERMELON ROAD                              CHRISTINE WATKINS                               GARRETT D WATSON                          JOSHUA WATSON
41 W 82ND ST 1C                              2403 W CRESTWOOD                                606 S LIME ST                             2525 L ST APT 310
NEW YORK NY 10024                            OZARK MO 65721                                  LANCASTER PA 17602                        SACRAMENTO CA 95816




000951P001-1424A-003                         004695P001-1424A-003                            004696P001-1424A-003                      004697P001-1424A-003
JASON T WATTANARUNGSIKAJORN                  STEPHANIE MARIE WATTERSON                       CHANTEL WATTS                             JORDYN L WAUGHTEL
9454 RIDGEVIEW DR                            12505 SW NORTH DAKOTA ST                        3233 MANGUM RD                            3225 RANDY RD
COLUMBIA MD 21046                            APT 1604                                        APT 298                                   LANCASTER PA 17601
                                             TIGARD OR 97223                                 HOUSTON TX 77092




001102P001-1424A-003                         001156P001-1424A-003                            002001P001-1424A-003                      005248P001-1424A-003
WAUWATOSA HEALTH DEPT                        WAYNE A ROBEY CLERK OF CIRCUIT COURT            WEA SOUTHCENTER LLC                       WEA SOUTHCENTER LLC
7725 W NORTH AVE                             9250 BENDIX RD                                  PO BOX 56923                              2049 CENTURY PK EAST
WAUWATOSA WI 53213                           COLUMBIA MD 21045                               LOS ANGELES CA 90074-6923                 41ST FL
                                                                                                                                       LOS ANGELES CA 90049
                            Case 19-11813-CSS               Doc 70   Filed 08/23/19             Page 194 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 188 of 197                                                                                                             08/22/2019 11:52:38 AM
004698P001-1424A-003        004699P001-1424A-003                         004700P001-1424A-003                     004701P001-1424A-003
GABRIEL WEAVER              KAYLA M WEAVER                               APRIL E WEBB                             JELICIA WEBB
465 MAIN ST                 6138 CLEVELAND AVE                           10618 MYERS WAY S                        5440 WILLOW CLIFF RD
COLUMBIA PA 17512           KANSAS CITY KS 66104                         SEATTLE WA 98168                         WARR ACRES OK 73122




004702P001-1424A-003        004703P001-1424A-003                         004704P001-1424A-003                     004705P001-1424A-003
TYLER S WEBB                WILLIAM A WEBB                               CHLOE WEBER                              EMILY JANE WEBER
8760 E 103RD ST             7409 BETHANE ST                              11 BRADY RD                              2020 GRANT AVE S
TULSA OK 74133              FALLS CAERCH VA 22083                        WARREN NJ 07059                          M304
                                                                                                                  RENTON WA 98055




000952P001-1424A-003        002002P001-1424A-003                         001103P001-1424A-003                     001104P001-1424A-003
JOE L WEBSTER               WEDDERSPOON ORGANIC LLC                      WEIGHTS AND MEASURES BUREAU IOWA         WEIGHTS AND MEASURES FUND
4134 SOUTHWEST 6TH AVE      17 LEE BLVD                                  2230 SOUTH ANKENY BLVD                   PO BOX 490
APT 301                     MALVERN PA 19355                             ANKENY IA 50023-9093                     AVENEL NJ 07001
TOPEKA KS 66606




004706P001-1424A-003        004707P001-1424A-003                         004708P001-1424A-003                     004709P001-1424A-003
JANET S WEINER              SETH WEINSTEIN                               JEREMY C WELCH                           HANNAH A WELLMAN
4461 HABERSHAM N            1621 BANK ST                                 2329 HEATHERFIELD LN                     11655 SW TEAL BLVD
RICHMOND HEIGHTS OH 44143   APT 216                                      NORMAN OK 73071                          APT D
                            BALTIMORE MD 21231                                                                    BEAVERTON OR 97007




005156P001-1424A-003        002003P001-1424A-003                         004710P001-1424A-003                     004711P001-1424A-003
WELLS FARGO                 WELLS FARGO EQUIPMENT FINANCE                DONNA WELLS                              SUZANNE L WELLS
CORPORATE HEADQUARTERS      PO BOX 7777                                  526 ROADS END                            5878 INDIAN CREST CIR
LEGAL DEPT                  SAN FRANCISCO CA 94120-7777                  PITTSBORO NC 27312                       WESTLAKE VILLAGE CA 91362
420 MONTGOMERY ST
SAN FRANCISCO CA 94163



004714P001-1424A-003        001105P001-1424A-003                         002005P001-1424A-003                     004712P001-1424A-003
GUNNER J WENDEL             WENDY MAGNUS POTTAWATOMIE CO TREASURER       WENNER MEDIA                             JENNIFER WENTURA
19885 HUNTERS BLUFF TRL     WENDY MAGNUS                                 1290 AVENUE OF THE AMERICAS              24100 HOOPER BLVD
NEWALLA OK 74857            325 N BROADWAY STE 203                       NEW YORK NY 10104                        SOUTHFIELD MI 48033
                            SHAWNEE OK 74801




004713P001-1424A-003        004715P001-1424A-003                         005249P001-1424A-003                     002006P001-1424A-003
SKYLAR WENZL                MCKENZIE B WERTS                             WEST COUNTY CENTER CMBS, LLC             WEST COUNTY MALL CMBS LLC
3846 N 65TH AVE             126 MOUNTAIN AVE                             CBL AND ASSOCIATES MANAGEMENT INC        P O BOX 746395
OMAHA NE 68104              SOMERVILLE NJ 08876                          CBL CTR STE 500                          ATLANTA GA 30374-6395
                                                                         2030 HAMILTON PL BLVD
                                                                         CHATTANOOGA TN 37421-6000
                                  Case 19-11813-CSS                Doc 70   Filed 08/23/19              Page 195 of 203
                                                                   Mishti Holdings LLC, et al.
                                                                         Exhibit Pages

Page # : 189 of 197                                                                                                                     08/22/2019 11:52:39 AM
002007P001-1424A-003              005250P001-1424A-003                          005375P001-1424A-003                      004716P001-1424A-003
WEST RIDGE MALL LLC               WEST RIDGE MALL LLC                           WEST RIDGE MALL LLC                       CHRISTOPHER WEST
WESTRIDGE MALL LLC                MALL MANAGER                                  1801 SOUTHWEST WANAMAKER RD G12           3540 EMMA CT
32824 COLLECTION CTR DR           1801 SW WANAMAKER RD                          TOPEKA KS 66604-3817                      YUBA CITY CA 95993
CHICAGO IL 60693-0328             TOPEKA KS 66604




004717P001-1424A-003              004718P001-1424A-003                          004719P001-1424A-003                      004720P001-1424A-003
NICOLE WEST                       SHEREIKA K WEST                               EIAN D WESTALL                            NADJA F WESTBROOK
3416 PICKARD AVE NORTHEAST        7500 MEADOWLANDS DR APT 503                   5028 KAYBROOK DR                          1608 ROSE ST
ALBUQUERQUE NM 87110              DES MOINES IA 50320                           WINSTON-SALEM NC 27105                    IRVING TX 75061




002008P001-1424A-003              002009P001-1424A-003                          004721P001-1424A-003                      004722P001-1424A-003
WESTERN CARRIERS INC              WESTERN PARTITIONS INC                        ABIGAIL WESTFALL                          KENDRA WESTFALL
PO BOX 925                        26055 SW CANYON CREEK RD                      615 FRIENDLY RD                           12826 DORADO DR SE APT2
WORCESTER MA 01613                WILSONVILLE OR 97070                          MIDWEST CITY OK 73130                     ALBUQUERQUE NM 87123




005251P001-1424A-003              005252P001-1424A-003                          005252S001-1424A-003                      005253P001-1424A-003
WESTFIELD                         WESTFIELD PROPERTY MANAGEMENT LLC             WESTFIELD PROPERTY MANAGEMENT LLC         WESTFIELD TOPANGA OWNER LLC
LEGAL DEPT                        2049 CENTURY PK EAST                          OAKRIDE MALL LLC                          2049 CENTURY PK EAST
2049 CENTURY PK EAST              41ST FL                                       PO BOX 55714                              41ST FL
41ST FL                           LOS ANGELES CA 90049                          LOS ANGELES CA 90074-5714                 LOS ANGELES CA 90067
LOS ANGELES CA 90049



005253S001-1424A-003              002010P001-1424A-003                          002011P001-1424A-003                      005254P001-1424A-003
WESTFIELD TOPANGA OWNER LLC       WESTFIELD TOPANGA OWNER LP                    WESTLAKE CENTER LLC                       WESTLAKE CENTER LLC
WESTFIELD TOPANGA                 PO BOX 54734                                  SDS-12-2735                               WESTLAKE CENTER
GENERAL MANAGER                   LOS ANGELES CA 90074-4734                     PO BOX 86                                 LAW LEASE ADMINISTRATION DEPT
6600 TOPANGA CANYON BLVD                                                        MINNEAPOLIS MN 55486-2735                 110 NORTH WACKER DR
STE 1 M                                                                                                                   CHICAGO IL 60606
CANOGA PARK CA 91303


005254S001-1424A-003              005255P001-1424A-003                          005255S001-1424A-003                      005350P001-1424A-003
WESTLAKE CENTER LLC               WESTLAND GARDEN STATE PLAZA LP                WESTLAND GARDEN STATE PLAZA LP            WESTLAND GARDEN STATE PLAZA LP
GENERAL MANAGER                   2049 CENTURY PK EAST                          LEGAL DEPT                                LECIAIRRYAN PLLC
400 PINE ST                       41ST FL                                       PO BOX 56816                              KARLEY K KAMARIS
SEATTLE WA 98101                  LOS ANGELES CA 90049                          LOS ANGELES CA 90074-6816                 1037 RAYMOND BLVD SIXTEE NTH FL
                                                                                                                          NEWARK NJ 07102



005351P001-1424A-003              005256P001-1424A-003                          005256S001-1424A-003                      002012P001-1424A-003
WESTLAND GARDEN STATE PLAZA LP    WESTROADS MALL                                WESTROADS MALL                            WESTROADS MALL LLC
LECIAIRRYAN PLLC                  WESTROADS MALL LLC                            GENERAL MANAGER                           SDS-12-1531
ROBERT J BRENER                   LAW LEASE ADMINISTRATION DEPT                 1000 CALIFORNIA ST                        PO BOX 86
1037 RAYMOND BLVD SIXTEE NTH FL   110 NORTH WACKER DR                           STE 1221                                  MINNEAPOLIS MN 55486-1531
NEWARK NJ 07102                   CHICAGO IL 60606                              OMAHA NE 68114
                           Case 19-11813-CSS              Doc 70   Filed 08/23/19             Page 196 of 203
                                                          Mishti Holdings LLC, et al.
                                                                Exhibit Pages

Page # : 190 of 197                                                                                                          08/22/2019 11:52:39 AM
005376P001-1424A-003       004723P001-1424A-003                        004724P001-1424A-003                     004725P001-1424A-003
WESTROADS MALL LLC         ISABELLA M WHALEY                           ANDREA WHEELER                           DESTANY WHIDBEE
10000 CALIFORNIA ST 2414   7521 W 96TH ST                              14157 F DR                               525 N 20TH ST
OMAHA NE 68114             OVERLAND PARK KS 66212                      PLYMOUTH MI 48170                        #113
                                                                                                                MILWAUKEE WI 53233




004726P001-1424A-003       004727P001-1424A-003                        004728P001-1424A-003                     004729P001-1424A-003
REAGAN WHITCHER            ALYSSA M WHITE HAZEL                        ABIGAIL J WHITE                          AMANDA B WHITE
628 CACTUS DR              20206 13TH DR SE                            9245 BROCKHAM WAY                        7677 GREENBACK LN
CONROE TX 77385            BOTHELL WA 98012                            ALPHARETTA GA 30022                      CITRUS HEIGHTS CA 95610




004730P001-1424A-003       004731P001-1424A-003                        004733P001-1424A-003                     004734P001-1424A-003
ANGEL C WHITE              BENJAMIN DAVID WHITE                        CARLA AMANDA WHITE                       IVETTE L WHITE
8007 WILLIAMSGATE CIR      224 WINDMONT DR NE                          8723 CONTEE RD                           3323 E GRANDVIEW AVE
CRESTWOOD KY 40014         BROOKHAVEN GA 30329                         APT 304                                  TACOMA WA 98404
                                                                       LAUREL MD 20708




004735P001-1424A-003       004736P001-1424A-003                        004737P001-1424A-003                     004738P001-1424A-003
KAITLYN E WHITE            LARA E WHITE                                RAYNNA K WHITE                           STARR L WHITE
15015 MAPLE DR             3299 WEST AVONDALE DR                       14302 VINDALE DR                         8967 RIO LINDA BLVD
URBANDALE IA 50323         APT 10014                                   HOUSTON TX 77044                         ELVERTA CA 95626
                           DENVER CO 80204




004739P001-1424A-003       004740P001-1424A-003                        000069P002-1424S-003                     000068P001-1424S-003
TAYLOR WHITE               OLIVIA P WHITED                             WHITEFORD, TAYLOR & PRESTON LLC          WHITEFORD, TAYLOR & PRESTON, LLP
3929 N OTTAWA AVE          3438 RUSSELL BLVD                           STEPHEN B. GERALD; RICHARD W. RILEY      KEVIN G. HROBLAK
CHICAGO IL 60634           APT# 601                                    THE RENAISSANCE CENTRE                   SEVEN SAINT PAUL ST STE 1500
                           ST. LOUIS MO 63104                          405 NORTH KING ST STE 500                BALTIMORE MD 21202
                                                                       WILMINGTON DE 19801



000004P001-1424A-003       000003P001-1424A-003                        004741P001-1424A-003                     004742P001-1424A-003
WHITEHALL TOWNSHIP         WHITEHALL TOWNSHIP AUTHORITY                COURTNEY WHITEMORE                       ALEXIS T WHITFIELD
BUSINESS PRIVILEGE TAX     1901 SCHADT AVE                             2417 N CRAMER ST                         1463 EDEN AVE
3221 MACARTHUR RD          WHITEHALL PA 18052-3728                     MILWAUKEE WI 53211                       APT 1
WHITEHALL PA 18052                                                                                              SAN JOSE CA 95117




004743P001-1424A-003       004744P001-1424A-003                        004745P001-1424A-003                     004746P001-1424A-003
KATIE B WHITFIELD          LAUREN J WHITMORE                           SAMANTHA C WHITMORE                      ALICIA WHITTED
2520 PADDOCK LN            142 VÍA SANTA MARIA                         5 E 4TH ST                               7600 MONTGOMERY BLVD NE
LOUISVILLE KY 40216        LOS GATOS CA 95030                          APT 3                                    ALBUQUERQUE NM 87109
                                                                       MEDIA PA 19063
                             Case 19-11813-CSS         Doc 70   Filed 08/23/19              Page 197 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 191 of 197                                                                                                        08/22/2019 11:52:39 AM
000953P001-1424A-003         004747P001-1424A-003                   004748P001-1424A-003                      004749P001-1424A-003
SHELBY WHITTIER              AMY M WICKENKAMP                       DORLEEN F WIDMAYER                        SOPHIE CLAIRE WIDNER
41 GRANITE RIDGE RD          9101 LINCOLN AVE                       210 RYERSON RD                            1326 WOODGATE DR
WINDHAM ME 04062             CLIVE IA 50325                         LINCOLN PARK NJ 07035                     KIRKWOOD MO 63122




004750P001-1424A-003         004751P001-1424A-003                   004752P001-1424A-003                      004754P001-1424A-003
KATRINA A WIEDERHOLT         CRYSTAL WIESE                          JAELUN M WIGGINS                          YUMARICK O'HARA WILBOURN
6695 SW ROLLINGWOOD DR       2921 CLARKSON AVE                      1400 E CORNWALLIS RD                      4220 W GLADYS AVE
BEAVERTON OR 97008           OMAHA NE 68105                         DURHAM NC 27713                           CHICAGO IL 60624




004753P001-1424A-003         004755P001-1424A-003                   000002P002-1424A-003                      000954P001-1424A-003
TOIYA L WILCOX               KIMBERLY WILCZYNSKI                    WILINE NETWORKS INC                       NICHOLAS JAMES WILKE
1704 COVENTRY RD             128 LIBERTY AVE                        DEPT LA 24599                             8334 RUGE CT
CLEVELAND HEIGHTS OH 44118   NORRISTOWN PA 19403                    PASADENA CA 91185-4599                    ANTELOPE CA 95843




000955P001-1424A-003         004756P001-1424A-003                   004732P001-1424A-003                      004757P001-1424A-003
NYKIA S WILKINS              EASIE MONEY WILKINSON                  ELIZABETH WILKINSON                       PATRICK C WILLAHAN
12415 FERN MEADOW DR         5222 NORTH LOVERS LN RD                5400 WATERWOOD CT                         3838 WEST SOUTH TEMPLE
STAFFORD TX 77477            APT 1                                  THE COLONY TX 75056                       SALT LAKE CITY UT 84115
                             MILWAUKEE WI 53225




004758P001-1424A-003         004759P001-1424A-003                   004760P001-1424A-003                      004761P001-1424A-003
ALEXANDRE R WILLAR           ARAKS R WILLEBRAND                     ASHLEY M WILLIAMS                         ASHLEY R WILLIAMS
2844 HOGAN CT                223 N KENWOOD ST                       434 TUOLUMNE AVE APT 102                  15911 GAULT ST
FALLS CHURCH VA 22043        APT 6                                  THOUSAND OAKS CA 91360                    LOS ANGELES CA 91406
                             GLENDALE CA 91206




004762P001-1424A-003         004763P001-1424A-003                   004764P001-1424A-003                      000078P001-1424A-003
BRIANNA ANN WILLIAMS         DANNY L WILLIAMS                       DOMINIQUE WILLIAMS                        ERIC WILLIAMS
545 N KICKAPOO ST            4608 NE EUCLID AVE                     4141 INTERSTATE 10 E                      10547 VISTA BELLA PL NW
SHAWNEE OK 74801             LAWTON OK 73507                        #1904                                     ALBUQUERQUE NM 87120
                                                                    SAN ANTONIO TX 78219




004765P001-1424A-003         000956P001-1424A-003                   004766P001-1424A-003                      000957P001-1424A-003
ERICA L WILLIAMS             GALIYIA WILLIAMS                       JAMIE L WILLIAMS                          KAMAR WILLIAMS
201 BALLIGOMINGO RD          3030 SE COLLEGE AVE                    47 STONEGATE CT                           PO BOX 1997
CONSHOHOCKEN PA 19428        TOPEKA KS 66611                        FAIRFIELD OH 45014                        BLOOMFIELD NJ 07003
                                Case 19-11813-CSS          Doc 70   Filed 08/23/19             Page 198 of 203
                                                           Mishti Holdings LLC, et al.
                                                                 Exhibit Pages

Page # : 192 of 197                                                                                                          08/22/2019 11:52:39 AM
000958P001-1424A-003            004767P001-1424A-003                    004768P001-1424A-003                     004769P001-1424A-003
KAYLA WILLIAMS                  NAKKITA WILLIAMS                        SAMANTHA WILLIAMS                        SHEAMEKA K WILLIAMS
12703 JONES RD APT 804          3070 S NELLIS BLVD                      17 S 13TH ST                             2123 S OLD MANOR RD
HOUSTON TX 77070                #3113                                   APARTMENT 1                              WICHITA KS 67218
                                LAS VEGAS NV 89121                      DARBY PA 19023




004770P001-1424A-003            004771P001-1424A-003                    002028P001-1424A-003                     000959P001-1424A-003
TARA E WILLIAMS                 TRISHA M WILLIAMS                       YAZHIRY ANDROMEDA WILLIAMS               CIERRA K WILLIAMS-BOURNE
1761 N WOODROW CT               905 LOTUS AVE                           210 WALNUT ST                            219 LIBERTY ST
WICHITA KS 67203                MIDWEST CITY OK 73130                   PATERSON NJ 07522                        PLAINFIELD NJ 07060




004775P001-1424A-003            000960P001-1424A-003                    004773P001-1424A-003                     004774P001-1424A-003
ZELICA A WILLIAMS-YOUSUF        APRIL L WILLIAMSON                      MARCELIS WILLIAMSON                      OLIVIA WILLIAMSON
7446 DANBRIDGE LN               175 W STATION DR                        2363 NORTH 113TH ST                      3135 LA CASA CT
FRISCO TX 75035                 KENNESAW GA 30144                       WAUWATOSA WI 53226                       THOUSAND OAKS CA 91362




004776P001-1424A-003            004777P001-1424A-003                    004778P001-1424A-003                     004779P001-1424A-003
AIDAN WILLIS                    CRISTINA D WILLIS                       NIKIHA WILLIS                            MORGAN B WILLOUGHBY
24906 AUBURN BEND DR            1903 MAIN ST                            4874 N 73RD ST                           981 W LINWOOD AVE
SPRING TX 77389                 APT 124                                 MILWAUKEE WI 53218                       NIXA MO 65714
                                LA MARQUE TX 77568




000030P002-1424S-003            002016P001-1424A-003                    005257P001-1424A-003                     005257S001-1424A-003
WILLOWBROOK MALL LLC            WILLOWBROOK MALL LLC                    WILLOWBROOK MALL LLC                     WILLOWBROOK MALL LLC
JULIE BOWDEN                    SDS-12-2767                             WILLOWBROOK NJ                           WILLOWBROOK NJ
SDS-12-2767                     PO BOX 86                               LAW LEASE ADMINISTRATION DEPT            GENERAL MANAGER
PO BOX 86                       MINNEPOLIS MN 55486-2767                110 NORTH WACKER DR                      1400 WILLOWBROOK MALL
MINNEPOLIS MN 55486-2767                                                CHICAGO IL 60606                         WAYNE NJ 07470



005258P001-1424A-003            005258S001-1424A-003                    002017P001-1424A-003                     004780P001-1424A-003
WILLOWBROOK MALL TX LLC         WILLOWBROOK MALL TX LLC                 WILLOWBROOK MALLTX LLC                   ALEXANDRA WILSON
WILLOWBROOK MALL TX             GENERAL MANAGER                         SDS-12-3092                              14011 FLOYD ST
LAW LEASE ADMINISTRATION DEPT   2000 WILLOWBROOK MALL                   PO BOX                                   APT 3603
110 NORTH WACKER DR             HOUSTON TX 77070                        MINNEAPOLIS MN 55486-3092                OVERLAND PARK KS 66223
CHICAGO IL 60606



004781P001-1424A-003            004782P001-1424A-003                    004783P001-1424A-003                     004784P001-1424A-003
JASMINE M WILSON                KYA WILSON                              LANISHA WILSON                           LOGAN S WILSON
8163 SHEFFIELD CT               5301 FAIRINGTON VLG DR                  7427 MONTGOMERY RD                       1341 RAMONA DR
JESSUP MD 20794                 LITHONIA GA 30038                       #22                                      THOUSAND OAKS CA 91320
                                                                        SILVERTON OH 45236
                            Case 19-11813-CSS                  Doc 70   Filed 08/23/19            Page 199 of 203
                                                             Mishti Holdings LLC, et al.
                                                                   Exhibit Pages

Page # : 193 of 197                                                                                                                08/22/2019 11:52:39 AM
004785P001-1424A-003        004786P001-1424A-003                           004787P001-1424A-003                      004788P001-1424A-003
MARCIA L WILSON             MATTHEW S WILSON                               NICOLE WILSON                             SHEA D WILSON
1511 W JACKSON AVE          1511 W JACKSON AVE                             10073 WINDSTREAM DR                       3597 OLD MAPLE DR
INDIANOLA IA 50125          INDIANOLA IA 50125                             COLUMBIA MD 21044                         JOHNS CREEK GA 30022




004789P001-1424A-003        004790P001-1424A-003                           004794P001-1424A-003                      004791P001-1424A-003
WENDY A WILSON              DIANE WINDEL                                   EVIE M WINDRICH                           TORRY DANIEL WINEGARNER
5548 CHIPPEWA ST            811 MCCABE RD                                  371 ARBOR TRL LN                          1943 S MAIN ST
APT 1E                      LA PORTE TX 77571                              CONROE TX 77384                           WICHITA KS 67213
ST. LOUIS MO 63109




004795P001-1424A-003        000961P001-1424A-003                           004792P001-1424A-003                      004793P001-1424A-003
KATHERINE C WINKLEMAN       CHASTINE WINKLER                               EMILY ANN WINKLER                         JULIANE WINN
1795 AMAYA RIDGE RD         17246 HIGHWAY K                                125 N CHESTNUT                            11148 W 76TH TER
SOQUEL CA 95073             AURORA MO 65605                                MOORE OK 73160                            SHAWNEE KS 66214




001521P001-1424A-003        004796P001-1424A-003                           005043P001-1424A-003                      005064P001-1424A-003
JASMINE WINTER              JASMINE EZRELA WINTER                          WISCONSIN ATTORNEY GENERAL                WISCONSIN DEPT OF FINANCIAL INSTITUTIONS
5065 LAMAR AVE APT 4        100 EAST 28TH TER                              BRAD SCHIMEL                              DIVISION OF SECURITIES
MISSION KS 66202            APT 16                                         114 EAST STATE CAPITOL                    4822 MADISON YARDS WAY
                            KANSAS CITY MO 64108                           MADISON WI 53707-7857                     NORTH TOWER
                                                                                                                     MADISON WI 53705



004921P001-1424A-003        005356P001-1424A-003                           004903P001-1424A-003                      004950P001-1424A-003
WISCONSIN DEPT OF REVENUE   WISCONSIN DEPT OF REVENUE                      WISCONSIN DEPT OF WORKFORCE DEVELOPMENT   WISCONSIN DEPT OF WORKFORCE DEVELOPMENT
2135 RIMROCK RD             MANUFACTURING AND UTILITY BUREAU               SECRETARY                                 PO BOX 7942
MADISON WI 53713            200 N JEFFERSON ST                             PO BOX 7946                               MADISON WI 57307-7942
                            STE 126                                        MADISON WI 53707-7946
                            GREEN BAY WI 54301-5100



004979P001-1424A-003        005014P001-1424A-003                           005015P001-1424A-003                      004797P001-1424A-003
WISCONSIN STATE TREASURER   WISCONSON DEPT OF NATURAL RESOURCES            WISCONSON DNR ENVIRONMENTAL PROTECTION    ANTHONY WISE
UNCLAIMED PROPERTY UNIT     101 S WEBSTER ST                               101 S WEBSTER ST                          5126 SOUTH HONORE ST
PO BOX 2114                 PO BOX 7921                                    PO BOX 7921                               CHICAGO IL 60609
MADISON WI 53701-2114       MADISON WI 53707-7921                          MADISON WI 53707-7921




004798P001-1424A-003        004799P001-1424A-003                           000962P001-1424A-003                      000963P001-1424A-003
PATRICIA TAYLOR WISINGER    JOSHUA S WITHAM                                COREY TRUMAN WITHERSPOON                  TABBATHA RENEE WITTMAN
16120 INDIGO RIDGE AVE      9850 ZENITH MERIDIAN DR 10-302                 239 GLENWOOD AVE                          52 VALLEY FORGE RD
BATON ROUGE LA 70817        ENGLEWOOD CO 80112                             EAST ORANGE NJ 07017                      NEW CASTLE DE 19720
                          Case 19-11813-CSS            Doc 70   Filed 08/23/19             Page 200 of 203
                                                       Mishti Holdings LLC, et al.
                                                             Exhibit Pages

Page # : 194 of 197                                                                                                        08/22/2019 11:52:39 AM
004800P001-1424A-003      004801P001-1424A-003                      004802P001-1424A-003                     000964P001-1424A-003
GRIFFIN WITZEL            MADISON WOJAN                             MICHAEL H WOLF                           JANARAE M WOMACK
16 W HOLLISTER ST         2699 TWELVE OAKS LN                       9837 KORMAN CT                           1370 E 5360 S
CINCINNATI OH 45219       PROSPER TX 75078                          POTOMAC MD 20854                         MURRAY UT 84117




002018P001-1424A-003      004803P001-1424A-003                      004804P001-1424A-003                     002019P001-1424A-003
WONDERMADE                WILLY WONKA                               SHELBY T WOODALL                         WOODBLOCK CHOCOLATE
214E 1ST STREET           111 ELLIS ST                              23919 SAWMILL PASS                       1715 NE 17TH AVE
SANFORD FL 32771          SAN FRANCISCO CA 94102                    SPRING TX 77373                          PORTLAND OR 97212




002020P001-1424A-003      005259P001-1424A-003                      005260P001-1424A-003                     002021P001-1424A-003
WOODLAND HILLS MALL LLC   WOODLAND HILLS MALL LLC                   WOODLAND HILLS MALL LLC                  WOODLANDS METRO CENTER MUD
7693 COLLECTIONS CTR DR   225 WEST WASHINGTON ST                    7021 SOUTH MEMORIAL DR                   PO BOX 7829
CHICAGO IL 60693          INDIANAPOLIS IN 46204-3438                STE 225B                                 THE WOODLANDS TX 77387
                                                                    TULSA OK 74133




004805P001-1424A-003      000059P001-1424A-003                      004806P001-1424A-003                     004807P001-1424A-003
NIKYLA R WOODS            WOODSIDE COUNSEL PC                       ADAM WOODWARD                            KATHLEEN ELLEN WOODWARD
2136 S BEECH              203 REDWOOD SHORES PKWY                   4303 COUNTY RD 3841                      21525 CONSEJOS
WICHITA KS 67207          STE 610                                   SAN ANTONIO TX 78253                     MISSION VIEJO CA 92691
                          REDWOOD SHORES CA 94065




000965P001-1424A-003      000054P001-1424A-003                      004808P001-1424A-003                     004809P001-1424A-003
JONATHAN WOODWORTH        WOOL AND TUSK LTD                         ELIZABETH K WOOLF                        JESSICA R WORDEN
5025 NORTH 103RD AVE      ABD ASSOCIATES                            32919 W 87TH ST S                        4004 GARDINER PT DR
OMAHA NE 68134            50 BROADWAY                               MILTON KS 67106                          APT 315
                          HAWTHORNE NY 10532                                                                 LOUISVILLE KY 40213




002022P001-1424A-003      002023P001-1424A-003                      004810P001-1424A-003                     004811P001-1424A-003
WORLD OF COFFEE INC       WORLD TRADE PRINTING CO                   AHMAD R WORRELL                          CHLOE M WORRING
328 ESSEX ST              12082 WESTERN AVE                         240 VICARAGE CT                          6308 BUTTE ST
STIRLING NJ 07980         GARDEN GROVE CA 92841                     ALPHARETTA GA 30005                      BOISE ID 83704




004814P001-1424A-003      004815P001-1424A-003                      000077P001-1424A-003                     000966P001-1424A-003
KEARSTIN WORSHAM          LISA WRIGHT VAUGHAN                       DAVID WRIGHT                             DAVID J WRIGHT
14715 UVAS RD F           HENRIETTA WRIGHT                          1050 LEO DR                              1155 CAMINO PABLO
MORGAN HILL CA 95037      13911 HEDGEWOOD DR APT 332                SAN JOSE CA 95129                        SAN JOSE CA 95125
                          WOODBRIDGE VA 22193
                            Case 19-11813-CSS        Doc 70   Filed 08/23/19              Page 201 of 203
                                                     Mishti Holdings LLC, et al.
                                                           Exhibit Pages

Page # : 195 of 197                                                                                                      08/22/2019 11:52:39 AM
005176P001-1424A-003        000967P001-1424A-003                  004816P001-1424A-003                      004817P001-1424A-003
DWIGHT WRIGHT               HANNAH JOY WRIGHT                     JERMAINE WRIGHT                           NICHOLAS LANCE WRIGHT
111 ELLIS ST                2450 27TH AVE                         2301 MINNEHAHA AVE                        1440 MARINER DR
4TH FL                      SAN FRANCISCO CA 94116                MINNEAPOLIS MN 55404                      ARNOLD MD 21012
SAN FRANCISCO CA 94102




004818P001-1424A-003        004819P001-1424A-003                  004820P001-1424A-003                      000968P001-1424A-003
OMAR WRIGHT                 RACQUEL R WRIGHT                      SARAH N WRIGHT                            HANNAH J WU
1111 VISTA VALET            6004 E 153 TER                        716 BRAIDWOOD RIDGE NW                    12025 SE REGAL CT
APT 1013                    #A                                    ACWORTH GA 30101                          CLACKAMAS OR 97015
SAN ANTONIO TX 78216        GRANDVIEW MO 64030




000969P001-1424A-003        001946P001-1424A-003                  004821P001-1424A-003                      004822P001-1424A-003
JASON J WU                  TIFFANY WU                            TIFFANY Y K WU                            VIVIAN D WU
372 ABBOT AVE               818 PENINSULA AVE                     818 PENINSULA AVE                         6415 GRANDE RIVER CT
DALY CITY CA 94014          BURLINGAME CA 94010                   BURLINGAME CA 94010                       LAS VEGAS NV 89139




004823P001-1424A-003        004824P001-1424A-003                  004825P001-1424A-003                      002024P001-1424A-003
JACOB I WUNDERLICH          RICHARD L WYNKOOP                     CHARLES WYNN                              WZ ARCHITECTURE LP
43 W 5TH ST                 3720 NW 65TH ST                       211 S 13TH ST                             245 VALLEJO ST
POTTSTOWN PA 19464          OKLAHOMA CITY OK 73116                LAS VEGAS NV 89101                        SAN FRANCISCO CA 94111




000001P001-1424A-003        002025P001-1424A-003                  002026P001-1424A-003                      002027P001-1424A-003
XCEL ENERGY                 XCEL ENERGY                           XIVIC INC                                 XO MINTS LLC
PO BOX 9477                 P O BOX 9477                          7461 BEVERLY BLVD                         1651 SANTA BARBARA AVE
MINNEAPOLIS MN 55484-9477   MPLS MN 55484-9477                    STE 400                                   GLENDALE CA 91208
                                                                  LOS ANGELES CA 90036




004826P001-1424A-003        004827P001-1424A-003                  001604P001-1424A-003                      004828P001-1424A-003
JOHN YACKO                  HAILEE YADON                          LINDA YAEGER                              JENNIFER YANG
274 CLINTON AVE             9100 BLUE BOULDER CT                  4450 HEPPNER LN                           542 FAIR MEADOW LN
ELMHURST IL 60126           LOUISVILLE KY 40291                   SAN JOSE CA 95136                         APT 301
                                                                                                            ROMEOVILLE IL 60446




004829P001-1424A-003        004830P001-1424A-003                  000970P001-1424A-003                      004831P001-1424A-003
TOCARRA YARBROUGH           ELENA YARN                            TYLER C YATSKO                            SKYE FRANCES YAZZIE
8015 GLIMMER WAY            6709 PIRCH WAY                        1139 S BELVOIR BLVD                       622 SW BISHOP RD C2
APT 7301                    ELKRIDGE MD 21075                     SOUTH EUCLID OH 44121                     LAWTON OK 73501
LOUISVILLE KY 40214
                                    Case 19-11813-CSS           Doc 70   Filed 08/23/19              Page 202 of 203
                                                                Mishti Holdings LLC, et al.
                                                                      Exhibit Pages

Page # : 196 of 197                                                                                                                  08/22/2019 11:52:39 AM
004832P001-1424A-003                000971P001-1424A-003                     001532P001-1424A-003                      004833P001-1424A-003
COLIN T YEATES                      JENNY YIP                                JENNY YIP                                 KEILAH YISRAEL
116 MANSION DR                      330 BERRY ST                             3695 STEVENSON BLVD                       3022 ELITE LN
MEDIA PA 19063                      #305                                     UNIT 209                                  ALPHARETTA GA 30005
                                    SAN FRANCISCO CA 94158                   FREMONT CA 94538




002029P001-1424A-003                000972P001-1424A-003                     001667P001-1424A-003                      004812P001-1424A-003
YIWU ANTENG PACKAGING LTD           FUMIKO YONEMOTO                          MIO YOSHIMURA                             MIO YOSHIMURA
BUILDING 1 289 YANGCUN RD           8020 RAVENCREST WAY                      1632 MARCIE CIR                           122 RED HAWK CT
YIWU                                CITRUS HEIGHTS CA 95621                  SOUTH SAN FRANCISCO CA 94080              BRISBANE CA 94005
CHINA




000042P001-1424S-003                000973P001-1424A-003                     004813P001-1424A-003                      004772P001-1424A-003
YOUNG CONAWAY STARGATT AND TAYLOR   BIANCA D YOUNG                           MATTHEW DRAKE YOUNG                       TALLIESIN B YOUNG
MICHAEL NESTOR                      2415 GREAT OAKS DR                       11 ORCHARD PINES PL                       7210 STATECREST DR
1000 NORTH KING ST                  MISSOURI CITY TX 77459                   SPRING TX 77382                           ANNANDALE VA 22003
WILMINGTON DE 19801




004834P001-1424A-003                004835P001-1424A-003                     004836P001-1424A-003                      004837P001-1424A-003
TE'A B YOUNG                        HAVEN S YOUNGBLOOD                       KALOOD MUSTAFA YOUNIS                     TAVORIS J YOW
240 E 15TH ST                       770 N SILVER SPRINGS BLVD                3218 PATRICK HENRY DR                     15758 RIVERDALE AVE E
APT 127                             APT 1113                                 FALLS CHURCH VA 22044                     BATON ROUGE LA 70816
EDMOND OK 73013                     WICHITA KS 67212




000974P001-1424A-003                004838P001-1424A-003                     004839P001-1424A-003                      001202P001-1424A-003
SANIGIAH YSA                        KAREN YU                                 MATTHEW D YU                              ANGELA HUIYI YUEN
10705 61ST AVE S                    6963 CLAYWOOD WAY                        6003 SHADY WOOD CIR                       1280 JULI LYNN DR
SEATTLE WA 98178                    SAN JOSE CA 95120                        COLLEGEVILLE PA 19426                     SAN JOSE CA 95120




002031P001-1424A-003                001531P001-1424A-003                     004840P001-1424A-003                      004841P001-1424A-003
YUMMYEARTH INC                      JENNIFER YUNG                            BRITTON L ZACHRY                          MATTHEW C ZADROGA
9 WEST BROAD ST                     100 AVENUE A APT 2E                      14333 BABCOCK RD                          739 HIDDEN VLY RD
STE 440                             NEW YORK NY 10009                        APT 08107                                 KING OF PRUSSIA PA 19406
STAMFORD CT 06902                                                            SAN ANTONIO TX 78249




000102P001-1424A-003                004842P001-1424A-003                     000975P001-1424A-003                      004843P001-1424A-003
KATHY ZAMANI                        JOY C ZAMZELIG                           CONSTANCE R ZASTE                         MELISSA ZBICHORSKI
421 COLLARD WAY                     22702 BURBANK BLVD                       15075 SE STARK ST                         1424 W CLARKE ST
PLACENTIA CA 92870                  LOS ANGELES CA 91367                     APT 302                                   MILWAUKEE WI 53206
                                                                             PORTLAND OR 97233
                                 Case 19-11813-CSS          Doc 70   Filed 08/23/19             Page 203 of 203
                                                            Mishti Holdings LLC, et al.
                                                                  Exhibit Pages

Page # : 197 of 197                                                                                                             08/22/2019 11:52:39 AM
004844P001-1424A-003             004845P001-1424A-003                    000976P001-1424A-003                     004846P001-1424A-003
JASON A ZDANOWICZ                ZARA ZEESHAN                            NELVIS L ZELAYA                          CINDY M ZELLER
741 GLENWOOD LN                  11905 MEKENIE CT                        8602 WESTOWN PKWY                        300 E BRACKEN ST
PLANTATION FL 33317              MARRIOTTSVILLE MD 21104                 APT 505                                  SCRANTON KS 66537
                                                                         WEST DES MOINES IA 50266




004847P001-1424A-003             004848P001-1424A-003                    004849P001-1424A-003                     000977P001-1424A-003
CHRISTINA D ZEMENCIK             KILEY G ZEMINSKY                        EDUARDO ZEPEDA                           ELIZABETH ZEPEDA
20725 W 120TH TER                406 PINE WOOD LN                        11 G ST NW                               14400 ADDISON ST
OLATHE KS 66061                  LOS GATOS CA 95032                      AUBURN WA 98001                          #320
                                                                                                                  LOS ANGELES CA 91423




004850P001-1424A-003             004851P001-1424A-003                    000978P001-1424A-003                     004852P001-1424A-003
ASHLEY K ZERNE                   ISABEL ZHANG                            SELENA ZHAO                              JESSE PAUL ZIMMERMAN
1753 WESTWOOD RD                 4116 146TH AVE SE                       8531 HICKORY WAY                         13432 POCASSET DR
YORK PA 17403                    BELLEVUE WA 98006                       GILROY CA 95020                          ST. LOUIS MO 63128




004853P001-1424A-003             002034P001-1424A-003                    000980P001-1424A-003                     004854P001-1424A-003
MARIAN S ZIMMERMAN               ZINGERMANS CANDY                        MAGGIE MORRISSEY ZOCHER                  SHIRLEY R ZODY
2164 EVANS CT                    3723 PLAZA DR STE3                      212 SOUTH FAIRVIEW AVE                   1104 BRAINARD RD
APT 304                          ANN ARBOR MI 48108                      PARK RIDGE IL 60068                      LYNDHURST OH 44124
FALLS CHURCH VA 22043




004855P001-1424A-003             004856P001-1424A-003                    001304P001-1424A-003                     004857P001-1424A-003
ARIA ZOHOURI                     NICOLE ZOLLMAN                          CHERYL ZORNES                            FATHIMARUMANA R ZUBAIR
301 S JUPITER RD                 4532 SHENANDOAH RD                      7315 INDEPENDENCE AVE 25                 211 LA RUISSEAU RD
#1002                            ROCKLIN CA 95765                        CANOGA PARK, CA 91303                    LOUISVILLE KY 40223
ALLEN TX 75002




004858P001-1424A-003             000979P001-1424A-003                    004859P001-1424A-003                     004860P001-1424A-003
LILLIAN R ZUG                    JEWEL WELLSPRING ZUMWALT                CHRISTIAN ZUNIGA                         ALEXIS E ZUNUN
420 WELLSBORO ST                 1724 NW 33RD ST                         245 ARISTOTLE ST                         3002 JASMINE PKWY
WALLED LAKE MI 48390             OKC OK 73118                            SIMI VALLEY CA 93065                     ALPHARETTA GA 30022




           Records Printed :   5512
